                                                                              Case 20-11568-KBO        Doc 72        Filed 04/19/21    Page 1 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
(Nava, Houman) Ighani
Soheil Ighani
2807 Prairie Ct
Wylie, TX 75098                                                  2402    7/24/2020    24 Hour Fitness Worldwide, Inc.           $50,000.00                      $100,000.00                                         $150,000.00
(Nava, Houman) Ighani
Soheil Ighani
2807 Prairie Ct
Wylie, TX 75098                                                 25049    10/6/2020    24 Hour Fitness Worldwide, Inc.             $7,200.00                                                                           $7,200.00
(Nava,Houman,Soheil)Ighani+Shahin Moslehi
2807 Prairie CT
Wylie, TX 75098                                                 21419    10/1/2020    24 Hour Fitness Worldwide, Inc.             $7,200.00                                                                           $7,200.00
(Reginald Boatwright, father, 21201 Kittridge St. #10410
Woodland Hills, CA 91303); R.B.J. a minor c, Reginald
Boatwright; M.B. a minor child
Anthony J. Crawford, Esq.
Anthony Crawford & Associates
2945 Townsgate Road, Suite 200
Westlake Village, CA 91361                                      24769    10/7/2020       24 Hour Fitness USA, Inc.             $300,000.00                                                                          $300,000.00
1211 E. ARQUES LP
c/o James S. Lindsey, manager
18 Cypress Ave.
Kentfield, CA 94904                                             27470    3/12/2021       24 Hour Fitness USA, Inc.                                                                               $34,865.62          $34,865.62
1301 East Gladstone Street Investors LLC, a Delaware limited
liability company
Coblentz Patch Duffy & Bass LLP
c/o Gregg M. Ficks, Esq.
One Montgomery Street, Suite 3000
San Francisco, CA 94104                                         24164    10/2/2020       24 Hour Fitness USA, Inc.             $168,260.80                                                      $285,932.17         $454,192.97
13395 BEACH BLVD., LLC
Michael H. Yi, Esq.
Lee, Hong, Degerman, Kang & Waimey, APC
660 South Figueroa Street, Suite 2300
Los Angeles, CA 90017                                            7953     9/3/2020    24 Hour Fitness Worldwide, Inc.         $1,847,585.52    $237,746.52                                      $135,125.16       $2,220,457.20
14 E. Dundee LLC
c/o Svigos Asset Mgmt
1 W. Dundee, Suite 200
Buffalo Grove, IL 60089                                          3072    8/12/2020       24 Hour Fitness USA, Inc.             $978,000.00                                                                          $978,000.00
14 E. Dundee LLC
c/o Svigos Asset Mgmt.
1 W. Dundee, Suite 200
Buffalo Grove, IL 60089                                          3130    8/12/2020       24 Hour Fitness USA, Inc.             $978,000.00                                                                          $978,000.00
16000 Pines Retail Investments LLC
Tobin & Reyes, PA..
Attn: Adrian J. Alvarez, Esq.
225 N.E. Mizner Blvd, Suite 510
Boca Raton, FL 33432                                            23299    10/2/2020    24 Hour Fitness Worldwide, Inc.         $1,136,673.00                                                                       $1,136,673.00




                                                                                                          Page 1 of 1763
                                                                            Case 20-11568-KBO          Doc 72       Filed 04/19/21     Page 2 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
1601 PCH, LP
Husch Blackwell LLP
c/o Caleb T. Holzaepfel
736 Georgia Avenue, Suite 300
Chattanooga, TN 37402                                         21647    10/1/2020        24 Hour Fitness USA, Inc.              $409,685.94     $410,563.91                                                          $820,249.85
17017 Ventura , LLC a California Limited Liability Company
Richard A. Brownstein
Haberbush, LLP
444 West Ocean Blvd. Suite 1400
Long Beach, CA 90802                                           3099    8/13/2020        24 Hour Fitness USA, Inc.             $4,700,556.00                                                                       $4,700,556.00
21614 Tomball LLC
Prabhas Kumar Kejriwal
832 Southampton Dr.
Palo Alto, CA 94303                                            2438    7/27/2020     24 Hour Fitness Worldwide, Inc.          $1,281,754.16                                                                       $1,281,754.16
225 5th Avenue (NY), LLC
c/o Kutak Rock LLP
Attn: Lisa M. Peters, Esq.
1650 Farnam Street
Omaha, NE 68102                                               24615    10/2/2020        24 Hour Fitness USA, Inc.             $4,804,049.19                                                     $162,489.57       $4,966,538.76
24 Fit, LLC
c/o NIBS Management, Inc.
14310 Ventura Boulevard
Suite 300
Sherman Oaks, CA 91423                                        17822    9/24/2020        24 Hour Fitness USA, Inc.              $133,988.99                                                                          $133,988.99
24 Hour Arvada, LLLP
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                                         21172    10/1/2020        24 Hour Fitness USA, Inc.              $445,138.10                                                                          $445,138.10
24 Hour Tropicana, LLC
Nancy J. Newman
Hanson Bridgett LLP
425 Market Street, 26th Floor
San Francisco, CA 94105                                       13115    9/11/2020        24 Hour Fitness USA, Inc.             $3,069,302.68                                                                       $3,069,302.68
24 HR–TX (TX) Limited Partnership
c/o W.P. CAREY INC
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                                            23405    10/2/2020        24 Hour Fitness USA, Inc.                                             $1,606,814.56                                       $1,606,814.56
24 HR-TX (TX) LIMITED PARTNERSHIP
C/O W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, , NY 10020                                          23649    10/2/2020    24 Hour Fitness United States, Inc.                                       $1,606,814.56                           $0.00       $1,606,814.56
24 HR-TX (TX) Limited Partnership
c/o W.P. Carey Inc.
Attn: Christopher Hayes
50 Rockefeller Plaza
2nd Floor
New York, NY 10020                                            23513    10/2/2020     24 Hour Fitness Worldwide, Inc.                                 $0.00    $1,606,814.56                                       $1,606,814.56

                                                                                                          Page 2 of 1763
                                                                             Case 20-11568-KBO        Doc 72        Filed 04/19/21    Page 3 of 441


                                                                                                          Claim Register
                                                                                                       In re RS FIT NW LLC
                                                                                                       Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date              Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
24 Retail Hunter Plaza, LLC
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                                          21571    10/1/2020       24 Hour Fitness USA, Inc.             $365,403.38                                                                          $365,403.38
24 Salem Partners, LLC
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                                          21364    10/1/2020       24 Hour Fitness USA, Inc.             $423,343.41                                                                          $423,343.41
2500 Dunstan LLC (successor-in-interest to JTVP Corporation
and NL Ventures VII Dunstan, L.L.C)
Jackson Walker LLP, Attn: Bruce J. Ruzinsky
1401 McKinney Street, Suite 1900
Houston, TX 77010                                              20960    9/30/2020       24 Hour Fitness USA, Inc.             $254,281.69                                                                          $254,281.69
2ML Atascocita, LLC
Locke Lord LLP
Attn: W. Steven Bryant
600 Congress Ave
Ste. 2200
Austin, TX 78701                                                2282    7/22/2020    24 Hour Fitness Worldwide, Inc.         $6,681,625.10                                                                       $6,681,625.10
2ML Atascocita, LLC
Locke Lord, LLP
Attn: W. Steven Bryant
600 Congress Avenue, Ste. 2200
Austin, TX 78701                                                3190    7/22/2020       24 Hour Fitness USA, Inc.            $1,292,138.54                                                                       $1,292,138.54
33 Journal Square Owner, LLC
Abraham Esses
c/o Optimum Properties
924 Bergen Ave, Suite 513
Jersey City, NJ 07306                                          21985    10/1/2020    24 Hour Fitness Worldwide, Inc.         $6,486,908.10                                                                       $6,486,908.10
33 JOURNAL SQUARE OWNER, LLC
c/o Optimum Properties
924 Bergen Avenue-Suite 513
Jersey City, NJ 07306                                          21144    10/1/2020           24 New York LLC                  $1,209,202.59                                                                       $1,209,202.59
454
455
                                                               19342    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $1.00                                                                               $1.00
5 Points Partnership LP
Law Office of William P. Fennell, APLC
William P. Fennell, Esq.
600 West Broadway, Suite 930
San Diego, CA 92101                                             3037    8/12/2020    24 Hour Fitness Worldwide, Inc.          $541,650.73                                                                          $541,650.73
5 Points Partnership LP
Law Office of William P. Fennell, APLC
William P. Fennell, Esq.
600 West Broadway, Suite 930
San Diego, CA 92101                                             3108    8/12/2020    24 Hour Fitness Worldwide, Inc.          $541,650.73                                                                          $541,650.73




                                                                                                         Page 3 of 1763
                                                              Case 20-11568-KBO        Doc 72        Filed 04/19/21     Page 4 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address   Claim No. Claim Date              Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
507 Northgate LLC
Wallace Properties
c/o Kevin Wallace, Authorized
Representative of 507 Northgate LLC
330 112th Ave NE, Suite 200
Bellevue, WA 98004                              24531    10/2/2020       24 Hour Fitness USA, Inc.                 $2,000.00                                                    $210,504.89         $212,504.89
5100 Belt Line Road Investors, LLC
c/o Susan Steelhammer, CSM
Property Manager (Vestar)
5100 Belt Line Road, Suite 316
Dallas, TX 75254                                 3237    8/19/2020       24 Hour Fitness USA, Inc.              $279,796.15                                                                         $279,796.15
5100 Belt Line Road Investors, LLC
c/o Susan Steelhammer, CSM
Property Manager (Vestar)
5100 Belt Line Road, Suite 316
Dallas,, TX 75254                                3239    8/19/2020     24 Hour Fitness Holdings LLC             $279,796.15                                                                         $279,796.15
600 Broadway Partners LLC
Seyfarth Shaw LLP
Edward M. Fox
620 Eighth Avenue
New York, NY 10018                              20973    9/30/2020       24 Hour Fitness USA, Inc.            $16,496,976.05                                                                     $16,496,976.05
80-02 Leasehold LLC
McGrail & Bensinger LLP
888-C 8th Avenue #107
New York, NY 10019                              23090    10/1/2020           24 New York LLC                    $374,535.78                                                                         $374,535.78
93 Bovet Lease Partners, LLC
c/o Julia M. Baigent
7041 Carmel Valley Rd.
Carmel, CA 93923                                21033    9/30/2020       24 Hour Fitness USA, Inc.              $170,430.52                                                                         $170,430.52
A&J Properties LLC
Lisa Sciortino
A&J Properties LLC
5820 Avenue N
Brooklyn , NY 11234                              3064    8/10/2020    24 Hour Fitness Worldwide, Inc.          $3,241,333.19                                                                      $3,241,333.19
A&J Properties LLC
Lisa Sciortino
5820 Avenue N
Brooklyn, NY 11234                               3120    8/10/2020           24 New York LLC                   $3,241,333.00                                                                      $3,241,333.00
A, Ma Guadalupe
1429 Firestone Loop
San Jose, CA 95116                              18088    9/25/2020    24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
A.D., a minor child (Cecilia Davitt, parent)
116 S Elwood Ave
Glendora, CA 91741                               4200    8/27/2020    24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
A.G. Photography, Inc.
32234 Paseo Adelanto #D1
San Juan Capistrano, CA 92675                    338      7/1/2020    24 Hour Fitness Worldwide, Inc.              $9,850.00    $13,650.00                                                           $23,500.00
A.I
1534 Shinn Ct
Fremont, CA 94536                                4716    8/30/2020       24 Hour Fitness USA, Inc.                                 $110.00                                                              $110.00

                                                                                          Page 4 of 1763
                                                                            Case 20-11568-KBO          Doc 72       Filed 04/19/21     Page 5 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
A.R., a minor child (Anthony Russomanno, parent, 210 Corte
Tierra Cielo, San Clemente, CA 92673)
Anthony Russomanno
210 Corte Tierra Cielo
San Clemente, CA 92673                                         1923    7/20/2020    24 Hour Fitness United States, Inc.            $699.99                                                                              $699.99
A.T. Kearney, Inc.
c/o Jason J. Ben
111 W. Washington St. Suite 1221
Chicago, IL 60602                                             21597    10/1/2020        24 Hour Fitness USA, Inc.             $3,870,293.00                                                                       $3,870,293.00
A.W. (A Junior, Fei Xu, Parent)
2811 Frontera Way
Burlingame, CA 94010                                          23876    10/2/2020     24 Hour Fitness Worldwide, Inc.               $350.00                                                                              $350.00
AAA Steam & Sauna
8476 Pearl St.
Thornton, CO 80229                                             1261    7/10/2020     24 Hour Fitness Worldwide, Inc.            $17,817.96                                                                           $17,817.96
Aagaard, Tom
925 Webster Ave
Wheaton, IL 60187                                             10867     9/9/2020     24 Hour Fitness Worldwide, Inc.               $125.97                                                                              $125.97
Aalemi, Ahmad Fahim
2801 La Quinta Dr
Apt# 114
Sacramento, CA 95826                                          14313    9/15/2020     24 Hour Fitness Worldwide, Inc.               $428.00                                                                              $428.00
AAP Trust and LaSalle, LP* (Landlords)
GREENFIELD LLP
Attn: Bernard S. Greenfield/Edward T. Colbert
55 S. Market Street, Suite 1500
San Jose, CA 95113                                            17817    9/24/2020        24 Hour Fitness USA, Inc.             $3,759,862.51                                                     $378,025.19       $4,137,887.70
Aaron-Faridi, Jennifer
20255 Herrin Landing Ln
Cypress, TX 77433                                              2313    7/29/2020     24 Hour Fitness Worldwide, Inc.              $1,632.00                                                                           $1,632.00
Aaronson, Susan
23965 Catamaran Way
Laguna Niguel, CA 92677                                       20384    9/30/2020     24 Hour Fitness Worldwide, Inc.               $750.00                                                                              $750.00
Ab Coaster LLC dba The Abs Company
PO Box 9
Chester, NJ 07930                                              1509    7/22/2020        24 Hour Fitness USA, Inc.                 $6,873.31                                                                           $6,873.31
Abad, Cris
9372 Portsmouth Drive
Huntington Beach, CA 92646                                    13123    9/12/2020        24 Hour Fitness USA, Inc.               $15,500.00                                                                           $15,500.00
Abad, Lea
11771 Westview Pkwy
San Diego, CA 92126                                           14461    9/15/2020     24 Hour Fitness Worldwide, Inc.               $390.00                                                                              $390.00
Abadallah, Raian
30 Tesoro
Irvine, CA 92618                                               7387     9/4/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                              $400.00
Abanilla, Rolando
2025 Nordic Ave
Middleton, ID 83644                                           25535    10/14/2020    24 Hour Fitness Worldwide, Inc.              $2,700.00                                                                           $2,700.00




                                                                                                          Page 5 of 1763
                                                            Case 20-11568-KBO          Doc 72      Filed 04/19/21      Page 6 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Abanobi, Ikenna
2656 N Buffalo Dr Unit 1128
Las Vegas, NV 89128                            1003     7/7/2020     24 Hour Fitness Worldwide, Inc.                $52.24                                                                               $52.24
Abarado, Sabina
43082 Brighton Common
Fremont, CA 94538                             10869     9/8/2020     24 Hour Fitness Worldwide, Inc.               $671.00                                                                              $671.00
Abarca, Issac
1076 Carol Lane #42
Lafayette, CA 94549                            1691    7/15/2020     24 Hour Fitness Worldwide, Inc.               $249.96                                                                              $249.96
Abascal, Wilfredo
24540 SW 122 Ave
Homestead, FL 33032                           14058    9/14/2020     24 Hour Fitness Worldwide, Inc.               $411.87                                                                              $411.87
Abazari, Morteza
21051 Lassen St
Apt 47
Chatsworth, CA 91311                           5569    8/31/2020     24 Hour Fitness Worldwide, Inc.               $650.00                                                                              $650.00
Abbas, Muhammad
6219 Murdock Way
San Ramon, CA 94582                           12734    9/11/2020     24 Hour Fitness Worldwide, Inc.               $700.00                                                                              $700.00
Abbas, Tanveer
4041 Hatton St
San Diego, CA 92111                           20580    9/30/2020    24 Hour Fitness United States, Inc.             $88.18                                                                               $88.18
Abbasi, Bushra
4752 Starbuck Avenue
Santa Rosa, CA 95409                          10150     9/8/2020     24 Hour Fitness Worldwide, Inc.                $70.00                                                                               $70.00
Abbasi, Mousa
4752 Starbuck Avenue
Santa Rosa, CA 95409                          10708     9/8/2020     24 Hour Fitness Worldwide, Inc.               $700.00                                                                              $700.00
Abbasi, Omar
4752 Starbuck Avenue
Santa Rosa, CA 95409                          10364     9/8/2020     24 Hour Fitness Worldwide, Inc.               $700.00                                                                              $700.00
ABBASI, SAM
4752 STARBUCK AVENUE
SANTA ROSA, CA 95409                          10689     9/8/2020     24 Hour Fitness Worldwide, Inc.                $70.00                                                                               $70.00
Abbasloo, Soheil
Apt #3C, 291 Academy St
Jersey City, NJ 07306                          1329    7/23/2020     24 Hour Fitness Worldwide, Inc.                $67.16                                                                               $67.16
Abbink, Kevin
303 Culper Ct
Hermosa Beach, CA 90254                        7658     9/3/2020    24 Hour Fitness United States, Inc.            $649.99                                                                              $649.99
Abbott, Paul
153 Gibbs Street
Santa Paula, Ca 93060                         25678    10/19/2020    24 Hour Fitness Worldwide, Inc.              $2,000.00                                                                           $2,000.00
Abbushi, Sofia
350 Palomar Dr
Daly City, CA 94015                            4441    8/28/2020     24 Hour Fitness Worldwide, Inc.               $650.00                                                                              $650.00
Abdala, John
77 Meadow Lane
Nanuet, NY 10954                              19009    9/28/2020            24 New York LLC                        $558.00                                                                              $558.00


                                                                                          Page 6 of 1763
                                                           Case 20-11568-KBO        Doc 72        Filed 04/19/21     Page 7 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Abdelghani, Summer
845 E. Country View Circle
Fresno, CA 93730                              3329    8/25/2020    24 Hour Fitness Worldwide, Inc.                             $1,276.70                        $1,276.70                          $2,553.40
Abdelmalak, Joseph
2265 241st St, Apt 3
Lomita, CA 90717                              2153    8/18/2020    24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Abdessamia, Mohamen Amine
170 Washington Street Unit 2A
Bloomfield, NJ 07003                         12032    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Abdou, Mona
16959 Carrotwood Dr
Riverside, CA 92503                          17206    9/22/2020    24 Hour Fitness Worldwide, Inc.                             $1,114.99                                                           $1,114.99
Abdul, Parbus
1912 First Avenue, Suite 1401
New York, NY 10029                            7001     9/1/2020    24 Hour Fitness Worldwide, Inc.             $1,869.84                                                                           $1,869.84
Abdul-Haqq, Imani
                                              3824    8/27/2020       24 Hour Fitness USA, Inc.                    $52.42                                                                             $52.42
Abdullah, Adam
7911 Westpark Dr
Apt # 808
Mclean, VA 22102                              3529    8/26/2020    24 Hour Fitness Worldwide, Inc.              $147.00                                                                              $147.00
Abdulle, Hassan
25623 98 Ave S
Kent, WA 98030                               26078    10/29/2020          24 New York LLC                       $140.88                                                                              $140.88
Abdulle, Hassan
25623 98 Ave S
Kent, WA 98030                               26261    11/6/2020           24 New York LLC                       $140.88                                                                              $140.88
Abe, Miki
121 Gregory Dr.
Fairfax, CA 94930                             8678     9/5/2020    24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Abedin, Ziaul S
8636 241st Street
Bellerose, NY 11426                          14185    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
Abel, Joseph F
4412 Striped Maple Ct
Concord, CA 94521                            11696     9/9/2020       24 Hour Fitness USA, Inc.                $1,071.99                                                                           $1,071.99
Abela, Christopher
1844 19th Street, Apt C
Santa Monica, CA 90404                        6341     9/3/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Abele, Eduards
5968 Piuma Court
Simi Valley, CA 93063                         5042     9/1/2020    24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
A'bell, Madeleine
PO Box 232826
Encinitas, CA 92023                          21300    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $39.95                                                                             $39.95
Abelman, Hershel
15155 Kennedy Rd
Los Gatos, CA 95032                           9674     9/6/2020    24 Hour Fitness Worldwide, Inc.              $174.60                                                                              $174.60




                                                                                       Page 7 of 1763
                                                             Case 20-11568-KBO          Doc 72       Filed 04/19/21     Page 8 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Abelman, Tova
15155 Kennedy Rd
Los Gatos, CA 95032                             9675     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $93.91                                                                              $93.91
Abelove, Laurie
13859 Apache
Tustin, CA 92782                               19989    10/1/2020     24 Hour Fitness Worldwide, Inc.              $1,548.00                                                                           $1,548.00
Abels, R Scott
2317 Haig Point Cove
Pflugerville, TX 78660                          7550     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.56                                                                              $99.56
Abelsohn, Jeffery
Shore Tower
2500 Torrey Pines Rd
#202
La Jolla, CA 92037                              2951     8/6/2020     24 Hour Fitness Worldwide, Inc.               $675.00                                                                              $675.00
Abendschein, Hannah
5424 Mandarin Cv.
San Diego, CA 92115                             4086    8/28/2020     24 Hour Fitness Worldwide, Inc.              $1,541.00                                                                           $1,541.00
Abensur, Brenda
8611 Carriage Creek Drive
Houston, TX 77064                              25149    10/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                               $0.00
Abesamis, Ria
5617 Bayview Avenue
Richmond, CA 94804                             18302    9/25/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                              $400.00
Abhinav, FNU
39370 Civic Center Drive
Apt 516
Fremont, CA 94538                              14860    9/17/2020     24 Hour Fitness Worldwide, Inc.                               $262.15                                                              $262.15
Abhyankar, Abhijit
874 Pippin Dr
Sunnyvale, CA 94087                            12622    9/12/2020     24 Hour Fitness Worldwide, Inc.               $299.99                                                                              $299.99
Abi, Hashim
3750 SW 108th Ave Apt 41
Beaverton, OR 97005                            10020     9/7/2020    24 Hour Fitness United States, Inc.                                                              $840.00                            $840.00
ABI, MEHMET
4211 clay hill drive apt 305
Houston, TX 77084                               862      7/7/2020     24 Hour Fitness Worldwide, Inc.               $249.96                                                                              $249.96
Abili, Nimi
3831 Silverhawk Dr
Katy, TX 77449                                  8622     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $84.93                                                                              $84.93
Abille III, Manuel
201 Arden Court
San Ramon, CA 94582                            16989    9/23/2020        24 Hour Fitness USA, Inc.                  $437.50                                                                              $437.50
Abille Jr., Manuel
201 Arden Court
San Ramon, CA 94582                            16998    9/23/2020        24 Hour Fitness USA, Inc.                  $437.50                                                                              $437.50
Abiog, Gloria
1842 S Mayflower Ave
Monrovia, CA 91016-4702                        16116    9/17/2020     24 Hour Fitness Worldwide, Inc.               $439.00                                                                              $439.00




                                                                                           Page 8 of 1763
                                                                     Case 20-11568-KBO        Doc 72        Filed 04/19/21    Page 9 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address            Claim No. Claim Date              Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
ABLAO, NOLY
1397 OLD JANAL RANCH RD.
CHULA VISTA, CA 91915                                  18153    9/28/2020       24 Hour Fitness USA, Inc.                                $2,875.53                                                           $2,875.53
Ablov, Sergey
1350 East 5th Street
Apt.3M
Brooklyn, NY 11230-4669                                21401    10/1/2020    24 Hour Fitness Worldwide, Inc.              $167.88                                                                              $167.88
ABM Parking Services
Attn: Susan Kim
14201 Franklin Ave
Tustin, CA 92780                                       21500    10/1/2020    24 Hour Fitness Worldwide, Inc.             $6,347.67                                                                           $6,347.67
Abner, Carlous
14503 St Andrews Drive
Grandview, MO 64030-4169                               11788    9/10/2020    24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Abnoosi, Tadeh
10620 Plainview Ave Unit 19
Tujunga, CA 91042                                      21363    10/1/2020    24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Abordonado, Avory
95-270 Waikalani Dr. B104
Mililani, HI 96789                                     23527    10/2/2020    24 Hour Fitness Worldwide, Inc.              $115.00                                                                              $115.00
Aboytes, Jeanette
407 Standish St
Redwood City, CA 94063                                 21760    10/2/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
ABP Pearl Highlands LLC and A&B Pearl Highlands LLC
Cades Schutte LLP
Attn: Theodore D.C. Young
1000 Bishop Street
Suite 1200
Honolulu, HI 96813                                     24692    10/2/2020       24 Hour Fitness USA, Inc.                                                                              $125,909.36         $125,909.36
ABP Pearl Highlands LLC
Cades Schutte LLP
Theodore D.C. Young, Esq.
1000 Bishop Street, Suite 1200
Honolulu, HI 96813                                     22301    9/30/2020       24 Hour Fitness USA, Inc.                                                                              $125,909.36         $125,909.36
ABP Pearl HIghlands LLC
Theodore D.C. Young
Cades Schutte LLP
1000 Bishop Street, Suite 1200
Honolulu, HI 96813                                     22298    9/30/2020       24 Hour Fitness USA, Inc.             $675,015.87                                                                          $675,015.87
Abramovshchik, Michael
2740 Cropsey Ave
Apt 13a
Brooklyn, NY 11214                                     20513    9/30/2020    24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Abramowitz, Aaron
501 Surf Ave Apt 12N
Brooklyn, NY 11224-3537                                26721    10/2/2020    24 Hour Fitness Worldwide, Inc.              $215.88                                                                              $215.88
Abramowitz, Aaron
501 Surf Ave. Apt 12N
Brooklyn, NY 11224-3537                                26925    12/7/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00


                                                                                                 Page 9 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 10 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Abrams, Alison Jean
180 Mountain St
Ellington, CT 06029                          18221    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $54.00                                                                             $54.00
Abrams, Anna
24561 Artemia Av
Mission Viejo, CA 92691-4615                 19677    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Abrams, Anna
24561 Artemia Av
Mission Viejo, CA 92691-4615                 19689    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Abrams, Jonathan S.
6919 Geyser Ave
Reseda, CA 91335                              5818    8/31/2020     24 Hour Fitness Worldwide, Inc.              $230.00                                                                              $230.00
Abrams, Paul
24561 Artemia Av
Mission Viejo, CA 92691                      19654    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Abrams, Paul
24561 Artemia Av
Mission Viejo, CA 92691                      24277    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Abramson, Gavrila
533 Columbia Creek Drive
San Ramon, CA 94582                           1655    7/13/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Abramson, Gavrila
533 Columbia Creek Drive
San Ramon, CA 94582                          12401    9/14/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Abrante, Anna
2118 Wilshire bl #668
Santa Monica, CA 90403                        9739     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                 $21.16                             $21.16
Abrante, Anna
2118 Wilshire Blvd #668
Santa Monica, CA 90403                        9977     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                 $21.16                             $21.16
Abrego, Alejandra
427A Crockett St
Channelview, TX 77530                         4176    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $34.76                                                                             $34.76
Abrego, Galilio
4774 Glendale Ave NE
Salem, OR 97305                              18688    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Abuershaid, Hani
3012 E. Oak Knoll Loop
Ontario, CA 91761                             5140     9/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Abughazaleh, Muayad
6327 Foster Dr
Riverside, CA 92506                           5521     9/3/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Abu-Najm, Mona
1427 Floribunda Ave Apt #203
Burlingame, CA 94010                         20984    9/30/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Abundis De Oue, Maria
50 Redwood Ave 101
Redwood City, CA 94061                       15927    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $349.99                           $349.99                            $699.98




                                                                                         Page 10 of 1763
                                                                         Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 11 of 441


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Academy Glass Co,. Inc.
5070 S Arville St
Suite 10
Las Vegas, NV 89118                                          1136     7/7/2020        24 Hour Fitness USA, Inc.                $8,539.68                                                                           $8,539.68
ACCOUNTEMPS
ROBERT HALF / ATTN: AMBER BAPTISTE
PO BOX 5024
SAN RAMON, CA 94583                                          2849    7/27/2020    24 Hour Fitness United States, Inc.         $40,845.36                                                                          $40,845.36
Accruent LLC
Attn: Legal
11500 Alterra Pwky, Ste. 110
Austin, TX 78758                                             3240    8/21/2020    24 Hour Fitness United States, Inc.         $34,213.80                                                                          $34,213.80
ACE American Insurance Company, on its own behalf and on
behalf of all the Ace Companies
Duane Morris LLP
Wendy M. Simkulak
30 S. 17th Street
Philadelphia, PA 19103                                      21366    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Aceituno, Nancy
T. Joshua Ritz & Associates, Inc.
T. Joshua Ritz, Esq.
15233 Ventura Blvd. Suite 1002
Sherman Oaks, CA 91403                                      15407    9/18/2020        24 Hour Fitness USA, Inc.             $1,500,000.00                                                                      $1,500,000.00
Acevedo, Angel
P.O. Box 2347
Mecca , CA 92254                                            21049    10/1/2020     24 Hour Fitness Worldwide, Inc.           $150,000.00                                                                         $150,000.00
Acevedo, Armando
55 Evelyn Pl
Apt 5D
Bronx, NY 10468                                             22601    10/2/2020     24 Hour Fitness Worldwide, Inc.               $179.94                                                                             $179.94
Acevedo, Keli
P.O. Box 2347
Mecca, CA 92254                                             21151    10/1/2020     24 Hour Fitness Worldwide, Inc.           $150,000.00                                                                         $150,000.00
Acevedo, Manuel
104 N.16th St.
Prospect Park, NJ 07508                                     24435    10/2/2020     24 Hour Fitness Worldwide, Inc.                                             $1,000.00                                           $1,000.00
Acevedo, Nickolas
14755 Terryknoll Drive
Whittier, CA 90604                                          23716    10/2/2020    24 Hour Fitness United States, Inc.            $299.00                                                                             $299.00
Acevedo, Ramon
3625 Alcantara Lane
North Las Vegas, NV 89084                                   23184    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,847.82                                                                           $1,847.82
Aceves Jr, Antonio
8200 N Laurelglen Blvd Apt 1110
Bakersfield, CA 93311                                        5887     9/2/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Achey Jr, Lawrence E.
3478 Cerritos Ave
Long Beach, CA 90807                                         6577     9/2/2020     24 Hour Fitness Worldwide, Inc.                               $25.00                            $25.00                             $50.00




                                                                                                        Page 11 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 12 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
ACI - San Ramon
PO Box 1897
San Leandro, CA 94577-0282                    14512    9/16/2020     24 Hour Fitness Worldwide, Inc.             $2,712.59                                                                           $2,712.59
Ackerman, Ellen
7009 Quartermile Ln
Dallas, TX 75248                              22539    9/30/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Ackerman, Jeannie
754 The Alameda Apt 2416
San Jose, CA 95126                             1812    7/16/2020          24 San Francisco LLC                    $466.00                                                                              $466.00
Ackerman, Matthew
240 Walter Hays Dr.
Palo Alto, CA 94303                            5387    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,376.00                                                                           $1,376.00
Ackershoek-Contreras, Patricia
20 Pier Lane
Fairfield, NJ 07004                           10725    9/10/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
Acme Press, Inc., dba Calitho
Attn: Accounting
2312 Stanwell Drive
Concord, CA 94520                              494     6/29/2020        24 Hour Fitness USA, Inc.             $157,300.95                                                                          $157,300.95
Acosta, Austin
16202 Blue Iris Street
Fontana , CA 92336-5970                       16396    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Acosta, Don
4813 South Pt
Discovery Bay, CA 94505                       17794    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Acosta, Elvira
426 Rich Spring Drive
Pittsburg, CA 94565                            108     6/29/2020        24 Hour Fitness USA, Inc.                 $122.34                                                                              $122.34
Acosta, Frank
16202 Blue Iris St
Fontana, CA 92336-5970                        14400    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Acosta, Jesus
500 W Middlefield Rd Unit 107
Mountain View, CA 94043                       19721    9/28/2020     24 Hour Fitness Worldwide, Inc.              $270.66                                                                              $270.66
Acosta, Kristel
2033 Oregon Ave.
Redwood City, CA 94061                         6282     9/4/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Acosta, Lily
5610 Bear Paw Circle
Katy, TX 77449                                10542     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Acosta, Lynn M
128 Via Sovana
Santee, CA 92081                               990      7/7/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Acosta, Martin
483 Churchill Park Dr.
San Jose, CA 95136                             9364     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Acosta, Mary T
1315 A Street, Unit A110
Hayward, CA 94541                              5623     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $51.03                                                                             $51.03


                                                                                          Page 12 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 13 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Acosta, Mary Tran
1315 A Street, Unit A110
Hayward, CA 94541                             2568    7/31/2020     24 Hour Fitness Worldwide, Inc.                 $51.03                                                                             $51.03
Acosta, Omar
400 2nd Ave W Suite 220
Seattle, WA 98119                            13751    9/14/2020     24 Hour Fitness Worldwide, Inc.               $750.00        $800.00                                                            $1,550.00
ACOSTA, SHAWNA
16202 BLUE IRIS ST
FONTANA, CA 92336-5970                       15537    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Acott, Karen
11103 SW 81st Ave
Tigard, OR 97223-8453                         1469    7/13/2020        24 Hour Fitness USA, Inc.                $1,824.00                                                                           $1,824.00
Acott, Karen
11103 SW 81st Ave
Tigard, OR 97223-8453                         2174    6/20/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
ACRE Investment Company, LLC
Hanson Bridgett LLP
Attn: Nancy J. Newman
425 Market Street, 26th Floor
San Francisco, CA 94105                      17593    9/23/2020        24 Hour Fitness USA, Inc.             $3,020,203.16                                                                      $3,020,203.16
ACS Solar, LLC
c/o Pacific Power Renewables
12970 Earhart Ave., Ste. 110
Auburn, CA 95602                             21519    10/1/2020     24 Hour Fitness Worldwide, Inc.             $3,097.22                                        $4,837.28                          $7,934.50
Acuna, Erik
1707 Anapuni St
#3
Honolulu, HI 96822                           17819    9/28/2020     24 Hour Fitness Worldwide, Inc.               $162.00                                                                             $162.00
Acuna, Jessica
760 S Hill Road Apt 57
Ventura, CA 93003                            27184    12/29/2020    24 Hour Fitness Worldwide, Inc.                 $42.67                                                                             $42.67
Adachi, Heita
420 East 54th Street
Apt 1414
New York, NY 10022                            218     6/29/2020     24 Hour Fitness Worldwide, Inc.                              $254.97                                                              $254.97
Adair, James Hunter
3241 Innuit Ave
San Diego, CA 92117                          24285    10/8/2020     24 Hour Fitness Worldwide, Inc.               $871.96                                                                             $871.96
ADAM, DAVID
1312 W BURBANK BLVD
BURBANK, CA 91506                            22862    10/2/2020    24 Hour Fitness United States, Inc.            $182.87                                                                             $182.87
Adam, Mark
5994 Hansen Dr
Pleasanton, CA 94566                         20610    10/1/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Adame, Bennie
5063 SE CASCADE CT
HILLSBORO, OR 97123                          26421    11/13/2020 24 Hour Fitness United States, Inc.                $83.98                                                                             $83.98
Adams County Treasurer & Public Trustee
4430 S. Adams County Parkway
Brighton, CO 80601                           27022    12/11/2020       24 Hour Fitness USA, Inc.                                               $16,467.85                                          $16,467.85

                                                                                         Page 13 of 1763
                                                           Case 20-11568-KBO          Doc 72      Filed 04/19/21     Page 14 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Adams, Benjamin
1140 Petree St. Apt 161
El Cajon, CA 92020                            26032    10/27/2020    24 Hour Fitness Worldwide, Inc.              $578.52                                                                              $578.52
Adams, Brian Joseph
3835 Starling Dr. N.W
Olympia, WA 98502                              806      7/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Adams, Brian Joseph
3835 Starling Dr. N.W.
Olympia, WA 98502                              2107    7/28/2020     24 Hour Fitness Worldwide, Inc.              $278.75                                                                              $278.75
Adams, Cole
426 South 1000 East #803
Salt Lake City, UT 84102                       614     6/29/2020     24 Hour Fitness Worldwide, Inc.              $897.00                                                                              $897.00
Adams, Eleanor Z
1806 So. Campbell Ave
Alhambra, CA 91803                            14184    9/15/2020    24 Hour Fitness United States, Inc.                                                             $650.00                            $650.00
Adams, Francis
2915 Copper Cliff Dr.
Katy, TX 77449                                12317    9/12/2020     24 Hour Fitness Worldwide, Inc.              $125.20                                                                              $125.20
Adams, James E.
12617 Parkerhill Drive
Bakersfield, CA 93311-9579                     4375    8/28/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Adams, James Jeffrey
2327 SE 41St Ave
Portland, OR 97214                            14047    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $798.00                                                              $798.00
Adams, Keoni
13265 SW Clearview Way
Tigard, OR 97223                               9912     9/7/2020     24 Hour Fitness Worldwide, Inc.               $17.95                                                                               $17.95
Adams, Lillian Woo
21230 113th Ave SE
Kent, WA 98031                                11152     9/8/2020    24 Hour Fitness United States, Inc.             $0.98           $0.00                           $549.00                            $549.98
Adams, Nikki
1243 Lake Street
Millbrae, CA 94060                            25776    10/19/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Adams, Richard Joshua
44255 Heaton Avenue
Lancaster, CA 93534                            8141     9/3/2020    24 Hour Fitness United States, Inc.        $14,000.00                                                                           $14,000.00
Adams, Samuel
451 Heather Court
Benicia, CA 94510                             17071    9/24/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Adams, Wendy-Ann
1455 Jesup Ave
Apt 5F
Bronx, NY 10452                               21089    10/1/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Adams, Yemin
8122 South York Court
Centennial, CO 80122                           1096     7/9/2020     24 Hour Fitness Worldwide, Inc.              $296.00                                                                              $296.00
Adamson, Lyra
6475 E Pacific Coast Hwy #284
Long Beach, CA 90803-4201                     12988    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $219.35                                                              $219.35


                                                                                          Page 14 of 1763
                                                         Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 15 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
ADAN, VANESSA
3210 W ORANGE AVE APT 46
ANAHEIM, CA 92804                           11828    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $71.64                                                                            $71.64
Adanza, Francis
4164 Shafter Ave
Oakland, CA 94609                            9212     9/5/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Adcock, Kiran
1051 Riddlewood Rd.
Littleton, CO 80129                          737     6/29/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Adcock, Kiran
28905 NE 156th St.
Duvall, WA 98019                            12800    9/11/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Adcock, Marjie
107 Pine Lake Dr.
Sanford, FL 32771                            3204    8/20/2020    24 Hour Fitness Worldwide, Inc.            $1,113.90                                                                           $1,113.90
Addis, Michael V
6585 Paseo Frontera, Apt B
Carlsbad, CA 92009                           1306    7/13/2020       24 Hour Fitness USA, Inc.                $449.94                                                                              $449.94
Addison, Natalee
49 Voorhees St
Teaneck, NJ 07666                           23001    10/2/2020    24 Hour Fitness Worldwide, Inc.             $702.98                                                                              $702.98
Addison, Natalee
49 Voorhees St
Teaneck, NJ 07666                           24879    10/5/2020    24 Hour Fitness Worldwide, Inc.             $702.98                                                                              $702.98
Addison, Raymond
49 Voorhees St
Teaneck, NJ 07666                           24905    10/5/2020    24 Hour Fitness Worldwide, Inc.             $702.98                                                                              $702.98
ADDISON, RAYMOND
49 VOORHEES ST.
TEANECK, NJ 07666                           20707    10/2/2020    24 Hour Fitness Worldwide, Inc.             $702.98                                                                              $702.98
Addulhalim, Ban
7648 Scarlet View Trail
Fort Worth, TX 76131                        18111    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $72.72                                                                            $72.72
Addy, Steve
8841 COUNTRY SCENE WAY APT 203
LAS VEGAS, NV 89117-033                      5853     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Adebanjo, Olufemi
Law Offices of Charles R. Gueli
100 Crossways Park West
Suite 201
Woodbury, NY 11797                          20072    10/1/2020    24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                         $100,000.00
Adebowale, Stephen A
26334 West Bravo Lane
Calabasas, CA 91302-1082                     9533     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Adelman, Nancy
444 W. Broad St #724
Falls Church, VA 22046                       3349    8/25/2020       24 Hour Fitness USA, Inc.                $312.00                                                                              $312.00
Adeyemi, Abiola
8234 138th Street Apt 6E
Briarwood, NY 11435                         26031    10/27/2020   24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00

                                                                                      Page 15 of 1763
                                                        Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 16 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
ADHIKARI, BIKASH
6915 STATE HIGHWAY 161
 APT 141
IRVING, TX 75039                            6831     9/2/2020     24 Hour Fitness Worldwide, Inc.              $366.95                                                                              $366.95
Adhikari, Sarthak
1065 Ranchero Way Apt 20
San Jose, CA 95117                         12254    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $92.38                                                                             $92.38
Adhimoolam, Murugan
1516 Bradford Grove Trl
Keller, TX 76248                            5159     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $45.45                                                                             $45.45
ADIL, MOHAMMAD
737 INGLEWOOD DRIVE
WEST SACRAMENTO, CA 95605-2108             26266    11/6/2020     24 Hour Fitness Worldwide, Inc.              $699.87                                                                              $699.87
Adkins, Cindy
3441 14th Ave NW
Olympia, WA 98502                           128     6/29/2020        24 Hour Fitness USA, Inc.                 $909.80        $3,025.00                                                           $3,934.80
Adkins, Gerald
6114 Tenton Park Ln
Houston, TX 77092                          24696    10/2/2020        24 Hour Fitness USA, Inc.                 $101.74                                                                              $101.74
Adkins, Jonathan
3441 14th Ave NW
Olympia, , WA 98502                        18974    9/27/2020     24 Hour Fitness Worldwide, Inc.              $878.77                                                                              $878.77
Adle, Debbie
2608 E Garfield Ave
Orange, CA 92867                            8967     9/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Adler, Carleen
2301 Paseo De Laura #43
Oceanside, CA 92056                         5889    8/31/2020     24 Hour Fitness Worldwide, Inc.              $637.50                                                                              $637.50
Adler, Mark
85 W. Shore Dr
Massapequa, NY 11758                       12939    9/12/2020            24 New York LLC                      $2,000.00                                                                           $2,000.00
Adler, Mark
85 W. Shore Dr.
Massapequa, NY 11758                       12291    9/12/2020    24 Hour Fitness United States, Inc.          $2,000.00                                                                           $2,000.00
Adli, Abdul
17135 Micallef Street
Fontana, CA 92336                          20153    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                             $10,000.00                         $10,000.00
ADLP-U&A, LLC
S&D Law
c/o Steven W. Kelly, Esq.
1290 Broadway, Suite 1650
Denver, CO 80203                           17158    9/22/2020        24 Hour Fitness USA, Inc.             $300,926.06                                                                          $300,926.06
Admire, Bridget
1624 Hemlock Way
Broomfield, CO 80020                       17189    9/24/2020     24 Hour Fitness Worldwide, Inc.              $119.32                                                                              $119.32
Adnikari, Leena
11940 E. Foothill Blvd
Rancho Cacamonga, CA 91739                  2266    7/20/2020    24 Hour Fitness United States, Inc.           $624.00                                                                              $624.00




                                                                                       Page 16 of 1763
                                                        Case 20-11568-KBO          Doc 72        Filed 04/19/21   Page 17 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Adobe, Inc.
345 Park Ave
San Jose, CA 95110                          3280    8/24/2020        24 Hour Fitness USA, Inc.              $84,639.64                                                                           $84,639.64
Adolfo, Geren
997 Uakanikoo Street
Wahiawa, HI 96786                          13245    9/15/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Adpro Imprints Inc
1206 Rt 35 South
Ocean, NJ 07712                             3196    8/20/2020        24 Hour Fitness USA, Inc.                $1,564.22                                                                           $1,564.22
Adpro Imprints
1206 Rt 35 South
Ocean Township, NJ 07712                    912      7/8/2020        24 Hour Fitness USA, Inc.                $1,564.22                                                                           $1,564.22
Adrian, Silvio
1806 Pollard Ter
Vienna, VA 22182                            9720     9/7/2020        24 Hour Fitness USA, Inc.                 $331.78                                                                              $331.78
Advani, Curran
200 Westchester Drive
Los Gatos, CA 95032                        19841    9/29/2020    24 Hour Fitness United States, Inc.           $112.00                                                                              $112.00
Advani, Neel
26 Laurel Drive
Corte Madera, CA 94925                     26418    11/12/2020       24 Hour Fitness USA, Inc.                 $276.92                                                                              $276.92
Advani, Rahul
200 Westchester Dr.
Los Gatos, CA 95032                        19741    9/29/2020    24 Hour Fitness United States, Inc.           $119.00                                                                              $119.00
Advani, Sahil D
38765 Stillwater Common
Fremont, CA 94536                          18732    9/26/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Advani, Sangeetika Rahul
200 Westchester Drive
Los Gatos, CA 95032                        17624    9/29/2020    24 Hour Fitness United States, Inc.           $203.00                                                                              $203.00
AFP ALARM & DETECTION LP
2003 MYKAWA ROAD
PEARLAND, TX 77581                         23995    10/2/2020        24 Hour Fitness USA, Inc.                                                $9,654.70                                           $9,654.70
Afreen, Nighat
13250 La Salina Street
La Mirada, CA 90638                         6255     9/3/2020              RS FIT CA LLC                                                                          $43.07                             $43.07
Afshar, Saman
1219 Virginia Ave
Campbell, CA 95008                          4255    8/27/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
Afzal, Zeeshan
5303 S Mason Rd APT 2426
Katy, TX 77450                              2543    7/29/2020        24 Hour Fitness USA, Inc.                                                   $32.46                                              $32.46
AG UPLAND LLC
Scott Mayer
9595 Wilshire Blvd
Suite 700
Beverly Hills, CA 90212                    22955    10/2/2020        24 Hour Fitness USA, Inc.             $217,239.88      $37,374.07                                                          $254,613.95
AGA, ALI
7102 BRAMLETT CT
SUGAR LAND, TX 77479                        9966     9/6/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00

                                                                                       Page 17 of 1763
                                                         Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 18 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Agajanian, Kathy
2116 Paloma St.
Pasadena, CA 91104                           1443    7/13/2020    24 Hour Fitness Worldwide, Inc.            $1,400.00                                                                           $1,400.00
Agamirzoyan, Vadim
6977 navajo rd #221
San Diego, CA 92119                         10883     9/8/2020       24 Hour Fitness USA, Inc.                $576.00                                                                              $576.00
Agana, Liza
180 E. Hartsdale Ave, 6H
Hartsdale, NY 10530                         15510    9/18/2020       24 Hour Fitness USA, Inc.                    $80.00                                                                            $80.00
Agarwal, Anchal
2126 Shadow Ct.
Pittsburg, CA 94565                          6118     9/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Agarwal, Ankit
2248 Richelieu Dr
Vienna, VA 22182                            21951    10/6/2020    24 Hour Fitness Worldwide, Inc.             $608.00                                                                              $608.00
Agarwal, Anupam
965 de Soto Ln
Foster City, CA 94404                       27052    12/11/2020      24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
AGARWAL, PUJA
356 CENTRAL PARK AVE
UNIT E-1
SCARSDALE, NY 10583                          5670    8/31/2020    24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
Agbisit, Stuart Bryce
27392 Pinuela
Mission Viejo, CA 92692                      3918    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $36.26                                                                            $36.26
Agee, John
1010 E Yorba Linda Blvd
#1094
Placentia, CA 92870                          8859     9/5/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Agel, Kimberley
17 Sycamore Court
Redwood City, CA 94061                      16359    9/17/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                         $2,124.68                          $2,124.68
Agelucci, Tony
1957 N Bronson Ave. #111
Los Angeles, CA 90068                       27287    1/20/2021    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
AGGARWAL, ANIL
1413 VIA GALICIA
PALOS VERDES ESTATES, CA 90274              12038    9/11/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Aggarwal, Manoj
18501 Van Zandt Resort Road
Philo, CA 95466                             10860     9/9/2020       24 Hour Fitness USA, Inc.                $149.00                                                                              $149.00
Aggarwal, Shevali
120 S. Chester Ave. APT #1
Pasadena, CA 91106                          20706    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                                $49.00                             $49.00
Aggarwal, Shevali
120 S. Chester Ave. APT #1
Pasadena, CA 91106                          26922    12/7/2020       24 Hour Fitness USA, Inc.               $1,049.00                                                                           $1,049.00
Aghaian, Andrew
3121 Emerald Isle Dr.
Glendale, CA 91206                          15547    9/18/2020    24 Hour Fitness Worldwide, Inc.                             $130.00                                                              $130.00

                                                                                      Page 18 of 1763
                                                            Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 19 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Aghajani, Adrineh & Zareh Davidian
2221 Cooley Pl
Pasadena, CA 91104                              3956    8/28/2020    24 Hour Fitness United States, Inc.            $860.00                                                                             $860.00
Aghajavadyha, Reza
4544 1/2 40th. Street
San Diego, CA 92116-3862                        8545     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $34.71                                                                             $34.71
Agharanya, Chima
118-17 234th Street
Cambria Heights, NY 11411                      21780    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $95.00                                                                             $95.00
Aghazadehmasrour, Arash
1855 Trinity Ave, Apt 18
Walnut Creek, CA 94596                         20421    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Aghegnehu, Benyam
2520 S. Bascom Ave
Apt 1
Campbell, CA 95008                             10718     9/9/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Aghili, Afsaneh
14512 Ballimamore Dr
Austin, TX 78717                               20664    10/1/2020     24 Hour Fitness Worldwide, Inc.               $214.34                                                                             $214.34
Aghishian, Marissa
c/o Southern California Labor Law Group, PC
1875 Century Park East
Suite 480
Los Angeles, CA 90067                          24668    10/2/2020    24 Hour Fitness United States, Inc.       $2,000,000.00                                                                      $2,000,000.00
Agishian, Marissa
c/o Souther California Labor Law Group, PC
1875 Century Park East, Suite 480
Los Angeles, CA 90067                          23714    10/2/2020     24 Hour Fitness Worldwide, Inc.          $2,000,000.00                                                                      $2,000,000.00
Agishian, Marissa
c/o Southern California Labor Law Group, PC
1875 Century Park East, Suite 480
Los Angeles, CA 90067                          23848    10/2/2020        24 Hour Fitness USA, Inc.             $2,000,000.00                                                                      $2,000,000.00
Aglietti, Debbie
23 Hilltop Drive
Mahopac, NY 10541                               2805    7/30/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Aglietti, Debbie
23 Hilltop Drive
Mahopac, NY 10541                              17009    9/21/2020        24 Hour Fitness USA, Inc.                    $46.99                                                                             $46.99
Aglipay, Vanessa
7100 Balboa Blvd Unit 1106
Lake Balboa, CA 91406                          14698    9/16/2020        24 Hour Fitness USA, Inc.                  $800.00                                                                             $800.00
Ago, Dino
78 NW 95th ST
Miami Shores, FL 33150                         11075     9/9/2020     24 Hour Fitness Worldwide, Inc.               $389.99                                                                             $389.99
Agostini, Deborah A
7125 El Cajon Blvd Suite 3
San Diego, CA 92115                             3606    8/27/2020     24 Hour Fitness Worldwide, Inc.             $2,800.00                                                                           $2,800.00
Agostoni, Marco
1305 Solano Ave Apt E
Albany, CA 94706                                5368    8/30/2020     24 Hour Fitness Worldwide, Inc.               $699.00                                                                             $699.00

                                                                                           Page 19 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 20 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Agostoni, Marco
1305 Solano Ave Apt E
Albany, CA 94706                               5369    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                             $699.00
Agrait, David
14069 SW 160th CT
Miami, FL 33196                                752      7/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Agranowitz, David
7681 El Caney Dr.
Buena Park, CA 90620                          19468    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Agravante, Sawako H
2210 Pacific Avenue F2
Costa Mesa, CA 92627                           9865     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Agrawal, Ajitkumar P
38668 Aurora Terrace
Fremont, CA 94536                              8236     9/7/2020          24 San Francisco LLC                    $699.00                                                                             $699.00
Agrawal, Bhupesh
4305 NW Oxbridge Drive
Portland, OR 97229                            12983    9/12/2020        24 Hour Fitness USA, Inc.                 $749.00                                                                             $749.00
AGRAWAL, DEEPAK
4335 GIBRALTAR DRIVE
FREMONT, CA 94536                             22667    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
Agrawal, Neeraj
4969 229TH AVE SE
ISSAQUAH, WA 98029-5015                       13209    9/12/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Agrawal, Rashmi
1128 Luz Del Sol Loop
Milpitas, CA 95035                            23631    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $30.89                                                                            $30.89
AGRAWAL, SHAIL
4335 GIBRALTAR DRIVE
FREMONT, CA 94536                             22703    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                               $400.00                            $400.00
Agrawal, Surabhi
545 Tyrella Avenue
Mountain View, CA 94043                       26541    11/19/2020 24 Hour Fitness United States, Inc.             $400.00                                                                             $400.00
AGRE River Bridge, LLC
c/o Harris J. Koroglu, Esq.
200 S Biscayne Blvd, Suite 4100
Miami, FL 33131                                3235    8/18/2020        24 Hour Fitness USA, Inc.            $1,035,936.85                                                                      $1,035,936.85
Agren, Richard E
5807 Laurel Canyon Blvd
apt 308
Valley Village, CA 91607                       7338     9/2/2020     24 Hour Fitness Worldwide, Inc.              $109.85                                                                             $109.85
Agress, Seth and Carol
10 Eisenhower Ct.
American Canyon, CA 94503                     10895     9/8/2020     24 Hour Fitness Worldwide, Inc.              $779.98                                                                             $779.98
Agresti, Michael
19655 Lorca Lane
Yorba Linda, CA 92886                         15585    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $42.00                                                                            $42.00
Agron, Jeff
22327 Hart St
Canoga Park, CA 91303                          4030    8/27/2020        24 Hour Fitness USA, Inc.                                $142.57                                                              $142.57

                                                                                          Page 20 of 1763
                                                        Case 20-11568-KBO        Doc 72      Filed 04/19/21    Page 21 of 441


                                                                                     Claim Register
                                                                                  In re RS FIT NW LLC
                                                                                  Case No. 20-11568

                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                   Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                       Amount                                           Amount           Amount
AGUADA, TERYLLE KENANI
11042 TOSCANO GARDENS ST.
LAS VEGAS, NV 89141                         2648     8/7/2020    24 Hour Fitness Worldwide, Inc.              $60.78                                                                             $60.78
Aguailar, Andrew
3939 Madison Street
Ventura, CA 93003                          23002    10/2/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Aguayo, Denisia
7646 Milton Ave Apt B
Whittier, CA 90602                         27270    1/14/2021    24 Hour Fitness Worldwide, Inc.           $289.99                                                                              $289.99
Aguayo, Isela
564 Baldy Ln
Las Vegas, NV 89110                        13345    9/14/2020    24 Hour Fitness Worldwide, Inc.              $26.99                                                                             $26.99
Aguayo, Juliana
171 W. Ash Ave.
Burbank, CA 91502                          13266    9/21/2020    24 Hour Fitness Worldwide, Inc.           $612.50                                                                              $612.50
Aguayo, Karen
75 Risel Avenue
Daly City, CA 94014                        11068     9/9/2020    24 Hour Fitness Worldwide, Inc.           $319.97                                                                              $319.97
Aguayo, Priscilla
1527 Monte Stella Pl
Manteca, CA 95337                          22001    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Agudelo, Nicole
7414 Boxwood Ridge Lane
Richmond, TX 77407                          2827    8/18/2020    24 Hour Fitness Worldwide, Inc.              $43.29                                                                             $43.29
Aguiar, Andrew
2107 Goldcrest Cir.
Pleasanton, CA 94566                        9092     9/5/2020    24 Hour Fitness Worldwide, Inc.              $16.58                                                                             $16.58
Aguiar, Laura
15358 Chive Lane
Fontana, CA 92336                          14626    9/16/2020    24 Hour Fitness Worldwide, Inc.                          $1,541.00                                                           $1,541.00
Aguigui, Jeffrey
7901 60th Ave Ct W D301
Lakewood, WA 98499                          9508     9/5/2020    24 Hour Fitness Worldwide, Inc.              $98.00                                                                             $98.00
Aguigui, Tina
7901 60th Ave Ct W D301
Lakewood, WA 98499                          9135     9/5/2020    24 Hour Fitness Worldwide, Inc.              $98.00                                                                             $98.00
Aguilar, Adriana
74 Country Club Cir
Chula Vista, CA 91911                      13513    9/14/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Aguilar, Alondra
810 S. Wayfield St
Orange, CA 92866                            6625     9/1/2020    24 Hour Fitness Worldwide, Inc.              $41.99                                                                             $41.99
Aguilar, Angela Daniela
12801 Brookhurst St
Apt 1305
Garden Grove, CA 92840                     26886    12/4/2020    24 Hour Fitness Worldwide, Inc.                                                             $300.00                            $300.00
Aguilar, Eduardo
110 Sealane Court
Pittsburg, CA 94565                        10937     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00


                                                                                     Page 21 of 1763
                                                         Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 22 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Aguilar, Gail Jane
4224 Iowa St
San Diego, CA 92104                         14418    9/15/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Aguilar, Jaime B
4902 Dunsmere Street
Houston, TX 77018                           23052    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Aguilar, Magda
14 Raymond Ave
Plainfield , NJ 07062                       20341    9/30/2020        24 Hour Fitness USA, Inc.                 $127.93                                                                              $127.93
Aguilar, Maria Del Pilar
74 Country Club Cir
Chula Vista, CA 91911                       14049    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Aguilar, Melissa
8530 Sunland Blvd
Apt 19
Sun Valley, CA 91352                         7337     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Aguilar, Robert
2945 California Ave
Carmichael, CA 95608                        25462    10/14/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Aguilar, Violeta E
18737 vanowen st
Reseda, CA 91335                            21395    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Aguilar, Viridiana Casro
2709 E9th Street
Oakland, CA 94601                            6391     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Aguilera, Armando
5651 Windsor Way #309
Culver City, CA 90230                       27411    2/18/2021     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
AGUILERA, MIRIAM
1938 GAMEL WAY # 4
MOUNTAIN VIEW, CA 94040                     13311    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
AGUINAGA, DANIEL
GRAYSON & GRAYSON
15720 VENTURA
SUITE 412
ENCINO, CA 91436                            19188    9/23/2020     24 Hour Fitness Worldwide, Inc.           $57,917.00                                                                           $57,917.00
Aguiniga, Rogelio
6362 Homewood Ave
Buena Park, CA 90621                        11163     9/8/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Aguirre, Adam
111 Camino de las Colinas
Redondo Beach, CA 90277                     26970    12/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Aguirre, Armando
2038 Palm Drive
Colorado Spring, CO 80918                   14793    9/16/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Aguirre, Carolyn
2079 Ascot Drive Unit 236
Moraga, CA 94556                             9645     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00




                                                                                        Page 22 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 23 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Aguirre, Eva
7717 Church Ave. SPC 191
Highland, CA 92346                            770      7/8/2020    24 Hour Fitness United States, Inc.              $40.00                                                                             $40.00
Ahaja, Haikhan
2120 Mount Shasta Dr.
San Pedro, CA 90732                          15190    9/17/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ahankoob, Niaz
9071 E Mississippi Ave. #12C
Denver, CO 80247                              2419    8/10/2020              24 Denver LLC                      $1,704.00                                                                           $1,704.00
Ahearn, Gene
10712 Paradise Point Dr
Las Vegas, NV 89134                           5110     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
AHERN RENTAL CENTERS INC.
PO BOX 271390
LAS VEGAS, NV 89127-1390                     17101    9/21/2020        24 Hour Fitness USA, Inc.                $2,119.06                                                                           $2,119.06
AHLHEIM, STEPHEN & LAURA
2209 FIRST CAPITOL DRIVE
ST. CHARLES, MO 63301                        21702    10/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
AHLUWALIA, SURRINDER
3615 W. PINE BROOK WAY
HOUSTON, TX 77059-3104                        4480    8/28/2020        24 Hour Fitness USA, Inc.                 $103.89                                                                              $103.89
Ahmad, Jehan
7822 S. De Gaulle Ct.
Aurora, CO 80016                              1397    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $84.40                                                                             $84.40
AHMAD, SOHAIL
8604 VIONNET WAY
ELK GROVE, CA 95757                           7059     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $779.98                                                              $779.98
AHMADI, MASOUMEH
4712 ALBANY DR B204
San Jose, CA 95129                           11411    9/10/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ahmed, Esraa
33657 Hartford Dr
Union City, CA 94587                          3153    8/11/2020    24 Hour Fitness United States, Inc.          $1,596.00                                                                           $1,596.00
Ahmed, Mohammed
P.O Box 504
Folsom, CA 95763                             17595    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $582.56                                                              $582.56
Ahmed, Mushtaq
409 Willow Bend Dr
Murphy, TX 75094-3320                         2525    7/29/2020         24 Hour Holdings II LLC                     $76.53                                                                             $76.53
AHMED, QAIS M
P O BOX 3506
OAKLAND, CA 94609                             2055    7/20/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
AHMED, QAIS M
P O BOX 3506
Oakland, CA 94609                             2739    7/30/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Ahmed, Shemal
5131 North 22nd Street
Arlington, VA 22207                          14873    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00




                                                                                         Page 23 of 1763
                                                           Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 24 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ahmed, Zakaria
77 Hickory Hill Blvd
Totowa, NJ 07512                               6768     9/1/2020    24 Hour Fitness Worldwide, Inc.             $319.75                                                                              $319.75
Ahn, Jaeduk
5810 E.La Palma Ave.
Anaheim, CA 92807                              4016    8/27/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Ahn, Kenneth
6352 Blossom Ln
Chino Hills, CA 91709                         11442    9/10/2020    24 Hour Fitness Worldwide, Inc.                            $2,000.00                                                           $2,000.00
Ahn, Russell
404 Chives Way
Walnut Creek, CA 94595                         9566     9/8/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Ahn, Sookhee
404 Chives way
Walnut Creek, CA 94595                        10901     9/8/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Ahrens, Aurora
3113 Debra Court
Garland, TX 75044                             25258    10/11/2020   24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Ahuja, Seema
2040 W. Middlefield Rd.
Apt. 24
Mountain View, GA 94043                       25114    10/7/2020    24 Hour Fitness Worldwide, Inc.                 $49.60                                                                            $49.60
Ahuna, Kalani Y
12815 E 35th St S
Independence, MO 64055                         4717    8/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ahyee, Danita M
2006 Villa Dr. Apt 310
Pittsburg, CA 94565                            5186     9/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Ahyee, Danita M
2006 Villa Dr. Apt 310
Pittsburg, CA 94565                            6410     9/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Aichele, Mark J
3395 Laplata Ave.
Loveland, CO 89538                            16475    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Aiello, Michael
26871 Alessandro Blvd Spc 1
Moreno Valley, CA 92555                       19776    9/29/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Aikhoje, Ekaterina A
401 Ocean Drive Apt 1008
Miami Beach, FL 33139                         12470    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $33.44                                                                            $33.44
Ailin John-Voinov and Igor Voinov
5132 Poola Street
Honolulu, HI 96821                            20550    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Ainslie, Rachel
4518 228th Ave NE
Redmond, WA 98053                             18837    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $48.50                                                                            $48.50
Aipa, Jonathan R
43530 Carpenter Drive
Lancaster, CA 93535                           16784    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99


                                                                                        Page 24 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 25 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
AIR PERFORMANCE HVAC INC.
RICHARD JAMES STRLE
38625 6TH STREET EAST
PALMDALE, CA 93550                            27009    12/10/2020         24 San Francisco LLC                $217,304.29                                                                          $217,304.29
Aispuro, Norma
P.O. Box 9186
Bakersfield, CA 93389-9186                    19897    9/29/2020     24 Hour Fitness Worldwide, Inc.              $204.00                                                                              $204.00
Aizpurua, Virginia
10367 NW 63 Terrace
Doral, FL 33178                                2984     8/6/2020     24 Hour Fitness Worldwide, Inc.              $150.84                                                                              $150.84
AJ a minor Alene Jenner a parent
21812 Oceanbreeze Ln
Huntington Beach, CA 92646                    22455    10/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
AJAYI, AYO
11616 SE 234TH ST
KENT, WA 98031                                 4010    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,632.00                                                                           $1,632.00
Aji , Abulimiti
6606 S Mariposa Ln
Dublin, CA 94568                               8169     9/3/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Ajimura, Scott H
95-1084 Kihene St
Mililani, HI 96789                             1980    7/22/2020    24 Hour Fitness United States, Inc.                          $1,343.00                                                           $1,343.00
Ajimura, Scott
95-1084 Kihene St
Mililani, HI 96789                            12406     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,343.00                                                                           $1,343.00
Akagi, Susan
4251 South 1355 West
Taylorsville, UT 84123                         193     6/23/2020     24 Hour Fitness Worldwide, Inc.              $808.55                                                                              $808.55
Akahoshi, Mark
2463 Chaucer Place
Thousand Oaks, CA 91362                       20318    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Akalou, Yared
5254 Birdwood Road
Houston, TX 77096                             19784    9/28/2020     24 Hour Fitness Worldwide, Inc.              $214.50                                                                              $214.50
Akbari, Nawed
2576 Marie Antonette Lane
Tracy , CA 95377                              13836    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,605.00                                                                           $3,605.00
Akbarut, Levent
275 Wallis Street
Pasadena, CA 91106                            22144    10/1/2020     24 Hour Fitness Worldwide, Inc.             $2,729.35                                                                           $2,729.35
Akbarut, Rasheed
275 Wallis Street
Pasadena, CA 91106                            22493    10/1/2020     24 Hour Fitness Worldwide, Inc.              $400.87                                                                              $400.87
Aker, Eric
2439 South Dr
Santa Clara, CA 95051-1250                    22440    10/2/2020        24 Hour Fitness USA, Inc.                                 $150.00                                                              $150.00
Akers, Robert
13912 SE 2514st St
Kent, WA 98042                                16435    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                          Page 25 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21   Page 26 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Akers, Roger
8436 Marina Vista Lane
Fair Oaks, CA 95628                          11252    9/10/2020     24 Hour Fitness Worldwide, Inc.              $569.00                                                                              $569.00
Akhavan, Shahab
916 Shenandoah St #202
Los Angeles, CA 90035                         5308    8/30/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Akhtar, Shabir
510 Brighton Beach Ave Apt 238
Brooklyn, NY 11235                           18743    9/27/2020     24 Hour Fitness Worldwide, Inc.                                                              $5,000.00                          $5,000.00
Akhunov, Ildar
(925) 420-7777
mealwayslucky@gmail.com
                                             22576    10/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Akin, Christopher
7505 Black Mountain Drive
Austin, TX 78736                              7517     9/3/2020    24 Hour Fitness United States, Inc.           $779.98                                                                              $779.98
AKINS, LOUISCREAS
5064 SILHOUETTE AVE
LAS VEGAS, NV 89142                          17797    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,500.00                          $1,500.00
Akinsanya, Edward
1627 64th St SE
Auburn, WA 98092                             11057     9/9/2020     24 Hour Fitness Worldwide, Inc.              $191.95                                                                              $191.95
Akiyama, Karen
2921 Barrington court
Fullerton, CA 92831                          27476    3/16/2021    24 Hour Fitness United States, Inc.           $331.80                                                                              $331.80
Akkati, Sriram
42 Carson
Irvine, CA 92620                              8062     9/4/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Akom, Mba
13307 Trompilla Lane
Houston, TX 77083                             2447    7/27/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Akom, Mba
13307 Trompilla Lane
Houston, TX 77083                            25078    10/6/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Akopyan, Viktorya
1150 Bergen Ave Apt 2F
Brooklyn, NY 11234                           11777    9/10/2020     24 Hour Fitness Worldwide, Inc.              $119.88                                                                              $119.88
Akram, Rashid
4760 Summerset Dr
Fairfield, CA 94534                           6741     9/3/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
AKSOY, YUNUS
62 Sandpiper Ln.
Aliso Viejo,, CA 92656                        8500     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Aktam, Youssef
201 Meadow Pine Pl
San Jose, CA 95125                           12348    9/12/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Akula, Maya L
1110 Encanto Drive
Arcadia, CA 91007                             7740     9/4/2020     24 Hour Fitness Worldwide, Inc.              $899.00                                                                              $899.00


                                                                                         Page 26 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 27 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Akula, Narasimharao (Rao)
1110 Encanto Drive
Arcadia, CA 91007                             8345     9/4/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Al Badar, Eman
29315 121ST Ave SE
Auburn, WA 98092                             18831    9/26/2020    24 Hour Fitness Worldwide, Inc.             $100.86                                                                              $100.86
Al Soussi, Bilal H
34764 Bowie Common
Fremont, CA 94555                            23889    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $220.00                                                              $220.00
Al-Adib, Yoseph
12638 Del Rey Drive
Rancho Cucamonga, CA 91739                    5589    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Alaei, Allen
2614 Lunar Lane Apt#4
Sacramento, CA 95864                         11728    9/10/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Alai, Nicole
9331 Darrow Drive
Huntington Beach, CA 92646                    9247     9/6/2020       24 Hour Fitness USA, Inc.                    $39.00                                                                            $39.00
Alam, Mohammad Jahangir
12061 Jacaranda Ave. Suite 5
Hesperia, CA 92345                           23444    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $4,500.00                                                           $4,500.00
Alameda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                            20784    9/30/2020    24 Hour Fitness Worldwide, Inc.             $155.09                                                                              $155.09
Alameda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                            20966    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $90.05                                                                            $90.05
Alameda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                            21042    9/30/2020    24 Hour Fitness Worldwide, Inc.             $106.93                                                                              $106.93
Alan, Jeanne Louise
908 Vallecito Drive
Ventura, CA 93001                            21906    9/30/2020    24 Hour Fitness Worldwide, Inc.             $466.56                                                                              $466.56
Alandt, Johanna
1611A S. Melrose Dr. #20
Vista, CA 92081                              15674    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Alaniz, Elaine
416 S. Union Ave. Apt 4
Los Angeles, CA 90017                         5962    8/31/2020    24 Hour Fitness Worldwide, Inc.             $219.70                                                                              $219.70
Alarcon, Adam
239 Ridgemont Ln
Walnut, CA 91789                             11336     9/9/2020    24 Hour Fitness Worldwide, Inc.             $369.99                                                                              $369.99
Alarcon, Gina
632 Burdick Dr
Pomona, CA 91768                              3361    8/26/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Alarid, Kristi
6114 S. Kelly Avenue
Portland, OR 97239                           17981    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $12.61                                                                            $12.61




                                                                                       Page 27 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 28 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Alarmco Inc
2007 Las Vegas Blvd. South
Las Vegas, NV 89104-2555                     25053    10/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Al-Askari, Yasamin
6605 Rockmont Court
Falls Church, VA 22043                        3286    8/24/2020        24 Hour Fitness USA, Inc.               $1,752.00                                                                           $1,752.00
Alatorre, Alejandro
226 N Eckhoff St
Orange, CA 92868                              8138     9/3/2020     24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Albalah, Barry
4 Elm Hill Drive
Rye Brook, NY 10573                          19160    9/25/2020     24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Albanese, Dustin
520 S Kingsley Dr
Apt 301
Los Angeles, CA 90020                        27122    12/18/2020 24 Hour Fitness United States, Inc.                 $0.00                                                                             $0.00
Albanese, Pasquale P.
211 Alden Street APT 337
Wallington , NJ 07057                         6880     9/2/2020     24 Hour Fitness Worldwide, Inc.             $157.00                                                                              $157.00
Albano, Cailtyn
6262 Hooker Drive
Huntington Beach, CA 92647                    7430     9/3/2020     24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Albari, Hatim
2454 Park Road
Emerald Hills, CA 94062                       8984     9/6/2020     24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00
Albarran, Jonathan A
271 Corona Ave, Apt 1
Long Beach, CA 90803                         16005    9/22/2020        24 Hour Fitness USA, Inc.                $888.00                                                                              $888.00
Albarran, Perla
16720 North Rd Apt F303
Bothell, WA 98012                            14509    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $42.00                                                                            $42.00
Albee Properties, LLC
4533 Macarthur Blvd, #926
Newport Beach, CA 92660                      24641    10/3/2020     24 Hour Fitness Worldwide, Inc.           $58,783.39                                                                          $58,783.39
Albert Bayen fir J. Bayen
101 Ross St #3
Cotati , CA 94931                            20206    9/29/2020     24 Hour Fitness Worldwide, Inc.             $608.00                                                                              $608.00
Albert II, Thomas
3922 Calle Tereon
Las Vegas, NV 89103                           2656    7/27/2020        24 Hour Fitness USA, Inc.                    $39.99                                                                            $39.99
Albert, David
101 Lombard St Apt 904W
San Francisco, CA 94111                       7372     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Albert, Marcy
101 Lombard St Apt 904W
San Francisco, CA 94111                       7984     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Albert, Mark
107 Schick
Irvine, CA 92614                              5064    8/31/2020     24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00


                                                                                         Page 28 of 1763
                                                           Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 29 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Albert, Peter
316 N Maple St.
Apt. 216
Burbank, CA 91505                             22702    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,958.98                                                                           $1,958.98
Albert, Shiney Elizabeth
331 Rocky Point Ct.
Sunnyvale, TX 75182                            3034    8/11/2020    24 Hour Fitness Worldwide, Inc.                 $90.38                                                                            $90.38
Albert, Stacey
107 Schick
Irvine, CA 92614                               5873    8/31/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                              $210.00
Albrecht, William H.
10102 Eastman Cove
Austin, TX 78750-3911                           94     6/26/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Albrecht, William H.
10102 Eastman Cove
Austin, TX 78750-3911                          156     6/29/2020    24 Hour Fitness Worldwide, Inc.                                                             $3,335.88                          $3,335.88
Albrich, Anthony
P.O. Box 871
Gaston, OR 97119                              25801    10/21/2020   24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Albright, J O.
PO Box 101315
Arlington, VA 22210                           22240    10/1/2020       24 Hour Fitness USA, Inc.                               $1,168.00                                                           $1,168.00
Albright, Mary Ann
7214 N. Wall Ave.
Portland, OR 97203                            12091    9/11/2020    24 Hour Fitness Worldwide, Inc.            $3,200.00       $1,800.00                                                           $5,000.00
Albrittain, Reed
209 N Pearl St
Denver, CO 80203                              15266    9/18/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
ALBRITTON, LAMAR JEROME
2610 Joshua Tree Lane
Manvel, TX 77578                               2737    8/18/2020    24 Hour Fitness Worldwide, Inc.                 $90.20                                                                            $90.20
Albrizio, Margaret (Peg) Ann
2327 N. 54th St
Seattle, WA 98103                              4537    8/29/2020       24 Hour Fitness USA, Inc.                $577.46                                                                              $577.46
Albrizio, Margaret (Peg) Ann
2327 N. 54th St
Seattle, WA 98103                             16246    9/18/2020       24 Hour Fitness USA, Inc.                $577.46                                                                              $577.46
Albronda, Michael
76 Boling Springs Ave
East Rutherford, NJ 07073                     27512     4/5/2021       24 Hour Fitness USA, Inc.                $395.16                                                                              $395.16
Albuainain, Mubark
6619 Freedom Hills
San Antonio, TX 78242                         25167    10/11/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Alcala, Brenda
7541 Serapis Ave Apt. 2
Pico Rivera, CA 90660                         25867    10/23/2020      24 Hour Fitness USA, Inc.                                                                  $982.00                            $982.00
Alcala, Mary
5030 W 16th St
Santa Ana, CA 92703                           22490    10/1/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00


                                                                                        Page 29 of 1763
                                                          Case 20-11568-KBO        Doc 72      Filed 04/19/21    Page 30 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Alcala, Michael G
2227 N Broadway #A
Santa Ana, CA 92706                          22509    10/1/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
Alcantar, Baldo C.
1712 S. Vermont Ave
Glendora, CA 91740                           12697    9/11/2020    24 Hour Fitness Worldwide, Inc.                           $162.50                                                              $162.50
Alcantar, Zach
868 S Rancho Santa Fe Rd Apt H
San Marcos, CA 92078                         19258    9/27/2020    24 Hour Fitness Worldwide, Inc.              $83.98                                                                             $83.98
Alcaraz, Adam Fidel
20702 EL TORO ROAD #531
LAKE FOREST, CA 92630                        10557     9/7/2020    24 Hour Fitness Worldwide, Inc.        $39,268.81                                                                           $39,268.81
Alcaraz, Alex
2080 California St Apt 532
Denver, CO 80205                             14029    9/14/2020    24 Hour Fitness Worldwide, Inc.        $10,000.00                                                                           $10,000.00
Alcaraz, Christian
1454 Melrose Avenue Suite 1
Chula Vista, CA 91911                         3680    8/28/2020    24 Hour Fitness Worldwide, Inc.          $1,400.00                                                                           $1,400.00
Alcazar, Alessandra
6420 Newcastle Ave
Reseda, CA 91335                              1783    7/17/2020    24 Hour Fitness Worldwide, Inc.           $130.17                                                                              $130.17
Alcid, Leah
25 Van Reipen Ave. Apt. 109
Jersey City, NJ 07306                         6224    8/31/2020    24 Hour Fitness Worldwide, Inc.              $72.30                                                                             $72.30
Aldaco, Ruby
219 E. Newman Ave.
Arcadia, CA 91006                            14693    9/16/2020    24 Hour Fitness Worldwide, Inc.              $45.00                                                                             $45.00
Aldeen, Muhammed M
157 Vargas Ct
Milpitas, CA 95035                           16585    9/21/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Alden, Eric
175 S Ventura Ave #303
Ventura, CA 93001                            20033    10/1/2020    24 Hour Fitness Worldwide, Inc.           $466.00                                                                              $466.00
Alden, Jennifer
175 S Ventura Ave #303
Ventura, CA 93001                            21237    10/1/2020    24 Hour Fitness Worldwide, Inc.           $466.00                                                                              $466.00
Alderson, Inger
15846 Eagle Rd
Fontana, CA 92337                            17396    9/23/2020    24 Hour Fitness Worldwide, Inc.              $64.00                                                                             $64.00
Aldred, Amy
4590 Winding Way
Sacramento, CA 95841                          6943     9/3/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Aldrte, Brittany
10406 Abrams Drive
Colorado Springs, CO 80925                    7117     9/8/2020    24 Hour Fitness Worldwide, Inc.          $6,000.00                                                                           $6,000.00
Alegre, Elsie
606 S Reid Road
Linden, CA 95236                              8427     9/4/2020    24 Hour Fitness Worldwide, Inc.              $30.00                                                                             $30.00




                                                                                       Page 30 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 31 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Alegria, Bet-birai
608 Fremont St
Delano, CA 93215                              26854    12/3/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Alegria, Marie
608 Fremont St
Delano, CA 93215                               5507     9/1/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Alegria, Zair
608 Fremont st
Delano, CA 93215                               7000     9/1/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Alejandre, Christian
7846 Craner Ave.
Sun Valley , CA 91352                         11475     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,232.00                                                                           $1,232.00
Alejandro, Miguel A
2599 Briggs Ave
Apt 5N
Bronx, NY 10458                               14427    9/15/2020            24 New York LLC                       $277.69                                                                              $277.69
Aleman, Alexis
14058 SW 53rd Terr
Miami, FL 33175                                5892    8/31/2020     24 Hour Fitness Worldwide, Inc.              $106.11                                                                              $106.11
Alemayehu, Kidist Gedamu
67 Kenbrook Cir.
San Jose, CA 95111                             4365    8/29/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Alemu, Almaz
10239 green ash rd
dallas, tx 75243                               1150     7/9/2020    24 Hour Fitness United States, Inc.              $42.45                                                                             $42.45
Alene, Nazrawe
22882 E Belleview Ln
Aurora, CO 80015                               4394    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Aler, Austin
7038 Cozycroft Avenue
Winnetka, CA 91306                            19762    9/28/2020     24 Hour Fitness Worldwide, Inc.              $346.63                                                                              $346.63
Aleshaiker, Ali
714 S. Claudina St.
Anaheim, CA 92805                              6893     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Alessandrello, James
93 Lower Notch Road
Little Falls, NJ 07424                        12617    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Alessandro Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                       20173    9/30/2020        24 Hour Fitness USA, Inc.             $333,369.37                                                                          $333,369.37
Alessandro Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                       20410    9/30/2020              RS FIT CA LLC                   $333,369.37                                                                          $333,369.37
Alex, Peter Joel
935 Mastline Drive
Annapolis, MD 21401                           21163    10/1/2020     24 Hour Fitness Worldwide, Inc.              $608.00                                                                              $608.00




                                                                                          Page 31 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 32 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Alexander, Akram
24 Paso Robles
Irvine, CA 92602                               1385    7/14/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Alexander, Christopher
7745 Laurel Canyon Blvd., Apt. 21
North Hollywood, CA 91605                     27408    2/17/2021     24 Hour Fitness Worldwide, Inc.              $175.96                                                                              $175.96
Alexander, George
21 Ocaso Street
Rancho Mission Viejo, CA 92694                26573    11/20/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Alexander, Jade
1117 Wessex Place
Princeton, NJ 08540                            613      7/6/2020              24 Denver LLC                      $1,536.99                                                                           $1,536.99
Alexander, Jade
1117 Wessex Place
Princeton, NJ 08540                           14805    9/16/2020              24 Denver LLC                      $1,536.99                                                                           $1,536.99
Alexander, Jan
426 Laguna Dr
Rohnert Park, CA 94928                        23686    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $36.74                                                                             $36.74
Alexander, Jason
302 N. Alexandria Avenue #205
Los Angeles, CA 90004                         23731    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Alexander, Jesse
302 N Alexandria Ave
Apt 205
Los Angeles, CA 90004                         20893    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Alexander, Lenore
9525 Flatlands Avenue
Brooklyn, NY 11236                             5990     9/2/2020            24 New York LLC                       $429.00                                                                              $429.00
Alexander, Lenore
9525 Flatlands Avenue
Brooklyn, NY 11236                             7513     9/2/2020            24 New York LLC                       $429.00                                                                              $429.00
Alexander, Peggy
2719 Dogwood Terrace Lane
Katy, TX 77494                                19951    9/28/2020     24 Hour Fitness Worldwide, Inc.              $339.94                                                                              $339.94
Alexander, Robert
1422 Fairmont Drive
San Leandro, CA 94578                          9081     9/5/2020          24 San Francisco LLC                    $304.58                                                                              $304.58
Alexander, Sansa
3611 West Clark Ave
Burbank, CA 91505                              4055    8/27/2020    24 Hour Fitness United States, Inc.                                          $1,800.00                                           $1,800.00
Alexandre, Michaelle
969 East 80th Street
Brooklyn, NY 11236                            27237     1/9/2021     24 Hour Fitness Worldwide, Inc.              $228.00                                                                              $228.00
Alexani, Nareh
126 N Everett Street Apt #1
Glendale, CA 91206                             5386    8/30/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Alexiadis, Emily
24210 Amaryllis Court
Valencia, CA 91354                            11802    9/10/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00


                                                                                          Page 32 of 1763
                                                           Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 33 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Alfaro, Erica Dionisio
4992 Brookside Ave
Fontana, CA 92336                              9652     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Alfaro, Laura H
4222 West 169th Street
Lawndale, CA 90260                             3892    8/27/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Alfonso, Charles
8240 SW 94th Street
Miami, FL 33156                               10381     9/8/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Alfonso, Claudia
2114 Winding Hollow Dr
Katy, TX 77450                                 2722    8/19/2020    24 Hour Fitness Worldwide, Inc.             $348.38                                                                              $348.38
Alfonzo, Gary
16 Via Calandria
San Clemente, CA 92672                        25162    10/11/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Alger, April
8182 SW Shenandoah Way
Tualatin, OR 97062                            17540    9/23/2020    24 Hour Fitness Worldwide, Inc.             $385.00                                                                              $385.00
Alharbi, Mazen
7040 Hanover Parkway
Apt. D1
Greenbelt, MD 20770                           21752    10/1/2020       24 Hour Fitness USA, Inc.                    $89.98                                                                            $89.98
Ali, Akram
68 4th Avenue
Westwood, NJ 07675                            16793    9/23/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Ali, Ashrena
142-03 254th Street Apt. 2
Rosedale, NY 11422                             5590    8/31/2020    24 Hour Fitness Worldwide, Inc.             $281.94                                                                              $281.94
Ali, Izzie
3790 Sparrowood Way
Sacramento, CA 95823                          10512     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Ali, Jamliah
245 Tonopah Drive
Fremont, CA 94539                             20693    10/1/2020    24 Hour Fitness Worldwide, Inc.             $379.16                                                                              $379.16
Ali, Kareem
68 4th Avenue
Westwood, NJ 07675                            17487    9/23/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Ali, Kassim
245 Tonopah Dr.
Fremont , CA 94539                            20667    10/1/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00
Ali, Mary Beth
68 4th Avenue
Westwood, NJ 07675                             4088    8/27/2020       24 Hour Fitness USA, Inc.                $650.00                                                                              $650.00
Ali, Mary Beth
68 4th Avenue
Westwood, NJ 07675                            17480    9/23/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Ali, Moustafa
68 4th Avenue
Westwood, NJ 07675                            17478    9/23/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00


                                                                                        Page 33 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 34 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ali, Sahira
722 Morey Ave
Sacramento, CA 95838                           4164    8/28/2020    24 Hour Fitness United States, Inc.              $81.88                                                                             $81.88
Ali, Usman
2745 Reservoir Ave
Apt 1G
Bronx, NY 10468                                8521     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $92.88                                                                             $92.88
Ali, Zainab
245 Tonopah Drive
Fremont, CA 94539                             20295    10/1/2020     24 Hour Fitness Worldwide, Inc.              $379.16                                                                              $379.16
Aliano, Dolores
7649 Island Rail Drive
North Las Vegas, NV 89084-2473                18779    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Aliano, Phillip
7649 Island Rail Dr.
North Las Vegas, NV 89084-2473                18331    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Alicea, Marissa
10 South French Avenue
Elmsford, NY 10523                            20099    9/29/2020            24 New York LLC                          $93.98                                                                             $93.98
Alief Independent School District
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                             26368    11/12/2020       24 Hour Fitness USA, Inc.                                                $8,731.04                                           $8,731.04
Alieva, Yulduz
2055 Ocean Avenue Apt 2B
Brooklyn, NY 11230                            20752    9/30/2020        24 Hour Fitness USA, Inc.                 $901.94                                                                              $901.94
Alimorong, Rebecca
50 Austin Ave
Apt 537
Hayward, CA 94544                             24881    10/8/2020     24 Hour Fitness Worldwide, Inc.              $545.00                                                                              $545.00
Aliyeva, Kamala
10176 Judy Ave
Cupertino, CA 95014                            2430     8/3/2020     24 Hour Fitness Worldwide, Inc.              $404.94                                                                              $404.94
Aljabi, Nick Nasrat
9127 Grossmont Blvd
La Mesa, CA 91941                              7800     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Alkawadri, Nawar
30 Esternay Drive
Foothill Ranch, CA 92610                      12673    9/11/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Al-Khatib, Samid
6729 Heritage Haven Ct.
Richmond, TX 77469                            10764     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Alkolombra, Judith
423 1st Street
East Northport, NY 11731                      27193    12/31/2020       24 Hour Fitness USA, Inc.                 $499.99                                                                              $499.99
Allahverdian, Hermik
553 South St. #110
Glendale, CA 91202                             8213     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99




                                                                                          Page 34 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 35 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Allan, Malcolm
17795 Rosedown Place
San Diego, CA 92128                          13932    9/15/2020        24 Hour Fitness USA, Inc.                                 $300.00                                                              $300.00
Allard, James
8680 Allison Street, Apt M
Arvada, CO 80005                              9100     9/6/2020     24 Hour Fitness Worldwide, Inc.               $167.88                                                                             $167.88
Allard, James
8680 Allison Street, Apt M
Arvada, CO 80005                              9753     9/6/2020     24 Hour Fitness Worldwide, Inc.               $167.88                                                                             $167.88
Allarde, Alexandria
16 Dunfirth Dr.
Hayward, CA 94542                            16023    9/21/2020    24 Hour Fitness United States, Inc.            $174.55                                                                             $174.55
Allegra, Anthony J
27326 Eaglehelm Dr.
Santa Clarita, CA 91387                      22163    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,323.00                                                                           $1,323.00
Alleman, Thomas B.
5101 Streamwood Lane
Plano, TX 75093                              18118    9/25/2020        24 Hour Fitness USA, Inc.                  $700.00                                                                             $700.00
ALLEN FITNESS, L.P.
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                         2150    8/10/2020        24 Hour Fitness USA, Inc.             $1,173,354.37                                                                      $1,173,354.37
Allen ISD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              576     6/25/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Allen, Alana
Sharlene Ligons
Law Offices of John L. Burris
Ben Nisenbaum
7677 Oakport Street, Suite 1120
Oakland, CA 94621                            21662    10/1/2020        24 Hour Fitness USA, Inc.              $100,000.00                                                                         $100,000.00
Allen, Amber
350 Sylvan Ave.
Boulder Creek, CA 95006                      10153     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Allen, Anna Michelle
3286 Rushing Waters Place
Las Vegas, NV 89135                          24506    10/3/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Allen, Anne-Barbara
2312 Caringa Way
Carlsbad, CA 92009                            1860    7/21/2020     24 Hour Fitness Worldwide, Inc.               $640.00                                                                             $640.00
ALLEN, ANTHONY
164 ROLLING HILLS
LANCASTER, TX 75146                           7589     9/3/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
Allen, Carole
PO Box 829
Clackamas, OR 97015                          19593    9/28/2020     24 Hour Fitness Worldwide, Inc.               $195.69                                                                             $195.69

                                                                                         Page 35 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 36 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Allen, Dennis G.
23 Via Lampara
San Clemente, CA 92673                       14142    9/15/2020        24 Hour Fitness USA, Inc.                $1,520.00                                                                           $1,520.00
Allen, Dezerae Lee
42097 Humber Dr
Temecula, CA 92591                           26360    11/12/2020 24 Hour Fitness United States, Inc.                 $0.00                                                                              $0.00
Allen, Dezerae
42097 Humber Dr.
Temecula , CA 92591                          24796    10/5/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Allen, Donald
2116 Terry Ave
Melissa, TX 75454                            16643    9/23/2020     24 Hour Fitness Worldwide, Inc.             $5,250.31                                                                           $5,250.31
Allen, Jean
274 Camino Leon
Camarillo, CA 93012                           2937     8/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Allen, Jennie
3327 Marshall Ave
Carmichael, CA 95608                          5413     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $500.00                            $500.00
Allen, Jeri
1811 NE 91 Ave.
Portland, OR 97220                           25192    10/11/2020 24 Hour Fitness United States, Inc.             $600.00                                                                              $600.00
Allen, Jonathan
19791 Chesapeake Lane
Huntington Beach, CA 92646                   27437    2/25/2021     24 Hour Fitness Worldwide, Inc.                 $92.90                                                                             $92.90
Allen, Joseph Donald
3161 Catrina Ln
Annapolis, MD 21403                           5484    8/31/2020        24 Hour Fitness USA, Inc.                 $200.58                                                                              $200.58
Allen, Joseph Donald
3161 Catrina Ln
Annapolis, MD 21403                           8254     9/3/2020        24 Hour Fitness USA, Inc.                 $200.58                                                                              $200.58
allen, judy
3286 rushing waters place
las vegas, nv 89135                          24776    10/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Allen, Kathleen
2 Las Estrellas Loop Unit 4078
Rancho Mission Viejo, CA 92694-2434          16165    9/17/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Allen, Kevin
6323 Castle Lane Drive
Houston, TX 77066                            13785    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Allen, Kia
6520 Riverside Blvd
Sacramento, CA 95831                         26546    11/19/2020       24 Hour Fitness USA, Inc.                 $173.94                                                                              $173.94
Allen, Marc
1211 Adora Cir
Roseville, CA 95678                          12299    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $64.00                                                                             $64.00
Allen, Marie
7605 Applecross Lane
Dallas, TX 75248                             11530     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $81.19                                                                             $81.19




                                                                                         Page 36 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 37 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Allen, Maureen
1505 Madison Ave
Rohnert Park, CA 94928                        4366    8/28/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
Allen, Mikala
P.O. Box 43762
Los Angeles, CA 90043                         6632     9/1/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00          $400.00                            $400.00
Allen, Rachel
937 N Peach Ave
BLG 85 Apt 114
Fresno, CA 93727                             25216    10/10/2020         24 San Francisco LLC                     $190.31                                                                             $190.31
Allen, Randi C.
2910 San Jacinto Circle
Sanford, FL 32771                             5733    8/31/2020        24 Hour Fitness USA, Inc.                    $44.93                                                                             $44.93
Allen, Randi
11030 Summit Ave
Santee, CA 92071                             22910    10/2/2020    24 Hour Fitness United States, Inc.              $52.48                                                                             $52.48
Allen, Rick
6386 Pearlroth Drive
San Jose, CA 95123                           10750     9/8/2020     24 Hour Fitness Worldwide, Inc.               $429.00                                                                             $429.00
Allen, Robin Dee
6280 Pike Circle
Arvada, CO 80403                              5768    8/31/2020     24 Hour Fitness Worldwide, Inc.               $528.00                                                                             $528.00
Allen, Terry Wayne
14711 Lindall Court
Cypress, TX 77429                             653     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $122.50                            $122.50
Allen, Tyrone
4408-B Koehler
Houston, TX 77007                            16048    9/22/2020     24 Hour Fitness Worldwide, Inc.                               $47.17                                                               $47.17
Allen, Victoria (Vikki)
14111 SE Fairoaks Ave
Milwaukie, OR 97267                           5586    8/31/2020     24 Hour Fitness Worldwide, Inc.               $456.00                                                                             $456.00
Allen, Willie l
9027 BRIDGEWOOD CT.
STOCKTON, CA 95209                            3643    8/27/2020     24 Hour Fitness Worldwide, Inc.               $105.00                                                                             $105.00
ALLER, MICK l
4413 Wellington Drive
Fort Collins, CO 80526                        2953     8/5/2020    24 Hour Fitness United States, Inc.          $1,600.00                                                                           $1,600.00
Alleyne, Brianna
77 Estabrook Avenue Apt 302
San Leandro, CA 94577                         1594    7/14/2020        24 Hour Fitness USA, Inc.                $1,693.84                                                                           $1,693.84
Alleyne, Brianna
77 Estabrook Avenue Apt 302
San Leandro, CA 94577                        20744    9/30/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Allford, Michael A.
Davis, Saperstein & Salomon PC
Kate Carballo, Esq
375 Cedar Lane
Teaneck, NJ 07666                            20070    9/30/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00




                                                                                         Page 37 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 38 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Allied Fire Protection, LP
2003 Mykawa Road
Pearland, TX 77581                            24185    10/2/2020        24 Hour Fitness USA, Inc.                                               $16,727.33                                          $16,727.33
Allison Dalyand or Richard Chang
9020 Sunrise Lakes Blvd Apt 205
Sunrise, FL 33322                              2151     8/2/2020    24 Hour Fitness United States, Inc.                                                             $154.11                            $154.11
Allison Jr., Randy
4072 Hillcrest Drive
Los Angeles, CA 90008                          2494    7/28/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Allison, Sonny
2480 E. Willamette Lane
Greenwood Village, CO 80121                   17738    9/23/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Allison, Virginia
2480 E. Willamette Lane
Greenwood Village, CO 80121                   16685    9/23/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Allmon, Michael
c/o Allmon, Dibernardo, CPAs
1230 Rosecrans Ave #102
Manhattan Beach, CA 90266                     25261    10/12/2020 24 Hour Fitness United States, Inc.          $10,000.00                                                                           $10,000.00
Alltex Glass Company, Inc.
15047 Tallshadows Dr
Suite G
Houston, TX 77032                              674     6/29/2020     24 Hour Fitness Worldwide, Inc.           $10,490.47        $6,386.27                                                          $16,876.74
Allyn, James
1820 Calle Petaluma
Thousand Oaks, CA 91360                        9096     9/7/2020        24 Hour Fitness USA, Inc.                    $37.13                                                                             $37.13
Almaden Fitness, LP
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                         17596    9/23/2020        24 Hour Fitness USA, Inc.             $144,796.25                                                                          $144,796.25
ALMADEN
ATTN: ANDREAS QUVANG JPSON
2549 SCOTT BOULEVARD
SANTA CLARA, CA 95050                         18794    9/25/2020     24 Hour Fitness Worldwide, Inc.             $4,877.75                                                                           $4,877.75
Almalla, Mohammad
3645 Oakfield Drive
Sherman Oaks, CA 91423                        22569    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $79.61                                                                             $79.61
Almanza, Lia M
415 4th Place
Port Hueneme, CA 93041                        21783    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $55.59                                                                             $55.59
Almanza, Ray
398 4th Avenue
San Diego, CA 91910                            4898    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $97.00                                                                             $97.00
Almashat, Hasan
20356 Via Urbino
Porter Ranch, CA 91326                        18583    9/28/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Almeda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                             20620    9/30/2020     24 Hour Fitness Worldwide, Inc.              $355.06                                                                              $355.06

                                                                                          Page 38 of 1763
                                                            Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 39 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Almeda, Anna
730 40th St
Richmond, CA 94805                             13170    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
ALMEDA, MARK
730 40TH ST
RICHMOND, CA 94805                             12612    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Almeda, Roy
4510 San Sebastian Wy
Sacramento , CA 95823                          25070    10/6/2020     24 Hour Fitness Worldwide, Inc.              $358.00                                                                              $358.00
Almeida, Jessica
14 Poppy Hills Ln
San Ramon, CA 94583                             5029    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $245.00                                                              $245.00
Almeida, Jessica
14 Poppy Hills Ln.
San Ramon, CA 94583                             5817    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $245.00                                                              $245.00
Almendras, Sheila
800 Wysong Court
Virginia Beach, VA 23454                        1192    7/10/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Almodovar, Marisol
6888 Friars Rd. Apt 314
San Diego, CA 92108                             1896    7/20/2020     24 Hour Fitness Worldwide, Inc.              $479.98                                                                              $479.98
Almonte, Wanda
3300 W Rolling Hills Circle
Apt 207
Davie, FL 33328                                26989    12/9/2020        24 Hour Fitness USA, Inc.                 $111.00                                                                              $111.00
Alnaemi, Mubarak
8305 Greensboro Dr
McLean, VA 22102                               27535    4/13/2021     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Alonso, Grecia
                                                1519    7/17/2020     24 Hour Fitness Worldwide, Inc.              $103.38                                                                              $103.38
Alony, Arieh
2 Willowbrook
Irvine, CA 92604                               21361    10/1/2020        24 Hour Fitness USA, Inc.                                 $955.00                                                              $955.00
Alorica Inc.
Danielle M. Evans
5161 California Avenue
Irvine, CA 92617                                1245     7/9/2020     24 Hour Fitness Worldwide, Inc.          $452,602.94                                                                          $452,602.94
Alotau, Uputasi
7036 Victoria Ave, E
Highland, CA 92346                              1005     7/8/2020    24 Hour Fitness United States, Inc.              $84.00                                                                             $84.00
ALPHA GLASS AND MIRROR COMPANY INC
ATTN: MICKEY
8901 SOVEREIGN ROW
DALLAS, TX 75247                               25013    10/5/2020        24 Hour Fitness USA, Inc.                 $761.08                                                                              $761.08
Alpuche, Daisy
2531 Mesa Verde Terrace
Henderson, NV 89074                            16344    9/22/2020     24 Hour Fitness Worldwide, Inc.              $465.46                                                                              $465.46
Alpuche, Dale
2531 Mesa Verde Terrace
Henderson, NV 89074                            17313    9/22/2020     24 Hour Fitness Worldwide, Inc.              $465.46                                                                              $465.46

                                                                                           Page 39 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 40 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
AL-Ramahy, Muneer
12108 Freeway Pl
Everett , WA 98208                           21356    10/1/2020    24 Hour Fitness Worldwide, Inc.                               $0.00          $800.00                                             $800.00
Al-Refaee, Fadi Afa
6104 Bava Ct
San Jose, CA 95123                           10765     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Alridge, Marion Brandon
107 Avery Springs Ln
Dickinson, TX 77539                           9953     9/7/2020    24 Hour Fitness Worldwide, Inc.                            $1,200.00                                                           $1,200.00
Alrokh, Jasmine
602 center St
B2
Costa Mesa, CA 92627                         16393    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $73.48                                                                            $73.48
Alsaigh, Ziad
2502 Sawgrass Street
El Cajon, CA 92019                            4232    8/28/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
ALSALMAN, AMEL
2451 RIDEGATE LN SW
TUMWATER, WA 98512                           15850    9/20/2020    24 Hour Fitness Worldwide, Inc.             $359.93                                                                              $359.93
Alsalman, Amel
2451 Ridgegate LN SW
Tumwater, WA 98512                            488     6/29/2020    24 Hour Fitness Worldwide, Inc.             $359.93                                                                              $359.93
Alsalman, Amel
2451 Ridgegate Ln SW
Tumwater, WA 98512                           16527    9/20/2020    24 Hour Fitness Worldwide, Inc.             $359.93                                                                              $359.93
Alsofrom, Jessica
40249 Blacow Road
Fremont, CA 94538                            26880    12/4/2020       24 Hour Fitness USA, Inc.                               $1,702.00                                                           $1,702.00
Alsofrom, Jessica
40249 Blacow Road
Fremont, CA 94538                            26881    12/4/2020       24 Hour Fitness USA, Inc.                                 $65.65                                                               $65.65
Alsofrom, Jessica
40249 Blacow Road
Fremont, CA 94538                            26888    12/4/2020       24 Hour Fitness USA, Inc.                                 $75.35                                                               $75.35
AlSoliman, Ohood
112 Rotunda
Irvine, CA 92620                             15941    9/20/2020    24 Hour Fitness Worldwide, Inc.            $3,176.69                                                                           $3,176.69
Alsumidaie, Joumana
611 Davenwood Court
Granite Bay, CA 65746                        15416    9/18/2020    24 Hour Fitness Worldwide, Inc.             $329.99                                                                              $329.99
ALTAI, ZAINAB
950 N SAN ANTONIO RD
APT 8A
LOS ALTOS, CA 94022                          25538    10/14/2020   24 Hour Fitness Worldwide, Inc.                 $89.98                                                                            $89.98
Altamirano, Enrique
1821 Lakeville HWY
Spc 34
Petaluma, CA 94954                           19714    9/28/2020    24 Hour Fitness Worldwide, Inc.             $404.65                                                                              $404.65




                                                                                       Page 40 of 1763
                                                            Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 41 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Altenau, Jane H.
840 Margaret Lane
Walnut, CA 91789                               24706    10/2/2020        24 Hour Fitness USA, Inc.                $1,120.00                                                                           $1,120.00
Alter, Leigh
83-33 Austin Street
Apartment 4F
Kew Gardens, NY 11415                          14983    9/17/2020            24 New York LLC                       $621.00                                                                              $621.00
Alter, Lisa
3437 Corte Fortuna
Carlsbad, CA 92009                             10296     9/8/2020    24 Hour Fitness United States, Inc.          $3,904.68                                                                           $3,904.68
Alter, Yossef
309 San Marino
Irvine, CA 92614                               16348    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Altimont, Margaret
520 Round Hollow Ln
Southlake, TX 76092                            16576    9/21/2020     24 Hour Fitness Worldwide, Inc.              $316.65                                                                              $316.65
Altkitsa Investments Limited, Inc.
c/o Nathan Sommers Jacobs
2800 Post Oak Blvd., 61st Fl
Houston, TX 77056                               2998    8/12/2020        24 Hour Fitness USA, Inc.             $493,228.88                                                                          $493,228.88
Alton, Jennifer S.
3484 Misty Morning Circle
Sacramento, CA 95827                           14928    9/15/2020        24 Hour Fitness USA, Inc.                                  $72.00                            $72.00                            $144.00
Aluya, Bibiana
1243 N. Jefferson Street
Placentia, CA 92870                            26759    11/27/2020    24 Hour Fitness Worldwide, Inc.             $3,600.00                                                                           $3,600.00
Aluya, Bibiana
1243 N. Jefferson Street
Placentia, Ca 92870                            26775    11/27/2020    24 Hour Fitness Worldwide, Inc.             $3,600.00                                                                           $3,600.00
Aluya, Brianna
1243 N. Jefferson Street
Placentia, CA 92870                            26772    11/27/2020    24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Aluya, Joe
1243 N. Jefferson Street.
Placentia, CA 92870                            26771    11/27/2020    24 Hour Fitness Worldwide, Inc.             $3,600.00                                                                           $3,600.00
Aluya, Justin
1243 N. Jefferson Street
Placentia, CA 92870                            26761    11/27/2020    24 Hour Fitness Worldwide, Inc.             $3,600.00                                                                           $3,600.00
Alvarado, Agustin
1159 Bird Ave. #3
San Jose, CA 95125                              3600    8/27/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Alvarado, Ana
22318 Seine Ave
Hawaiian Gardens, CA 90716                      1587    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $79.98                                                                             $79.98
Alvarado, Cathy
5440-106 Baltimore Dr.
La Mesa, CA 91942                              18350    9/25/2020        24 Hour Fitness USA, Inc.                 $199.98                                                                              $199.98
Alvarado, Gary
91-988 Papapuhi Place
Ewa Beach, HI 96706                             5151     9/1/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00

                                                                                           Page 41 of 1763
                                                         Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 42 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Alvarado, Israel
1024 S Castlegate Ave
Compton, CA 90221                           17556    9/23/2020    24 Hour Fitness Worldwide, Inc.             $247.71                                                                              $247.71
Alvarado, Israel
1024 S Castlegate Ave
Compton, CA 90221                           17558    9/23/2020    24 Hour Fitness Worldwide, Inc.             $247.71                                                                              $247.71
ALVARADO, JOE
3171 MONROE STREET
SANTA CLARA, CA 95051                        6475     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Alvarado, Napoleon
1225 Paddington Way
San Jose, CA 95127                          16724    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $98.00                                                                            $98.00
Alvarenga, Rebecca
3181 S 3200 W
West Valley City, UT 84119                  27416    2/20/2021    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Alvarez, Angela
593 Wild Oak Drive
Windsor, CA 95492                           20665    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
ALVAREZ, AZUCENA
12880 Shackelford Ln APT D
Garden Grove, CA 92841-5150                  8387     9/4/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Alvarez, Brittany Caitlin
2922 N Orange Ave
Rialto, CA 92377                            25809    10/21/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Alvarez, Crisanne
4556 Fargo Dr.
Grand Prairie, TX 75052                     10573     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $250.53                                                              $250.53
ALVAREZ, DANIELA
940 S. NORFOLK ST
SAN MATEO, CA 94401                          7803     9/4/2020       24 Hour Fitness USA, Inc.                    $16.50                                                                            $16.50
Alvarez, Elena
3226 Eagle St.
Los Angeles, CA 90063                       21724    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $27.55                                                                            $27.55
ALVAREZ, GUADALUPE
8515 FOREST HEIGHTS LANE
AUSTIN, TX 78749                            16040    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $30.68                                                                            $30.68
Alvarez, Ignacio E
8515 Forest Heights Lane
Austin, TX 78749                            16711    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $36.36                                                                            $36.36
Alvarez, Jevi
3703 E 70th St
Long Beach, CA 90805                        19510    9/29/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Alvarez, Leonor
1330 S Southills Dr
West Covina, CA 91791                       22101    10/1/2020    24 Hour Fitness Worldwide, Inc.             $175.00                                                                              $175.00
Alvarez, Marco Antonio
1554 Shepard Ct
Santa Rosa, CA 95405                        19173    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                      Page 42 of 1763
                                                         Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 43 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Alvarez, Megan F
7740 Burton Ave
Rohnert Park, CA 94928                      11940    9/10/2020          24 San Francisco LLC                       $59.97                                                                             $59.97
Alvarez, Michael
13451 CROWLEY ST
PANORAMA CITY, CA 91402                      5290     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
ALVAREZ, NANCY
8625 SW 42 ST
MIAMI, FL 33155                              2193    8/18/2020     24 Hour Fitness Worldwide, Inc.              $134.79                                                                              $134.79
Alvarez, Vanessa
16222 Inyo St
La Puente, CA 91744                         10688     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
Alves, Ceyton Guimaraes
1131 Twin Canyon Ln
Diamond Bar, CA 91765                        8829     9/5/2020     24 Hour Fitness Worldwide, Inc.              $860.00                                                                              $860.00
Alvey, Shannon
265 N. 600 W.
Salt Lake City, UT 84116                    19909    9/30/2020    24 Hour Fitness United States, Inc.           $534.11                                                                              $534.11
Alviso, Alvin
16220 Bellflower Blvd
Apt 109
Bellflower, CA 90706                         7682     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Alvord, Craig
327 202nd Pl SW
Lynnwood, WA 98036                           2979    8/10/2020     24 Hour Fitness Worldwide, Inc.              $618.80                                                                              $618.80
Alxanarani, Aladin
2719 Brighton Willow Way
Katy, TX 77494                              17422    9/25/2020        24 Hour Fitness USA, Inc.                 $458.00                                                                              $458.00
Amabeoku, Iyaye
22948 Blythe St.
West Hills, CA 91304                         3633    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $93.78                                                                             $93.78
Amador, Andrew
993 Wynn Circle
Livermore, CA 94550                         22586    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Amador, Rebecca
3725 SW 1st Avenue
Miami, FL 33145                             17804    9/24/2020     24 Hour Fitness Worldwide, Inc.              $277.79                                                                              $277.79
Amador, Susan I
1267 Nana Place
Manteca, CA 95336                           14706    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Aman IV, Samuel H
11533 Bari Dr.
Rancho Cucamonga, CA 91701                   4793    8/30/2020     24 Hour Fitness Worldwide, Inc.              $161.28                                                                              $161.28
Amand, Ron St
14303 Olive Street
Moorpark, CA 93021                          10936     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Amano, Robert
95-640 Hanile St.
Apt F205
Mililani, HI 96789                           7710     9/2/2020    24 Hour Fitness United States, Inc.                                                           $1,200.00                          $1,200.00

                                                                                        Page 43 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 44 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
AMANTE, HEATHER
423 ENCLAVE CIR 305
COSTA MESA, CA 92626                         14262    9/15/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Amaral, Hailey Jean
3263 Greenwood Drive
Fremont, CA 94536                            25841    10/21/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Amaral, Orlia
135 Escuela Ave.
Mountain View, CA 94040                       518      7/2/2020    24 Hour Fitness United States, Inc.              $86.65                                                                             $86.65
Amarkarian, Roy
601 N. Kenwood St #307
Glendale, CA 91206                           24929    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,999.68                                                                           $1,999.68
Amaro, Ingrid
54 Brookside Drive West
Harriman, NY 10926                           22733    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,683.00                                                                           $1,683.00
Amato, Josephine
8713 23rd Avenue
Brooklyn, NY 11214                            2711    7/30/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
AMAYA, CARLOS E
8013 NW 73 AVE
TAMARAC, FL 33321                            25700    10/17/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Amaya, Elizabeth
PO Box 2184
Rocklin, CA 95677                            16376    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ambaw, Yonas
1303 South Gramercy Place #102
Los Angeles, CA 90019                        25971    10/26/2020    24 Hour Fitness Worldwide, Inc.                 $68.90                                                                             $68.90
Ambayon, Andrew
44243 Lupine Pl.
Fremont, CA 94539                            12700    9/11/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Amberry, Lee
PO Box 12323
Spring, TX 77391-2323                        14848    9/17/2020    24 Hour Fitness United States, Inc.                                                             $300.00                            $300.00
Ambius
Rentokil North America
Attn: Bankruptcy Team
1125 Berkshire Blvd., Suite 150
Reading, PA 19610                            11334    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,872.20                                                                           $1,872.20
Amburgey, Joe O
2060 Newport Blvd
Spc 1
Costa Mesa, CA 92627                         23114    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $76.00                                                                             $76.00
AmCap Austin Bluffs, LLC
S&D Law
c/o Steven W. Kelly, Esq.
1290 Broadway, Suite 1650
Denver, CO 80203                             17164    9/22/2020        24 Hour Fitness USA, Inc.             $330,481.82                                                                          $330,481.82




                                                                                         Page 44 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21   Page 45 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
AmCap Tiffany, LLC
c/o Steven W. Kelly, Esq.
1290 Broadway Suite 1650
Denver, CO 80203                             17159    9/22/2020        24 Hour Fitness USA, Inc.             $511,993.05                                                                          $511,993.05
Ameral, Donald
P.O. Box 1572
Rohnert Park, CA 94927                       20811    10/2/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Ameral, Donald
P.O. Box 1572
Rohnert Park, CA 94927                       21420    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Ameral, Donald
P.O. Box 1572
Rohnert Park, CA 94927                       22206    10/1/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
American Dawn Inc
Attn: Che Ward
401 Artesia Blvd
Compton, CA 90220                            20535    9/30/2020     24 Hour Fitness Worldwide, Inc.          $166,310.40                                                                          $166,310.40
American Wholesale Lighting
1725 Rutan Drive
Livermore, CA 94551                           1284    7/10/2020    24 Hour Fitness United States, Inc.       $177,580.21                                                                          $177,580.21
Amerit Consulting, Inc.
4000 Executive Prkwy Ste 240
San Ramon, CA 94583                           772     6/29/2020     24 Hour Fitness Worldwide, Inc.           $12,432.88                                                                           $12,432.88
Ames, Ivan T.
16 Calle Tejado
San Clemente, CA 92673-6812                   9776     9/6/2020     24 Hour Fitness Worldwide, Inc.              $122.97                                                                              $122.97
Amezaga, Christian
625 Lakeside Harbor
Boyton Beach, FL 33435                       20583    9/28/2020        24 Hour Fitness USA, Inc.                 $102.37                                                                              $102.37
Amezquita, Gabriela
21525 Banyan St
Hayward, CA 94541                            20715    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Amezquita, Yolanda
21525 Banyan St
Hayward, CA 94541                            21531    10/1/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Amin, Jigar
32 Halsey Rd
Parsippany , NJ 07054                        23223    10/6/2020     24 Hour Fitness Worldwide, Inc.              $110.86                                                                              $110.86
Amin, Nawied
877 3rd Avenue
San Bruno, CA 94066                           3694    8/28/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Aminova, Irna
1162 Erin Drive
El Cajon, CA 92020                           20291    9/30/2020        24 Hour Fitness USA, Inc.                                $5,829.50                                                           $5,829.50
Aminyar, Zia
1038 Jade Terrace
Union City, CA 94587                          1132     7/9/2020     24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92
Aminzay, Aman
8380 Greensboro Drive, Unit 117
Mc Lean, VA 22102                             573      7/6/2020     24 Hour Fitness Worldwide, Inc.              $101.98                                                                              $101.98

                                                                                         Page 45 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 46 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Amir, Hazim
640 Henry St
Vallejo, CA 94591                            26133    11/1/2020          24 San Francisco LLC                   $429.99                                                                              $429.99
Amirali, Jessica
27416 Bottle Brush Way
Murrieta, CA 92562                            1354    7/12/2020     24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Amirghahari, Saloumeh
7028 E. Roundup Way
Orange, CA 92869                             20704    10/2/2020     24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
amiri, amy
63 Joya Lane
Danville, CA 94506                            4909    8/31/2020        24 Hour Fitness USA, Inc.                $299.99                                                                              $299.99
Amiri, Kevin
135 Cortona Dr
San Ramon, CA 94582                          16502    9/20/2020     24 Hour Fitness Worldwide, Inc.             $582.50                                                                              $582.50
Amiri, Walid
5130 Yarmouth Ave #34
Encino, CA 91316                             18544    9/26/2020     24 Hour Fitness Worldwide, Inc.                  $1.52                                                                             $1.52
Ammen, Catherine
140 West Hill Ave #4
Fullerton, CA 92832                          25144    10/9/2020     24 Hour Fitness Worldwide, Inc.                 $66.58                                                                            $66.58
Amodei, Shane G
25520 139th Ave SE
Kent, WA 98042                               20934    10/1/2020     24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Amon, Gregory
35 E 1st.
Colonia, NJ 07067                            13639    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $35.64                                                                            $35.64
Amos, Charles Davies
1937 Flintlock Terrace West
Colorado Springs, CO 80920                    5864    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Amos, Jasmine
11833 Old River School Road #13
Downey, CA 90241                              4364    8/29/2020     24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Amos, Julie
3039 Woods Dr
Las Vegas, NV 89108                          16684    9/25/2020             24 Denver LLC                       $750.00                                                                              $750.00
Amparan, Virginia
130 E 20th Street Apt# 7
Costa Mesa, CA 92627                         25745    10/20/2020 24 Hour Fitness United States, Inc.                $22.70                                                                            $22.70
Amstone, Jennifer
207 E. Broadway Unit 602
Long Beach, CA 90802                         17170    9/22/2020     24 Hour Fitness Worldwide, Inc.             $333.11                                                                              $333.11
Amstone, Joshua
207 E Broadway Unit 602
Long Beach, CA 90802                         16004    9/22/2020     24 Hour Fitness Worldwide, Inc.             $284.37                                                                              $284.37
Amuluru, Naga Jyothi Swaroop
34077 Paseo Padre Parkway Apt 148
Fremont, CA 94555                            25830    10/21/2020       24 Hour Fitness USA, Inc.                $190.00                                                                              $190.00




                                                                                         Page 46 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 47 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
An, Betsy
1817 Camino Viejo, #A
Rowland Hts, CA 91748                         18679    9/26/2020        24 Hour Fitness USA, Inc.                                  $49.00                                                               $49.00
An, Bo
15479 Avery st
Chino Hills, CA 91709                         10031     9/7/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00
An, Choong Shik
343 W. Amerige Ave #306
Fullerton, CA 92832                           17719    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
An, Dong
3815 Tahoe St
West Sacramento, CA 95691                     17118    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
An, Hyunsuk
105 Fairview Ave
Piedmont, CA 94610                             5799    8/31/2020     24 Hour Fitness Worldwide, Inc.              $313.00                                                                              $313.00
An, Hyunsuk
105 Fairview Ave
Piedmont, CA 94610                             5936    8/31/2020     24 Hour Fitness Worldwide, Inc.              $313.00                                                                              $313.00
An, JaeHyun
910 Del Dios Rd, Apt 115
Escondido, CA 92029                            7182     9/3/2020     24 Hour Fitness Worldwide, Inc.              $530.13                                                                              $530.13
An, Sarah
343 W. Amerige Ave #306
Fullerton, CA 92832                           16247    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
An, Xiaoyan
3924 Zenako Street
San Diego, CA 92122                           10748     9/8/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
An, Yang
5802 Genoa Springs Ln
Sugar Land, TX 77479                           2272    8/14/2020        24 Hour Fitness USA, Inc.                 $247.04                                                                              $247.04
An, Zhe
745 S San Bernardo Ave D 272
San Antonio, TX 78237                          9840     9/7/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Anagnost, Karen
17320 Burbank Blvd. #36
Encino, CA 91316                              24239    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Anaheim Gateway, LLC
J. Ellsworth Summers, Jr. Esq.
50 North Laura Street, Suite 3000
Jacksonville, FL 32202                        19652    9/30/2020        24 Hour Fitness USA, Inc.             $262,501.77                                                                          $262,501.77
Anand, Prashant
165 E Edmundson Ave
Morgan Hill, CA 95037                         16579    9/21/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Anand, Varun
1015 Messina Ln
Richmond, TX 77469                             5294    8/30/2020    24 Hour Fitness United States, Inc.                           $180.00                                                              $180.00
Anandan, Vidya
6050 Audrey Ct
Pleasanton, CA 94588                          17221    9/24/2020     24 Hour Fitness Worldwide, Inc.              $416.00                                                                              $416.00


                                                                                          Page 47 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 48 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ananina, Olga
420 Avenue F, Apt 3 F
Brooklyn, NY 11218                            20741    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ananthula, Sravan K
4518 Sandyford Ct
Dublin, Ca 94568                              10696     9/9/2020    24 Hour Fitness United States, Inc.           $178.96                                                                              $178.96
Anapalli, Sucharitha
34077 Paseo Padre Parkway
Apt 148
Fremont, CA 94555                             25827    10/21/2020       24 Hour Fitness USA, Inc.                 $190.00                                                                              $190.00
Anasovich, Philip
298 Missouri St.
San Francisco, CA 94107                       16456    9/18/2020          24 San Francisco LLC                    $888.00                                                                              $888.00
Anastasis, Alexandra
319 Broad Creek Drive
Annapolis, MD 21401                            5738     9/1/2020     24 Hour Fitness Worldwide, Inc.              $629.98                                                                              $629.98
Anaya, Eduardo
1129 W 39th Pl
Los Angeles, CA 90037                         18281    9/26/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Anaya, Eli
201 S Alexandria Ave, Apt 104
Los Angeles, CA 90004                          1820    7/18/2020        24 Hour Fitness USA, Inc.                 $449.99                                                                              $449.99
Anaya, Elizabeth
7757 Painter Ave # B
Whittier, CA 90602                             2772    7/27/2020     24 Hour Fitness Worldwide, Inc.                 $92.97                                                                             $92.97
Anaya, Jacqueline
1865 Rice Canyon Rd.
Fallbrook, CA 92028                            154     6/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Anaya, Jacqueline
1865 Rice Canyon Rd.
Fallbrook, CA 92028                           21125    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Anaya, Kia
333 West California Blvd
#209
Pasadena, CA 91105                             3814    8/28/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Anaya, Rudyko
743 Mcauliffe Court
Redlands, CA 92374                            20248    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Anchondo, Lori
5887 Quiroz Drive
Riverside, CA 92509                            4615    8/31/2020    24 Hour Fitness United States, Inc.              $60.00                                                                             $60.00
Anchondo, Raymundo Chacon
2745 Rio Seco Drive
Pittsburg, CA 94565                            7005     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Anchustegui, DeAnn
2495 S Quebec St, Unit #22
Denver, CO 80231                               555      7/3/2020              24 Denver LLC                                      $1,824.00                                                           $1,824.00
Ancira, Alice
10723 Shire Place Apt A
Whittier, CA 90601                            25163    10/9/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00

                                                                                          Page 48 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 49 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Andersen, Adrienne
1434 Santa Monica Blvd. Apt. 8
Santa Monica, CA 90404                        1632    7/14/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Andersen, Adrienne
1434 Santa Monica Blvd. Apt.8
Santa Monica, CA 90404-1741                  16681    9/21/2020        24 Hour Fitness USA, Inc.                 $720.00                                                                              $720.00
Andersen, Robert
119 Hop Ranch Rd
Santa Rosa, CA 95403                         24994    10/5/2020     24 Hour Fitness Worldwide, Inc.             $8,000.00                                                                           $8,000.00
Anderson (B.R.), Tiasha
PO Box 20323
El Cajon, CA 92021                           19642    9/28/2020     24 Hour Fitness Worldwide, Inc.              $140.18                                                                              $140.18
Anderson , Donald A.
Mary Ann Anderson
7910 W Byers Ave, Apt 101
Lakewood, CO 80226                           24276    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,026.15                                                                           $2,026.15
Anderson, April
149 Castro St, Apt 2
San Francisco , CA, 94114                    22557    10/2/2020        24 Hour Fitness USA, Inc.                 $599.98                                                                              $599.98
Anderson, Austin
836 5th Ave Dr W
Andalusia, IL 61232                           3558    8/27/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Anderson, Brandon
10 Lomada Street
Rancho Mission Viejo, CA 92694                1222    7/13/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Anderson, Carl E
621 N Mountain View Pl
Fullerton, CA 92831                          26693    11/25/2020    24 Hour Fitness Worldwide, Inc.              $520.00                                                                              $520.00
Anderson, Cheryl L
4702 S 273rd Pl
Kent, WA 98032                               14734    9/15/2020     24 Hour Fitness Worldwide, Inc.                             $1,608.00                                                           $1,608.00
Anderson, Christina Arana
22151 Wayside
Mission Viejo, CA 92692                      25181    10/10/2020    24 Hour Fitness Worldwide, Inc.             $3,354.00                                                                           $3,354.00
Anderson, Colene
14105 SW Maverick Ct
Beaverton, OR 97008                           3646    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $324.00                                                              $324.00
Anderson, Corey
1170 Oakes Blvd.
San Leandro, CA 94577                        11685     9/9/2020     24 Hour Fitness Worldwide, Inc.              $286.00                                                                              $286.00
Anderson, D'Artra
2809 West 155th Street
Gardena, CA 90249                            25394    10/13/2020    24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Anderson, David E.
3735 Sacramento Ave.
Santa Rosa, CA 95405-8069                     731      7/6/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Anderson, David
2614 West Creek Dr
Frisco, TX 75033                             12135     9/9/2020        24 Hour Fitness USA, Inc.                 $166.25                                                                              $166.25


                                                                                         Page 49 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 50 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Anderson, Deb
5974 Marlin Circle
Carmichael, CA 95608                          2070    7/22/2020     24 Hour Fitness Worldwide, Inc.              $936.00                                                                              $936.00
ANDERSON, DEMOND
6402 GOFORTH STREET
HOUSTON, TX 77021                             8052     9/4/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Anderson, Donna
37877 Rainbow Drive
Murrieta, CA 92563                            901      7/8/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Anderson, Donna
37877 Rainbow Drive
Murrieta, CA 92563                           16215    9/17/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Anderson, Dora Alicia
PO Box 90315
Los Angeles, CA 90009                        25862    10/22/2020    24 Hour Fitness Worldwide, Inc.             $1,024.00                                                                           $1,024.00
Anderson, Elisha
1801 Crystal Drive
Arlington, VA 22202                          26625    11/21/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
ANDERSON, ERIC
13 Calella
Laguna Niguel, CA 92677                      21815    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $8.40                                                                              $8.40
Anderson, Erin
989 Arbutus Court
Lakewood, CO 80401                           11552     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $173.68                                                              $173.68
Anderson, James
3343 Industrial Drive
Suite #1
San Rosa, CA 95403                           14040    9/14/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Anderson, Jamie Ray
1627 Highland Ave
Glendale, CA 91202                           13237    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Anderson, Jeffrey
291 Water View Way
Folsom, CA 95630                             18663    9/24/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Anderson, Jennifer E
12805 SW Foothill Dr.
Portland, OR 97225                           23366    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Anderson, Jessica
450 J St #7271
San Diego, CA 92101                           620      7/7/2020    24 Hour Fitness United States, Inc.              $54.00                                                                             $54.00
Anderson, Jonathan
110 Northfield S Apt 6
Montpelier, VT 05602                         18927    9/29/2020     24 Hour Fitness Worldwide, Inc.              $141.00                                                                              $141.00
Anderson, Joseph Scott
22856 Gershwin Drive
Woodland Hills, CA 91364                     11708     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $449.99                                                              $449.99
Anderson, Karilyn
457 Sand Ridge Dr.
Valrico, FL 33594                            25418    10/13/2020       24 Hour Fitness USA, Inc.                                $1,700.00                                                           $1,700.00


                                                                                         Page 50 of 1763
                                                            Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 51 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Anderson, Linda Pylman
38320 South River Road
Clarksburg, CA 95612                           25266    10/9/2020    24 Hour Fitness United States, Inc.                          $1,754.00                                                           $1,754.00
Anderson, Lori
1400 Hopkins Ave # 201
Redwood City, CA 94062                          7678     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Anderson, Missy
3583 S. Marion St.
#201
Englewood, CO 80113                             3667    8/27/2020              24 Denver LLC                       $204.95                                                                              $204.95
Anderson, Pacita
2119 Gable Hollow Ln
Katy, TX 77450                                  3904    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $36.62                                                                             $36.62
ANDERSON, PETER B
219 S CRIMSON CLOVER CIR
THE WOODLANDS, TX 77381                        16798    9/21/2020        24 Hour Fitness USA, Inc.              $18,000.00                                                                           $18,000.00
Anderson, Richard
1023 Forest Ave
Boulder, CO 80304                              19960    9/29/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                                                               $49.00
Anderson, Robert S
22092 Sabroso
Mission Viejo, CA 92691-1311                    6398     9/3/2020     24 Hour Fitness Worldwide, Inc.              $184.46                                                                              $184.46
Anderson, Scott
13516 SW 62nd Ave
Portland, OR 97219                             26125    11/2/2020     24 Hour Fitness Worldwide, Inc.             $1,115.72                                                                           $1,115.72
Anderson, Tara
13 Calella
Laguna Niguel, CA 92677                        21557    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $8.40                                                                              $8.40
Anderson, Tiasha
P.O. Box 20323
El Cajon, CA 92021                             19136    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Anderson/Gutierrez
Diversity Law Group
Larry W. Lee
515 S. Figueroa Street, Suite 1250
Los Angeles, CA 90071                          15035    9/17/2020        24 Hour Fitness USA, Inc.                                            $5,000,000.00                                       $5,000,000.00
Andich, Mary
750 Highway 20
Willits, CA 95490                               5365    8/30/2020     24 Hour Fitness Worldwide, Inc.                               $29.95                                                               $29.95
Andino, Hope Klein
555 Central Park Avenue #361
Scarsdale, NY 10583                             2504    8/12/2020     24 Hour Fitness Worldwide, Inc.             $2,232.00                                                                           $2,232.00
Ando, Tatsuo
534 Brosnan Court
South San Francisco, CA 94080                  21460    10/1/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Andrada, Maggie
1035 5th St. Apt. 2
Santa Monica, CA 90403                          423     6/30/2020    24 Hour Fitness United States, Inc.           $970.00                                                                              $970.00




                                                                                           Page 51 of 1763
                                                       Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 52 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Andrade, Andrew Alexander
c/o Robert W. Stickney, Esq.
100 SE 3rd Ave., Suite 2210
Fort Lauderdale, FL 33394                 15391    9/18/2020        24 Hour Fitness USA, Inc.             $2,490,000.00                                                                      $2,490,000.00
Andrade, Andrew
5540 W. 123rd Place
Hawthorne, CA 90250                       27240    1/10/2021     24 Hour Fitness Worldwide, Inc.               $111.69                                                                             $111.69
Andrade, Christina M
1226 Esmat Way
Carlsbad, CA 92008                         3585    8/27/2020    24 Hour Fitness United States, Inc.                             $0.00           $49.99                                              $49.99
Andrade, Jacqueline Mejia
43643 Deglet Noor St.
Indio, CA 92201                           12984    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Andrade, Jenny
39882 Parada St.
Newark, CA 94560                           539      7/2/2020        24 Hour Fitness USA, Inc.                    $49.60                                                                             $49.60
Andrade, Landy E
23143 Los Alisos Blvd
#306
Mission Viejo, CA 92691                    7263     9/3/2020     24 Hour Fitness Worldwide, Inc.               $567.00                                                                             $567.00
Andrade, Maribel
10535 Lindley Ave., #43
Northridge, CA 91326                      27271    1/14/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Andrade, Ricardo
9605 111th st se
Snohomish, WA 98296                       18960    9/27/2020        24 Hour Fitness USA, Inc.                  $449.99                                                                             $449.99
Andrade, Thomas Edward
12240 Sunnybrook Lane
Whittier, CA 90604                         9868     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                       17382    9/23/2020     24 Hour Fitness Worldwide, Inc.           $500,000.00                                                                         $500,000.00
Andrango, Gladys
Palermo Law PLLC
1300 Veterans Memorial Highway
Hauppauge, NY 11788                       18250    9/23/2020    24 Hour Fitness United States, Inc.        $500,000.00                                                                         $500,000.00
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                       18488    9/23/2020         24 Hour Holdings II LLC               $500,000.00                                                                         $500,000.00
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                       18541    9/23/2020        24 Hour Fitness USA, Inc.              $500,000.00                                                                         $500,000.00
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                       18582    9/23/2020      24 Hour Fitness Holdings LLC             $500,000.00                                                                         $500,000.00


                                                                                      Page 52 of 1763
                                                         Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 53 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Andrango, Gladys
Palermo Law PLLC
1300 Veterans Memorial Highway
Hauppauge, NY 11788                         18587    9/23/2020            24 New York LLC                   $500,000.00                                                                          $500,000.00
ANDRAS, DALLOS
3112 CAMDON CT
PLEASANTON, CA 94588                        21148    10/1/2020        24 Hour Fitness USA, Inc.                              $36,750.85            $0.00                                          $36,750.85
Andreaggi, Ashley
191 Frederick St
Cortlandt Manor, NY 10567                   26774    11/27/2020       24 Hour Fitness USA, Inc.                    $75.79                                                                             $75.79
Andreassen, David J
1843 N. Cherokee Ave
Apt 204
Los Angeles, CA 90028                        3527    8/27/2020     24 Hour Fitness Worldwide, Inc.              $328.63                                                                              $328.63
Andreeva, Elena
100 Steele Street
Apt 517
Denver, CO 80206                             7039     9/2/2020              24 Denver LLC                          $31.99                                                                             $31.99
Andres, Tyler
10223 SE46th Ave
Milwaukie, OR 97222                          657     7/13/2020    24 Hour Fitness United States, Inc.           $383.94                                                                              $383.94
Andresevic, Jacqueline
5437 SE 37th Avenue
Portland, OR 97202                           6333     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Andress, Tetyana
3438 Merrimac Road
Davidsonville, MD 21035                      2228     8/3/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Andress, Tetyana
3438 Merrimac Road
Davidsonville, MD 21035                      2715     8/7/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Andreuccetti, Pietro
19 Sunset Ct
Montville, NJ 07045                         20507    9/29/2020     24 Hour Fitness Worldwide, Inc.              $149.98         $149.98                                                              $299.96
Andrews, Adam B
69 S 13th St
San Jose, CA 95112                           8399     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Andrews, Koelen
1305 N Laurel Ave #110
West Hollywood, CA 90046                    14275    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Andrews, Margaret
29439 Middleborough Way
Hayward, CA 94544                           15256    9/18/2020     24 Hour Fitness Worldwide, Inc.              $684.55                                                                              $684.55
Andrews, Rennie
1911 Westbridge Dr
Unit 344
Annapolis, MD 21401                         20878    10/1/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Andrews, Scott
731 Stanford Avenue
Palo Alto, CA 94306                         20504    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                        Page 53 of 1763
                                                           Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 54 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Andrews, Sharon
731 Stanford Avenue
Palo Alto, CA 94306                           20200    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Andrews, Sophie
2445 Geranium Street
San Diego, CA 92109                           10247     9/7/2020       24 Hour Fitness USA, Inc.                $515.64                                                                              $515.64
ANDRONACO, LAURA
2076 ANGEL FALLS DR
HENDERSON, NV 89074                           24399    10/7/2020       24 Hour Fitness USA, Inc.                $249.96                                                                              $249.96
Andrus, William
12145 S Spring Ridge Cir
Sandy, UT 84094                                7460     9/4/2020    24 Hour Fitness Worldwide, Inc.             $106.38                                                                              $106.38
Andruzzi, Cynthia
2217 West Fifth Street
Brooklyn, NY 11223                            16716    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $47.24                                                                            $47.24
Aneja, Arun
2744 N Vista Crest Rd
Orange, CA 92867                               3792    8/27/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Anello, Alene
147 Ardmore Road
Kensington, CA 94707                          13527    9/13/2020    24 Hour Fitness Worldwide, Inc.                             $149.00                                                              $149.00
Ang, Ronald
6006 Edgefield ave
Lakewood, CA 90713                            10503     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $78.98                                                                            $78.98
Ang, Sammi
2658 Vista Monte Cir
Chino Hills, CA 91709                          6111     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Angel & Aneta Trevino
Angel Trevino
1733 Gosnell Rd.
Apt. T2
Vienna, VA 22182                               2241    7/20/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Angel, Mariana
915 Falconer Rd
Escondido, CA 92027                           20864    9/30/2020    24 Hour Fitness Worldwide, Inc.             $875.00                                                                              $875.00
Angela & Helga Ausman
PO Box 201346
Austin, TX 78720                              10954     9/9/2020    24 Hour Fitness Worldwide, Inc.             $214.34                                                                              $214.34
Angela J. Hundhausen & Randy L. Latta
27610 Myrtle Lake Ln.
Katy, TX 77494-8588                           17715    9/23/2020       24 Hour Fitness USA, Inc.                $145.98                                                                              $145.98
Angeles, Junice
434 Bonnie Street
Daly City, CA 94014                           16829    9/24/2020    24 Hour Fitness Worldwide, Inc.             $290.00                                                                              $290.00
Angeles, Norman
434 Bonnie Street
Daly City, CA 94014                           17827    9/24/2020    24 Hour Fitness Worldwide, Inc.             $290.00                                                                              $290.00
ANGELES, RUSSELL
1166 REGAL CANYON DR.
WALNUT, CA 91789                               9050     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $66.29                                                                            $66.29

                                                                                        Page 54 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 55 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Angeles, Virgilio T.
315 Ottawa Avenue
Hasbrouck Hts, NJ 07604                       14112    9/14/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Angelides, Thalia Triggas
29 Corliss Drive
Moraga, CA 94556                               6128     9/3/2020        24 Hour Fitness USA, Inc.                                 $350.00                                                              $350.00
Angelini, Maria
1 Overlook Drive
Mahopac, NY 10541                              6081     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,764.83                                                           $1,764.83
Angell, Gregory Alan
2866 Alnwick Ave Unit 3
Livermore, CA 94551                            5743     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,328.00                                                                           $1,328.00
Angelos-Tedesco, Tina F
218 BSOUTH RIDGE CT
DANVILLE, CA 94506                             5343    8/30/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Angelova, Lada
7401 Vineyard Trail
Garland, TX 75044                              9218     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Angiuoni, Jessica
18 Twombly Drive
Summit, NJ 07901                               894      7/8/2020    24 Hour Fitness United States, Inc.           $537.00                                                                              $537.00
Anglin, Jeannette
P.O. Box 775
Penngrove, CA 94951                           14476    9/15/2020     24 Hour Fitness Worldwide, Inc.             $2,100.00                                                                           $2,100.00
Angnos, Gregory
11002 SW Springwood Dr
Tigard, OR 97223                              21513    10/1/2020        24 Hour Fitness USA, Inc.                    $91.98                                                                             $91.98
ANGUIANO, JORGE
418 E SMITH ST
LONG BEACH, CA 90805                           5854     9/2/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Anguiano, Manuel
1941 Dye Rd
Ramona, CA 92065                              19259    9/28/2020     24 Hour Fitness Worldwide, Inc.              $153.64                                                                              $153.64
Anguiano, Miguel
4412 E Mulberry st
Lot 65
Fort Collins, CO 80524                         147     6/29/2020    24 Hour Fitness United States, Inc.              $46.99                                                                             $46.99
Anguiano, Raquel
20147 Summercrest Drive
Castro Valley, CA 94552                       11274    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Anguiano, Veronica
14779 Bittersweet ln
Eastvale, CA 92880                            18911    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                             $58.00
Angus, James
16220 SW Falcon Drive
Beaverton, OR 97007                           15583    9/19/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Angus, Jan L
2466 Starlight Glen
Escondido, CA 92026                           27355    1/29/2021     24 Hour Fitness Worldwide, Inc.                 $26.00                                                                             $26.00


                                                                                          Page 55 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 56 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Anit, Lorna
3553 Silvana Lane
Stockton, CA 95212                            19527    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Anjuri, Jithendra
2150 Vista Del Mar
San Mateo, CA 94404                           19479    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $64.22                                                                             $64.22
Annapolis Towne Centre at Parole, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                    23910    10/2/2020        24 Hour Fitness USA, Inc.             $3,551,267.47                                                      $8,348.31       $3,559,615.78
Annapureddy, Baby Shamili
248 Mayten Way
Fremont, CA 94539                             12307    9/12/2020     24 Hour Fitness Worldwide, Inc.               $899.00                                                                             $899.00
Annunziata, Gaetano
20 Oxford Ave
Yonkers, NY 10710                             10885     9/9/2020     24 Hour Fitness Worldwide, Inc.               $525.21                                                                             $525.21
Annunziata, Joseph
20 Oxford Ave
Yonker, NY 10710                              11069     9/9/2020     24 Hour Fitness Worldwide, Inc.               $563.99                                                                             $563.99
Annunziata, Lisa
20 Oxford Ave
Yonkers, NY 10710                             11244     9/9/2020     24 Hour Fitness Worldwide, Inc.               $563.99                                                                             $563.99
Anoushiravani, Yasmin
225 Pierce St. Apt 8
San Francisco, CA 94117                       27279    1/19/2021     24 Hour Fitness Worldwide, Inc.               $250.00                                                                             $250.00
Ansari, Faramarz
1646 Third Street
Duarte, CA 91010                               9152     9/4/2020    24 Hour Fitness United States, Inc.            $251.00                                                                             $251.00
Ansari, Nahid
275 Wallis Street
Pasadena, CA 91106                            22491    10/1/2020     24 Hour Fitness Worldwide, Inc.               $380.87                                                                             $380.87
Ansel, Daryl
821 Yuba St
Richmond, CA 94805                             8784     9/7/2020        24 Hour Fitness USA, Inc.                  $699.99                                                                             $699.99
Anselmo, Lauren
5757 Martel Ave Apt B11
Dallas, TX 75206                               540      7/2/2020    24 Hour Fitness United States, Inc.            $159.95                                                                             $159.95
Ansky, Dana
1444 Wilson Place
Louisville, CO 80027                           590      7/6/2020     24 Hour Fitness Worldwide, Inc.               $704.00                                                                             $704.00
ANSLEY, JEFFREY HAINES
1123 SANDERS DRIVE
MORAGA, CA 94556                               4910    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Antalek, Melissa Frontino
16051 Augusta Dr
Chino Hills, CA 91709                         21355    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Antaramian, Aline
4252 Laurelgrove Ave
Studio City, CA 91604                         10698     9/8/2020     24 Hour Fitness Worldwide, Inc.               $165.00                                                                             $165.00

                                                                                          Page 56 of 1763
                                                                 Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 57 of 441


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Antelope Marketplace Station LLC
c/o Robert F. Myers, COO
11501 Northlake Drive
Cincinnati, OH 45249                                24718    10/2/2020        24 Hour Fitness USA, Inc.             $510,671.40                                                                          $510,671.40
Anthony (Tony) H Daysog, Carolyn (Carrie) Monks,
912 Broadway
Alameda, CA 94501                                   18078    9/25/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Anthony, Andrea
2550 Independence Avenue #8T
Bronx, NY 10463                                     24130    10/2/2020    24 Hour Fitness United States, Inc.           $624.00                                                                              $624.00
Anthony, Andrea
2550 Independence Avenue, Apt. 8T
Bronx, NY 10463                                     17621    9/23/2020    24 Hour Fitness United States, Inc.           $647.00                                                                              $647.00
Anthony, Deena
24036 Archwood St
West Hills, CA 91307                                11319    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Anthony, Stanford
24036 Archwood St
West Hills, CA 91307                                11781    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Antigua, Jazmin
2277 Bathgate Ave
Apt 12A
Bronx, NY 10457                                     26788    11/30/2020           24 New York LLC                       $399.99                                                                              $399.99
Antkowiak, Krystyna
3211 Eichenlaub St
San Diego, CA 92117                                  9080     9/5/2020    24 Hour Fitness United States, Inc.           $125.00                                                                              $125.00
Antoccia, Nathan
2337 Mckinley Ave.
Berkeley, CA 94703                                  14274    9/15/2020     24 Hour Fitness Worldwide, Inc.              $178.75                                                                              $178.75
Antolin, Joanne
29235 Chutney Rd
Hayward, CA 94544                                   25569    10/15/2020    24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Anton, Allison
1674 Walnut Pl
Concord, CA 94519                                   12695    9/11/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Antoniello, Deana M.
11 Hayes Avenue
Colonia, NJ 07067                                   24056    10/2/2020     24 Hour Fitness Worldwide, Inc.              $685.95                                                                              $685.95
Antonio Mendoza, Jose Erick
Lena's Halian Kitchen
551 Second Ave
New York, NY 10016                                  17661    9/23/2020    24 Hour Fitness United States, Inc.           $137.18                                                                              $137.18
Antonio, Jennifer
1001 Vine Street, Apt 909
Philadelphia, PA 19107                               763      7/8/2020    24 Hour Fitness United States, Inc.              $26.24                                                                             $26.24
Antonoff, Ashley
4031 Hamilton Street #C
San Diego, CA 92104                                 14407    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00




                                                                                                Page 57 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 58 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Antonoff, Gregory
5660 Woodrose Way
Livermore, CA 94551                          14152    9/14/2020       24 Hour Fitness USA, Inc.               $1,548.00                                                                           $1,548.00
Antonoff, Margaret
5660 Woodrose Way
Livermore, CA 94551-9556                     13906    9/14/2020       24 Hour Fitness USA, Inc.               $1,701.00                                                                           $1,701.00
Antoshak, Christina
335 High Street
Closter, NJ 07624                            27083    12/14/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Antoshak, Thomas G
335 High Street
Closter, NJ 07624                            27086    12/14/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Antwerp, Migna
900 Saint Charles Pl Apt L2
Pembroke Pines, FL 33026-3355                17774    9/24/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Anwar, Ban
340 Wells Ave
Apt 247
El Cajon, CA 92020                           10140     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
ANWAR, UJANG
9932 Sweepstakes lane Unit 2
Orlando, FL 32837                            23374    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                              $349.99             $349.99
Aoki, Alexandra
3376 Lorraine Circle
Millcreek, UT 84106                          25420    10/13/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Aoki, Guy
1122 Campbell Street #13
Glendale , CA 91207                          22855    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $27.07                                                                            $27.07
Apelian, Ara
15332 Lassen Street
Mission Hills, CA 91345                       1505    7/13/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Apelian, Colette
Box 5127
Sherman Oaks, CA 91413                       14826    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $9.12                                                                             $9.12
Apodaca, Jeff
7323 Las Brisas Ct.
Carlsbad, CA 92009                           21373    10/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Apodaca, Kelly
8051 Laurel Park Cir
Riverside, CA 92509                          26985    12/9/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,444.00                          $1,444.00
Apostol-Maughan, Rosemary M
813 Kaiser Rd NW
Olympia, WA 98502                            22860    10/2/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Appcast, Inc.
Elisabeth Lucy Koury
10 Water St.
Ste. 150
Lebanon, NH 03766                             505     6/29/2020    24 Hour Fitness Worldwide, Inc.             $856.27                                                                              $856.27




                                                                                       Page 58 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 59 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Appelt, Peter
1 Oakridge Place, 5k
Eastchester, NY 10709                        26998    12/10/2020   24 Hour Fitness Worldwide, Inc.             $994.00                                                                              $994.00
Appelzoller, Derrick
14022 Coteau Drive Unit 901
Whittier, CA 90604                            4561    8/29/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Appelzoller, Jessica
14022 Coteau Drive Unit 901
Whittier, CA 90604                            4342    8/29/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Apple Way Market LLC
101 SW Main St Suite 1210
Portland, OR 97204                           14711    9/17/2020          RS FIT Holdings LLC                $110,210.18                                                                         $110,210.18
APPLEGATE, JENNIFER
1157 GREENHILLS ROAD
SACRAMENTO, CA 95864                         21418    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,065.00                                                                           $1,065.00
Applewhite, Keith
833 Hill Place
Azle, TX 76020                               15624    9/19/2020    24 Hour Fitness Worldwide, Inc.             $122.23                                                                              $122.23
Aprea, Roseann
959 Brady Avenue
Bronx, NY 10462                              16449    9/18/2020    24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                         $100,000.00
April, Karen
1266 Horizon Ridge
El Cajon, CA 92020                           25121    10/7/2020       24 Hour Fitness USA, Inc.                $840.00                                                                              $840.00
APRIVA LLC
ATTN: BJ PACKARD
7600 N 16TH ST
STE 230
PHOENIX, AZ 85020                            12600    9/11/2020       24 Hour Fitness USA, Inc.              $22,904.68                                                                          $22,904.68
Aquino, Pearl
1617 Arlington Avenue, Apartment 05
Torrance, CA 90501                           12257    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
AQUINO, ROMBEN
16843 DAWN HAVEN ROAD
HACIENDA HEIGHTS, CA 91745                    6655     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Aradhya, Vinod
3166 S 500 E
Salt Lake City, UT 84106                      5896     9/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Aradhya, Vinod
5064 23rd Ave S
Fargo, ND 58104                              25879    10/22/2020        24 San Francisco LLC                       $41.99                                                                            $41.99
Arafa, Mostapha
29307 Quaiwood Dr
Rolling Hills Estates, CA 90275              21868    10/1/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Arai, David Y.
2053 Domador
San Clemente, CA 92673                        7700     9/3/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Arakaki Jr., James M.
5323 Keikilani Circle
Honolulu, HI 96821                           10458     9/8/2020    24 Hour Fitness Worldwide, Inc.             $103.66                                                                              $103.66

                                                                                       Page 59 of 1763
                                                        Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 60 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Arakaki, Dianne
1149 Piikoi Place
Honolulu, HI 96822                         20666    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $77.08                                                                             $77.08
Arakawa, Kayla
244 Kaia Street
Honolulu, HI 96813                         21107    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $125.00                            $125.00
Arambula, Veronica
533 North 900 West
Salt Lake City, UT 84116                   18462    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Arami, Hilda E.
12402 Barbizon Dr.
Houston, TX 77089                          21630    10/1/2020     24 Hour Fitness Worldwide, Inc.              $631.92                                                                              $631.92
Aranda, Abigail Vitia
727 North Gunther Street,
Santa Ana, CA 92703                        18229    9/30/2020        24 Hour Fitness USA, Inc.                                 $730.00          $729.00                                           $1,459.00
Arandia, Harold
7051 N Missouri Ave
Portland, OR 97217                         19315    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $90.38                                                                             $90.38
Arango, Alejandra
10955 SW 177 Ter
Miami, FL 33157                            25965    10/26/2020 24 Hour Fitness United States, Inc.             $400.00                                                                              $400.00
Arango, Rogelio
26022 Galt Way
Moreno Valley, CA 92555                    12232    9/11/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Arani, Alexia
112 ROBINSON AVENUE
San Diego, CA 92103                        11146    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $31.49                                                                             $31.49
ARAPAHOE COUNTY TREASURER
P.O. BOX 571
LITTLETON, CO 80160-0571                   26920    12/7/2020     24 Hour Fitness Worldwide, Inc.                           $85,123.85      $784,024.00                                         $869,147.85
Arasoghli, Sarah
2580 N. Crossgate St.
Orange, CA 92867                            3009    8/11/2020        24 Hour Fitness USA, Inc.                 $449.99                                                                              $449.99
Araujo, Lisa Marie
523 East Lomita Blvd Apt #1
Carson, CA 90745                           11268     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Arayssi, Mohamed Zouheir
6770 Conor Drive
Riverside, CA 92509                         1833    7/17/2020     24 Hour Fitness Worldwide, Inc.              $150.99                                                                              $150.99
ARBAT, MAGDALENA
10330 W EXPOSITION DR
LAKEWOOD, CO 80226-7500                    12563    9/11/2020    24 Hour Fitness United States, Inc.              $29.99                                                                             $29.99
Arbiso, Dayna
19701 Crestknoll Dr.
Yorba Linda, CA 92886                      21309    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $2,694.94                                                           $2,694.94
Arbuckle
                                            3187    8/19/2020    24 Hour Fitness United States, Inc.              $53.88                                                                             $53.88




                                                                                       Page 60 of 1763
                                                            Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 61 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Arc Ptschil001, LLC
Greenberg Traurig, LLP
Attn: Michael Baum
77 West Wacker Drive, Suite 3100
Chicago, IL 60601                              24219    10/2/2020     24 Hour Fitness Worldwide, Inc.         $3,914,795.67                                                                      $3,914,795.67
ARC PTSCHIL001, LLC
Greenberg Traurig, LLP
Attn: Michael Baum
77 West Wacker Drive, Suite 3100
Chicago, IL 60601                              24468    10/2/2020        24 Hour Fitness USA, Inc.            $3,084,290.74                                                                      $3,084,290.74
ARC PTSCHIL001, LLC
Greenberg Traurig, LLP
Attn: Michael Baum
77 West Wacker Drive, Suite 3100
Chicago, IL 60601                              25465    10/13/2020       24 Hour Fitness USA, Inc.            $3,604,105.74                                                                      $3,604,105.74
Arce, Michele
279 Quincy Avenue
Bronx, NY 10465                                13581    9/13/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                             $168.00
Arceo, Brenda
2828 Windstorm Ave
Las Vegas, NV 89106                             2177    7/28/2020        24 Hour Fitness USA, Inc.                                                                $1,050.00                          $1,050.00
Arch Insurance Company
Francine Petrosino, Legal Assistant
210 Hudson Street, Suite 300
Jersey City, NJ 07311                          23000    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                         $0.00               $0.00
Arch Specialty Insurance Company
Francine Petrosino, Legal Assistant
210 Hudson Street, Suite 300
Jersey City, NJ 07311                          23041    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                         $0.00               $0.00
Arch, Darlene
44839 Loneoak Avenue
Lancaster, CA 93534                             6320     9/3/2020     24 Hour Fitness Worldwide, Inc.            $1,300.00                                                                           $1,300.00
Archambault, Robert
65 Norfolk St #4
San Francisco, CA 94103                         7515     9/3/2020          24 San Francisco LLC                       $50.00                                                                            $50.00
Archambeault, Marcus B
5604 SE Pardee
Portland, OR 97206                             16383    9/18/2020     24 Hour Fitness Worldwide, Inc.              $114.17                                                                             $114.17
Archbold, Ruby
7000 Hawthorn Ave
Apt #104
Los Angeles, CA 90028                           4578    8/29/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                             $180.00
Archibald, Kevin
3750 MALBERRY LANE
MIRAMAR, FL 33025                              25428    10/13/2020 24 Hour Fitness United States, Inc.             $600.00                                                                             $600.00
Archibeque, Angela
1244 Coventry Ave
Ventura, CA 94004                              21018    10/2/2020     24 Hour Fitness Worldwide, Inc.              $324.50                                                                             $324.50




                                                                                           Page 61 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 62 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Archibeque, Leonard
1244 Coventry Ave
Ventura, CA 93004                             23177    10/2/2020     24 Hour Fitness Worldwide, Inc.              $324.50                                                                              $324.50
Archuleta, Christopher Pete
35482 Severn Dr.
Newark, CA 94560-1449                         12850    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00
Archuleta, Savannah
2300 24th Street Road
Greeley, CO 80634                              1599    7/14/2020              24 Denver LLC                       $299.99                                                                              $299.99
Archuleta, Savannah
2300 24th street ROAD
Greeley, CO 80634                              2246    7/22/2020              24 Denver LLC                       $299.99                                                                              $299.99
Arciga, Steven
                                               2204    7/21/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Arcuri, Judy L
1341 N 65 Way
Hollywood, FL 33024                           25653    10/16/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Ardaryan, Armine
                                              22567    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ardissoni, Amanda J
2002 Rohdea Way
Oxnard, CA 93030                              22978    10/2/2020     24 Hour Fitness Worldwide, Inc.              $157.96                                                                              $157.96
Ardjmand, Robert
6105 Delmar Blvd, Unit 401C
St. Louis, MO 63112                           13512    9/13/2020        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96
Areemit, Nukrit
146 Monarch Trl.
Sugar Land, TX 77498                          10162     9/8/2020     24 Hour Fitness Worldwide, Inc.              $211.25                                                                              $211.25
Arellano, Alex
1397 Seattle Slew Dr Se
Salem, OR 97317                               20189    9/29/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Arellano, German
16419 S. Orchard Avenue
Gardena, CA 90247                              3997    8/27/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Arellano, Leticia
55 Evelyn Pl Apt 5D
Bronx, NY 10468                               22946    10/2/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Arellano, Marco
24035 Golden Pheasant Ln.
Murrieta, CA 92562                              43     6/26/2020    24 Hour Fitness United States, Inc.              $89.00                                                                             $89.00
Arellano, Miguel
1397 Seattle Slew Dr SE
Salem, OR 97317                               20245    9/29/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
ARELLANO, NATHAN
26816 LA SIERRA DR
MISSION VIEJO, CA 92691                       11363    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Arenas, Kianna
3650 Via Marina Ave
Oxnard, CA 93035                               5269     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00


                                                                                          Page 62 of 1763
                                                            Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 63 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Arens Electric Inc
Attn: Amy Arens
4735 So. Santa Fe Cr.
Englewood, CO 80110-6468                       22324    9/30/2020     24 Hour Fitness Worldwide, Inc.              $155.00                                                                              $155.00
Arens, Chris
5663 Sun Ridge Ct.
Castro Valley, CA 94552                         7810     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Arens, Suzanne
5663 Sun Ridge Ct.
Castro Valley, CA 94552                         9314     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Arevalo, Cassandra
735 Shalimar Drive #C
Costa Mesa, CA 92627                           26562    11/20/2020    24 Hour Fitness Worldwide, Inc.              $192.00                                                                              $192.00
Arevalo, Dawn Dawson
9244 Picadilly Way
Anaheim, CA 92801                              18735    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Arevalo, Emily
135 E 89th Street
Los Angeles, CA 90003                          13949    9/16/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Arevalo, Gladys
8932 Cadillac Ave.
Los Angeles, CA 90034                          15138    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                                $499.00                            $499.00
Argenyi, Esther
18205 159th Ave NE
Woodinville, WA 98072                          22925    10/2/2020     24 Hour Fitness Worldwide, Inc.              $476.28                                                                              $476.28
Arguello, Juan
903 Alameda DLP
Belmont, CA 94002                              20051    9/30/2020     24 Hour Fitness Worldwide, Inc.              $106.25                                                                              $106.25
Arias, Altagracia
1915 Billingsley Terrace Apt 34
Bronx, NY 10453                                27310    1/24/2021        24 Hour Fitness USA, Inc.                 $319.90                                                                              $319.90
Arias, Ana
5111 8th Rd South
Apt 403
Arlington, VA 22204                            24388    10/7/2020    24 Hour Fitness United States, Inc.           $499.99                                                                              $499.99
Arias, Carlos
837 South B Street
Oxnard, CA 93030                               25794    10/20/2020    24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Arias, Carolyn
2668 Great Highway
San Francisco, CA 94116                        17437    9/23/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Arias, Gabriela
2107 E Aroma Dr
West Covina, CA 91791                           8282     9/4/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00          $650.00                            $650.00
Arine, Drex
Please send notices to the following email:
drex.rifelry@gmail.com
Or reach out to that email
if further info is required.
                                               22824    10/2/2020     24 Hour Fitness Worldwide, Inc.              $523.48                                                                              $523.48

                                                                                           Page 63 of 1763
                                                           Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 64 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Arino, Jim
2515 Canyon Village Circle
San Ramon, CA 94583                            4302    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Arisola, Lawanda
32415 Stonewood Way
Lake Elsinore, CA 92530                       17841    9/24/2020    24 Hour Fitness Worldwide, Inc.             $234.13                                                                              $234.13
Aristondo, Miguel
850 McMinn Ave
Santa Rosa, CA 95407                          19115    9/24/2020    24 Hour Fitness Worldwide, Inc.             $576.00                                                                              $576.00
Aristonodo, Miguel
850 McMinn Ave
Santa Rosa, CA 95407                           1507    7/22/2020    24 Hour Fitness Worldwide, Inc.            $1,038.08                                                                           $1,038.08
Arizaga, Ashley
201 E Chapman Ave. Apt 31N
Placentia, CA 92870                           20907    9/30/2020    24 Hour Fitness Worldwide, Inc.             $852.00                                                                              $852.00
Arizola, Michael F.
825 Usener St., #903
Houston, TX 77009                              2444    7/28/2020    24 Hour Fitness Worldwide, Inc.             $699.28                                                                              $699.28
Arizona Department of Revenue
Office of the Arizona Attorney General
c/o Tax, Bankruptcy and Collection Sct
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                              2843    7/30/2020        24 Hour Holdings II LLC                                   $0.00                                                                $0.00
Arizona Department of Revenue
Office of the Arizona Attorney General
c/o Tax, Bankruptcy and Collection Sct
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                              3035    7/30/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Arizona Department of Revenue
Office of the Arizona Attorney General
c/o Tax, Bankruptcy and Collection Sct
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                             26739    11/23/2020   24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
Arizona Department of Revenue
Office of the Arizona Attorney General
c/o Tax, Bankruptcy and Collections Sct
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                             26743    11/23/2020       24 Hour Holdings II LLC                                 $100.00                                                              $100.00
Arjona, Gabriella
270 Rancho Drive #C
Chula Vista, CA 91911                          8495     9/4/2020       24 Hour Fitness USA, Inc.                                $515.00                                                              $515.00
Arlen, Lois
425 Heller Ct.
Roseville, CA 95747                           14733    9/15/2020    24 Hour Fitness Worldwide, Inc.             $795.00                                                                              $795.00
Arlen, Randy
425 Heller Ct.
Roseville, CA 95747                           14722    9/15/2020    24 Hour Fitness Worldwide, Inc.             $552.96                                                                              $552.96




                                                                                        Page 64 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 65 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Arlington Independent School District
C/O Perdue Brandon Fielder Et Al
Eboney Cobb
500 East Border St
Suite 640
Arlington, TX 76010                            381     6/24/2020        24 Hour Fitness USA, Inc.                                               $17,252.81                                          $17,252.81
Armat, Hazel David
2530 Colony Dr
Tracy, CA 95376                               20896    10/3/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Armbruster, Su
2100 Winterstone Ct
Fort Collins, CO 80525                        19372    9/28/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Armbruster, Susan
2100 Winterstone Ct
Fort Collins, CO 80525                        19068    9/28/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Armendariz, Ivan
417 S Tonopah Dr
Las Vegas, NV 89106                            1760    7/16/2020     24 Hour Fitness Worldwide, Inc.              $472.00                                                                              $472.00
Armenta, Esther D.
2340 Lake Crest Lane, #69
La Habra, CA 90631                             8821     9/5/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Armentano, Jeanette
3511 SE 63rd Ave
Portland, OR                                  18531    9/26/2020     24 Hour Fitness Worldwide, Inc.              $161.33                                                                              $161.33
Armstead, Sheila
8857 Ildica St.
Spring Valley, CA 91977                       25081    10/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
ARMSTRONG, ANNA M
2023 W 85TH STREET
LA, CA 90047                                  10048     9/8/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Armstrong, Gail D
3150 Redwood Drive
Fairfield, CA 94533                           16226    9/17/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Armstrong, Keith
841 174th St. S.
Spanaway, WA 98387                            18664    9/24/2020        24 Hour Fitness USA, Inc.                                                                 $1,329.12                          $1,329.12
Armstrong, Kenneth
7515 Sheldon Rd Unit 49102
Elk Grove, CA 95758                           12137     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $30.06                                                                             $30.06
Armstrong, Marc N
3150 Redwood Dr
Fairfield, CA 94533                           16286    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Armstrong, Richard A
2575 Elden Ave, Unit C
Costa Mesa, CA 92627                           1265    7/11/2020        24 Hour Fitness USA, Inc.                                 $973.33                                                              $973.33
ARN, ANTHONY E
1010 N. Kings Road, #216
West Hollywood, CA 90069                      17420    9/24/2020     24 Hour Fitness Worldwide, Inc.              $734.39                                                                              $734.39




                                                                                          Page 65 of 1763
                                                           Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 66 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Arnao, Cesar
1859 16th Ave.
Seattle, WA 98122                             26550    11/20/2020      24 Hour Fitness USA, Inc.                    $70.00                                                                            $70.00
Arnett, Ynekka
934 Chase Park Dr.
                                              23461    10/5/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Arnholt, John
572 Burgundy L
Delray Beach, FL 33484                         6205    8/31/2020       24 Hour Fitness USA, Inc.               $2,000.00                                                                           $2,000.00
Arnold, Audrey
14 Hearthstone Circle
Scarsdale, NY 10583                           26196    11/3/2020    24 Hour Fitness Worldwide, Inc.                             $479.95                                                              $479.95
Arnold, Benjamin
2389 Ambergrove Court
Simi Valley, CA 93065                          8969     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $98.00                                                                            $98.00
Arnold, Doug
717 34th Street
Sacramento, CA 95816                          16547    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $27.00                                                                            $27.00
Arnold, Doug
717 34th Street
Sacramento, CA 95816                          17285    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $27.00                                                                            $27.00
Arnold, Iris
10521 Brockbank Dr.
Dallas, TX 75229                              14026    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Arnold, Jen
1804 Garnet Ave #309
San Diego, CA 92109                           11051     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                $99.00                             $99.00
Arnold, Lee Patrick
3966 Lake Park Street
Fallbrook, CA 92028                           26785    11/30/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Arnold, Lynn
P.O. Box 1502
Oak View, CA 93022                            19132    9/25/2020    24 Hour Fitness Worldwide, Inc.             $949.00                                                                              $949.00
Arnold, Marsha
717 34th Street
Sacramento, CA 95816                          17312    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $27.00                                                                            $27.00
Arnold, Robert
8619 Wendy LN E
West Palm Beach , FL 33411                    22746    10/2/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Arnold, Rose
25 Olga Way
Roseville, CA 95661                           21663    10/1/2020    24 Hour Fitness Worldwide, Inc.                              $75.00                                                               $75.00
Arnold, Terrie
331 De Anza Dr.
Vallejo, CA 94589                              4217    8/28/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Arnold, Yessenia
331 De Anza Dr.
Vallejo, CA 94589                              4496    8/28/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99




                                                                                        Page 66 of 1763
                                                          Case 20-11568-KBO          Doc 72      Filed 04/19/21     Page 67 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Arnone, Erika
144 Corabelle Avenue
Lodi, NJ 07644                               25333    10/12/2020    24 Hour Fitness Worldwide, Inc.              $102.96                                                                              $102.96
Arocha, Cynthia
1192 Estival Dr.
Kyle, TX 78640                               14884    9/23/2020     24 Hour Fitness Worldwide, Inc.              $130.00                                                                              $130.00
Aronheim, Jeffrey
10931 E. Progress Ave
Englewood, CO 80111                          17954    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Aronheim, Nhi
10931 E. Progress Ave.
Englewood, CO 80111                          17890    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Aronov, Eduard
81-07 165 st
Jamaica, NY 11432                             6696     9/2/2020     24 Hour Fitness Worldwide, Inc.              $192.00                                                                              $192.00
Aronson, Casey
166 Midvale Dr.
Vacaville, CA 95687                           6868     9/3/2020     24 Hour Fitness Worldwide, Inc.              $157.96                                                                              $157.96
Arova, Anna
1543 West 1 St. Apt. F10
Brooklyn , NY 11204                          13324    9/13/2020            24 New York LLC                        $87.60                                                                               $87.60
Arredondo, Josue
118 S Louise Avenue
Azusa, CA 91702                              22867    10/2/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Arreguin, Charles
4828 Calle Brisa
Camarillo, CA 93012                           3669    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Arrendondo, Fred
8048 Wentworth Place
Newark, CA 94560                              3796    8/28/2020     24 Hour Fitness Worldwide, Inc.               $82.50                                                                               $82.50
Arreola, Adolfo
9801 Walnut Street
Oakland, CA 94603                            19833    9/28/2020     24 Hour Fitness Worldwide, Inc.               $66.12                                                                               $66.12
Arreola, Isabel J
14284 Caryn Circle
Fontana, CA 92336                            22439    10/1/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Arreola, Jorge
9801 Walnut Street
Oakland, CA 94603                            18589    9/28/2020     24 Hour Fitness Worldwide, Inc.               $66.12                                                                               $66.12
Arreola, Naomi
4502 W. Silver Dr
Santa Ana, CA 92703                           2503    7/29/2020    24 Hour Fitness United States, Inc.            $57.74                                                                               $57.74
Arriaza, Nick
710 Sussex Ct
Southlake, TX 76092                           2393    7/28/2020     24 Hour Fitness Worldwide, Inc.              $128.71                                                                              $128.71
Arrington, Alfred
6830 Walerga Road Apt. 106
Sacramento, CA 95842                          3543    8/26/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00




                                                                                         Page 67 of 1763
                                                                         Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 68 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Arrington, Matthew
61 Yellow Brick Dr.
Stillwater, OK 74074                                         7764     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $64.12                                                                            $64.12
Arriola, Carlos
29227 Blue Finch Ct
Katy , TX 77494                                              4699    8/29/2020       24 Hour Fitness USA, Inc.                    $84.00                                                                            $84.00
Arriola, Ignacio
4604 Escuela Ct
Richmond, CA 94804                                           8152     9/3/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                             $700.00

Arrowood Indemnity Company f/k/a Royal Indemnity Company
Carruthers & Roth, P.A.
c/o John M. Flynn
235 North Edgeworth Street
Greensboro, NC 27401                                         2594    8/17/2020    24 Hour Fitness Worldwide, Inc.           $54,000.00                      $27,000.00                                          $81,000.00

Arrowood Indemnity Company f/k/a Royal Indemnity Company
Carruthers & Roth, P.A.
John M. Flynn
235 North Edgeworth Street
Greensboro, NC 27401                                         3003     8/6/2020    24 Hour Fitness Worldwide, Inc.           $54,000.00                      $27,000.00                                          $81,000.00
Arrowood, Brittany Alysia
821 Basket Willow Ter
Haslet, TX 76052                                             483     6/29/2020    24 Hour Fitness Worldwide, Inc.              $138.63                                                                             $138.63
Arroyo, Enrique
535 Berland Way
Chula Vista, CA 91910                                        6898     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Art Place at Ft. Totten, LLC
Holland & Knight LLP
c/o Barbra R. Parlin, Esq.
31 West 52nd Street, 12th Floor
New York, NY 10019                                          27292    1/21/2021       24 Hour Fitness USA, Inc.            $4,142,447.57                                                                      $4,142,447.57
Artea, Reanna
336 Avocado Place
Camarillo, CA 93010                                          9694     9/7/2020    24 Hour Fitness Worldwide, Inc.          $130,000.00                                                                         $130,000.00
Arteaga Rangel, Jesus A.
1590 Southwest Expy Apt. 307
San Jose, CA 95126                                           7604     9/3/2020    24 Hour Fitness Worldwide, Inc.              $144.10                                                                             $144.10
Arteaga, Raia Louise Estropia
14568 Sylvia Way
San Leandro, CA 94578                                        9596     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,600.00                                                                           $3,600.00
Arteaga, Ricardo
7400 Stirling Road
Apt 1110
Hollywood, FL 33024                                         20682    9/30/2020    24 Hour Fitness Worldwide, Inc.                                              $389.00                                             $389.00
Arteaga, Stephanie
2939 Ocean Way League City
 77573                                                      17019    9/29/2020    24 Hour Fitness Worldwide, Inc.              $106.31                                                                             $106.31




                                                                                                      Page 68 of 1763
                                                         Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 69 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Arthur, Lydia
1610 Kapalua Drive
Oxnard, CA 93036                             6866     9/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Arthur, Thomas C
1024 Brightwood Dr
San Marcos, CA 92078                        15509    9/19/2020    24 Hour Fitness Worldwide, Inc.             $124.99                                                                              $124.99
Arthur, William
1610 Kapalua Drive
Oxnard, CA 93036                             5858     9/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Artiga, Runy
1270 E 18th Street Apt. 2h
Brooklyn, NY 11230                          21530    10/4/2020    24 Hour Fitness Worldwide, Inc.                 $44.72                                                                            $44.72
Artigas, Paula
6612 Ariock Cove
Austin, TX 78739                            22435    10/1/2020    24 Hour Fitness Worldwide, Inc.             $397.22                                                                              $397.22
Artis, Michelle
6742 Trinity Trail Lane
Richmond, TX 77469                           2486     8/4/2020    24 Hour Fitness Worldwide, Inc.             $146.81                                                                              $146.81
Artiushenko, Georgi
1452 South Dudley St
Lakewood , CO 80232                          7152     9/2/2020       24 Hour Fitness USA, Inc.                $120.00                                                                              $120.00
Artjuhs, Konstantins
1172 56th Ave NE
Marysville, WA 98271                        23033    10/2/2020       24 Hour Fitness USA, Inc.                                $130.00                                                              $130.00
Artmann, Kate
23910 Ladeene Avenue Unit #15
Torrance, CA 90505                          17018    9/24/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Artzer, Heather L
15212 Oak Creek Rd.
El Cajon, CA 92021                           6219     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Arvi, Ari
1340 E Windsor Rd
Glendale, CA 91205                          27479    3/17/2021    24 Hour Fitness Worldwide, Inc.             $938.00                                                                              $938.00
Arvizo, Aurora G
6436 Monterey Road
Los Angeles, CA 90042                        9432     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Arya, Megna
26527 Abbey Springs Lane
Katy, TX 77494                              11383    9/10/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
Arya, Megna
26527 Abbey Springs Lane
Katy, TX 77494                              11946    9/10/2020    24 Hour Fitness Worldwide, Inc.             $187.50                                                                              $187.50
Arya, Megna
26527 Abbey Springs Lane
Katy, TX 77494                              11972    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $45.45                                                                            $45.45
Arya, Priti
26527 Abbey Springs Lane
Katy, TX 77494                              11970    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $45.45                                                                            $45.45




                                                                                      Page 69 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 70 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Arya, Priti
26527 Abbey Springs Ln
Katy, TX 77494                               11645    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $45.45                                                                            $45.45
A-S 108 Friendswood Crossing, LP
NewQuest Properties
c/o Leona Hammill
8827 W Sam Houston Parkway N
Suite 200
Houston, TX 77040                            23543    10/2/2020       24 Hour Fitness USA, Inc.             $836,569.51                                                                         $836,569.51
A-S 117 Shops at the Reserve, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                            23192    10/2/2020       24 Hour Fitness USA, Inc.            $1,873,415.33                                                                      $1,873,415.33
A-S 144 Grand Parkway-W. Airport, L.P.
Leona Hammill
c/o NewQuest Properties
8827 W Sam Houston Pkwy N
Suite 200
Houston, TX 77040                            27340    1/28/2021       24 Hour Fitness USA, Inc.            $1,810,673.36                                                                      $1,810,673.36
A-S 144 Grand Parkway-W. Airport, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                            23935    10/2/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
A-S 76 HWY 290-Bingle, L.P
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N.
Suite 200
Houston, TX 77040                            23738    10/2/2020       24 Hour Fitness USA, Inc.             $920,756.26                                                                         $920,756.26
A-S 86 FM 1960-Veterans Memorial, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                            23555    10/2/2020       24 Hour Fitness USA, Inc.             $767,487.04                                                                         $767,487.04
A-S 93 SH 130-SH 45, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                            23575    10/2/2020       24 Hour Fitness USA, Inc.            $1,553,771.00                                                                      $1,553,771.00
Asaad, Faisal
6224 Comfort Dr
Fort Worth, TX 76132                         24387    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Asachika, Jared
2511 E. Lizbeth Ave.
Anaheim, CA 92806                            17226    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $482.98                                                              $482.98
Asad, Hisham
112 Curie Avenue
Clifton, NJ 07011                            14193    9/15/2020    24 Hour Fitness Worldwide, Inc.              $360.00                                                                             $360.00

                                                                                       Page 70 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 71 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Asad, Saad
814 Sutter Ave
Sunnyvale, CA 94086                          15931    9/20/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Asadurian, Gregory
212 Adams Avenue
River Edge, NJ 07661                         16387    9/18/2020     24 Hour Fitness Worldwide, Inc.              $656.50                                                                              $656.50
Asakawa, Stuart
8927 Adobe Bluffs Drive
San Diego, CA 92129-4400                     21872    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Asakura, Yu
5345 La Mirada Ave
Apt 6
Los Angeles, CA 90029-1065                   10897     9/8/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Asanad, Marriet
1824 Greenfiled Ave
apt 202
Los Angeles, CA 90025                        26519    11/18/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Ascarza, Angela
529 E Olive Ave Apt 4
Monrovia, CA 91016                            1645    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Ascend Learning LLC
11161 Overbrook Road
Leawood, KS 66211                             2433    7/27/2020    24 Hour Fitness United States, Inc.       $119,388.00                                                                          $119,388.00
Ascoli, Carmine
9906 NE 190th Street
Unit # D
Bothell, WA 98011                             906      7/8/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Ascoli, Carmine
9906 NE 190th Street
Unit # D
Bothell, WA 98011                             1415    7/13/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Asencios, Sheyla Alejandra
2711 Bartlet Drive
Kissimmee , FL 34741                          1899    7/16/2020        24 Hour Fitness USA, Inc.                 $608.00                                                                              $608.00
ASGHAR, SYED M AFNAN
1634 S RESERVOIR STREET
POMONA, CA 91766                             15321    9/18/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Ashbaugh, Jeremiah J
3737 SE 33rd Pl.
Portland, OR 97202                           20677    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Ashby, Bryan
2725 Mount Vernon Ave
Alexandria, VA 22301                          979      7/9/2020        24 Hour Fitness USA, Inc.                    $99.98                                                                             $99.98
Ashby, Judith
7611 Whitney Dr.
Huntington Beach, CA 92647                   19280    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,541.00                                                           $1,541.00
Ashcraft, Karen Lee
3416 Pecos St
Denver, CO 80211-3517                        22977    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,520.00                                                           $1,520.00


                                                                                         Page 71 of 1763
                                                         Case 20-11568-KBO          Doc 72      Filed 04/19/21     Page 72 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ashear, Katrin
461 Iris Street
Redwood City, CA 94062                       2363    7/30/2020          24 San Francisco LLC                   $1,548.00                                                                           $1,548.00
Asher, Lance
323 Bicknell Ave - 105
Santa Monica, CA 90405                      25304    10/12/2020    24 Hour Fitness Worldwide, Inc.              $189.30                                                                              $189.30
ASHIZAWA, LORETTA
1508 KINGSFORD DRIVE
CARMICHAEL , CA 95608                       21591    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $936.00                                                              $936.00
Ashizawa, Loretta
1508 Kingsford Drive
Carmichael, CA 95608                         1327    7/17/2020    24 Hour Fitness United States, Inc.                           $936.00                                                              $936.00
Ashizawa, Winston K.
1508 Kingsford Drive
Carmichael , CA 95608                       20432    9/29/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Ashizawa, Winston K.
1508 Kingsford Drive
Carmichael, CA 95608                        20780    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,656.00                                                           $1,656.00
Ashkar, George
2267 29th St
Santa Monica, CA 90405-2007                 21717    10/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Ashley, Jeffrey
1330 Oakdale St
Houston, TX 77004                             10     6/26/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Ashlock, Kristy
10325 Rockbush Road
Apple Valley, CA 92308                       4083    8/27/2020     24 Hour Fitness Worldwide, Inc.              $465.00                                                                              $465.00
Ashlock, Kristy
10325 Rockbush Road
Apple Valley, CA 92308                      11672     9/9/2020     24 Hour Fitness Worldwide, Inc.              $485.00                                                                              $485.00
Ashlock, Kristy
10325 Rockbush Road
Apple Valley, CA 92308                      26017    10/27/2020    24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Ashmore, Andrew
1725 Terrapin Hills Dr
Bowie, MD 20721                             10584     9/8/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Ashmore, Madilyn
1725 Terrapin Hills Dr
Bowie, MD 20721                             10021     9/8/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Ashok Kumar, Nikash Ratanchand
500 AMALFI LOOP, APT 303
MILPITAS, CA 95035                           6505     9/1/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Ashton, Andrew
11144 Cabriole Ave
Porter Ranch, CA 91326                      13265    9/14/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Ashton, Andrew
11144 Cabriole Ave
Porter Ranch, CA 91326                      13844    9/14/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99




                                                                                        Page 72 of 1763
                                                         Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 73 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Ashton, Wannetts
4402 W. 61st ST.
Los Angeles, , CA 90043                     23849    10/3/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
Ashurov, Boris
2000 Kings Highway, 5A
Brooklyn, NY 11229                          18046    9/25/2020    24 Hour Fitness Worldwide, Inc.             $119.88                                                                              $119.88
Asif, Ibad
20011 Flax Flower Dr
Richmond, TX 77407                          13637    9/14/2020    24 Hour Fitness Worldwide, Inc.             $149.55                                                                              $149.55
Askeland, Rhonda
48648 Paseo Tarazo
La Quinta, CA 92253                         25435    10/13/2020   24 Hour Fitness Worldwide, Inc.             $470.00                                                                              $470.00
Askeland, Ronald
11371 Penanova St.
San Diego, CA 92129                          561      7/4/2020    24 Hour Fitness Worldwide, Inc.            $1,126.35                                                                           $1,126.35
Aslam, Shahana
2565 Alvin Avenue Apt 139
San Jose, CA 95121                          10889     9/8/2020       24 Hour Fitness USA, Inc.                $116.97                                                                              $116.97
Aslanyan, Suren
8438 San Fernando Rd.
Sun Valley, CA 91352                        26126    11/2/2020    24 Hour Fitness Worldwide, Inc.            $3,230.00                                                                           $3,230.00
Asnaashari, Siamak
2105 Campton Circle
Gold River, CA 95670                        11445    9/10/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Aspaas, John L
2312 Dublin Dr NW
Olympia, WA 98502                           13613    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $80.90                                                                            $80.90
Aspden, Daniel
703 1/2 Avondale Street
Houston, TX 77006                            2622     8/2/2020       24 Hour Fitness USA, Inc.                $163.42                                                                              $163.42
Aspe, Jonathan R
900 Creekside Dr.
Fullerton, CA 92833                         10265     9/8/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Aspesi, Sabrina
76 Chandon
Laguna Niguel, CA 92677                     16592    9/21/2020    24 Hour Fitness Worldwide, Inc.                            $1,200.00                                                           $1,200.00
Aspros, James
6130 SW Virginia Ave
Portland, OR 97239                           5468     9/1/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00
Asquith, Anthony
11236 Rainbow Peak Avenue, #202
Las Vegas, NV 89135                          6402     9/1/2020    24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                          $10,000.00
Assarian, Tanya
1123 S. Gladys Ave.
San Gabriel, CA 91776                       13832    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $53.02                                                                            $53.02
Assir, Joseph Andrew
2719 Creeks Edge Parkway
Austin, TX 78733                            17006    9/28/2020       24 Hour Fitness USA, Inc.                $374.25                                                                              $374.25




                                                                                      Page 73 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 74 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Astiazarain, Emily
1022 NW 123 Court
Miami, FL 33182                                1493    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $89.90                                                                             $89.90
Aston, Justin
338 S. Prospectors Rd.
Unit 71
Diamond Bar, CA 91765                          4037    8/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Aston, Kenneth P.
101 S. Hanley Rd #550
Clayton, MO 63105                             14171    9/15/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Astudillo, Gustavo
4956 Melrose Ave
Los Angeles, CA 90029                         21751    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
AT&T Corp
Karen Cavagnaro, Lead Paralegal.
One AT&T Way, Suite 3A104
Bedminster, NJ 07921                          19906    9/30/2020        24 Hour Fitness USA, Inc.              $63,894.80                                                                           $63,894.80
Athalis, Christopher
c/o Alan Grinberg, Esq.
12 S.E. 7th Street, Suite 701
Fort Lauderdale, FL 33301                     27212    12/28/2020    24 Hour Fitness Worldwide, Inc.           $40,000.00                                                                           $40,000.00
Athar, Tayyabba
312 Clearmont Drive
Elk Grove VIllage, IL 60007                   13340    9/14/2020     24 Hour Fitness Worldwide, Inc.              $699.95                                                                              $699.95
Athreya, Shankarram
5791 Rudy Ct
San Jose, CA 95124                            15311    9/18/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Atienza, Kristine
1863 Lotus Place
Brea, CA 92821                                11496     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Atiq, Shaheer
18711 Camellia Dale Trail
Houston, TX 77084                             11465     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Atkins, Kyle W
413 Chateau La Salle Drive
San Jose, CA 95111                             4290    8/28/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Atkins, Santrell
10058 Red eagle drive
Orlando, FL 32825                              1310    7/13/2020    24 Hour Fitness United States, Inc.              $20.00                                                                             $20.00
Atkins, Stephanie
Law Office of Brent Duque
3300 Irvine Ave. Ste. 225
Newport Beach, CA 92660                       15030    9/17/2020        24 Hour Fitness USA, Inc.             $200,000.00                                                                          $200,000.00
Atkins, Stephanie
Law Offices of Brent Duque
3300 Irvine Ave
Ste. 225
Newport Beach, CA 92660                       18573    9/23/2020    24 Hour Fitness United States, Inc.       $200,000.00                                                                          $200,000.00




                                                                                          Page 74 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 75 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Atkinson, Amy
30902 Clubhouse Dr Unit 27 B
Laguna Niguel, CA 92677                      14197    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Atkinson, Craig
262 Morton Ave
Rahway, NJ 07065                              1240    7/13/2020    24 Hour Fitness Worldwide, Inc.                 $50.10                                                                            $50.10
ATLAS CRANE INC
3120 N NELLIS BLVD
LAS VEGAS, NV 89115                          13822    9/14/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
ATMOS ENERGY CORPORATION
ATTN: BANKRUPTCY GROUP
PO BOX 650205
DALLAS, TX 75265-0205                         4476    8/28/2020    24 Hour Fitness Worldwide, Inc.             $700.92                                                                              $700.92
Atoche, Antonio
3819 W 171 St
Torrance, CA 90504                            8851     9/5/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00
Atshan, Mona A
664 Maple Ave
Ridgefield, NJ 07657                          6460     9/1/2020       24 Hour Fitness USA, Inc.                    $49.36                                                                            $49.36
ATT Mobility
Services Inc.
Karen A. Cavagnaro - Paralegal
One AT&T Way, Suite 3A104
Bedminster, NJ 07921                         22953    10/2/2020       24 Hour Fitness USA, Inc.               $3,694.93                                                                           $3,694.93
ATTRI, SHRI
892 Metropolitan Ave
Brooklyn, NY 11211                            3584    8/27/2020           24 New York LLC                     $1,500.00                                                                           $1,500.00
Attya, Susie
124 Bertita Street
San Francisco, CA 94112                      10740     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Atwood, Eric Lyle
424 36th St
Manhattan Beach, CA 90266                     2253    7/27/2020    24 Hour Fitness Worldwide, Inc.                 $60.26                                                                            $60.26
Atwood, Heather
3223 Jennings Street
San Francisco, CA 94124                      12680    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $63.92                                                                            $63.92
Atwood, Joan
490 Summer View Circle
Encinitas, CA 92024                           2638    7/28/2020    24 Hour Fitness Worldwide, Inc.             $125.97                                                                              $125.97
Au, Loraina
PO Box 27524
Oakland, CA 94602                            20268    9/29/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Au, Sheung
6141B Thornton Ave
Newark, CA 94560                             20016    9/29/2020    24 Hour Fitness Worldwide, Inc.             $546.91                                                                              $546.91
Aubrey, Brandon
2458 Scott St
San Jose, CA 95128                           20708    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $349.99                                                              $349.99




                                                                                       Page 75 of 1763
                                                          Case 20-11568-KBO        Doc 72      Filed 04/19/21    Page 76 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Aubrey, Christopher
2458 Scott Street
San Jose, CA 95128                           24157    10/2/2020    24 Hour Fitness Worldwide, Inc.           $299.94                                                                              $299.94
Auerbach-Lynn, Berit
34 Village Pkwy
Santa Monica, CA 90405                       20756    10/1/2020    24 Hour Fitness Worldwide, Inc.           $124.98                                                                              $124.98
Auger, Gail
2530 Independence Avenue, #1K
Bronx, NY 10463                               7559     9/1/2020           24 New York LLC                       $41.98                                                                             $41.98
Augustin, Melissa
3044 NW 29th Terrace
Oakland Park, FL 33311                       26561    11/20/2020   24 Hour Fitness Worldwide, Inc.          $1,080.00                                                                           $1,080.00
Augustin, Wendy
1100 St Charles Place, Apt 421
Pembroke Pines, FL 33026                      9281     9/6/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Augustine, Janae L.
                                             19763    9/28/2020    24 Hour Fitness Worldwide, Inc.          $1,632.02                                                                           $1,632.02
Augustino, Jimmy
3211 Walker Dr.
Richardson, TX 75082                          3616    8/27/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Auletta, Laura
608 Marti Lane
Annapolis, MD 21401                          24135    10/2/2020    24 Hour Fitness Worldwide, Inc.          $2,231.00                                                                           $2,231.00
Auletta, Victor
608 Marti Lane
Annapolis, MD 21401                          23594    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,992.00                                                                           $1,992.00
Ault, Janet C
21324 Nashville Street
Chatsworth, CA 1311                          22137    10/1/2020    24 Hour Fitness Worldwide, Inc.           $599.98                                                                              $599.98
Auman, Dan
10 Garcia Ct.
Sacramento, CA 95831                         15240    9/18/2020    24 Hour Fitness Worldwide, Inc.           $750.00                                                                              $750.00
Auman, Mary
10 Garcia Ct
Sacramento, CA 95831                         15116    9/18/2020    24 Hour Fitness Worldwide, Inc.           $750.00                                                                              $750.00
Auman, Patricia
8776 E Shea Blvd Bldg 106 Apt 113
Scottsdale , AZ 85260                        22017    10/1/2020    24 Hour Fitness Worldwide, Inc.          $7,000.00                                                                           $7,000.00
Aung, Matthew
1474 Grove Way
Castro Valley, CA 94546                      10928     9/9/2020    24 Hour Fitness Worldwide, Inc.           $126.57                                                                              $126.57
Ausejo, Pamela
592 E 40th Ave
Eugene, OR 97405                             21917    10/1/2020    24 Hour Fitness Worldwide, Inc.              $73.98                                                                             $73.98
Ausejo, Pamela
592 E 40th
Eugene, OR 97405                             21881    10/1/2020    24 Hour Fitness Worldwide, Inc.              $73.98                                                                             $73.98
Ausiello, Harmony
803 Arguello Blvd
Pacifica, CA 94044                            8695     9/4/2020    24 Hour Fitness Worldwide, Inc.           $167.58                                                                              $167.58

                                                                                       Page 76 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 77 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Auslander, David M.
3478 Monroe Avenue
Lafayette, CA 94549                          13152    9/12/2020    24 Hour Fitness Worldwide, Inc.             $166.66                                                                              $166.66
Ausman, Mark
2539 Walnut Loop NW
Olympia, WA 98502-4415                        9746     9/7/2020    24 Hour Fitness Worldwide, Inc.             $133.00                                                                              $133.00
Ausman, Matthew
5401 Westport Rd
Madison, WI 53704                            12731    9/11/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Ausmus, Thomas
P.O. Box 1777
Pearland, TX 77588                            4607    8/29/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Austgen, Jennifer
517 Lilac Ranch Road
Alpine, CA 91901                             23657    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Austgen, Mark
517 Lilac Ranch Road
Alpine, CA 91901                             24349    10/2/2020    24 Hour Fitness Worldwide, Inc.             $503.88                                                                              $503.88
Austin, Beverly
17225 Bollinger Canyon Road, Apt. #B319
San Ramon, CA 94582                          26213    11/3/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Austin, Bobby
1113 Washington Drive
Centerport, NY 11721                         17602    9/29/2020       24 Hour Fitness USA, Inc.                                $700.00                                                              $700.00
Austin, Bobby
1113 Washington Drive
Centerport, NY 11721                         17619    9/29/2020       24 Hour Fitness USA, Inc.                $700.00                                                                              $700.00
Austin, Charlotte Christy
2220 C Street Apt. 404
San Diego, CA 92102-1986                     25074    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99
Austin, Kathy J.
7872 Towhee Rd
Parker, CO 80134                              6874     9/2/2020       24 Hour Fitness USA, Inc.                                $975.00                           $975.00                          $1,950.00
Austin, LaNea
11709 S. Crenshaw Blvd.
Inglewood, CA 90303                          26033    10/27/2020   24 Hour Fitness Worldwide, Inc.                                              $300.00                                             $300.00
Austin, Lisa M
15536 Spruce St
Thornton, CO 80602                           14190    9/15/2020    24 Hour Fitness Worldwide, Inc.             $336.00                                                                              $336.00
Austin, Mike
3638 Midvale Ave #5
Los Angeles, CA 90034                        16064    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Autrey, Heather
32487 County Road 55
Gill, CO 80624                                113     6/29/2020    24 Hour Fitness Worldwide, Inc.                 $91.98                                                                            $91.98
AUTREY, LARA
9880 WINDMILL LAKES BLVD
HOUSTON, TEXAS 77075                         11269     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00




                                                                                       Page 77 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 78 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Au-Yeung, Catherine J.
549 Borden Ave.
Apt 6A
Long Island City, NY 11101                    579     6/30/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Au-Yeung, Catherine J.
549 Borden Ave.
Apt 6A
Long Island City, NY 11101                    2075    7/21/2020        24 Hour Fitness USA, Inc.                                 $999.33                                                              $999.33
Au-Yeung, Nathan Marik
19858 Vista Hermosa Dr.
Walnut, CA 91789                             10672     9/8/2020    24 Hour Fitness United States, Inc.           $349.99                                                                              $349.99
AV Now, Inc.
Paul S. Jasper, Esq.
Rimon, P.C.
One Embarcadero Ctr.
Suite 400
San Francisco, CA 94111                      21041    9/30/2020        24 Hour Fitness USA, Inc.             $320,280.30                                                                          $320,280.30
Avalos, Andrew
483 South Buena Vista Ave Apt 7
San Jose, CA 95126                            8634     9/5/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Avalos, Erica Uribe
1319 N Eastwood Ave
Santa Ana, CA 92701                          26494    11/16/2020    24 Hour Fitness Worldwide, Inc.                              $500.00                           $500.00                          $1,000.00
Avalos, Luis
483 South Buena Vista Ave Apt 7
San Jose, CA 95126                            9066     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Avalos, Natalia
1286 Sussex Ct
Concord, CA 94521                            23733    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,638.18                                                                           $1,638.18
Avalos, Williams Lucas
2981 West 8th Street #227
Los Angeles, CA 90005                         7065     9/1/2020        24 Hour Fitness USA, Inc.                    $28.99                                                                             $28.99
Avanesyan, Feliks
1900 Bonita Dr
Glendale, CA 91208                           11009     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Avanesyan, Gurgen
1900 Bonita Dr
Glendale, CA 91208                           10414     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Avedian, K
3721 38th Ave South
Seattle, WA 98144                            13407    9/13/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Avedian, Krsytianne
3721 38th Ave South
Seattle, WA 98144                             4490    8/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Avedian, Krsytianne
3721 38th Ave South
Seattle, WA 98144                            26189    11/2/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Avegno, Adriana
1003 George St
Kissimmee, FL 34741                          15054    9/17/2020     24 Hour Fitness Worldwide, Inc.              $737.53                                                                              $737.53

                                                                                         Page 78 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 79 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Avelar, Jose
1516 162nd Ave
San Leandro, CA 94578                        19501    9/28/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Avendano, Beatriz
2116 Dalton Way
Union City, CA 94587                         11948    9/10/2020    24 Hour Fitness Worldwide, Inc.              $384.89                                                                             $384.89
Avendano, Michelle
52165 Avenida Juarez
La Quinta, CA 92253                          27527    4/11/2021    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Avendano, Odalis
13221 NW Park Street
Banks, OR 97106                              20906    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $33.06                                                                            $33.06
Avetisyan, Takush
Stephan Filip PC
100 W. Broadway, Suite 1040
Glendale, CA 91210                           27379     2/8/2021    24 Hour Fitness Worldwide, Inc.         $1,000,000.00                                                                      $1,000,000.00
Avetisyan, Takush
Stephan Filip PC
100 W. Broadway, Suite 1040
Glendale, CA 91210                           27384     2/8/2021    24 Hour Fitness Worldwide, Inc.         $1,000,000.00                                                                      $1,000,000.00
Avey, Buck
4145 Stowe Way
Sacramento, CA 95864                         18561    9/27/2020    24 Hour Fitness Worldwide, Inc.              $148.80                                                                             $148.80
AVG Austin L.P.
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                      22589    10/2/2020       24 Hour Fitness USA, Inc.            $1,368,280.05                                                          $0.00       $1,368,280.05
AVG CHULA VISTA LLC
SCOTT MAYER
TERESA M. THROENLE
9695 WILSHIRE BLVD., SUITE 700
BEVERLY HILLS, CA 90212                      23609    10/2/2020       24 Hour Fitness USA, Inc.             $905,902.11     $25,481.04                                                          $931,383.15
AVG Cyress L.P.
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                      22791    10/2/2020    24 Hour Fitness Worldwide, Inc.          $386,999.67     $55,964.22                                                          $442,963.89
AVG Laguna LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                      22958    10/2/2020       24 Hour Fitness USA, Inc.             $480,169.47     $38,016.98                                                          $518,186.45
AVG Oakland LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                      22814    10/2/2020       24 Hour Fitness USA, Inc.             $310,881.38     $68,312.89                                                          $379,194.27
AVG PARTNERS I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills , CA 90212                     22775    10/2/2020       24 Hour Fitness USA, Inc.             $231,487.36     $45,683.80                                                          $277,171.16




                                                                                       Page 79 of 1763
                                                            Case 20-11568-KBO     Doc 72         Filed 04/19/21   Page 80 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date           Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
AVG PARTNERS I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22967    10/2/2020    24 Hour Fitness USA, Inc.            $3,028,735.68   $723,163.34                                                        $3,751,899.02
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22638    10/2/2020    24 Hour Fitness USA, Inc.            $2,097,092.78   $401,613.75                                                        $2,498,706.53
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        23068    10/2/2020    24 Hour Fitness USA, Inc.             $602,320.70    $383,515.51                                                          $985,836.21
AVG PARTNERS I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        23178    10/2/2020    24 Hour Fitness USA, Inc.            $1,681,240.39   $367,578.06                                                        $2,048,818.45
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        23615    10/2/2020    24 Hour Fitness USA, Inc.             $231,487.36     $45,683.80                                                          $277,171.16
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        27251    1/12/2021    24 Hour Fitness USA, Inc.             $706,445.70    $383,515.51                                            $0.00       $1,089,961.21
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        27252    1/12/2021    24 Hour Fitness USA, Inc.            $2,644,500.43   $367,578.06                                            $0.00       $3,012,078.49
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        27253    1/12/2021    24 Hour Fitness USA, Inc.            $4,702,710.68   $723,163.34                                            $0.00       $5,425,874.02
AVG Partners I, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills , CA 90212                       23217    10/2/2020    24 Hour Fitness USA, Inc.             $312,032.67                                                                         $312,032.67
AVG Partners I, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22718    10/2/2020    24 Hour Fitness USA, Inc.             $312,032.67                                                                         $312,032.67
AVG Partners I, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        27254    1/12/2021    24 Hour Fitness USA, Inc.            $1,281,382.76   $138,288.63                                            $0.00       $1,419,671.39
AVG Partners I, LLC
Scott Mayer
Teresa M. Throenle
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22826    10/2/2020    24 Hour Fitness USA, Inc.             $302,125.26    $138,288.63                                                          $440,413.89


                                                                                      Page 80 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 81 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
AVG Partners
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                       22590    10/2/2020        24 Hour Fitness USA, Inc.             $157,500.00      $34,457.14                                                          $191,957.14
AVG Partners
Scott Mayer
9595 Wilshire Boulevard., Suite 700
Beverly Hills, CA 90212                       22904    10/2/2020        24 Hour Fitness USA, Inc.             $193,462.51      $32,481.47                                                          $225,943.98
AVG PUYALLUP LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                       23409    10/2/2020        24 Hour Fitness USA, Inc.             $629,679.61      $28,548.98                                                          $658,228.59
Avila Peraza, Jeffrey
17778 Walnut St
Hesperia, CA 92345                            22390    10/2/2020    24 Hour Fitness United States, Inc.           $148.50                                                                              $148.50
Avila, Angelica Brianna
600 Front Street #120
San Diego, CA 92101                           20470    10/2/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Avila, Gabrielle
3349 14th Ln
Hialeah, FL 33012                              1332    7/28/2020    24 Hour Fitness United States, Inc.              $44.93                                                                             $44.93
Avila, Irma
2724 21st
San Pablo, CA 94806                            5183     9/1/2020    24 Hour Fitness United States, Inc.                           $380.00                                                              $380.00
AVILA, JESSICA
PO BOX 4701
RIVERSIDE, CA 92514                           20466    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Avila, Ligaya Good
18713 46th Ave W
Lynnwood, WA 98037                            16768    9/21/2020     24 Hour Fitness Worldwide, Inc.             $4,222.14                                                                           $4,222.14
AVILA, LOUIS
4551 HAZELTINE AVE #3
SHERMAN OAKS, CA 91423                        11574     9/9/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Avila, Louis
4551 Hazeltine Ave #3
Sherman Oaks, CA 91423                        11582    9/10/2020     24 Hour Fitness Worldwide, Inc.              $130.16                                                                              $130.16
Avila, Maria Alejandra
1924 University Avenue Apt 3C
Bronx, New York 10453                          2848     8/5/2020     24 Hour Fitness Worldwide, Inc.              $299.88                                                                              $299.88
Avila, Maria
1338 S. Rene Dr
Santa Ana, CA 92704                            3970    8/27/2020    24 Hour Fitness United States, Inc.           $740.00                                                                              $740.00
Avila, Maria
1338 S. Rene Dr.
Santa Ana, CA 92704                            530      7/2/2020     24 Hour Fitness Worldwide, Inc.                                               $699.99                                             $699.99
Avila, Mia Kristin
1726 S. Barranca Ave.
Glendora, CA 91740                            20020    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                          Page 81 of 1763
                                                         Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 82 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Avila, Raymond
908 W Myrrh St
Compton, CA 90220                           22694    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Avila, Ronny
908 W Myrrh St
Compton, CA 90220                           22792    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Aviles, Marshall
71B Fayson Lakes Rd
Kinnelon, NJ 07405                          15146    9/18/2020    24 Hour Fitness United States, Inc.              $86.76                                                                             $86.76
Aviles, Victor
84097 Magnolia St
Coachella, CA 92236                          1362    7/13/2020      24 Hour Fitness Holdings LLC                   $79.50                                                                             $79.50
Aviles, Wilson
1800 N. Andrews Avenue #8A
Fort Lauderdale, FL 33311                    3403    8/27/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Avina, Christopher
25406 Altos Dr
Valencia, CA 91355                          11222     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Avrov, George
57 Douglas Drive
Towaco, NJ 07082                            21534    9/29/2020     24 Hour Fitness Worldwide, Inc.              $153.41                                                                              $153.41
Avrutine, Lindsay
72-61 113th Street
Apt. 5M
Forest Hills, NY 11375                      13459    9/14/2020            24 New York LLC                       $690.00                                                                              $690.00
Awad, Nagat
7224 Beckett Field Lane
Corona, CA 92880                             6119     9/1/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Awad, Omar
815 clearview Dr
San Jose, CA 95133                          19715    9/29/2020        24 Hour Fitness USA, Inc.                 $105.98                                                                              $105.98
Awadalla, Abdullah
3323 Nutmeg Ln
Walnut Creek, CA 94598                       7196     9/4/2020     24 Hour Fitness Worldwide, Inc.              $695.00                                                                              $695.00
Awadalla, Germin
36380 Cypress Point Dr
Newark, CA 94560                             5629     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Awadalla, Sharifa
3323 Nutmeg Ln
Walnut Creek, CA 94598                       7500     9/4/2020     24 Hour Fitness Worldwide, Inc.              $695.00                                                                              $695.00
Awai, Evelia
P.O. Box 3382
San Dimas, CA 91773                         11265     9/9/2020     24 Hour Fitness Worldwide, Inc.              $156.00                                                                              $156.00
Awai, James K
P.O. Box 3382
San Dimas, CA 91773                         11196     9/9/2020     24 Hour Fitness Worldwide, Inc.              $156.00                                                                              $156.00
Awate, Ravi
34187 Siward Drive
Fremont, CA 94555                            8271     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $93.00                                                                             $93.00


                                                                                        Page 82 of 1763
                                                                    Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 83 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address             Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
Aweke, Molalet
4138 Buckingham Rd Apt D
Los Angeles, CA 90008                                   7727     9/3/2020    24 Hour Fitness Worldwide, Inc.                                              $400.00          $400.00                            $800.00
Axiom DR Construction, LLC d/b/a Axiom Construction
Company, LLC
Brian Melton
20516 Elder Road
Conroe, TX 77385                                       21909    10/1/2020       24 Hour Fitness USA, Inc.                     $0.00                 $5,281,121.41                                       $5,281,121.41
Ayala, Alondra
762 Lakeville Circle
Petaluma, CA 94954                                     25203    10/10/2020   24 Hour Fitness Worldwide, Inc.                 $92.38                                                                            $92.38
Ayala, Angela
843 Meeker Ave
La Puente, CA 91746                                    12956    9/14/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Ayala, Angeline
15050 Copper Grove Blvd Apt 609
Houston, TX 77095                                      27182    12/29/2020   24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Ayala, Demi
319 Camino de Gloria
Walnut, CA 91789                                        1995    7/20/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09
Ayala, Frank and Belia
6204 Malaga Court
Long Beach, CA 90803                                   15696    9/19/2020    24 Hour Fitness Worldwide, Inc.             $226.10                                                                              $226.10
Ayala, Jordan
16 Meadow Road
Hopewell Junction, NY 12533                            15082    9/18/2020           24 New York LLC                          $33.59                                                                            $33.59
Ayala, Jordan
16 Meadow Road
Hopewell Junction, NY 12533                            15089    9/18/2020           24 New York LLC                          $31.99                                                                            $31.99
AYALA, JORDAN
16954 TUDOR WAY
FONTANA, CA 92337                                      18243    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ayala, Mayra
5504 Camden Avenue
Apt. C6
San Jose, CA 95124                                      8838     9/5/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Ayala, Mireya
30784 Calle Chueca
San Juan Capistrano, CA 92675                          10655     9/9/2020    24 Hour Fitness Worldwide, Inc.             $499.92                                                                              $499.92
Ayala, Ramona
16146 Villa Flores Dr.
Hacienda Heights, CA 91745                             19378    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ayala, Raul
1631 Sophia Dr.
Oxnard, CA 93030                                        5790     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ayala, Steve
12152 Cornuta Ave
Downey, CA 90242                                       24378    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99




                                                                                                 Page 83 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 84 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
AYala, Steve
12152 Cornuta Ave.
Downey, CA 90242                             23782    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ayar, Marlin
712 Shard Ct.
Fremont, CA 94539                            23888    10/7/2020        24 Hour Fitness USA, Inc.                 $224.66                                                                              $224.66
Ayar, Marlin
712 Shard Ct.
Fremont, CA 94539                            23964    10/7/2020        24 Hour Fitness USA, Inc.                 $200.02                                                                              $200.02
Ayar, Marlin
712 Shard Ct.
Fremont, CA 94539                            24804    10/7/2020        24 Hour Fitness USA, Inc.                 $224.66                                                                              $224.66
Ayaz, Paulina
LaBarbiera & Martinez
9252 Kennedy Blvd.
North Bergen, NJ 07047                       14571    9/16/2020        24 Hour Fitness USA, Inc.              $75,000.00                                                                           $75,000.00
Ayele, Kahassai
5670 Juno Ct
Las Vegas, NV 89118                           2047    7/20/2020     24 Hour Fitness Worldwide, Inc.              $104.27                                                                              $104.27
Ayele, Keven
5670 Juno Ct
Las Vegas, NV 89118                           1921    7/20/2020     24 Hour Fitness Worldwide, Inc.                 $60.35                                                                             $60.35
Ayers, Keith A.
5191 Mertensia Street
Oceanside, CA 92056                           4138    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Ayers, Mindy F
5191 Mertensia Street
Oceanside, CA 92056                           4174    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Ayers, Sharon
2730 Linda Marie Dr.
Oakton, VA 22124                              2824    8/18/2020    24 Hour Fitness United States, Inc.           $627.68                                                                              $627.68
Ayers, Sheila A
604 Rancho Del Norte Dr.
North Las Vegas, NV 89031                     767      7/7/2020     24 Hour Fitness Worldwide, Inc.                 $38.00                                                                             $38.00
Ayou, Joshua Scott
1058 W 2nd St
Santa Ana, CA 92703                           6079     9/3/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Ayoub, Emil
808 4th Ave Apt 511
San Diego , CA 92101                         16646    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $43.40                                                                             $43.40
Ayrapetov, Arkadiy
1213 Avenue Z
Apt E12
Brooklyn, NY 11235-4363                      10918     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Ayyalasomayajula, Venkata S
1434 Fallen Leaf Dr
Livermore, CA 94551                          24650    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Azad, Sarwar
65 Clara street
Brooklyn, NY 11218                            4192    8/27/2020     24 Hour Fitness Worldwide, Inc.              $119.98                                                                              $119.98

                                                                                         Page 84 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 85 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Azadian, Nancy
785 S Rock Garden Cir
Anaheim, CA 92808                             4048    8/28/2020       24 Hour Fitness USA, Inc.                $399.00                                                                              $399.00
Azah, Asaya
1724 Samson Court
San Jose, CA 95124                           16745    9/23/2020    24 Hour Fitness Worldwide, Inc.                              $68.00                                                               $68.00
Azamy, Nabil
889 59th Street
Oakland, CA 94608                             6536     9/3/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Azani, Ariel
195 Willoughby Ave
Apt. 704
Brooklyn, NY 11205                           17590    9/23/2020       24 Hour Fitness USA, Inc.               $1,253.99                                                                           $1,253.99
Azani, Assaf
465 West End Ave, Apt 8C
New York, NY 10024                           17591    9/23/2020       24 Hour Fitness USA, Inc.                $650.45                                                                              $650.45
Azar, Hanna J
1185 Hillcrest Blvd
Millbrae, CA 94030                           25731    10/20/2020   24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Azar, Tessa
4327 Blazing Star Way
Yorba Linda, CA 92886                         8539     9/4/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Azarani, Linda
8837 18th Ave (1st Floor)
Brooklyn, NY 11214                           19371    9/25/2020    24 Hour Fitness Worldwide, Inc.                            $1,800.00                            $0.00                          $1,800.00
Azarani, Linda
8837 18th Ave
1st Floor
Brooklyn, NY 11214                           19019    9/25/2020    24 Hour Fitness Worldwide, Inc.                            $1,800.00                                                           $1,800.00
Azariah, Ramesh
644 Towle Pl
Palo Alto, CA 94306                          26915    12/7/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Azaryan, Aida
1900 Bonita Dr
Glendale , CA 91208                          10636     9/9/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Azcona, Leidy
2824 Morris Avenue Apt 5A
Bronx, NY 10468                              14893    9/17/2020    24 Hour Fitness Worldwide, Inc.             $967.00                                                                              $967.00
Azizi, Abdullah
18 Meadowgrass
Irvine, CA 92604                             25598    10/15/2020   24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Azizi, Asal
1117 Scrub Jay Ct
Carlsbad, CA 92011                            1201    7/10/2020    24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                           $1,020.00
Azizi, Seena
5162 Belle Ave
Cypress, CA 90630                            13839    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Azizkhani, Anahita
4011 SE 33rd Ave
Portland, OR 97202                           24242    10/2/2020    24 Hour Fitness Worldwide, Inc.             $137.84                                                                              $137.84

                                                                                       Page 85 of 1763
                                                           Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 86 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Azmal, Abdul
8819 GARRITY DR
ELK GROVE, CA 95624                            5160     9/1/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Azucena, Jose
1227 E Adul St.
West Covina, CA 91792                          7705     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $297.00                            $297.00
Azuma, James
291 Hillcrest Ave
Wood-Ridge, NJ 07075                           7631     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $68.47                                                                             $68.47
Azzawi, Ahmed
9939 Barclay St
Riverside, CA 92503                           27190    12/30/2020 24 Hour Fitness United States, Inc.            $1,500.00                                                                           $1,500.00
B.R.K (Minor)
12064 SW Whistlers Loop
Tigard, OR 97223                               8571     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
B.S. a minor child (Tamara Spees)
3031 North Sheri Street
Orange, CA 92865                               7084     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $525.00                            $525.00
BA, LEI
11315 NE 103RD ST
KIRKLAND, WA 98033                            11387    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Baang, Brandon
12269 Alcosta Blvd
San Ramon, CA 94583                            8156     9/5/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Baasantsogt, Dulguun
435 Buena Vista Ave apt#108
Alameda, CA 94501                              6302     9/3/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Baba, Sylvia
1363 Candelero Dr
Walnut Creek, CA 94598                         8166     9/5/2020        24 Hour Fitness USA, Inc.                $3,087.24                                                                           $3,087.24
BABA, SYLVIA
1363 CANDELERO DR
WALNUT CREEK, CA 94598                         9057     9/4/2020        24 Hour Fitness USA, Inc.                $3,087.24                                                                           $3,087.24
Baba, Trevor
98-208 Hekaha Street
Aiea, HI 96701                                 103     6/26/2020     24 Hour Fitness Worldwide, Inc.              $209.40                                                                              $209.40
Baba, Trevor
98-208 Hekaha Street
Aiea, HI 96701                                26645    11/19/2020    24 Hour Fitness Worldwide, Inc.              $104.70                                                                              $104.70
Baba, Yumi
11770 SW 9th
Beaverton, OR 97005                            486      7/2/2020    24 Hour Fitness United States, Inc.              $73.48                                                                             $73.48
Babaie, Mathew
7934 Shadow Dance Ln
Richmond, TX 77407                             1337    7/27/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Babbitt, Gregory T.
6778 Cibola Road
San Diego, CA 92120                            8260     9/3/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00




                                                                                          Page 86 of 1763
                                                          Case 20-11568-KBO          Doc 72      Filed 04/19/21     Page 87 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Babbitt, Scott R.
26895 Aliso Creek Rd., Ste.B
Aliso Viejo, CA 92656                         2208    7/27/2020    24 Hour Fitness United States, Inc.            $36.30                                                                               $36.30
Babbs, Kristal Evelyn
PO Box 890637
Temecula, CA 92589                            5794    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,056.00                                                                           $1,056.00
Babelis, Yanni
79799 Shadwell Cir
La Quinta, CA 92253                          24590    10/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
BABIY, SOFIYA
1959 82 ST
BROOKLYN, NY 11214                            8417     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
BABIY, YEVGENIY
1959 82 ST
BROOKLYN, NY 11214                            7176     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Babl, James D
213 4th Ave.
Venice, CA 90291                             25897    10/24/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Bables, Marcus
113 Vines St.
Glenn Heights, TX 75154                      19907    9/29/2020     24 Hour Fitness Worldwide, Inc.               $55.90                                                                               $55.90
Baboyan, Brittany
2683 E Foothill Blvd.
Glendora, CA 91740                            7347     9/3/2020     24 Hour Fitness Worldwide, Inc.              $469.32                                                                              $469.32
Baca, David
6512 SW Moonshadow Ct.
Portland, OR 97223                           13752    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $473.00                                                              $473.00
Baca, Reyes
4475 Jurupa Ave Apt G
Riverside, CA 92506                           6781     9/1/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Baca, Steve
1435 Marlin Ave
Foster City , CA 94404                       24440    10/2/2020     24 Hour Fitness Worldwide, Inc.               $64.00                                                                               $64.00
Bach Sr, Gary F
7 Heritage Ct
Upper Saddle River, NJ 07458                 16941    9/21/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Bach Sr., Gary F.
7 Heritage ct
Upper Saddle River, NJ 07458                 14205    9/15/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Bach, David
63 Fallwind Circle
Sacramento, CA 95831-4601                    19955    9/30/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bach, David
63 Fallwind Circle
Sacramento, CA 95831-4601                    20465    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,035.00                                                                           $1,035.00
Bach, David
63 Fallwind Circle
Sacramento, CA 95831-4601                    21183    10/1/2020     24 Hour Fitness Worldwide, Inc.              $552.00                                                                              $552.00




                                                                                         Page 87 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 88 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bach, Jonathan
5636 1/2 Woodman Ave
Van Nuys, CA 91401                           18181    9/25/2020    24 Hour Fitness Worldwide, Inc.             $173.98                                                                              $173.98
Bach, Nguyen
17127 NE 83rd CT
Redmond, WA 98052                            11882    9/10/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Backer, Frederick A.
8820 SE Ankeny ST
Portland, OR 97216                            2386    7/24/2020    24 Hour Fitness Worldwide, Inc.                 $41.00                                                                            $41.00
Backlund, Jarad
336 Pettis Avenue
Mountain View, CA 94041                      20929    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,368.00                                                                           $1,368.00
Backman, Alan I
196 Sycamore Street
Albany, NY 12209                             15339    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Bacon, Lindo
534 Norvell Street
El Cerrito, CA 94530                          1580    7/14/2020    24 Hour Fitness Worldwide, Inc.             $149.62                                                                              $149.62
Bacon, Mary
1055 Lakeview Drive
Hillsborough, CA 94010-7320                  21022    10/1/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
BADALYAN, LEVON
533 Leeridge Ter.
Glendale, CA 91206                            6520     9/3/2020    24 Hour Fitness Worldwide, Inc.            $7,500.00                                                                           $7,500.00
Badayos, Shelley Ann
19401 Allenhurst St
Riverside, CA 92508                           9982     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Bader, Kevin
1336 Felicita Lane
Escondido, CA 92029                          21295    10/1/2020       24 Hour Fitness USA, Inc.               $3,274.99                                                                           $3,274.99
Badr, Ahmed
3340 E Collins Ave Apt 1
Orange, CA 92867-7596                        11001     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $38.84                                                                            $38.84
Bae, Andrew
18323 Parkvalle Ave
Cerritos, CA 90703                            4498    8/31/2020    24 Hour Fitness Worldwide, Inc.             $197.00                                                                              $197.00
Bae, Young
430 Calle Cabezal
Morgan Hill, CA 95037                        21281    10/4/2020       24 Hour Fitness USA, Inc.               $1,998.00                                                                           $1,998.00
Baechler, Jeremiah
1935 N. Marshall Ave.
Suite #C
El Cajon, CA 92020                            1207    7/10/2020    24 Hour Fitness Worldwide, Inc.                 $34.99                                                                            $34.99
Baek, Katie
2578 Molinaro Way
Dublin, CA 94568                              8245     9/3/2020    24 Hour Fitness Worldwide, Inc.                             $495.00                                                              $495.00
Baek, Mihee
2578 Molinaro Way
Dublin , CA 94568                             7887     9/4/2020    24 Hour Fitness Worldwide, Inc.                             $495.00                                                              $495.00


                                                                                       Page 88 of 1763
                                                           Case 20-11568-KBO        Doc 72      Filed 04/19/21    Page 89 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Baek, Min
1052 S. Mariposa Ave 405
Los Angeles, CA 90006                          4563    8/29/2020    24 Hour Fitness Worldwide, Inc.              $66.12                                                                             $66.12
Baer, Chris
101 Charlottesville Ave
Colleyville, TX 76034                         16431    9/18/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Baez, Raquel
4729 Laguna Park Dr.
Elk Grove, CA 95758                           11755    9/10/2020    24 Hour Fitness Worldwide, Inc.          $1,240.11                                                                           $1,240.11
Baeza, Edwin
8102 Laurel Park Circle
Riverside, CA 92509                           20238    9/29/2020    24 Hour Fitness Worldwide, Inc.           $138.87                                                                              $138.87
Baeza, Fabian
                                               7813     9/4/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Baeza, Jackie
8102 Laurel Park Circle
Riverside, CA 92509                           20062    9/29/2020    24 Hour Fitness Worldwide, Inc.           $138.87                                                                              $138.87
Baggest, Dave
39706 Calle Azucar
Murrieta, CA 92562                            20754    10/1/2020    24 Hour Fitness Worldwide, Inc.           $699.88                                                                              $699.88
Baggett, Jheri
2613 Cascade Cove Drive
Little Elm, TX 75068                          21478    10/4/2020    24 Hour Fitness Worldwide, Inc.              $69.26                                                                             $69.26
Bagirov, Alex
2230 S Buckley Court #A
Aurora, CO 80013                              13834    9/14/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
Bagley, Erin
5380 Endicott Place
Oviedo, FL 32765                              13922    9/13/2020    24 Hour Fitness Worldwide, Inc.           $910.00                                                                              $910.00
Bagley, Yixiu-Ye
2311 Falling Water Ct
Santa Clara, CA 95054                         11965     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                               $0.00                              $0.00
Bagmut, Nataliia
7908 Glen Field Ct
Citrus Heights, CA 95610                       7801     9/8/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Bagnas, Emma Semper
10692 Carver Drive
Cupertino, CA 95014                           21280    10/1/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Bagnas, Marilyn Ingles
10692 Carver Drive
Cupertino, CA 95014                           21285    10/1/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Baguinon, Guiller
335 Olivine Ave
Lathrop , CA 95330                            21616    10/1/2020    24 Hour Fitness Worldwide, Inc.              $80.00                                                                             $80.00
Bagwell, Samantha
4261 Tanager Cmn
Fremont, CA 94555                             16042    9/21/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Bah, Mohamed
108 Rocky Cove Lane
Dickinson, TX 77539                            247     6/23/2020    24 Hour Fitness Worldwide, Inc.              $79.54                                                                             $79.54

                                                                                        Page 89 of 1763
                                                                  Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 90 of 441


                                                                                                Claim Register
                                                                                             In re RS FIT NW LLC
                                                                                             Case No. 20-11568

                                                                                                               Current General                                  Current 503(b)(9) Current Admin
                                                                                                                               Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address          Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                Claim Amount Claim Amount                                             Amount
                                                                                                                   Amount                                           Amount           Amount
Bahadorani, Bobby
117 Patton Way
Tustin, CA 92782                                     12560    9/14/2020    24 Hour Fitness Worldwide, Inc.             $216.00                                                                              $216.00
Baham, Justin
7967 Calle Posada
Carlsbad, CA 92009                                     8      6/26/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Bahena, Joe M
4717 Graywood Ave
Long Beach, CA 90808                                  5270     9/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Bahena, Joe M
4717 Graywood Ave
Long Beach, CA 90808                                  6755     9/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
BAHL, VIKAS
4656 KETCHWOOD CIRCLE
HIGHLANDS RANCH, CO 80130                            27134    12/19/2020           24 Denver LLC                      $4,908.00                                                                           $4,908.00
Bahr, Alison Kim
2033 NE 53rd Avenue
Portland, OR 97213                                   20897    9/14/2020    24 Hour Fitness Worldwide, Inc.                             $120.00                                                              $120.00
Bahrami, Alexander
11201 Birmingham Ct.
Great Falls, VA 22066                                10533     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
BAI Park Place LP, A Delaware Limited Partnership
Young & Lazzarini
Kenrick Young, Esq.
770 L Street, Ste 950
Sacramento, CA 95814                                  4686    8/29/2020       24 Hour Fitness USA, Inc.             $679,708.22                                                                         $679,708.22
Bai, Qingrui
11638 Pavia Dr.
Rancho Cucamonga, CA 91701                           17830    9/24/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Baietti, Sarah
1414 catalpa court
Fort Collins, CO 80521                               22215    10/1/2020    24 Hour Fitness Worldwide, Inc.             $490.99                                                                              $490.99
Baig, Muhammad
2138 Treasure Mountain Dr.
Spring, TX 77388                                     11770    9/10/2020       24 Hour Fitness USA, Inc.                    $64.44                                                                            $64.44
Baikie, John
6 Antares
Irvine, CA 92603                                     26233    11/5/2020       24 Hour Fitness USA, Inc.               $1,039.96                                                                           $1,039.96
Bailey, Clyde H
2717 Mira Bella Circle
Morgan Hill, CA 95037                                21112    10/1/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Bailey, Jennifer
4374 S Main St., Unit 612
Murray, UT 84107                                     27509     4/5/2021       24 Hour Fitness USA, Inc.                    $91.32                                                                            $91.32
Bailey, Jennifer
4374 S. Main St., Unit 612
Salt Lake City, UT 84107                             27510     4/5/2021       24 Hour Fitness USA, Inc.                    $91.32                                                                            $91.32
Bailey, Peggy
1262 Lavall Dr.
Davidsonville, MD 21035                               4314    8/28/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00

                                                                                               Page 90 of 1763
                                                         Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 91 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Bailey, Valerie
1509 Terra Rosa Ave
Longmont, CA 80501                          22701    10/2/2020    24 Hour Fitness Worldwide, Inc.               $604.10                                                                            $604.10
Bailon, Claire
38 Stonecreek Dr.
American Canyon, CA 94503                   22584    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $52.48                                                                            $52.48
Bain, LaShun D
6815 NW 15TH Street
Plantation, FL 33313                        15155    9/19/2020    24 Hour Fitness Worldwide, Inc.               $420.00                                                                            $420.00
Bainbridge, Andrea
4021 SW 36TH PL
PORTLAND, OR 97221                           4936    8/31/2020    24 Hour Fitness Worldwide, Inc.              $1,608.00                                                                         $1,608.00
Bainbridge, Andrea
4021 SW 36th Place
Portland, OR 97221                           650     6/26/2020    24 Hour Fitness Worldwide, Inc.              $1,608.00                                                                         $1,608.00
Bainbridge, Holly
3014 E. Loretta Dr.
Tucson, AZ 85716                             692      7/6/2020    24 Hour Fitness Worldwide, Inc.                 $87.98                                                                            $87.98
Baird, Rand
830 San Carlos Circle
Corona, CA 82979                            26894    12/6/2020    24 Hour Fitness Worldwide, Inc.                             $800.00                                                              $800.00
Baird, Rand
830 San Carlos Circle
Corona, CA 92879                            18880    9/27/2020    24 Hour Fitness Worldwide, Inc.               $800.00                                                                            $800.00
Baird, Rick
804 W Shadow Wood Dr
Murray, UT 84123                            22480    10/1/2020    24 Hour Fitness Worldwide, Inc.               $531.75                                                                            $531.75
Baird, Sherri
804 W Shadow Wood Dr
Murray, UT 84123                            22121    10/1/2020    24 Hour Fitness Worldwide, Inc.               $331.57                                                                            $331.57
Baity, Michael P.
3730 Ketch Avenue # 102
Oxnard, CA 93035                            17306    9/22/2020           24 New York LLC                                       $33.02                                                               $33.02
Baize, Edward
3911 Caminito Cassis
San Diego, CA 92122                         19121    9/28/2020             RS FIT CA LLC                        $258.00                                                                            $258.00
Baize, Michael
143-31 228th street
Laurelton, NY 11413                         15180    9/24/2020     24 Hour Fitness Holdings LLC           $18,000,000.00                                                                    $18,000,000.00
BAIZE, MICHAEL
143-31 228TH STREET
LAURELTON, NY 11413                         16257    9/24/2020     24 Hour Fitness Holdings LLC           $18,000,000.00                                                                    $18,000,000.00
Baize, Michael
143-31 228th Street
Laurelton, NY 11413                         16990    9/24/2020       24 Hour Fitness USA, Inc.            $18,000,000.00                                                                    $18,000,000.00
Baize, Michael
143-31 228th Street
Laurelton, NY 11413                         17736    9/23/2020       24 Hour Fitness USA, Inc.            $18,000,000.00                                                                    $18,000,000.00




                                                                                      Page 91 of 1763
                                                         Case 20-11568-KBO          Doc 72      Filed 04/19/21     Page 92 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bajalieh, Sandra
21210 Lucknow Ln
Kingwood, TX 77339                           213     6/30/2020     24 Hour Fitness Worldwide, Inc.               $44.65                                                                               $44.65
BAJANA, RUBEN
85-50 FOREST PARKWAY, APT 5J
WOODHAVEN, NY 11421                         27403    2/15/2021            24 New York LLC                        $42.00                                                                               $42.00
Bajwa, Amarpal
8209 Normanton Drive
Bakersfield, CA 93313                       22836    10/5/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Bak, Charley
102 Woodcrest Lane
Aliso Viejo, CA 92656                       21535    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Bakall, Samantha
630 NE 23rd Avenue Apt 38
Portland, OR 97232                           2894     8/5/2020     24 Hour Fitness Worldwide, Inc.               $88.98                                                                               $88.98
Bakalor, Stella
1050 Borregas Ave., spc #177
Sunnyvale, CA 94089                         11792    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Baker Jr, Robert
600 Moonachie Avenue
Wood-Ridge, NJ 07075                        15852    9/23/2020     24 Hour Fitness Worldwide, Inc.               $94.20                                                                               $94.20
Baker, Bobbie J
PO Box 3275
Redondo Beach, CA 90277                     23082    10/1/2020     24 Hour Fitness Worldwide, Inc.               $88.00                                                                               $88.00
Baker, Carrie
39958 Hilltop Circle
Severance, CO 80610                          8593     9/4/2020     24 Hour Fitness Worldwide, Inc.              $471.00                                                                              $471.00
Baker, Devion
726 Hollyhock Dr
Stafford, TX 77477                           1782    8/18/2020    24 Hour Fitness United States, Inc.                                                             $193.00                            $193.00
BAKER, DIANE
706 1/2 BEGONIA AVE.
CORONA DEL MAR, CA 92625                    25080    10/6/2020     24 Hour Fitness Worldwide, Inc.               $48.00                                                                               $48.00
Baker, Dillion
16848 W 69th Circle
Arvada, CO 80007                            22308    9/30/2020     24 Hour Fitness Worldwide, Inc.               $94.08                                                                               $94.08
Baker, Donald
3812 Wild Oats Lane
Bonita, CA 91902                            14312    9/15/2020    24 Hour Fitness United States, Inc.           $530.00                                                                              $530.00
Baker, Donald
5860 Sunny Meadow Ln
Grand Prairie, TX 75052                     25709    10/18/2020    24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
Baker, John
4444 Fellows Street
Union City, CA 94587                        19648    9/30/2020     24 Hour Fitness Worldwide, Inc.              $639.00                                                                              $639.00
Baker, John
4444 Fellows Street
Union City, CA 94587                        20066    9/29/2020     24 Hour Fitness Worldwide, Inc.              $639.00                                                                              $639.00




                                                                                        Page 92 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 93 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Baker, Joseph E
2923 S. Coors Drive
Lakewood, CO 80228                           12478    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Baker, Karen
1492 Oak Grove Cir
Santa Ana, CA 92705                          12358    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $88.70                                                                             $88.70
Baker, Kevin
Johnstone Moyer Inc.
875 San Pedro Ave
Morgan Hill, CA 95037                        22882    10/2/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Baker, Laura
691 Canterbury Place
Milpitas, CA 95035                           23901    10/2/2020     24 Hour Fitness Worldwide, Inc.              $320.83                                                                              $320.83
Baker, Lily
19817 50th Ave W Apt J11
Lynnwood, WA 98036                            5677     9/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Baker, Norman
124 Sandstone Bend LN
Dickinson, TX 77539-4445                     22204    9/29/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Baker, Ronald S.
PO Box 301385
Austin, TX 78703-0024                         3886    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $163.32                                                              $163.32
Baker, Senecca
300 Gene Autry Ln
Murphy, TX 75094                              283      7/1/2020     24 Hour Fitness Worldwide, Inc.              $950.00                                                                              $950.00
Baker, Sharon
2209 Curtis Ave., #3
Redondo Beach, CA 90278                       8010     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Baker, Tearra
2209 Main St Apt 401
Santa Monica, CA 90405                        6942     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Baker, Vanessa
5860 Sunny Meadow Lane
Grand Prairie, TX 75052                      25648    10/18/2020    24 Hour Fitness Worldwide, Inc.                                $0.00          $400.00          $400.00                            $800.00
Baker, Vaughn
3104 O St. # 207
Sacramento, CA 95816                          8604     9/4/2020     24 Hour Fitness Worldwide, Inc.             $7,000.00                                                                           $7,000.00
Bakir, Shatha
1606 Thorpe Trail
Oxnard, CA 93036                             27467    3/11/2021    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Bakke, Ingrid
1825 Burnett Ave S
Renton, WA 98055                             23735    10/2/2020        24 Hour Fitness USA, Inc.                 $876.00                                                                              $876.00
Bakkedahl, James B
3308 Shipmate Drive
Las Vegas, NV 89117                          26203    11/4/2020     24 Hour Fitness Worldwide, Inc.                 $38.00                                                                             $38.00
Bakri, Ghaith
905 West Middlefield Road, Apart 963
Mountain View, CA 94043                      11176     9/9/2020     24 Hour Fitness Worldwide, Inc.              $422.03                                                                              $422.03


                                                                                         Page 93 of 1763
                                                          Case 20-11568-KBO        Doc 72      Filed 04/19/21    Page 94 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Baksh, Zaleela
1050 SW 100th ter
Pembroke Pines, FL 33025                     22517    10/1/2020    24 Hour Fitness Worldwide, Inc.           $321.00                                                                              $321.00
BAL, JASPREET SINGH
8 RIO VERDE CT
PITTSBURG, CA 94565                          12147    9/11/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Bal, Rajbir
1013 Rankin Dr
Milpitas, CA 95035                           26658    11/23/2020   24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Bala, Jerzy
917 Camino Del Arroyo Dr.
San Marcos, CA 92078                          9173     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                             $429.99                            $429.99
Balabanovich, Daniel
7223 Lesterford Ct
Sacramento, CA 95842                          8679     9/4/2020    24 Hour Fitness Worldwide, Inc.           $390.00                                                                              $390.00
Balabanovich, Irina
7223 Lesterford Court
Sacramento, CA 95842                          8674     9/4/2020    24 Hour Fitness Worldwide, Inc.           $390.00                                                                              $390.00
Balabanovich, Yevgeny
7223 LESTERFORD CT
Sacramento, CA 95842                          8649     9/4/2020    24 Hour Fitness Worldwide, Inc.           $390.00                                                                              $390.00
Balakrishnan, Anand
712 Cardigan Dr
Sunnyvale , CA 94087                         19628    9/28/2020    24 Hour Fitness Worldwide, Inc.           $830.00                                                                              $830.00
Balakrishnan, Arunprakash
4674 246th CT SE
Sammamish, WA 98029                          10930     9/8/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Balakuntala, Venkat
1348 Las Palmas Dr
Santa Clara, CA 95051                        26763    11/30/2020        24 San Francisco LLC                 $217.32                                                                              $217.32
Balanay, Fe Victoria V
50 Aura De Blanco St
Unit 11 101
Henderson, NV 89074                          26305    11/10/2020   24 Hour Fitness Worldwide, Inc.           $695.49                                                                              $695.49
Balanay, Neil
1162 Summit Oak Drive
Lake Forest, CA 92679                         4044    8/27/2020    24 Hour Fitness Worldwide, Inc.              $71.51                                                                             $71.51
Balanay, Neil
1162 Summit Oak Drive
Lake Forest, CA 92679                        22399    10/2/2020    24 Hour Fitness Worldwide, Inc.              $71.51                                                                             $71.51
Balasubramanian, Ganesan
2431 Lismore Lane
Irving, Texas 75063                          15676    9/19/2020    24 Hour Fitness Worldwide, Inc.           $358.00                                                                              $358.00
BALAZS FITNESS
ATTN: BRIAN DEMARIS
625 TODD ROAD
HONEY BROOK, PA 19344                        26621    11/23/2020   24 Hour Fitness Worldwide, Inc.          $9,252.23                                                                           $9,252.23
Balba, Pedro Jun
23872 Candor Lane
Lake Forest, CA 92630                         2264    7/20/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00

                                                                                       Page 94 of 1763
                                                        Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 95 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Balbi, Christopher
38w 182nd st apt 2a
bronx , ny 10453                            7986     9/4/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Balciunas, Jordan
4821 Lankershim Blvd
#265
North Hollywood, CA 91601                  17135    9/22/2020    24 Hour Fitness Worldwide, Inc.             $125.97                                                                              $125.97
Balcos, Elna A
5535 Hazelbrook Avenue
Lakewood, CA 90712                          3672    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Baldinger, Harry
1546 East 7th Street
Brooklyn, NY 11230                         19205    9/26/2020    24 Hour Fitness Worldwide, Inc.                             $670.00                                                              $670.00
Baldizzone, Joseph
2229 Knappn Street 4B
Brooklyn , NY 11229                         6154     9/1/2020           24 New York LLC                                       $56.00                                                               $56.00
Baldonado, Raymond Louis
43612 Lively Ave
Lancaster, CA 93536                        17808    9/22/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
BALDONADO, RAYMOND LOUIS
470 BAUCHET STREET
LOS ANGELES, CA 90012                       3608    8/27/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
Baldonado-Ranosa, Elgitha
417 Bristol Way
Corona, CA 92879                           12597    9/11/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Baldoz, Eligio
1510 Morton St Apt A
Alamaeda, CA 94501                         19998    10/1/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Baldoz, Eligio
1510 Morton Street Apt A
Alameda, CA 94501                          21506    10/1/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Baldwin, Amie
20 Ryan Lane
Cotati, CA 94931                            1602    7/20/2020    24 Hour Fitness Worldwide, Inc.             $561.00                                                                              $561.00
Baldwin, Claudia
5325 Yuba Avenue
Oakland, CA 94619                           2740    8/14/2020       24 Hour Fitness USA, Inc.                                $356.00                                                              $356.00
Baldwin, Jarad
670 Palmetto Ave.
San Francisco, CA 94132                    19406    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Bales, Gary
17510 E Nichols Place
Centennial, CO 80016                       19223    9/28/2020    24 Hour Fitness Worldwide, Inc.             $170.00                                                                              $170.00
Bales, Marianne Julia
10 Middle Road
Lafayette, CA 94549                         646      7/6/2020    24 Hour Fitness Worldwide, Inc.                             $832.00                                                              $832.00
Bales, Marianne Julia
10 Middle Road
Lafayette, CA 94549                        23272    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $832.00                                                              $832.00


                                                                                     Page 95 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 96 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bales, Michelle
17510 E. Nichols Place
Centennial , CO 80016                        19521    9/28/2020    24 Hour Fitness Worldwide, Inc.             $170.00                                                                              $170.00
Balestra, Melanie
36 Santa Comba
Irvine, CA 92606                              2375    7/23/2020       24 Hour Fitness USA, Inc.                               $6,249.00                                                           $6,249.00
Balestrieri, Maria
570 Rockdale Drive
San Francisco, CA 94127                       5264     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Balidemaj, Driton
3419 Irwin Ave Apt 902
Bronx, NY 10463                              16909    9/21/2020    24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                          $10,000.00
Balik, Richard
97 Rose Hill Ave
New Rochelle, NY 10804                       26137    10/31/2020          24 New York LLC                      $147.00                                                                              $147.00
Balingit, Ellen
42833 Vistana Ct.
Indio, CA 92203                              10309     9/8/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Balino, Germaine
PO Box 861
Wailuku, HI 96793                             3725    8/28/2020       24 Hour Fitness USA, Inc.               $3,566.04                                                                           $3,566.04
Balko, Ryan
9000 Fair Grove CT
Elk Grove, CA 95758                          20810    10/1/2020    24 Hour Fitness Worldwide, Inc.             $170.00                                                                              $170.00
Ball, Brandon A
5730 River Run Circle
Rocklin, CA 95765                             7878     9/3/2020    24 Hour Fitness Worldwide, Inc.             $479.88                                                                              $479.88
Ball, Elizabeth Hernandez
21113 Ladeene Ave Apt B
Torrance, CA 90503                           26044    10/28/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ball, Elizabeth
6120 Pebble Garden Court
Austin, TX 78739                              2982     8/6/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Ball, Jeromi
5210 Southlea
Houston, TX 77033                            22292    10/1/2020    24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                         $150,000.00
Ball, Kathleen A
2713 Cormorant Ct
Union City, CA 94587                         18149    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $28.60                                                                            $28.60
Ballard, Ann
5831 Norwich Ave
Van Nuys, CA 91411                           11347     9/9/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Ballard, Timothy
18981 West 60th drive
Golden, CO 80403                             17641    9/23/2020    24 Hour Fitness Worldwide, Inc.             $375.00                                                                              $375.00
Ballatore, Brian
3104 Raven Hill Road
Jamul, CA 91935                              15660    9/19/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00




                                                                                       Page 96 of 1763
                                                          Case 20-11568-KBO        Doc 72         Filed 04/19/21    Page 97 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Balle, Craig M
1150 J Street Unit 210
San Diego, CA 92101                          15293    9/18/2020    24 Hour Fitness Worldwide, Inc.             $110.22                                                                              $110.22
Ballestero, Connie
4400 West Tiller Ave
Orange, CA 92868                             16842    9/21/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Ballew, Patricia
6149 Riverton Ave.
North Hollywood, CA 91606                    12054     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,122.00                                                                           $1,122.00
Balleza, Raul
4629 Crenshaw Ave
Fort Worth, TX 76105                         22320    10/1/2020    24 Hour Fitness Worldwide, Inc.             $381.30                                                                              $381.30
Ballo, Sergey
3545 Edison Ave., Apt 7
Carmichael, CA 95821                          9511     9/5/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Ballweber , Nancy
2004 Tripiano Court
Mountain View , CA 94040                     23289    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $139.00                                                              $139.00
Ballybrack Group, LLC
c/o Farella Braun + Martel LLP
235 Montgomery Street, 18th Floor
San Francisco, CA 94104                      20413    9/30/2020       24 Hour Fitness USA, Inc.             $334,897.53                                                                         $334,897.53
Balph, John
13046 25th Ave NE
Seattle, WA 98125                             4576    8/29/2020    24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
Balph, John
13046 25Th Ave NE
Seattle, WA 98125                            13739    9/15/2020    24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
Baltazar, Aaron
1799 Honestidad Rd
San Diego, CA 92154                          13632    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
BALTAZAR, AMABELLE
1799 HONESTIDAD RD.
SAN DIEGO, CA 92154                          13626    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Baltazar, Christopher
417 cloverbrook st
Carson, Ca 90745                             16874    9/28/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00
Baltazar, Isabel
463 Carneros Ave 1
Sunnyvale, CA 94086                          18187    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Baltazar, Sonia
8610 NE 139th Ave
Vancouver, WA 98682                           6347    8/31/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Baltimore Gas and Electric Co
PO Box 1475
Baltimore, MD 21201                          11884     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,393.29                                                                           $2,393.29
Baltodano, Andrea
5351 E Willowick Dr.
Anaheim, CA 92807                             1510    7/15/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99


                                                                                       Page 97 of 1763
                                                         Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 98 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Baltodano, Andrea
5351 E Willowick Dr.
Anaheim, CA 92807                           14876    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Baltz, Robert
3755 Terstena Pl Apt 176
Santa Clara, CA 95051                       21400    10/1/2020        24 Hour Fitness USA, Inc.                                 $946.00                                                              $946.00
Baluyot, Mikiah
23 Los Coyotes Dr.
Pomona, CA 91766                            19974    9/29/2020              RS FIT CA LLC                       $699.99                                                                              $699.99
Balzer, Joseph
124 24th St B
Newport Beach, CA 92663                      5157     9/1/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Banayat, Ed
4021 Ashgrove Way
Sacramento, CA 95826                        27317    1/26/2021    24 Hour Fitness United States, Inc.          $1,800.00                                                                           $1,800.00
BANDARANAIKE, AVANTHI
302 Bonaire Ct
Danville , CA 94506                         24287    10/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Bandela, Vekata
1040 SE 10th ST
North Bend, WA 98045                         5676    8/31/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Bandey, Eeman
1880 Page Street, Unit 1
San Francisco, CA 94117                      1467    7/13/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
Bandin, Zyon
1118 Walnut St.
Linden, NJ 07036                            18548    9/28/2020     24 Hour Fitness Worldwide, Inc.              $499.90                                                                              $499.90
Bandong, Roberto R
604 Paseo Dorado
San Marcos, CA 92078-8920                    9207     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
Banfield, Larry
1208 Lindell Dr
Walnut Creek, CA 94596                      21409    9/29/2020     24 Hour Fitness Worldwide, Inc.              $170.00                                                                              $170.00
Bangalore, Lakshmi
43910, South Moray St
Fremont, CA 94539                           14056    9/16/2020    24 Hour Fitness United States, Inc.                                            $699.99                                             $699.99
Bangua, Anne
2205 Maplye Valley Hwy
Apt 211
Renton, WA 98057                            21066    10/1/2020        24 Hour Fitness USA, Inc.                    $44.48                                                                             $44.48
Bangura, Tia
14707 NE Couch St
Portland, OR 97230                           7859     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Banh, Gia Chad
9095 S Tolman Farms Cir
Sandy, UT 84070                             20155    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Bankhead, Snowdie L.
6082 San Lorenzo Dr.
Buena Park, CA 90620                        15134    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                        Page 98 of 1763
                                                          Case 20-11568-KBO          Doc 72        Filed 04/19/21    Page 99 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
BANKS, KIEU
9 DUNCAN HILL CT
SAN RAMON, CA 94583                          26524    11/18/2020    24 Hour Fitness Worldwide, Inc.                              $649.99                                                              $649.99
Banks, Mariah
872 Summer Lane
Tracy, CA 95377                               3367    8/26/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Banks, Shirley
4844 L Parkway
Sacramento, CA 95823                          2637    7/30/2020     24 Hour Fitness Worldwide, Inc.              $124.99                                                                              $124.99
Bankston, Kathreen Batayon
10585 W. Ontario Pl.
Littleton, CO 80127                          10602     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Banner, Francine
1851 E Oak Knoll Circle
Davie, FL 33324                               6396     9/1/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Bansal, Anuja
4305 NW oxbridge drive
Portland, OR 97229                           11753    9/12/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Bansal, Shilpi
2 Flagstone, Apt #441
Irvine , CA 92606                            16298    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Bansal, Shilpi
2 Flagstone, Apt #441
Irvine , CA 92606                            18259    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Banzon, Pauline
815 E Chevy Chase Dr
Glendale, CA 91205                           25630    10/19/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Bao, Gwyneth
1318 NW Slocum Way
Portland, OR 97229                           13320    9/13/2020        24 Hour Fitness USA, Inc.                                $1,140.00                                                           $1,140.00
BAO, VIVIAN
1550 RAINFOREST
WEST COVINA, CA 91790                         7959     9/4/2020        24 Hour Fitness USA, Inc.                 $103.09                                                                              $103.09
Baptiste, Hooliiaiesu
1600 Wilikina Drive C309
Wahiawa, HI 96786                             7265     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Baptiste, Hooliiaiesu
1600 Wilikina Drive C309
Wahiawa, HI 96786                             8407     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Baptiste, Ronise
548 Davis Road
Delray Beach , FL 33445                       473      7/1/2020    24 Hour Fitness United States, Inc.           $268.00                                                                              $268.00
Baptiste, Tracie K
PO BOX 894467
MILILANI, HI 96789                            7128     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Barahona, Sonya
3922 Knotty Oaks Trl
Houston, TX 77045                             2802    7/31/2020        24 Hour Fitness USA, Inc.                 $101.74                                                                              $101.74




                                                                                         Page 99 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 100 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Barahona, Yareli
18361 Strathern St
Unit 3
Reseda, CA 91335                              21044    9/30/2020    24 Hour Fitness Worldwide, Inc.                                            $699.99                                             $699.99
Barajas Figueroa, Lizbeth
3118 Carlin Ave
Lynwood, CA 90262                              1606    7/14/2020    24 Hour Fitness Worldwide, Inc.             $741.60                                                                            $741.60
Barajas, Arsenio
29831 Clearbrook Cir Apt 9
Hayward, Ca 94544                             16850    9/23/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Barajas, Augustin
1591 third ave apt a
Walnut Creek, CA 94597                         8612     9/4/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Barajas, Carissa
13601 Kay Jay Court
Lakeside, CA 92040                            26635    11/23/2020   24 Hour Fitness Worldwide, Inc.             $630.00                                                                            $630.00
Barajas, Maria J.
4095 Mountain Dr.
San Bernardino, CA 92407                      23847    10/2/2020    24 Hour Fitness Worldwide, Inc.                          $1,399.98                                                           $1,399.98
Barajas, Mario
416 S 28th St.
Richmond, CA 94804                             8072     9/3/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                            $649.00
Barajas, Tobias
                                               1927    7/19/2020    24 Hour Fitness Worldwide, Inc.             $159.96                                                                            $159.96
BARAKAT, JOHNNY
10590 SW 66 TERR
MIAMI, FL 33173                                7266     9/2/2020    24 Hour Fitness Worldwide, Inc.              $33.70                                                                             $33.70
Baraki, Alia
11242 Pavonia Creek Court
Richmond, TX 77406                             2695    8/19/2020       24 Hour Fitness USA, Inc.                                                                 $43.29                             $43.29
Baraki, Alia
11242 Pavonia Creek Court
Richmond, TX 77406                            26745    11/23/2020   24 Hour Fitness Worldwide, Inc.              $89.57                                                                             $89.57
Baraloto, Christopher
3752 Kumquat Avenue
Miami, FL 33133                               12455    9/12/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00
Baran Jr, Joseph
4987 Marlborough Dr.
San Diego, CA 92116                           19602    9/28/2020    24 Hour Fitness Worldwide, Inc.              $65.00                                                                             $65.00
Baran, Joseph
4987 Marlborough Dr.
San Diego, CA 92116                            4412    8/28/2020    24 Hour Fitness Worldwide, Inc.              $65.00                                                                             $65.00
Baranski, Barbara
695 Keith Court
Walnut Creek, CA 94597                         7725     9/3/2020       24 Hour Fitness USA, Inc.                $180.00                                                                            $180.00
Baratta, Lisa M.
9611 Eagle View Way
Gilroy, CA 95020                              15498    9/18/2020    24 Hour Fitness Worldwide, Inc.                                                              $76.43                             $76.43




                                                                                      Page 100 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 101 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Barawed, Stacy Kathryn
102 E. Main Street
Winters, CA 95694                            13737    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,656.00                                                                           $1,656.00
Barba, Daniel
6900 Sunkist Drive
Oakland, CA 94605                            11661     9/9/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Barba, Fernando
3720 Emerald St. Apt C3
Torrance, CA 90503                           21785    10/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Barba, Gerardo
2014 Bluehaven Court
San Diego, CA 92154                           2898    7/31/2020    24 Hour Fitness United States, Inc.           $299.00                                                                              $299.00
Barba, Gloria
12080 NEENACH ST
SUN VALLEY, CA 91352                         10212     9/7/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Barba, Yanet Cortez
219 Loma Ave, APT #4
Long Beach, CA 90803                         18236    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $649.99                            $649.99
Barbano, Gary
14392 Acacia Street
San Leandro, CA 94579-1002                    3387    8/27/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Barbano, Gary
14392 Acacia Street
San Leandro, CA 94579-1002                   15127    9/18/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
BARBANO, MARIANNE
8755 SPARREN WY
San Diego, CA 92129                           7280     9/4/2020        24 Hour Fitness USA, Inc.                  $99.00                                                                               $99.00
Barbari, Yvette
5448 Stevely Ave.
Lakewood, CA 90713                           19663    9/28/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Barbarino, Frank
6347 Sombrero Ave
Cypress, CA 90630                            16354    9/17/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Barber, Angela
2037 Village Point Way
Sandy, UT 84093                              14961    9/17/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Barber, Gwendolyn
1611 West Mabbette Street
Kissimmee, FL 34741                           2583     8/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $553.20                            $553.20
Barber, Mia
3747 Grayburn Ave
Los Angeles, CA 90018                         5988     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Barbetta, John F
194 Garner Avenue
Bloomfield, NJ 07003                         23312    10/2/2020        24 Hour Fitness USA, Inc.                  $60.00                                                                               $60.00
Barbosa, Alfonso
1663 E 61st ST
Long Beach, CA 90805                          6613     9/1/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00




                                                                                        Page 101 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 102 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Barbosa, Carlene
11588 Yorba Avenue
Chino, CA 91710                              17378    9/23/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                            $250.00
Barbosa, Mariano
11588 Yorba Avenue
Chino, CA 91710                              16965    9/23/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Barcena, Oscar
2648 Farnee Court
South San Francisco, CA 94080                11861    9/10/2020    24 Hour Fitness Worldwide, Inc.             $161.28                                                                            $161.28
Barco, Vida
1345 Brookline Loop
Apt 4101
Pleasanton, CA 94566                          6357     9/1/2020    24 Hour Fitness Worldwide, Inc.             $270.00                                                                            $270.00
Bard, Linda
2315 SE Lincoln St.
Portland, OR 97215                           18691    9/26/2020       24 Hour Fitness USA, Inc.                              $165.16                                                              $165.16
Bard, Michael R
2315 SE Lincoln St
Portland, OR 97214                           18378    9/26/2020       24 Hour Fitness USA, Inc.                              $183.41                                                              $183.41
Bard, Whitney
2315 se lincoln st
Portland, OR 97214                           18518    9/30/2020       24 Hour Fitness USA, Inc.                              $165.16                                                              $165.16
Bardach, Eugene
815 Oxford St
Berkeley, CA 94707                           11008     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Bardales Jr, Mario E
9583 Sage Ranch Court
Elk Grove, CA 95624                          18394    9/25/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Bardez, Bing
1137 Amador Ave
Berkeley, CA 94707                           17533    9/23/2020    24 Hour Fitness Worldwide, Inc.          $1,047.00                                                                           $1,047.00
Bare, Heather
1989 Oxford Ct
Vista, CA 92081                               7262     9/4/2020    24 Hour Fitness Worldwide, Inc.              $52.00                                                                             $52.00
Bare, Suzanne
315 Birchwood Drive
Moraga, CA 94556                             13885    9/14/2020    24 Hour Fitness Worldwide, Inc.                            $10.00                                                               $10.00
Barefield, Jennifer L
7809 Sproat Way
Bakersfield, CA 93309                        21952    10/5/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Bareka, Debra Kay
2316 Covered Wagon Cir
Elverta, CA 95626                            26243    11/6/2020    24 Hour Fitness Worldwide, Inc.              $75.00                                                                             $75.00
Bari, Jennah
14025 Quailridge Drive
Riverside, CA 92503                           6997     9/4/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Baria, Nicolle
45 Poncetta Drive Apt 329
Daly City, CA 94015                          25856    10/22/2020   24 Hour Fitness Worldwide, Inc.                           $100.00                                                              $100.00


                                                                                     Page 102 of 1763
                                                          Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 103 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Barilli, Elena
16418 Willingham Way
Houston, TX 77095                             27028    12/11/2020   24 Hour Fitness Worldwide, Inc.              $199.00                                                                           $199.00
Barin, Monica
2917 MacArthur Blvd., Apt. 4C
Oakland, CA 94602                              6903     9/2/2020    24 Hour Fitness Worldwide, Inc.              $269.00                                                                           $269.00
Barish-Wreden, Maxine
1332 Kingsford Drive
Carmichael, CA 95608                          13567    9/13/2020       24 Hour Fitness USA, Inc.                             $2,500.00                                                           $2,500.00
Barkan, Susan
1535 NE 102nd Street
Seattle, WA 98125                             19456    9/28/2020       24 Hour Fitness USA, Inc.                 $169.55                                                                           $169.55
Barker, Katrina
7056 Archibald Avenue #102-126
Eastvale, CA 92880                             7576     9/3/2020    24 Hour Fitness Worldwide, Inc.              $550.00                                                                           $550.00
Barker, Margaret
9505 NE 227th Ave
Vancouver, WA 98682                            9765     9/6/2020    24 Hour Fitness Worldwide, Inc.          $3,268.72                                                                           $3,268.72
Barkoff, Steve
2970 Churchill Dr
Hillsborough, CA 94010-6211                   14916    9/15/2020    24 Hour Fitness Worldwide, Inc.                          $1,800.00                                                           $1,800.00
Barlaan, Amber Claudine
2665 Spindrift Circle
Hayward, CA 94545                             12323    9/17/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Barley, Sadika
1110 E Philadelphia St Unit 3201
Ontario, CA 91761                             13470    9/13/2020    24 Hour Fitness Worldwide, Inc.               $40.91                                                                            $40.91
Barlow, Brad
440 East Daily Dr. Apt #4
Camarillo, CA 93010                           12761    9/13/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                           $150.00
Barlow, Brett
1155 Pine Street
Apt 6
San Francisco, CA 94109                        7472     9/4/2020         24 San Francisco LLC                    $200.00                                                                           $200.00
Barlow, Pamela
3010 Burkhart Lane
Sebastopol , CA 95472                          2496    8/11/2020    24 Hour Fitness Worldwide, Inc.              $705.00                                                                           $705.00
Barlow, Pamela
3010 Burkhart Lane
Sebastopol , CA 95472                          2900    8/10/2020    24 Hour Fitness Worldwide, Inc.              $705.00                                                                           $705.00
Barlow, Shimon
135-24 Hoover Ave 1a
Jamaica, NY 11435                              7679     9/4/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Barmann, Phillip
5205 Sugar Pine Loop
Roseville, CA 95747                            9942     9/7/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99
Barna, Gregory Michael
2938 Maiden Lane
Altadena, CA 91001                            22913    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $389.99                            $389.99


                                                                                      Page 103 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 104 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Barnard, Emily
29088 Stonegate Ct.
Highland, CA 92346                            2633     8/5/2020     24 Hour Fitness Worldwide, Inc.             $1,482.00                                                                           $1,482.00
Barnes, Amanda Joy
8040 Crianza Pl #53
Vienna, VA 22182                              3867    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00
Barnes, Debra Joan
6123 Jordan Avenue
El Cerrito, CA 94530                         24938    10/5/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Barnes, Diane Rose
11478 SW 242nd St
Homestead, FL 33032                          13081    9/14/2020        24 Hour Fitness USA, Inc.                $1,206.00                                                                           $1,206.00
Barnes, Don
3106 Via Serena South, Unit Q
Laguna Woods, CA 92637                        9736     9/6/2020     24 Hour Fitness Worldwide, Inc.               $34.00                                                                               $34.00
Barnes, Frederick
16346 Quail Hunt dr
Missouri City, TX 77489                       4379    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Barnes, John Wesley
300 N 5th St
Pflugerville, TX 78660                        2643     8/5/2020        24 Hour Fitness USA, Inc.                $1,824.00                                                                           $1,824.00
Barnes, Lachelle
14921 S Stanford Ave Apt C 147
Compton, CA 90220                            10180     9/7/2020     24 Hour Fitness Worldwide, Inc.               $66.12                                                                               $66.12
Barnes, Mackenzie
PO Box 1154
Romoland, CA 92585                           14557    9/15/2020     24 Hour Fitness Worldwide, Inc.              $641.86                                                                              $641.86
Barnes, Mike
3192 Orchard View Drive
Fairfield, CA 94534                          16982    9/24/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Barnes, Natsumi
412 Coppep Valley CT
Las Vegas, NV 89144                           3184    8/18/2020     24 Hour Fitness Worldwide, Inc.               $44.99                                                                               $44.99
Barnes, Ryan
1625 S. University Blvd
Denver, CO 80210                              4309    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Barnes, Sheldon
12010 113th Avenue Court East
Unit 22
Puyallup, WA 98374                            961      7/8/2020        24 Hour Fitness USA, Inc.                 $391.16                          $608.84                                           $1,000.00
Barnes, Susan
300 N 5th St
Pflugerville, TX 78660                        2630     8/5/2020        24 Hour Fitness USA, Inc.                $1,824.00                                                                           $1,824.00
Barnes, Tabitha D.
932 E. Helmick Street
Carson, CA 90746                             22085    10/1/2020     24 Hour Fitness Worldwide, Inc.               $49.99                                                                               $49.99
Barnes, Thomas F
728A Porter Street
Glendale, CA 91205                           23428    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99


                                                                                        Page 104 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 105 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Barnes, Zachary Paul
PO Box 3125
Oceanside, CA 92051                          12164     9/9/2020    24 Hour Fitness Worldwide, Inc.             $641.66                                                                            $641.66
Barnett, Brian
2212 Red Sage
Irvine, CA 92618                              1348    7/13/2020    24 Hour Fitness Worldwide, Inc.          $1,460.00                                                                           $1,460.00
Barnett, Brian
2212 Red Sage
Irvine, CA 92618                             13608    9/17/2020    24 Hour Fitness Worldwide, Inc.          $1,548.00                                                                           $1,548.00
Barnett, Doug
34347 Grand Canyon Drive
Union City, CA 94587                         11395    9/10/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Barnett, Duante Edward
11816 25 Ave S
Seattle, WA 98168                            13623    9/14/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
BARNETT, JOHN
2209 CURTIS AVE #3
REDONDO BEACH, CA 90278                       8865     9/5/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Barney, Tania Georgina
5212 Maulding Pass
Austin, TX 78749                             14359    9/16/2020    24 Hour Fitness Worldwide, Inc.             $366.95                                                                            $366.95
Barnhart, Charissa
3250 London Lane
Oxnard, CA 93036                             19903    9/29/2020    24 Hour Fitness Worldwide, Inc.             $262.12                                                                            $262.12
Barnoy, Yael
6852 Lubao Ave
Winnetka, CA 91306                            6071     9/2/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                            $480.00
Barnoy, Zev
6852 Lubao Ave
Winnetka, CA 91306                            7122     9/2/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                            $480.00
Barnum, Lyod Lauron
284 Sparkler Lane
Perris, CA 92571                             13746    9/15/2020    24 Hour Fitness Worldwide, Inc.             $394.00                                                                            $394.00
Barnum, Troi
11530 NE Yacht Harbor Dr D107
Portland, OR 97217                           21153    10/1/2020       24 Hour Fitness USA, Inc.                $571.39                                                                            $571.39
Barocio, Maria
140 37th ave se
Salem, OR 97317                              24090    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00
Baron, Caroline
4213 Via Marina #D103
Marina Del Rey, CA 90292                      3391    8/27/2020    24 Hour Fitness Worldwide, Inc.              $65.00                                                                             $65.00
Baron, Christian
1631 Eagle Park Rd
Hacienda Heights, CA 91745                   10010     9/7/2020    24 Hour Fitness Worldwide, Inc.              $63.98                                                                             $63.98
Baron, Linda
5371 Paoli Way
Long Beach, CA 90803                         11036     9/9/2020    24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00




                                                                                     Page 105 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 106 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Baron, Sally J
3645 Mission Mesa Way
San Diego, CA 92120-1569                     16467    9/18/2020    24 Hour Fitness Worldwide, Inc.             $332.00                                                                            $332.00
Barone, Dennis
244 Gold Mine Dr
San Francisco, CA 94131-2524                  4166    8/27/2020       24 Hour Fitness USA, Inc.             $1,000.00                                                                           $1,000.00
Barone, Dennis
244 Gold Mine Dr
San Francisco, CA 94131-2524                 16392    9/18/2020       24 Hour Fitness USA, Inc.             $1,000.00                                                                           $1,000.00
Barone, Joscelyn
45 Meghan Blvd
Plymouth, CT 06782                           20842    10/1/2020           24 New York LLC                   $1,017.00                                                                           $1,017.00
Barone, Krysten
41 Lydia Lane
Edison, NJ 08817                              9130     9/6/2020    24 Hour Fitness Worldwide, Inc.             $110.86                                                                            $110.86
Barone, Krysten
41 Lydia Lane
Edison, NJ 08817                             26448    11/16/2020   24 Hour Fitness Worldwide, Inc.             $162.85                                                                            $162.85
Barone, Melissa Brooke
8504 SE 9th Ave
Portland, OR 97202                            285      7/1/2020            RS FIT NW LLC                       $431.97                                                                            $431.97
Barone, Melissa Brooke
8504 SE 9th Ave
Portland, OR 97202                           13445    9/18/2020       24 Hour Fitness USA, Inc.                $864.00                                                                            $864.00
Barragan, Alex
3617 w 112st
Inglewood, Ca 90303                           9653     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                             $150.00                            $150.00
Barraza, Jimmy
31897 Ruxton Street
Menifee, CA 92584                             6981     9/1/2020    24 Hour Fitness Worldwide, Inc.              $64.00                                                                             $64.00
Barraza-Reyes, Yvette
1602 Heather Hill Rd
Hacienda Heights, CA 91745                   13809    9/14/2020    24 Hour Fitness Worldwide, Inc.                           $600.00                                                              $600.00
Barre, Bjorn
6627 Barnhurst Drive
San Diego, CA 92117                           2529    7/29/2020             RS FIT CA LLC                   $1,000.00                                                                           $1,000.00
BARREDO, AL JHON RHAY P.
3595 Santa Fe Avenue Space 281
Long Beach, CA 90810                         23201    10/6/2020    24 Hour Fitness Worldwide, Inc.             $439.98                                                                            $439.98
Barrera , Michelle
444 Anita st. spc 25
Chula Vista , CA 91911                        857      7/7/2020    24 Hour Fitness Worldwide, Inc.          $1,619.98                                                                           $1,619.98
Barrera Plumbing, Inc.
c/o Smit Kendall, PLLC
5910 N. Central Expy Ste 925
Dallas, TX 75206                              3092    8/10/2020       24 Hour Fitness USA, Inc.                                            $39,930.51                                          $39,930.51
Barrera, Lucy
2925 E Pearl Ave
Orange, CA 92869                             25183    10/11/2020   24 Hour Fitness Worldwide, Inc.                           $200.00                                                              $200.00


                                                                                     Page 106 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 107 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Barreras, Jennifer
525 Castebar Dr
Round Rock, TX 78664                          1231    7/20/2020        24 Hour Fitness USA, Inc.                                 $545.57                                                              $545.57
Barrero, Pedro
10422 White Fawn Dr
Houston, TX 77041                             2312     8/4/2020     24 Hour Fitness Worldwide, Inc.              $145.44                                                                              $145.44
Barreto, Acuarius
8147 W. 9th Ave
Lakewood, CO 80214                            4830    8/31/2020              24 Denver LLC                       $300.00                                                                              $300.00
Barrett, Teresa E
P.O. Box 901
Petaluma, CA 94953-0901                      14117    9/14/2020        24 Hour Fitness USA, Inc.                  $90.00                                                                               $90.00
Barretta, Joan
3317 Chelsey Street
Mohegan Lake, NY 10547                       14593    9/16/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Barretti, Philip
1507 B Hubbard Ct
Celebration, FL 34747                         7388     9/4/2020    24 Hour Fitness United States, Inc.            $47.17                                                                               $47.17
Barrientos, Alberto
                                              686      7/6/2020    24 Hour Fitness United States, Inc.           $126.72                                                                              $126.72
Barriera-Renfrow, Melida
2923 Firewalk Trace
Katy, TX 77494                               26491    11/17/2020    24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Barriere, Ondranetta
14702 County Cress Drive
Houston, TX 77047                            24416    10/2/2020     24 Hour Fitness Worldwide, Inc.               $66.04                                                                               $66.04
Barriere, Ondranetta
14702 County Cress Drive
Houston, TX 77047                             2376    7/23/2020     24 Hour Fitness Worldwide, Inc.               $66.04                                                                               $66.04
Barrios, Jose L.
750 Del Mar Avenue
Livermore, CA 94550                           9250     9/7/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Barrios, Nelson
14956 Giordano St
La Puente, CA 91744                          25645    10/16/2020    24 Hour Fitness Worldwide, Inc.                                                                $399.00                            $399.00
Barrios, Veronica
23600 FM 1093
Apt 1302
Richmond , TX 77406                           2688    8/14/2020    24 Hour Fitness United States, Inc.                           $800.00                                                              $800.00
Barrios, Veronica
23600 FM 1093
Apt 1302
Richmond, TX 77406                            204     6/29/2020     24 Hour Fitness Worldwide, Inc.                              $750.00                                                              $750.00
Barroga, Kristin
c/o Catherine Barroga
1085 Puolo Drive
Honolulu, HI 96818                           25423    10/6/2020     24 Hour Fitness Worldwide, Inc.               $46.90                                                                               $46.90
Barron, Judy
12539 Beach Street
Broomfield, CO 80020                          5851     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $296.00                                                              $296.00

                                                                                        Page 107 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 108 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Barron, Tranell
7721 8th Ave
Los Angeles, CA 90043                        10130     9/8/2020       24 Hour Fitness USA, Inc.                $399.00                                                                            $399.00
Barrow, Cynthia
1003 Ice Castle Ct.
Gambrills, MD 21054                          27244    1/11/2021    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Barrow, Sean
6531 Westfield Ct
Martinez, CA 94553                            3776    8/28/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Barry, David
503 N. Frederic St.
Burbank, CA 91505                             5214     9/1/2020    24 Hour Fitness Worldwide, Inc.              $89.98                                                                             $89.98
Barry, Dennis
18921 Vista Portola
Trabuco Canyon, CA 92679                     15147    9/17/2020       24 Hour Fitness USA, Inc.                $141.30                                                                            $141.30
Barry, Diana L.
6252 Tenderfoot Drive
Colorado Springs, CO 80923                   13410    9/13/2020    24 Hour Fitness Worldwide, Inc.              $72.00                                                                             $72.00
Barry, Diana
6252 Tenderfoot Drive
Colorado Springs, CO 80923                   13394    9/13/2020    24 Hour Fitness Worldwide, Inc.              $72.00                                                                             $72.00
Barry, Jeffry D.
6252 Tenderfoot Drive
Colorado Springs, CO 80923                   13402    9/13/2020    24 Hour Fitness Worldwide, Inc.              $67.00                                                                             $67.00
Barry, Lia Harch
6412 SE 65th Ave
Portland, OR 97206                           12548    9/11/2020    24 Hour Fitness Worldwide, Inc.             $337.41                                                                            $337.41
Barry, Willard
8944 Odessa Ave
North Hills, CA 91343                        25210    10/12/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Barsanti, Robert
20 Crystal Tr.
Burlingame, CA 94010                         17048    9/21/2020       24 Hour Fitness USA, Inc.             $1,548.00                                                                           $1,548.00
Barsony, Mary
13115 Dupont Rd.
Sebastopol, CA 95472                         14811    9/17/2020    24 Hour Fitness Worldwide, Inc.                           $175.00                                                              $175.00
Barstow, Heather
11919 SE 210th Pl
Kent, WA 98031                                2544    7/28/2020    24 Hour Fitness Worldwide, Inc.          $1,583.90                                                                           $1,583.90
Barta, David
1123 N Glenoaks Blvd
Burbank, CA 91504                            19141    9/28/2020    24 Hour Fitness Worldwide, Inc.         $10,000.00                                                                          $10,000.00
Barta, Yesenia
5280 Chynoweth Park Ct
San Jose, CA 95136                           11498     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bartell, Francine
1450 E. Pebble Road Apt. 2089
Las Vegas, NV 89123                           859      7/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99




                                                                                     Page 108 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 109 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Bartels, Bruce E
18472 Carnaby Lane
Huntington Beach, CA 92648                    20460    9/30/2020     24 Hour Fitness Worldwide, Inc.               $57.00                                                                               $57.00
Bartels, Ryan
275 Mountaire Circle
Clayton, CA 94517                              9592     9/6/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Barter House Productions, Inc.
1026 E Elmwood Ave
Burbank, CA 91501                              2334    7/27/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Bartkowski, Shannon Colleen
15215 NE 7th St
Vancouver, WA 98684                            8029     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Bartlett, Alberto
801 Southview Road #G
Arcadia, CA 91007                             19260    9/27/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Bartlett, Jacob
14113 Ezra Lane
Poway, CA 92064                               15174    9/17/2020     24 Hour Fitness Worldwide, Inc.               $73.48                                                                               $73.48
Bartlett, Jennifer
4315 Osage Street
Denver, CO 80211                               2362     8/3/2020        24 Hour Fitness USA, Inc.                 $819.97                                                                              $819.97
Bartlett, Karen
1830 N Pecos Rd Unit 259
Las Vegas, NV 89115                            4101    8/27/2020        24 Hour Fitness USA, Inc.                 $210.00                                                                              $210.00
BARTLETT, ROBERT
842 E. MOUNTAIN ST.
PASADENA, CA 91104                             6169     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bartley, Gillian
2614 Arcadia Ridge
Katy, TX 77449                                 3147    8/12/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Bartley, Robin
4738 Luna Ridge Ct
Las Vegas, NV 89129                           15157    9/24/2020    24 Hour Fitness United States, Inc.                          $1,680.00                                                           $1,680.00
Bartolom, Flora
16095 Via Harriet
San Lorenzo, CA 94580                         17089    9/22/2020      24 Hour Fitness Holdings LLC                $600.00                                                                              $600.00
Bartolome, Arlene
41 Whispering Tree Court
Rodeo, CA 94572                               13925    9/16/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Bartolome, Carlito
41 Whispering Tree Court
Rodeo, CA 94572                               14547    9/16/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Barton, Jesse
5254 Mission View Court
Carmichael, CA 95608                          13207    9/15/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00
Bartozek, Laura
10765 Princeton Bluff Ln
Las Vegas, NV 89129-3344                      14147    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,050.00                                                                           $1,050.00




                                                                                         Page 109 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 110 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bartush, Joseph
70510 Gardenia Court
Rancho Mirage, CA 92270                     16364    9/23/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Bascardal, Carmen
34777 Monaco Common
Fremont, CA 94555-2838                      13502    9/13/2020    24 Hour Fitness United States, Inc.           $194.95                                                                              $194.95
Basch, Thomas
11540 Chimney Rock Road # 218
Houston, TX 77035                            2278    7/27/2020    24 Hour Fitness United States, Inc.            $66.14                                                                               $66.14
Basha, Kabir
11598 Coronado Trail
Frisco, TX 75033                            15559    9/19/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Bashambu, Montu
117 Sheridan Avenue
Piedmont, CA 94611                          20299    10/3/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Bashambu, Niti
117 Sheridan Avenue
Piedmont, CA 94611                          20258    10/3/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Bashant, June
31 Savona CT
Danville, CA 94526                          14817    9/16/2020          24 San Francisco LLC                                    $349.99                                                              $349.99
Basile, Margie
646 7th Street
Lyndhurst, NJ 07071                          9828     9/7/2020     24 Hour Fitness Worldwide, Inc.               $89.88                                                                               $89.88
Basin, Boris
2991 Brighton 13th St Apt 5-F
Brooklyn, NY 11235                          15708    9/20/2020            24 New York LLC                                       $240.00                                                              $240.00
Basin, Ruslan
535 Neptune Ave Apt 15-A
Brooklyn, NY 11224                          15703    9/20/2020            24 New York LLC                                       $204.00                                                              $204.00
Basith, Masood and Momin
3015 Pecan Point Dr
Sugarland, TX 77478                         26190    11/2/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Baskett, Lynn H.
44 Barbara Road
Orinda, CA 94563                            19591    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,238.40       $1,328.40                                                           $2,566.80
Basler, Andre
244 Pomona Ave
El Cerrito, CA 94530                        19402    9/28/2020        24 Hour Fitness USA, Inc.                 $308.34                                                                              $308.34
Bass, Randol
6818 Kenosha Pass
Austin, TX 78749                             3183    8/14/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Bass, Valerie
7051 Windy Run Ct
Spring, TX 77379                            20168    10/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bassaline, Brian
9501 Chevy Chase Drive
Huntington Beach, CA 92646                  11368     9/9/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00




                                                                                       Page 110 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21      Page 111 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Bassen, Randy
9 Pinetree Lane
Great River, NY 11739                        5761    8/31/2020       24 Hour Fitness USA, Inc.                 $134.91                                                                           $134.91
Basser-Kaufman 222, LLC
Attn: Marc Kemp
151 Irving Place
Woodmere, NY 11598                          22093    10/1/2020    24 Hour Fitness Worldwide, Inc.         $1,694,765.84                                                                    $1,694,765.84
Basser-Kaufman 222, LLC
Attn: Steven Kaufman
Attn: Marc Kemp
151 Irving Place
Woodmere, NY 11598                          21640    10/1/2020       24 Hour Fitness USA, Inc.            $1,694,765.84                                                                    $1,694,765.84
Bassett, Michael
12262 N. 1st Street
Parker, CO 80134                             4047    8/27/2020            24 Denver LLC                        $429.99                                                                           $429.99
Bassey, Jeff
8300 Amazon Jade St
Bakersfield , CA 93313                      21017    10/4/2020    24 Hour Fitness Worldwide, Inc.              $112.00                                                                           $112.00
Bassi, Anmol
2802 Baumberg Avenue
Hayward, CA 94545                           15694    9/19/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99
Bassiri, Koroush
42 Coral Reef
Newport Coast, CA 92657                      9866     9/6/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                           $100.00
Bastani, Ray
12 Chenile
Irvine, CA 92614                             7649     9/4/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                           $600.00
Bastani, Sheena
12 Chenile
Irvine, CA 92614                             8505     9/4/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                           $399.00
Bastani, Sima
12 Chenile
Irvine, CA 92614                             8393     9/4/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                           $399.00
Bastawrose, Justin
1826 English St
Santa Ana, CA 92706                          3492    8/27/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99
Basu, Kurchi
703 1/2 Avondale St.
Houston, TX 77006                            189     6/30/2020    24 Hour Fitness Worldwide, Inc.               $82.11                                                                            $82.11
Basu, Kurchi
703 1/2 Avondale St.
Houston, TX 77006                            2809     8/2/2020    24 Hour Fitness Worldwide, Inc.              $121.36                                                                           $121.36
Basuki, Joy Naomi Angelica
16011 South Western Ave #14
Gardena, CA 90247                           12917    9/11/2020    24 Hour Fitness Worldwide, Inc.            $3,082.00                                                                         $3,082.00
Batavia, Mark
, CA                                         3847    8/28/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                         $1,000.00
BATCHU, VIJAISHREE
6270 SKYWALKER DR
SAN JOSE, CA 95135                           8548     9/4/2020    24 Hour Fitness Worldwide, Inc.              $240.00                                                                           $240.00

                                                                                    Page 111 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 112 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bateman, Daniel
13730 Joaquin Lane
Cerritos, CA 90703                            5120    8/30/2020     24 Hour Fitness Worldwide, Inc.               $88.18                                                                               $88.18
Bateman, Robert
11523 Shakespearean Way
Austin, TX 78759                             11805    9/10/2020              RS FIT CA LLC                       $366.95                                                                              $366.95
Bates, Rebecca J.
PO Box 230276
Encinitas, CA 92023                          19783    9/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Bathin, Mulania
3656 S Halifax Way
Aurora, CO 80013                             10720     9/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Batina, Lawrence Jeffrey
12342 S Northgate Ave
Portland, OR 97219                           17681    9/29/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Batirev, Nadia
277 Golden Gate Ave #213
San Francisco, CA 94102                      25432    10/13/2020    24 Hour Fitness Worldwide, Inc.                $4.00        $1,424.00                                                           $1,428.00
Batong Bacal, Enrico (Eric)
361 Skander Lane
Pleasant Hill, CA 94523                      21200    9/29/2020    24 Hour Fitness United States, Inc.           $168.00                                                                              $168.00
Batoon, Eric
7987 Hemingway Court
Fontana, CA 92336                            13440    9/13/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00
Batoon, Jocelyn
7987 Hemingway Court
Fontana, CA 92336                            13367    9/13/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00
Batra, Annu
300 East 40th Street
Apt 21J
New York, NY 10016                            412     6/26/2020     24 Hour Fitness Worldwide, Inc.               $84.99                                                                               $84.99
Batson, Arielle Gabrielle
1634 Bork Ave
Hacienda Heights , CA 91745                  26990    12/9/2020    24 Hour Fitness United States, Inc.           $299.99                                                                              $299.99
Batstone, Don
PO Box 253
El Granada, CA 94018                         12440     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Battaglia, Dante O.
836 Madison Ave. Apt. 1
Paterson, N.J. 07501                         10409     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                       $1,000.00                                           $2,000.00
Battaglino, Lisa
4A Foxwood Drive
Morris Plains, NJ 07950                       3026     8/7/2020        24 Hour Fitness USA, Inc.                                 $924.00                                                              $924.00
Battaglino, Lisa
4A Foxwood Drive Apt C
Morris Plains, NJ 07950                      25638    10/16/2020    24 Hour Fitness Worldwide, Inc.              $924.00                                                                              $924.00
Battenschlag, Michelle
545 S Casita St.
Anaheim, CA 92805                            16532    9/27/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00


                                                                                        Page 112 of 1763
                                                          Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 113 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Battilana, MaryJo
P.O. Box 397
Wilton, CA 95693                              23310    10/2/2020        24 Hour Fitness USA, Inc.                                $2,433.50                                                           $2,433.50
Battista, Christine
8290 W. Fairview Ave.
Littleton, CO 80128                           11842    9/10/2020              24 Denver LLC                         $360.00                                                                            $360.00
Battle, Anyesha
134-32 232nd Street
, Queens NY
11413                                         22869    10/2/2020    24 Hour Fitness United States, Inc.              $92.38                                                                             $92.38
Battle, Anyesha
134-32 232nd Street
Queens, NY 11413                              21745    10/2/2020      24 Hour Fitness Holdings LLC                   $92.38                                                                             $92.38
Battle, Anyesha
134-32 232nd Street
Queens, NY 11413                              22061    10/2/2020        24 Hour Fitness USA, Inc.                    $92.38                                                                             $92.38
Battle, Anyesha
134-32 232nd Street
Queens, NY 11413                              22550    10/2/2020            24 New York LLC                          $92.38                                                                             $92.38
Battle, Anyesha
134-32 232ND STREET
QUEENS, NY 11413                              22728    10/2/2020         24 Hour Holdings II LLC                     $92.38                                                                             $92.38
BATTLE, ANYESHA
134-32 232ND STREET
QUEENS, NY 11413                              22877    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $92.38                                                                             $92.38
Battle, Jabril
5610 Boden St.
Los Angeles, CA 90016                          8057     9/3/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
Battle, Myster
1660 E. 53rd Street
Long Beach, CA 90805                          19512    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Battle, Paul
5718 145th Street Court East
Puyallup, WA 98375                             2817    8/19/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Battle, Paul
5718 145th Street Court East
Puyallup, WA 98375                             3231    8/21/2020        24 Hour Fitness USA, Inc.                                 $270.33                                                              $270.33
Battles, Del
P O Box 382204
Duncanville , TX 75138                        22781    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Bauch, Daniel
10193 Camino Ruiz #104
San Diego, CA 92126                           14772    9/17/2020        24 Hour Fitness USA, Inc.                $1,440.00                                                                           $1,440.00
Baucke, Phil
2899 Storm View Court
Timnath, CO 80547                              760      7/7/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Baucom, Nancy
10470 Mahogany Ct
Alta Loma, CA 91737                           12943    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $85.00                                                                             $85.00


                                                                                         Page 113 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 114 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Baudille, Joseph
7301 New Utrecht Avenue
Brooklyn, NY 11204                           15926    9/20/2020     24 Hour Fitness Worldwide, Inc.              $630.00                                                                              $630.00
Baudoux, Karoll
2025 Grand Avenue
San Diego, CA 92109                           6165     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Baudoux, Nadine
8659 Toyopa Ct
Santee, CA 92071                              8683     9/4/2020        24 Hour Fitness USA, Inc.                 $630.00                                                                              $630.00
Bauer, Judy
2541 NW 15th Circle
Camas, WA 98607-9389                         12012    9/12/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Bauer, Katharine P
5640 Forest Shores Dr NW
Olympia, WA 98502                             7466     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $944.35                                                              $944.35
Bauer, Sharon M
8268 Aurora peak ave
Las Vegas, NV 89131                          18896    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $499.00                            $499.00
Bauert, Leslie
7013 Manor Dr.
N. Richland Hills, TX 76180                  23130    10/2/2020     24 Hour Fitness Worldwide, Inc.              $432.98                                                                              $432.98
Baugh, Charles W.
66 Queen ST
APT PH3901
Honolulu, HI 96813-4448                      14382    9/15/2020        24 Hour Fitness USA, Inc.                                $1,086.30                                                           $1,086.30
Baughman, Brent
3339 Silver Oak Lane
Vista, CA 92084                              12798    9/15/2020     24 Hour Fitness Worldwide, Inc.               $20.00                                                                               $20.00
Baum, Craig
381 Eric Pl
Thousand Oaks, CA 91262                       1379    7/13/2020    24 Hour Fitness United States, Inc.            $31.49                                                                               $31.49
Baumgartner, Frank W
9979 E Wyoming Place
Apt# 2005
Denver, CO 80249                             25390    10/13/2020    24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Baung, Ernest
3263 Mt Diablo Court APT 301
Lafayette, CA 94549                          11960    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Bautista, Alain
8227 summer Lake Pass Lane
Rosenberg, TX 77469                          14414    9/16/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bautista, James M.
2005 Stonewood Court
San Pedro, CA 90732                          26014    10/26/2020    24 Hour Fitness Worldwide, Inc.              $108.98                                                                              $108.98
Bautista, Larry
14874 E Arizona Pl
Aurora, CO 80012                             20771    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $140.00                            $140.00
Bautista, Laura
548 S Summerfield Way
Orange, CA 92866                             11627    9/10/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00

                                                                                        Page 114 of 1763
                                                          Case 20-11568-KBO         Doc 72        Filed 04/19/21     Page 115 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bautista, Nathaniel
443 Briarwood Dr.
South San Francisco, CA 94080                10998     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Bautista, Rummel Mor
6410 Innsdale Dr
Los Angeles, CA 90068                        25386    10/13/2020        24 Hour Holdings II LLC                                $3,500.00                                                           $3,500.00
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                        25385    10/13/2020    24 Hour Fitness Worldwide, Inc.                            $3,500.00                                                           $3,500.00
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                        25387    10/13/2020 24 Hour Fitness United States, Inc.                           $3,500.00                                                           $3,500.00
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                        25388    10/13/2020       24 Hour Fitness USA, Inc.                               $3,500.00                                                           $3,500.00
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                        25405    10/13/2020      24 Hour Fitness Holdings LLC                             $3,500.00                                                           $3,500.00
BAUZA, LOURDES
67-25B 186 Lane
Apt 2-B
Fresh Meadows, NY 11365                      11027     9/8/2020            24 New York LLC                                      $576.00                                                              $576.00
Bavarian, Ali
24962 Pam Ct.
Laguna Niguel, CA 92677-3799                 16536    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $20.99                                                                            $20.99
Bavaro, Frank
10656 Briarlake Woods Dr
San Diego, CA 92130                           9390     9/7/2020        24 Hour Fitness USA, Inc.                              $36,459.78                                                          $36,459.78
Bavishi, Jimit
1580 Parkwood Dr
Apt 208
Woodbury, MN 55125                            3200    8/20/2020     24 Hour Fitness Worldwide, Inc.                $103.98                                                                           $103.98
Baxter, Andrew Douglas
6161 Fairmount Ave
Apt 209
San Diego, CA 92120                          25510    10/14/2020    24 Hour Fitness Worldwide, Inc.                $700.00                                                                           $700.00
Baxter, Curtis
15080 Mcvay Ave
San Jose, CA 95127                           10964     9/8/2020     24 Hour Fitness Worldwide, Inc.                $422.91                                                                           $422.91
Baxter, Darlene
1101 North Camino Alto
Unit 22
Vallejo, CA 94689                            24490    10/2/2020     24 Hour Fitness Worldwide, Inc.                $299.99                                                                           $299.99
Baxter, Terry A.
P.O. Box 823
Benicia, CA 94510                            15201    9/17/2020     24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Bayat, Ahmad
                                             26969    12/9/2020     24 Hour Fitness Worldwide, Inc.                 $41.46                                                                            $41.46




                                                                                       Page 115 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 116 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Bayer, Daniel
2361 STANLEY AVE
SIGNAL HILL, CA 90755                          7712     9/2/2020     24 Hour Fitness Worldwide, Inc.              $118.04                                                                              $118.04
Bayer, James M.
1890 East 5th Street APT# 4A
Brooklyn, NY 11223                            15088    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $107.91                                                              $107.91
Bays, Christina
10149 Parkdale Ave
San Diego, CA 92126                           14732    9/15/2020     24 Hour Fitness Worldwide, Inc.              $303.99                                                                              $303.99
Baysa, Kaipo D.
517 Evelyn Avenue
Albany, CA 94706                              17534    9/25/2020     24 Hour Fitness Worldwide, Inc.              $103.68                                                                              $103.68
Baysal, Levent
PO Box 296
Lake Forest, CA 92609                         16664    9/21/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Bazan, Philip
5536 Red Jasper Way
Antelope, CA 95843                             7498     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Bazan, Rosa
Pusch & Nguyen
6330 Gulf Fwy
Houston, TX 77023                             16816    9/21/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
BC Lath & Plastering
P. O. Box 5540
Stockton, CA 95205                            20461    9/30/2020     24 Hour Fitness Worldwide, Inc.           $70,150.00                                                                           $70,150.00
Bea, Eunji
22555 Nadine Cir Apt123
Torrance, CA 90505                            11783    9/10/2020     24 Hour Fitness Worldwide, Inc.              $612.49                                                                              $612.49
Beach, Trine
4023 SE Long St
Portland, OR 97202                             2279    7/24/2020     24 Hour Fitness Worldwide, Inc.                              $741.00                                                              $741.00
Beacham, Elle
LaKeisha Elle Beacham
6014 Blue Oak Drive
Garland, TX 75038                             20294    9/30/2020        24 Hour Fitness USA, Inc.                 $582.76                                                                              $582.76
Beacham, Stephen
PO Box 551088
South Lake Tahoe, CA 96155                    18012    9/25/2020     24 Hour Fitness Worldwide, Inc.               $34.71                                                                               $34.71
Beadling, Jacqueline
929 Jefferson Ave
Rahway, NJ 07065                              22618    10/2/2020     24 Hour Fitness Worldwide, Inc.              $593.38                                                                              $593.38
Beal, David
2017 Megan creek drive
Little elm, TX 75068                          17623    9/29/2020     24 Hour Fitness Worldwide, Inc.              $243.14                                                                              $243.14
Beal, Julie
9150 Water Rd
Cotati, CA 94931                              15451    9/21/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Beallor, Brian L.
110 W. Greenway Blvd.
Falls Church, VA                              22915    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,871.00                                                           $1,871.00

                                                                                         Page 116 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 117 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Beam, Thena
6544 Mossview Way
Citrus Heights, CA 95621                     15318    9/25/2020     24 Hour Fitness Worldwide, Inc.                               $57.86                                                               $57.86
Bean, Michelle E.
2054 Quaker Way
#14
Annapolis, MD 21401                           402     6/25/2020     24 Hour Fitness Worldwide, Inc.              $458.00                                                                              $458.00
Bean, Patricia A
11734 Chisholm Trail
Victorville, CA 92392                        19557    9/28/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Beard, Barbie
2606 Escobar Way
Sacramento, CA 95827                         23836    10/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Beard, Denise
1 Glencar Avenue
Apt 4A
New Rochelle, NY 10801                        6664     9/1/2020     24 Hour Fitness Worldwide, Inc.              $758.88                                                                              $758.88
Beardall, Jennifer
839 Windsor Drive SE
Sammamish, WA 98074                           3551    8/26/2020    24 Hour Fitness United States, Inc.                          $1,500.00                                                           $1,500.00
Bearden, David
1228 17th Ave
Honolulu, HI 96816                           14636    9/16/2020    24 Hour Fitness United States, Inc.           $261.77                                                                              $261.77
Bearden, Linda M
7746 Seabreeze Drive
Huntington Beach, CA 92648                   10044     9/7/2020     24 Hour Fitness Worldwide, Inc.             $3,640.00                                                                           $3,640.00
Bearden-Vrai, Iah Kinley
3966 Denker Avenue
Los Angeles, CA 90062                        13634    9/14/2020     24 Hour Fitness Worldwide, Inc.               $51.79                                                                               $51.79
Beardsley, Steve
3516 Dana Street
Unit 10
Bakersfield, CA 93306-1571                   10920     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,450.00                                                                           $1,450.00
Beasley, Keyuna
600 Roosevelt Blvd, Apt 602
Falls Church, VA 22044                        6794     9/2/2020        24 Hour Fitness USA, Inc.                                 $566.88                                                              $566.88
Beason, Jerich
3315 Emerald Valley Drive
Katy, TX 77494                               27369     2/3/2021    24 Hour Fitness United States, Inc.          $3,200.00                                                                           $3,200.00
Beatty, Marion Cornell
5716 Aspen Grove Lane
Elk Grove, CA 95757                          16777    9/21/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Beatty, Yanina Terene
5716 Aspen Grove Lane
Elk Grove, CA 95757                          16710    9/21/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Beauchamp, Peggy
1420 Oakmont Dr
Roseville, CA 95661                          13024    9/12/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                        Page 117 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 118 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Beaudoin, Jeanne
2694 Banbury Place
Los Angeles, CA 90065                          5373    8/31/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Beaumont, Jim
20915 SE 5th St.
Sammamish, WA 98074                           12446    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Beauparlant, Dawn
2502 NE Daphne St.
Issaquah, WA 98029                            10611     9/8/2020    24 Hour Fitness United States, Inc.          $2,059.20                                                                           $2,059.20
Beaupierre, Elsie
550 Hart Street Apt 2R
Brooklyn, NY 11221                            24716    10/8/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Beauvoir, Fekier
117 PO Box
Spring Valley, NY 10977                       21350    10/1/2020            24 New York LLC                        $59.99                                                                               $59.99
Beauvoir, Fekier
PO BOX 117
Spring Valley, NY 10977                       20456    10/1/2020            24 New York LLC                        $59.99                                                                               $59.99
Beavers, Angela
19722 Caroling Oaks Ct
Humble, TX 77346                               734      7/7/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Beavers, Edith
                                               1828    8/10/2020     24 Hour Fitness Worldwide, Inc.               $68.46                                                                               $68.46
Bebee, Ann
10 De Sabla Rd #301
San Mateo, CA 94402                           26679    11/24/2020    24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Bebek, John
John and Kayla Bebek
31921 Calle WInona
San Juan Capistrano, CA 92675                 26409    11/12/2020       24 Hour Fitness USA, Inc.                 $172.81                                                                              $172.81
Beberfall, Kimberly
1130 S. Palmetto Ave.
Ontario, CA 91762                             17225    9/23/2020     24 Hour Fitness Worldwide, Inc.              $376.29                                                                              $376.29
Bebo, Angela
2304 Archwood Lane # 94
Simi Valley, CA 93063                          7102     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,450.00                                                                           $2,450.00
Becerra, Coral
26211 Terrace Sage Ln
Katy, TX 77494                                12237    9/12/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Becerra, Edgar
150 Avenue B
Haledon, NJ 07508                             19598    9/28/2020     24 Hour Fitness Worldwide, Inc.              $533.11                                                                              $533.11
Bechdolt, Stacey
3120 E. Memorial Drive
Muncie, IN 47302                              22211    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,012.50                                                                           $1,012.50
Beck, Karen
116 Academy Street
Annapolis, MD 21401                           18296    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,377.00                                                                           $1,377.00
Beck, Randy
                                               4134    8/28/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00

                                                                                         Page 118 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 119 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Becker, Carol R
13030-244th Ave. S.E.
Issaquah, WA 98027                            12165     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Becker, Fran
2017 Chesapeake Road
Annapolis, MD 21409                            405     6/25/2020    24 Hour Fitness Worldwide, Inc.          $1,900.00                                                                           $1,900.00
Becker, Frances
2017 Chesapeake Road
Annapolis, MD 21409                            1738    7/17/2020    24 Hour Fitness Worldwide, Inc.          $1,900.00                                                                           $1,900.00
Becker, Grace E.
571 Appaloosa Drive
Walnut Creek, CA 94596                        20761    9/29/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                            $389.99
Becker, Markham
30 Redwood Tree Ln
Irvine, CA 92612                               5668    8/31/2020       24 Hour Fitness USA, Inc.                             $1,576.89                                                           $1,576.89
Becker, Scott
2825 Summer Day Avenue
Castle Rock, CO 80109                         16961    9/25/2020       24 Hour Fitness USA, Inc.                $453.82                                                                            $453.82
Becker, Shellie A
148 Leonard St
Lewisville, TX 75057                          13630    9/14/2020    24 Hour Fitness Worldwide, Inc.          $1,019.96                                                                           $1,019.96
Beckett, Robert
725 S. Bixel St.
Apt. B749
Los Angeles, CA 90017                          8792     9/5/2020       24 Hour Fitness USA, Inc.                 $66.12                                                                             $66.12
Beckler, Teri
1155 N Hill Ave
Pasadena, CA 91104                            11454     9/9/2020    24 Hour Fitness Worldwide, Inc.          $2,484.00                                                                           $2,484.00
Beckstrom, Blake D.
2616 Everettwood Drive
Taylorsville, UT 84129                         4824    8/31/2020    24 Hour Fitness Worldwide, Inc.                           $426.27                                                              $426.27
Bedi, Kewal
18808 Lull St
Reseda, CA 91335                               312      7/2/2020    24 Hour Fitness Worldwide, Inc.             $126.00                                                                            $126.00
Bedigian, Matthew
1524 Heather Oaks Lane
Westlake Village, CA 91361                    19847    9/30/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                            $299.00
Bedingfield, Tracy
40731 Whitecliff Way
Palmdale, CA 93551                             9672     9/6/2020    24 Hour Fitness Worldwide, Inc.              $70.00                                                                             $70.00
Bednar, Denise K
1339 Sky Ridge Ct.
San Marcos, CA 92078                          16513    9/21/2020       24 Hour Fitness USA, Inc.                          $204,043.69                                                          $204,043.69
Bedney, Niesha J
3300 D Street SE
Washington, DC 20019                          21421    10/1/2020    24 Hour Fitness Worldwide, Inc.                                            $103.98                                             $103.98
Bedsole, Cynthia S.
4930 Lake Sharp Drive
Orlando, FL 32817                             18008    9/25/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                            $250.00


                                                                                      Page 119 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 120 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
BEDWELL, LACIE
25602 TOWER SIDE LANE
KATY, TX 77494                               23801    10/5/2020    24 Hour Fitness Worldwide, Inc.          $2,016.00                                                                           $2,016.00
Beebe, Catherine
5374 Camino Playa Norte
San Diego, CA 92124                          13939    9/16/2020       24 Hour Fitness USA, Inc.                 $39.98                                                                             $39.98
Beecroft, Brian J
731 Sunset Ponds Drive
Draper, UT 84020                              3889    8/27/2020    24 Hour Fitness Worldwide, Inc.                           $380.00                                                              $380.00
Beehler, Michael J.
22110 NE 118th Circle
Brush Prairie, WA 98606                      22403    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $728.45                                                              $728.45
Beekley, Bruce
1351 Eaton Avenue
San Carlos, CA 94070                         12825    9/13/2020    24 Hour Fitness Worldwide, Inc.             $149.97                                                                            $149.97
Been, Robert J
9746 Mira del Rio Dr
Sacramento, CA 95827                         12779    9/11/2020    24 Hour Fitness Worldwide, Inc.         $10,000.00                                                                          $10,000.00
Beers, Karine
4776 Mount Royal Ave
San Diego, CA 92117                          13121    9/14/2020    24 Hour Fitness Worldwide, Inc.              $73.70                                                                             $73.70
Beers, Toby
4776 Mount Royal Ave.
San Diego, CA 92117                          11089     9/9/2020    24 Hour Fitness Worldwide, Inc.             $175.00                                                                            $175.00
Begler, Cindy
5843 Hanover St.
Denver, CO 80238                              2060    7/23/2020            24 Denver LLC                    $1,968.03                                                                           $1,968.03
Begum, Mahfuja
77 Hickory Hill Blvd.
Totowa, NJ 07512                              6674     9/1/2020    24 Hour Fitness Worldwide, Inc.             $204.59                                                                            $204.59
Begum, Tahura
278 Patterson Ave
Patterson, NJ 07502                           8121     9/4/2020       24 Hour Fitness USA, Inc.                 $66.08                                                                             $66.08
Behal, Manjesh & Fanny
11 Dahlia Court
Piscataway, NJ 08854                         17792    9/24/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                            $600.00
Behl, Kimberly
791 Coffey Court
San Jose, CA 95123                            6379     9/3/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                            $399.99
Behmer, Carlene J
20902 Westgreen Ct.
Katy, TX 77450                                3882    8/27/2020    24 Hour Fitness Worldwide, Inc.             $179.62                                                                            $179.62
Behmer, Carlene J
20902 Westgreen Ct.
Katy, TX 77450                               20119    9/29/2020    24 Hour Fitness Worldwide, Inc.             $179.62                                                                            $179.62
Behr, Robert M
1312 Fargo Ave
San Leandro, CA 94579-1664                    8366     9/5/2020    24 Hour Fitness Worldwide, Inc.                          $1,400.00                                                           $1,400.00




                                                                                     Page 120 of 1763
                                                         Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 121 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Behrend, Chris
28229 NE 141st PL
Duvall, WA 98019                              9971     9/6/2020    24 Hour Fitness Worldwide, Inc.               $50.00                                                                            $50.00
Behrendt, Marilyn
13101 W. Washington Blvd., #407
Los Angeles, CA 90066                        18225    9/27/2020    24 Hour Fitness Worldwide, Inc.                          $1,548.00                                                           $1,548.00
Behtaj, Bahman
PO Box 110361
Campbell, CA 95011-0361                      22035    9/30/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
BEIER, JEFF
1907 CAMINO DE LA COSTA APT 8
REDONDO BEACH, CA 90277                       9003     9/5/2020       24 Hour Fitness USA, Inc.                 $699.00                                                                           $699.00
Beigarten, Denise
896 Folsom Court
Livermore , CA 94551                         24939    10/7/2020       24 Hour Fitness USA, Inc.                 $228.00                                                                           $228.00
Beil, Loay J
Address not provided
                                              9568     9/6/2020         24 San Francisco LLC                    $500.00                                                                           $500.00
Beinert, Hiranya
22107 Emerald Run Lane
Richmond, TX 77469                            2611    8/17/2020    24 Hour Fitness Worldwide, Inc.              $101.24                                                                           $101.24
Beinhauer, James
Po Box 7050
Bonney Lake, WA 98391                        25748    10/20/2020   24 Hour Fitness Worldwide, Inc.              $300.00                                                                           $300.00
Beinhorn, Debbie
3312 Elija St.
Austin, TX 78745                             20814    9/30/2020    24 Hour Fitness Worldwide, Inc.          $1,641.98                                                                           $1,641.98
Beisel, Carol
445 40th St. Apt 10
Oakland, CA 94609                             8867     9/5/2020    24 Hour Fitness Worldwide, Inc.              $268.12                                                                           $268.12
Beitzel, Aaron
21152 Wisteria St.
Apple Valley, CA 92308                       13488    9/13/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                           $699.99
Beitzel, Lacey
21152 Wisteria St.
Apple Valley, CA 92308                       12769    9/13/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                           $699.99
Bejar, Anthony H
1033 East 19th Street
Paterson, NJ 07501                            2249    7/24/2020     24 Hour Fitness Holdings LLC                $505.02                                                                           $505.02
Bejar, Karen
1033 East 19th Street
Paterson, NJ 07501                            2117    7/24/2020     24 Hour Fitness Holdings LLC                $308.00                                                                           $308.00
Bekele, Eskedar
3437 Rich Field DR
Carlsbad, CA 92010                           19816    9/29/2020       24 Hour Fitness USA, Inc.                            $31,226.03                                                          $31,226.03
Bekker, Felix
2666 E 7th Street
Brooklyn, NY 11235                            7415     9/2/2020       24 Hour Fitness USA, Inc.                             $1,724.40                                                           $1,724.40




                                                                                     Page 121 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 122 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Belani, Eshwar
2210 Wynfair Ridge Way
San Jose, CA 95138                           12098    9/11/2020       24 Hour Fitness USA, Inc.                 $70.00                                                                             $70.00
Belani, Suraj
2806 Richmond Ridge Ln
Katy, TX 77494                               13558    9/15/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Belanio, Mary
1461 Hooli Circle
Pearl City, HI 96782                         18733    9/29/2020    24 Hour Fitness Worldwide, Inc.             $661.78                                                                            $661.78
Belayneh, Henok D
1508 Willow St
Oakland, CA 94607                             9933     9/7/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Belcher, Althea V.
94 Briarwood
Irvine, CA 92604                             22911    10/2/2020    24 Hour Fitness Worldwide, Inc.              $83.98                                                                             $83.98
Belcher, Ryan
94 Briarwood
Irvine, CA 92604                             23644    10/2/2020    24 Hour Fitness Worldwide, Inc.              $83.98                                                                             $83.98
Belhimer, Abdelouahed
4984 Eagelsmere Dr apt 823
ORLANDO, FL 32819                             2287    7/28/2020    24 Hour Fitness Worldwide, Inc.              $37.38                                                                             $37.38
Bell, Carol
918 Gulfwind Way
Sacramento, CA 95831                         22788    9/30/2020    24 Hour Fitness Worldwide, Inc.             $470.00                                                                            $470.00
Bell, Christine
32 Baroness
Laguna Niguel, CA 92677                      25945    10/26/2020   24 Hour Fitness Worldwide, Inc.             $499.98                                                                            $499.98
Bell, David
3484 Arcata Point Ave
Las Vegas, NV 89141                          13967    9/14/2020    24 Hour Fitness Worldwide, Inc.             $549.00                                                                            $549.00
Bell, Innesa
11161 SW Summerlake Dr
Tigard, OR 97223                              2710    8/18/2020    24 Hour Fitness Worldwide, Inc.              $71.98                                                                             $71.98
Bell, Karen
1138 Pine Avenue
San Jose, CA 95125                            6498     9/1/2020    24 Hour Fitness Worldwide, Inc.          $1,548.00                                                                           $1,548.00
Bell, Mark
24521 Ben-Kelly Rd.
Elbert, CO 80106                             20807    9/29/2020    24 Hour Fitness Worldwide, Inc.             $422.91                                                                            $422.91
Bell, Nathaniel D.
8428 Steamline CIR
Austin, TX 78745                             27273    1/14/2021    24 Hour Fitness Worldwide, Inc.             $138.52                                                                            $138.52
Bell, Pamela A.
2400 W. Valley Pkwy
SP62
Escondido, CA 92029                           1818    7/17/2020       24 Hour Fitness USA, Inc.                                                              $1,548.00                          $1,548.00
Bell, Tenita
1328 E Denwall Dr
Carson, CA 90746                             18839    9/28/2020    24 Hour Fitness Worldwide, Inc.                           $699.99                                                              $699.99


                                                                                     Page 122 of 1763
                                                           Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 123 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
BELL, WILLIAM
1328 E DENWALL DR
CARSON, CA 90746                               19656    9/28/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Bellafore, Salvatore
173 N Main Street
Sayville, NY 11782                              7290     9/3/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Bellamy, Jeffrey
1239 Via Tenis
Palm Springs, CA 92262                          6214    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Bellando, John Raymond
57 ALVARADO AVE
Pittsburgh, CA 94565-4814                      19500    9/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Bellasalma, Chrisinta
1300 Washington Ave #192152
Miami Beach, FL 33119                           8863     9/4/2020        24 Hour Fitness USA, Inc.                                 $937.84                                                              $937.84
Bellasalma, Christina
1300 Washington Ave #192152
Miami Beach, FL 33119                           4413    8/29/2020        24 Hour Fitness USA, Inc.                                 $937.84                                                              $937.84
BELLAVIA, DENNIS
44 VIA CORSICA
DANA POINT, CA 92629                            5779    8/31/2020     24 Hour Fitness Worldwide, Inc.             $3,250.00                                                                           $3,250.00
Bell-Blakes, Kimberly
3119 Redwood Drive
Fairfield, CA 94533-7221                        9005     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $279.99                            $279.99
Beller, Matthew
525 West 235th Street Apt. 5B
Bronx, NY 10463                                14912    9/17/2020     24 Hour Fitness Worldwide, Inc.               $22.99                                                                               $22.99
Bellettiere, William
414 Avenue C
Brooklyn, NY 11218                             13749    9/14/2020            24 New York LLC                         $0.00                                                                                $0.00
Bellevue Pacific Center Limited Partnership
c/o Jameson Pepple Cantu PLLC
Attn: Jeffrey M. Hawkinson
801 Second Avenue, Suite 700
Seattle, WA 98104                              22736    10/1/2020    24 Hour Fitness United States, Inc.        $65,105.07                                                                           $65,105.07
Bellin, Christopher
900 S. College Ave. #8
Fort Collins, Co 80524                          3271    8/22/2020     24 Hour Fitness Worldwide, Inc.               $93.97                                                                               $93.97
Bellinger, Cortney
1365 Jasper Avenue
Mentone, CA 92359                              26056    10/28/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Belluardo, John
116 Parkhaven Drive
Danville, CA 94506                             19640    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $299.00                                                              $299.00
Belmar Mainstreet Holdings I, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                     23308    10/2/2020        24 Hour Fitness USA, Inc.             $912,681.13                                                        $2,012.02         $914,693.15


                                                                                          Page 123 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21      Page 124 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Belozerova, Iryna
1840 East 13 Str. Apt 4P
Brooklyn, NY 11229                            23476    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $67.50                             $0.00                             $67.50
Belskus, Jason
6602 Monero Dr
Rancho Palos Verdes, CA 90275                 13732    9/14/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Beltram, Elide
1513 Oberlin Ave
Thousand Oaks, CA 91360                        3112    8/11/2020       24 Hour Fitness USA, Inc.                 $572.00                                                                           $572.00
Beltran- Isquith, Matthew Landon
6243 W Ave J11
Lancaster, CA 93536                           12133     9/9/2020    24 Hour Fitness Worldwide, Inc.              $234.00                                                                           $234.00
Beltran, Alicia
Law Offices of Matthew J. Quinlan
Matthew J. Quinlan, Esq.
Daniel R. Aguilar, Esq.
3223 Webster Street
San Francisco, CA 94123                       19990    9/29/2020    24 Hour Fitness Worldwide, Inc.         $2,000,000.00                                                                    $2,000,000.00
Beltran, Alicia
Matthew J. Quinlan, Esq.
Daniel R. Aguilar, Esq.
Law Offices of Matthew J. Quinlan
3223 Webster Street
San Francisco, CA 94123                       17483    9/29/2020       24 Hour Fitness USA, Inc.            $2,000,000.00                                                                    $2,000,000.00
Beltran, Jose A.
7747 Emerson Rd.
Hyattsville, MD 20784                          2600    8/18/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                           $500.00
Beltran, Jose A.
7747 Emerson Rd.
Hyattsville, MD 20784                          2795    8/19/2020       24 Hour Fitness USA, Inc.                 $500.00                                                                           $500.00
BELTRAN, RICARDO
10953 Bartee Ave
Mission Hills, CA 91345                        6818     9/3/2020    24 Hour Fitness Worldwide, Inc.              $650.00                                                                           $650.00
Beltran, Rodolfo
18301 Patterson Ln, Apt 1
Huntington Beach, CA 92646                    20074    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                             $200.00                            $200.00
BELTRAN, TREBOR
2951 VIA MILANO UNIT 101
CORONA, CA 92879                              23944    10/2/2020    24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                       $150,000.00
Belyayeva, Nina
11593 Newland Street
Westminster, CO 80020                         19047    9/26/2020            24 Denver LLC                                     $197.15                           $197.15                            $394.30
Belyea, Edgar Barrett
13505 Wilder Court
Clifton, VA 20124                             20263    9/30/2020    24 Hour Fitness Worldwide, Inc.               $46.99                                                                            $46.99
Bement, Debra
PO Box 232826
Encinitas, CA 92023                           21233    10/1/2020    24 Hour Fitness Worldwide, Inc.               $11.80                                                                            $11.80




                                                                                      Page 124 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 125 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Benado, Tony
1610 Stuart Street
Berkeley, CA 94703                            8266     9/6/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Benavides, Bryan
1215 E 1st ST
Tustin, CA 92780                              5267     9/2/2020    24 Hour Fitness Worldwide, Inc.             $164.96                                                                            $164.96
Benavidez, Aiqiong
5125 Alpha St SE
Salem, OR 97306                              11814    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Benavidez, Marissa Amelia
1809 Litchfield Ave.
Long Beach, CA 90815                         10580     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                             $108.18                            $108.18
Benavidez, Yating
5125 Alpha St SE
Salem, OR 97306                              11824    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Benbrook, Rich
8967 Aberdare St
Ventura, CA 93004                             4408    8/29/2020    24 Hour Fitness Worldwide, Inc.                           $266.00                                                              $266.00
Benco, Inc.
Michael R. Herz, Esq.
Fox Rothschild LLP
49 Market Street
Morristown, NJ 07960                         23318    10/2/2020    24 Hour Fitness Worldwide, Inc.         $29,766.01                      $14,708.49                                          $44,474.50
Bender, Michael
3411 Irwin Ave Apt 17J
Bronx, NY 10463                              19550    9/28/2020    24 Hour Fitness Worldwide, Inc.             $176.00                                                                            $176.00
Benedict, Eileen
984 Vista Pointe Place
Santa Paula, CA 93060                        21665    10/1/2020    24 Hour Fitness Worldwide, Inc.              $95.00                                                                             $95.00
Benedict, Kregar
984 Vista Pointe Place
Santa Paula, CA 93060                        21775    10/1/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
Benghiat, Joey
22286 Ybarra Road
Woodland Hills, CA 91364                     12301    9/11/2020    24 Hour Fitness Worldwide, Inc.              $72.00                                                                             $72.00
Beninati, Phyllis
43 Ridgeway Blvd
Bay Shore, NY 11706                          13495    9/14/2020    24 Hour Fitness Worldwide, Inc.              $87.50                                                                             $87.50
Benincasa, Gina
22535 Lavender Knoll Ln
Katy, TX 77449                                3420    8/27/2020    24 Hour Fitness Worldwide, Inc.          $1,944.00                                                                           $1,944.00
Benitez, Brendan
7107 Kester Ave Apt.106
Van Nuys, CA 91405                           22025    10/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Benitez, Jose L
639 Marston Ave.
La Puente, CA 91744                          25498    10/13/2020   24 Hour Fitness Worldwide, Inc.                                                             $300.00                            $300.00
Benitez, Juan Liboro
2941 Lorraine Ct
Boulder, CO 80304                             4980    8/30/2020       24 Hour Fitness USA, Inc.                              $479.00                                                              $479.00

                                                                                     Page 125 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 126 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Benitez, Rachel
2941 Lorraine Ct
Boulder, CO 80304                             5015    8/30/2020    24 Hour Fitness Worldwide, Inc.                          $1,000.00                        $1,000.00                          $2,000.00
Benitez, Yvonne
14160 Crystal Pool Ct
Eastvale, CA 92880                            1257    7/10/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Benjamin, Andrew
4506 Shade Road
La Mesa, CA 91941                             3363    8/26/2020       24 Hour Fitness USA, Inc.                $699.99                                                                            $699.99
Benjamin, Joseph
P.O. Box 29977
Anaheim, CA 92808                             7833     9/4/2020    24 Hour Fitness Worldwide, Inc.             $799.98                                                                            $799.98
BENJAMIN, JOSEPH
PO BOX 29977
ANAHEIM, CA 92808                             8624     9/4/2020    24 Hour Fitness Worldwide, Inc.             $799.98                                                                            $799.98
Benjamin, Kay E
2107 Sandtree Ct
Atlanta, GA 30331                             7389     9/3/2020    24 Hour Fitness Worldwide, Inc.                        $10,000.00                                                           $10,000.00
Bennett, Ann
296 16th Place #A
Costa Mesa, CA 92617                         24811    10/5/2020    24 Hour Fitness Worldwide, Inc.                          $1,205.00                        $1,205.00                          $2,410.00
Bennett, Edward
2870 East Oakhurst Drive
Salt Lake City , UT 84108                    13119    9/12/2020    24 Hour Fitness Worldwide, Inc.          $4,395.00                                                                           $4,395.00
Bennett, Eric
17633 Wickman Pl
San Lorenzo, CA 94580                        24394    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $230.00                            $230.00
Bennett, Karen
1010 N. Kings Rd.
#312
West Hollywood, CA 90069                     26897    12/6/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bennett, La Tisha
1332 Pelham Lane
Lewisville, TX 75077                          7012     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $250.00                            $250.00
Bennett, LaVonne
5316 Pocassett Dr.
Arlington, TX 76018                          22175    10/1/2020    24 Hour Fitness Worldwide, Inc.             $115.00                                                                            $115.00
Bennett, Lisa
1757 Harold Rd.
Escondido, CA 92026                           3233    8/21/2020    24 Hour Fitness Worldwide, Inc.              $13.00                                                                             $13.00
Bennett, Rachel
8701 NE 54th St., Apt G6
Vancouver, WA 98662                          10453     9/8/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                            $150.00
Bennett, Samuel
22211 Tehama Road
Apple Valley, CA 92308                        2456    8/19/2020    24 Hour Fitness Worldwide, Inc.              $41.81                                                                             $41.81
Bennett, Steven
7262 Alliance Court
San Diego, CA 92119                          22379    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $116.25                                                              $116.25


                                                                                     Page 126 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 127 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Benoist, Christopher W
1 Daniel Burnham CT
APT 423
San Francisco, CA 94109-5457                  7633     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Benoit, David
395 Dare Rd
Selden, NY 11784                             25741    10/20/2020    24 Hour Fitness Worldwide, Inc.                              $950.00                                                              $950.00
Benson, Cathy
7151 Johnston Rd
Pleasanton, CA 94588                          1731    7/15/2020     24 Hour Fitness Worldwide, Inc.                           $32,979.73                                                           $32,979.73
Benson, Douglas M.
2947 Briar Lea Loop SE
Olympia, WA 98501                             989      7/7/2020        24 Hour Fitness USA, Inc.                 $163.74         $527.87                                                              $691.61
Benson, Gary
6517 East Mabury Avenue
Orange, CA 92867                             20092    10/1/2020     24 Hour Fitness Worldwide, Inc.               $30.00                                                                               $30.00
Benson, Harry
408 Majorca Avenue
Altamonte Springs, FL 32714                  13727    9/14/2020     24 Hour Fitness Worldwide, Inc.              $258.92                                                                              $258.92
Benson, Kathryn
3473 Monroe Ave
San Diego, CA 92116                          11653     9/9/2020     24 Hour Fitness Worldwide, Inc.               $35.00                                                                               $35.00
Benson, Lena
5674 Clemson Street
Los Angeles , Ca 90016                       26107    10/30/2020    24 Hour Fitness Worldwide, Inc.              $679.98                                                                              $679.98
Benson, Tiffany
27525 149th PL SE
Kent, WA 98042                                2659     8/3/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Bent, Edward A.
1944 Los Angeles Ave.
Berkeley, CA 94707                            4874    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $1,225.00                                                           $1,225.00
Bent, Maureen
170 North Lakeside Drive
Piscataway, NJ 08843                         21417    10/1/2020     24 Hour Fitness Worldwide, Inc.              $124.36                                                                              $124.36
Bentchev, Kaloyan
2158 Hillside Ave
Walnut Creek, CA 94597                       12924    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $389.99                            $389.99
Bente, Marilyn
9830 Apple Tree Drive
Unit A
San Diego, CA 92124                           8030     9/4/2020     24 Hour Fitness Worldwide, Inc.               $23.44                                                                               $23.44
Bentivegna, Michael
276 Sandalwood Drive
Staten Island, NY 10308                       135     6/29/2020     24 Hour Fitness Worldwide, Inc.              $158.52                                                                              $158.52
Bentley, Annalise Makayla
5655 La Jolla Hermosa Avenue
La Jolla, CA 92037                            2004    7/20/2020     24 Hour Fitness Worldwide, Inc.              $233.15                                                                              $233.15
Bentley, Patricia
369 Paseo de Playa #409
Ventura, CA 93001                            25135    10/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00

                                                                                        Page 127 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 128 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bentzen, Roy
16 Mountain View Drive
Woodland Park, NJ 07424                      21131    10/2/2020     24 Hour Fitness Worldwide, Inc.              $110.86                                                                              $110.86
Benyo, Nicholas
435 Dunlin Plaza
Seaucus , NJ 07094                           16565    9/28/2020        24 Hour Fitness USA, Inc.                                 $156.55                                                              $156.55
Beran, Bruce
6041 Devonshire Dr
Palmdale, CA 93551                            7588     9/3/2020     24 Hour Fitness Worldwide, Inc.                             $1,610.00                                                           $1,610.00
Berber, Jaime
2150 S Monterey Ave
Ontario, CA 91761                            24144    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Berbiglia, Nina
17091 Van Dyke Lane
Huntington Beach, CA 92647                   15248    9/18/2020     24 Hour Fitness Worldwide, Inc.               $16.00                                                                               $16.00
Bercelli, Louis
P.O. Box 220047
Great Neck, NY 11022                         14428    9/15/2020            24 New York LLC                                        $24.00                                                               $24.00
Berchel, Stephania
210 Almador
Irvine, CA 92614                              988      7/7/2020     24 Hour Fitness Worldwide, Inc.              $155.24                                                                              $155.24
Berchel, Stephania
210 Almador
Irvine, CA 92614                             20967    9/30/2020     24 Hour Fitness Worldwide, Inc.              $161.42                                                                              $161.42
Beres, Dennis
152 Cameray Heights
Laguna Niguel, CA 92677                      25194    10/9/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Beres, Derek
3735 Keystone Ave Apt 302
Los Angeles, CA 90034                         2889    8/10/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Berg , David G.
2058 Quaker Way, #5
Annapolis, MD 21401                          23078    10/2/2020     24 Hour Fitness Worldwide, Inc.              $730.00                                                                              $730.00
Berg, Ashley
342 Hargrave Street
Inglewood, CA 90302                          25446    10/13/2020         24 San Francisco LLC                    $550.00                                                                              $550.00
Berg, Cindy
959 Tia Juana St.
Laguna Beach, CA 92651                       15061    9/18/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Berg, Donald
2396 North First Avenue
Upland, CA 91784                             13673    9/15/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Berg, Rodrick A
757 Litchfield Ave.
Sebastopol, CA 95472                         12060    9/10/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
Berganza, Mary Hedi
12008 Long Beach Blvd #9
Lynwood, CA 90262                             1437    7/14/2020     24 Hour Fitness Worldwide, Inc.               $77.98                                                                               $77.98




                                                                                        Page 128 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 129 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bergdorf, Gina
2200 E Ball Rd
Apt 82
Anaheim, CA 92806-5209                        7352     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Berger, Allison Lynnae
120 Kits Place
Johnstown, CO 80534                           1252    7/10/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Berger, Chantal
                                              9638     9/7/2020     24 Hour Fitness Worldwide, Inc.               $83.33                                                                               $83.33
Berger, Clarissa
7356 Juncus Court
San Diego, CA 92129                          22622    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Berger, Geri
3141 Clubhouse Road
Merrick, NY 11566                             230     6/24/2020     24 Hour Fitness Worldwide, Inc.              $226.77                                                                              $226.77
Berger, Geri
3141 Clubhouse Road
Merrick, NY 11566                            18251    9/23/2020        24 Hour Fitness USA, Inc.                 $141.78                                                                              $141.78
Berger, Gian
7356 Juncus Court
San Diego, CA 92129                          21470    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Berger, Gunter
7356 Juncus Court
San Diego, CA 92129                          23012    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Berger, Jacqueline
1232 North Brand Blvd Apt 5
Glendale, CA 91202                           27497    3/29/2021    24 Hour Fitness United States, Inc.           $470.00                                                                              $470.00
Berger, Rick
7116 Hatchers Ct.
Stockton, CA 95219                            9772     9/6/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Bergeron, Shannon
906 Sea Park Drive
Imperial Beach, CA 91932                     27003    12/10/2020    24 Hour Fitness Worldwide, Inc.             $1,079.71                                                                           $1,079.71
Bergman, David
2113 S. Fulton Circle
#102
Denver, CO 80247                             16451    9/18/2020              24 Denver LLC                        $66.00                                                                               $66.00
Bergstein, Lana
1908 Sea Eagle VW
Austin, TX 78738                             12790    9/13/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Bergstein, Scott
1908 Sea Eagle VW
Austin, TX 78738                             13479    9/13/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Berhane, Sirac
208 Fern St
Newport Beach, CA 92663                      26304    11/10/2020    24 Hour Fitness Worldwide, Inc.               $79.36                                                                               $79.36
Berhel, Hiram Alexander
5200 Lakeshore Drive
Fairfield, CA 94534                          22830    10/6/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00


                                                                                        Page 129 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 130 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Beri, Shilpa
5900 Baywater Dr
Apt 1801
Plano, TX 75093                              8671     9/5/2020    24 Hour Fitness Worldwide, Inc.             $167.63                                                                            $167.63
Berkley, Larry
601 Surf Ave #1c
Brooklyn, NY 11224                            89     6/22/2020    24 Hour Fitness Worldwide, Inc.             $179.88                                                                            $179.88
Berkley, Larry
601 Surf Ave #1c
Brooklyn, NY 11224                          16866    9/21/2020    24 Hour Fitness Worldwide, Inc.                                            $179.88                                             $179.88
Berkley, Larry
601 Surf Ave, #1c
Brooklyn, NY 11224                          16977    9/21/2020    24 Hour Fitness Worldwide, Inc.             $179.88                                                                            $179.88
Berkowitz, Natasha
1920 1/2 N Kenmore Ave
Los Angeles, CA 90027                        4988    8/31/2020    24 Hour Fitness Worldwide, Inc.             $599.41                                                                            $599.41
Berman, Howard
Paramount Assets
45 Academy Street, 5th Floor
Newark, NJ 07102                            18344    9/26/2020    24 Hour Fitness Worldwide, Inc.          $1,456.00                                                                           $1,456.00
Berman, Jay M.
8205 La Jolla Scenic Dr N
La Jolla, CA 92037                           2958     8/6/2020    24 Hour Fitness Worldwide, Inc.          $2,879.80                                                                           $2,879.80
BERMUDEZ, ARMANDO
22123 1/2 ARLINE AVE.
HAWAIIAN GARDENS, CA 90716                   9854     9/7/2020    24 Hour Fitness Worldwide, Inc.             $764.34                                                                            $764.34
Bermudez, Nataly
12451 Firebrand St
Garden Grove, CA 92840                       2080    7/21/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                            $450.00
Bernal, Alex
7900 SW 210th St.
Miami, FL 33189                             12884    9/11/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bernal, Angelita
916 Taylor Ave # C
Alameda, CA 94501                           11995    9/14/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Bernal, Arthur
17818 Nearbank Dr.
Rowland Hts., CA 91748                      20972    9/30/2020    24 Hour Fitness Worldwide, Inc.                           $144.00                                                              $144.00
Bernal, Cesario
2350 Rocky Point Court
San Leandro, CA 94579                       11315    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Bernal, Marilou
2350 Rocky Point Court
San Leandro, CA 94579                       11745    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Bernard, Alexander
181 Austin Lane
Alamo, CA 94507                              4821    8/31/2020    24 Hour Fitness Worldwide, Inc.             $250.83                                                                            $250.83
Bernard, Carlos
206 Wrightwood Ln
Greer, SC 29650                             27041    12/11/2020          24 New York LLC                      $874.00                                                                            $874.00

                                                                                    Page 130 of 1763
                                                           Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 131 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bernard, Christene
9053 Camp Light Ave #102
Las Vegas, NV 89149                            7836     9/2/2020     24 Hour Fitness Worldwide, Inc.           $3,200.00                                                                           $3,200.00
Bernard, Elizabeth
1565 Wessex Avenue
Los Altos, CA 94024                           24825    10/7/2020     24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Bernard, Emmanuel C
95-060 Waikalani Dr. D#302
Miliani, HI 96767                             18785    9/26/2020     24 Hour Fitness Worldwide, Inc.           $2,600.00                                                                           $2,600.00
Bernard, Larry
4090 Eagle Nest Lane
Danville, CA 94506                            15169    9/20/2020     24 Hour Fitness Worldwide, Inc.             $120.00                                                                             $120.00
Bernard, Sebastien
3820 Shafter Aver
Oakland, CA 94609                             27374     2/7/2021        24 Hour Fitness USA, Inc.                               $966.00                                                              $966.00
Bernardini, Sharon M.
1600 Las Trampas Rd.
Alamo, CA 94507                               26087    10/29/2020 24 Hour Fitness United States, Inc.            $499.00                                                                             $499.00
Bernardino Peralta, Gabriel
7007 Lockwood St
Oakland,, CA 94621                             6423     9/1/2020     24 Hour Fitness Worldwide, Inc.             $150.00                                                                             $150.00
Bernardino, Sylvia
812 Oak Creek Drive
Vacaville, CA 95687                            7640     9/4/2020        24 Hour Fitness USA, Inc.                $204.19                                                                             $204.19
Bernardo, Jad
478 Kings Road
Brisbane, CA 94005                            14970    9/17/2020     24 Hour Fitness Worldwide, Inc.             $300.00                                                                             $300.00
Bernardoni, David
6701 Bianca Ave.
Lake Balboa, CA 91406                          7336     9/3/2020     24 Hour Fitness Worldwide, Inc.             $215.00                                                                             $215.00
Bernardy, Brian
8115 Polo Crosse Ave
Sacramento, CA 95829                          20492    9/30/2020     24 Hour Fitness Worldwide, Inc.             $399.99                                                                             $399.99
Bernas, Racel
5857 Ginger Drive
Eastvale, CA 92880                             9099     9/5/2020     24 Hour Fitness Worldwide, Inc.             $750.00                                                                             $750.00
Berndt, Dorothy Jeanne
636 24th Place
Hermosa Beach, CA 90254                        3109    8/17/2020     24 Hour Fitness Worldwide, Inc.             $920.00                                                                             $920.00
Berndt, Dorothy Jeanne
636 24th Place
Hermosa Beach, CA 90254                       24602    10/2/2020     24 Hour Fitness Worldwide, Inc.             $920.00                                                                             $920.00
Berne, Anne
206 Trevethan Ave.
Santa Cruz, CA 95062                          12314    9/12/2020     24 Hour Fitness Worldwide, Inc.              $29.00                                                                              $29.00
Bernhardt, Carole
P.O. Box 1331
Ferndale, WA 98248                            18171    9/25/2020     24 Hour Fitness Worldwide, Inc.              $46.64                                                                              $46.64




                                                                                        Page 131 of 1763
                                                                             Case 20-11568-KBO           Doc 72       Filed 04/19/21    Page 132 of 441


                                                                                                              Claim Register
                                                                                                           In re RS FIT NW LLC
                                                                                                           Case No. 20-11568

                                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                                 Amount                                           Amount           Amount
Bernhardt, Cory
2316 Stratford Drive
Lomita, CA 90717                                                 13824    9/14/2020    24 Hour Fitness United States, Inc.             $61.46                                                                              $61.46
Bernie B. Paragas, as Guardian ad litem for J.L.R.P, a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12782    9/11/2020              RS FIT CA LLC                          $0.00                                                                               $0.00
Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Attn: Michael Busenkell, Esq.
Gellert Scali Busenkell & Brown, LLC
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12651    9/11/2020      24 Hour Fitness Holdings LLC                   $0.00                                                                               $0.00
Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12157    9/11/2020          24 San Francisco LLC                       $0.00                                                                               $0.00
Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12481    9/11/2020         24 Hour Holdings II LLC                     $0.00                                                                               $0.00
Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12486    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12433    9/11/2020            24 New York LLC                          $0.00                                                                               $0.00
Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12445    9/11/2020              24 Denver LLC                          $0.00                                                                               $0.00
Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12492    9/11/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12652    9/11/2020           RS FIT Holdings LLC                       $0.00                                                                               $0.00




                                                                                                            Page 132 of 1763
                                                                             Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 133 of 441


                                                                                                              Claim Register
                                                                                                           In re RS FIT NW LLC
                                                                                                           Case No. 20-11568

                                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                                 Amount                                           Amount           Amount
Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12655    9/11/2020              RS FIT NW LLC                         $0.00                                                                                $0.00
Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                             12781    9/11/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Bernier III, Louis
65 Spruce Rd
Golden, CO 80401                                                 23838    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                 $67.00                             $67.00
Bernier, Michelle N.
304 Durmont Ln
Annapolis, MD 21401                                                44     6/27/2020    24 Hour Fitness United States, Inc.           $612.88                                                                              $612.88
Bernshteyn, Inessa
2650 East 13 Str
#4C
Brooklyn, NY 11235                                               18859    9/30/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Bernstein, Larry R
1887 Chaparro Court
Walnut Creek, CA 94596                                           12989    9/12/2020     24 Hour Fitness Worldwide, Inc.              $554.00                                                                              $554.00
Bernstein, Larry R.
1887 Chaparro Court
Walnut Creek, CA 94596                                           16288    9/18/2020     24 Hour Fitness Worldwide, Inc.              $554.00                                                                              $554.00
Bernstein, Robin M
11259 Flatiron Drive
Lafayette, CO 80026                                               2343    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,044.00                                                                           $1,044.00
Berrest, Stacy
213 Koch Ave.
Placentia, CA 92870                                               5700     9/2/2020    24 Hour Fitness United States, Inc.          $6,380.00                                                                           $6,380.00
Berroya, Charles
25607 President Avenue
Harbor City, CA 90710                                             8983     9/5/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Berry, Barbara
601 E. Micheltorena St Unit 45
Santa Barbara, CA 93103                                          27494    3/26/2021     24 Hour Fitness Worldwide, Inc.               $14.00                                                                               $14.00
Berry, Catalina
3203A Hollywood Ave.
Austin, TX 78722                                                   27     6/26/2020    24 Hour Fitness United States, Inc.           $269.26                                                                              $269.26
Berry, Dale
3633 Centralia Street
Lakewood, CA 90712                                               24971    10/5/2020     24 Hour Fitness Worldwide, Inc.             $2,697.28                                                                           $2,697.28
Berry, Mark
74 Alison Ave
Rohnert Park, CA 94928                                           24045    10/2/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Berry, Mary
3613 Lincoln Ave
Altadena, CA 91001-3833                                          17176    9/28/2020     24 Hour Fitness Worldwide, Inc.             $2,017.08                                                                           $2,017.08

                                                                                                            Page 133 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 134 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Berry, Nathan
11891 Spruce Canyon Cir
Golden, CO 80403                             4027    8/28/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Berry, Silvia
7194 Travis Place
Rancho Cucamonga, CA 91739                  20180    9/29/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bersaw, Martin
78 Highview Drive
Woodland Park, NJ 07424                      1913    7/19/2020     24 Hour Fitness Worldwide, Inc.               $70.00                                                                               $70.00
Bersaw, Martin
78 Highview Drive
Woodland Park, NJ 07424                     18540    9/23/2020     24 Hour Fitness Worldwide, Inc.                               $70.00                                                               $70.00
Berson, Martin
1904 W 33rd St
Austin, TX 78703                             1816    7/22/2020     24 Hour Fitness Worldwide, Inc.               $49.70                                                                               $49.70
Bersted, Laura
11770 S. Pine St
Olathe, KS 66061                            25280    10/9/2020    24 Hour Fitness United States, Inc.           $553.99                                                                              $553.99
Bertellotti, Lukw Elliot
1420 NW Lovejoy St. Unit #628
Portland, OR 97209                          11235     9/9/2020     24 Hour Fitness Worldwide, Inc.               $59.98                                                                               $59.98
Berterretche, Jeanne M
303 W. Merrill Ave, # 912
Rialto, CA 92376                            25202    10/10/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bertha, Brian
10 Ross Court
Danville, CA 94526                          22124    10/1/2020     24 Hour Fitness Worldwide, Inc.              $224.95                                                                              $224.95
Bertha, Brian
10 Ross Court
Danville, CA 94526                          22164    10/1/2020     24 Hour Fitness Worldwide, Inc.              $224.95                                                                              $224.95
Bertoldi, David
31 Belford Way
San Mateo, CA 94402                          3891    8/27/2020     24 Hour Fitness Worldwide, Inc.              $165.00                                                                              $165.00
Bertram, William J.
26 Perch Drive
Mahopac, NY 19541-1938                      27443     3/1/2021            24 New York LLC                       $150.00                                                                              $150.00
Bertrand, Desiree
21602 Lake View Road
Damon, TX 77430                              2033    7/22/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Bertrand, Joseph
21602 Lake View Road
Damon, TX 77430                              2027    7/22/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Berube, Melissa
6715 Jerno Drive Unit B
Bakersfield, CA 93313                       26215    11/4/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
BESEM, MICHAEL
5419 HOLLYWOOD BLVD #C-300
LOS ANGELES, CA 90027                       10524     9/8/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99




                                                                                       Page 134 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 135 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Besem, Michael
5419 Hollywood Blvd. #C-300
Los Angeles, CA 90027                         9436     9/4/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Besic, Sanela
6149 Joaquin Murieta Ave Unit D
Newark, CA 94560                              5418     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Besnelian, Gayane
2412 Seneca Street
Pasadena, CA 91107                            9890     9/6/2020    24 Hour Fitness United States, Inc.          $4,000.00                                                                           $4,000.00
Best, Mitchell
1302 Colony Dr
Annapolis, MD 21403                          11058     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Best, Rachel
1931 NW 32nd Circle
Camas, WA 98607                               6896     9/1/2020     24 Hour Fitness Worldwide, Inc.                                               $864.00                                             $864.00
Best, Regan
16603 Selby Dr.
San Leandro, CA 94578                        18798    9/25/2020     24 Hour Fitness Worldwide, Inc.           $12,000.00                                                                           $12,000.00
Betancourt, Alvaro
26742 Baronet
Mission Viejo, CA 92692                      14634    9/16/2020     24 Hour Fitness Worldwide, Inc.               $38.99                                                                               $38.99
Betancourt, Jennifer
26742 Baronet
Mission Viejo, CA 92692                      14298    9/16/2020     24 Hour Fitness Worldwide, Inc.               $39.99                                                                               $39.99
Betancourt, Jennifer
26742 Baronet
Mission Viejo, CA 92692                      14437    9/16/2020     24 Hour Fitness Worldwide, Inc.               $39.99                                                                               $39.99
BETELAK, SANDRA
2521 E 16TH ST
BROOKLYN, NY 11235                           17335    9/22/2020     24 Hour Fitness Worldwide, Inc.              $228.00                                                                              $228.00
Betterton, William
215 10th Ave. E.
Apt. 412
Seattle, WA 98102                             3203    8/20/2020    24 Hour Fitness United States, Inc.           $101.27                                                                              $101.27
Betts, Gregory & Debra
PO BOX 856
Katy, TX 77493                               25758    10/19/2020    24 Hour Fitness Worldwide, Inc.                                               $145.00                                             $145.00
Beville, Rhonda L
89 So. Highland Ave
B33
Ossining, NY 10562                            8605     9/4/2020     24 Hour Fitness Worldwide, Inc.               $30.00                                                                               $30.00
Bevli, Gurmohanjeet
10327 Midway Street
Bellflower, CA 90706                         12621    9/13/2020        24 Hour Fitness USA, Inc.                                $2,398.00                                                           $2,398.00
Beyder, Eliza
P.O. Box 1294
Ventura, CA 93002                            12071    9/10/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Beyer, Judith E
11209 Montgall Ave, Apt 303
Kansas City, MO 64137                        26039    10/27/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00

                                                                                        Page 135 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 136 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Beyers, Matt
779 Kingston Ave
Apt 10
Piedmont, CA 94611                            6920     9/2/2020    24 Hour Fitness Worldwide, Inc.             $149.99                                                                            $149.99
Beytebiere, Joshua
2938 Capps Street
San Diego, CA 92104                           1383    7/13/2020    24 Hour Fitness Worldwide, Inc.          $1,548.00                                                                           $1,548.00
Beytelman, Anna
715 Ocean Pkwy
#4N
Brooklyn, NY 11230                           20837    9/29/2020       24 Hour Fitness USA, Inc.                $167.88                                                                            $167.88
Bhagat, Shalinui
925 Culebra Road
Hillsborough, CA 94010                       25636    10/19/2020   24 Hour Fitness Worldwide, Inc.          $2,300.00                                                                           $2,300.00
Bhajaria, Nishant
2504 Mardell Way
Mountain View, CA 94043                      10909     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bhakta, Sulma
2411 Speidel Drive
Pflugerville, TX 78660                       18084    9/25/2020    24 Hour Fitness Worldwide, Inc.                           $699.99                                                              $699.99
Bhandari, Arti
2567 Alamo Country Circle
Alamo, CA 94507                              19873    10/2/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                            $249.99
Bhandari, Raj
2213 HILLSHIRE LN
IRVING, TX 75063                             12027    9/10/2020    24 Hour Fitness Worldwide, Inc.              $75.00                                                                             $75.00
Bhandari, Vaidehi
3675 Kay Ct
Fremont, CA 94538                            10670     9/8/2020    24 Hour Fitness Worldwide, Inc.          $2,500.00                                                                           $2,500.00
Bhanot, Anish
1322 Austin Street
Fremont, CA 94539                             9867     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                            $699.00
Bhansali, Apurva
7205 Foxtree Cove
Austin, TX 78750                              9059     9/5/2020    24 Hour Fitness Worldwide, Inc.                            $69.26                                                               $69.26
Bhardwaj, Sumita
3113 Naomi Court
Pinole, CA 94564                             21729    10/2/2020       24 Hour Fitness USA, Inc.                                               $441.99                                             $441.99
Bhargava, Jaspal K.
16604 Honeybee Dr.
Tustin, CA 92782                             20547    9/28/2020    24 Hour Fitness Worldwide, Inc.                           $499.92                                                              $499.92
Bhargava, Rohan
1217 Hawk Feather Trl
Leander, TX 78641                            21319    10/1/2020       24 Hour Fitness USA, Inc.             $3,264.00                                                                           $3,264.00
Bhaskara Venkata, Uma Shankar
1627 Ixias Ct
San Jose, CA 95124                           19111    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                            $699.00
Bhat, Poornima
9203 Lily Glen Ct
Katy, TX 77494                               26876    12/4/2020    24 Hour Fitness Worldwide, Inc.             $102.27                                                                            $102.27

                                                                                     Page 136 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 137 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bhat, Sanjay R
17113 Yvette Ave
Cerritos, CA 90703                            8337     9/4/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Bhat, Sonali
60 Urbano Dr
San Francisco, CA 94127                      23354    10/2/2020        24 Hour Fitness USA, Inc.                                                $1,600.00                                           $1,600.00
Bhatia, Kush Raj
27 Vienne
Irvine, CA 92606                             18107    9/25/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
BHATIA, RAJESH
27 VIENNE
IRVINE, CA 92606                             18036    9/25/2020     24 Hour Fitness Worldwide, Inc.           $24,150.00                                                                           $24,150.00
BHATIA, RAVI
15101 CALLE VERANO
CHINO HILLS , CA 91709-5049                  23715    10/2/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Bhatia, Siksha
7844 Stoneleaf Road
San Ramon, CA 94582                           6311     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Bhatt, Anish
922 Shore Breeze Dr
Sacramento, CA 95831                          9737     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Bhatt, Setul
1105 E Northridge Ave
Glendora, CA 91741                           15235    9/18/2020     24 Hour Fitness Worldwide, Inc.               $91.91                                                                               $91.91
Bhattacharya, Deblina
406 E 30th St.
Apt 103
Austin, TX 78410                             25718    10/19/2020       24 Hour Fitness USA, Inc.                 $249.99                                                                              $249.99
Bhattacharya, Dev
5213 Ironshoe Drive
San Jose, CA 95138                           16193    9/17/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Bhattacharya, Joy
2180 Goldenrod Ln
San Ramon, CA 94582                          21536    10/1/2020    24 Hour Fitness United States, Inc.                           $100.00                                                              $100.00
Bhattarai, Jasmine
5509 Montclair Drive
Colleyville, TX 76034                         2992     8/6/2020     24 Hour Fitness Worldwide, Inc.             $1,632.00                                                                           $1,632.00
Bhattarai, Jasmine
5509 Montclair Drive
Colleyville, TX 76034                        18189    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,632.00                                                                           $1,632.00
Bhattarai, Kristina
2710 Point Vista Dr
Lewisville, TX 75067                          1077     7/9/2020    24 Hour Fitness United States, Inc.           $112.20                                                                              $112.20
Bhatti, Pervaiz
7770 Marshall Heights Court
Falls Church, VA 22043                       10104     9/8/2020     24 Hour Fitness Worldwide, Inc.             $3,299.00                                                                           $3,299.00
Bhavsar, Punal
101 Fountain Oaks Circle
#39
Sacramento, CA 95831                          8917     9/5/2020          24 San Francisco LLC                     $83.23                                                                               $83.23

                                                                                        Page 137 of 1763
                                                           Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 138 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Bheemidi, Arati
2036 Lawndale Dr.
Irving, TX 75063                                9234     9/5/2020     24 Hour Fitness Worldwide, Inc.              $214.00                                                                              $214.00
BHF, a California Limited Partnership
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                           2154    8/12/2020        24 Hour Fitness USA, Inc.             $711,312.58                                                                          $711,312.58
Bhinder, Kudrat
311 Cedar St
Apt 1206
Seattle, WA 98121                               7471     9/3/2020     24 Hour Fitness Worldwide, Inc.             $2,065.00                                                                           $2,065.00
Bhowmik, Anjana
2910 Shamrock Ave
Brea, CA 92821                                 17369    9/23/2020    24 Hour Fitness United States, Inc.          $1,399.98                                                                           $1,399.98
Bhowmik, Neel
26910 Soapstone Terrace Lane
Katy, TX 77494                                  2704    8/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Bhujel, Subash
23608 43rd Dr SE
Bothell, WA 98021                              14481    9/16/2020     24 Hour Fitness Worldwide, Inc.              $243.74                                                                              $243.74
BHUKHAN, RAJESH k
613 AMBERSTONE LN.
SAN RAMON, CA 94582                            11053     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
BHUKHAN, RAJESH K.
613 AMBERSTONE LN.
SAN RAMON, CA 94582                            23101    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Bhukhan, Rajesh Kumar
613 Amberstone Ln.
San Ramon, CA 94582                            24471    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Bhuleskar, Ronald
3944 W Las Positas Blvd
Pleasanton , CA 94588                          14478    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,199.98                                                                           $1,199.98
Bhuleskar, Ronald
3944 W Las Positas Blvd
Pleasanton, CA 94588                            9930     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,199.98                                                                           $1,199.98
Bhumbla, Ravinder
2540 Paddock Drive
San Ramon, CA 94583                             5297     9/1/2020    24 Hour Fitness United States, Inc.                           $243.00                                                              $243.00
Bhumbla, Ravinder
2540 Paddock Drive
San Ramon, CA 94583                             5347     9/1/2020    24 Hour Fitness United States, Inc.                           $243.00                                                              $243.00
Bhumbla, Rima
2540 Paddock Drive
San Ramon, CA 94583                             5416     9/1/2020    24 Hour Fitness United States, Inc.                           $243.00                                                              $243.00
Bhupalam, Suresh
4397 NW Palo Verde Place
Beaverton, OR 97006                            10727     9/9/2020     24 Hour Fitness Worldwide, Inc.              $690.00                                                                              $690.00




                                                                                          Page 138 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 139 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Bhuptani, Mihir
43977 Beretta Dr
Fremont, CA 94539                             24494    10/4/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Bi, Mary
19 Laurel Street
Morris Plains, NJ 07950                        9482     9/6/2020     24 Hour Fitness Worldwide, Inc.              $110.86                                                                              $110.86
Bi, Qi
19 Laurel Street
Morris Plains, NJ 07950                        9430     9/6/2020     24 Hour Fitness Worldwide, Inc.              $100.20                                                                              $100.20
Biaggi, Suzanne
240 Keokuk St.
Petaluma, CA 94952                            23084    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bialo, Catherine
9876 Solomon Circle
Sandy, UT 84092                               11479     9/9/2020     24 Hour Fitness Worldwide, Inc.              $250.83                                                                              $250.83
Biamonte, Alex
3953 S Whitin Way
Denver, CO 80237                               2581    7/31/2020              24 Denver LLC                      $1,735.00                                                                           $1,735.00
Bian, Lihua
                                              20661    10/1/2020        24 Hour Fitness USA, Inc.                 $193.95                                                                              $193.95
Bianchi, Ruth S
3509 Curley Maple Dr
Pearland, TX 77584                            23871    10/2/2020     24 Hour Fitness Worldwide, Inc.              $141.77                                                                              $141.77
Bibbs, Mackinzie
2327 Cedar Ave #4
Long Beach, CA 90806                          21256    10/4/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Bicek, Linda
27W118 Evelyn Ave
Winfield, IL 60190                            20623    9/30/2020    24 Hour Fitness United States, Inc.           $375.93                                                                              $375.93
Bichut, Dominique
150 E56th Street
Apt 9C
New York, NY 10022-3633                       10437     9/8/2020     24 Hour Fitness Worldwide, Inc.               $69.99                                                                               $69.99
Bicker, Jonathan
5927 S. Kenton Way
Englewood, CO 80111                            5747     9/2/2020    24 Hour Fitness United States, Inc.            $34.99                                                                               $34.99
Bicking, Barbara
PO Box 8892
Redlands, CA 92375-2092                       14821    9/17/2020     24 Hour Fitness Worldwide, Inc.                               $60.00                                                               $60.00
Bicking, Pamela
16554 E. Floyd Ave.
Aurora, CO 80013                              12602    9/11/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
BIDDAPPA, NIDHI
630 VETERANS BLVD
APT 377
REDWOOD CITY, CA 94063                         632      7/7/2020        24 Hour Fitness USA, Inc.                                 $276.87                                                              $276.87
Biddulph, Evan
6431 S Lakeview St
Littleton, CO 80120                           10585     9/8/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00


                                                                                         Page 139 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 140 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bido, Soraya
2676 Grand Concourse #4N
Bronx, NY 10458                               1778    7/16/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00
Bie, Lisa
43088 Everglades Park Drive
Fremont, CA 94538                            23968    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $156.00                            $156.00
Bie, Xi
8216 Kew Gardens Road
Kew Gardens, NY 11415                         290      7/1/2020            24 New York LLC                      $1,536.00                                                                           $1,536.00
Bieber, Kristine
25081 Morro Court
Laguna Hills, CA 92653                       25259    10/11/2020    24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Biela, Richard V.
10832 Ballantrae Way
Rancho Cordova, CA 95670                     25582    10/15/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Bielma, Marisol
PO Box 1591
Santa Monica, CA 90406                       25110    10/6/2020        24 Hour Fitness USA, Inc.                $1,199.00                                                                           $1,199.00
Bien, Philip Arthur
7255 Calabria Ct 39
San Diego, CA 92122                          24334    10/2/2020     24 Hour Fitness Worldwide, Inc.               $89.97                                                                               $89.97
Bierbrodt, Candace
6218 Córdoba Court
Long Beach, CA 90803                         21697    10/1/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Biggica, Michael
3812B 24th St
San Francisco, CA 94114                       5942     9/3/2020     24 Hour Fitness Worldwide, Inc.              $143.33                                                                              $143.33
Biggs, Annette L.
101 Monasterio Ct
San Ramon, CA 94583                          16015    9/17/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Biggs, Cory A.
101 Monasterio Ct
San Ramon, CA 94583                          16016    9/17/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Bighamian, Mansour
P.O. BOX 251774
Los Angeles, CA 90025                        10620     9/9/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Bigolin, Viviana
PO Box 928481
San Diego, CA 92192                          23333    10/6/2020     24 Hour Fitness Worldwide, Inc.              $175.93                                                                              $175.93
BIGORNIA, ANA MARIA S.
11553 MADERA ROSA WAY
SAN DIEGO, CA 92124                          11848    9/10/2020        24 Hour Fitness USA, Inc.                  $70.00                                                                               $70.00
Bilden, Linda
32781 Ash Avenue SE
Black Diamond, WA 98010                       1405    7/13/2020     24 Hour Fitness Worldwide, Inc.              $494.52                                                                              $494.52
Bilello, Kathleen
5 Mansfield Lane South
East Northport, NY 11731                     26842    12/2/2020     24 Hour Fitness Worldwide, Inc.              $187.47                                                                              $187.47




                                                                                        Page 140 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 141 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Bilett, Jane L.
1011 S. Valentia St.
Unit 150
Denver , CO 80247                             24741    10/2/2020            24 Denver LLC                        $15.15                                                                             $15.15
Bilewski, Tamara
1823 S. Welch Circle
Lakewood, CO 80228                             6380     9/3/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                            $215.00
Billingham, Christopher
2020 NE 102nd St
Seattle, WA 98125                             12162     9/9/2020    24 Hour Fitness Worldwide, Inc.             $103.48                                                                            $103.48
Billings, Brian
819 E. LAUREL OAK DR.
AZUSA, CA 91702                               14685    9/16/2020             RS FIT CA LLC                      $416.00                                                                            $416.00
Billington, Lisa
11508 Aspen Creek Drive
Forth Worth, TX 76244                         13175    9/12/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                            $150.00
Bills, Sean-Luc
8263 E.Blue Canyon Court
Anaheim Hills, CA 92808                        5221    8/30/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Binek, Sierra
12785 SW Glenhaven St
Portland, OR 97225                             2703    8/13/2020    24 Hour Fitness Worldwide, Inc.              $85.98                                                                             $85.98
Binek, Sierra
12785 SW Glenhaven Street
Portland, OR 97225                            19870    9/29/2020    24 Hour Fitness Worldwide, Inc.              $85.98                                                                             $85.98
Bingham, Al
5448 Milkwood Lane
Las Vegas, NV 89149                           21562    10/2/2020       24 Hour Fitness USA, Inc.                $299.99                                                                            $299.99
Bingham, Sherry
5448 Milkwood Ln
Las Vegas, NV 89149                           21070    10/1/2020       24 Hour Fitness USA, Inc.                $835.77                                                                            $835.77
Binion, Kimberly
1660 Aurora Ave N Apt. B103
Seattle, WA 98109                             24350    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                              $92.46                             $92.46
Binns, Rick
5119 Westwood Pines Dr
Katy, TX 77449                                19692    9/29/2020    24 Hour Fitness Worldwide, Inc.              $45.00                                                                             $45.00
Biondo, Laura
2721 N Pine Island Rd
Apt 11
Sunrise, FL 33322                              527      7/2/2020    24 Hour Fitness Worldwide, Inc.                           $540.00                           $540.00                          $1,080.00
Bio-Nutritional Research Group, Inc.
6 Morgan
Suite 100
Irvine, CA 92618                               985      7/6/2020    24 Hour Fitness Worldwide, Inc.         $42,336.00                                                                          $42,336.00
Biradavolu, Kal
93 Boston Ave
North Arlington, NJ 07031                     27318    1/26/2021    24 Hour Fitness Worldwide, Inc.             $166.29                                                                            $166.29




                                                                                      Page 141 of 1763
                                                           Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 142 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Bird, Melissa
6414 Elliott Way
Everett, WA 98203                             23347    10/2/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Birk, Bernadette
Bernadette Birk Interior Designs
104333 Sunrise Lakes Blvd #105
Sunrise, FL 33322                              2395    7/21/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Birkan, Giray
1327 Carpers Farm Way
Vienna, VA 22182                               8342     9/4/2020        24 Hour Fitness USA, Inc.                 $563.99                                                                              $563.99
Birkett, Tom
12221 Rios Road
San Diego, CA 92128                           10467     9/9/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Birring, Abishek
                                               8891     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Birringer, Nicholas
36 Creekside Ln
San Mateo, CA 94401                           14624    9/16/2020     24 Hour Fitness Worldwide, Inc.              $233.33                                                                              $233.33
Biru, Bersabeh
c/o Matern Law Group, PC
Sara B. Tosdal, Esq.
1330 Broadway, Ste. 428
Oakland, CA 90266                             23591    10/2/2020        24 Hour Fitness USA, Inc.             $250,000.00                                                                          $250,000.00
Bishnoi, Mukul
263 Nebula Rd
Piscataway, NJ 08854                          18453    9/27/2020    24 Hour Fitness United States, Inc.           $124.72                                                                              $124.72
BISHOP, BRIAN
6109 GREENMERE PLACE
DALLAS, TX 75227                               740      7/7/2020     24 Hour Fitness Worldwide, Inc.               $50.57                                                                               $50.57
Bishop, Carol Anne
5519 NE 43rd Way
Vancouver, WA 98661                           25199    10/10/2020 24 Hour Fitness United States, Inc.            $1,560.00                                                                           $1,560.00
Bishop, Carol
5519 NE 43rd Way
Vancouver, WA 98661                           25205    10/10/2020    24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Bishop, Cody
825 Geary St
Apt 1400
San Francisco, CA 94109                       18814    9/30/2020          24 San Francisco LLC                    $429.00                                                                              $429.00
Bishop, Diane E
2208 Lago Canyon Ct
Pearland, TX 77089                            19376    9/29/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Bishop, Dianne Marie
5861 Wheelhouse Lane
Agoura Hills, CA 91301                        23382    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,440.00                                                           $1,440.00
Bishop, George
2208 Lago Canyon Ct
Pearland, TX 77089                            20039    9/29/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98




                                                                                         Page 142 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 143 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Bishop, Marcus
158 Tharp Drive
Moraga, CA 94556                              10315     9/8/2020     24 Hour Fitness Worldwide, Inc.              $233.33                                                                              $233.33
Bishop, Shannon
8646 Raintree Drive
Whittier, CA 90605                             8423     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Bisiar, Carole
7859 Rancho Fanita Drive Unit D
Santee, CA 92071                               4056    8/28/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Bisping, Kevin
225 Barry Drive
Ventura, CA 93001                             23326    10/1/2020     24 Hour Fitness Worldwide, Inc.              $251.80                                                                              $251.80
Bissell, Brian
1303 walnut ave. #5
Huntington Beach, CA 92648                     6428     9/3/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Bissell, Brian
1303 walnut ave. #5
Huntington Beach, CA 92648                     8068     9/3/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Bissett, Karrah
2195 Station Village Way. Apt. 1128
San Diego, CA 92108                            3972    8/28/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Biswas, Mousumi
1312 CRIMSON GLORY LANE
KELLER, TX 76248                              11531     9/9/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Bitar, Ray
689 Fifth Avenue
Chula Vista, CA 91910                          4156    8/29/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bito, Lisa
1841 Los Encantos Court
Los Gatos, CA 95032                           14549    9/16/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Bittan, Bruce
203 East 72nd St
Apt 9C
New York, NY 10021                            19159    9/25/2020            24 New York LLC                       $250.00                                                                              $250.00
Bittner, Emily
1415 Indiana St. Apt 104
San Francisco, CA 94107                       14031    9/14/2020     24 Hour Fitness Worldwide, Inc.                             $1,134.40                                                           $1,134.40
Bivens, Jacob
7537 El Chino Circle
Buena Park, CA 90620                           6635     9/1/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Bixenman, Nicole
1305 N Crape Myrtle Drive
Azusa, CA 91702                               24270    10/2/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Bizjak, Robert J.
4855 SW Franklin Ave
Apt 133
Beaverton, OR 97005                           10646     9/8/2020     24 Hour Fitness Worldwide, Inc.              $192.00                                                                              $192.00
Bjarnson, Dan
356 E Annalyn Cir
Sandy, UT 84070                               11106     9/9/2020        24 Hour Fitness USA, Inc.                 $372.43                                                                              $372.43

                                                                                         Page 143 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 144 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bjornberg, Kathleen E.
9708 116th Avenue NE
Kirkland, WA 98033                          20210    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,031.80                                                                           $1,031.80
Blacano, Jr., Leopoldo O.
550 E Olive Ave. #D
Burbank, CA 91501                           24345    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Blacano, Jr., Leopoldo O.
550 E Olive Ave. #D
Burbank, CA 91501                           24828    10/5/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Blacher, Jessica
Taylor and Ring
John Taylor
1230 Rosecrans Ave.
Suite 360
Manhattan Beach, CA 90266                   15250    9/17/2020        24 Hour Fitness USA, Inc.             $350,000.00                                                                          $350,000.00
BLACHER, JESSICA
TAYLOR AND RING
JOHN TAYLOR
1230 ROSENCRANS AVENUE
SUITE 360
MANHATTAN BEACH, CA 90266                   16973    9/21/2020        24 Hour Fitness USA, Inc.             $350,000.00                                                                          $350,000.00
Black , Aaron S
709 E Alder St
Brea , CA 92821                              4680    8/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
BLACK CHERRY LIMITED LIABILITY COMPANY
3300 Enterprise parkway
Beachwood, OH 44122                          6721     9/2/2020        24 Hour Fitness USA, Inc.             $646,428.14                                                                          $646,428.14
Black II, Kenneth
Harris Cook, LLP
c/o Melinda Barlow
1309-A West Abram
Arlington, TX 76013                         17513    9/23/2020        24 Hour Fitness USA, Inc.             $100,000.00                                                                          $100,000.00
Black, Carrie
154 American River Canyon
Folsom, CA 95630                            25619    10/16/2020    24 Hour Fitness Worldwide, Inc.             $2,129.76                                                                           $2,129.76
Black, Colin
6292 S. Miller St.
Littleton, CO 80217                         24119    10/2/2020     24 Hour Fitness Worldwide, Inc.               $98.84                                                                               $98.84
Black, Douglas N
11616 High Forest Dr
Dallas, TX 75230                            16235    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Black, Jamie
7 Quiet Yearling Pl
Tomball, TX 77375                           25902    10/26/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Black, Jamie
7 Quiet Yearling Pl
Tomball, TX 77375                           25930    10/25/2020    24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92
Black, Michelle
249 Trillium Park Loop
Conroe, TX 77304-5099                       19999    9/28/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00

                                                                                       Page 144 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 145 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Black, Peter F.
306 Olive Ave.
Long Beach, CA 90802                           9978     9/6/2020     24 Hour Fitness Worldwide, Inc.               $36.99                                                                               $36.99
Black, Robert A
P.O. Box 901022
Portland, OR 97290                            26273    11/6/2020     24 Hour Fitness Worldwide, Inc.               $93.48                                                                               $93.48
Black, RoseAnna M
3433 Karen Ave
Long Beach, CA 90808                           6019    8/31/2020    24 Hour Fitness United States, Inc.           $389.99                                                                              $389.99
Black, RoseAnna
3433 Karen Ave
Long Beach, CA 90808                           4919    8/31/2020        24 Hour Fitness USA, Inc.                 $389.99                                                                              $389.99
Black, Sean
914 Valetta Flat Ave
Las Vegas, NV 89183                           22564    10/2/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Black, Stephanie
29661 Coldwater Avenue
Honey Creek, IA 51542                         13463    9/15/2020     24 Hour Fitness Worldwide, Inc.               $97.71                                                                               $97.71
Blackburn, Elizabeth
4154 Woodland Ct
Grapevine , TX 76051                          11312    9/10/2020     24 Hour Fitness Worldwide, Inc.              $322.00                                                                              $322.00
Blackburn, Eric
3544 Brenton Avenue Apt F
Lynwood, CA 90262                             17254    9/22/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Blackburn, Robert
4154 Woodland Ct
Grapevine, TX 76051                           11798    9/10/2020     24 Hour Fitness Worldwide, Inc.              $322.00                                                                              $322.00
Blackheart Construction & Consulting Corp.
515 Canal St
Fl 1
New York, NY 10013                             364     6/24/2020     24 Hour Fitness Worldwide, Inc.           $13,880.00                                                                           $13,880.00
Blacklock, Raymond L
17964 Alder St
Hesperia, CA 92345                             3630    8/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Blackmer, Keith
4509 Hazeltine Ave. Apt. C
Sherman Oaks, CA 91423                        13269    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $375.00                                                              $375.00
Blackmon, Laura Y
11798 Barrentine Loop
Parker, CO 80138                               5203     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Blackwell, Howard
41012 Oakview Ln.
Palmdale, CA 93551                             5018    8/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Blackwell, Lee
16152 Beach Blvd
Suite 166
Huntington Beach, CA 92647                    26795    11/30/2020       24 Hour Fitness USA, Inc.                 $938.00                                                                              $938.00
Blackwell, Sandra
1466 N. Clybourn Avenue
Burbank, CA 91505                             21270    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $430.00                                                              $430.00

                                                                                         Page 145 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 146 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Blackwell, Sandra
1466 N. Clybourn Avenue
Burbank, CA 91505                             21770    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $430.00                                                              $430.00
Blaimert, Richard
547 N Kings RD #101
West Hollywood, CA 90048                      26701     9/2/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Blair, Dakota
Shawn Blair
5902 Country Place
League City, TX 77573                          4970    8/31/2020     24 Hour Fitness Worldwide, Inc.              $449.00                                                                              $449.00
Blair, Joanne D.
605 Silverado Way
Eagle Point, OR 97524                          1965    7/19/2020     24 Hour Fitness Worldwide, Inc.              $171.68                                                                              $171.68
Blair, Joanne D.
605 Silverado Way
Eagle Point, OR 97524                         24433    10/2/2020     24 Hour Fitness Worldwide, Inc.              $171.68                                                                              $171.68
Blair, Larry W
1638 La Madera Lane
San Marcos, CA 92078                          13826    9/15/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Blair, Shawn
424 Drake Ln
League City, TX 77573-1839                     4478    8/28/2020     24 Hour Fitness Worldwide, Inc.              $449.00                                                                              $449.00
Blair, Stefanie
14811 West Rd. Apt. 1311
Houston, TX 77095                              2911     8/6/2020        24 Hour Fitness USA, Inc.                  $69.26                                                                               $69.26
Blaize, Florence
711 East 82nd St., Apt. 1F
Brooklyn, NY 11236                             4252    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Blake, Bryan
7751 Liberty Dr #3
Huntington Beach, CA 29647                    17844    9/28/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Blake, Michael
282 Liberty Street
San Francisco, CA 94114                        5626     9/1/2020        24 Hour Fitness USA, Inc.                 $798.98                                                                              $798.98
Blakeman Steel, Inc.
c/o A. Bruce Wilson
6300 Ridglea Place, Suite 1111
Fort Worth, TX 76116                           2038    8/11/2020        24 Hour Fitness USA, Inc.                                              $104,920.20                                         $104,920.20
Blakeman, Grace
14997 Troon Dr.
Foley, AL 36535                                9685     9/6/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Blakeman, Jocelyn
4940 Mt La Platta dr
San Diego, CA 92117                            7465     9/3/2020     24 Hour Fitness Worldwide, Inc.              $124.00                                                                              $124.00
Blakes, Lawrence C
3119 Redwood Drive
Fairfield, CA 94533-7221                       9054     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
Blakley, Gale
55 West Minster Road
Scarsdale, NY 10583                           24948    10/5/2020            24 New York LLC                       $688.00                                                                              $688.00

                                                                                         Page 146 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 147 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Blanc, Nancy E
118 Gentry Circle
Vacaville, CA 95687                          21339    10/1/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                            $800.00
Blanca, Mercedes
4639 Oak Cove Lane
Orlando, FL 32806                              25     6/29/2020       24 Hour Fitness USA, Inc.                              $399.37                                                              $399.37
Blanchard, Mitchell
10432 Spencer Ct
Bowie, MD 20721                               6420     9/1/2020    24 Hour Fitness Worldwide, Inc.             $563.99                                                                            $563.99
Blanche, Lynne S
8254 Avenida Navidad # 2
San Diego, CA 92122                          15685    9/20/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                            $144.00
Blanche, McKenzie
6117 Caminito Baeza
San Diego, CA 92122                          15662    9/20/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                            $144.00
Blanchette, Kassie
6678 Vivian Street
Arvada, CO 80004                              885     7/14/2020       24 Hour Fitness USA, Inc.                $888.00                                                                            $888.00
Blanco, Alberto
173 White Bark Lane
Simi Valley, CA 93065                        13590    9/13/2020    24 Hour Fitness Worldwide, Inc.             $304.58                                                                            $304.58
Blanco, Andrea
173 White Bark Lane
Simi Valley, CA 93065                        13584    9/13/2020    24 Hour Fitness Worldwide, Inc.             $304.58                                                                            $304.58
Blanco, Cindy
20247 Carlisle Road APT C
Apple Valley, CA 92307                        696      7/6/2020       24 Hour Fitness USA, Inc.                $176.00                                                                            $176.00
Blanda, Tony
8124 Shady Glen Ave.
Las Vegas, NV 89131-8144                     10613     9/9/2020    24 Hour Fitness Worldwide, Inc.              $48.50                                                                             $48.50
Blandino, Martha L
8877 Lauderdale Ct Unit 209-G
Huntington Beach, CA 92646                   23969    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,460.00                                                                           $1,460.00
Blanford, Carly L.
5050 La Jolla Blvd #PA
San Diego, CA 92109                           887      7/7/2020    24 Hour Fitness Worldwide, Inc.             $225.00                                                                            $225.00
Blank, William
512 N Louise St #1
Glendale, CA 91206                           16624    9/23/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Blanks, Andre Montel
203 Marie Dr.
Sikeston, MO 63801                           20879    9/30/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Blas, Antonio C
3119 N Pinewood St
Orange, CA 92865                             20949    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                           $1,289.97                          $1,289.97
Blas, Deo
14822 Lark St
San Leandro, CA 94578                        12733    9/13/2020    24 Hour Fitness Worldwide, Inc.              $44.98                                                                             $44.98




                                                                                     Page 147 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 148 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Blaser, Brenda Kay
628 W. Park Dr.
Keller, TX 76248                            20336    9/30/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Blasie, Constance
72 Shade Tree
Irvine, CA 92603                             699      7/8/2020        24 Hour Fitness USA, Inc.                                 $744.00                                                              $744.00
Blatman, Greg
85 Allston Way
San Francisco, CA 94127                      3866    8/27/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Blatnik, Lauren
2687 S 1900 E
Salt Lake City, UT 84106                     9455     9/7/2020     24 Hour Fitness Worldwide, Inc.             $2,041.00                                                                           $2,041.00
Blatnik, Lauren
2687 S 1900 E
Salt Lake City, UT 84106                    22112    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,041.00                                                                           $2,041.00
Blatnik, Lauren
2687 South 1900 East
Salt Lake City, UT 84106                     9174     9/4/2020     24 Hour Fitness Worldwide, Inc.             $2,041.00                                                                           $2,041.00
Blauer, Shoshana
2005 NE 56th Avenue
Portland, OR 97213                          26103    10/30/2020    24 Hour Fitness Worldwide, Inc.              $264.00                                                                              $264.00
Blauw, Nicole
2120 NE 13th Ave
Portland, OR 97212                           5442     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $106.37                            $106.37
Blaylock, Derrick
PO Box 6694
Concord, CA 94524                           20427    9/30/2020     24 Hour Fitness Worldwide, Inc.               $30.00                                                                               $30.00
Blazek, Trina
272 Casoria Ave
Las Vegas, NV 89123                         13533    9/13/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Blenkle, Jr., Vincent
233 4th Avenue #4
Venice , CA 90291                           22664    10/2/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
Bligen, Linda
15640 St Thomas Church Rd
Upper Marlboro, MD 20772                    17662    9/22/2020     24 Hour Fitness Worldwide, Inc.              $543.98                                                                              $543.98
Bliley, Cassandra
13409 SE Angus St
Vancouver, WA 98683                         10815     9/8/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Bliley, Paul
13409 SE Angus ST
Vancouver, WA 98683                         10530     9/8/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Blizman, John S.
6 Riders Run
Newton Square, PA 19073                      3819    8/27/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Blizzard, Bob
14617 Home Trail
Roanoke, TX 76262                           18656    9/24/2020     24 Hour Fitness Worldwide, Inc.               $88.74                                                                               $88.74




                                                                                       Page 148 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 149 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Blizzard, Tierre
6530 Independence Ave
Apt #336
Canoga Park, CA 91303                       26976    12/9/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Bloch Schoolhouse LLC
Darren Bloch
1200 112th Ave. NE, #A101
Bellevue, WA 98004                          21247    10/1/2020    24 Hour Fitness Worldwide, Inc.         $348,677.73                                                                        $348,677.73
Bloch Schoolhouse LLC
Darren Bloch
Bloch Schoolhouse LLC
1200 112th Ave NE, #A101
Bellevue,, WA 98004                         21487    10/1/2020            RS FIT NW LLC                   $348,677.73                                                                        $348,677.73
Bloch, Eric
5400 SW 85th Avenue
Portland, OR 97225                          16940    9/25/2020    24 Hour Fitness Worldwide, Inc.             $792.00                                                                            $792.00
Block, Jeffrey
512 New Rochelle Rd
Bronxville, NY 10708                         550      7/3/2020           24 New York LLC                      $946.19                                                                            $946.19
Blocker, Mitchell B
1517 N Wilmot Rd
Ste 189
Tucson, AZ 85712                            20198    9/29/2020       24 Hour Fitness USA, Inc.                $350.00                                                                            $350.00
Blocker, Mitchell B
1517 Wilmot Rd
Suite 189
Tucson, AZ 85712                            20172    9/29/2020       24 Hour Fitness USA, Inc.                $350.00                                                                            $350.00
Blodget, James
4601 Brookside Rd
Cameron Park, CA 95682                       6034    8/31/2020    24 Hour Fitness Worldwide, Inc.             $759.99                                                                            $759.99
Blodget, Jill
4601 Brookside Rd
Cameron Park, CA 95682                       6035    8/31/2020    24 Hour Fitness Worldwide, Inc.             $460.00                                                                            $460.00
Blondeau-Heglin, Sonja
5660 SW 6th Ave.
Camas, WA 98607-2573                        26319    11/11/2020   24 Hour Fitness Worldwide, Inc.             $322.49                                                                            $322.49
Blonsky, Daniel
8220 SW 60 Court
South Miami, FL 33143                        5429    8/31/2020    24 Hour Fitness Worldwide, Inc.             $127.33                                                                            $127.33
Blonsley, Jennifer
P.O. Box 11492
Reno, NV 89510                              16065    9/22/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Blonsley, Todd
PO Box 11492
Reno, NV 89510                              14844    9/16/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Bloom, Erica
1226 Corte Bello
San Marcos, CA 92069-1355                    8424     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99




                                                                                    Page 149 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 150 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bloom, Joyce
12101 Chaucer
Los Alamitos, CA 90720                       18486    9/28/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Bloom, Molly
8854 Aguirre Way
Cotati, CA 94931                              8125     9/4/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Bloom, Molly
8854 Aguirre Way
Cotati, CA 94931                              7175     9/4/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Bloom, Molly
8854 Aguirre Way
Cotati, CA 94931                              8636     9/4/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Blow, Tiersha
17919 56th Ave W
Lynnwood, WA 98037                           10872     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Blowe, Nicole
6151 Rancho Mission Rd Unit 310
San Diego, CA 92108                          12991    9/12/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Blue, Bianka
1730 Chase Street
Oakland, CA 94607                             5969     9/2/2020        24 Hour Fitness USA, Inc.                  $95.97                                                                               $95.97
Blue, Robert
531 Avenida Del Verdor
San Clemente, CA 92672                       18391    9/25/2020     24 Hour Fitness Worldwide, Inc.              $774.00                                                                              $774.00
Blue, Toriano
1730 Chase Street
Oakland, CA 94607                             6093     9/2/2020    24 Hour Fitness United States, Inc.            $95.97                                                                               $95.97
Blue, Zuarel
6502 100th St SW
Lakewood, WA 98499                           27363     2/2/2021     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Bluiett, Steve
23814 Wispy Way
Katy, TX 77494                                607     6/29/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Bluiett, Steve
23814 Wispy Way
Katy, TX 77494                                718     6/29/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
BluIP, Inc.
Legal Notices
410 S. Rampart, Ste. 460
Las Vegas, NV 89145                          22956    10/2/2020        24 Hour Fitness USA, Inc.             $633,502.38                                                                          $633,502.38
Blum, Steven
940 Duncan St. D206
San Francisco, CA 94131                      20740    9/30/2020          24 San Francisco LLC                   $1,670.00                                                                           $1,670.00
Blumenthal, Bradley
85 S. Union Blvd #330
Lakewood, CO 80228                           25196    10/10/2020    24 Hour Fitness Worldwide, Inc.              $191.94                                                                              $191.94
Blumenthal, Traci
P.O. Box 570995
Tarzana, CA 91357                            11709     9/9/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00


                                                                                        Page 150 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 151 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Blumenthal, Traci
P.O. Box 570995
Tarzana, CA 91357                             26537    11/20/2020   24 Hour Fitness Worldwide, Inc.             $850.00                                                                            $850.00
Blumenthal, Trent
P.O. Box 570995
Tarzana, CA 91357                             12125     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bly, Richard
344 E Renette Ave
El Cajon, CA 92020                             5881     9/2/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                            $215.00
Blye, Melissa
27582 Silver Creek Dr.
San Juan, Capistrano CA
92675                                         13420    9/13/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00
Blyth, Richard
1632 S. Victoria Ave.
Los Angeles, CA 90019                         11204     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
BMS Realty Company LLC
Joel M. Shafferman, Esq
Sahn Ward Coschignano, PLLC
333 Earle Ovington Boulevard, Suite 601
Uniondale, NY 11553                           17799    9/24/2020           24 New York LLC                  $456,590.00                                                                        $456,590.00
BMS Realty Company LLC
Joel M. Shafferman, Esq.
Sahn Ward Coschignano, PLLC
333 Earle Ovington Boulevard, Suite 601
Uniondale, NY 11553                           17825    9/24/2020       24 Hour Fitness USA, Inc.            $456,590.00                                                                        $456,590.00
Boas, Fu Ping Yu
5712 Rutgers Road
La Jolla, CA 92037                            15607    9/19/2020       24 Hour Fitness USA, Inc.              $3,879.96                                                                          $3,879.96
Boatner, Sean
PO Box 13545
Sacramento, CA 95853                          10368     9/8/2020    24 Hour Fitness Worldwide, Inc.             $229.00                                                                            $229.00
Boaz, Kristin
235 Floral Bluff Ct
Rosenberg, TX 77469                            1033    7/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Boaz, Marcus
235 Floral Bluff CT
Rosenberg, TX 77469                            1544    7/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bobbs, Bradley
4001 Inglewood Ave, Ste 101 Apt 711
Redondo Beach, CA 90278                        8812     9/6/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Bocage, Charlotte
P.O. Box 291792
Los Angeles, CA 90029                         25773    10/19/2020   24 Hour Fitness Worldwide, Inc.              $69.00                                                                             $69.00
Bocasan, Karl
1821 Poppy Drive Unit 2
Simi Valley, CA 93065                          7022     9/1/2020    24 Hour Fitness Worldwide, Inc.             $324.00                                                                            $324.00
Bocatija, Glenn
28634 Pietro Dr
Valencia, CA 91354                             1729    7/15/2020    24 Hour Fitness Worldwide, Inc.                                                           $1,560.00                          $1,560.00

                                                                                      Page 151 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 152 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Bocek, Juan L.
1302 Cambridge Drive
Friendswood, TX 77546                        22437    10/1/2020       24 Hour Fitness USA, Inc.            $30,000.00                                                                          $30,000.00
Bock, Keith
3805 N Sweet Leaf Avenue
Rialto, CA 92377                             11821    9/10/2020    24 Hour Fitness Worldwide, Inc.                          $1,000.00                                                           $1,000.00
Bock, Lisa
3805 N Sweet Leaf Avenue
Rialto, CA 92377                             11818    9/10/2020    24 Hour Fitness Worldwide, Inc.                                              $0.00                                               $0.00
Bock, William
12323 SW 28 Terr
Miami, FL 33175                               2582    7/31/2020       24 Hour Fitness USA, Inc.                 $83.98                                                                             $83.98
Bock, Yale
213 Popolo Drive
Las Vegas, NV 89138                           1654    7/14/2020       24 Hour Fitness USA, Inc.                 $46.99                                                                             $46.99
Bodhiprasart, Malee
1309 Amethyst Street
Apt D
Redondo Beach, CA 90277                      24559    10/2/2020    24 Hour Fitness Worldwide, Inc.             $131.55                                                                            $131.55
Bodhiprasart, Malee
1309 Amethyst Street
Apt D
Redondo Beach, CA 90277                       1531    7/17/2020    24 Hour Fitness Worldwide, Inc.             $131.55                                                                            $131.55
Bodkin Crosby, Norma A
443 West Anderson Street
Hackensack, NJ 07601                         14532    9/16/2020    24 Hour Fitness Worldwide, Inc.              $62.50                                                                             $62.50
Bodkin, Shirley
4453 Orchid Blvd
Cape Coral, FL 33904                         11790    9/10/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bodner, Jackie
18324 Clark Street #123
Tarzana, CA 91356                             5215    8/28/2020       24 Hour Fitness USA, Inc.                $199.00                                                                            $199.00
Bodner, Michael
67-250 A KAHAONE LOOP
WAIALUA, HI 96791                            16212    9/22/2020    24 Hour Fitness Worldwide, Inc.              $48.16                                                                             $48.16
BODNER, MICHAEL
67-250 A KAHAONE LOOP
WAIALUA,, HI 96791                           17213    9/22/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bodner, Michael
67-250 A Kahaone Loop
Waialua, HI 96791                            16293    9/22/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bodner, Michael
67-250 Kahaone Loop Unit A
Waialua, HI 96791                            15161    9/17/2020    24 Hour Fitness Worldwide, Inc.              $96.32                                                                             $96.32
Bodner, Michael
67-250 Kahaone Loop
Waialua, HI 96791                            15102    9/18/2020    24 Hour Fitness Worldwide, Inc.             $141.97                                                                            $141.97
Boecker, Eric
12617 Doria Ct
Strongsville, OH 44149                        6617     9/1/2020    24 Hour Fitness Worldwide, Inc.             $107.00                                                                            $107.00

                                                                                     Page 152 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 153 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Boedecker, Noah
1693 Sutter St
Livermore, CA 94551                          8776     9/5/2020    24 Hour Fitness Worldwide, Inc.             $639.00                                                                            $639.00
Boeding, Pat
407 Myra Street
Friendswood, TX 77546                        503     6/29/2020    24 Hour Fitness Worldwide, Inc.             $322.58                                                                            $322.58
Boepple, Janice A
7145 Reading Rd
Apt #1307
Rosenberg, TX 77471                         11540     9/9/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                            $600.00
Boer, Gina
4 eastwood drive
orinda, CA 94563                            13895    9/15/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
BOES, CHRISTINE R
408 E 33RD ST
AUSTIN, TX 78705                             8627     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,632.00                                                                           $1,632.00
Boeth, Riley Rebecca
475 N Redwood Rd #28
Salt Lake City, UT 84116                     1197    7/10/2020    24 Hour Fitness Worldwide, Inc.             $636.00                                                                            $636.00
Boethin, Doug
P.O Box 1582
Rancho Cordova, CA 95741-1582               12442    9/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Boethin, Heesook
P.O. Box 2994
Carmichael, CA 95609-2994                   13027    9/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Boetsch, Hilary
310 Burnside St
Annapolis, MD 21403                         26692    11/25/2020   24 Hour Fitness Worldwide, Inc.              $51.99                                                                             $51.99
Bogadi, Nikhil
6953 Stagecoach Road, Apt C
Dublin, CA 94568                             5902    8/31/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                            $649.00
Bogdan, Anatoliy
1980 63rd Street, 2F
Brooklyn, NY 11204                          13208    9/12/2020    24 Hour Fitness Worldwide, Inc.             $167.88                                                                            $167.88
Bogdanowich, Marie
97 Treetop Circle
Nanuet, NY 10954                            12448     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Boggs, Kathryn L
342 Avila Road
San Mateo, CA 94402                         17567    9/25/2020    24 Hour Fitness Worldwide, Inc.                           $776.00                                                              $776.00
Boggs, Mary K.
100 Simms Drive
Annapolis, MD 21401                         25591    10/15/2020      24 Hour Fitness USA, Inc.             $1,470.99                                                                           $1,470.99
Boghossian, Gregory
1883 Los Encinos Ave.
Glendale, CA 91208                          11161     9/8/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                            $420.00
Bognot, Alexander
1213 Lincoln Ave.
Pompton Lakes, NJ 07442                      801      7/1/2020       24 Hour Fitness USA, Inc.                $261.29                                                                            $261.29


                                                                                    Page 153 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 154 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Bogue, Johna
9 Valente
Irvine, CA 92602                              17813    9/24/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Boguiren, Rendell M
813 Santa Paula Ave
Sunnyvale , CA 94085                          11925    9/10/2020    24 Hour Fitness United States, Inc.           $650.00                                                                              $650.00
Bohaczyk, Dan
707 N Ellis Ave
Wheaton, IL 60187                             20775    10/1/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Bohardt, Anita
586 Los Vallecitos Blvd #211
San Marcos, CA 92069                          21317    10/2/2020     24 Hour Fitness Worldwide, Inc.               $89.97                                                                               $89.97
Bohardt, Anita
586 Los Vallecitos Blvd #211
San Marcos, CA 92069                          22432    10/2/2020     24 Hour Fitness Worldwide, Inc.               $89.67                                                                               $89.67
Bohardt, Anita
586 Los Vallecitos Blvd #211
San Marcos, CA 92069                          22681    10/2/2020     24 Hour Fitness Worldwide, Inc.               $15.00                                                                               $15.00
Bohde, Laura
55 Appert Terrace
Mahwah, NJ 07430                              24600    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $649.00                                                              $649.00
Bohn, Faith
45 Kai Nana Place
Kula, HI 96790                                12743    9/13/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Bohne, John
6820 Watercourse Dr
Carlsbad, CA 92011                             4656    8/29/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Bohrer, George Raymond
7782 Paseo La Jolla
Carlsbad, CA 92009                            21173    10/1/2020     24 Hour Fitness Worldwide, Inc.              $377.00                                                                              $377.00
Bohrer, Margaret D
7782 Paseo La Jolla
Carlsbad, CA 92009                            21438    10/1/2020     24 Hour Fitness Worldwide, Inc.              $493.00                                                                              $493.00
Boinus, Ronald
6101 Cahalan Ave.
San Jose, CA 95123-4503                       27392    2/10/2021     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bojorquez, Luz
14847 Cole Dr
San Jose, CA 95124                            23857    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bokhari, Syed
2497 Parkside Dr
Fremont, CA 94536                             25729    10/19/2020    24 Hour Fitness Worldwide, Inc.              $139.96                                                                              $139.96
Boktor, Akrm
1917 85 ST., D3
Brooklyn, NY 11214                             3622    8/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Boktor, Akrm
1917 85 ST., D3
Brooklyn, NY 11214                            14686    9/16/2020     24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                           $30,000.00




                                                                                         Page 154 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 155 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bola, Mandeep Singh
2722 Glen Evans Court
San Jose, CA 95148                           17227    9/22/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                           $700.00                            $700.00
Boland, Daniel
11651 N Arnicas Ct
Hayden, ID 83835                             23608    10/2/2020     24 Hour Fitness Worldwide, Inc.               $88.18                                                                               $88.18
Boland, Jenny
11651 N Arnicas Ct
Hayden, ID 83835                             22619    10/2/2020     24 Hour Fitness Worldwide, Inc.              $249.50                                                                              $249.50
Bolanis, Jennifer
5393 Lupine St
Yorba Linda, CA 92886                         5628    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Bolano, Yvanne
8600 Peach Blossom Way
Antelope, CA 95843                           23881    10/2/2020    24 Hour Fitness United States, Inc.            $82.86                                                                               $82.86
Bolanos, Alexis A
2110 Draycutt Drive
Katy, TX 77494                               13909    9/16/2020     24 Hour Fitness Worldwide, Inc.              $218.07                                                                              $218.07
Bolanos, Roanne
525 Kirkland Avenue
Vallejo, CA 94592                            23311    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Bolanos, Ronaldo
525 Kirkland Avenue
Vallejo, CA 94592                            22714    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
BOLANOS, ROSSANNA
525 KIRKLAND AVENUE
VALLEJO, CA 94592                            23046    10/2/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
BOLANOS, ROSSANNA
525 KIRKLAND AVENUE,
VALLEJO,, CA 94592                           21567    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Bolat, Deniz
14020 32nd Ave NE Unit B
Seattle, WA 98125                            25251    10/11/2020       24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Bolden, Keesha J
8215 Santa Monica Terrace
Tamarac, FL 33321                            22878    10/2/2020     24 Hour Fitness Worldwide, Inc.              $113.21                                                                              $113.21
Bolden, Sara
123 Augustine
Irvine, CA 92618                             19409    9/28/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bolduc, Tyla
7450 Canby Ave #3
Reseda, CA 91335                              8934     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Bolhassani, Mohsen
8280 SW 87 Terrace
Miami, FL 33143                              12463    9/11/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Bolima Jr, Phillip S.
1159 Sixth Avenue
San Diego, CA 92101                          16867    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $900.00                                                              $900.00




                                                                                        Page 155 of 1763
                                                        Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 156 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Bolima, Jr., Phillip S.
1159 Sixth Avenue
San Diego , CA 92101                        16858    9/21/2020    24 Hour Fitness Worldwide, Inc.                           $900.00                                                              $900.00
Bolivar, Leydi Johanna
3452 E 18th St
Oakland, CA 94601                           17409    9/25/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                           $400.00
Boll, Allan Riordan
680 Capp St, Apt 5
San Francisco, CA 94110                      8544     9/4/2020       24 Hour Fitness USA, Inc.                 $640.00                                                                           $640.00
Boll, Brian
5235 Tuscany Dr
Fairfield, CA 94534                         16224    9/18/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                            $99.00
Boll, Jason
5235 Tuscany Dr
Fairfield, CA 94534                         16258    9/18/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                           $200.00
Boll, Kyle
5235 Tuscany Dr
Fairfield , CA 94534                        16177    9/18/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                           $200.00
Bolles, Sherry
5309 Pacific Terrace Ct
Castro Valley, CA 94552                      4933    8/31/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                            $99.00
Bolles, Thomas
5309 Pacific Terrace Ct
Castro Valley, CA 94552                      4934    8/31/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                            $99.00
Bollinger, Kristina
1003 ATTICUS AVE
HENDERSON, NV 89015                          6798     9/2/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Bolling-Tosuner, Charitie E
1033 Morning Glory Way
Oakley, CA 94561                            24022    10/2/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Bolourchi, Mohammad
2115 Cerrito Court
Pittsburg, CA 94565                         15740    9/19/2020    24 Hour Fitness Worldwide, Inc.              $194.99                                                                           $194.99
Bolouvi, Antoni
145-19 224th St
SPRINGFIELD GARDENS, NY 11413-3447          17181    9/24/2020    24 Hour Fitness Worldwide, Inc.               $97.98                                                                            $97.98
Bolsen, Wes & Rebecca
12470 Bradford Dr
Parker, CO 80134                            11127     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,398.00                                                                           $1,398.00
Bolt, Alexandra L.
3245 Cobblestone Dr
Santa Rosa, CA 95404-1744                   16443    9/18/2020         24 San Francisco LLC                      $0.00                                                                             $0.00
Bolter, Paula
3312 Azahar Place
Carlsbad, CA 92009                          25881    10/22/2020   24 Hour Fitness Worldwide, Inc.                          $1,136.00                                                           $1,136.00
Bomba, Susan
131 Sutherland Drive
Walnut Creek, CA 94596                       6667     9/1/2020    24 Hour Fitness Worldwide, Inc.              $339.00                                                                           $339.00




                                                                                    Page 156 of 1763
                                                           Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 157 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bon, Brian M
211 W. Wilhelmina St
Anaheim, CA 92805                               4907     9/1/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                           $400.00
Bonaby, Agnes
5715 NW 81st Terr
Tamarac, FL 33321                              26029    10/27/2020   24 Hour Fitness Worldwide, Inc.                          $5,550.00                                                           $5,550.00
Bonair, Ancil U
1546 E. 59th Street
Brooklyn, NY 11234                              475     6/29/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Bonavich, John
8525 Ravendale Rd
San Gabriel , CA 91775                         17455    9/25/2020    24 Hour Fitness Worldwide, Inc.                           $168.00                                                              $168.00
Bond, Kirsten
118 1/2 Rockleigh Pl., Apt. B
Houston, TX 77017                              26072    10/29/2020   24 Hour Fitness Worldwide, Inc.              $175.00                                                                           $175.00
Bond, Mary
20816 Yucca Loma Rd.
Apple Valley, CA 92307                         18864    9/24/2020    24 Hour Fitness Worldwide, Inc.               $41.99                                                                            $41.99
Bond, Pamela
3202 Annrae Street
San Diego, CA 92123                            15661    9/19/2020    24 Hour Fitness Worldwide, Inc.          $1,156.81                                                                           $1,156.81
Bondar, Aviva
1704 Ocean Avenue Apt 6F
Brooklyn, NY 11230                             14160    9/17/2020    24 Hour Fitness Worldwide, Inc.               $73.73                                                                            $73.73
Bondurant, Debbie
16433 SE 264th St.
Covington, WA 98042                             8475     9/4/2020    24 Hour Fitness Worldwide, Inc.              $356.00                                                                           $356.00
BONDURANT, DEBBIE
16433 SE 264TH ST.
COVINGTON, WA 98042                             8481     9/4/2020    24 Hour Fitness Worldwide, Inc.              $356.00                                                                           $356.00
Bones, Tanyita
10214 Angora Drive
Cheltenham, MD 20623                            769      7/7/2020       24 Hour Fitness USA, Inc.                              $143.97                                                              $143.97
Bonfante, Ian
312 Fillmore St
#22
San Francisco, CA 94117                          99     6/26/2020         24 San Francisco LLC                     $74.00                                                                            $74.00
Bonfert, Georgina
5471 Indian Hills Dr.
Simi Valley, CA 93063                          19690    9/29/2020    24 Hour Fitness Worldwide, Inc.          $1,200.00                                                                           $1,200.00
Bonfert, Jacqueline
3306 Darby St. #406
Simi Valley, CA 93063                          19996    9/29/2020    24 Hour Fitness Worldwide, Inc.          $1,200.00                                                                           $1,200.00
Bongirno, Diane
919 Coyote Court, #2232
Ocean Shores, WA 98569                         16661    9/21/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Bonilla, Briana
2040 S Federal Blvd Lot 4
Denver, CO 80219                               12017    9/10/2020            24 Denver LLC                        $175.00                                                                           $175.00


                                                                                       Page 157 of 1763
                                                       Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 158 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bonilla, Juan
60 Maple Ave
Fords, NJ 08863                            14754    9/17/2020     24 Hour Fitness Worldwide, Inc.               $95.37                                                                               $95.37
BONILLA, KIRK DAVID
2157 242ND STREET
LOMITA, CA 90717                           15020    9/17/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bonilla, Mayra
10036 San Miguel Ave
South Gate, CA 90280                       16541    9/23/2020        24 Hour Fitness USA, Inc.                 $466.72                                                                              $466.72
Bonilla, Miguel A
10036 San Miguel Ave
South Gate, CA 90280                       16237    9/23/2020        24 Hour Fitness USA, Inc.                 $466.72                                                                              $466.72
Bonino, Richard
25012 Sunset Place East
Laguna Hills, CA 92653                      9534     9/6/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Bonk, James R.
321 Hills of Texas Trail
Georgetown, TX 78633                        5001    8/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Bonner, Patricia
2500 N Rainbow Blvd
Las Vegas, NV 89198                        23314    10/2/2020    24 Hour Fitness United States, Inc.                                                             $189.95                            $189.95
Bonney, Lauren
985 Iroquois Drive
Pleasant Hill, CA 94523                      34     6/26/2020        24 Hour Fitness USA, Inc.              $11,150.00                                                                           $11,150.00
Bonsignore, Diana Susan
67-380 Haona St
Waialua, HI 96791                          17276    9/22/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
BONSU, LYNNETTA
4603 CANYON WAY APT 13206
ARLINGTON, TX 76018-5642                   19036    9/27/2020     24 Hour Fitness Worldwide, Inc.               $77.12                                                                               $77.12
Bontly, Halo
161 Fairhaven Lane
Costa Mesa, CA 92626                       14076    9/14/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
Bookbinder, Ronald B.
855 N. Liberty St.
Arlington, VA 22205                        18158    9/25/2020     24 Hour Fitness Worldwide, Inc.             $5,976.36                                                                           $5,976.36
Booker, Donyelle
236 Malcolm X Blvd
Apt 2
Brooklyn, NY 11221                         26178    11/3/2020     24 Hour Fitness Worldwide, Inc.               $75.23                                                                               $75.23
Bookman, Lorene
2101 Sandy Lane, Apt F5
Las Vegas, NV 89115                         7912     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Boonbamroe, Prapatsorn
10712 Paradise Point Dr
Las Vegas, NV 89134                         4079    8/28/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Boone, Amanda
4036 Sasta St Unit 6
San Diego, CA 92109                        12618    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00


                                                                                      Page 158 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 159 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Boone, Arthur B
1369 Pauline Dr
Sunnyvale, CA 94987                          11785    9/10/2020     24 Hour Fitness Worldwide, Inc.               $67.14                                                                               $67.14
BOONE, PATRICIA
1369 PAULINE FR
SUNNYVALE, CA 94087                          11298    9/10/2020     24 Hour Fitness Worldwide, Inc.               $67.14                                                                               $67.14
Boose, Mike
19021 Wandering Vine Cove
Pflugerville, TX 78660                       27286    1/21/2021    24 Hour Fitness United States, Inc.            $77.00                                                                               $77.00
Booth, Jeffre
525 N Gilbert St spc 147
Anaheim, CA 92601                            10697     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,700.00                                                                           $1,700.00
Boothe, Keira
14447 Corte Lampara
San Diego, CA 92129                          24264    10/2/2020     24 Hour Fitness Worldwide, Inc.              $703.78                                                                              $703.78
Boothe, Yvonne
PO Box 967
Central Islip, NY 11722-0967                 12619    9/10/2020     24 Hour Fitness Worldwide, Inc.               $87.84                                                                               $87.84
Boppudi, Mounika
6372B Buena Vista Dr
Newark, CA 94560                             25426    10/13/2020       24 Hour Fitness USA, Inc.                 $375.00                                                                              $375.00
Boppudi, Mounika
6372B Buena Vista Dr
Newark, CA 94560                             25450    10/13/2020    24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Borakove, Sharon
5607 Avenue T
Brooklyn, NY 11234                           12030    9/11/2020     24 Hour Fitness Worldwide, Inc.              $153.00                                                                              $153.00
Borchard, Nicole
6007 Barrett Cove Ct.
Richmond, TX 77407                           20915    10/3/2020     24 Hour Fitness Worldwide, Inc.                             $1,163.98                                                           $1,163.98
Bordcosh, Samer
1153 Monterey Pl
Encinitas, CA 92024                          15853    9/20/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Bordenave, Matthew
8265 Twin Oaks Ave
Citrus Heights, CA 95610                     20319    9/30/2020     24 Hour Fitness Worldwide, Inc.               $55.10                                                                               $55.10
Bordon, Dayana
14795 SW 71st Ter
Miami, FL 33193                               2374     8/7/2020     24 Hour Fitness Worldwide, Inc.              $237.48                                                                              $237.48
Borecky, Daniela
24603 University Ave
Loma Linda, CA 92354                         11721    9/11/2020        24 Hour Fitness USA, Inc.                 $125.96                                                                              $125.96
Borello Management Company LLC
c/o Andrew Duncan Love
Portfolio Realty Management Inc.
4020 Moorepark Avenue, Suite 218
San Jose, CA 95117                            2106    7/30/2020     24 Hour Fitness Worldwide, Inc.          $186,408.00                                                                          $186,408.00
Borello, Margaret
162 Oak View Circle
Lake Mary, FL 32746                           2304    7/29/2020     24 Hour Fitness Worldwide, Inc.                              $558.43                                                              $558.43

                                                                                        Page 159 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 160 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Borenstein, Jozann
10141 Birchwood Dr
Huntington Beach, CA 92646                   25864    10/22/2020    24 Hour Fitness Worldwide, Inc.               $36.00                                                                               $36.00
Borenstein, Raphael
10141 Birchwood Dr.
Huntington Beach, CA 92646                   25854    10/22/2020    24 Hour Fitness Worldwide, Inc.               $20.00                                                                               $20.00
BORER, BONNIE
19 AMARANTH DR
LITTLETON, CO 80127                          27496    3/27/2021     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Boretzky, Barry
20432 Craimer Lane
Huntington Beach, CA 92646                    6531     9/3/2020     24 Hour Fitness Worldwide, Inc.              $161.25                                                                              $161.25
Borg, John
5408 Lake Front Blvd Apt A
Delray Beach, FL 33484                       11865     9/9/2020    24 Hour Fitness United States, Inc.                           $631.35                                                              $631.35
Borgato, Francesco
5235 Corteen Pl apt 312
Valley Village, CA 91607                      1400    7/14/2020        24 Hour Fitness USA, Inc.                  $24.99                                                                               $24.99
Boril, Michelle
9726 Pettswoods Drive
Huntington Beach, CA 92646                    564      7/5/2020     24 Hour Fitness Worldwide, Inc.              $134.07                                                                              $134.07
Boring, Amie
3308 Belle Ln
Carlsbad, CA 92008                            1988    7/20/2020        24 Hour Fitness USA, Inc.                              $57,264.50                                                           $57,264.50
Boriwala, Hozefa
4010 Linkwood Drive
Apt 1078
Houston, TX 77025                            26051    10/28/2020    24 Hour Fitness Worldwide, Inc.               $85.49                                                                               $85.49
Borje, Rendie
4814 Mendota Street
Union City, CA 94587                         23763    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,596.00                                                                           $1,596.00
Borjigin, Thomas W
2326 Rue Adriane
La Jolla, CA 92037                           11836    9/10/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Borland, John
98-1204 Kuawa St
Aiea, HI 96701                               17452    9/28/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Bornacelli, Alexis
2600 San Leandro Blvd Apt 113
San Leandro, CA 94578                        25069    10/6/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Borovay, David
5270 Baza Avenue
Woodland Hills, CA 91364                      4195    8/27/2020     24 Hour Fitness Worldwide, Inc.              $288.52                                                                              $288.52
BOROWIDE RECYCLING
3 RAILROAD PLACE
MASPETH, NY 11378                            18568    9/23/2020            24 New York LLC                       $387.68                                                                              $387.68
Borowski, Andrea D
15925 Descansa Court
Morgan Hill, CA 95037                         3663    8/27/2020     24 Hour Fitness Worldwide, Inc.               $88.00                                                                               $88.00


                                                                                        Page 160 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 161 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Borra, Madhavi Borra
71 Skillman Avenue,
Apt 306
Jersey City, NJ 07306                        11771    9/10/2020        24 Hour Fitness USA, Inc.                                 $299.00                                                              $299.00
Borrero, Elizabeth
3616 Henry Hudson Pkwy
Apt 3IN
Bronx, NY 10463                              20450    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,050.00                                                                           $1,050.00
BORRON, BRENDA
31132 BROOKS ST
LAGUNA BEACH, CA 92651                        6053    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,581.06                                                                           $1,581.06
Borruso, Doreen
2534 E 14th ST
Brooklyn, NY 11235                            5501    8/31/2020     24 Hour Fitness Worldwide, Inc.              $132.00                                                                              $132.00
Borth, Kiana
2550 Blase Rd
Rosenberg, tx 77471                          25363    10/12/2020    24 Hour Fitness Worldwide, Inc.              $338.73                                                                              $338.73
Borude, Abhijit
1440 Bellevue Ave
Burlingame, CA 94010                         17186    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,199.84                                                                           $1,199.84
Bos, Nicholas J
4028 Lambert Rd
El Sobrante, CA 94803                        16917    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $132.91                                                              $132.91
Bosch, MIchael
P.O. Box 9381
Vallejo, CA 94591                            24586    10/6/2020      24 Hour Fitness Holdings LLC                  $0.00                                                                                $0.00
Bosch, Michael
P.O. Box 9381
Vallejo, CA 94591                            24999    10/6/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
BOSCH, MICHAEL
P.O. BOX 9381
VALLEJO, CA 94591                            25034    10/6/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Bosco, David J.
7008 Wheeler Branch Trail
Austin, TX 78749                             11703     9/9/2020    24 Hour Fitness United States, Inc.                           $297.68                                                              $297.68
Boshak, Heather
5 Cambridge Drive
North Caldwell, NJ 07006                     10042     9/7/2020        24 Hour Fitness USA, Inc.                 $289.41                                                                              $289.41
Bosley, Robert
1000 South Oak Avenue
San Anselmo, CA 94960                        17274    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,399.98                                                                           $1,399.98
Bossak, Jeffrey
189 Girard Street
Brooklyn, NY 11235                           17069    9/22/2020            24 New York LLC                        $70.00                                                                               $70.00
Bossak, Lauren
189 Girard Street
Brooklyn, NY 11235                           16357    9/22/2020            24 New York LLC                       $294.00                                                                              $294.00
Bosset, Rosalind
1400 7th Street Apt 228
Oakland, CA 94607                             5802     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00

                                                                                        Page 161 of 1763
                                                        Case 20-11568-KBO         Doc 72        Filed 04/19/21     Page 162 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Boston, Christopher C
307 Eastern Pkwy, Apt# 2G
Brooklyn, NY 11238                          20144    9/29/2020    24 Hour Fitness Worldwide, Inc.                $179.00                                                                           $179.00
Botah, Brandon F.
901 Carter Rd
Jonesboro , GA 30238                        24474    10/8/2020    24 Hour Fitness Worldwide, Inc.                 $80.88                                                                            $80.88
Botero, Felipe
4529 40th St
Sunnyside, NY 11104                          4854    8/31/2020    24 Hour Fitness Worldwide, Inc.                $934.98                                                                           $934.98
Botkin, Hilda
P.O. Box 16321
Portland, OR 97292                           9085     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $44.25                                                                            $44.25
Botkin, Jane
11307 Oak Knoll Dr
Austin, TX 78759-4705                        8457     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $79.00                                                                            $79.00
Botros, Naima
10922 quest dr
frisco, tx 75035                             3500    8/27/2020        24 Hour Holdings II LLC                                 $400.00                                                              $400.00
Botros, Naima
10922 Quest Dr
Frisco, TX 75035                            27187    12/29/2020   24 Hour Fitness Worldwide, Inc.                $400.00                                                                           $400.00
BOTSEAS, NICHOLAS A.
2951 OCEAN AVENUE APT 5M
BROOKLYN, NY 11235                           1202     7/8/2020    24 Hour Fitness Worldwide, Inc.                $100.00                                                                           $100.00
Bottem, Siobhan
13605 SE 251 St Place
Kent, WA 98042                               2367    8/17/2020       24 Hour Fitness USA, Inc.                   $157.90                                                                           $157.90
Botterbusch, Kevin
303 13th Ave E
Apt 201
Seattle, WA 98012                            2644     8/9/2020       24 Hour Fitness USA, Inc.                   $964.45                                                                           $964.45
Bottger, David A.
2610 Dupree Circle
Austin, TX 78748                             2776    7/31/2020       24 Hour Fitness USA, Inc.                               $1,872.00                                                           $1,872.00
Bottger, Gwendolyn B.
2610 Dupree Circle
Austin, TX 78748                             2455    7/31/2020       24 Hour Fitness USA, Inc.                               $1,872.00                                                           $1,872.00
Botts, Eugene
746 Valley Ridge Dr
Rosenberg, TX 77469                         13643    9/15/2020       24 Hour Fitness USA, Inc.                    $77.92                                                                            $77.92
Botty, Carlos
333 University Dr. Apt 345
Coral Gables, FL 33134                       1512    7/16/2020       24 Hour Fitness USA, Inc.                    $80.06                                                                            $80.06
Botty, Carlos
333 University Dr. Apt 345
Coral Gables, FL 33134                       1800    7/16/2020       24 Hour Fitness USA, Inc.                   $725.23                                                                           $725.23
Bou, Gladys C
851 A Greenwich St
San Francisco, CA 94133                      3441    8/27/2020         24 San Francisco LLC                      $600.00                                                                           $600.00


                                                                                    Page 162 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 163 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Bouchard, Elaine
1301 G St. Apt. 2
Sacramento, CA 95814                          9299     9/7/2020    24 Hour Fitness Worldwide, Inc.             $525.00                                                                            $525.00
Bouche, Layne
4201 East 4th Plain Boulevard
Vancouver, WA 98661                          17779    9/24/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Boucher, Jennifer
3831 Green Ave.
Apt. B
Los Alamitos, CA 90720                       10430     9/7/2020    24 Hour Fitness Worldwide, Inc.              $62.97                                                                             $62.97
Bouguerba, Marieme
1023 foothill dr
San Jose, CA 95123                           11289     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,599.00                                                                           $1,599.00
BOULDER COUNTY TREASURER
P.O. BOX 471
BOULDER, CO 80306                            26015    10/26/2020           RS FIT NW LLC                                  $12,758.29                                                           $12,758.29
Bourgan, Abbie
25875 Estacada Way
Los Altos Hills, CA 94022                    15303    9/18/2020       24 Hour Fitness USA, Inc.                $699.99                                                                            $699.99
Bourgan, Susan
25875 Estacada Way
Los Altos Hills, CA 94022                    15328    9/18/2020       24 Hour Fitness USA, Inc.                $699.99                                                                            $699.99
Bourgeois, Kathryn
4623 Trail West Dr.
Austin, TX 78735                              1458    7/14/2020    24 Hour Fitness Worldwide, Inc.                           $902.00                                                              $902.00
Bournazian, J. David
27 Kelly Lane
Ladera Ranch, CA 92694                        4687    8/30/2020    24 Hour Fitness Worldwide, Inc.         $35,500.00                                                                          $35,500.00
Bourne, Denise
13168 Pintail Court
Chino, CA 91710                               9587     9/6/2020    24 Hour Fitness Worldwide, Inc.             $960.87                                                                            $960.87
Bourne, John
13168 Pintail Court
Chino, CA 91710                               9570     9/6/2020    24 Hour Fitness Worldwide, Inc.             $760.87                                                                            $760.87
Bourne, Meagan
13168 Pintail Court
Chino, CA 91710                               9160     9/6/2020    24 Hour Fitness Worldwide, Inc.             $760.87                                                                            $760.87
Bousquet, Avelina
6126 N. Oakbank Drive
Azusa, CA 91702                               6591     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $399.00                           $399.00                            $798.00
Boutros, Michelle
120 West Tropical Way
Plantation, FL 33317                          7511     9/3/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
Bouzari, Mohammad Reza
7 Tierra Plano
RSM, CA 92688                                 5045     9/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00
Bowden, Ashley
1434 S McClelland St
Salt Lake City, UT 84105                     13274    9/21/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                            $250.00


                                                                                     Page 163 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 164 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bowden, Carol A
358 Bryant Street
Mountain View, CA 94041                       2288     8/7/2020     24 Hour Fitness Worldwide, Inc.              $244.00                                                                              $244.00
Bowen, Anthony
15531 Placid Cir
Huntington Beach, CA 92647                    6618     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Bowen, Chris
15708 Ojai Rd
Santa Paula, CA 93060                        21390    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
Bowen, Michael
339 Scottsdale Rd
Pleasant Hill, CA 94523                       3828    8/27/2020        24 Hour Fitness USA, Inc.                  $30.44                                                                               $30.44
BOWEN, PETER
15708 OJAI RD
SANTA PAULA, CA 93060                        21430    10/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Bowen, Randi A.
509 Devoe ST NE
Olympia, WA 98506                             5226     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $585.00                            $585.00
Bowers, Cassandra P
2884 Cesar Chavez
San Francisco, CA 94110                      10006     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Bowers, Lois Elaine
100 Cardinal Way
Santa Rosa, CA 95409-4111                    12439     9/9/2020     24 Hour Fitness Worldwide, Inc.              $352.60                                                                              $352.60
Bowler, Patrick
2922 E Sierra Madre Bl
Pasadena, CA 91107                           20056    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $774.00                                                              $774.00
Bowman Sanders, Dyrene K
10420 Holly Grove Dr
Fort Worth, TX 76108                         22172    10/1/2020     24 Hour Fitness Worldwide, Inc.              $108.26                                                                              $108.26
Bowman, Kelley
1705 Dylan Way
Encinitas, CA 92024                           1966    7/23/2020        24 Hour Fitness USA, Inc.                  $86.76                                                                               $86.76
Bowman, Michael
17255 Pecos Drive
Splendora, TX 77372                          21491    10/5/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
BOX 24 STUDIO
945 LAKE ST.
VENICE, CA 90291                              1571    7/14/2020    24 Hour Fitness United States, Inc.                                                          $18,000.00                         $18,000.00
Boxer, Karen
171 E. 3rd Ave., #511
Salt Lake City, UT 84103                     22197    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,300.00                                                                           $2,300.00
Boxer, Karen
171 E. 3rd Ave., #511
Salt Lake City, UT 84103                     22553    10/2/2020        24 Hour Fitness USA, Inc.                $2,300.00                                                                           $2,300.00
Boxout, LLC
Attn: Accounting
6333 Hudson Crossing Pkwy
Hudson , OH 44236                             939      7/8/2020           RS FIT Holdings LLC                   $1,112.82                                                                           $1,112.82


                                                                                        Page 164 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 165 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Boxout, LLC
Attn: Accounting
6333 Hudson Crossing Pkwy
Hudson, OH 44236                               942      7/8/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Boxout, LLC
Attn: Accounting
6333 Hudson Crossing Pkwy
Hudson, OH 44236                               280     6/24/2020     24 Hour Fitness Worldwide, Inc.           $79,305.02                                                                           $79,305.02
Boyadjian, Shant
15061 Sherman Way Unit C
Van Nuys, CA 91405                             7939     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                              $3,000.00                          $3,000.00
Boyadzieva, Natasha
1285 Sutter Street, Apt. 301
San Francisco, CA 94109                        7485     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Boyce, Iesha
23853 Arroyo Park Dr #310
Valencia, CA 91355                            23515    10/2/2020    24 Hour Fitness United States, Inc.           $125.97                                                                              $125.97
Boyce, Matthew
11970 SW Walnut St.
Tigard, OR 97223                               1057     7/6/2020     24 Hour Fitness Worldwide, Inc.               $84.00                                                                               $84.00
Boyce, Thomas
5 Arbor Road
North Caldwell, NJ 07006                      16291    9/18/2020        24 Hour Fitness USA, Inc.                 $260.63                                                                              $260.63
Boychenko, Mary Cay
3490 Greenville Dr
Simi Valley, CA 93063                         10328     9/8/2020     24 Hour Fitness Worldwide, Inc.               $95.97                                                                               $95.97
Boyd III, Andrew C
1406 Groth Circle
Pleasanton, CA 94566                           4100    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                $198.00                            $198.00
Boyd, Bill Jack
1706 Woodoak Dr
Richardson, TX 75082                           6011    8/31/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Boyd, Bruce
507 Ladin Lane
Lakeway, TX 78734                             18217    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $420.00                                                              $420.00
Boyd, Charles
60 Turner Place
Apt 1V
Brooklyn, NY 11218                            19443    9/28/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Boyd, Danielle
16713 1/2 Ardmore Avenue
Bellflower, CA 90706                          21261    10/1/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Boyd, Elizabeth Ann
P.O. Box 1345
Milton, WA 98354                              24541    10/2/2020     24 Hour Fitness Worldwide, Inc.             $8,501.75                                                                           $8,501.75
Boyd, Jason
13145 SW Snowshoe Ln
Beaverton, OR 97008                           10442     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,250.00                                                                           $1,250.00




                                                                                         Page 165 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 166 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Boyd, Jennifer
2441 Waters Edge Way
Sacramento, CA 95833                          3955    8/27/2020     24 Hour Fitness Worldwide, Inc.               $43.05                                                                               $43.05
Boyd, Kim
3852 Hudson Ave NE
Salem, OR 97301                               5161     9/1/2020     24 Hour Fitness Worldwide, Inc.              $287.00                                                                              $287.00
Boyd, Kyle
738 American Oaks Ave.
Newbury Park, CA 91320                        2777    7/28/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Boyd, Mark
5011 Swenson St 5B
Las Vegas, NV 89119                           3840    8/28/2020     24 Hour Fitness Worldwide, Inc.              $134.00                                                                              $134.00
Boyd, Mark
5011 University Center Dr
Apt 5B
Las Vegas, NV 89119                           2162    7/18/2020     24 Hour Fitness Worldwide, Inc.               $84.00                                                                               $84.00
Boyd, Stephen
16713 1/2 Ardmore Ave
Upstairs
Bellflower, CA 90706                         22278    10/1/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Boyer Reddy, Stephanie
26839 Marble Lakes Drive
Katy, TX 77494                               10596     9/9/2020     24 Hour Fitness Worldwide, Inc.              $636.30                                                                              $636.30
Boyer, Charles
4637 Maritime Loop
Union City, CA 94587                         16875    9/21/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Boyer, John
1218 Rancho Pacifica Place
Vista, CA 92084                               3869    8/27/2020    24 Hour Fitness United States, Inc.           $299.00                                                                              $299.00
Boyer, Kelsey
3410 Myrtle St
Evans, CO 80620                              22359    10/1/2020     24 Hour Fitness Worldwide, Inc.              $321.92                                                                              $321.92
Boyett, Donnie
8012 Robinson Drive
Roseville, CA 95747                           3378    8/27/2020     24 Hour Fitness Worldwide, Inc.              $161.29                                                                              $161.29
Boyker, Scott
15323 Sonnet Place
Hacienda Heights, CA 91745-4102              15543    9/19/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Boylan, Patrick J
2522 Palma Vista Ave
Las Vegas, NV 89121                           1895    7/20/2020     24 Hour Fitness Worldwide, Inc.                               $19.50                                                               $19.50
Boylan, Patrick
2522 Palma Vista Ave
Las Vegas, NV 89121                          19887    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $635.72                           $635.72                          $1,271.44
Boyle, Roberta
2331 West Avenue K10
Lancaster, CA 93536-1124                     20943    10/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Boyovich, Brittani
712 E 35th St
Tacoma, WA 98404                             14252    9/15/2020    24 Hour Fitness United States, Inc.            $94.86                                                                               $94.86

                                                                                        Page 166 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21      Page 167 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bozanic, Vincent
24325 Crenshaw Blvd
PMB 263
Torrance, CA 90503                            8868     9/5/2020     24 Hour Fitness Worldwide, Inc.               $235.94                                                                             $235.94
Bozori, Mehrshad
23035 Madison St. Apt. 21
Torrance, CA 90505                           23950    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $100.00                                             $100.00
BP/CGCENTER II, LLC
c/o Douglas B. Rosner
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110                             23512    10/2/2020        24 Hour Fitness USA, Inc.             $4,248,211.41                                                                      $4,248,211.41
BP/CGCENTER II, LLC
Goulston & Storrs PC
c/o Douglas B. Rosner
400 Atlantic Avenue
Boston, MA 02110                             23125    10/2/2020     24 Hour Fitness Worldwide, Inc.          $4,248,211.41                                                                      $4,248,211.41
Braafladt, Louis
6098 NE Sedona Ct
Albany, OR 97321                             20573    9/30/2020     24 Hour Fitness Worldwide, Inc.                $99.64                                                                              $99.64
Brabec, Frantisek
880 Coachway
Annapolis, MD 21401                          11085     9/9/2020        24 Hour Fitness USA, Inc.                  $371.00                                                                             $371.00
Bracco, Bill
211 Gambier St
San Francisco, CA 94134                      18183    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Bracco, Richard
1905 St Augustine Way
Petaluma, CA 94954                            8278     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Bracha, Sheila
10644 Maple Street
Cypress, CA 90630                             5362    8/31/2020     24 Hour Fitness Worldwide, Inc.               $180.00                                                                             $180.00
Brackett, Thomas
8533 Yellowtail Wy
Antelope, CA 95843                           13619    9/13/2020          24 San Francisco LLC                     $644.99                                                                             $644.99
Bracy, DaRice L.
341 Rio Verde Pl #1
Milpitas, CA 95035                           26351    11/11/2020    24 Hour Fitness Worldwide, Inc.               $288.00                                                                             $288.00
Bradberry, Amy
9641 Horseless Carriage Lane
Sacramento, CA 95829                         12784    9/13/2020     24 Hour Fitness Worldwide, Inc.               $299.99                                                                             $299.99
Braddock, Paul
1262 S. Wheeling Way, #1J276
Aurora, CO 80012                              6449     9/2/2020     24 Hour Fitness Worldwide, Inc.             $5,463.87                                                                           $5,463.87
Braddock, Paul
1262 S. Wheeling Way, #1J276
Aurora, CO 80012                              7148     9/1/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Braden, Harriet Stern
9134 E. Nassau Ave.
Denver, CO 80237                             15285    9/18/2020     24 Hour Fitness Worldwide, Inc.               $472.48                                                                             $472.48

                                                                                        Page 167 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 168 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Braden, Janet
2294 Almaden Road #A
San Jose, CA 95125                          21792    10/1/2020    24 Hour Fitness Worldwide, Inc.              $50.04                                                                             $50.04
Bradfield, Lisa
4555 SW 142nd Ave #165
Beaverton, OR 97005-2545                     6305     9/1/2020    24 Hour Fitness Worldwide, Inc.              $63.98                                                                             $63.98
Bradford, Anthony
1947 Winding Ridge Trail
Grand Prairie, TX 75052                     26916    12/7/2020    24 Hour Fitness Worldwide, Inc.          $1,106.68                                                                           $1,106.68
Bradford, Kimberly
461 Shadow Oaks
Irvine, CA 92618                             1380    7/13/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Bradford, Letitia
1026 Florin Rd #323
Sacramento,, CA 95831                       23097    10/2/2020    24 Hour Fitness Worldwide, Inc.             $936.00                                                                            $936.00
Bradfute Jr, Lloyd
24464 Del Amo Rd
Ramona, CA 92065                            16617    9/28/2020       24 Hour Fitness USA, Inc.                 $99.00                                                                             $99.00
Bradfute, Rhonda
24464 Del Amo Road
Ramona, CA 92065                            19448    9/28/2020       24 Hour Fitness USA, Inc.                 $99.00                                                                             $99.00
Bradley, Baronda
706 Montclaire Dr
Mansfield, TX 76063                         23245    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $119.03                                                              $119.03
Bradley, Emily
383 Sunfish Court
Foster City, CA 94404                       12972    9/12/2020    24 Hour Fitness Worldwide, Inc.             $554.16                                                                            $554.16
Bradley, Gabriel
5808 Yorkshire Ave
La Mesa, CA 91942                           17272    9/22/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Bradley, Gale
425 Burnett Ave.
San Francisco, CA 94131                     10502     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bradley, John
23435 Carona Ave
Corning, CA 96021                            3952    8/27/2020    24 Hour Fitness Worldwide, Inc.             $720.89                                                                            $720.89
Bradley, Joseph
3438 Keystone Ave #8
Los Angeles, CA 90034                        1186     7/9/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                            $449.99
Bradley, Marquavious Demone
4540 Summit Way
Sacramento, CA 95820                        13232    9/12/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Bradshaw, Kevin
28004 Whitestone Court
Hayward, CA 94542                           18032    9/25/2020       24 Hour Fitness USA, Inc.                           $91,867.52                                                           $91,867.52
Bradshaw, Laura M
128 Green Street
Woodbridge, NJ 07095                        14702    9/16/2020    24 Hour Fitness Worldwide, Inc.             $936.27                                                                            $936.27




                                                                                    Page 168 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 169 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Brady, Alex
10480 National Blvd. Apt 229
Los Angeles, CA 90034                          3665    8/27/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Brady, Carol E.
8051 Sunrise East Way
Apt.139
Citrus Heights, CA 95610                      24298    10/2/2020     24 Hour Fitness Worldwide, Inc.             $6,549.00                                                                           $6,549.00
Brady, Chuck
7430 NW 49th St
Lauderhill, FL 33319                           9901     9/6/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Brady, Lynne
8120 SW Maple Drive
Portland, OR 97225                             2072    7/22/2020    24 Hour Fitness United States, Inc.          $2,709.00                                                                           $2,709.00
Brady, Lynne
8120 SW Maple Drive
Portland, OR 97225                            16589    9/28/2020        24 Hour Fitness USA, Inc.                $2,709.00                                                                           $2,709.00
BRADY, PATTI ANN
233 E 17 ST APT 69
SAN BERNARDINO, CA 92404                      24550    10/2/2020     24 Hour Fitness Worldwide, Inc.               $67.60                                                                               $67.60
Brady, Robert Duane
1920 S River Drive
Suite 1201
Portland, OR 97201                            18708    9/24/2020    24 Hour Fitness United States, Inc.           $125.00                                                                              $125.00
Brady, Robert Duane
1920 S River Drive, Suite 1201
Portland, OR 97201                             2965     8/6/2020    24 Hour Fitness United States, Inc.           $125.00                                                                              $125.00
Bragagnolo, Leo
3835 23rd St
San Francisco, CA 94114                        4440    8/29/2020          24 San Francisco LLC                    $500.50                                                                              $500.50
Bragdon, Daniel Robert
1215 Remington St.
Fort Collins , CO 80524                        3333    8/25/2020        24 Hour Fitness USA, Inc.                                  $90.00                                                               $90.00
Bragg, Mario
1229 Canyon Way
Wellington, FL 33414                          10210     9/7/2020     24 Hour Fitness Worldwide, Inc.               $80.50                                                                               $80.50
Bragg, Nicholas
170 Miller Ave Apt 3
Mill Valley, CA 94941                         11429    9/11/2020     24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Brahm, Anna
710 Marigold Ave
Corona Del Mar, CA 92625                      18668    9/29/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Brahm, Gary
710 Marigold Ave
CDM, CA 92625                                 20287    9/29/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Brahm, Hildee
710 Marigold Ave.
CDM, CA 92625                                 18711    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00




                                                                                         Page 169 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 170 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Brailean, Gordon
7628 Rolling View Drive
Suite 201
Las Vegas, NV 89149                           8541     9/5/2020       24 Hour Fitness USA, Inc.                $320.83                                                                            $320.83
Brainard, Elaine
438 Seaside Sparrow Way
Richmond, TX 77469                           16763    9/29/2020    24 Hour Fitness Worldwide, Inc.             $221.61                                                                            $221.61
Braithwaite, Bernard
4 Fordham Hill Oval, #17-E
Bronx, NY 10468                              14898    9/24/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Braithwaite, Cameron
4888 E Willow Brook Circle
Eden, UT 84310                               22460    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Brajkovich, Patricia E.
16149 VIA LUPINE
SAN LORENZO, CA 94580                        16488    9/18/2020    24 Hour Fitness Worldwide, Inc.                           $286.72                           $286.72                            $573.44
Bral, Alan
69651 Old Corral Loop
Sisters, OR 97759                            23322    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $401.00                                                              $401.00
Bramble, Alicia
PO Box 5336
Hacienda Heights, CA 91745                    4518    8/29/2020       24 Hour Fitness USA, Inc.                $150.00                                                                            $150.00
Brame, Andy
2832 Puente St
Fullerton, CA 92835                          17288    9/22/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Brame, Andy
2832 Puente St
Fullerton, CA 92835-2724                     22687    10/1/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Brame, Dave
2832 Puente St
Fullerton, CA 92835                          17293    9/22/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Brame, Dave
2832 Puente St
Fullerton, CA 92835-2724                     22683    10/1/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Brame, Linda
2832 Puente St
Fullerton, CA 92835                          17304    9/22/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Brame, Linda
2832 Puente St
Fullerton, CA 92835-2724                     22994    10/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Branch, Dorathy A.
84-51 Beverly Rd. 2T
Kew Gardens, NY 11415                         8300     9/3/2020       24 Hour Fitness USA, Inc.                              $119.88                           $119.88                            $239.76
Branch, John
3066 Blantyre Bnd.
Round Rock, TX 78664                          5498    8/31/2020       24 Hour Fitness USA, Inc.                $465.00                                                                            $465.00
Brandao, Bailey
5895 Sunlight Garden Way
Las Vegas, NV 89118                           1263    7/10/2020    24 Hour Fitness Worldwide, Inc.             $143.97                                                                            $143.97


                                                                                     Page 170 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 171 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Brandao, Roberta
389 Luhmann Dr
New Milford, NJ 07646                          9041     9/5/2020     24 Hour Fitness Worldwide, Inc.              $211.06                                                                              $211.06
Branded Cities Network, LLC
Attn: Ty Fields, General Counsel
2850 E. Camelback Rd., Ste. 110
Phoenix, AZ 85016                             23454    10/2/2020     24 Hour Fitness Worldwide, Inc.           $35,875.00                                                                           $35,875.00
Brandom, Robert
25691 Cervantes Ln
Mission Viejo, CA 92691                        4744    8/30/2020     24 Hour Fitness Worldwide, Inc.              $361.16                                                                              $361.16
Brandon, Jered
4440 Junction Dr
Plano, TX 75093                                7820     9/7/2020     24 Hour Fitness Worldwide, Inc.              $283.38                                                                              $283.38
Brandow, Kathy KC
6319 Centralia Street
Lakewood, CA 90713                            24555    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Brandt, Charles
6557 S. Winnipeg Ct
Aurora, CO 80016                              11480    9/11/2020              24 Denver LLC                       $699.00                                                                              $699.00
Brandt, Drew
38 Sunlight
Irvine, CA 92603                              17989    9/26/2020     24 Hour Fitness Worldwide, Inc.              $139.08                                                                              $139.08
Brandt, Drew
38 Sunlight
Irvine, CA 92603                              18185    9/26/2020     24 Hour Fitness Worldwide, Inc.               $69.54                                                                               $69.54
Brandt, Drew
38 Sunlight
Irvine, CA 92603                              18416    9/26/2020     24 Hour Fitness Worldwide, Inc.               $69.54                                                                               $69.54
Branham, Carson
856 Woodland Way
Kent, WA 98030                                17512    9/23/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Branich, Erika
6430 Verner Ave. #147
Sacramento, CA 95841                          10099     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Bransford, Beau
1220 Maplewood dr
Crowley, TX 76036                             16539    9/21/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Branstetter, Wade
4176 Lonetree Court
Boulder, CO 80301                             13159    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
Brant, Aimee
15363 Maturin Drive Unit #156
San Diego, CA 92127                           14561    9/16/2020    24 Hour Fitness United States, Inc.            $99.00                                                                               $99.00
Brar, Harmanjot
2942 Campbell Lane
Tracy, CA 95377                                7793     9/4/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Brassell, Danny
16822 E Lake Ln
Aurora, CO 80016                               5111    8/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00


                                                                                         Page 171 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21      Page 172 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Bratton, Corina Guadalupe
3259 Sitio Avellana
Carlsbad, CA 92009                            22202    10/2/2020    24 Hour Fitness Worldwide, Inc.              $552.77                                                                           $552.77
Braude, Solna
P O Box 3130
Santa Clara, CA 95055-3130                    21068    10/2/2020       24 Hour Fitness USA, Inc.                             $1,802.29                                                           $1,802.29
Braun, David
1339 N Olive Dr. Apt B
West Hollywood, CA 90069                       610      7/5/2020    24 Hour Fitness Worldwide, Inc.               $30.86                                                                            $30.86
Braun, David
8 N Sabra Ave
Oak Park, CA 91377                             7741     9/3/2020    24 Hour Fitness Worldwide, Inc.                            $49.00                                                               $49.00
Braunstein, Jordan
PO Box 2172
Castle Rock, CO 80104                         17068    9/24/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                           $500.00
Braunstein, Philip
2780 E Flora Pl.
Denver, CO 80210                              13114    9/12/2020    24 Hour Fitness Worldwide, Inc.              $160.00                                                                           $160.00
Bravo, Brittany
                                              18500    9/26/2020    24 Hour Fitness Worldwide, Inc.                                          $1,000.00                                           $1,000.00
Bravo, Victoria
Zekster Trial Attorneys
Elan Zekster, Esquire
2030 Main Street, Suite 1300
Irvine , CA 92614                             23126    10/2/2020    24 Hour Fitness Worldwide, Inc.         $2,499,999.00                                                                    $2,499,999.00
Brawner, Kent
422 Acacia Avenue
Corona del Mar, CA 92625                       2685     8/3/2020       24 Hour Fitness USA, Inc.                 $516.00                                                                           $516.00
Brawner, Kent
422 Acacia Avenue
Corona del Mar, CA 92625                       2751    8/10/2020       24 Hour Fitness USA, Inc.                 $516.00                                                                           $516.00
Brawner, Kent
422 Acacia Avenue
Corona Del Mar, CA 92625                      22003    9/30/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Bray, Jessica
742 Boulder Ave
Lathrop, CA 95330                             11652     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                         $1,000.00
Bray, Kari F
39670 Glenwood Ct.
Murrieta, CA 92563                             7431     9/3/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                           $500.00
Brazao, Andrea
604 Sonoma Aisle
Irvine, CA 92618                               8339     9/5/2020    24 Hour Fitness Worldwide, Inc.               $83.98                                                                            $83.98
Brazao, Arthur
604 Sonoma Aisle
Irvine, CA 92618                              26217    11/5/2020       24 Hour Fitness USA, Inc.                  $81.96                                                                            $81.96




                                                                                      Page 172 of 1763
                                                                 Case 20-11568-KBO           Doc 72     Filed 04/19/21      Page 173 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address          Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
Brazoria County Municipal Utility District #17
Attn: Melissa E. Valdez
1235 North Loop West
Suite 600
Houston, TX 77008                                    27012    12/10/2020       24 Hour Fitness USA, Inc.                                                  $919.39                                             $919.39
Brazoria County Municipal Utility District #17
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                    26372    11/12/2020       24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Brazoria County Tax Office
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                    27016    12/10/2020       24 Hour Fitness USA, Inc.                                                $7,075.33                                           $7,075.33
Brazoria County Tax Office
Michael J. Darlow
1235 North Loop West Suite 600
Houston, TX 77008                                    26464    11/16/2020       24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Brazos TC South - Partnership D, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W Sam Houston Pkwy N
Suite 200
Houston, TX 77040                                    24634    10/5/2020        24 Hour Fitness USA, Inc.             $1,924,018.69                                                                      $1,924,018.69
Brazos Town Center-Partnership D, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                                    23484    10/2/2020        24 Hour Fitness USA, Inc.             $1,924,018.69                                                                      $1,924,018.69
Bre Ddr Crocodile Falcon Ridge Town Center II LLC
3300 Enterprise Parkway
Beachwood, OH 44122                                  10326     9/8/2020        24 Hour Fitness USA, Inc.                                                             $1,557,880.14                      $1,557,880.14
BRE DDR FLATACRES MARKETPLACE LLC
3300 Enterprise Parkway
Beachwood, OH 44122                                   7965     9/3/2020        24 Hour Fitness USA, Inc.             $1,989,267.33                                                                      $1,989,267.33
Breanna Franco and Ronnie Montes
10400 Arrow Route
Apartment 21-01
Rancho Cucamonga , CA 91730                          22575    10/6/2020     24 Hour Fitness Worldwide, Inc.               $700.00                                                                             $700.00
Brechlin, Jake Christopher
9445 Deer Lodge Lane
Las Vegas, NV 89129                                  14087    9/14/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Breeding, Kenneth Eugene
4314 Stanford Street
Carlsbad, CA 92010                                    3451    8/27/2020    24 Hour Fitness United States, Inc.             $60.00                                                                              $60.00
Breems, Beth
16936 Maile Lane
Moreno Valley, CA 92551                              13476    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $864.00                                                              $864.00
Brehart, Todd
8738 Park Run Rd
San Diego, CA 92129                                  13936    9/16/2020     24 Hour Fitness Worldwide, Inc.               $215.00                                                                             $215.00

                                                                                                Page 173 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 174 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Breidenthal, Stephen
2691 Ortiz Ave
Woodland, CA 95776                           22253    10/2/2020    24 Hour Fitness Worldwide, Inc.             $125.97                                                                            $125.97
Breitwieser, Jock
2661 Coit Drive
San Jose, CA 95124                            8965     9/5/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Breniman, Derek S
295 NW Orchard Drive
Portland, OR 97229                           11618     9/9/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                            $800.00
Brennan, Diane
701 E. Virginia Avenue
Glendora, CA 91741                            8933     9/5/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Brenner, Ana M
3190 Bavarian Lane
Lafayette, CA 94549                           9495     9/6/2020    24 Hour Fitness Worldwide, Inc.             $225.00                                                                            $225.00
Brenner, Laurence
366 Roosevelt Way
San Francisco, CA 94114                       4529    8/29/2020       24 Hour Fitness USA, Inc.                $888.00                                                                            $888.00
Brent, Joshua
6115 Fairview Pl.
Agoura, CA 91301                              9380     9/7/2020       24 Hour Fitness USA, Inc.                                                                $100.00                            $100.00
Bres, Sandy
214 Leland Way
Arcadia, CA 91006                             3059    8/13/2020       24 Hour Fitness USA, Inc.                                                                $249.96                            $249.96
Brescoll, Daniel
4512 Saturn St.
Los Angeles, CA 90019-5847                   21965    10/1/2020       24 Hour Fitness USA, Inc.            $17,469.00                                                                          $17,469.00
Breslaw, Aaron
6302 Bray Court
Dublin, CA 94568                              4735     9/1/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                            $700.00
Bresler, Karen
1680 Walden Ct.
Fremont, CA 94539-4747                       19117    9/25/2020    24 Hour Fitness Worldwide, Inc.          $1,596.00                                                                           $1,596.00
Bresler, Theodore
1680 Walden Court
Fremont, CA 94539-4747                       14071    9/14/2020    24 Hour Fitness Worldwide, Inc.          $1,596.00                                                                           $1,596.00
Bressler, Eileen
3 Brookhaven Court
Nanuet, NY 10954                             18333    9/23/2020    24 Hour Fitness Worldwide, Inc.              $49.34                                                                             $49.34
Bressler, Eileen
3 Brookhaven Court
Nanuet, NY 10954                             18690    9/23/2020    24 Hour Fitness Worldwide, Inc.              $96.84                                                                             $96.84
Bressler, Steve
3 Brookhaven Court
Nanuet, NY 10954                             18216    9/23/2020    24 Hour Fitness Worldwide, Inc.              $96.84                                                                             $96.84
Breville, Anne
3800 13th St S
Arlington, VA 22204                          10269     9/8/2020    24 Hour Fitness Worldwide, Inc.                           $996.00                                                              $996.00




                                                                                     Page 174 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 175 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Brewer, Barry
334 Bishop Avenue
Sunnyvale, CA 94086                           2076    7/26/2020    24 Hour Fitness Worldwide, Inc.          $1,910.00                                                                           $1,910.00
Brewer, Ryan
44378 North El Macero Dr
El Macero, CA 95618                          22732    10/2/2020    24 Hour Fitness Worldwide, Inc.              $80.00                                                                             $80.00
BRIAN, LOW L
19304 MOUNT LASSEN DR
CASTRO VALLEY, CA 94552                      22699    10/2/2020       24 Hour Fitness USA, Inc.            $92,106.75                                                                          $92,106.75
Briceno, Jaime Heriberto
26 Bernard St.
Bakersfield, CA 93305                        10329     9/8/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Brickert, Zackary
7701 Queens Garden Dr.
Dallas, TX 75248                              3806    8/27/2020       24 Hour Fitness USA, Inc.                $170.11                                                                            $170.11
Bridge, Robert
1257 Vine St
Apt 104
Denver, CO 80206                              5755    8/31/2020    24 Hour Fitness Worldwide, Inc.         $11,016.00                                                                          $11,016.00
Bridge, Thomas
11 Uakoko Place
Haiku, HI 96708                              16159    9/17/2020    24 Hour Fitness Worldwide, Inc.             $272.19                                                                            $272.19
Bridges, Mariana
5275 Starter Avenue
Las Vegas, NV 89156                           9447     9/6/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bridgman, Desiree
7213 White Buffalo Rd.
Colorado Springs, CO 80919                    3880    8/27/2020    24 Hour Fitness Worldwide, Inc.             $107.96                                                                            $107.96
Briganti, Suzan
366 West Portola Avenue
Los Altos, CA 94022                          12176     9/9/2020    24 Hour Fitness Worldwide, Inc.              $93.98                                                                             $93.98
BRIGGS, CARLENE A
5225 PARAGON STREET
ROCKLIN, CA 95677                            21313    10/1/2020    24 Hour Fitness Worldwide, Inc.             $373.41                                                                            $373.41
Briggs, Jill
239 East 115th Street
Apartment E2
New York, NY 10029                           21653    10/1/2020       24 Hour Fitness USA, Inc.                $420.00                                                                            $420.00
Briggs, Paul
10908 Blix Street
Los Angeles, CA 91602                        16911    9/21/2020    24 Hour Fitness Worldwide, Inc.             $524.99                                                                            $524.99
Briggs, Robin
3340 Bailey Avenue 17G
Bronx, NY 10463                              15287    9/18/2020    24 Hour Fitness Worldwide, Inc.              $32.00                                                                             $32.00
Briggs, Sophia
17658 S. Unity Lane
Oregon City, OR 97045                        26077    10/29/2020   24 Hour Fitness Worldwide, Inc.          $1,400.00                                                                           $1,400.00
Briggs, Wayne S
36 Manner Ave.
Garfield, NJ 07026                            8322     9/4/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                            $252.00

                                                                                     Page 175 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 176 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Brighi, Andrea
300 Cirby Hills Drive, Apt. #271
Roseville, CA 95678                            7558     9/3/2020     24 Hour Fitness Worldwide, Inc.              $140.25                                                                              $140.25
Bright, Arthur A.
6560 NE Rosebay Drive
Hillsboro, OR 97124-5023                      18230    9/25/2020     24 Hour Fitness Worldwide, Inc.             $2,432.00                                                                           $2,432.00
Bright, Janell
4076 Dallas Ave
San Diego, CA 92117                            7056     9/1/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
BrightView Enterprise Solutions LLC
Attn: Keith Burkhat
6530 W. Campus Oval, Ste 300
New Albany, OH 43054                           2799    7/27/2020        24 Hour Fitness USA, Inc.             $341,373.90                                                                          $341,373.90
Briley, Frank E
4020 East E St.
Tacoma, WA 98404                              12393    9/11/2020     24 Hour Fitness Worldwide, Inc.                                            $25,000.00                                          $25,000.00
Brim, Judy Beryl
3553 Gold Creek Lane
Sacramento, CA 95827                          14052    9/14/2020        24 Hour Fitness USA, Inc.                $1,199.84                                                                           $1,199.84
Brimmer, Brenda
27709 Seminole Way
Hayward, CA 94544-5067                        21145    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Brinich, Evelin B.
2002 Paradise Drive, Apt. 2
Tiburon, CA 94920-1995                         119     6/29/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Brinkley, Minor
257 S Normandie Ave 3/4
Los Angeles, CA 90004-5305                     6550     9/3/2020     24 Hour Fitness Worldwide, Inc.              $117.00                                                                              $117.00
Brinson, Timothy
91-218 Paiaha Place
Kapolei, HI 96707                              6325     9/1/2020            24 New York LLC                         $0.00                                                                                $0.00
Briones, Darlaine A
1225 E. Juanita Ave
Glendora, CA 91740-6108                       27102    12/15/2020    24 Hour Fitness Worldwide, Inc.             $1,290.00                                                                           $1,290.00
Brisco, Andrea
309 A King Street
Santa Cruz, CA 95060                           1886    7/20/2020    24 Hour Fitness United States, Inc.           $310.00                                                                              $310.00
Brito, Dalila Antonia
5347 SW 133 Pl
Miami, FL 33175-6148                          16952    9/21/2020     24 Hour Fitness Worldwide, Inc.               $72.51                                                                               $72.51
Britt, Lisa R
14031 Leffingwell Rd # 407
Whittier, CA 90604                            14036    9/16/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Britton, Kendrick Hargrow
5811 Hillsdale Blvd
Sacrmento, CA 95842                           18113    9/25/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Britton, Noah
631 13th Way SW
Edmonds, WA 98020                              6565     9/2/2020     24 Hour Fitness Worldwide, Inc.              $541.00                                                                              $541.00


                                                                                         Page 176 of 1763
                                                           Case 20-11568-KBO         Doc 72     Filed 04/19/21      Page 177 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Brixmor Holdings 1 SPE LLC
C/o Ballard Spahr LLP
Att: Leslie C. Heilman, Esq.
919 N. Market Street 11th Floor
Wilmington, DE 19801                           23335    10/2/2020       24 Hour Fitness USA, Inc.            $1,053,459.90                                                   $34,885.64       $1,088,345.54
Brixmor SPE 2 LLC
c/o Ballard Spahr LLP
Attn: Leslie C. Heilman, Esq.
919 N. Market Street, 11th Floor
Wilmington, DE 19801                           24104    10/2/2020       24 Hour Fitness USA, Inc.            $6,141,236.18                                                                    $6,141,236.18
Brnca, Sarah
4239 Dana Road
Newport Beach, CA 92663                         1107     7/9/2020       24 Hour Fitness USA, Inc.                             $1,092.00                                                           $1,092.00
Broad, Robert
2681 Chateau Clermont Street
Henderson, NV 89044                             5340    8/30/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                           $100.00
Broadmoor Towne Center, LLC
c/o Luke Klinker, Fraser Stryker PC LLO
500 Energy Plaza
409 S. 17th St.
Omaha, NE 68102                                18353    9/25/2020       24 Hour Fitness USA, Inc.             $216,383.94                                                                       $216,383.94
Broadnax, Tommy
386 Beautycrest Ct.
Dallas, TX 75217                               21333    10/1/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Brock, Cecelia L.
P.O. Box 63
La Mesa , CA 91944                             12046    9/10/2020    24 Hour Fitness Worldwide, Inc.                          $1,571.00                                                           $1,571.00
Brock, Cecelia Lou
PO Box 63
La Mesa, CA 91944                              16433    9/18/2020    24 Hour Fitness Worldwide, Inc.            $1,571.00                                                                         $1,571.00
Brock, Dan
2004 Stradivarius
Carrollton, TX 75007                           19540    9/28/2020    24 Hour Fitness Worldwide, Inc.              $487.37                                                                           $487.37
Brock, Matthew
15055 Fairfield Meadows Drive
Ste 130#108
Cypress, TX 77433                              17994    9/25/2020       24 Hour Fitness USA, Inc.                  $44.99      $405.00                                                              $449.99
Brock, Yong
66 Buena Vista Ave
Suisun, CA 94585                                8100     9/4/2020    24 Hour Fitness Worldwide, Inc.              $120.00                                                                           $120.00
Brockett, Jerry S
4156 Racquet Club Drive
Huntington Beach, CA 92649                     13493    9/13/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                           $350.00
Brockman, Kevin J
3938 Witter Ln
Salem, OR 97305                                24009    10/2/2020    24 Hour Fitness Worldwide, Inc.              $105.83                                                                           $105.83
Brocoum, Alice V
937 NW Glisan St Unit #1133
Portland, OR 97209                              3966    8/28/2020    24 Hour Fitness Worldwide, Inc.              $837.38                                                                           $837.38


                                                                                       Page 177 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 178 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Brocoum, Alice V
937 NW Glisan St Unit #1133
Portland, OR 97209                          15215    9/17/2020     24 Hour Fitness Worldwide, Inc.              $837.38                                                                              $837.38
Brodak , Will
18101 Von Karan Avenue
Suite 230
Irevine , CA 92612                           6340     9/1/2020        24 Hour Fitness USA, Inc.                  $80.33                                                                               $80.33
Broderick, Fiona
12020 Southern Highlands Pkwy #1016
Las Vegas, NV 89141                          478      7/2/2020     24 Hour Fitness Worldwide, Inc.               $68.98                                                                               $68.98
Brodeur, Margie
8845 Dufferin Ave.
Riverside, CA 92504                         14061    9/14/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Brodie, Michelle
444 Ellsworth Street
San Francisco, CA 94110                     16421    9/22/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Brody, Jeffrey
4260 Via Alondra
Palos Verdes Estates, CA 90274-1545         18596    9/24/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Brody, Sandra K.
6308 22nd Street North
Arlington, VA 22205                         26968    12/9/2020     24 Hour Fitness Worldwide, Inc.               $67.63                                                                               $67.63
Brogdon, Joshua
736 E Meadowbrook Ave.
Orange, CA 92865                            24795    10/5/2020     24 Hour Fitness Worldwide, Inc.               $58.88                                                                               $58.88
Brokaw, Beth H.
21 Regatta Way
Dana Point, CA 92629                         1547    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Brokaw, Beth H.
21 Regatta Way
Dana Point, CA 92629                        16370    9/17/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Bromley, Alyssa
15515 W Washburn Ave
Lakewood, CO 80228                           3799    8/27/2020        24 Hour Fitness USA, Inc.                 $323.91                                                                              $323.91
Bronisz, Arthur
3554 Birch Leaf Dr
Corona, CA 92881                            16469    9/18/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Brook, Joanne
9707 NW 37th Street
Sunrise, Fl 33351                            8178     9/5/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Brooke, Lawrence S.
6650 Klein St NW
Olympia , WA 98502                           2864    8/10/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Brooke, Lawrence Sumner
6650 Klein St NW
Olympia, WA 98502                            199     6/29/2020        24 Hour Fitness USA, Inc.                $1,162.95                                                                           $1,162.95
Brookins, Ja Quawn
12366 SW 72 Ave
Apt 214
Tigard, OR 97223                             6141     9/2/2020    24 Hour Fitness United States, Inc.           $664.00                                                                              $664.00

                                                                                       Page 178 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 179 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Brooks Jr, Flynnard
P.O. Box 59449
Los Angeles, CA 90059                         4304    8/28/2020    24 Hour Fitness United States, Inc.            $90.00                                                                               $90.00
Brooks Jr, Lavant
3811 Coastal St
Riverside, CA 92501                           7708     9/4/2020     24 Hour Fitness Worldwide, Inc.              $126.00                                                                              $126.00
Brooks, Ashleigh
404 Verbena Court
Roseville, CA 95747                          16336    9/22/2020     24 Hour Fitness Worldwide, Inc.               $73.73                                                                               $73.73
Brooks, Ashleigh
404 Verbena Court
Roseville, CA 95747                          17202    9/22/2020     24 Hour Fitness Worldwide, Inc.               $73.73                                                                               $73.73
Brooks, Chanda
190 Chambers Street Unit 16
El Cajon, CA 92020                           24100    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Brooks, Esther C.
27002 Preciados Dr.
Mission Viejo, CA 92691                      20059    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,577.00                                                                           $1,577.00
Brooks, Giovanni
14447 Corte Lampara
San Diego, California 92129                  24077    10/2/2020     24 Hour Fitness Worldwide, Inc.              $659.78                                                                              $659.78
Brooks, Jane
18927 108th Ln SE
Renton, WA 98055                              5866    8/31/2020     24 Hour Fitness Worldwide, Inc.              $624.80                                                                              $624.80
Brooks, Lauren
1509 Schooner Bay Dr.
Wylie, TX 75098                               1375    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,607.84                                                                           $1,607.84
Brooks, Misty
1615 Cobb Pkwy N Apt C12
Marietta, GA 30062                            4319    8/29/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Brooks, Paul
610 Rutland Street
Houston, TX 77007                            26019    10/27/2020       24 Hour Fitness USA, Inc.                 $242.07                                                                              $242.07
Brooks, Rasheeda
1701 River Run Drive
Desoto, TX 75115                              3395    8/27/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Brooks, Stacey
3922 W. 146th Street
Hawthorne, CA 90250                           9908     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Broom, William
PO BOX 530085
Henderson, NV 89053-0085                     15548    9/18/2020     24 Hour Fitness Worldwide, Inc.               $39.49                                                                               $39.49
Broome III, Thomas H.
377 Las Colinas Blvd. E.
Apt. 379
Irving, TX 75039-6214                         5649    8/30/2020        24 Hour Fitness USA, Inc.                 $799.98                                                                              $799.98
Bross, Jorge
668 Del Mar Ave.
Chula Vista, CA 91910                        18092    9/26/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00


                                                                                        Page 179 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 180 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Brostoff, Bob
8447 Faust Ave
West Hills, CA 91304                           7131     9/2/2020     24 Hour Fitness Worldwide, Inc.               $31.35                                                                               $31.35
Brostoff, Robert
8447 Faust Ave
West Hills, CA 91304                           7083     9/2/2020     24 Hour Fitness Worldwide, Inc.               $31.35                                                                               $31.35
Broughton, Kayla
5860 18th Ave
Sacramento, CA 95820                           1321    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,633.00                                                                           $1,633.00
Brouillette, Paige
215 Glide Ave
Woodland Hills, CA 91367                      19699    9/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Brouillette, Tamra
6215 Glide Ave
Woodland Hills, CA 91367                      20024    9/29/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Brousseau, Jocelyn
6717 Darby Ave Apt 29
Reseda, CA 91335                               5211     9/1/2020    24 Hour Fitness United States, Inc.           $876.00                                                                              $876.00
Broward County
c/o Records, Taxes & Treasury
Attn: Bankruptcy Section
115 S. Andrews Ave. A-100
Ft. Lauderdale, FL 33301                       139     6/29/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Browe, Jeffrey
6218 Cordoba Court
Long Beach, CA 90803                          24775    10/3/2020     24 Hour Fitness Worldwide, Inc.               $65.50                                                                               $65.50
Brown Jr, Louis
P.O. Box 86428
Portland, OR 97286                             4719    8/30/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Brown, Annastasia
5460 Blossom Gardens Circle
                                              17444    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $187.96                                                              $187.96
Brown, Barbara Elaine
146-21 220 Street
Rosedale, NY 11413                            23045    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Brown, Barbara
1220 Cotton Street
Menlo Park, CA 94025                           7840     9/4/2020     24 Hour Fitness Worldwide, Inc.                             $1,290.00                                                           $1,290.00
Brown, Beth
4360 Campus Ave
Apt 8
San Diego, CA 92103                           14646    9/16/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Brown, Beverly Ann
146-21 220 Street
Rosedale, NY 11413                            23034    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
BROWN, BRANDEE
1200 FULLER WISER RD
APT 1732
EULESS, TX 76039-8307                         10086     9/8/2020     24 Hour Fitness Worldwide, Inc.              $175.88                                                                              $175.88


                                                                                         Page 180 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 181 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Brown, Carmen
13353 SE 124th Avenue
Clackamas, OR 97015                            2100    7/23/2020    24 Hour Fitness United States, Inc.            $36.00                                                                               $36.00
Brown, Carney
52 Empty Saddle Lane
Rolling Hills Estates, CA 90274-4118          27532    4/12/2021     24 Hour Fitness Worldwide, Inc.              $553.99                                                                              $553.99
Brown, Carney
52 Empty Saddle Lane
Rolling Hills Estates, CA 90274-4118           6326     9/1/2020     24 Hour Fitness Worldwide, Inc.              $253.99                          $253.99                                             $507.98
Brown, Colleen
172 Green Rock Place
Monument, CO 80132                            23394    10/2/2020     24 Hour Fitness Worldwide, Inc.              $164.99                                                                              $164.99
Brown, Collin
920 Mann Ct.
Folsom, CA 95630                              14295    9/15/2020     24 Hour Fitness Worldwide, Inc.              $408.33                                                                              $408.33
Brown, Donald Edward
11410 Sw Fonner St.
Tigard, OR 97223                              14527    9/16/2020     24 Hour Fitness Worldwide, Inc.              $127.96                                                                              $127.96
Brown, Douglas P
13527 Piney Oaks Dr
Houston, TX 77065                              3060    8/12/2020        24 Hour Fitness USA, Inc.                  $62.78                                                                               $62.78
Brown, Dwayne
4013 Malva Ter
Fremont, CA 94536                             19083    9/25/2020     24 Hour Fitness Worldwide, Inc.               $37.85                                                                               $37.85
Brown, Enri
3730 Jill Lane
La Mesa, CA 91941                              4659    8/29/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Brown, Eric
3153 Hollypark Dr Apt 1
Inglewood , CA 90305                          27170    12/27/2020    24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00
Brown, Gail
712 West Mariposa Street
Altadena, CA 91001                            24857    10/5/2020     24 Hour Fitness Worldwide, Inc.             $7,200.00                                                                           $7,200.00
Brown, George
16870 Calle Pinata
Moreno Valley , CA 92251                       3521    8/26/2020    24 Hour Fitness United States, Inc.           $112.16                                                                              $112.16
Brown, Gina D.
4475 Hamilton Street, Apt 6
San Diego, CA 92116                            8963     9/7/2020     24 Hour Fitness Worldwide, Inc.              $207.00                                                                              $207.00
Brown, James
1361 Emerald St
San Diego, CA 92109                           10532     9/8/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Brown, Jeff
2301 Bayhill Ct
Oxnard, CA 93036                               4117    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $368.00                                                              $368.00
Brown, Joel D.
1292 Calle Aurora
Camarillo, CA 93010                            3134    8/11/2020    24 Hour Fitness United States, Inc.           $312.50                                                                              $312.50




                                                                                         Page 181 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 182 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Brown, Julie Peart
2301 Bayhill Ct
Oxnard, CA 93036                             4127    8/27/2020    24 Hour Fitness Worldwide, Inc.                           $368.00                                                              $368.00
Brown, Kathleen Anne
6685 S. W. Sagert St. Apt. 55
Tualatin, OR 97062                          16290    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Brown, Kenneth W.
3600 Data Drive Apt 370
Rancho Cordova, CA 95670-7403               21736    10/1/2020    24 Hour Fitness Worldwide, Inc.             $988.00                                                                            $988.00
BROWN, KENNTH AND LAURA
4447 BUCKSKIN CT
LIVERMORE, CA 94551                          8761     9/5/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
Brown, Kevin
1907 Boys Republic Drive
Chino Hills, CA 91709                       22461    10/1/2020    24 Hour Fitness Worldwide, Inc.              $83.98                                                                             $83.98
Brown, Kimberly
4801 Boulder Falls Court
Knightdale, NC 27545                        26559    11/20/2020      24 Hour Fitness USA, Inc.            $10,000.00                                                                          $10,000.00
Brown, La Tonya D
PO Box 4210
Oakland, CA 94614                           24321    10/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Brown, Larry A
17421 NE 32nd Street
Vancouver, WA 98682                          5035    8/30/2020       24 Hour Fitness USA, Inc.                  $0.00                                                                              $0.00
BROWN, LARRY
8022 DURHAM RUN LN
RICHMOND, TX 77407                          21593    10/4/2020    24 Hour Fitness Worldwide, Inc.                          $1,069.50                                                           $1,069.50
BROWN, LARRY
8022 DURHAM RUN LN
RICHMOND, TX 77407                          24188    10/4/2020    24 Hour Fitness Worldwide, Inc.             $969.00                                                      $1,069.50           $2,038.50
Brown, Laura Ann
5117 El Arbol dr
Carlsbad, CA 92008                          14587    9/16/2020    24 Hour Fitness Worldwide, Inc.              $59.98                                                                             $59.98
Brown, Laura
4447 Buckskin Ct
Livermore, CA 94551                          9013     9/5/2020    24 Hour Fitness Worldwide, Inc.             $749.98                                                                            $749.98
Brown, Linda R
9241 W. Broward Blvd. 3215
Plantation, FL 33324                        14067    9/14/2020    24 Hour Fitness Worldwide, Inc.          $1,632.00                                                                           $1,632.00
Brown, Malynn
8585 Lake Murray Blvd. #262
San Diego, CA 92119                          9168     9/4/2020    24 Hour Fitness Worldwide, Inc.          $1,275.00                                                                           $1,275.00
Brown, Marcia
835 E. Lamar Blvd, #372
Arlington, TX 76011                         26846    12/2/2020    24 Hour Fitness Worldwide, Inc.              $98.50                                                                             $98.50
Brown, Maria D
5056 Maria Drive
Boynton Beach, FL 33436                     16662    9/18/2020       24 Hour Fitness USA, Inc.                                                                $707.00                            $707.00




                                                                                    Page 182 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 183 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Brown, Melanie
2883 Wild Ginger Ct
Winter Park, FL 32792                         2092    7/23/2020    24 Hour Fitness Worldwide, Inc.              $99.98                                                                             $99.98
Brown, Melvin
316 Georgetown Ave
San Mateo, CA 94402                           8794     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Brown, Michael E
1421 Lombard St. Apt #2415
Oxnard, CA 93030                              8284     9/3/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Brown, Michael G
1686 Ridgemark Dr.
Sandy, UT 84092                              22897    10/2/2020       24 Hour Fitness USA, Inc.                $227.28                                                                            $227.28
Brown, Michael
PO Box 1193
Simi Valley, CA 93062                         3515    8/27/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00
Brown, Nicholas James
172 Green Rock PI
Monument, CO 80132                           23663    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Brown, Nina T
17421 NE 32nd ST
Vancouver, WA 98682                           5032    8/30/2020       24 Hour Fitness USA, Inc.                  $0.00                                                                              $0.00
Brown, Norman
114 Los Altos Court
Santa Cruz, CA 95060                         23739    10/2/2020    24 Hour Fitness Worldwide, Inc.              $49.71                                                                             $49.71
Brown, Paige
1998 186th Ave NE
Bellevue, WA 98008                            2689    8/18/2020       24 Hour Fitness USA, Inc.                 $40.70                                                                             $40.70
Brown, Paul
7523 Adobe Canyon Ln
Rosenberg, TX 77469                           2521    7/29/2020    24 Hour Fitness Worldwide, Inc.             $131.80                                                                            $131.80
Brown, Pauline
2719 High Pointe Blvd
McKinney, TX 75071                            969      7/9/2020    24 Hour Fitness Worldwide, Inc.             $664.00                                                                            $664.00
Brown, Peter Allen
6080 NE Grand Ave
Portland, OR 97211                            1737    7/15/2020    24 Hour Fitness Worldwide, Inc.              $46.99                                                                             $46.99
Brown, Preston W
23262 La Mar
105-B
Mission Viejo, CA 92691                       7440     9/3/2020    24 Hour Fitness Worldwide, Inc.             $660.00                                                                            $660.00
Brown, Robert L.
10 Peninsula Road
Belvedere, CA 94920                           5366    8/30/2020       24 Hour Fitness USA, Inc.                             $1,621.96                                                           $1,621.96
Brown, Robert
2401 Pier Avenue
Santa Monica, CA 90405                       16377    9/17/2020    24 Hour Fitness Worldwide, Inc.             $188.00                                                                            $188.00
Brown, Roderick
6175 S. Jasmine St
Centennial, CO 80111-4230                    27192    12/31/2020           24 Denver LLC                       $600.00                                                                            $600.00


                                                                                     Page 183 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 184 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Brown, Roosevelt
7100 Alvern St.
#113
Los Angeles, CA 90045                          2586     8/2/2020        24 Hour Fitness USA, Inc.                  $71.05                                                                               $71.05
Brown, Stephanie
9268 Lev Avenue
Arleta, CA 91331                              27432    2/24/2021    24 Hour Fitness United States, Inc.          $1,549.68                                                                           $1,549.68
Brown, Stu
4700 Colfax Ave. #4
North Hollywood, CA 91602                      7086     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Brown, Tabatha
Oaks Law Firm
15233 Ventura Blvd. PH10
Sherman Oaks, CA 91403                         8006     9/3/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Brown, Taylor
301 N. Belmont St, #305
Glendale, CA 91206                            14340    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Brown, Tyler J
707 Eagle Lakes dr
Friendswood, TX 77546                         14762    9/16/2020     24 Hour Fitness Worldwide, Inc.              $200.34                                                                              $200.34
Brown, Victoria
10402 Lowemont St.
Bellflower, CA 90706                          17829    9/24/2020        24 Hour Fitness USA, Inc.                                                                    $50.00                             $50.00
Browne, Jennifer
8704 Mayport Dr.
Las Vegas, NV 89131                            3282    8/25/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Browne, Jeremy
1650 8th Ave
Unit 311
San Diego, CA 92101                            8224     9/3/2020        24 Hour Fitness USA, Inc.                  $36.99                                                                               $36.99
Browne, Mark
683 Normandy Village
Nanuet, NY 10954                               401     6/25/2020     24 Hour Fitness Worldwide, Inc.             $2,040.00                                                                           $2,040.00
Browne, Steve
272 Farmingdale Rd
Wayne, NJ 07470                               27082    12/14/2020    24 Hour Fitness Worldwide, Inc.               $81.02                                                                               $81.02
Browne, Valerie
PO Box 23203
Encinitas, CA 92023                           23458    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Browning, Christine
4872 Kron
Irvine, CA 92604                              16494    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,080.00                                                                           $1,080.00
Browning, Jeffrey P
2249 Glen Way
East Palo Alto, CA 95303-1528                  5704     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Brown-Robinson, Leeah C
4242 Natomas Central Dr.
Sacramento, CA 95834                          11806    9/10/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00




                                                                                         Page 184 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 185 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bruce, Ashley
13 Woodland Ct
Novato, CA 94947                             23753    10/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Bruce, Eunice
220 South Santa Ana Ave
Unit C
Arcadia, CA 91006                            20080    9/29/2020     24 Hour Fitness Worldwide, Inc.             $7,500.00                                                                           $7,500.00
Bruce, Evelyn
738 Loyola Ave
Carson, CA 90746                             19453    9/28/2020     24 Hour Fitness Worldwide, Inc.              $105.79                                                                              $105.79
Bruce, Felicia
1140 E Ocean Blvd
Unit 305
Long Beach, CA 90802                         25629    10/16/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Bruce, Heather
PO Box 6094
Portland, OR 97228                           24133    10/7/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Bruce, Shauntese
401 Warfield Dr Apt. 4031
Hyattsville, MD 20785                        15226    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                 $51.99                             $51.99
Brucker, Robert
3253 Lahitte Ct.
San Diego, CA 92122                           8722     9/4/2020     24 Hour Fitness Worldwide, Inc.              $602.00                                                                              $602.00
Brueck, Paul
1 Elm Street, Apt. 5D
Tuckahoe, NY 10707                           27220     1/6/2021            24 New York LLC                        $61.76                                                                               $61.76
Bruen, Michael
P.O. Box 50071
Studio City, CA 91614-5008                   11718     9/9/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Bruhahn, Steph
1402 Auburn Way N #103
Auburn, WA 98002                             13781    9/15/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bruk, George
17 Van Sicklen St Apt.2
Brooklyn, NY 11223                           12817    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Bruk, Rimma
17 Van Sicklen St Apt.2
Brooklyn, NY 11223                           12856    9/13/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Brunet, Michael Anthony
5351 Overland Drive
Huntington Beach, CA 92649                    8718     9/4/2020    24 Hour Fitness United States, Inc.           $199.00                                                                              $199.00
Brunn, Caitlyn
1067 Summit Trail
Escondido, CA 92025                           7259     9/4/2020     24 Hour Fitness Worldwide, Inc.              $187.50                                                                              $187.50
Brunnings, John
10009 Liriope Cv
Austin, TX 78750                              3489    8/27/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Bruno, Anthony M
2540 Hampton Ave
Redwood City, CA 94061                       12995    9/12/2020        24 Hour Fitness USA, Inc.                  $98.40                                                                               $98.40

                                                                                        Page 185 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 186 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Bruno, Harry
25199 Campus Drive
Hayward, CA 94542-1117                       12185     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Bruno, Sherry
25199 Campus Drive
Hayward, CA 94542-1117                       12409     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Bruno, Steve
1917 Muliner Ave.
Bronx, NY 10462                              18715    9/26/2020    24 Hour Fitness Worldwide, Inc.              $79.00                                                                             $79.00
Bruntz, Hannah
2076 S Lincoln St
Denver, CO 80210                             22285    10/1/2020            24 Denver LLC                       $400.00                                                                            $400.00
Brust, Andrea
1311 SE 152nd CT
Vancouver, WA 98683                           7767     9/2/2020    24 Hour Fitness Worldwide, Inc.             $223.04                                                                            $223.04
Bruu, Bob
516 W. Hunt St
McKinney, TX 75069                           27521     4/6/2021       24 Hour Fitness USA, Inc.                $990.00                                                                            $990.00
BRUZON, JAZLYN
354 LAWRENCE ST PERTH
AMBOY, NJ 08861                               6394     9/3/2020    24 Hour Fitness Worldwide, Inc.                          $1,807.80                                                           $1,807.80
Bryan Emmert
1766 Heron Avenue
Sunnyvale, CA 94087                          27357     2/1/2021       24 Hour Fitness USA, Inc.                $946.00                                                                            $946.00
Bryan, Lisa
428 North Grand Avenue West
Springfield, IL 62702                        26656    11/24/2020      24 Hour Fitness USA, Inc.                              $550.00                                                              $550.00
Bryan, Mark
2815 Yelm Highway, SE
Olympia, WA 98501                            17687    9/23/2020    24 Hour Fitness Worldwide, Inc.             $132.00                                                                            $132.00
Bryan, Marna K.
22118 4th Ave SE
Bothell, WA 98021                            21378    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $336.60                                                              $336.60
Bryan, Naomi A
17621 Dusty Court SW
Tenino, WA 98589                              5929     9/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Bryand, Darlene
198 Ulupau Circle
Bastrop, TX 78602                            18322    9/27/2020    24 Hour Fitness Worldwide, Inc.              $56.48                                                                             $56.48
Bryand, Darlene
198 Ulupau Circle
Bastrop, TX 78602                            23334    10/1/2020    24 Hour Fitness Worldwide, Inc.              $56.48                                                                             $56.48
Bryant, Andre
3010 Avalon St
Riverside, CA 92509                          18941    9/28/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Bryant, Anita D
4000 NW 203 Lane
Miami Gardens, FL 33055-1351                 15306    9/19/2020    24 Hour Fitness Worldwide, Inc.             $216.00                                                                            $216.00




                                                                                     Page 186 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 187 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Bryant, Anthony
3122 Colebrook Lane
Dublin, CA 94568                              12605    9/13/2020     24 Hour Fitness Worldwide, Inc.              $408.00                                                                              $408.00
Bryant, Anthony
6048 Eaglemont Drive
Fontana, CA 92336                             11177     9/9/2020     24 Hour Fitness Worldwide, Inc.              $167.56                                                                              $167.56
Bryant, Bill
6203 SE 17th Avenue
Portland, OR 97202                             8232     9/5/2020     24 Hour Fitness Worldwide, Inc.               $88.00                                                                               $88.00
Bryant, Delamar
42154 Veneto Drive
Temecula, CA 92591                            27038    12/11/2020    24 Hour Fitness Worldwide, Inc.                             $5,648.32                                                           $5,648.32
Bryant, Doris A
2413 Spruce Court
Little Elm, TX 75068                           4118    8/27/2020        24 Hour Fitness USA, Inc.                 $108.00                                                                              $108.00
Bryant, III, Russell P.
3971 S. Himalaya Way
Aurora, CO 80013                               2570    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
Bryant, Mary F.
809 Brandywine Dr. Apt 405
Bedford, TX 76021                              2837     8/3/2020    24 Hour Fitness United States, Inc.                          $1,072.00                            $0.00                          $1,072.00
Bryant, Michael
2413 Spruce Court
Little Elm, TX 75068                           3612    8/27/2020        24 Hour Fitness USA, Inc.                 $108.00                                                                              $108.00
Bryant, Tamya M
135 S Ashton Dr
Covina, CA 91724                               4847    8/31/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bryant, Try
4235 Walnut Ave
Chino, CA 91710                               10844     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
BRYSON, RONALD K
1390 ILLINOIS AVE
BAYSHORE , NY 11706                            9194     9/5/2020            24 New York LLC                                       $250.00                           $250.00                            $500.00
BT Carrollton, LP
Jeffery Kurtzman, Esquire
401 S. 2nd Street, Suite 200
Philadelphia, PA 19147                         3162    8/12/2020        24 Hour Fitness USA, Inc.             $538,977.50                                                                          $538,977.50
BT Carrollton, LP
Jeffrey Kurtzman, Esquire
401 S. 2nd Street, Suite 200
Philadelphia, PA 19147                         1145     7/9/2020        24 Hour Fitness USA, Inc.             $519,994.03                                                                          $519,994.03
Buban, Christina
3170 Santa Marta Ct.
Union City, CA 94587                           4120    8/27/2020        24 Hour Fitness USA, Inc.                 $582.50                                                                              $582.50
BUBAN, CHRISTINA
3170 SANTA MARTA CT.
UNION CITY, CA 94587                          17268    9/24/2020        24 Hour Fitness USA, Inc.                 $582.50                                                                              $582.50
Bubenik, Cary
17598 S Jean Drive
Oregon City, OR 97045                          4075    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $911.50                                                              $911.50

                                                                                         Page 187 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 188 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bubshait, Abdulrahman
3760 Florida St Unit 310
San Diego, CA 92104                         14291    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $399.99                                                              $399.99
Buccellato, Payton
124 Encinal Pl
Pittsburg, CA 94565                         19812    9/28/2020    24 Hour Fitness United States, Inc.            $50.00        $1,550.00                                                           $1,600.00
BUCCOLA, KEVIN
4238 THERESA LANE
MERCED, CA 95348                            21817    10/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Buchanan, Charles Duffy
591 Shenandoah Street
Thousand Oaks, CA 91360                     12028    9/10/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Buchanan, Charles Harley
591 Shenandoah Street
Thousand Oaks, CA 91360                     12048    9/10/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Buchanan, Josephine
PO Box 9719
Long Beach, CA 90810                        24547    10/2/2020     24 Hour Fitness Worldwide, Inc.              $369.99                                                                              $369.99
Buchanan, Lorie
19427 E Colorado Dr
Aurora, CO 80017                            25501    10/13/2020    24 Hour Fitness Worldwide, Inc.             $1,624.00                                                                           $1,624.00
Buchert, Bryan
1007 D St.
Sacramento, CA 95814                        10876     9/8/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Buchert, David
7784 Palmyra Drive
Fair Oaks, CA 95628                          6752     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Buchert, David
7784 Palmyra Drive
Fair Oaks, CA 95628                          7670     9/3/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Buchko, Angela
12155 TRIBUTARY POINT DRIVE APT 212
GOLD RIVER, CA 95670                        11920    9/10/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
BUCHMAN, JOEL
2179 TULANE AVE
LONG BEACH, CA 90815                        24633    10/4/2020    24 Hour Fitness United States, Inc.          $1,560.00                                                                           $1,560.00
Buchmann, Gordon
2345 Kearney St
Denver, CO 80207-3425                       13843    9/14/2020     24 Hour Fitness Worldwide, Inc.              $801.00                                                                              $801.00
Buchmann, Lydia
2345 Kearney St
Denver, CO 80207-3425                       13299    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,068.00                                                                           $1,068.00
Bucio, Josefina
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                           24042    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
BUCIO, JUAN
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                           24368    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00




                                                                                       Page 188 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 189 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Buck, Jerry
12501 Grosbeak Dr
Denton, TX 76207                            15149    9/18/2020     24 Hour Fitness Worldwide, Inc.               $31.39                                                                               $31.39
Buck, Jody
9200 Greenwood Ave N #207
Seattle, WA 98103                           21787    10/1/2020     24 Hour Fitness Worldwide, Inc.              $153.01                                                                              $153.01
Buckle, Larry T.
1017 L Street #296
Sacramento, CA 95814                        20186    9/29/2020     24 Hour Fitness Worldwide, Inc.              $304.00                                                                              $304.00
Buckley, Destony
660 Mesa Circle
Hayward, CA 94541                           19353    9/27/2020     24 Hour Fitness Worldwide, Inc.             $3,705.00                       $4,200.00                                           $7,905.00
Buckley, Laurel
3018 SE 7th Ave
Portland, OR 97202                           9273     9/6/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Buckley, Spencer
4914 Paseo del Pavon
Torrance, CA 90505                          13255    9/14/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Buckman, Camden
1225 Pedroncelli Dr.
Windsor, CA 95492                            9830     9/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Buckner, David
1906 N Mission Circle
Friendswood, TX 77546                       17951    9/24/2020        24 Hour Fitness USA, Inc.                 $161.29                                                                              $161.29
Buckner, Maureen
1906 N Mission Circle
Friendswood, TX 77546                       17287    9/24/2020        24 Hour Fitness USA, Inc.                 $161.29                                                                              $161.29
Buckner, Raili K
P.O. Box 91772
Austin, TX 78709                            25116    10/6/2020        24 Hour Fitness USA, Inc.                 $903.24                                                                              $903.24
Buckwald, Susan
4620 Catamaran Circle
Boynton Beach, FL 33436                       52     6/28/2020     24 Hour Fitness Worldwide, Inc.             $1,623.96                                                                           $1,623.96
BUDD, JESSIE
305 JEWEL CT
FORT COLLINS, CO 80525                       1151     7/9/2020        24 Hour Fitness USA, Inc.                 $655.00                                                                              $655.00
Budd, Jessie
305 Jewel Ct
Fort Collins, CO 80525                      16427    9/23/2020     24 Hour Fitness Worldwide, Inc.              $624.00                                                                              $624.00
Budde, Greg
2217 Grand Canyon Court
Carrollton, TX 75006                         8190     9/3/2020    24 Hour Fitness United States, Inc.                           $894.15                             $0.00                            $894.15
Budihas, Julia
3616 Henry Hudson Parkway
Bronx, NY 10463                              4761    8/31/2020            24 New York LLC                       $400.00                                                                              $400.00
Budihas, Steve
3616 Henry Hudson Parkway
Bronx, NY 10463                              5701    8/31/2020            24 New York LLC                       $143.88                                                                              $143.88




                                                                                       Page 189 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 190 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Budilovskaya, Mila
711 Montauk Court Apt 3f
Brooklyn, NY 11235                           2527    7/29/2020    24 Hour Fitness United States, Inc.            $10.00         $239.40                                                              $249.40
Budilovskaya, Mila
771 Montauk CT Apt 3F
Brooklyn, NY 11235                          12936    9/11/2020     24 Hour Fitness Worldwide, Inc.              $239.40                                                                              $239.40
Budrow, Chad
26617 NE 3rd St
Camas , WA 98607                            23466    10/2/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Budrow, Sheri
26617 NE 3rd St
Camas, WA 98607                             23683    10/2/2020     24 Hour Fitness Worldwide, Inc.              $268.75                                                                              $268.75
Budshaw, Scott
2141 Appaloosa Rd
Henderson, NV 89002                         26508    11/17/2020    24 Hour Fitness Worldwide, Inc.               $33.06                                                                               $33.06
Buell, Anthony Nicholis
17600 Pacific Hwy.
#361
Marylhurst, OR 97036                        12987    9/12/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Buena, Megan
225 N Rose St Unit 208
Burbank, CA 91505                           15568    9/18/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Buenafe, Rommel T
210 Elma PL SE
Renton, WA 98059                            14090    9/15/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
BUENDIA, ELIZABETH
100 ATLANTIC ST
South Plainfield, NJ 07080                   7311     9/3/2020        24 Hour Fitness USA, Inc.                  $50.11                                                                               $50.11
Buenneke, Mary
2844 MELANIE CT
WALNUT CREEK, CA 94596-6423                 16284    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,106.00                                                                           $1,106.00
Bueno, Michelle
2720 Cerro Vista Ct.
Morgan Hill, CA 95037                        1117     7/7/2020     24 Hour Fitness Worldwide, Inc.               $64.55                                                                               $64.55
Buenrostro, Jacqueline
8109 True Ave.
Pico Rivera, CA 90660                       20107    9/30/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00
BUENSALIDO, DEO
820 WASHINGTON ST.
DALY CITY, CA 94015                          9180     9/5/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Buffington, Virginia
198 Desiree Lane
Highland Village, TX 75077                   2705     8/3/2020     24 Hour Fitness Worldwide, Inc.               $40.04                                                                               $40.04
BUGARIN, CHRISTOPHER
33194 TRIAT TUCK WAY
LAKE ELSINORE, CA 92530-5410                14602    9/16/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Buhaiov, Dmytro
5004 Jewel Street, Unit 424
Rocklin, CA 95677                           12260    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00


                                                                                       Page 190 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 191 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Buhler, Cheryl
18570 Santa Ynez St
Fountain Valley, CA 92708                   20040    9/29/2020     24 Hour Fitness Worldwide, Inc.             $524.99                                                                             $524.99
Buhler, Hannah
3180 Corte Tradicion
Carlsbad, CA 92009                          11044     9/8/2020        24 Hour Fitness USA, Inc.                $120.78                                                                             $120.78
Buhler, Leslie
2903 Loomis Street
Lakewood, CA 90712                          15835    9/20/2020     24 Hour Fitness Worldwide, Inc.             $291.70                                                                             $291.70
Buhler, Pascal A
3326 113th Street SE
Everett, WA 98208                           16906    9/21/2020     24 Hour Fitness Worldwide, Inc.              $99.00                                                                              $99.00
Bui, Annie
10291 Trask Avenue
Garden Grove, CA 92843                      12247    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                              $429.99                            $429.99
Bui, Crystal Ngoc
3175 W Rome Ave
Anaheim, CA 92804                           23406    10/2/2020     24 Hour Fitness Worldwide, Inc.             $429.99                                                                             $429.99
Bui, Daniel
18067 S. 3rd Street
Fountain Valley, CA 92708                    6120     9/3/2020     24 Hour Fitness Worldwide, Inc.             $400.00                                                                             $400.00
Bui, Henry
2520 Vanderbilt Ln
Apt 1
Redondo Beach, CA 90278-3237                25566    10/15/2020 24 Hour Fitness United States, Inc.                                                             $500.00                            $500.00
Bui, Hung
7119 Comal Drive
Irving, TX 75039                            10277     9/9/2020     24 Hour Fitness Worldwide, Inc.             $113.39                                                                             $113.39
Bui, Lan
9322 Grindlay St
Cypress, CA 90630                           13480    9/14/2020     24 Hour Fitness Worldwide, Inc.              $92.31                                                                              $92.31
Bui, Phung
9322 Grindlay St.
Cypress, CA 90630                           13968    9/14/2020     24 Hour Fitness Worldwide, Inc.              $93.85                                                                              $93.85
Bui, Sonny
25942 Ernestine Ct
Laguna Hills, CA 92653                      14492    9/16/2020        24 Hour Fitness USA, Inc.                               $399.99                                                              $399.99
Bui, Sophia
12062 W. Edinger Ave Spc 15
Santa Ana, CA 92704                          1100     7/9/2020     24 Hour Fitness Worldwide, Inc.             $120.00                                                                             $120.00
Bui, Thomas
3920 Rochester Drive
Fort Worth, TX 76244                         9771     9/7/2020     24 Hour Fitness Worldwide, Inc.             $649.99                                                                             $649.99
Bui, Tom
18934 Knapp St
Northridge , CA 91324                       10575     9/9/2020     24 Hour Fitness Worldwide, Inc.             $350.00                                                                             $350.00
Bui, Van
23008 Arlington Ave #7
Torrance, CA 90501                          23503    10/2/2020     24 Hour Fitness Worldwide, Inc.             $273.24                                                                             $273.24


                                                                                      Page 191 of 1763
                                                       Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 192 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bui, Van
3020 Oakbridge Road
San Jose, CA 95121                         17198    9/22/2020          24 San Francisco LLC                     $79.98                                                                               $79.98
Builder's Associates #3
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                    22908    10/2/2020        24 Hour Fitness USA, Inc.             $190,764.30                                                                          $190,764.30
Builder's Associates #3, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                    22773    10/2/2020        24 Hour Fitness USA, Inc.             $262,500.00      $43,958.37                                                          $306,458.37
BUILDING TECHNOLOGY SYSTEMS INC
ATTN: JACK LANN
P.O. BOX 29609
DENVER, CO 80229                           20106    9/29/2020        24 Hour Fitness USA, Inc.              $11,445.70                       $46,167.20                                          $57,612.90
BUILDING TECHNOLOGY SYSTEMS INC
ATTN: JACK LANN
P.O. BOX 29609
DENVER, CO 80229                           27360     2/1/2021        24 Hour Fitness USA, Inc.              $22,900.52                                                                           $22,900.52
Bui-Le, Giao
470 Crystalline Drive
Fremont , CA 94539                          4867    8/30/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Buitrago, Evelyn
1164 SW 27 Place
Boynton Beach, FL 33426                     9111     9/5/2020     24 Hour Fitness Worldwide, Inc.               $31.03                                                                               $31.03
Bukhari, Akbar
10931 Crosby Field Lane
Houston, TX 77034                           3426    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $224.00                            $224.00
Bull, Karen
9200 Nw Harvest Hill Dr
Portland, OR 97229                          3415    8/27/2020     24 Hour Fitness Worldwide, Inc.              $258.00                                                                              $258.00
Bullard, Daunte
13420 Hawthorne Blvd
Ste 3
Hawthorne, CA 90250                        22896    10/2/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Bullard, Deborah
1663 Lindenwood Dr.
Concord, CA 94521                          12649    9/11/2020     24 Hour Fitness Worldwide, Inc.              $437.43                                                                              $437.43
Bullen, Stuart
2007 Robinson St
Unit A
Redondo Beach, CA 90278                    22341    10/2/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Bullick, Steven
132 Hillcroft Way
Walnut Creek, CA 94957                     13393    9/13/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Bullin, Eddie L.
1035 Wong Ln 4
Honolulu, HI 96817                         20727    10/1/2020              24 Denver LLC                         $0.00                                                                                $0.00




                                                                                      Page 192 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 193 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bullman, Vicki L
719 Cragmont Ave
Berkeley, CA 94708                          21674    10/1/2020        24 Hour Fitness USA, Inc.                                 $459.00                                                              $459.00
Bulpin, Richard W
22118 4th Ave SE
Bothell, WA 98021                           21278    10/1/2020     24 Hour Fitness Worldwide, Inc.               $99.98         $274.96                                                              $374.94
Bulychova, Leonora
2740 cropsey ave apt13 a
Brooklyn, NY 11214                          20488    9/30/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
BUMGARNER, MARY TERESA
18950 MARSH LN #809
DALLAS, TX 75287                            13649    9/14/2020     24 Hour Fitness Worldwide, Inc.              $301.06                                                                              $301.06
Bunce, Braxston
PO Box 631709
Lanai City, HI 96763                        20615    9/30/2020     24 Hour Fitness Worldwide, Inc.              $349.99                                                                              $349.99
Bunch, David L
6252 Powell Rd
Parker, CO 80134                             644      7/6/2020     24 Hour Fitness Worldwide, Inc.              $154.00        $4,888.29                                                           $5,042.29
Bunchman III, HH
7890 Willow Glen Road
Los Angeles, CA 90046                        6211    8/31/2020              RS FIT CA LLC                        $40.94                                                                               $40.94
Bundalian, Hannellene
587 Natoma St #306
San Francisco, CA 94103                     11145     9/9/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Bunetta, Elizabeth
29282 Dean Street
Laguna Niguel, CA 92677                     23015    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bunetta, Michael
29282 Dean Street
Laguna Niguel, CA 92677                     22561    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bunetta, Raymond
24304 Dale Drive
Laguna Hills, CA 92653                      23301    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bungato, Tatiana
7445 ETIWANDA AVE
RESEDA, CA 91335                            24136    10/2/2020     24 Hour Fitness Worldwide, Inc.              $850.00                                                                              $850.00
BUNTING, JAY
16502 NE 98TH ST
VANCOUVER, WA 98682                          3318    8/25/2020    24 Hour Fitness United States, Inc.           $225.78                                                                              $225.78
Buntsis, Mark
11552 Gun Fight Lane
Austin, TX 78748                            12253     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Buotte, Sarah
234 North Sherwood Street
Fort Collins, CO 80521                       2595    7/31/2020              24 Denver LLC                                                         $40.00                                              $40.00
Burak, Daniel
12271 Trail Spring Ct.
Las Vegas, NV 89138                          1908    7/23/2020        24 Hour Fitness USA, Inc.                  $36.85                                                                               $36.85




                                                                                       Page 193 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 194 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Burback, Ron
1944 Paseo Del Cajon
Pleasanton, CA 94566                           8729     9/3/2020       24 Hour Fitness USA, Inc.              $4,099.00                                                                          $4,099.00
BURBIDGE, MARY A
513 COOL WIND WY
Sacramento, CA 95831                          17605    9/22/2020    24 Hour Fitness Worldwide, Inc.           $2,616.00                                                                          $2,616.00
Burch, Eden
1251 Sepulveda Ave
San Bernardino, CA 92404                      25931    10/25/2020      24 Hour Fitness USA, Inc.                 $10.00                                                                             $10.00
Burch, Michael
195 Yankee Creek Road
Heath, TX 75032                               16156    9/17/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                            $210.00
Burckhard, Norma
3280 Bel Mira Way
San Jose, CA 95135                            20434    9/30/2020    24 Hour Fitness Worldwide, Inc.             $437.55                                                                            $437.55
Burdick, Courtney
330 W El Pintado
Danville, CA 94526                            19696    9/29/2020    24 Hour Fitness Worldwide, Inc.             $190.31                                                                            $190.31
Burdman, Matthew
8233 Station Village Lane #2412
San Diego, CA 92108                           14594    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $90.00                                                               $90.00
Burga, Kevin
Dordulian Law Group
550 N. Brand Blvd.
Suite 1990
Glendale, CA 91203                            23529    10/2/2020    24 Hour Fitness Worldwide, Inc.         $250,000.00                                                                        $250,000.00
Burgess, Alexandra
5990 Midway Rd
Weatherford, TX 76085                         13576    9/13/2020       24 Hour Fitness USA, Inc.                $324.00                                                                            $324.00
Burgess, April
7892 Marshall Ct
Fontana, CA 92336                             16825    9/24/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Burgess, Benjamin F.
2805 Lariat Lane
Walnut Creek, CA 94596-6614                   24712    10/2/2020       24 Hour Fitness USA, Inc.                 $94.00                                                                             $94.00
Burgess, Brian
2292 Adrienne Drive
Corona, CA 92882                              24768    10/6/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Burgess, Edward D.
4005 Crystal Water Cove
Austin, TX 78735                              15079    9/18/2020    24 Hour Fitness Worldwide, Inc.                           $187.00                                                              $187.00
Burgess, Goffin
PO Box 81134
Las Vegas, NV 89180-1134                      15868    9/24/2020    24 Hour Fitness Worldwide, Inc.                           $100.00                                                              $100.00
Burgess, Gwendolyn
PO Box 81134
Las Vegas, NV 89180-1134                      15894    9/24/2020    24 Hour Fitness Worldwide, Inc.                           $100.00                                                              $100.00
Burgess, Lee
PO Box 81134
Las Vegas, NV 89180-1134                      17884    9/24/2020    24 Hour Fitness Worldwide, Inc.                           $100.00                                                              $100.00

                                                                                      Page 194 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 195 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Burgin, Elizabeth
11550 Old Georgetown Rd
Apartment 736
North Bethesda, MD 20852                      2879    7/30/2020     24 Hour Fitness Worldwide, Inc.              $792.00                                                                              $792.00
Burgin, Robert
11550 Old Georgetown Road
Apartment 736
North Bethesda, MD 20852                      2668    7/30/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Burgos, John
1225 Douglas Way
South San Francisco, CA 94080                 2756     8/6/2020     24 Hour Fitness Worldwide, Inc.              $349.99                                                                              $349.99
Burgos, John
1225 Douglas Way
South San Francisco, CA 94080                18534    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $349.99                            $349.99
Burgoyne, Amy
1225 Marchant Pl
Lewisville, TX 75067                         13238    9/14/2020     24 Hour Fitness Worldwide, Inc.              $107.17                                                                              $107.17
Burgoyne, M.D., Rodney W.
774 So. Arroyo Blvd.
Pasadena, CA 91105                           16657    9/21/2020     24 Hour Fitness Worldwide, Inc.             $7,776.00                                                                           $7,776.00
Burgoyne, Marie A.
774 So. Arroyo Blvd.
Pasadena, CA 91105                           16610    9/21/2020     24 Hour Fitness Worldwide, Inc.             $5,896.00                                                                           $5,896.00
Burian, Heath
171 Main St #615
Los Altos, CA 94022                          22011    10/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Burk, Dylan
1911 S. Haster St. Apt. 28
Anaheim, CA 92802                            11854    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Burkard, Randy L
7467 Mission Gorge Rd spc140
Santee, CA 92071                             13958    9/16/2020     24 Hour Fitness Worldwide, Inc.              $396.00                                                                              $396.00
Burke , Anne F.
P.O. Box 170544
Boston, MA 02117                             24626    10/2/2020     24 Hour Fitness Worldwide, Inc.               $57.73                                                                               $57.73
Burke, Anne F.
P.O. BOX 170544
Boston, MA 02117                             24504    10/2/2020    24 Hour Fitness United States, Inc.            $57.73                                                                               $57.73
BURKE, BRYAN
228 Woodbourne Drive
Bakersfield, CA 93312                        19262    9/27/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Burke, Bryan
6551 Warner Ave, #201
Huntington Beach, CA 92647                    707      7/6/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Burke, David & Lisa
2503 Oregon City Blvd
West Linn, OR 97068                           1154     7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,458.00                                                                           $1,458.00
Burke, David
2503 Oregon City Blvd
West Linn, OR 97068                           837      7/8/2020     24 Hour Fitness Worldwide, Inc.              $729.00                                                                              $729.00

                                                                                        Page 195 of 1763
                                                           Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 196 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
BURKE, JING
4363 GOLDFINCH ST
SAN DIEGO, CA 92103                           25134    10/9/2020     24 Hour Fitness Worldwide, Inc.              $377.10                                                                              $377.10
Burke, Linda
3830 NW 194 St
Miami Gardens, FL 33055                       20529    9/30/2020     24 Hour Fitness Worldwide, Inc.              $760.00                                                                              $760.00
Burke, Lisa
2503 Oregon City Blvd
West Linn, OR 97068                            1165     7/8/2020     24 Hour Fitness Worldwide, Inc.              $729.00                                                                              $729.00
Burke, Patrick
346 Suffolk Ln
Castle Rock, CO 80108                          2348     8/6/2020        24 Hour Fitness USA, Inc.                  $44.09                                                                               $44.09
Burke, Robert
18684 SW 100 Ave
Miami, FL 33157                               27342    1/28/2021    24 Hour Fitness United States, Inc.                          $3,000.00                                                           $3,000.00
Burke, Robert
5619 NE 45th Ave
Portland, OR 97218                            13057    9/12/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Burke-Glennon, Jenna
33 Elysian Ave
Apt #2
Nyack, NY 10960                               21381    10/1/2020     24 Hour Fitness Worldwide, Inc.              $133.97                                                                              $133.97
Burkes, Anetra
3666 Somerset Dr
Los Angeles, CA 90016                          3905    8/27/2020     24 Hour Fitness Worldwide, Inc.             $8,000.00                                                                           $8,000.00
Burkhart, Diane
7361 Elmwood Circle
Pleasanton, CA 94588                          21143    10/1/2020        24 Hour Fitness USA, Inc.                 $648.00                                                                              $648.00
Burkhart, Margaret G
14940 S.W. 31 Court
Davie, FL 33331                                2895     8/6/2020     24 Hour Fitness Worldwide, Inc.             $1,192.62                         $631.38                                           $1,824.00
Burkhead, Jennifer A
3420 Hasty Street
San Diego, CA 92115                           26600    11/20/2020 24 Hour Fitness United States, Inc.                            $7,643.00                                                           $7,643.00
Burks, Anne T.
4476 Saratoga Ave.
San Diego, CA 92107                           12562    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Burks, Edric
4355 Sepulveda Blvd. #225
Sherman Oaks, CA 91403                        20964    10/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Burks, Kendra C.
285 N. Garfield Ave Apt 13B
Pasadena, CA 91101                            20088    9/29/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Burks, Marva
14855 Bancroft Av. Apt. #9
San Leandro, CA 94578                         27000    12/10/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
BURKS, RENEE
1178 W. 22ND ST #2
SAN PEDRO, CA 90731                            8960     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00


                                                                                         Page 196 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 197 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Burks, Stephanie Marie
4702 FM 2917
Alvin, TX 77511                              26116    10/30/2020    24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Burks, William
727 Lakeview Way
Emerald Hills, CA 94062                      23228    10/1/2020     24 Hour Fitness Worldwide, Inc.              $438.67                                                                              $438.67
Burleson, James
2323 N Field St, Apt 1634
Dallas, TX 75201                             23903    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $199.93                                                              $199.93
Burlingame, Diane Lynn
1331 April Place
Manteca, CA 95336                            19817    9/28/2020     24 Hour Fitness Worldwide, Inc.               $62.98                                                                               $62.98
Burlingame, Gary D
1331 April Place
Manteca, CA 95336                            19823    9/28/2020     24 Hour Fitness Worldwide, Inc.               $96.00                                                                               $96.00
Burman, Ronald S
52 Abbott Ave.
Ocean Grove, NJ 07756                         354     6/23/2020     24 Hour Fitness Worldwide, Inc.             $2,519.92                                                                           $2,519.92
Burman, Ronald S
52 Abbott Ave.
Ocean Grove, NJ 07756                        14690    9/16/2020        24 Hour Fitness USA, Inc.                $2,519.92                                                                           $2,519.92
Burnett, Jordon
3321 Caspian Avenue
Long Beach, CA 90810                          8529     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $100.00                            $100.00
Burnett, Krystal W.
6756 NE Tillamook Street
Portland, OR 97213                            1554    7/29/2020     24 Hour Fitness Worldwide, Inc.              $430.76                                                                              $430.76
Burnett, Krystal W.
6756 NE Tillamook Street
Portland, OR 97213                            1638    7/15/2020     24 Hour Fitness Worldwide, Inc.              $430.76                                                                              $430.76
Burnett, Laura
634 Lucille Circle
Moorpark, CA 93021                           25233    10/11/2020    24 Hour Fitness Worldwide, Inc.               $36.99                                                                               $36.99
Burnett, Madison
3533 Dover Bay Street
Las Vegas, NV 89129                           1669    7/15/2020    24 Hour Fitness United States, Inc.          $1,680.00                                                                           $1,680.00
Burnett, Rosemary
3110 Greenview Drive
Castro Valley, CA 94546                       5260     9/1/2020    24 Hour Fitness United States, Inc.            $75.00                                                                               $75.00
Burno III, Ardee
7348 Ravines Avenue
Las Vegas, NV 89131                          15901    9/28/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Burns, Bryant Scott
37 Robin RDG
Aliso Viejo, CA 92656                        17264    9/22/2020     24 Hour Fitness Worldwide, Inc.                               $82.50                                                               $82.50
Burns, Cara
28202 Cabot Road, Suite 300
Laguna Niguel, CA 92677                      16907    9/21/2020     24 Hour Fitness Worldwide, Inc.              $583.33                                                                              $583.33




                                                                                        Page 197 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 198 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Burns, Chris
8 Vermilion Cliffs
Aliso Viejo, CA 29656                        12085    9/10/2020     24 Hour Fitness Worldwide, Inc.              $974.00                                                                              $974.00
Burns, Chris
8 Vermilion Cliffs
Aliso Viejo, CA 92656                        12086    9/10/2020     24 Hour Fitness Worldwide, Inc.              $641.00                                                                              $641.00
Burns, Chris
8 Vermilion Cliffs
Aliso Viejo, CA 92656                        12087    9/10/2020     24 Hour Fitness Worldwide, Inc.              $641.00                                                                              $641.00
Burns, Debra
511 Hillock Pl
Encinitas, CA 92024                          22173    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $656.00                                                              $656.00
Burns, Esq., Meghan C.
1241 18th Street NE Unit #5
Washington, DC 20002                         16731    9/21/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Burns, Harold W
2731 Lake Holden Terrace
Orlando, FL 32806                             2212    7/27/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Burns, Harold William
2731 Lake Holden Terrace
Orlando, FL 32806                             2831     8/3/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
BURNS, MARCIE M
10305 AUGUSTA LN
ROWLETT, TX 75089                             8675     9/4/2020     24 Hour Fitness Worldwide, Inc.             $4,500.00                                                                           $4,500.00
Burns, Sueann
4905 NW 42nd Way
Tamarac, FL 33319                             2325    7/27/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Burns, Tiffany
2002 S Mason Rd
Apt 1528
Katy, TX 77450                               11421    9/10/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Burns, Tiffany
2002 S. Mason Rd
Apt 1528
Katy, TX 77450                               11917    9/10/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Burr, Linda
214 S. Harris ave
Compton, CA 90221                            11111     9/9/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Burris, Austin
44303 Lively Ave
Lancaster, CA 93536                           1409    7/13/2020    24 Hour Fitness United States, Inc.           $174.00                                                                              $174.00
BURRTEC WASTE INDUSTRIES
P.O. BOX 5550
BUENA PARK, CA 90622                         26778    11/27/2020    24 Hour Fitness Worldwide, Inc.              $212.65                                                                              $212.65
Burrus, Stanley A.
44121 Planet Circle
Lancaster, CA 93536                           4560    8/29/2020     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99
Burrus, Stanley A.
44121 Planet Circle
Lancaster, CA 93536                          14729    9/15/2020     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99

                                                                                        Page 198 of 1763
                                                          Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 199 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
BURRY, WILLIAM
301 WEST BROAD ST.
FLAT 538#
FALLS CHURCH, VA 22046                       24997    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,762.82                                                                           $1,762.82
Bursley, Rachel
5085 Rigatti Circle
Pleasanton, CA 94588                          8392     9/4/2020     24 Hour Fitness Worldwide, Inc.                $2.00         $250.00                                                              $252.00
Burt, Camille
128 Lone Pine Dr.
Huffman, Texas 77336                         15940    9/21/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Burt, Ray
128 Lone Pine Dr.
Huffman, TX 77336                            15944    9/21/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Burton, Bill
5009 Alejo Street
San Diego, CA 92124                           7085     9/2/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Burton, Cynthia
6226 Hermosa St.
Sacramento, CA 95822                         17373    9/23/2020    24 Hour Fitness United States, Inc.           $144.00                                                                              $144.00
Burton, Evangeline
26742 Santa Rosa Dr.
Moreno Valley, CA 92555                      13077    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Burton, Laura L
449 W Ellis Ave
Inglewood, CA 90302                          26612    11/23/2020    24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Burton, Rachel
201 Park Blvd Unit 305
San Diego, CA 92101                          15566    9/18/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Burton, Ryan S
957 Bloomfield Ave
San Marcos, CA 92078                          1374    7/13/2020     24 Hour Fitness Worldwide, Inc.              $126.92                                                                              $126.92
Burton, Tricia
22775 Mariano Dr.
Laguna Niguel, CA 92677                      13131    9/12/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Burubu, Pydi Raju
2582, Abaca Way
Fremont, CA 94539                            12927    9/12/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Busby, Bruce
B. E. Busby
1518 24th Ave
San Francisco, CA 94122                      26742    11/24/2020 24 Hour Fitness United States, Inc.             $200.00                                                                              $200.00
Busby, Jr., Tom
14700 Washington Ave #201
San Leandro, CA 94578-4266                   27296    1/21/2021     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Buscarino, Ken
26608 Canyon Terrace Way
Santa Clarita, CA 91351                      10032     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $430.00                                                              $430.00
Busch, Hayden Joshua
1567 Parkway Drive
Rohnert Park, CA 94928                       15210    9/17/2020     24 Hour Fitness Worldwide, Inc.              $131.87                                                                              $131.87

                                                                                        Page 199 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 200 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Busch, Kelsi
1555 E Holt Blvd #4226
Ontario , CA 91761                            7529     9/4/2020    24 Hour Fitness Worldwide, Inc.              $31.99                                                                             $31.99
Busch, Richard J.
25025 SE Klahanie Blvd Apt F203
Issaquah, WA 98029                           19381    9/28/2020       24 Hour Fitness USA, Inc.             $2,191.12                                                                           $2,191.12
Buser, Joseph
509 Forest Road
Riva, MD 21140                               18074    9/25/2020    24 Hour Fitness Worldwide, Inc.              $99.98                                                                             $99.98
Buser, Kristin
509 Forest Road
Riva, MD 21140                               15900    9/25/2020    24 Hour Fitness Worldwide, Inc.             $289.93                                                                            $289.93
Bush, Alice Jackson
5355 Ridge Trail
Bow Mar, CO 80123                            26532    11/19/2020      24 Hour Fitness USA, Inc.             $1,400.00                                                                           $1,400.00
Bush, Ann
20022 Elfin Forest Road
Escondido, CA 92029                          11373     9/9/2020    24 Hour Fitness Worldwide, Inc.             $123.97                                                                            $123.97
Bush, Cedell O.
1429 E. Helmick St.
Carson, CA 90746                             23447    10/2/2020    24 Hour Fitness Worldwide, Inc.          $6,023.99                                                                           $6,023.99
Bush, James
2591 Alamo Country Cir
Alamo, CA 94507                               5447    8/31/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                            $250.00
Bush, Jonathan W
610 Cross Creek Dr
Waxahachie, TX 75167-7232                    13517    9/15/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Bush, Renee
610 Cross Creek Dr
Waxahachie, TX 75167-7232                    13541    9/15/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Bushard, Lourdes G
8519 Paradise Valley Rd
Apt 219
Spring Valley, CA 91977                       5398    8/31/2020       24 Hour Fitness USA, Inc.                $200.00                                                                            $200.00
Bushek, Judy
6624 S. Datura St
Littleton, CO 80120                          17219    9/22/2020    24 Hour Fitness Worldwide, Inc.          $1,120.00                                                                           $1,120.00
Bushey, Valarie
36 Ivy Cove Road
Fairview, NC 28730                           25762    10/19/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Bushnell, Laura
11286 SE Stevens RD A305
Happy Valley, OR 97086                       11676    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Bushnell, Marcia Ann
5401 Black Lake Blvd Sw
Olympia, WA 98512                             1000     7/7/2020    24 Hour Fitness Worldwide, Inc.                           $300.00                                                              $300.00
Bushnell, Scott
11286 SE Stevens RD A305
Happy Valley, OR 97086                       13481    9/13/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99


                                                                                     Page 200 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 201 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Bushnell, Veronica
4505 McGlothen Way
Richmond, CA 94806                           24020    10/4/2020    24 Hour Fitness Worldwide, Inc.              $73.98                                                                             $73.98
Buss, Michael P
1403 Vino Blanc Court
Southlake, TX 76092                          26244    11/6/2020    24 Hour Fitness Worldwide, Inc.          $1,019.00                                                                           $1,019.00
Buss, Michael
1403 Vino Blanc Court
Southlake, TX 76092                           4972    8/31/2020    24 Hour Fitness Worldwide, Inc.          $1,019.90                                                                           $1,019.90
Bustamante, Alfredo H
925 Pierce St
Albany, CA 94706                              6307     9/1/2020       24 Hour Fitness USA, Inc.                $210.00                                                                            $210.00
Bustamante, Cody X
9088 SW Rystadt Ln
Portland, OR 97225                           25836    10/21/2020      24 Hour Fitness USA, Inc.                $300.00                                                                            $300.00
Bustillo, Constance A
7325 Red Oak Drive
North Richland Hills, TX 76182               13329    9/13/2020       24 Hour Fitness USA, Inc.                  $0.00                                                                              $0.00
Busuioc, Shiva
27922 Rural Lane
Laguna Niguel, CA 92677                       7396     9/3/2020       24 Hour Fitness USA, Inc.                $750.00                                                                            $750.00
Butala, Niyati
2899 Hawk Road
Chino Hills, CA 91709                        12711    9/13/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99
Butala, Shivani
2899 Hawk Road
Chino Hills, CA 91709                        13370    9/13/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99
Butcher, Adrian
3250 Las Lunas Street
Pasadena, CA 91107                            6683     9/7/2020    24 Hour Fitness Worldwide, Inc.             $936.00                                                                            $936.00
Butcher, Cassandra
3429 Canyon Crest Dr.
APT. 12B
Riverside, CA 92507                          21071    9/30/2020    24 Hour Fitness Worldwide, Inc.             $470.00                                                                            $470.00
Butcher, Christine
1484 Reeves St. #103
Los Angeles, CA 90035                        11760    9/10/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Butcher, Kelly
10117 NW Chamberlains Fields Pl
North Plains, OR 97133-8133                  18109    9/25/2020    24 Hour Fitness Worldwide, Inc.             $130.00                                                                            $130.00
Butler, Alice
1191 SW 110th Lane
Davie, FL 33324                               145     6/29/2020       24 Hour Fitness USA, Inc.                $625.00                                                                            $625.00
Butler, Brandy
7903 Elm Ave, #124
Rancho Cucamonga, CA 91730                    8997     9/5/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                            $399.00
Butler, Cameron J
2916 Ivory Ave
Simi Valley, CA 93063                        20448    9/30/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                            $499.00


                                                                                     Page 201 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 202 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Butler, Charity
10440 Larrylyn Drive
Whittier, CA 90603                            20559    9/30/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Butler, Darian
10440 Larrylyn Drive
Whittier, CA 90603                            20641    9/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Butler, Dawn Marie
1342 E. Locust Ave.
Orange, CA 92867                               9750     9/6/2020    24 Hour Fitness United States, Inc.            $99.00                                                                               $99.00
Butler, Kali
17035 Yukon Ave 3# 301
Torrance, CA 90504                            25411    10/13/2020    24 Hour Fitness Worldwide, Inc.              $553.99                                                                              $553.99
Butler, Kelly
10440 Larrylyn Drive
Whittier, CA 90603                            20723    9/30/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Butler, Kimberly
353 Scott St. #3
San Francisco, CA 94117                       11122     9/9/2020     24 Hour Fitness Worldwide, Inc.              $376.24                                                                              $376.24
Butler, Laura
1244 River Dr.
Norco, CA 92860                                5952     9/2/2020     24 Hour Fitness Worldwide, Inc.              $553.99                                                                              $553.99
Butler, Lisa
219 W. Gardner Street
Long Beach, CA 90805                          16898    9/21/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Butler, Lura
5127 Chesley Ave.
Los Angeles, CA 90043                         24579    10/2/2020              RS FIT NW LLC                                      $1,000.00                                                           $1,000.00
Butler, Marta
1421 Oneida St #10
Denver, CO 80220                              17214    9/24/2020     24 Hour Fitness Worldwide, Inc.               $73.40                                                                               $73.40
Butler, Mary
432 Fall Creek Drive
Richardson, TX 75080                           8456     9/4/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
butler, patsy
16307 misty hill dr
Chino Hills, CA 91709                          6927     9/2/2020     24 Hour Fitness Worldwide, Inc.              $204.00                                                                              $204.00
Butler, Robert
10780 Manchester Park Dr.
Las Vegas, NV 89141                           13711    9/15/2020     24 Hour Fitness Worldwide, Inc.               $56.68                                                                               $56.68
Butler, Scout
10440 Larrylyn Drive
Whittier, CA 90603                            20490    9/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Butler, Terri
324 E.197th Street/P.H. Basemnt Apt.
Bronx, NY 10458                               11976     9/9/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Butlter, Roland L.
1004 Vail Road
Parsippany, NJ 07054                          14533    9/16/2020     24 Hour Fitness Worldwide, Inc.                           $18,025.00                                                           $18,025.00




                                                                                         Page 202 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 203 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Buttera, Robert
1534 N Moorpark Rd #301
Thousand Oaks, CA 91360                       22026    10/1/2020    24 Hour Fitness Worldwide, Inc.             $209.95                                                                            $209.95
Button, Terry
609 Industrial Blvd.
Grapevine, TX 76051                           27548    4/16/2021    24 Hour Fitness Worldwide, Inc.          $4,527.00                                                                           $4,527.00
Butts, Sheri
56 Willow Avenue
Wallington, NJ 07057                          26576    11/22/2020      24 Hour Fitness USA, Inc.                $214.06                                                                            $214.06
Buzhduga, Petr
PO Box 2785
Clackamas , OR 97015                          24593    10/3/2020    24 Hour Fitness Worldwide, Inc.                          $4,000.00                                                           $4,000.00
By, Julienne
8081 Lampson Ave. Unit 62
Garden Grove, CA 92841                        26299    11/9/2020    24 Hour Fitness Worldwide, Inc.                                            $696.60                                             $696.60
Byaruhanga, Frederick
257 Captains Ave.
Port Hueneme, CA 93041                        16419    9/22/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Bydlik, Stephen
235 W Passaic Street Apt D-12
Rochelle Park, NJ 07662                       21533    10/1/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Byer, Gregory W
2206 Birchdale Dr
Thousand Oaks, CA 91362                       17635    9/30/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                            $250.00
Byer, Ross
8261 Indianapolis Ave
Huntington Beach, CA 92646                     9366     9/6/2020     24 Hour Fitness Holdings LLC               $100.00                                                                            $100.00
Byers, Michaela
2080 California Street
Apt. 703
Denver, CO 80205                              14976    9/17/2020            24 Denver LLC                                     $223.93                           $223.93                            $447.86
Byland, Erik
24127 57th Ave Se
Woodinville, WA 98072                         27396    2/10/2021    24 Hour Fitness Worldwide, Inc.             $750.00                                                                            $750.00
Byrd, Erika
7626 Skiros Way
Sacramento, CA 95823                          22375    10/2/2020    24 Hour Fitness Worldwide, Inc.              $40.00                                                                             $40.00
Byrne, Catherine
242A Bowne St
Bronx, NY 10464                               27386     2/9/2021    24 Hour Fitness Worldwide, Inc.              $43.99                                                                             $43.99
Byrne, Jake
PO Box 615
Hayward, CA 94543                             27166    12/26/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Byrne, John
8306 Fox Haven Drive
McLean, VA 22102                              26224    11/4/2020    24 Hour Fitness Worldwide, Inc.              $45.00                                                                             $45.00
Byrnes, Jake
480 Equestrian Dr.
Rockwall, TX 75032                             9617     9/7/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                            $450.00


                                                                                      Page 203 of 1763
                                                          Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 204 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Byun, Hae Rie Jessica
9646 Eagle Ridge Drive
Bethesda, MD 20817                           21178    10/1/2020        24 Hour Fitness USA, Inc.                  $24.25                                                                             $24.25
Byun, Seung
433 Alida Way
Apt 316
South San Francisco, CA 94080-4318            7447     9/3/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                            $800.00
Caampued, Jerome
3970 The Woods Drive
Apt. 1322
San Jose, CA 95136                           25006    10/5/2020     24 Hour Fitness Worldwide, Inc.         $17,470.00                                                                           $17,470.00
Cabacungan, Jeffrey
5001 Stirrup Way
Antioch, CA 94531                             6450     9/1/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                             $49.00
Cabacungan, Stella
5001 Stirrup Way
Antioch, CA 94531                             7007     9/1/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                             $99.00
Caballero, Alexandra
421 Encina Avenue
Menlo Park, CA 94025                         21862    10/1/2020     24 Hour Fitness Worldwide, Inc.              $290.00                                                                            $290.00
Caballero, Ramune
20141 Fernglen Drive
Yorba Linda, CA 92886                        24367    10/5/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                              $0.00
Cabarrus, Johnny
P.O. Box 12012
San Rafael, CA 94912                          3173    8/12/2020        24 Hour Fitness USA, Inc.                  $50.51                                                                             $50.51
Cabasal, Jessica
12801 Wright Ave
Chino, CA 91710                               4815    8/30/2020     24 Hour Fitness Worldwide, Inc.               $68.85                                                                             $68.85
Cabatbat, Christopher
721 SE 114th Place
Portland, OR 97216                            245      7/1/2020     24 Hour Fitness Worldwide, Inc.               $61.98                                                                             $61.98
CABELLO SERRANO, JUAN ALBERTO
210 10 ST APT 3
KIRKLAND, WA 98033                            3401    8/26/2020     24 Hour Fitness Worldwide, Inc.              $109.48                                                                            $109.48
Cable, Kim R
4554 Osprey Street
San Diego, CA 92107                          19492    9/28/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                              $0.00
Cabot, Jason
4228 Maryland Street
San Diego , CA 92103                          4006    8/28/2020        24 Hour Fitness USA, Inc.                              $1,577.00                                                           $1,577.00
Cabrera, Alfredo
450 N. Bedford St.
La Habra, CA 90631                            6517     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                            $200.00
Cabrera, Anita
430 Ellsworth
San Francisco, CA 94110                       8904     9/5/2020          24 San Francisco LLC                                  $199.00                                                              $199.00
Cabrera, Frank
5029 Hawkstone Drive
Sanford, FL 32771                            25652    10/16/2020 24 Hour Fitness United States, Inc.             $258.77                                                                            $258.77

                                                                                       Page 204 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 205 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Cabrera, Richard Enrique
3883 7 Trees Blvd
Apt K102
San Jose, CA 95111                            7252     9/3/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                            $600.00
Cabrera, Sergio
546 w 165th st
New York, NY 10032                           16506    9/20/2020    24 Hour Fitness Worldwide, Inc.          $1,709.00                                                                           $1,709.00
Cabunilas, Mary Grace
2621 S Moorland Place
West Covina, CA 91792                        25067    10/6/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Caburian, Mike
9573 Scarboro Pl
Stockton, CA 95209                            1906    7/23/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                            $299.99
Cabutage, Richard
PO Box 22994
Sacramento, CA 95822                         23954    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
Caceres, Franklin D.
2702 Springhill Dr.
Stockton, CA 95206                            813      7/1/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Cacha, Crisostomo A.
5571 Donaldson Court
Las Vegas, NV 89118                           9010     9/5/2020    24 Hour Fitness Worldwide, Inc.                           $239.88                           $239.88                            $479.76
Cachux Lucatero, Lisandra J
2942 Cheswycke Terrace Apt 358
Fremont, CA 94536                             9686     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Cade, David D
9801 Old Redwood Highway
Windsor, CA 95492                            20081    9/29/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Cadengo, Mayra
15553 Gatwick Avenue
Fontana, CA 92336                            11847    9/10/2020    24 Hour Fitness Worldwide, Inc.              $69.00                                                                             $69.00
CADIZ, NORA
3005 MUIR TRAIL DRIVE
FULLERTON, CA 92833                          13079    9/11/2020    24 Hour Fitness Worldwide, Inc.                           $453.79            $0.00          $453.79                            $907.58
Cadranel, Dianne
12311 Sunset Park Way
Los Angeles, CA 90064                        20380    9/30/2020    24 Hour Fitness Worldwide, Inc.                           $350.00                           $350.00                            $700.00
Cady, Thomas
3102 Brookwood Lane
Oxnard, CA 93036                              4351    8/28/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                            $250.00
Caesar, Laurie
2744 NE 31st Avenue
Portland, OR 97212                            5445     9/1/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                            $280.00
Cagwin & Dorward
P.O. Box 6004
Petaluma, CA 94955                            1552    7/31/2020       24 Hour Fitness USA, Inc.            $34,614.49                                                                          $34,614.49
Cagwin & Dorward
P.O. Box 6004
Petaluma, CA 94955                           15021    9/17/2020       24 Hour Fitness USA, Inc.            $34,614.49                                                                          $34,614.49


                                                                                     Page 205 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 206 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cahatol, Ismaelito A.
18813 Sydney Circle
Castro Valley, CA 94546                      13444    9/18/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cahill, Craig A
32 Foxtail Ln
Dove Canyon, CA 92679                         4453    8/28/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Cahir, Mary Alice
5132 10 R.D.N.
Arlington, VA 22205                          19086    9/22/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cahir, Mary Alice
5132 10th Rdn
Arlington, VA 22205                          22671    9/30/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Cahir, Michael B.
5132 10th Rd N
Arlington, VA 22205                          22787    9/30/2020        24 Hour Fitness USA, Inc.                 $472.79                                                                              $472.79
Cahir, Michael B.
5132 10TH RD., N
Arlington, VA 22205                          12614    9/10/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cahn, Brian
11652 Fenwick Place
Dublin, CA 94568                              6409     9/1/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Cahyadi, Timothy
2838 McGee Ave Unit B
Berkeley, CA 94703                            6055     9/2/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Cai, Danyang
42744 Mayfair Park Ave
Fremont, CA 94538                             7993     9/4/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Cai, Wei
10516 Camnito Obra
San Diego, CA 92126                          23092    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,005.00                                                           $1,005.00
Cai, Wenfeng
486 Pagoda Ter
Fremont, CA 94539                             9224     9/6/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cai, Xiaohua
635 14th St
San Francisco, CA 94114                      14261    9/15/2020     24 Hour Fitness Worldwide, Inc.               $73.48                                                                               $73.48
Cai, Yanan
13031 135th PL NE
Kirkland, WA 98034                           13628    9/14/2020        24 Hour Fitness USA, Inc.                 $502.46                                                                              $502.46
Cai, Ying
1863 Alemany Blvd
San Francisco, CA 94112                       4588    8/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Cai, Yu
1612 Wheatley Place
San Jose, CA 95121                           17492    9/23/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Caico, Chris
250 S Post Oak Ln.
Houston, TX 77056                             7181     9/1/2020        24 Hour Fitness USA, Inc.                 $162.00                                                                              $162.00




                                                                                        Page 206 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21      Page 207 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Caigoy, Butch
961 Bayfield Dr
San Dimas, CA 91773                           24867    10/5/2020     24 Hour Fitness Worldwide, Inc.               $161.00                                                                             $161.00
Caigoy, Geraldine
961 Bayfield Dr
San Dimas, CA 91773                           24860    10/5/2020     24 Hour Fitness Worldwide, Inc.               $215.00                                                                             $215.00
Caigoy, Isabelle
961 Bayfield Dr
San Dimas, CA 91773                           24891    10/5/2020     24 Hour Fitness Worldwide, Inc.               $215.00                                                                             $215.00
Caille, Janet
1109 Town Center Drive
Fort Collins, CO 80524                         165     6/30/2020        24 Hour Fitness USA, Inc.                                 $382.50                                                              $382.50
Cain, Micaela
3600 Dover Street
Los Angeles, CA 90039                         12381    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $466.68                                                              $466.68
Cajaraville, Nancy
11930 SW 132 Ave
Miami, FL 33186                                2530    7/27/2020     24 Hour Fitness Worldwide, Inc.               $429.00                                                                             $429.00
Cajayon, Bryan A.
8728 Rivercrest Ave
Everett, WA 98208                              2051    7/21/2020    24 Hour Fitness United States, Inc.            $107.77                                                                             $107.77
Cakir, Evren Sel
5236 Antiquity Circle
Fairfield, CA 94534                           16985    9/22/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Cal Select Builders, Inc
Amy D. Brown
Gellert Scali Busenkell & Brown, LLC
1201 N. Orange Street, Suite 300
Wilmington, DE 19801                          21769    10/1/2020        24 Hour Fitness USA, Inc.             $1,622,005.79                                                                      $1,622,005.79
Cal Select Builders, Inc.
Amy D. Brown
Gellert Scali Busenkell & Brown, LLC
1201 N. Orange Street, Suite 300
Wilmington 19801                              22105    10/2/2020        24 Hour Fitness USA, Inc.             $1,934,900.00                                                                      $1,934,900.00
Calabrese, Carly
18807 97th Avenue Court East
Puyallup, WA 98375                            23626    10/2/2020    24 Hour Fitness United States, Inc.            $649.99                                                                             $649.99
Calandra, Erica
2534 E 14 St
Brooklyn, NY 11235                             4880    8/31/2020     24 Hour Fitness Worldwide, Inc.               $191.88                                                                             $191.88
Calarco, Anthony
31114 Yellow Dawn Ln
Hockley, TX 77447                              7386     9/4/2020    24 Hour Fitness United States, Inc.            $792.00                                                                             $792.00
Calaunan, Kelly
1140 Nimitz Drive
Daly City, CA 94015                           11403    9/10/2020     24 Hour Fitness Worldwide, Inc.                                $0.00          $429.99                                             $429.99
Caldarera, Annette
65 Bay 19 St Apt 4A
Brooklyn, NY 11214                            26322    11/9/2020    24 Hour Fitness United States, Inc.                           $150.00                                                              $150.00


                                                                                         Page 207 of 1763
                                                         Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 208 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Calderon, Andrea
2323 Bryant St.
San Francisco, CA 94110                      23410    10/2/2020    24 Hour Fitness Worldwide, Inc.               $61.83                                                                            $61.83
Calderon, Andrea
720 Pelham Rd, Apt 5F
New Rochelle, NY 10805                       13636    9/15/2020    24 Hour Fitness Worldwide, Inc.               $93.98                                                                            $93.98
Calderon, Andrew
210 E Hoover Avenue
Orange, CA 92867                              882      7/7/2020       24 Hour Fitness USA, Inc.                 $191.75                                                                           $191.75
Calderon, Angelica Dupont
212 Sunhaven Dr
Fairfield, CA 94533                          18145    9/28/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99
Calderon, Antoine Dupont
212 Sunhaven Dr.
Fairfield, CA 94533                          14975    9/16/2020         24 San Francisco LLC                    $429.99                                                                           $429.99
Calderon, Armando
215 W. 4th St
Antioch, CA 94509                            26182    10/30/2020   24 Hour Fitness Worldwide, Inc.              $900.00                                                                           $900.00
Calderon, Cameron Marty
808 Merced Dr.
Camarillo, CA 93010                          12812    9/11/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Calderon, Fern
1822 S 50th Place
Ridgefield, WA 98642                         25925    10/24/2020   24 Hour Fitness Worldwide, Inc.               $27.00                                                                            $27.00
Calderon, Gilma Aracely
                                             22122    10/1/2020    24 Hour Fitness Worldwide, Inc.              $274.96                                                                           $274.96
Calderon, Jose L.
613 N. Northcape
San Dimas, CA 91773                          20866    9/30/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                           $399.99
Calderon, Jose L.
613 N. Northcape
San Dimas, CA 91773                          21149    9/30/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                           $399.99
Calderon, Jose Z.
613 N. Northcape Ave.
San Dimas, CA 91773                          20216    9/30/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99
Calderon, Melida
20221 Gilmore St.
Winnetka, CA 91306                           26120    11/2/2020    24 Hour Fitness Worldwide, Inc.          $1,720.00                                                                           $1,720.00
Calderon, Rose
613 N Northcape Ave
San Dimas, CA 91773                          20786    9/30/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99
Caldwell, Frances
1484 S. Perkins Place
Mountain House, CA 95391                     12594    9/12/2020    24 Hour Fitness Worldwide, Inc.               $50.00                                                                            $50.00
Caldwell, Jeremy
3205 Pomona Blvd
Pomona, CA 91768                              7844     9/7/2020    24 Hour Fitness Worldwide, Inc.              $720.00                                                                           $720.00
Caldwell, Steven
1402 NE 34th St Apt. A
Oakland Park, FL 33334                       21208    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $0.00            $0.00       $25,000.00                         $25,000.00

                                                                                     Page 208 of 1763
                                                                   Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 209 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                               Current General                                  Current 503(b)(9) Current Admin
                                                                                                                               Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address            Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                Claim Amount Claim Amount                                             Amount
                                                                                                                   Amount                                           Amount           Amount
Caldwell, Terry
1484 S. Perkins Place
Mountain House, CA 95391                               12532    9/12/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Calenzani, Ninoska
Ninoska Calenzani
1058 N Mentor Ave
Pasadena, CA 91104                                      6164     9/2/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                            $399.99
Calhoun, Vincent A
1212 E 3rd St
Apt 12
Long Beach, CA 90802                                    8887     9/5/2020    24 Hour Fitness Worldwide, Inc.             $298.65                                                                            $298.65
California Department of Tax and Fee Administration
(functional successor to Board of Equalization 7
Collections Support Bureau, MIC:55
PO Box 942879
Sacramento, CA 94279-0055                              25502    10/13/2020      24 Hour Fitness USA, Inc.                           $16,681.00                                                           $16,681.00
California Marketing & Sales, Inc.
1912 N Batavia St. Suite F
Orange, CA                                             11935    9/10/2020       24 Hour Fitness USA, Inc.             $28,977.00                                                                         $28,977.00
California State Controller's Office
Attn: Scott Merrill
300 Capitol Mall, Suite 1850
Sacramento, CA 95814                                   11388    9/10/2020    24 Hour Fitness Worldwide, Inc.         $313,701.09                                                                        $313,701.09
Calinog, Kevin
346 Sparrow Dr.
Hercules, CA 94547                                     24565    10/6/2020    24 Hour Fitness Worldwide, Inc.             $330.00                                                                            $330.00
Calix, Antonio
18106 Erik T #577
Canyon Country, CA 91387                               15967    9/21/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Call, Merrill
212 Cecil Pl
Costa Mesa, CA 92627                                    5426    8/31/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Callagy, Kevin
905 Crown Ave
Bakersfield, CA 93301                                  15713    9/20/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                            $144.00
Callahan, Dr. Kate M.
2111 Tigertail Ave.
Miami, FL 33133                                        24998    10/5/2020    24 Hour Fitness Worldwide, Inc.                          $1,848.08       $1,848.08        $1,848.08                          $5,544.24
Callahan, Erin
1502 Valleyridge Dr # A
Austin, TX 78704-6048                                  27215     1/5/2021    24 Hour Fitness Worldwide, Inc.           $3,600.00                                                                          $3,600.00
Callahan, Nathan
6015 Scripps Street
San Diego, CA 92122                                    14449    9/15/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                            $699.00
Callahan, Torin
426 N Washington St
Denver, CO 80203                                       25336    10/12/2020           24 Denver LLC                                       $0.00                                                                $0.00
Callao, Janelle-Geri
8168 Calle Del Humo
San Diego, CA 92126                                     358     6/30/2020    24 Hour Fitness Worldwide, Inc.              $39.99                                                                             $39.99

                                                                                               Page 209 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 210 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Callari, Gaetano
323 Cobble Rock Court
El Dorado Hills, CA 95762                    2006    7/20/2020    24 Hour Fitness Worldwide, Inc.              $44.09                                                                             $44.09
Callejo, Gerald
1551 Urban Street
Lakewood, CO 80215                          23300    10/2/2020    24 Hour Fitness Worldwide, Inc.             $890.00                                                                            $890.00
Callender, David
2088 Royal Acres Trl
Frisco, TX 75036                            22152    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $36.59                                                               $36.59
Calles, Erika
4582 Sargent Ave
Castro Valley, CA 94546                     16674    9/21/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Calles, Leonardo
4852 Sargent Ave.
Castro Valley, CA 94546                     16636    9/21/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Calley, Cynthia
4553 Willis Avenue #201
Sherman Oaks, CA 91403                       7769     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $20.00           $20.00           $20.00                             $60.00
Callipo, Leonardo
31 S Greenprint Cir
Tomball, TX 77375                            524      7/2/2020    24 Hour Fitness Worldwide, Inc.             $149.34                                                                            $149.34
Calliste, Makeba
485 E 43rd Street
Brooklyn, NY 11203                          11041     9/8/2020       24 Hour Fitness USA, Inc.             $1,974.44                                                                           $1,974.44
Callister, Alexandra
6810 South Nye Drive
Salt Lake City, UT 84121                     1206    7/10/2020    24 Hour Fitness Worldwide, Inc.             $780.00                                                                            $780.00
Calton-Cummings, Melanie A
14740 Munich Ave
Parker, CO 80134                            21472    10/1/2020    24 Hour Fitness Worldwide, Inc.             $179.95                                                                            $179.95
Calucchia, James
227 Cullerton St.
Las Vegas, NV 89148                         15932    9/20/2020    24 Hour Fitness Worldwide, Inc.          $3,750.00                                                                           $3,750.00
Calvert, James
2470 S. Ivanhoe Place
Denver, CO 80222                            14448    9/15/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Calvert, Melissa
2470 S. Ivanhoe Pl.
Denver, CO 80222                            16231    9/18/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Calvillo, Linda R.
244 Montrose Dr.
Folsom, CA 95630                            16169    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Calvo, Andre
22921 Dry Creek Rd
Diamond Bar, CA 91765                       15911    9/21/2020       24 Hour Fitness USA, Inc.                 $89.98                                                                             $89.98
Camacho, Adriana
307 N. Singingwood St. #12
Orange, CA 92869                             5720     9/2/2020    24 Hour Fitness Worldwide, Inc.             $936.00                                                                            $936.00




                                                                                    Page 210 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 211 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Camacho, Pedro
PO BOX 15381
West Palm Beach, FL 33416-5381               13556    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                             $308.74                            $308.74
camacho, suzzana
811 Pecan Circle
Orland, CA 95963                             21179    10/1/2020    24 Hour Fitness Worldwide, Inc.              $75.00                                                                             $75.00
Camarena, Leasha
3233 Grimshaw Way
Elk Grove, CA 95758                          25873    10/23/2020      24 Hour Fitness USA, Inc.                 $31.99                                                                             $31.99
Camarena, Monica
334 4th Ave
San Francisco, CA 94118                      14241    9/15/2020    24 Hour Fitness Worldwide, Inc.              $93.62                                                                             $93.62
Camberdella, Ernest
44 W. End Avenue
Brentwood, NY 11717                          15216    9/18/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Cambier, Erik
12 Corte Cabrito
San Clemente, CA 92673                        5671     9/2/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                            $430.00
Cambier, Vanessa
12 Corte Cabrito
San Clemente, CA 92673                        5711     9/2/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                            $430.00
CAMDEN, KAREN
1393 ISABELLA AVENUE
UNION, NJ 07083-5328                         12638    9/11/2020    24 Hour Fitness Worldwide, Inc.              $45.91                                                                             $45.91
Camel, Suzanne
9620 NW 76th Court
Tamarac, FL 33321                            15871    9/24/2020    24 Hour Fitness Worldwide, Inc.                           $699.00                                                              $699.00
Camenisch, Marci
1358 McPrince Lane
Brentwood,, CA 94513                         18367    9/26/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Camero, Fahimeh
1212 Padre Serra Ln
Las Vegas, NV 89134                           1757    7/16/2020       24 Hour Fitness USA, Inc.                                                                $490.00                            $490.00
Cameron, Brendan
3375 San Luis St.
Ventura, CA 93003                             667     7/19/2020       24 Hour Fitness USA, Inc.                $340.22                                                                            $340.22
Cameron, Brian L
14702 SE 65th St
Bellevue, WA 98006                           14620    9/16/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                            $420.00
Cameron, Luke
239 East 110th St. Apt. 3
New York, NY 10029                            9038     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                             $258.93                            $258.93
Cameron, Michael B
159 Ebony Ave
Imperial Beach, CA 91932                     18306    9/29/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                            $399.00
CAMMARATA, MARY
1117 BLAKE COURT
BROOKLYN, NY 11235                           27406    2/16/2021       24 Hour Fitness USA, Inc.                 $84.00                                                                             $84.00




                                                                                     Page 211 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 212 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Camody, Sayuri
2200 Aviation Way
Redondo Beach, CA 90278-2311                 13998    9/14/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Camozzi, Emil
76988 Kybar Road
Palm Desert, CA 92211                         7316     9/4/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Camozzi, Maureen
76988 Kybar Road
Palm Desert, CA 92211                         7711     9/4/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Camp, Robert M
1776 Yorktown St, Ste 320
Houston, TX 77056                            10288     9/8/2020    24 Hour Fitness Worldwide, Inc.             $136.35                                                                            $136.35
Campbell, Bryce
426 44th Ave SE
Salem, OR 97317-5411                          4239    8/27/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Campbell, Chris
5300 Keller Springs Rd. #2006
Dallas, TX 75248                               22     6/26/2020    24 Hour Fitness Worldwide, Inc.               $9.74                                                                              $9.74
Campbell, Craig
433 E. Washington Ave
Sunnyvale, CA 94086                          18614    9/28/2020    24 Hour Fitness Worldwide, Inc.        $10,000.00                                                                           $10,000.00
Campbell, Deborah
5423 Toudlen Dr
Murray, UT 84607                              7118     9/1/2020    24 Hour Fitness Worldwide, Inc.                          $2,000.00                                                           $2,000.00
Campbell, Dunbar
5029 Savio Drive
Round Rock, TX 78665                         24809    10/7/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Campbell, James A.
13091 Choco Road
Apple Valley, CA 92308                       26956    12/8/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                            $210.00
Campbell, Jennifer
8583 Brickshire Ln
Manassas, VA 20112                           20375    10/1/2020    24 Hour Fitness Worldwide, Inc.          $8,999.96                                                                           $8,999.96
Campbell, Joseph
16612 65th Ave
Fresh Meadows, NY 11365                      18866    10/1/2020    24 Hour Fitness Worldwide, Inc.                                            $252.00                                             $252.00
Campbell, Keith
251 Grayson Place
Teaneck, NJ 07666                            25413    10/13/2020   24 Hour Fitness Worldwide, Inc.                                                             $215.00                            $215.00
Campbell, Kyle
8626 SE Washington St.
Portland, OR 97216                           16461    9/23/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                            $399.00
Campbell, Linda
7424 Lockwood Street
Oakland, CA 94621                             5103     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99
Campbell, Luke
807 El Redondo Ave
Redondo Beach, CA 90277                      13346    9/13/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00




                                                                                     Page 212 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 213 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Campbell, Nicole
9115 Acre Meadows Lane
Arlington, TX 76002                            5833     9/4/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Campbell, Reid
205 Whisenant Dr
Allen, TX 75013                               19970    9/30/2020    24 Hour Fitness Worldwide, Inc.          $2,138.00                                                                           $2,138.00
Campbell, Robert A
991 Rippey Street
El Cajon, CA 92020                            13526    9/15/2020    24 Hour Fitness Worldwide, Inc.              $83.98                                                                             $83.98
Campbell, Shannon
10105 Lakeview Drive
Providence Village, TX 76227                  12964    9/14/2020    24 Hour Fitness Worldwide, Inc.             $275.00                                                                            $275.00
Campbell, Shannon
5305 Mabry Court
Austin , TX 78749                              7374     9/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Campbell, Theresa
9885-6 Caspi Gardens
Santee, CA 92071                              10266     9/8/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Campbell, Thevesha
208 West 60th St
Los Angeles, CA 90003                          8283     9/4/2020    24 Hour Fitness Worldwide, Inc.                             $0.00        $1,000.00                                           $1,000.00
Campbell, Troye
3215 Park Hills Dr
Austin, TX 78746                              10622     9/8/2020    24 Hour Fitness Worldwide, Inc.             $270.00                                                                            $270.00
CAMPER, BENJAMIN J
727 LONGFELLOW AVE
HERMOSA BEACH, CA 90254                       20703    9/30/2020       24 Hour Fitness USA, Inc.                                $0.00       $25,096.19                                          $25,096.19
Campitelli, Caroline
316 Arbutus Drive
Edgewater , MD 21037                           1430    7/13/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Campitelli, Caroline
316 Arbutus Drive
Edgewater, MD 21307                           16249    9/18/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                            $800.00
Campos, David
111 Euclid Ave
San Bruno, CA 94066                           17975    9/24/2020    24 Hour Fitness Worldwide, Inc.              $99.60                                                                             $99.60
CAMPOS, ESTEBAN
1232 F STREET
SACRAMENTO, CA 95814                          21195    9/29/2020    24 Hour Fitness Worldwide, Inc.                          $1,500.00                                                           $1,500.00
Campos, Ezequiel
1250 Winrock Blvd Apt 9102
Houston, TX 77057                              2110    7/27/2020       24 Hour Fitness USA, Inc.                 $40.00                                                                             $40.00
Campos, Francisco
5350 Triana Street
San Diego, CA 92117                            5258    8/30/2020    24 Hour Fitness Worldwide, Inc.             $319.97                                                                            $319.97
Campos, Grizel
324 West Hudson Ave
Englewood, NJ 07631                            9008     9/7/2020    24 Hour Fitness Worldwide, Inc.                                                           $2,500.00                          $2,500.00




                                                                                      Page 213 of 1763
                                                          Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 214 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
CAMPOS, HENRY D
11256 SW 160 CT
MIAMI, FL 33196                               24868    10/8/2020    24 Hour Fitness Worldwide, Inc.              $429.00                                                                           $429.00
Campos, Jonathan
3328 1/2 San Gabriel Blvd
Rosemead, CA 91770                            16698    9/23/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                           $450.00
Campos, Lorraine
1288 E. Hillsdale Blvd Apt A102
Foster City, CA 94404                         23665    10/6/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Campos, Pam
3145 Riverside Dr.
Carrollton, TX 75007                          10540     9/9/2020    24 Hour Fitness Worldwide, Inc.              $550.00                                                                           $550.00
Campos, Wilson
812 Red Leaf Court
San Francisco, CA 94134                       23496    10/1/2020         24 San Francisco LLC                     $73.98                                                                            $73.98
CAMPOS-JARAMILLO, FERMIN
2657 RANDALL LOOP
DUBLIN, CA 94568                               5967    8/31/2020    24 Hour Fitness Worldwide, Inc.              $595.00                                                                           $595.00
Campusano, Debra
310 Johnstone Dr.
San Rafael, CA 94903                          19431    9/28/2020       24 Hour Fitness USA, Inc.                 $249.99                                                                           $249.99
Camrda, Mary Ann
646 Everdell Ave.
West Islip, NY 11795                           5079    8/31/2020    24 Hour Fitness Worldwide, Inc.                                          $2,000.00                                           $2,000.00
CANAS, JOSE
331 SW 6TH AVE
BOYNTON BEACH, FL 33435                        9070     9/5/2020    24 Hour Fitness Worldwide, Inc.              $100.56                                                                           $100.56
Canchi, Deepak
722 Garden St
Milpitas, CA 95035                            23439    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Canchola, Marco
10730 SW North Dakota St
Tigard, OR 97223                               1809    7/17/2020         24 San Francisco LLC                     $46.99                                                                            $46.99
Cancio, Kathleen
27 Buena Vista Ave
Spring Valley, NY 10977                        5310     9/1/2020       24 Hour Fitness USA, Inc.                  $51.99                                                                            $51.99
Candelari, Patricia
3809 Kellner Rd.
Dickinson, TX 77539                           25062    10/6/2020    24 Hour Fitness Worldwide, Inc.          $1,032.00                                                                           $1,032.00
Candelaria, Chris
8222 Circle C
Buena Park, CA 90621                           4439    8/29/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                           $100.00
Canela, David
2750 Johnson Ave
Apt#6G
Bronx, NY 10463                                6229     9/1/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                           $450.00
Canencia, Rayson
91-2188 Kanela St.
Ewa Beach, HI 96706                           21896    10/1/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00


                                                                                      Page 214 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 215 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Canetti, Alex
8829 Kenzie Cove Street
Las Vegas, NV 89131                            7483     9/4/2020     24 Hour Fitness Worldwide, Inc.               $71.00                                                                               $71.00
Canetti, Alexia
8829 Kenzie Cove Street
Las Vegas, NV 89131                            8367     9/4/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Canfield, Devon
12277 Apple Valley rd. #436
Apple Valley, CA 92307                        15953    9/21/2020     24 Hour Fitness Worldwide, Inc.              $971.88                                                                              $971.88
Cannis, Kris
830 Sakura Drive
San Jose, CA 95112                            23133    10/4/2020     24 Hour Fitness Worldwide, Inc.               $50.30                                                                               $50.30
Cannon, Deborah A
17121 Berlin Lane
Huntington Beach, CA 92649                    17034    9/21/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
Cannon, Michael
17052 Green Lane #44
Huntington Beach, CA 92649                    14043    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Cannon, Robert Dwain
1113 Hilton Drive
Mansfield, TX 76063                           21235    10/1/2020     24 Hour Fitness Worldwide, Inc.             $3,278.79                                                                           $3,278.79
Cannon, Yasmeen A
854 S. Plymouth Blvd
Los Angeles, CA 90005                         16908    9/20/2020      24 Hour Fitness Holdings LLC               $2,500.00                                                                           $2,500.00
Cannuli, Carol
1315 Pershing Avenue
San Mateo, CA 94403                           14938    9/17/2020     24 Hour Fitness Worldwide, Inc.               $68.89                                                                               $68.89
Canoy, Renee
2529 Santa Catalina Dr Apt 205
Costa Mesa, CA 92626                           9348     9/6/2020     24 Hour Fitness Worldwide, Inc.               $70.00                                                                               $70.00
Canseco, Miranda Corrin
2060 W 17th St.
San Bernardino, CA 92411                      23180    10/2/2020     24 Hour Fitness Worldwide, Inc.              $891.38                                                                              $891.38
Cantalupo, Alessandra
394 Avenue S, Apt. 2A
Brooklyn, NY 11223-2910                       12021    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Cantarella, Joseph
2054 President Pl
Costa Mesa, CA 92627                          22717    10/2/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Cantena, Karen
Golkow Hessel, LLC
Hessel, Daniel
1628 Pine Street
Philadelphia, PA 19103                        23021    10/1/2020        24 Hour Fitness USA, Inc.             $200,000.00                                                                          $200,000.00
Canter III, Noland Mackenzie
6319 Nicholson Street
Falls Church, VA 22044-1721                    7891     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Canter III, Noland Mackenzie
6319 Nicholson Street
Falls Church, VA 22044-1721                    7901     9/2/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00

                                                                                         Page 215 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 216 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Canter III, Noland Mackenzie
6319 Nicholson Street
Falls Church, VA 22044-1721                    7910     9/2/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Canter, Rhoda
6319 Nicholson Street
Falls Church, VA 22044                        18144    9/22/2020        24 Hour Fitness USA, Inc.                $1,162.00                                                                           $1,162.00
Canterbury, Erica
19637 Mathilde Lane
Santa Clarita, CA 91350                        6005    8/31/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Canterbury, Nathan
19637 Mathilde Lane
Santa Clarita, CA 91350                        5039    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Cantiller, Phillip
252 Essex Way
Benicia, CA 94510                              5133    8/31/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Cantor, Frank
9636 Avenida Monterey
Cypress, CA 90630-3410                        20745    9/30/2020    24 Hour Fitness United States, Inc.           $453.00                                                                              $453.00
Cantor, Richard
Keosian Law
16530 Ventura Blvd.
Suite 555
Encino, CA 91436                              22917    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cantor, Richard
Keosian Law
16530 Ventura Blvd., Suite 555
Encino, CA 91436                              22916    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
CANTOR, SUZY
746 NEVADA AVENUE
SAN MATEO, CA 94402                            8787     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $377.00                                                              $377.00
Cantoran, Eric
518 Mallie Street
Conroe, TX 77301                               1824     8/4/2020     24 Hour Fitness Worldwide, Inc.             $1,943.75                                                                           $1,943.75
Cantu Jr, Robert M
1800 Tranquility Ln
Pflugerville, TX 78660                        25308    10/12/2020    24 Hour Fitness Worldwide, Inc.              $497.34                                                                              $497.34
Cantwell, Janette
9800 Derecho Bend
Austin, TX 78737                              15688    9/20/2020     24 Hour Fitness Worldwide, Inc.              $412.07                                                                              $412.07
Cantwell, Katrina
69 Central Parkway
Mount Vernon, NY 10552                         5563    8/31/2020     24 Hour Fitness Worldwide, Inc.              $764.25                                                                              $764.25
CANYON, GRACE
280 SAINT KATHERINE DRIVE
LA CANADA, CA 91011                           23580    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Canzone, Joseph Paul
4771 James Circle Unit B
Huntington Beach, CA 92649                    26112    11/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                         Page 216 of 1763
                                                         Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 217 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Cao, Binpeng
715 40th Street
Apt 9
Oakland, CA 94609                             3569    8/27/2020       24 Hour Fitness USA, Inc.                 $300.00                                                                           $300.00
Cao, Dan
PO BOX 7775
Alhambra, CA 91802                            9992     9/7/2020    24 Hour Fitness Worldwide, Inc.              $399.95                                                                           $399.95
Cao, Eric
4209 Ridge top rd apt 645
Fairfax, VA 22030                             766      7/7/2020    24 Hour Fitness Worldwide, Inc.               $81.88                                                                            $81.88
Cao, Khanh
1763 W Beacon Ave
Anaheim, CA 92804                             9862     9/8/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99
Cao, Lee
4213 Crestfield Dr
Richardson, TX 75082                         13546    9/14/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                           $100.00
Cao, Patricia
3815 Highpointe Court
Dublin, CA 94568                              5132     9/1/2020    24 Hour Fitness Worldwide, Inc.              $262.00                                                                           $262.00
Cao, Raymond
1766 Vanport Court
San Jose, CA 95122                            9474     9/6/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                           $699.99
Cao, Wenhua
5125 Esposito Ave
Las Vegas, NV 89141                           7605     9/3/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                           $400.00
Cao, Wenmin
5125 Esposito Ave
Las Vegas, NV 89141                           6758     9/3/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                           $400.00
CAO, WENQIANG
5125 Esposito Ave
Las Vegas, NV 89141                           7621     9/3/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                           $399.00
Cao, Xueqing
6 Briarwood Ct
Whippany, NJ 07981                            3848    8/27/2020       24 Hour Fitness USA, Inc.                 $615.71                                                                           $615.71
CAOILE, MELANIE
8110 STONE AVE N
SEATTLE, WA 98103                             7357     9/4/2020    24 Hour Fitness Worldwide, Inc.              $418.38                                                                           $418.38
Caole, Florentino R
1572A Guerrero St.
San Francisco, CA 94110                      10649     9/7/2020         24 San Francisco LLC                     $94.00                                                                            $94.00
CAPARELLI, EVAN
450 S NEWLAND ST
LAKEWOOD, CO 80226                            289      7/1/2020    24 Hour Fitness Worldwide, Inc.              $154.30                                                                           $154.30
Caparino, Valerie J
15945 Rosalita Drive
La Mirada, CA 90638-4135                     21750    10/1/2020    24 Hour Fitness Worldwide, Inc.              $474.00                                                                           $474.00
Capel, Nancy M.
19761 Lombardy Lane
Yorba Linda, CA 92886                        12909    9/11/2020    24 Hour Fitness Worldwide, Inc.                           $936.00                                                              $936.00


                                                                                     Page 217 of 1763
                                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 218 of 441


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Capistrano Crane Service
P.O. Box 2265
Capistrano Beach, CA 92624                                   978      7/7/2020     24 Hour Fitness Worldwide, Inc.             $4,395.00                                                                           $4,395.00
Capital Mall Land, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                                  23436    10/2/2020        24 Hour Fitness USA, Inc.             $904,232.73                                                        $2,133.94         $906,366.67
Capitol Blind & Drapery Company, Inc.
c/o Michael Deitch
The Deitch Law Offices
800 Rio Grande Street
Austin, TX 78701                                            19829    9/29/2020        24 Hour Fitness USA, Inc.                                               $89,278.25                                          $89,278.25
Caplow Denver, LLC and Denver Exchange, LLC d/b/a Denver
Exchange I, LLC
Vikrama S. Chandrashekar
Moye White LLP
1400 16th Street, 6th Floor
Denver, CO 80202                                            23351    10/2/2020        24 Hour Fitness USA, Inc.             $402,245.08                                                                          $402,245.08
Caplow Denver, LLC and Denver Exchange, LLC d/b/a Denver
Exchange LLC
Vikrama S. Chandrashekar
Moye White LLP
1400 16th Street, 6th Floor
Denver, CO 80202                                            23061    10/2/2020      24 Hour Fitness Holdings LLC            $402,245.08                                                                          $402,245.08
Capobianco, Marc
P.O. Box 34351
San Diego, CA 92163                                         19459    9/28/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Caporale, Mary
32775 Leah Drive
Dana Point, ca 92629                                        19285    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Capote, Michael
20109 NW 58 Court
Hialeah, FL 33015                                            7273     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Cappel, Michele A
1211 Castlegate Lane
Santa Ana, CA 92705                                         20687    9/30/2020    24 Hour Fitness United States, Inc.           $712.00                                                                              $712.00
Caprarelli, Renee
5615 Ladybird Lane
La Jolla , CA 92037                                         17417    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                $128.56                            $128.56
Capson, Debbie
339 E 600 S 1311
Salt Lake City, UT 84111                                     178     6/30/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Capuyan, Eden
747 Amana Street
Apt 507
Honolulu, HI 96814                                          18657    9/30/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Carabajal, Gabriel
1058 N Mentor Ave
Pasadena , CA 91104                                          6173     9/2/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99

                                                                                                       Page 218 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 219 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Caragea, Kelly E
755 E Linden Ave
Salt Lake City, UT 84102                      1142     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $260.00                                                              $260.00
Caragea, Marc Adrian
755 E Linden Ave
Salt Lake City, UT 84102                      1075     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $260.00                                                              $260.00
Carani, Thomas D
3900 Galt Ocean Drive 114
Fort Lauderdale, FL 33308                     4221    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $800.00                                                              $800.00
Caranto, Sherry
92-650 Palailai St.
Kapolei, HI 96707                             6344     9/1/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Carapella, Laura
420 Maple Ave Apt #8
South San Francisco, CA 94080                 4477    8/28/2020    24 Hour Fitness United States, Inc.           $950.00                                                                              $950.00
Cara-Reonal, Flormina Salazar
9451 IMPERIAL AVENUE
GARDEN GROVE, CA 92844                       10366     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $165.00                                             $165.00
Caratozzolo, Domenick
41 Sprain Valley Road
Scarsdale, NY 10583                           3655    8/27/2020     24 Hour Fitness Worldwide, Inc.              $103.50                                                                              $103.50
Caraway, Jamila
9102 Ruby Lockhart Blvd
Glenarden, MD 20706                          23878    10/2/2020     24 Hour Fitness Worldwide, Inc.               $84.32                                                                               $84.32
Carbajal, Guadalupe Derek
159 Jarren Ave.
Las Vegas, NV 89183                           2890    8/19/2020     24 Hour Fitness Worldwide, Inc.               $88.18                                                                               $88.18
Carbajal, Nicole
3765 Tamarack Ln #99
Santa Clara, CA 95051                         5448    8/31/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Carbajal, Susana
2906 E Marywood LN
Orange, CA 92867                             24518    10/3/2020        24 Hour Fitness USA, Inc.                $1,399.98                                                                           $1,399.98
Carbary, Rachel
121 S 37th St
Richmond, CA 94804                           12081    9/10/2020     24 Hour Fitness Worldwide, Inc.               $94.48                                                                               $94.48
Carbone, Loret
47 N Leigh Avenue
Campbell, CA 95008                           20161    9/29/2020        24 Hour Fitness USA, Inc.                                $1,540.00                                                           $1,540.00
Carbonell, Tony
12711 West Club Lane
Houston, TX 77099                            14413    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                           $429.99                            $859.98
Carboni, Megan
1439 Sunshade Lane
San Jose, CA 95122                            6928     9/3/2020     24 Hour Fitness Worldwide, Inc.               $63.98                                                                               $63.98
Carbury, Nicole Marie
20211 Johnson Lane
Huntington Beach, CA 92646                    9994     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99




                                                                                        Page 219 of 1763
                                                       Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 220 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Carcallas, Abbygail
21319 Timco Way
Castro Valley, CA 94552                    20174    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Carcamo, Vanessa
10366 Hole Ave
Riverside, CA 92505                        21253    10/5/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Carcano, Jesus
878 S Linden Ave
Bloomington, CA 92316                      25549    10/15/2020       24 Hour Fitness USA, Inc.                 $840.00                                                                              $840.00
Carchi, Laura
98 Tortuga Cay
Aliso Viejo, CA 92656                      12893    9/12/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Cardazzone, Gail
1458-73 Street
Brooklyn, NY 11228                           28     6/29/2020            24 New York LLC                       $150.00                                                                              $150.00
Cardenas, April
13443 Mulberry Dr
Apt 1
Whittier, CA 90605                          582      7/6/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
CARDENAS, CHRISTINA M.
212 SOUTH ORANGE AVE APT106
BREA, CA 92821-4995                        21809    10/1/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Cardenas, David
91 Shellbark Dr.
San Jose, CA 95136                         27013    12/10/2020    24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Cardenas, Jose de Jesus
2146 Tehama Rd
Apple Valley, CA 92308                     14745    9/15/2020    24 Hour Fitness United States, Inc.           $185.00                                                                              $185.00
Cardenas, Monica
17008 Jeanne Lane
Fontana, CA 92336                           8915     9/4/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Cardenas, Salvador Andrew
41 Snowden Avenue
Atherton, CA 94027                          6548     9/2/2020     24 Hour Fitness Worldwide, Inc.              $147.24                                                                              $147.24
Cardeno, Sean
1045 N. Alyeska Pl.
Walnut, CA 91789                           15037    9/17/2020        24 Hour Fitness USA, Inc.                 $250.88                                                                              $250.88
CARDER, STEVE
29 ALEVERA ST
IRVINE, CA 92618-7018                      21150    10/1/2020        24 Hour Fitness USA, Inc.                                $1,520.00                                                           $1,520.00
Cardiel, Humberto Reynoza
9227 Magnolia Way
Windsor, CA 95492                          19541    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Cardiel, Maria D
9227 Magnolia Way
Windsor, CA 95492                          18520    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Cardiel, Viviana
17119 Merit Ave
Gardena, CA 90247                          24398    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00


                                                                                      Page 220 of 1763
                                                          Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 221 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Cardinal, Jeffrey P
827 Geraldine St
Livermore, CA 94550                            6377     9/1/2020    24 Hour Fitness Worldwide, Inc.               $58.00                                                                            $58.00
Cardinal, Lorna M
827 Geraldine St
Livermore, CA 94550                            6376     9/1/2020    24 Hour Fitness Worldwide, Inc.               $58.00                                                                            $58.00
Cardinal, Nathan
15248 Manzanares Rd.
La Mirada, CA 90638                           13399    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                             $430.00                            $430.00
Cardinale, Anthony
1420 81st Street
Brooklyn, NY 11228                            25995    10/28/2020          24 New York LLC                       $170.61                                                                           $170.61
Cardona, Carlos
11930 SW 132 Ave
Miami, FL 33186                                2768    7/27/2020    24 Hour Fitness Worldwide, Inc.              $429.00                                                                           $429.00
Cardoso, Denner Tallyson T. P.
412 27th St.
San Francisco, CA 94131                        5080    8/31/2020         24 San Francisco LLC                    $130.00                                                                           $130.00
Cardoza, Sandra
7120 Savory St.
Las Vegas, NV 89131                            1934    7/20/2020    24 Hour Fitness Worldwide, Inc.                                             $83.98                                              $83.98
Cardoza, Sandra
7120 Savory St.
Las Vegas, NV 89131                            2003    7/20/2020       24 Hour Fitness USA, Inc.                  $83.98                                                                            $83.98
Cardwell, Max
720 Munger St
Pasadena, TX 77506-3505                       13994    9/14/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Carey, Christopher
1076 N Coast Hwy 101
Apt #5
Encinitas, CA 92024                           26779    11/27/2020      24 Hour Fitness USA, Inc.                  $93.98                                                                            $93.98
Carey, Lawrence
17 Doe Run
Stockholm, NJ 07460                           27125    12/18/2020   24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Carey, Leila
3334 Fosca St.
Carlsbad, CA 92009                             1498    7/16/2020       24 Hour Fitness USA, Inc.                 $887.50                                                                           $887.50
Carey, Lisa
23117 Schumann Rd
Chatsworth, CA 91311                          14972    9/17/2020    24 Hour Fitness Worldwide, Inc.              $140.00                                                                           $140.00
Carillo, Kristine
28 Shadybend
Irvine, CA 92602                               5541    8/31/2020    24 Hour Fitness Worldwide, Inc.          $1,299.98                                                                           $1,299.98
Carl & Linda Gooch
9533 Columbus Court
Fountain Valley, CA 92708                      2115    7/20/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Carlin, Evan Alexander
21130 Park Brook Drive
Katy, TX 77450                                 7081     9/4/2020    24 Hour Fitness Worldwide, Inc.               $88.74                                                                            $88.74


                                                                                      Page 221 of 1763
                                                       Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 222 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                   Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                       Amount                                           Amount           Amount
Carlin, Evan Alexander
21130 Park Brook Drive
Katy, TX 77450                              7574     9/4/2020    24 Hour Fitness Worldwide, Inc.              $54.11                                                                             $54.11
Carlin, Mary H
21130 Park Brook Drive
Katy, TX 77450                              8113     9/4/2020    24 Hour Fitness Worldwide, Inc.              $51.72                                                                             $51.72
Carlisle, Jean Marie
3312 SE 65th Ave
Portland, OR 97206                         23605    10/2/2020    24 Hour Fitness Worldwide, Inc.             $151.95                                                                            $151.95
Carlos, Frank
7441 Carnoustie Ct
Gilroy, CA 95020                            272     6/30/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                            $389.99
Carlos, Indra
7441 Carnoustie Ct
Gilroy, CA 95020                            355     6/30/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                            $389.99
Carlos, Indra
7441 Carnoustie Ct
Gilroy, CA 95020                           25743    10/19/2020      24 Hour Fitness USA, Inc.                $429.99                                                                            $429.99
Carlos, Roxanne
748 Colorado Circle
Carson, CA 90745                            5939     9/2/2020    24 Hour Fitness Worldwide, Inc.              $40.00                                                                             $40.00
CARLSON, ANA & STEVE
PO BOX 254791
SACRAMENTO, CA 95865-4791                  16104    9/17/2020    24 Hour Fitness Worldwide, Inc.              $58.00                                                                             $58.00
Carlson, Ana & Steve
PO Box 254791
Sacramento, CA 95865-4791                  16309    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Carlson, Andrea
1780 Grain Mill Rd
San Marcos, CA 92078                       12717    9/11/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Carlson, Carol
405 Rockefeller; Unit 704
Irvine, CA 92612                           17563    9/28/2020    24 Hour Fitness Worldwide, Inc.             $148.00                                                                            $148.00
Carlson, Cherese
91-1018 Kahanalei Street
Kapolei, HI 96707                           9838     9/8/2020    24 Hour Fitness Worldwide, Inc.             $104.00                                                                            $104.00
Carlson, Christopher
4309 Mica Ct
Antioch, CA 94531                           9219     9/5/2020    24 Hour Fitness Worldwide, Inc.                          $1,438.00                                                           $1,438.00
Carlson, David
12649 Bay Avenue
Euless, TX 76040                           15072    9/18/2020    24 Hour Fitness Worldwide, Inc.                                            $234.94                                             $234.94
Carlson, Dr. Carol
405 Rockefeller; Unit 704
Irvine, CA Irvine                          19884    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                             $148.00                            $148.00
Carlson, Erik
920 Westbourne Dr. #8
West Hollywood, CA 90069                    7944     9/3/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                            $360.00




                                                                                   Page 222 of 1763
                                                              Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 223 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Carlson, Jack
1780 Grain Mill Road
San Marcos, CA 92078                              26781    11/30/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Carlson, Michael James
4712 NE 29th Avenue
Portland, OR 97211                                15972    9/21/2020    24 Hour Fitness United States, Inc.          $9,000.00                                                                           $9,000.00
Carlson, Pat
1826 Mandan Pl
Fremont, CA 94539                                 11466     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,260.00                                                           $1,260.00
Carlson, Scott
13549 Fairbanks Place
Chino, CA 91710                                   20947    10/1/2020    24 Hour Fitness United States, Inc.                           $210.00                                                              $210.00
Carlston, Elizabeth
1650 E. Wood Glen Rd.
Sandy, UT 84092                                    1054     7/7/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Carlton, Bonnye J
2021 SE Waldron
Milwaukie, OR 97222                               18180    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Carlton, Caitlin
7902 Tysons One Place
Unit 804
McLean, VA 22102                                   829      7/6/2020     24 Hour Fitness Worldwide, Inc.               $98.68                                                                               $98.68
Carmelli, Arie
2323 Wandering Ridge Dr
Chino Hills, CA 91709                             17084    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Carmelli, Guy
2323 Wandering Ridge Dr
Chino Hills, CA 91709                             17766    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Carmelli, Natalie
2323 Wandering Ridge Dr
Chino Hills, CA 91709                             16920    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Carmelli, Orna
2323 Wandering Ridge Dr
Chino Hills, CA 91709                             17784    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Carmen-Marina Horn
Bilingual Childcare and Preschool My New World
2226 202nd Pl SW
Lynnwood, WA 98036                                26786    11/30/2020    24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Carmichael, Danielle
4623 Sidlaw ct
San Jose, CA 95136                                23523    10/3/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Carmichael, James
2935 Ellesmere Ave
Costa Mesa, CA 92626                               3475    8/27/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Carmichael, Tom
7275 Franklin Ave.
Apt 505
Los Angeles, CA 90046                              9200     9/4/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00




                                                                                             Page 223 of 1763
                                                           Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 224 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Carmin, James
625 Forest Bend Ln.
La Marque , TX 77568                            2971    8/11/2020       24 Hour Fitness USA, Inc.                 $249.99                                                                           $249.99
Carmona, Christopher
6079 Indian Forest Circle
Lake Worth, FL 33463                            4751    8/29/2020    24 Hour Fitness Worldwide, Inc.               $34.96                                                                            $34.96
Carmouche, Christopher
3718 Cherrywood Ave
Los Angeles, CA 90018                          19857    9/28/2020    24 Hour Fitness Worldwide, Inc.              $249.99                                                                           $249.99
Carney, Eilish
                                               17161    9/23/2020    24 Hour Fitness Worldwide, Inc.               $72.00                                                                            $72.00
Carney, Eilish
7501 Ridge Blvd, Apt 5L
Brooklyn, NY 11209                              3578    8/27/2020    24 Hour Fitness Worldwide, Inc.               $72.00                                                                            $72.00
Carney, Eilish
7501 Ridge Blvd, Apt 5L
Brooklyn, NY 11209                             10415     9/7/2020    24 Hour Fitness Worldwide, Inc.               $72.00                                                                            $72.00
Carney, Garrett
150 Pearl St., Apt 101
Oakland, CA 94611                              25539    10/14/2020        24 San Francisco LLC                    $329.00                                                                           $329.00
Carney, Joe
15107 SE 17th St
Vancouver, WA 98683                            12944    9/12/2020    24 Hour Fitness Worldwide, Inc.               $64.53                                                                            $64.53
Carney, Sandra E.
14 Stuyvesant Road
Montvale, NJ 07645                              3110    8/18/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Carney, Stephen F
301 Cove Rd.
Riva, MD 21140                                   82     6/19/2020    24 Hour Fitness Worldwide, Inc.                          $1,299.98                                                           $1,299.98
Carniaux, Daniel
1659 Grove Street
San Francisco , CA 94117                       23212    10/6/2020    24 Hour Fitness Worldwide, Inc.               $36.99                                                                            $36.99
Carnicelli, Lawrence
PO BOX 928
Puunene, HI 96784                              14251    9/15/2020    24 Hour Fitness Worldwide, Inc.              $114.00                                                                           $114.00
Carnie, Darin
824 McCully Street
Honolulu, HI 96826                             13276    9/14/2020       24 Hour Fitness USA, Inc.                              $261.77                                                              $261.77
Caro, Bernardino
36400 Hafner Court
Newark, CA 94560                               15839    9/20/2020    24 Hour Fitness Worldwide, Inc.              $153.76                                                                           $153.76
Caron, Lois
653 E. Ada Ave.
Glendora, CA 91741                             12960    9/11/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99
Carothers, James
24621 Harbor View Dr.
#D
Dana Point, CA 92629                            6127     9/1/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                           $500.00




                                                                                       Page 224 of 1763
                                                         Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 225 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Caroto, Wayne
P.O. Box 16321
Portland, OR 97292                            8725     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $44.25                                                                             $44.25
Carow, Bradley
6558 Beck Ave.
North Hollywood, CA 91606                    25147    10/9/2020     24 Hour Fitness Worldwide, Inc.                $200.00                                                                            $200.00
Carpenter, Bill
308 Grindstone Drive
Arnold, MD 21012                               9      6/26/2020     24 Hour Fitness Worldwide, Inc.                $138.73                                                                            $138.73
Carpenter, Bill
308 Grindstone Drive
Arnold, MD 21012                               19     6/26/2020     24 Hour Fitness Worldwide, Inc.                $138.73                                                                            $138.73
Carpenter, Diane
11101 Gateview Ln
Las Vegas, NV 89144                           1938    7/20/2020    24 Hour Fitness United States, Inc.              $52.00                                                                             $52.00
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                21938    10/4/2020    24 Hour Fitness United States, Inc.        $52,635.76                                                                           $52,635.76
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                24233    10/4/2020     24 Hour Fitness Worldwide, Inc.           $52,635.76                                                                           $52,635.76
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                24587    10/4/2020         24 Hour Holdings II LLC               $52,635.76                                                                           $52,635.76
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                24780    10/4/2020        24 Hour Fitness USA, Inc.              $52,635.76                                                                           $52,635.76
Carpio, Gene
PO BOX 360861
MILPITAS, CA 95036-0861                      16516    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Carr, Amanda
25443 Navajo Dr
Lake Forest, CA 92630                        21650    10/1/2020     24 Hour Fitness Worldwide, Inc.             $3,002.00                                                                           $3,002.00
Carr, Benjamin
25 Charles Samuel Way
Wrentham , MA 02093                          22570    10/2/2020        24 Hour Fitness USA, Inc.                   $601.74                                                                            $601.74
Carr, Chico
12221 ARROYO AVE
SANTA ANA, CA 92704                          11523     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Carr, Darcy
1215 Vista Way
Oceanside, CA 92054                          15987    9/21/2020     24 Hour Fitness Worldwide, Inc.                $149.85                                                                            $149.85
Carr, Jessica
645 Pacific Ave Unit 207
Long Beach, CA 90802                         11534     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Carr, Natalie
460 Milagra Drive
Pacifica, CA 94044                            9590     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00




                                                                                        Page 225 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 226 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Carr, Ryan
123 W 64th Place 4
Inglewood, CA 90302                         23986    10/2/2020    24 Hour Fitness Worldwide, Inc.              $44.93                                                                             $44.93
Carr, Ryan
123 W 64th Place
4
Inglewood, CA 90302                         24167    10/2/2020    24 Hour Fitness Worldwide, Inc.              $59.98                                                                             $59.98
Carr, Steven Propst
7821 Ponderosa Drive
Parker, CO 80138                             4367    8/28/2020    24 Hour Fitness Worldwide, Inc.                                          $9,500.00                                           $9,500.00
Carrasco, Matilde
5715 Baltimore Dr #99
La Mesa, CA 91942                           15766    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                              $99.00                             $99.00
Carrasco, Selena
1875 Dalton Dr
Milpitas, CA 95035                          22255    10/1/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Carraway, Kristine
45 Jackson St. #C
Denver, CO 80206                             2660     8/4/2020       24 Hour Fitness USA, Inc.                             $1,418.76                                                           $1,418.76
Carren, Andrew
520 Pinehurst Ave
Placentia, CA 92870                         26138    10/31/2020   24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
CARRENO, NITA M
286 ASH AVE
CHULA VISTA, CA 91910                       21410    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                         $5,000.00                          $5,000.00
Carreon, Toni
8513 Bridgend Ct
Plano, TX 75024                              1266    7/10/2020    24 Hour Fitness Worldwide, Inc.             $107.00                                                                            $107.00
Carrera, Adrian
12626 Lewis Ave.
Chino, CA 91710                              8074     9/3/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Carrera, Catherine Marie
24635 Kings Pointe
Laguna Niguel, CA 92677                     26839    12/3/2020    24 Hour Fitness Worldwide, Inc.          $1,824.00                                                                           $1,824.00
Carrera, Elyse N
20032 Shamrock Glen
Lake Forest, CA 92630                       26376    11/12/2020   24 Hour Fitness Worldwide, Inc.             $996.00                                                                            $996.00
Carrera, Mario
1906 N. Marianna Avenue #311
Los Angeles, CA 90032-4068                   6244     9/2/2020    24 Hour Fitness Worldwide, Inc.             $129.99                                                                            $129.99
CARRERA, RUBEN
835 AUSTIN AVE. #4
INGLEWOOD, CA 90302                         19619    9/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Carrick-Hall, Pam
633 Bayside Drive
Newport Beach, CA 92660                     18131    9/28/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Carrico, Victoria
1608 Via Calendula
San Clemente, CA 92673                      12683    9/11/2020    24 Hour Fitness Worldwide, Inc.              $78.00                                                                             $78.00


                                                                                    Page 226 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 227 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Carrier, Alison
65 Alberti Aisle
Irvine, CA 92614                             2119    7/24/2020        24 Hour Fitness USA, Inc.                 $387.00                                                                              $387.00
Carrigan, Chris
3268 Travis Ave
Simi Valley, CA 93063                       22332    10/1/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Carrillo, Arlene
8201 Camino Media #157
Bakersfield, CA 93311                        5317     9/2/2020     24 Hour Fitness Worldwide, Inc.               $44.37                                                                               $44.37
Carrillo, Ashley
2928 Lucca Cir
Livermore, CA 94550                          7583     9/4/2020     24 Hour Fitness Worldwide, Inc.                             $2,200.00                                                           $2,200.00
Carrillo, Brittney
14059 Bayside Dr.
Norwalk, CA 90650                           23432    10/3/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Carrillo, Bryan
145 Marketview
Irvine, CA 92602                            20300    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,459.92                                                                           $1,459.92
Carrillo, Ivan
3534 W Ball Rd, 139
Anaheim, CA 92804                            2596     8/3/2020    24 Hour Fitness United States, Inc.            $59.54                                                                               $59.54
Carrillo, Jose
7355 Saddlewood Dr.
Fontana, CA 92337                            1685    7/15/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Carrillo, Susan
223 Dawnridge Rd.
Roseville, CA 95678                         24646    10/8/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Carrillo, Susana
475 W Hammond Street
Pasadena, CA 91103                          17707    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Carrington, Gloria
3025 Fairlands Drive
Reno, NV 89523                              22023    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $938.00                                                              $938.00
Carrington, Robert
3025 Fairlands Drive
Reno, NV 89523                              22371    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $288.00                                                              $288.00
Carroll, Christina
13272 Sunnyslope Dr.
Chino Hills, CA 91709                        5579    8/31/2020     24 Hour Fitness Worldwide, Inc.              $214.99                                                                              $214.99
Carroll, David
13272 Sunnyslope Dr.
Chino Hills , CA 91709                       4458    8/31/2020     24 Hour Fitness Worldwide, Inc.              $214.99                                                                              $214.99
Carroll, Kathleen S.
3569 Debina Way
Rancho Cordova, CA 95670                    20861    9/30/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Carroll, Lewis
5308 Ruthelen St.
Los Angeles, CA 90062                       27537    4/13/2021     24 Hour Fitness Worldwide, Inc.               $80.10                                                                               $80.10




                                                                                       Page 227 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 228 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Carroll, Mark
418 North Whitcomb Street
Fort Collins, CO 80521                        16691    9/23/2020     24 Hour Fitness Worldwide, Inc.              $612.50                                                                              $612.50
Carroll, Patrick
2038 S. Loara St.
Anaheim, CA 92802                             25755    10/19/2020       24 Hour Fitness USA, Inc.                $2,388.96                                                                           $2,388.96
Carroll, Paul K
3569 Debina Way
Rancho Cordova, CA 95670                      20770    9/30/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Carruba, Brittany
                                               180     6/30/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Carson, Eugene
18857 Ravenhurst Way
Riverside, CA 92504                           21683    10/2/2020     24 Hour Fitness Worldwide, Inc.           $15,544.00                                                                           $15,544.00
Carson, Joy
354 1/2 E McKinley Ave
Sunnyvale, CA 94086                           14610    9/16/2020     24 Hour Fitness Worldwide, Inc.               $66.33                                                                               $66.33
Cartagena, Joel
5355 S Edmond St
Las Vegas, NV 89118                            1359    7/13/2020     24 Hour Fitness Worldwide, Inc.               $33.99                                                                               $33.99
Carter II, Tommy
13043 Abalone Way
Houston, TX 77044                             23589    10/2/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Carter McIntosh Isakson, Dorothy
9313 N. Chicago Ave
Portland,, OR 97203                            5169     9/1/2020     24 Hour Fitness Worldwide, Inc.              $185.36                                                                              $185.36
Carter, Christopher
P.O Box 291752
Davie, FL 33329                                2508    8/12/2020     24 Hour Fitness Worldwide, Inc.               $44.00                                                                               $44.00
Carter, Connie L.
364 Sierra Mike Blvd
Lake Alfred, FL 33850                         20010    9/28/2020     24 Hour Fitness Worldwide, Inc.                             $3,069.85                                                           $3,069.85
Carter, Dianna
5419 Sandy Ct.
Richmond, CA 94806                             152     6/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Carter, Janet
2322-55th Street
San Diego, CA 92105                           14349    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Carter, Jason
8303 Haven Avenue, 3rd Floor
Rancho Cucamonga, CA 91730                     6829     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Carter, Kevin
1322 Bark Circle
Upland, CA 91786                              19324    9/27/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Carter, Marcus
11038 Lake City Way NE
Apt 411
Seattle, WA 98125                              861      7/8/2020    24 Hour Fitness United States, Inc.           $495.44                                                                              $495.44




                                                                                         Page 228 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 229 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Carter, Mark
338 Winchester St.
Vallejo, CA 94590                             7899     9/3/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Carter, Matthew
8206 Durango Lodge Lane
Richmond, TX 77407                           16790    9/29/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Carter, Mike
348 Shelterwood Court
Danville, CA 94506                            4548    8/28/2020    24 Hour Fitness United States, Inc.           $199.00                                                                              $199.00
Carter, Regina
5651 Laguna Quail Way
Elk Grove, CA 95758                           6816     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Carter, Sandra Lee
5335 Candace Pl.
Los Angeles, CA 90041-1534                   15123    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,149.00                                                                           $1,149.00
Carter, Sheryl L
600 N 12th Ave
Piggott, AR 72454                            13242    9/15/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Carter, Sholante
P O Box 1413
San Pedro, CA 90733                          25368    10/12/2020    24 Hour Fitness Worldwide, Inc.                              $766.49            $0.00            $0.00                            $766.49
Carter, Susan
3975 N. Nellis Blvd #2020
Las Vegas, NV 89115                           7070     9/4/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Carter, William T
82-907 Vincent Drive
Indio, CA 92203                              23170    10/2/2020     24 Hour Fitness Worldwide, Inc.              $398.14                                                                              $398.14
Carter, William
1 Keahole Place
#1301
Honolulu, HI 96825                            5184    8/28/2020        24 Hour Fitness USA, Inc.                                 $954.97                                                              $954.97
CARTER, WILLIAM
1 KEAHOLE PLACE
APT 1301
HONOLULU, HI 96825                            1485    7/14/2020        24 Hour Fitness USA, Inc.                                 $954.97                                                              $954.97
Carusi, John D
1
                                              3129    8/11/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Caruso, Claudia
4420 Celeste Ct
Vallejo, CA 94591                             3988    8/27/2020    24 Hour Fitness United States, Inc.           $321.66                                                                              $321.66
Caruso, Dominic
4420 Celeste Ct.
Vallejo, CA 94591                             3907    8/27/2020    24 Hour Fitness United States, Inc.           $266.00                                                                              $266.00
Carvajal, Alba
2432 Creighton Dr.
Mesquite, TX 75150                            9346     9/5/2020     24 Hour Fitness Worldwide, Inc.                                             $3,173.13                                           $3,173.13
Carvajal, Alexa
2084 61st Street
Brooklyn, NY 11204                           12292    9/12/2020     24 Hour Fitness Worldwide, Inc.               $31.99                                                                               $31.99

                                                                                        Page 229 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 230 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Carvajal, Blanca C
10101 SW 136th St
Miami, FL 33176                              11993    9/11/2020    24 Hour Fitness Worldwide, Inc.             $154.08                                                                            $154.08
CARVAJAL, JUAN
10101 SW 136TH ST
MIAMI, FL 33176                              12504    9/11/2020    24 Hour Fitness Worldwide, Inc.              $73.83                                                                             $73.83
Carvajal, Miguel
2540 Valentine Ave apt 4
Bronx, NY 10458                              18671    9/26/2020    24 Hour Fitness Worldwide, Inc.              $89.49                                                                             $89.49
Carver, Amanda
9809 Via Montara
Moreno Valley, CA 92557                      13740    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                             $400.00                            $400.00
Casale, Robert
27 Shaw Place
Hartsdale, NY 10530                          19781    9/28/2020           24 New York LLC                      $299.00                                                                            $299.00
Casas, Christian
2621 2nd Ave
Unit 1404
Seattle, WA 91821                            20862    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                            $0.00             $429.99
Casas, J.R.
406 S. Kenneth Rd
Burbank, CA 91501                             7569     9/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Casas, Kathy L
9530 Alondra Blvd SPC 7
Bellflower, CA 90706                          5847    8/31/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
Casas, Melissa
9530 Alondra Blvd #7
Bellflower, CA 90706                          5974    8/31/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
Casas-Cordero, Andres
7996 Escobedo Ave
Hesperia, CA 92345                            568      7/6/2020    24 Hour Fitness Worldwide, Inc.             $176.36                                                                            $176.36
Casby, Trevor
27 Pembroke
Irvine, CA 92618                              6507     9/3/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Casco, Victor M
10965 Kane Avenue
Whittier, CA 90604                            5793     9/2/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Cascone, Mike
678 Erie Drive
Sunnyvale, CA 94087                           9301     9/6/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Case, Ari
6941 Hessler Avenue
Arverne, NY 11692                            21379    10/1/2020    24 Hour Fitness Worldwide, Inc.             $104.94                                                                            $104.94
Case, Cecilia Monica
3516 Venice Dr.
Las Vegas, NV 89108-4774                     18658    9/24/2020    24 Hour Fitness Worldwide, Inc.              $84.00                                                                             $84.00
Case, James B.
3516 Venice Dr
Las Vegas, NV 89108-4774                     19110    9/24/2020    24 Hour Fitness Worldwide, Inc.              $84.00                                                                             $84.00


                                                                                     Page 230 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 231 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Caselli, Filippo
25621 Blossom park street
Lake Forest, CA 92630                        10407     9/9/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                            $450.00
Caseres, Remy
2733 S. Pacific Ave.
San Pedro, CA 90731                           569      7/6/2020    24 Hour Fitness Worldwide, Inc.             $669.00                                                                            $669.00
Caseria, Lydia
5015 Merrill St
Torrance, CA 90503                            6480     9/3/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
Casewit, Carla
1614 Fantail Court
Fort Collins, CO 80528                       14069    9/15/2020    24 Hour Fitness Worldwide, Inc.              $55.00                                                                             $55.00
Casey, Kevin
4445 Teralta Place
San Diego, CA 92103                           3987    8/27/2020    24 Hour Fitness Worldwide, Inc.              $31.95                                                                             $31.95
Casey, Michael
1675 South Birch St #802
Denver, CO 80222                             25217    10/11/2020   24 Hour Fitness Worldwide, Inc.             $863.94                                                                            $863.94
Casey, Shun
16024 Plum Court
Prosper, TX 75078                            25557    10/14/2020   24 Hour Fitness Worldwide, Inc.             $242.41                                                                            $242.41
Casey, Teri Lynn
1054 Via Arroyo
Ventura, CA 93003                            13995    9/14/2020    24 Hour Fitness Worldwide, Inc.                          $1,191.90                                                           $1,191.90
Cashiola, Michael
7850 Fm 1960 E
Apt #315
Humble, TX 77346                             19848    10/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Cashman, Brian
11464 Tenison Lane
Frisco, TX 75033                              8154     9/4/2020    24 Hour Fitness Worldwide, Inc.             $229.01                                                                            $229.01
Casiello, Jianna
3277 Breckenridge Way
Riva, MD 21140                               17599    9/25/2020    24 Hour Fitness Worldwide, Inc.             $803.98                                                                            $803.98
Casillas, Marisol
11308 Elm Street
Lynwood, CA 90262                            19339    9/28/2020    24 Hour Fitness Worldwide, Inc.             $460.00                                                                            $460.00
Casillas, Raymond
4436 Saint Andrews Drive
Chino Hills, CA 91709                        20994    10/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Casillas, Selina A.
4436 Saint Andrews Drive
Chino Hills, CA 91709                        22036    10/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Casimir, Kayla
206-16 86th Rd 3B
Queens Village , NY 11427                    22627    10/2/2020    24 Hour Fitness Worldwide, Inc.          $2,890.00                                                                           $2,890.00
Caskey, Thomas
5572 Descartes Cir
Boynton Beach, FL 33472                       909      7/8/2020    24 Hour Fitness Worldwide, Inc.             $284.00                                                                            $284.00


                                                                                     Page 231 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 232 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Casner, Lance
POB 11834
Carson, CA 90749                             13897    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Casper, Tricia
74 Park Charles Blvd North
St Peters, MO 63376                          10659     9/9/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Cassady-Henze, Michael
46 Middleton
Irvine, CA 92620                              2017    7/20/2020     24 Hour Fitness Worldwide, Inc.                              $900.00                                                              $900.00
Cassady-Henze, Michael
46 Middleton
Irvine, CA 92620                             18992    9/28/2020     24 Hour Fitness Worldwide, Inc.              $880.00                                                                              $880.00
Cassell, Renee
PO Box 1510
New York, NY 10009                           19782    9/29/2020        24 Hour Fitness USA, Inc.                                                                   $727.00                            $727.00
Cassube, Dawn R
8520 82nd St SW
Apt 301
Lakewood, WA 98498                            7306     9/3/2020     24 Hour Fitness Worldwide, Inc.               $45.00                                                                               $45.00
Castagna, JoAnne
2940 Ocean Avenue, Apt D1
Brooklyn, NY 11235                           27365     2/3/2021    24 Hour Fitness United States, Inc.           $276.00                                                                              $276.00
Castanares, Bryan
170 Edgewater Drive
Milpitas, CA 95035                           15645    9/19/2020     24 Hour Fitness Worldwide, Inc.              $750.74                                                                              $750.74
Castaneda, Adrian
1360 Roadrunner Terrace
Apt J
Sunnyvale, CA 94087                           8433     9/4/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Castaneda, Carlos E.
2496 E Street
San Diego, CA 92102                          14086    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                          $400.00                                             $800.00
Castaneda, Leonard J.
1303 Chert Drive
San Marcos, CA 92078                         14616    9/16/2020      24 Hour Fitness Holdings LLC                $699.99                                                                              $699.99
Castaneda, Lesli
                                              6257     9/3/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Castaneda, Randy
559 S. Albertson Ave
Covina, CA 91723                             16900    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Castaneda, Steven
P.O. Box 1117
Chula Vista, CA 91912-1117                   14682    9/16/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Castaneda, Tanya
PO BOX 1117
Chula Vista, CA 91912                        13454    9/15/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Castaneda, Vianey
1284 Baird Rd.
Santa Rosa, CA 95409                          1633    7/14/2020     24 Hour Fitness Worldwide, Inc.              $176.77                                                                              $176.77


                                                                                        Page 232 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 233 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Castelino, Peter
5656 Enning Ave
San Jose, CA 95123                           8017     9/4/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Castellana, Susan B.
11161 Red Cedar Drive
San Diego, CA 92131-1309                    14583    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $125.00                                                              $125.00
Castellanos, Armand
3702 South Parton Street
Santa Ana, CA 92707                          5190     9/1/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Castellanos, Erik
14516 Kingsdale Ave
Lawndale, CA 90260                          23149    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Castellon, Diana
3021 Red Cerdar Ln
Kissimmee, FL 34744                         14751    9/16/2020            24 New York LLC                                         $0.00                            $50.23                             $50.23
Caster, Kevin Darol
1257 Via Contessa
San Marcos, CA 92069                         512      7/2/2020     24 Hour Fitness Worldwide, Inc.                          $252,029.65                                                          $252,029.65
Castilleja, Lisa
4116 Drexmore Road
Fort Worth, TX 76244                         184     6/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $996.00                            $996.00
Castillo, Abelardo
6270 Ruxton Ct.
Pleasanton, CA 94588                        13794    9/14/2020    24 Hour Fitness United States, Inc.            $53.14                                                                               $53.14
Castillo, Adela
2003 Arlene Ave
Oxnard, CA 93036                            16297    9/18/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Castillo, Alan
16 Brynwood Lane
Ladera Ranch, CA                            10594     9/8/2020     24 Hour Fitness Worldwide, Inc.              $487.00                                                                              $487.00
Castillo, Angelica
2900 E. Lincoln Ave., Apt. 221
Anaheim, CA 92806                           18141    9/28/2020     24 Hour Fitness Worldwide, Inc.               $82.53                                                                               $82.53
Castillo, Christopher A
121 Day Street Apt 101
San Francisco, CA 94131                      8981     9/5/2020     24 Hour Fitness Worldwide, Inc.              $125.41                                                                              $125.41
Castillo, Daisy
405 Rancho Arroyo Parkway #296
Fremont, CA 94536                            6955     9/4/2020     24 Hour Fitness Worldwide, Inc.              $887.00                                                                              $887.00
Castillo, David
600 S Spring Street Unit 805
Los Angeles, CA 90014                       14854    9/17/2020     24 Hour Fitness Worldwide, Inc.              $322.50                                                                              $322.50
Castillo, Delmy F
17075 Via Margarita
San Lorenzo, CA 94580                       19305    9/27/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00
Castillo, Elizabeth
1405 S Nellis Blvd Unit 2109
Las Vegas, NV 89104                          6026    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00




                                                                                       Page 233 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 234 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Castillo, Giovanni
611 N. Niagara St.
Burbank, CA 91505                             19172    9/25/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Castillo, Greg
1703 Grant Street
Berkeley, CA 94703                            16695    9/21/2020    24 Hour Fitness Worldwide, Inc.          $2,682.00                                                                           $2,682.00
Castillo, Jennifer
510 West 150th Street, Apt 1B
New York, NY 10031                            25222    10/9/2020    24 Hour Fitness Worldwide, Inc.              $63.98                                                                             $63.98
Castillo, Jose
1405 S Nellis Blvd Unit 2109
Las Vegas, NV 89104                            5105    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Castillo, Joshua R
8343 South 745 East
Sandy, UT 84094                                1326    7/13/2020    24 Hour Fitness Worldwide, Inc.             $279.74                                                                            $279.74
Castillo, Karen
13317 Crocker St
Los Angeles, CA 90061                         25691    10/19/2020      24 Hour Fitness USA, Inc.                                               $150.00                                             $150.00
Castillo, Lorenzo
2003 Arlene Ave
Oxnard, CA 93036                              16484    9/18/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Castillo, Michael
13610 Lynnwood
Sugar Land, TX 77498                          21998    10/1/2020    24 Hour Fitness Worldwide, Inc.             $130.00                                                                            $130.00
CASTILLO, MITZI BEATRIZ
515 SUNNYVIEW DR APT 301
PINOLE, CA 94564                              26208    11/4/2020       24 Hour Fitness USA, Inc.                $400.00                                                                            $400.00
Castillo, Myriam
7827 Brodie Castle
Las Vegas, NV 89166                            2664     8/5/2020    24 Hour Fitness Worldwide, Inc.             $698.88                                                                            $698.88
Castillo, Omar
641 East Carson Street, Apt 6
Long Beach, CA 90807                          15010    9/16/2020       24 Hour Fitness USA, Inc.                $780.00                                                                            $780.00
Castillo, Omar
641 East Carson Street, Apt. 6
Long Beach, CA 90807                            31     6/26/2020    24 Hour Fitness Worldwide, Inc.             $624.00                                                                            $624.00
Castillo, Orlando
2003 Arlene Ave
Oxnard, CA 93036                              16332    9/18/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Castillo, Renee
95 E Emerson Street
Chula Vista, CA 91911                         19710    9/29/2020    24 Hour Fitness Worldwide, Inc.             $273.00                                                                            $273.00
Castillo, Sandy
7125 Chinaberry Rd
Dallas, TX 75249                              16881    9/21/2020    24 Hour Fitness Worldwide, Inc.             $668.64                                                                            $668.64
Castillo, Santiago R
555 McLean Avenue
Apt. 3H
Yonkers, NY 10705                             18782    9/30/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                            $240.00


                                                                                      Page 234 of 1763
                                                           Case 20-11568-KBO           Doc 72     Filed 04/19/21      Page 235 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Castillo, Tinki
7660 Denise St
Sacramento, CA 95832                           14945    9/15/2020     24 Hour Fitness Worldwide, Inc.                $47.22                                                                              $47.22
Castillo, Viviana
600 Hunters Trail # 22
Glendora, CA 91740                             10284     9/8/2020     24 Hour Fitness Worldwide, Inc.                $80.00                                                                              $80.00
Castillo-Gonzalez, Christian
5223 Sweet Sunblaze Avenue
Bakersfield, CA 93311                           3734    8/28/2020     24 Hour Fitness Worldwide, Inc.               $399.99                                                                             $399.99
Castle-Buss, Toni
10068 Lake Canyon Court
Santee, CA 92071                               19375    9/28/2020        24 Hour Fitness USA, Inc.                  $429.99                                                                             $429.99
Castrence, Jesse
36162 Elba Place
Fremont, CA 94536                               3897    8/27/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Castro, David
13131 Glen Ridge Ct
Victorville, CA 92395                          16300    9/22/2020     24 Hour Fitness Worldwide, Inc.               $240.00                                                                             $240.00
CASTRO, ERICK
10459 NW 66ST
DORAL, FL 33178                                 2673    7/29/2020     24 Hour Fitness Worldwide, Inc.                              $650.00                                                              $650.00
Castro, Gualberto P
806 N. Revere Ave
Montebello , CA 90640                           8489     9/4/2020     24 Hour Fitness Worldwide, Inc.               $276.95                                                                             $276.95
Castro, Melany
1240 9th Street
Orange City, FL 32763                           7030     9/1/2020     24 Hour Fitness Worldwide, Inc.                $44.93                                                                              $44.93
Castro, Patrick
34 Fort Charles Place
Bronx, NY 10463                                20331    9/30/2020            24 New York LLC                        $200.99                                                                             $200.99
Castro, Silvia
31995 Calle Ballentine
Temecula, CA 92592                             22221    10/1/2020    24 Hour Fitness United States, Inc.            $390.00                                                                             $390.00
Castro, Steve
3200 Panorama Drive
Bakersfield, CA 93306                          18000    9/25/2020        24 Hour Fitness USA, Inc.                  $468.00                                                                             $468.00
Castronova, Gerard
344 Crowells Rd Apt E1
Highland Park, NJ 08904                        17810    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00
Catacutan, Nicole
79 Frankfort Street
Daly City, CA 94014                             9744     9/8/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Catalina Shoppes FLA, LLC
c/o Harris J. Koroglu, Esq.
200 S. Biscayne Blvd., Suite 4100
Miami, FL 33131                                 2179     8/3/2020        24 Hour Fitness USA, Inc.             $2,310,684.31                                                                      $2,310,684.31
Catana, Igor
1230 Avenue Y, Apt. A16
Brooklyn, NY 11235                             14851    9/17/2020     24 Hour Fitness Worldwide, Inc.                $48.99                                                                              $48.99


                                                                                          Page 235 of 1763
                                                         Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 236 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Catana, Igor
1230 Avenue Y, Apt. A16
Brooklyn, NY 11235                           14939    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $48.99                                                                             $48.99
Cate, Liz
33422 SE 192nd Ave SE, Unit 60
Auburn, WA 98092                             17331    9/22/2020     24 Hour Fitness Worldwide, Inc.                $219.99                                                                            $219.99
Cathcart, Julie
20 Amy Lane
Concord, CA 94520                            14948    9/24/2020     24 Hour Fitness Worldwide, Inc.                $282.09                                                                            $282.09
Cato, Alexis Michelle
689 Bear Swamp Road
Johns Island, SC 29455                       23174    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $671.99                                                              $671.99
Catovic, Mehmed
14245 SW Walker Rd. Apt #118
Beaverton , OR 97006                         24187    10/7/2020     24 Hour Fitness Worldwide, Inc.                $158.80                                                                            $158.80
Catt, William
1119 E 1st Ave
Unit 2
Salt Lake City, UT 84103                     11060     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $32.07                                                                             $32.07
Caulfield, Kelly
623 Admiral Drive
Unit 303
Annapolis, MD 21401                          15603    9/20/2020        24 Hour Fitness USA, Inc.                   $150.00                                                                            $150.00
Cavalieri, Rob
23 Glastonbury Place
Laguna Niguel, CA 92677                       9354     9/7/2020    24 Hour Fitness United States, Inc.             $440.00                                                                            $440.00
Cavazos, Thomas
35825 Ruschin Dr
Newark, CA 94560                             16314    9/21/2020        24 Hour Fitness USA, Inc.                    $67.77                                                                             $67.77
Caveny, Carol Ann
14341 SW 134th Drive
Portland, OR 97224                           11333    8/25/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Cavicchi, Bruce
935 Mower Ct.
Thousand Oaks, CA 91362                      17482    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $376.24                                                              $376.24
Caviness, Ebony
1442 E. Lincoln Ave.
Unit #263, Orange CA
92865                                        18464    9/26/2020     24 Hour Fitness Worldwide, Inc.                $243.74                                                                            $243.74
Cawein, Noah
PO Box 121225
San Diego, CA 92112                          16342    9/23/2020        24 Hour Fitness USA, Inc.                   $119.41                                                                            $119.41
Caywood, John
3719 Deedham Dr.
San Jose, CA 95148                           26253    11/5/2020        24 Hour Fitness USA, Inc.                    $75.00                                                                             $75.00
CC
                                             20562    9/30/2020         24 Hour Holdings II LLC                      $0.00                                                                              $0.00




                                                                                        Page 236 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21      Page 237 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
CDW Direct, LLC
Attn: Vida Krug
200 N. Milwaulee Ave.
Vernon Hills, IL 60061                         232     6/22/2020    24 Hour Fitness United States, Inc.         $96,393.69    $100,799.69                                                          $197,193.38
Cearley, Pat
1010 N California St
Orange, CA 92867                               9472     9/6/2020     24 Hour Fitness Worldwide, Inc.               $655.20                                                                             $655.20
Cearley, Susan
712 Bradford Way
Pacifica, CA 94044                            25556    10/14/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Ceballo, Marlene
1786 Candelero Court
Walnut Creek, CA 94598                        16170    9/18/2020     24 Hour Fitness Worldwide, Inc.               $349.99                                                                             $349.99
Ceballos, Gerardo
1321 N Alamo St
Anaheim, CA 92801                              5600     9/1/2020     24 Hour Fitness Worldwide, Inc.               $380.00                                                                             $380.00
Ceballos, Patricia
1498 Gustavo Street
Unit D
El Cajon, CA 92019                            10566     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Cebrian, Javier
4462 Mines Rd.
Livermore, CA 94550                           25970    10/26/2020       24 Hour Fitness USA, Inc.                  $103.98                                                                             $103.98
Cebulske, Jeffrey S
300 Eagles Court
Trophy Club, TX 76262                         21727    10/1/2020    24 Hour Fitness United States, Inc.            $135.63                                                                             $135.63
Cecil, Bill
4816 NE 65th
Seattle , WA 98115                            24614    10/5/2020              RS FIT NW LLC                        $500.00                                                                             $500.00
Cecil, Bruce
2597 Virginia St
Berkeley, CA 94709                             3912    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Cecilio, Eric
PO Box 261987
San Diego , CA 92196                          20367    9/30/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Cedar-Carmans, LLC
c/o Cedar Realty Trust, LLC
44 S. Bayles Avenue, Suite 304
Port Washington, NY 11050                      2199     8/7/2020        24 Hour Fitness USA, Inc.             $3,187,606.72                                                                      $3,187,606.72
Cedeno, Victor A.
12521 Persimmons Cir.
Garden Grove, CA 92840                         587      7/6/2020        24 Hour Fitness USA, Inc.                   $46.99                                                                              $46.99
Cederstrom, Richard
2437 Riffel Ct.
Castro Valley, CA 94546                        9957     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Cedillo, Luis Christion
14233 W Baltic Avenue
Lakewood, CO 80228                            23814    10/6/2020              24 Denver LLC                        $400.00                                                                             $400.00




                                                                                         Page 237 of 1763
                                                          Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 238 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Cedillo, Saphire
466 N 13th St., #7
San Jose, CA 95112                            25343    10/12/2020   24 Hour Fitness Worldwide, Inc.              $500.00                                                                           $500.00
Ceigerkansky, Lara
8842 Harness Street
Spring Valley, CA 91977                       13372    9/12/2020       24 Hour Fitness USA, Inc.                 $429.99                                                                           $429.99
Ceja, Precilla Ramirez
5055 Collwood Blvd. Unit 101
San Diego, CA 92115                           25946    10/26/2020   24 Hour Fitness Worldwide, Inc.              $126.96                                                                           $126.96
Ceja-Garcia, Eliana
13730 Joaquin Lane
Cerritos, CA 90703                             4768    8/30/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                           $200.00
Ceja-Orozco, Janet
1818 Sanford Ave.
San Pablo, CA 94806                           19231    9/29/2020         24 San Francisco LLC                                                                   $400.00                            $400.00
Cejka, Edward
PO Box 244262
Boynton Beach, FL 33424                        7192     9/3/2020    24 Hour Fitness Worldwide, Inc.                          $1,000.00                                                           $1,000.00
Celestino, Dean
8 Royalston
Mission Viejo, CA 92692                        5104    8/31/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Celis, Juan
                                               6593     9/2/2020    24 Hour Fitness Worldwide, Inc.               $90.00                                                                            $90.00
Ceme, James
7825 Bear Claw Run
Orlando, FL 32825                             20954    10/2/2020    24 Hour Fitness Worldwide, Inc.              $225.77                                                                           $225.77
Cen, Ziping
1252 Spaich Dr.
San Jose, CA 95117                            20576    10/1/2020    24 Hour Fitness Worldwide, Inc.              $149.98                                                                           $149.98
Cenatus, Derrick
6801 SW 20th Ct
Miramar, FL 33023                             12688    9/13/2020    24 Hour Fitness Worldwide, Inc.              $178.00                                                                           $178.00
CENTENNIAL GATEWAY, LLC
Mark A. Bogdanowicz
211 Fulton Street, Ste. 600
Peoria, IL 61602                              19905    9/29/2020       24 Hour Fitness USA, Inc.            $1,649,157.27                                                                    $1,649,157.27
Centennial Properties Denver, LLC
Daniel J. Gibbons
422 W. Riverside Ave., Ste. 1100
Spokane, WA 99201                              2854    7/28/2020       24 Hour Fitness USA, Inc.            $4,462,981.31                                                                    $4,462,981.31
Centennial Square, LLC
Rubin LLC, Attn: Paul Rubin, Esq.
345 Seventh Avenue, 21st Floor
New York, NY 10001                             1692    7/15/2020       24 Hour Fitness USA, Inc.            $2,279,796.08                                                                    $2,279,796.08
Centeno, Rudy
259 Beegum Way
San Jose, CA 95123                            24342    10/2/2020    24 Hour Fitness Worldwide, Inc.                                              $0.00           $75.00                             $75.00
CENTERPOINT ENERGY
P.O. Box 1700
Houston, TX 77251                              3464    8/21/2020     24 Hour Fitness Holdings LLC              $4,107.18                                                                         $4,107.18

                                                                                      Page 238 of 1763
                                                                Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 239 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address          Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
CenterPoint Energy
PO Box 1700
Houston, TX 77251                                    1573     8/6/2020     24 Hour Fitness Holdings LLC             $4,107.18                                                                          $4,107.18
CentiMark Corporation
Timothy P. Palmer, Esq.
Buchanan Ingersoll & Rooney PC
Union Trust Bldg., 501 Grant St., Ste. 200
Pittsburgh, PA 15219                                 2790    7/29/2020    24 Hour Fitness Worldwide, Inc.                                        $207,718.49                                         $207,718.49
Centolanza, Koyfou
11515 Greenwood Ave Apt A
Seattle, WA 98133                                    5106     9/1/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Central Telephone Company-Nevada dba CenturyLink
Centurylink Communications, LLC. -Bankruptcy
1025 El Dorado Blvd (Attn: Legal-BKY)
Broomfield, CO 80021                                 3025     8/7/2020    24 Hour Fitness Worldwide, Inc.               $25.37                                                                            $25.37
CenturyLink Communications, LLC (f/k/a Qwest
Communications Company, LLC)
CenturyLink Communications, LLC - Bankruptcy
1025 EL Dorado Blvd (Attn: Legal-BKY)
Broomfield , CO 80021                                3166     8/7/2020    24 Hour Fitness Worldwide, Inc.           $3,573.36                                                                          $3,573.36
Cephus, Larry
956 Harvest Salt Ln
La Marque, TX 77568                                  6113     9/3/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                           $400.00
Cerda, James
3404 Peat Moors Cove
Pflugerville, TX 78660                              11911    9/10/2020    24 Hour Fitness Worldwide, Inc.              $138.63                                                                           $138.63
Cerda, Theresa
162 Lafayette St.
Piscataway, NJ 08854                                20034    9/29/2020       24 Hour Fitness USA, Inc.                 $153.10                                                                           $153.10
Cerda, Vanessa
3921 Agua Vista St
Oakland, CA 94601                                   20381    9/30/2020         24 San Francisco LLC                                $3,121.99                                                           $3,121.99
Cerrato, Isaac
11444 Maza Street
Norwalk, CA 90650                                   14902    9/17/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Cerrillo, Suzette
2104 Barrington Pointe Dr
League City, TX 77573                                2180    7/31/2020       24 Hour Fitness USA, Inc.                 $499.98                                                                           $499.98
Cerriots Retail CenterCal, LLC
Susan Musich
c/o Princial Financial Group
711 High Street
Des Moines, IA 50392                                22968    10/2/2020       24 Hour Fitness USA, Inc.            $319,795.40                                                    $252,709.80         $572,505.20
Cervantes, Andrew
12184 S La Cadena Dr.
Colton, CA 92324                                     4172    8/27/2020    24 Hour Fitness Worldwide, Inc.              $477.89                                                                           $477.89
Cervantes, Arlene
6607 Rimridge Way
Bakersfield, CA 93313                               25770    10/19/2020   24 Hour Fitness Worldwide, Inc.               $36.99                                                                            $36.99


                                                                                            Page 239 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 240 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cervantes, Javier
4733 Abiqua Ct SE
Salem, OR 07317                               2490    7/30/2020        24 Hour Fitness USA, Inc.                 $246.52                                                                              $246.52
Cervantes, Lorena
6523 California Ave
Long Beach, CA 90805                         16090    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,398.00                                                                           $1,398.00
Cervantes, Mayra
4853 Constitution St
Chino, CA 91710                               678      7/6/2020     24 Hour Fitness Worldwide, Inc.               $69.43                                                                               $69.43
Cervantes, Miriam
9222 Claymore St.
Pico Rivera, CA 90660                         9032     9/9/2020    24 Hour Fitness United States, Inc.           $492.00                                                                              $492.00
Cervantes, Ramon
7890 E Spring St Unit 15K
Long Beach, CA 90815                         15479    9/20/2020     24 Hour Fitness Worldwide, Inc.               $40.99                                                                               $40.99
Cervantez, Jacob
2493 Regal Dr
Union City, CA 94587                         22392    10/1/2020     24 Hour Fitness Worldwide, Inc.              $405.00                                                                              $405.00
Cervantez, Jose
2493 Regal Dr
Union City, CA 94587                         22420    10/1/2020     24 Hour Fitness Worldwide, Inc.              $567.00                                                                              $567.00
Cervera, Lluno
15704 Rosehaven Lane
Canyon Country, CA 91387                     25235    10/11/2020    24 Hour Fitness Worldwide, Inc.               $83.13                                                                               $83.13
Ceryes, Carrie C.
443 West Lexington Drive
Glendale, CA 91203                           17475    9/23/2020     24 Hour Fitness Worldwide, Inc.               $56.14                                                                               $56.14
Cespedes, Raul
10521 SW 123rd Ave
Miami , FL 33186                              1613    7/20/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Cetin, Elif E
3972 Riviera Drive
San Diego, CA 92109                          10966     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Cetinbas, Nurcan
PO Box 4850
New York, NY 10163                           15398    9/18/2020     24 Hour Fitness Worldwide, Inc.              $190.96                                                                              $190.96
Cetrone, Richard
952 S. Ridgecrest Circle
Anaheim, CA 92807                            15007    9/16/2020     24 Hour Fitness Worldwide, Inc.                                                $31.99                                              $31.99
Cha, Gloria
4500 Harvard Lane
Frisco, TX 75034                             18752    9/28/2020     24 Hour Fitness Worldwide, Inc.             $2,802.27                                                                           $2,802.27
Cha, James
650 Bellevue Way NE Unit #2007
Bellevue, WA 98004                           16562    9/20/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cha, Joseph
12039 Eddleston Drive
Porter Ranch, CA 91326                        6666     9/3/2020     24 Hour Fitness Worldwide, Inc.             $4,898.00                                                                           $4,898.00




                                                                                        Page 240 of 1763
                                                          Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 241 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cha, Sonya
257 S. Spring St. #3D
Los Angeles,, CA 90012                       20676    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Chacon, Carlos
209 Camperdown Elm Dr
Austin, TX 78748                              3020    8/12/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Chacon, Carlos
209 Camperdown Elm Dr
Austin, TX 78748                             18479    9/22/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Chacon, Claudia
9577 Montana Calva Cir
Pico Rivera, CA 90660                        20530    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Chacon, Daniela
1208 NE 185th St
Shoreline, WA 98155                          14590    9/16/2020        24 Hour Fitness USA, Inc.                  $36.43                                                                               $36.43
Chacon, Daniela
1208 NE 185th St
Shoreline, WA 98155                          25301    10/12/2020 24 Hour Fitness United States, Inc.             $179.24                                                                              $179.24
Chacon, Elizabeth
5012 Waddell St
Fort Worth, TX 76114                          350      7/6/2020    24 Hour Fitness United States, Inc.           $324.74                                                                              $324.74
Chacon, Michael
1659 Branham Lane
Suite F #212
San Jose, Ca 95118                           22126    10/5/2020     24 Hour Fitness Worldwide, Inc.              $111.80                                                                              $111.80
Chadha, Rubina
226 Barranca Drive
Monterey Park, CA 91754                       4322    8/28/2020    24 Hour Fitness United States, Inc.           $199.00                                                                              $199.00
Chadwell, Linda
4040 Cortez way
Spring Valley , CA 91977                     24417    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Chadwell, Mark
4040 Cortez Way
Spring Valley, CA 91977                      24437    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Chadwick, Gary G.
18 Amarillo Dr
Nanuet, NY 10954                             21966    10/1/2020            24 New York LLC                         $0.00                                                                                $0.00
Chae, Derick
95-060 Waikalani Dr 1202
Mililani, HI 96789-3300                      23661    10/2/2020     24 Hour Fitness Worldwide, Inc.              $489.00                                                                              $489.00
Chae, Joeon
3243 Santa Susana Way
Union City, CA 94587                         20891    10/1/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
Chae, Joeon
3243 Santa Susana Way
Union City, CA 94587                         21140    10/1/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
Chae, Maria
95-060 waikalani dr 1202
Mililani, HI 96789                           23672    10/2/2020     24 Hour Fitness Worldwide, Inc.               $25.00                                                                               $25.00


                                                                                        Page 241 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 242 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Chae, Yeojin
3243 Santa Susana Way
Union City, CA 94587                         20821    10/1/2020    24 Hour Fitness Worldwide, Inc.              $20.00                                                                             $20.00
Chafe, Heidi
7141 Sleeping Bear Trail
Littleton, CO 80125                          24791    10/5/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Chahal, Gurdit
2570 Roberts Road
Turlock, CA 95382                            11020     9/8/2020    24 Hour Fitness Worldwide, Inc.                           $699.99                                                              $699.99
Chai, Tingyu
36163 Fremont Blvd
Apt 5
Fremont, CA 94536                            14786    9/16/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                            $649.00
Chai, Vincent
1400 Forest Glen Dr., 68
Hacienda Heights, CA 91745-3020              15495    9/18/2020    24 Hour Fitness Worldwide, Inc.             $264.95                                                                            $264.95
Chai, Vincent
1400 Forest Glen Dr., 68
Hacienda Heights, CA 91745-3020              15605    9/18/2020    24 Hour Fitness Worldwide, Inc.             $304.58                                                                            $304.58
Chaidez, Daisy
7933 Lurline Ave
Winnetka, CA 91306                            7420     9/2/2020    24 Hour Fitness Worldwide, Inc.                          $1,500.00                                                           $1,500.00
Chaidez, Michael
7827 Empingham Way
Sacramento, CA 95829                          8159     9/5/2020    24 Hour Fitness Worldwide, Inc.              $65.58                                                                             $65.58
Chaimberg, Eric
20835 Skouras Drive
Winnetka, CA 91306                           11109     9/9/2020       24 Hour Fitness USA, Inc.                $349.50                                                                            $349.50
Chakalian, Mardig
2010 El Camino Real # 703
Santa Clara, CA 95050                         7179     9/4/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                            $699.00
Chalajour, Fariba
3820 Park Blvd Apt 21
Palo Alto, CA 94306                          17862    9/24/2020    24 Hour Fitness Worldwide, Inc.             $374.94                                                                            $374.94
Chalak, Abdol
2730 El Prado Road
Burlingame, CA 94010                         12477    9/12/2020    24 Hour Fitness Worldwide, Inc.          $4,000.00                                                                           $4,000.00
Chalak, Abdol
2730 El Prado Road
Burlingame, CA 94010                         12578    9/12/2020    24 Hour Fitness Worldwide, Inc.         $20,000.00                                                                          $20,000.00
Chalak, Ali
2730 El Prado Road
Burlingame, CA 94010                         13028    9/12/2020    24 Hour Fitness Worldwide, Inc.          $5,000.00                                                                           $5,000.00
Chalak, Maryam
2730 El Prado Road
Burlingame, CA 94010                         13049    9/12/2020    24 Hour Fitness Worldwide, Inc.          $3,000.00                                                                           $3,000.00
Chalmers, Alisa
2420 Torrey Pines Rd A202
La Jolla, CA 92037                           15836    9/21/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00


                                                                                     Page 242 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 243 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chalmers, Antonia
2420 Torrey Pines Rd A202
La Jolla, CA 92037                           15991    9/21/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chalmers, David
2420 Torrey Pines Rd A202
La Jolla, CA 92037                           16693    9/21/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chamberlain, Jacqulyn
2373 N Comstock St.
Orange, CA 92865                             20193    10/1/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Chamberlain, Michael
2373 N Comstock Street
Orange, CA 92865                             21174    10/1/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Chamberlin, Donna Marie
1171 Glen Drive
San Leandro, CA 94577                        14650    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,287.32                                                                           $1,287.32
Chamberlin, Hannah
95 S Ann Street, Unit 5
Ventura, CA 93001                            26639    11/23/2020    24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
CHAMBERLIN, JAMES
1171 GLEN DRIVE
SAN LEANDRO, CA 94577                        14825    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,287.32                                                                           $1,287.32
Chambers, Catherine
217 Camino San Clemente
San Clemente, CA 92672                       16466    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                $249.99                            $249.99
Chambers, Daniella F
5915 Lauretta St., Ap #4
San Diego, CA 92110                          10906     9/8/2020        24 Hour Fitness USA, Inc.                  $88.18                                                                               $88.18
Chambers, Jennifer
929 48th Street, NE
Washington, DC 20019                          9791     9/6/2020    24 Hour Fitness United States, Inc.                                                             $499.99                            $499.99
Chambers, Melissa
3750 Goodland Ave
Studio CIty, CA 91604                        19233    9/25/2020     24 Hour Fitness Worldwide, Inc.               $19.36                                                                               $19.36
Chamleunsouk, Chandra
280 Maryville Drive
Walnut, CA 91789                             15310    9/20/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
CHAMPANERIA, SMITA N
4582 ARCE STREET
UNION CITY, CA 94587                         15207    9/17/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Chan, Ambrose
101 South Old Ranch Road
Arcadia, CA 91007                            15133    9/17/2020        24 Hour Fitness USA, Inc.                                                                 $2,400.00                          $2,400.00
Chan, Aston
13444 Tracy St., Apt N
Baldwin Park, CA 91706                        5788    8/31/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Chan, Becky
15401 NE 10th Street, E104
Bellevue, WA 98007                           26770    11/28/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                        Page 243 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 244 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Chan, Bernard
2845 Holland St.
San Mateo, CA 94403                           11793    9/10/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Chan, Bonnie
1623 Pegasus Way
San Marcos, CA 92069                            67     6/29/2020    24 Hour Fitness Worldwide, Inc.          $1,616.60                                                                           $1,616.60
Chan, Bonnie
1623 Pegasus Way
San Marcos, CA 92069                           183     6/30/2020    24 Hour Fitness Worldwide, Inc.             $187.00                                                                            $187.00
Chan, Cheston
5950 Lewis Street
Dallas, TX 75206                              15966    9/20/2020    24 Hour Fitness Worldwide, Inc.        $60,000.00                                                                           $60,000.00
Chan, Christy
135 W Live Oak Ave, #I
Arcadia, CA 91007                              6692     9/3/2020    24 Hour Fitness Worldwide, Inc.                           $200.00                                                              $200.00
Chan, Connie
600 59th Street
Suite 4304
Galveston, TX 77551-4198                      24420    10/2/2020    24 Hour Fitness Worldwide, Inc.             $107.74                                                                            $107.74
Chan, Connie
600 59th Street, Suite 4304
Galveston, TX 77551                           19773    9/29/2020    24 Hour Fitness Worldwide, Inc.             $107.74                                                                            $107.74
Chan, Denise
2011 California St. #303
San Francisco, CA 94109                       12206     9/9/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Chan, Elizabeth
18 Donna Maria Way
Orinda, CA 94563                              22723    9/30/2020    24 Hour Fitness Worldwide, Inc.          $1,299.98                                                                           $1,299.98
Chan, Gary
PO Box 27296
Oakland, CA 94602                             20749    9/30/2020    24 Hour Fitness Worldwide, Inc.          $5,000.00                                                                           $5,000.00
Chan, Hang Po
1121 Larch Ave
Moraga, CA 94556                               9885     9/7/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Chan, Henry
19 Burlwood Dr
San Francisco, CA 94127                       10306     9/8/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Chan, Hung Shui
2338 Shelley Ave
San Jose, CA 95124                             7399     9/4/2020    24 Hour Fitness Worldwide, Inc.             $199.00                                                                            $199.00
Chan, John
6644 Fordham Way
Sacramento, CA 95831                           8323     9/4/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Chan, KaFai
                                              10565     9/7/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Chan, Karen B.
381 N. Bellarose Way
Anaheim, CA 92805                             17938    9/22/2020    24 Hour Fitness Worldwide, Inc.              $69.98                                                                             $69.98




                                                                                      Page 244 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 245 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
CHAN, KENNY
941 LAKE FRONT DRIVE
SACRAMENTO, CA 95831                          8023     9/4/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Chan, Kown
97-18 42nd Ave
Corona, NY 11368                              7029     9/1/2020    24 Hour Fitness Worldwide, Inc.          $1,200.00                                                                           $1,200.00
Chan, Kristie H
10570 Parthenon Street
Las Vegas, NV 89183                          18496    9/27/2020       24 Hour Fitness USA, Inc.                $286.63                                                                            $286.63
Chan, Kwun Tung
408 Maydee Street
Monrocia, CA 91016                           10882     9/8/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                            $750.00
Chan, Leland
2479 40th Ave
San Francisco, CA 94116                      12352    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                              $29.00                             $29.00
Chan, Lok Wah
3144 Markwood Court
San Jose, CA 95148                            8640     9/4/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Chan, Patrick
1212 Cameron Lane
Daly City, CA 94014                          25887    10/23/2020   24 Hour Fitness Worldwide, Inc.              $39.99                                                                             $39.99
Chan, Paul
11552 180th Street
Artesia, CA 90701                            18672    10/26/2020   24 Hour Fitness Worldwide, Inc.             $700.00                                                                            $700.00
Chan, Philip
1784 Magnolia circle
Pleasanton, CA 94566                          4817    8/30/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                            $600.00
Chan, Pui
2717 Gallio Ave
Rowland Heights, CA 91748                    16991    9/21/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Chan, Risa
900 228th Ave NE
Unit 8B
Sammamish, WA 98074                          12932    9/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Chan, Samuel
35606 Cabral Drive
Fremont, CA 94536                            14282    9/15/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                            $399.00
Chan, Shi Li
103 Eldridge St. #2C
New York, NY 10002                           10981     9/8/2020    24 Hour Fitness Worldwide, Inc.             $625.00                                                                            $625.00
Chan, Simon
3828 pebble beach ct.
The Colony, TX 75056                          4401    8/29/2020    24 Hour Fitness Worldwide, Inc.                                                              $73.48                             $73.48
Chan, Stella
22036 Acacia Way
Cupertino, CA 95014                           7957     9/4/2020    24 Hour Fitness Worldwide, Inc.              $32.67                                                                             $32.67
Chan, Stephen
1551 W4th Street
Brooklyn, NY 11204                            4774    8/30/2020     24 Hour Fitness Holdings LLC               $275.00                                                                            $275.00


                                                                                     Page 245 of 1763
                                                          Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 246 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Chan, Steve
3255 Barberry Lane
Sacramento, CA 95864                          13487    9/13/2020    24 Hour Fitness Worldwide, Inc.               $60.00                                                                            $60.00
CHAN, STEVE
7104 NARROWS AVE
BROOKLYN, NY 11209                             9716     9/6/2020    24 Hour Fitness Worldwide, Inc.              $488.80                                                                           $488.80
Chan, Sue
1243 Clayton Street
San Francisco, CA 94114                        3562    8/28/2020       24 Hour Fitness USA, Inc.                  $49.00                                                                            $49.00
Chan, Taylor
941 Lake Front Drive
Sacramento, CA 95831                           8445     9/4/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                           $200.00
Chan, Trevor
941 Lake Front Drive
Sacramento, CA 95831                           8046     9/4/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                           $200.00
Chan, Vanessa
7104 Narrows Ave.
Brooklyn, NY 11209                             9796     9/6/2020    24 Hour Fitness Worldwide, Inc.              $977.60                                                                           $977.60
Chan, Victor
2454 Sullivan Street
San Pablo, CA 94806                            3984    8/28/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99
Chan, Wendy
1371 35th Ave.
San Francisco, CA 94122                       21796    10/1/2020    24 Hour Fitness Worldwide, Inc.         $10,000.00                                                                          $10,000.00
Chan, William
PO Box 61385
Sunnyvale, CA 94088                           23653    10/2/2020    24 Hour Fitness Worldwide, Inc.               $28.80                                                                            $28.80
CHAN, WING YIU
121 N 5TH STREET
LA PUENTE, CA 91744                            5494     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99
CHAN, YIM H
138 DIVISADERO ST
SAN FRANCISCO, CA 94117                        8434     9/4/2020         24 San Francisco LLC                    $429.99                                                                           $429.99
Chance, Betty L
7450 NW 11 PL
Plantation, FL 33313                          17151    9/28/2020    24 Hour Fitness Worldwide, Inc.              $249.99                                                                           $249.99
Chance, Susan
P. O. Box 545
Aiea, HI 96701                                23783    10/5/2020    24 Hour Fitness Worldwide, Inc.              $157.08                                                                           $157.08
Chancey, Samantha
912 SW Vista Ave, Apt. 220
Portland, OR 97205                             2623    8/17/2020    24 Hour Fitness Worldwide, Inc.              $864.00                                                                           $864.00
Chandar, Daya
8159 Scottsdale Dr
Sacramento, CA 95828                          15137    9/18/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                           $250.00
CHANDER, SURESH
326 N PLACER PRIVADO
ONTARIO, CA 91764                             22939    10/2/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99




                                                                                      Page 246 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 247 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chandler (Taylin), Desiree
4422 Bush Mountain Drive
Tumwater, WA 98512                           10335     9/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Chandler, Chad D.
1365 Jasper Avenue
Mentone, CA 92359                            26054    10/28/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chandler, Desiree
4422 Bush Mountain Drive
Tumwater, WA 98512                            9811     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Chandler, Timothy A.
10432 Russell Road
La Mesa, CA 91941                            18921    9/29/2020     24 Hour Fitness Worldwide, Inc.           $11,975.00        $3,025.00                                                          $15,000.00
Chandler, Zachary
4422 Bush Mountain Drive
Tumwater, WA 98512                           10095     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chandra, Krishna
333 Central Ave Apt 215
Westfield, NJ 07090                           5051     9/1/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
CHANDRA, USHA
6501 Gravina Loop
San Jose, CA 95138                           14094    9/16/2020        24 Hour Fitness USA, Inc.                $1,640.00                                                                           $1,640.00
Chandra, Yenny
7945 Landon Pl
San Diego, CA 92126                           1832    7/17/2020     24 Hour Fitness Worldwide, Inc.              $999.60                                                                              $999.60
Chaney, Chavette
1706 Randon Way
Santa Rosa, CA 95403                         19507    9/28/2020     24 Hour Fitness Worldwide, Inc.                             $3,163.00                                                           $3,163.00
Chaney, Jennifer
7 Van Cleave Lane
Walnut Creek , CA 94596                      19560    9/29/2020     24 Hour Fitness Worldwide, Inc.              $189.58                                                                              $189.58
Chaney, Naren
12934 MEADOW RUN CT
HOUSTON, TX 77066                             6968     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Chaney, ReeDee
2105 Sheffield Ln
Flower Mound, TX 75028                       19858    9/30/2020     24 Hour Fitness Worldwide, Inc.              $107.17                                                                              $107.17
Chang Calderon, Gerardo B.
25 Sanchez Street Apt 319
San Francisco, CA 94114-1141                  3854    8/28/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chang, Albert
19 Stirling Drive
Danville, CA 94526                           10188     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Chang, Alma
3231 Estado Street
Pasadena, CA 91107                           24026    10/2/2020     24 Hour Fitness Worldwide, Inc.             $3,600.00                                                                           $3,600.00
Chang, Amanda
385 Alberta Way
Hillsborough, CA 94010                       14900    9/17/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00




                                                                                        Page 247 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 248 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chang, Amy
2621 Saratoga Dr.
Fullerton, CA 92835                           7153     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chang, Andrew
1514 Marsella Dr.
Oxnard, CA 93030                              5091    8/31/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Chang, Andrew
1515 15th St.
Unit 401
San Francisco, CA 94103                       9651     9/6/2020     24 Hour Fitness Worldwide, Inc.               $55.10                                                                               $55.10
Chang, Angel
1514 Marsella Dr.
Oxnard, CA 93030                              5090    8/31/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Chang, Cara
34170 Brindisi Terrace
Fremont, CA 94555                            23913    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chang, Chia Chen
10685B Hazelhurst Dr. #24518
Houston, TX 77043                            17561    9/23/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Chang, Chialin
21723 Lake Vista Dr.
Lake Forrest, CA 92630                       17709    9/23/2020     24 Hour Fitness Worldwide, Inc.              $124.97                                                                              $124.97
Chang, Chiung-Fong
619 W. Foothill Blvd #51
Glendora, CA 91741                           11537     9/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Chang, Chris
2161 Citrus Pl
Unit C
Hacienda Heights, CA 91745                    8659     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chang, Daisy Mei-yue
8208 Havel Place
San Gabriel, CA 91775                         5824     9/1/2020     24 Hour Fitness Worldwide, Inc.              $259.79                                                                              $259.79
Chang, Darren
932 Kinau St #305
Honolulu, HI 96814                           10886     9/9/2020     24 Hour Fitness Worldwide, Inc.              $118.00                                                                              $118.00
Chang, David
1514 Marsella Dr.
Oxnard, CA 93030                              5084    8/31/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Chang, Denise L
99-832 Meaala St.
Aiea, HI 96701                               21722    10/1/2020     24 Hour Fitness Worldwide, Inc.              $684.00                                                                              $684.00
Chang, Edwin
5038 Hanover Circle
Cypress, CA 90630                            19893    9/29/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Chang, Eileen
628 Chestnut Street
Apt H
San Carlos, CA 94070                         25546    10/14/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00




                                                                                        Page 248 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 249 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chang, Elyse M
801 South King Street
Apartment 2102
Honolulu, HI 96813                            6572     9/2/2020        24 Hour Fitness USA, Inc.                  $98.40                                                                               $98.40
Chang, Elyse
801 South King Street Apartment 2102
Honolulu, HI 96813                            7238     9/2/2020        24 Hour Fitness USA, Inc.                  $98.40                                                                               $98.40
Chang, Eric
1051 Rembrandt
Sunnyvale, CA 94087                           7246     9/2/2020     24 Hour Fitness Worldwide, Inc.              $161.25                                                                              $161.25
Chang, Esther
371 Castle Dr
Englewood Cliffs, NJ 07632                    4849    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chang, Esther
371 Castle Dr
Englewood Cliffs, NJ 07632                   17614    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chang, Fennie
1808 Sage St.
West Covina, CA 91791                        22129    10/1/2020     24 Hour Fitness Worldwide, Inc.              $355.00                                                                              $355.00
Chang, Geraldine K
98-653 Papalealii St.
Alea , Hawaii 96701                          23323    10/1/2020     24 Hour Fitness Worldwide, Inc.              $162.81                                                                              $162.81
Chang, Grace
2801 Countrywood Ln
West Covina, CA 91791                        16018    9/21/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Chang, Hau
964 Monte Mira
Encinitas, CA 92024                          20532    9/29/2020    24 Hour Fitness United States, Inc.           $788.00                                                                              $788.00
Chang, Hau
964 Monte Mira
Encinitas, CA 92024                          20560    9/30/2020    24 Hour Fitness United States, Inc.           $686.00                                                                              $686.00
Chang, Hee
13424 SE Parkside Dr
Happy Valley, OR 97086                        6924     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Chang, Heesoo
1471 Marchbanks Dr. #3
Walnut Creek, CA 94598                       11023     9/9/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Chang, Hoseak
8361 Santa Margarita Ln.
La Palma, CA 90623                           17311    9/22/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Chang, Hosuk
8361 Santa Margarita Ln.
La Palma, CA 90623                           25906    10/23/2020    24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Chang, Hosuk
8361 Santa Margarita Ln.
La Palma, CA 90623                           25916    10/23/2020    24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Chang, Hsiao
2765 Dellwood Dr
Lake Oswego, OR 97034                        16313    9/17/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00


                                                                                        Page 249 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 250 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Chang, Hu Shu Lin
10711 Santa Tomasa Ave
San Diego, CA 92127                         10951     9/8/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Chang, I-Han
732 Mediterranean Lane
Redwood City, CA 94065                      16251    9/18/2020       24 Hour Fitness USA, Inc.             $1,060.00                                                                           $1,060.00
Chang, Iris
5206 Berkshire Way
Montclair, CA 91763                          6031     9/2/2020       24 Hour Fitness USA, Inc.                              $215.00                                                              $215.00
Chang, James
2269 Felspar Street
#8
San Diego, CA 92019                          1538    7/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Chang, James
2269 Felspar Street
#8
San Diego, CA 92019                         19167    9/25/2020    24 Hour Fitness Worldwide, Inc.          $2,227.05                                                                           $2,227.05
Chang, Jeannie Y.
8590 New Forest Way
Sacramento, CA 95828                         7320     9/4/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                            $210.00
Chang, Jennie
764 East Camellia Way
Azusa, CA 91702                             14998    9/17/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                            $399.99
Chang, Johnathan
2937 Pescadero Ter
Fremont, CA 94538                             56     6/29/2020    24 Hour Fitness Worldwide, Inc.          $1,460.00                                                                           $1,460.00
Chang, Judy P
17476 NE 40th PI
G2
Redmond, WA 98052                            6560     9/2/2020    24 Hour Fitness Worldwide, Inc.                          $2,000.00                                                           $2,000.00
Chang, Jungja
550 Kiely Blvd. Apt 3
San Jose, CA 95117                          13787    9/14/2020    24 Hour Fitness Worldwide, Inc.             $234.94                                                                            $234.94
Chang, Justin S
424 Norvell St
El Cerrito, CA 94530                        13687    9/14/2020    24 Hour Fitness Worldwide, Inc.             $190.00                                                                            $190.00
Chang, Ken Ho
10711 Santa Tomasa Ave
San Diego, CA 92127                         10967     9/8/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Chang, LiangRuey
19 Stirling Drive
Danville, CA 94526                          10692     9/7/2020    24 Hour Fitness Worldwide, Inc.                                                               $0.00                              $0.00
Chang, Lina
3328 Rowena Ave #A
Los Angeles, CA 90027                       15921    9/20/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
Chang, Marina
1621 Dole St. #305
Honolulu, HI 96822                           9497     9/6/2020    24 Hour Fitness Worldwide, Inc.              $65.33                                                                             $65.33




                                                                                    Page 250 of 1763
                                                         Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 251 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chang, Marvin
2621 Saratoga Dr.
Fullerton, CA 92835                           7477     9/4/2020     24 Hour Fitness Worldwide, Inc.                $200.00                                                                            $200.00
Chang, Nathan
3231 Estado Street
Pasadena, CA 91107                           23639    10/2/2020     24 Hour Fitness Worldwide, Inc.                $400.00                                                                            $400.00
Chang, Rachel
362 Ralcam Place
Costa Mesa, CA 92627                         21391    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                           7809     9/4/2020              RS FIT CA LLC                          $63.70                                                                             $63.70
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                           8344     9/4/2020           RS FIT Holdings LLC                       $63.70                                                                             $63.70
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                           9116     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $63.70                                                                             $63.70
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                           9177     9/4/2020         24 Hour Holdings II LLC                     $63.70                                                                             $63.70
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                           9179     9/4/2020        24 Hour Fitness USA, Inc.                    $63.70                                                                             $63.70
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                           9221     9/4/2020      24 Hour Fitness Holdings LLC                   $63.70                                                                             $63.70
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                           9461     9/4/2020    24 Hour Fitness United States, Inc.              $63.70                                                                             $63.70
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                           9463     9/4/2020          24 San Francisco LLC                       $63.70                                                                             $63.70
Chang, Ryan
12491 Hudson River Dr
East Vale, CA 91752                          23960    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Chang, Sae Joon
3621 Emerald St #53
Torrance, CA 90503                            3011     8/7/2020    24 Hour Fitness United States, Inc.             $413.41                                                                            $413.41
CHANG, SAE JOON
3621 EMERALD ST #53
TORRANCE, CA 90503                            5612    8/31/2020     24 Hour Fitness Worldwide, Inc.                $413.41                                                                            $413.41
Chang, Sae Joon
3621 Emerald St #53
Torrance, CA 90503                           16253    9/17/2020     24 Hour Fitness Worldwide, Inc.                $413.41                                                                            $413.41
Chang, Sandra
2500 Kala Kaua Ave
Ste 2105
Honolulu, HI 96815                           25837    10/20/2020    24 Hour Fitness Worldwide, Inc.                $980.10                                                                            $980.10


                                                                                        Page 251 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 252 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Chang, Sandra
2500 Kalakaua Ave.
Ste. 2105
Honolulu, HI 96815                           25835    10/20/2020   24 Hour Fitness Worldwide, Inc.             $980.10                                                                            $980.10
Chang, Sandra
2500 kalakaua Ave., ste.2105
Honolulu, HI 96815                           22284    9/30/2020    24 Hour Fitness Worldwide, Inc.             $980.10                                                                            $980.10
Chang, Sharon
4262 W. 1st St. Apt #108
Los Angeles, CA 90004                        10723    9/10/2020       24 Hour Fitness USA, Inc.                $429.99                                                                            $429.99
Chang, Shawn
519 Butte Court
Brea, CA 92821                               19678    9/29/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00
Chang, Shyan
630 Gravatt Dr
Berkeley, CA 94705                            5095    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Chang, Sook Hee
8361 Santa Margarita Ln.
La Palma, CA 90623                           25893    10/23/2020   24 Hour Fitness Worldwide, Inc.          $2,300.00                                                                           $2,300.00
Chang, Ssuchia
10670 morengo dr.
Cupertino, CA 95014                          10025     9/7/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                            $649.00
Chang, Timothy
324 Dana St
Fremont, CA 94539                            10241     9/8/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                            $150.00
Chang, Tsu-Hao
4478 Laird Circle
Santa Clara, CA 95054                         8824     9/5/2020    24 Hour Fitness Worldwide, Inc.              $37.38                                                                             $37.38
CHANG, YALUN
19213 ROSETON AVE
CERRITOS, CA 90703                            4842    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Chang, Yiwen
430 Acaso Drive
Walnut, CA 91789                              4248    8/29/2020    24 Hour Fitness Worldwide, Inc.          $1,253.00                                                                           $1,253.00
Chang, Yu Long
21538 Magnolia Street
Walnut, CA 91789                              9636     9/7/2020    24 Hour Fitness Worldwide, Inc.                           $247.98                                                              $247.98
Chang, Yu-Hsin
1699 Hermann Drive Unit 4110
Houston, TX 77004                            14674    9/16/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Chang, Yung
2801 Countrywood Ln
West Covina, CA 91791                        16753    9/21/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                            $399.99
Channell, Angela
10798 La Vine St. Rancho
Cucamonga, CA 91701                          26544    11/19/2020      24 Hour Fitness USA, Inc.                              $429.00                                                              $429.00
Chanthapaseuth, Betsy
1263 E. 100th Place
Thornton, CO 80229                           25703    10/17/2020   24 Hour Fitness Worldwide, Inc.                                                              $73.48                             $73.48


                                                                                     Page 252 of 1763
                                                         Case 20-11568-KBO         Doc 72        Filed 04/19/21     Page 253 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
CHANTRE, DANIEL
P.O. Box 3372
South Pasadena, CA 91031                     26343    11/12/2020   24 Hour Fitness Worldwide, Inc.                $345.00                                                                           $345.00
Chao, Eileen
35789 Sheridan Court
Newark, CA 94560                              9398     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $74.00                                                                            $74.00
Chao, Fey
7742 Sweetbrier Way
Sacramento, CA 98532                         22474    10/1/2020    24 Hour Fitness Worldwide, Inc.                $400.00                                                                           $400.00
Chao, Frank
3100 Birmingham Dr
RICHMOND, CA 94806                           14434    9/16/2020    24 Hour Fitness Worldwide, Inc.                                               $99.00                                              $99.00
Chao, Kimberly
24 Eldridge St #8
New York, NY 10002                             64     6/28/2020       24 Hour Fitness USA, Inc.                                 $83.28                                                               $83.28
Chao, Yi-Fen
537 Springbrook N.
Irvine, CA 92614                              7194     9/2/2020    24 Hour Fitness Worldwide, Inc.                $400.00                                                                           $400.00
Chapa, Mario Hector
1019 Misty Glenn Ct
North Las Vegas, NV 89032                     7364     9/3/2020        24 Hour Holdings II LLC                    $500.00                                                                           $500.00
Chaplin, Lori
4003 Ridge Road
Annandale, VA 22003                           336      7/1/2020       24 Hour Fitness USA, Inc.                                 $49.60                                                               $49.60
Chaplin, Robert
1166 Butterfield Drive
Grapevine, TX 76051                           938      7/8/2020    24 Hour Fitness Worldwide, Inc.            $1,824.00                                                                           $1,824.00
Chaplin, Robert
1166 Butterfield Drive
Grapevine, TX 76051                           966      7/8/2020    24 Hour Fitness Worldwide, Inc.            $1,824.00                                                                           $1,824.00
Chaplin, Rodney
811 29th Ave SE
Puyallup, WA 98374                           26527    11/19/2020   24 Hour Fitness Worldwide, Inc.                $147.62                                                                           $147.62
Chapman, Jade M
4013 Freel Peak Ct.
Las Vegas, NV 89129                          26379    11/12/2020   24 Hour Fitness Worldwide, Inc.                 $37.64                                                                            $37.64
Chapman, Janice Irene
1079 Sunset Drive
Vista, CA 92081                              20322    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Chapman, Jocelyn
11 Pirate Cove
Daly City, CA 94014                           3115    8/14/2020    24 Hour Fitness Worldwide, Inc.                 $58.00                                                                            $58.00
Chapman, Michaela
2237 Rosalia Dr.
Fullerton, CA 92835-2255                     10202     9/8/2020    24 Hour Fitness Worldwide, Inc.                $161.25                                                                           $161.25
Chapman, Nancy
322 Punta Baja Dr
Solana Beach, CA 92075                        1660    7/14/2020       24 Hour Fitness USA, Inc.               $1,118.00                                                                           $1,118.00




                                                                                     Page 253 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 254 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Chapman, Patricia
933 Rollingwood Dr
Vallejo, CA 94591                             365     6/24/2020    24 Hour Fitness Worldwide, Inc.             $205.91                                                                            $205.91
Chapman, Percy L.
10537 Turning Leaf Trl.
Fort Worth, TX 76131                          8063     9/3/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Chapman, Susan
2419 18th Street
San Francisco, CA 94110                       4654    8/29/2020       24 Hour Fitness USA, Inc.                 $44.99                                                                             $44.99
Chapman, Tye
2912 SW 115th st
Seattle, WA 98146                            14979    9/17/2020    24 Hour Fitness Worldwide, Inc.             $389.00                                                                            $389.00
Chapman, Yelena
5405 W 16th Ave
Lakewood, CO 80214                           20925    9/30/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                            $399.99
Chappel, Glenda Charlene
1404 "E" Street
Hayward, CA 94541                            23698    10/2/2020    24 Hour Fitness Worldwide, Inc.          $5,000.00                                                                           $5,000.00
Chappell, Kathryn M.
30011 Saddleridge Drive
San Juan Capistrano, CA 92675                 2752    8/12/2020    24 Hour Fitness Worldwide, Inc.          $2,941.20                                                                           $2,941.20
Chappell, Kathryn M.
30011 Saddleridge Drive
San Juan Capistrano, CA 92675                24502    10/2/2020    24 Hour Fitness Worldwide, Inc.          $2,941.20                                                                           $2,941.20
Chappell, Michael
12602 Emerald Springs Drive
Pearland, TX 77584                            9325     9/5/2020    24 Hour Fitness Worldwide, Inc.             $149.77                                                                            $149.77
Chapple, Timothy K
6444 Red Garnet Way
Mira Loma, CA 91752                           5462     9/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Chapple, Timothy K
6444 Red Garnet Way
Mira Loma, CA 91752                          25926    10/24/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
CHARAYA, ASHISH
9865 FALL VALLEY WAY
SACRAMENTO, CA 95829                         25981    10/27/2020   24 Hour Fitness Worldwide, Inc.              $81.87                                                                             $81.87
Charbonneau, Michael
1128 Garrido Dr.
Camarillo, CA 93010                           4698    8/30/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Chard-Yaron, Sharon
5216 Renaissance Ave.
San Diego, CA 92122                          21721    10/1/2020    24 Hour Fitness Worldwide, Inc.              $69.40                                                                             $69.40
Charest, Karen S
2810 Sombrosa St.
Carlsbad, CA 92009                            1937    7/20/2020    24 Hour Fitness Worldwide, Inc.             $774.60                                                                            $774.60
Charest, Karen S.
2810 Sombrosa St.
Carlsbad, CA 92009                            1964    7/20/2020    24 Hour Fitness Worldwide, Inc.          $1,420.00                                                                           $1,420.00




                                                                                     Page 254 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 255 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Charest, Karen
2810 Sombrosa St.
Carlsbad, CA 92009                             2009    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,349.00                                                                           $1,349.00
Chargualaf, Henry Frank
43530 Savona Street
Temecula, CA 92592-9248                       16764    9/21/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Charif, Mona
5911 Twin Coves Street
Dallas, TX 75248                              13772    9/14/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Charity Kaina-Holton
47-413 Ahuimanu Rd
Kane'ohe, HI 96744                             3152    8/13/2020     24 Hour Fitness Worldwide, Inc.                              $146.98                                                              $146.98
Charles, Alana
326 E. Victoria St. Unit A.
Santa Barbara, CA 93101                       13779    9/14/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Charles, Alara Marie
326 E. Victoria St. Unit A
Santa Barbara, CA 93101                        1562    7/13/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Charles, Arielle J
1111 W Main St #503
League City, TX 77573                         24319    10/2/2020     24 Hour Fitness Worldwide, Inc.              $284.59                                                                              $284.59
Charles, Donna
5229 W. 120th Street
Inglewood, CA 90304                           13191    9/12/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Charles, Joshua
1212 W. 107th St. Apt. #16
Los Angeles, CA 90044                         23356    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $300.75                                             $300.75
Charles, Laura
1106 Wheatfield Ct
Rosenberg,, Tx 77469                          23208    10/2/2020     24 Hour Fitness Worldwide, Inc.              $179.28                                                                              $179.28
Charles, Rick A
2200 Strang Ave
San Leandro, CA 94578                          5236    8/30/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Charles, Samantha
5533 Whitty Lane
Brooklyn, NY 11203                             5342     9/1/2020     24 Hour Fitness Worldwide, Inc.              $206.95                                                                              $206.95
Charles, Stephanie
4735 Sepulveda Blvd. #147
Sherman Oaks, CA 91403                         6609     9/1/2020    24 Hour Fitness United States, Inc.           $654.50                                                                              $654.50
Charles, Yourick
                                               3279    8/24/2020     24 Hour Fitness Worldwide, Inc.              $729.00                                                                              $729.00
Charlesworth, Jillian
1271 w Cerritos #79
Anaheim, CA 92802                             22629    10/2/2020            24 New York LLC                        $90.00                                                                               $90.00
Charlston, Hayan
89 S. Roosevelt Ave APT 8
Pasadena, CA 91107                            14973    9/17/2020     24 Hour Fitness Worldwide, Inc.               $10.00                                                                               $10.00
Charshaf, Sean
2432 Newport Blvd
Costa Mesa, CA 92627                           5930     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00

                                                                                         Page 255 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 256 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Chase Sapphire
Cardmember Services
PO Box 6294
Carol Stream, IL 60197-6294                   8301     9/3/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Chase, Candace
Transpacific Mortgage Group LLC
99-1115 A Aiea Heights Drive
AIEA, HI 96701                               25357    10/13/2020   24 Hour Fitness Worldwide, Inc.             $398.00                                                                            $398.00
Chase, jeff
4640 Cass Street, Unit 9277
San Diego, CA 92169                           3615    8/27/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                            $700.00
Chasmawala, Benita
311 Kaden Prince Drive
Pflugerville, TX 78660                        1287    7/10/2020       24 Hour Fitness USA, Inc.                $224.21                                                                            $224.21
Chatham, Gwendolyn
6470 Montreux Lane
Reno, NV 89511                               16650    9/23/2020    24 Hour Fitness Worldwide, Inc.          $1,633.00                                                                           $1,633.00
Chatlin, Bradley
15024 Waterford Chase Parkway
Orlando, FL 32828                             2109    7/23/2020       24 Hour Fitness USA, Inc.                $400.00                                                                            $400.00
Chatt, Rosalyn
PO BOX 7627
Santa Cruz, CA 95061                         13923    9/15/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Chatterjee, Satrajit
1120 Newell Road
Palo Alto, CA 94303                          13607    9/13/2020    24 Hour Fitness Worldwide, Inc.          $1,548.00                                                                           $1,548.00
Chatterjee, Shuchi
1120 Newell Road
Palo Alto, CA 94303                          12907    9/13/2020    24 Hour Fitness Worldwide, Inc.          $1,560.00                                                                           $1,560.00
Chau, Chi
46 Brindisi
Mission Viejo, CA 92692-5149                 23662    10/2/2020    24 Hour Fitness Worldwide, Inc.              $49.99                                                                             $49.99
Chau, Keith
11552 180th Street
Artesia, CA 90701                            18945    9/26/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                            $700.00
Chau, LoAnne
16634 Lasting Shadow Cir
Houston, TX 77095                             3989    8/28/2020    24 Hour Fitness Worldwide, Inc.          $1,200.00                                                                           $1,200.00
Chau, Michael
12959 New Hope St
Garden Grove, Ca 92840                        7323     9/4/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                            $480.00
Chau, Nga
9095 S Tolman Farms Cir
Sandy, UT 84070                              21263    10/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Chau, Tatiana
55 E 3rd Ave.
San Mateo, CA 94401                           1501    7/15/2020       24 Hour Fitness USA, Inc.                $913.00                                                                            $913.00
Chaudhary, Rohit
5464 Highbury Way
Eastvale, CA 91752                            2716    8/17/2020       24 Hour Fitness USA, Inc.                $143.97                                                                            $143.97

                                                                                     Page 256 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 257 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chaudhry, Tariq
3016 Overlook Dr
Vallejo, CA 94591                            15943    9/20/2020     24 Hour Fitness Worldwide, Inc.              $319.99                                                                              $319.99
Chaudry, Iftikhar A
3152 Paseo Robles
Pleasanton, CA 94566                          8086     9/4/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Chauhan, Aisha
3 Johnson Street
Carteret, NJ 07008                            3296    8/24/2020        24 Hour Fitness USA, Inc.                 $200.40                                                                              $200.40
Chavannes, Jean L.
102 Mayfield Lane
Valley Stream, NY 11581                       2631     8/4/2020            24 New York LLC                                       $399.99                                                              $399.99
Chavarria, Daniela
47795 Dune Palms Rd
Apt 4126
La Quinta, CA 92253                          11543     9/9/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Chavarria, Jr, Simeon
142 Mazie Drive
Pleasant Hill, CA 94523                      19650    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Chavarria, Steven Anthony
7365 W Mexico Dr
Lakewood, CO 80232                            2662     8/4/2020    24 Hour Fitness United States, Inc.           $117.17                                                                              $117.17
CHAVEZ, ALYSSA
1322 MADERA AVE
MENLO PARK, CA 94025                         11625     9/9/2020     24 Hour Fitness Worldwide, Inc.              $151.00                                                                              $151.00
Chavez, Carly
810 Pommelo Way
Pomona, CA 91767                             13361    9/13/2020     24 Hour Fitness Worldwide, Inc.               $45.00                                           $349.99                            $394.99
Chavez, Carmelita
PO Box 2764
Redmond, WA 98073                             2745    8/12/2020     24 Hour Fitness Worldwide, Inc.              $101.84                                                                              $101.84
Chavez, Carmelita
PO Box 2764
Redmond, WA 98073                            19855    9/28/2020     24 Hour Fitness Worldwide, Inc.              $101.84                                                                              $101.84
Chavez, Daniel
2386 N. Batavia St
Orange, CA 92865                             12435     9/9/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chavez, Elizabeth
10603 Anzac Ave
Los Angeles, CA 90002                         6830     9/3/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
CHAVEZ, MARGARITA T.
13226 TRIPOLI AVE
SYLMAR, CA 91342                             24928    10/8/2020     24 Hour Fitness Worldwide, Inc.             $1,220.00                                                                           $1,220.00
Chavez, Maria
1416 Nadina Street
San Mateo, CA 94402                          15383    9/18/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Chavez, Marissa
7848 Camino Raposa
San Diego, CA 92122                          13820    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00


                                                                                        Page 257 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 258 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Chavez, Noe C
1416 Nadina Street
San Mateo, CA 94402                          25642    10/17/2020   24 Hour Fitness Worldwide, Inc.                                             $75.00                                              $75.00
Chavez, Oscar A
502 Anita St Spc #33
Chula Vista, CA 91911                        23743    10/2/2020    24 Hour Fitness Worldwide, Inc.             $110.22                                                                            $110.22
CHAVEZ, PAUL
940 S. NORFOLK ST
SAN MATEO, CA 94401                           8741     9/4/2020       24 Hour Fitness USA, Inc.                 $82.11                                                                             $82.11
Chavez, Phillip Michael
3014 Seymour Place
Fremont, CA 94555                            20718    9/30/2020       24 Hour Fitness USA, Inc.                              $350.00                                                              $350.00
Chavez, Roman Fuentes
17151 Saint Andrews Drive
Poway, CA 92064                              23582    10/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Chavez, Tina
1851 Salem Ave. Apt. 18
Santa Rosa, CA 95401                          5551    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $83.98                                                               $83.98
Chavoshi, Gigi
42 Coral Reef
Newport Coast, CA 92657                       9745     9/6/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Chaw, Kyle
197 Westbury Cir
Folsom, CA 95630                              9842     9/8/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                            $399.00
Chaw, Ryan Scott
197 Westbury Cir
Folsom, CA 95630                             11621     9/9/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Chay, Sany Y.
2179 River Village Drive.
Kingwood, TX 77339                            5638    8/30/2020       24 Hour Fitness USA, Inc.                 $69.26                                                                             $69.26
Chayt, Lawrence
860 Sun Disk Pl
Boynton Beach, FL 33436                       9428     9/4/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Che, Phuc
3427 Burton Avenue
Rosemead, CA 91770                           18419    9/26/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Chea, Rathana
418 Paris street
San Francisco, CA 94112                       2814     8/4/2020       24 Hour Fitness USA, Inc.                $349.99                                                                            $349.99
Cheek, Cali
2823 19th Street
Bakersfield, CA 93301                        13277    9/14/2020       24 Hour Fitness USA, Inc.                $320.00                                                                            $320.00
Cheema, Navi
1120 South Grand Ave
Apt 1102
Los Angeles, CA 90015                         3036    8/10/2020    24 Hour Fitness Worldwide, Inc.              $38.99                                                                             $38.99
Chehade, Anthony
104 Pitney place
Morristown, NJ 07960                          6611     9/1/2020    24 Hour Fitness Worldwide, Inc.              $50.10                                                                             $50.10


                                                                                     Page 258 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 259 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chei, Shina
682 Bridgeport Cir.
Fullerton, CA 92833                          24172    10/2/2020     24 Hour Fitness Worldwide, Inc.               $20.00                                                                               $20.00
CHEJETI, SIVA
44 MANHATTAN AVE
JERSEY CITY, NJ 07307                         197     6/29/2020            24 New York LLC                       $429.99                                                                              $429.99
Chemakura, Nagesh
1049 Avila Terraza
Fremont, CA 94538                            13126    9/12/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chen, Aaron
1299 Wisteria Drive
Fremont, CA 94539                            12416    9/12/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Chen, Albert
1702 WISTERIA
Brea, CA 92821                                7020     9/2/2020    24 Hour Fitness United States, Inc.                                                              $99.00                             $99.00
Chen, Alex Hao
1299 Wisteria Drive
Fremont, CA 94539                            12386    9/12/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Chen, Amanda
41 Sanders Ranch Rd
Moraga, CA 94556                              8084     9/4/2020        24 Hour Fitness USA, Inc.                                 $649.99                                                              $649.99
Chen, Andrew
471 Desert Holly Street
Milpitas, CA 95035                            5222    8/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chen, Andy
2470 Sullivan
Irvine, CA 92614                             11313    9/10/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Chen, Annie
3338 S. Hacienda Blvd.
Hacienda Heights , CA 91745                  20992    10/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Chen, Betty
539 W. 219th St.
Carson, CA 90745                             17711    9/23/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Chen, Betty
9215 Anson River Cir.
Fountain Valley, CA 92708                     8286     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chen, Biao
19911 Edwin Markham Dr
Castro Valley, CA 94552                       9009     9/4/2020        24 Hour Fitness USA, Inc.              $45,100.00                                                                           $45,100.00
CHEN, BIN
236 E. Camden Street
Glendora, CA 91740                            7908     9/2/2020              RS FIT NW LLC                        $30.00                                                                               $30.00
Chen, Cansen
14 Bay 11th Street
Brooklyn, NY 11228                            2298    7/22/2020      24 Hour Fitness Holdings LLC                                $383.99                                                              $383.99
Chen, Caroline Tso
899 Highlands Circle
Los Altos, CA 94024                          11571     9/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00




                                                                                        Page 259 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 260 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chen, Catherine
PO Box 1897
Orinda, CA 94563                             14471    9/15/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Chen, Charles
2572 S. Centinela Ave #8
Los Angeles, CA 90064                        16080    9/21/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Chen, Chen
37923 Rockspray Street
Newark, CA 94560                             12848    9/11/2020    24 Hour Fitness United States, Inc.                           $215.00                                                              $215.00
CHEN, CHENG-ENG D
2507 Springwood Ln
Richardson, TX 75082                          4352    8/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Chen, Chunlang
5332 Lea St
San Diego, CA 92105                           5740     9/2/2020    24 Hour Fitness United States, Inc.          $5,000.00                                                                           $5,000.00
Chen, Claire
8613 Alder Creek Street
Chino, CA 91708                               8104     9/3/2020     24 Hour Fitness Worldwide, Inc.               $49.99                                                                               $49.99
Chen, Deborah
1370 N Hillview Dr.
Milpitas, CA 95035                            6544     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chen, Deqing
99 Vista Montana, Apt 3235
San Jose, CA 95134                            4644    8/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chen, Diana
8312 Ridglea Ave.
Buena Park, CA 90621                          4835    8/31/2020              RS FIT CA LLC                       $399.99                                                                              $399.99
Chen, Dongling
9163 SW Salmon St.
Portland, OR 97225                           23680    10/2/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Chen, Emily
715 Vienna St
San Francisco, CA 94112                      14728    9/16/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
CHEN, ERIC
6013 SHAWCROFT DR
SAN JOSE, CA 95123                            9440     9/6/2020     24 Hour Fitness Worldwide, Inc.              $283.33                                                                              $283.33
Chen, Eunice
1435 Dunswell Ave
Hacienda Heights, CA 91745                    6646     9/1/2020     24 Hour Fitness Worldwide, Inc.              $260.00                                                                              $260.00
Chen, Eunice
3545 Ashbourne Circle
San Ramon, CA 94583                          19442    9/28/2020        24 Hour Fitness USA, Inc.                 $524.00                                                                              $524.00
CHEN, FANGYU
35437 27th Ave S
Federal Way, WA 98003                        20143    9/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chen, Felicia
1150 Columbus Avenue, Apt. #201
San Francisco, CA 94133                      18252    9/25/2020     24 Hour Fitness Worldwide, Inc.              $151.03                                                                              $151.03




                                                                                        Page 260 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 261 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Chen, Gary
3338 S Hacienda Blvd
Hacienda Hts, CA 91745                      23065    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Chen, Gordon
6216 Tasajillo Trl
Austin, TX 78739-1413                       12752    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $215.00                                                              $215.00
Chen, Grant
41 Sanders Ranch Rd.
Moraga, CA 94556                             7931     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
CHEN, GUANGRONG
2404 PUNTA DEL ESTE DR.
HACIENDA HEIGHTS, CA 01745                  13302    9/13/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Chen, Haiping
189 Kapalua Bay Cir
Pittsburg, CA 94565                          6348     9/1/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Chen, Hao
4025 Saltburn Dr.
Plano, TX 75093                             13654    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Chen, Helen
11700 Emerald Springs Lane
Manor, TX 78653                              3509    8/27/2020     24 Hour Fitness Worldwide, Inc.              $149.99                                                                              $149.99
Chen, Hsiao-Fen Iris
20601 E ALDA CT
WALNUT, CA 91789-3840                       14280    9/15/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Chen, Hsin
7 Bayview
Irvine, CA 92614                             6657     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
CHEN, HUI-FEN
9494 Lyndley Plaza Way
Elk Grove, CA 95624                          4878    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chen, Irene
10374 Wateridge Circle #333
San Diego, CA 92121                         25509    10/14/2020       24 Hour Fitness USA, Inc.                  $50.00                                                                               $50.00
Chen, Irene
10374 Wateridge Circle #333
San Diego, CA 92121                         27020    12/10/2020       24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Chen, Jackson C
1702 Wisteria
Brea, CA 92821                               7156     9/1/2020    24 Hour Fitness United States, Inc.                                                              $99.00                             $99.00
CHEN, JACKSON
1702 WISTERIA
BREA, CA 92821                               7790     9/2/2020    24 Hour Fitness United States, Inc.                                                             $189.00                            $189.00
Chen, Jacqueline (Jackie)
456 Swansea Glen
Escondido, CA 92027                         11595     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $599.00            $0.00            $0.00                            $599.00
Chen, Jacqueline
1407 Ravenel Lane
Sugar Land, TX 77479                         9985     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                       Page 261 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 262 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chen, James
3869 Vale Ave.
Oakland, CA 94619                            25782    10/19/2020         24 San Francisco LLC                      $0.00                                                                                $0.00
CHEN, JEFFREY S
3906 SCAMMAN COURT
FREMONT, CA 94538                            13338    9/13/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Chen, Jen
3544 Casabella Court
San Jose, CA 95148                            4828    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chen, Jenny
3275 E Midsummer Privado #3
Ontario, CA 91762                             6543     9/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chen, Jessica
1630 S. Glendora Ave.
Glendora, CA 91740                           22441    10/1/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Chen, Jessica
9163 SW Salmon St.
Portland, OR 97225                           22846    10/2/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Chen, Jonathan
15616 New Hampton Street
Hacienda Heights, CA 91745                    9972     9/7/2020     24 Hour Fitness Worldwide, Inc.              $629.00                                                                              $629.00
Chen, Joseph
101 Oldcastle Lane
Alameda, CA 94502                            18954    9/30/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chen, Joseph
1410 E Harvest Moon St
West Covina, CA 91792                        24180    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chen, Joseph
2093 Cumberland Hill Dr.
Henderson, NV 89052                           7856     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chen, Joseph
3886 Callie Ct
Concord, CA 94521                             3812    8/27/2020    24 Hour Fitness United States, Inc.            $49.00                                                                               $49.00
CHEN, JUANA
1702 WISTERIA
BREA, CA 92821                                7709     9/2/2020    24 Hour Fitness United States, Inc.                                                              $99.00                             $99.00
Chen, Juana
1702 Wisteria
Brea, CA 92821                                7900     9/2/2020    24 Hour Fitness United States, Inc.                                                              $99.00                             $99.00
Chen, Judy
4826 Blackhorse Road
Rancho Palos Verdes, CA 90275                19237    9/25/2020     24 Hour Fitness Worldwide, Inc.              $358.13                                                                              $358.13
Chen, Jusong
5574 Corte Sonora
Pleasanton, CA 94566                         12871    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $234.80                                                              $234.80
Chen, Justin T
772 Messina Gardens Ln
San Jose, CA 95133                           22839    10/2/2020     24 Hour Fitness Worldwide, Inc.              $344.14                                                                              $344.14




                                                                                        Page 262 of 1763
                                                         Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 263 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chen, Kai
625 Hobart Ct.
Fremont, CA 94539                            11835    9/10/2020     24 Hour Fitness Worldwide, Inc.                $649.00                                                                            $649.00
Chen, Karen
1375 Noe St
San Francisco, CA 94131                      15574    9/19/2020        24 Hour Fitness USA, Inc.                   $429.99                                                                            $429.99
Chen, Karen
1375 Noe St
San Francisco, CA 94131                      15637    9/19/2020         24 Hour Holdings II LLC                    $429.99                                                                            $429.99
Chen, Karen
1375 Noe St
San Francisco, CA 94131                      15638    9/19/2020      24 Hour Fitness Holdings LLC                  $429.99                                                                            $429.99
Chen, Karen
1375 Noe St
San Francisco, CA 94131                      15690    9/19/2020          24 San Francisco LLC                      $429.99                                                                            $429.99
Chen, Karen
1375 Noe St.
San Francisco, CA 94131                      15552    9/19/2020    24 Hour Fitness United States, Inc.             $429.99                                                                            $429.99
Chen, Karen
1375 Noe St.
San Francisco, CA 94131                      15630    9/19/2020     24 Hour Fitness Worldwide, Inc.                $429.99                                                                            $429.99
Chen, Kathy
835 Washington Ave
Albany, CA 94706                             11750    9/10/2020     24 Hour Fitness Worldwide, Inc.                $649.99                                                                            $649.99
Chen, Kyle
525 S Oxford Ave.
Apt 312
Los Angeles, CA 90020                        15780    9/21/2020     24 Hour Fitness Worldwide, Inc.                $191.94                                                                            $191.94
Chen, Lang
1304 Lakeshore Circle
San Jose, CA 95131                           22790    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $43.99                                                                             $43.99
CHEN, LARRY
80 ROCKROSE WAY
NOVATO, CA 94945                              5622     9/2/2020     24 Hour Fitness Worldwide, Inc.                $700.00                                                                            $700.00
CHEN, LAURENCE
6013 SHAWCROFT DR
SAN JOSE, CA 95123                            7661     9/6/2020     24 Hour Fitness Worldwide, Inc.                $200.00                                                                            $200.00
Chen, Lee
16161 Glencove Dr.
Hacienda Heights, CA 91745                   19611    9/28/2020     24 Hour Fitness Worldwide, Inc.                $150.00                                                                            $150.00
Chen, Li
3808 Menard Dr
Carrollton, TX 75010                         15753    9/20/2020     24 Hour Fitness Worldwide, Inc.                $429.99                                                                            $429.99
Chen, Lianggui
4267 Corte Langostino
San Diego, CA 92130                          14325    9/15/2020        24 Hour Fitness USA, Inc.                              $83,349.99                                                           $83,349.99
Chen, Lilin
1304 Chesapeake Dr.
Plano, TX 75093                               4868    8/31/2020     24 Hour Fitness Worldwide, Inc.                $699.99                                                                            $699.99


                                                                                        Page 263 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 264 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chen, Lily Y
1299 Wisteria Drive
Fremont, CA 94539                            12507    9/12/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Chen, Linda
80 Rockrose Way
Novato, CA 94945                              5620     9/2/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Chen, Ling
20967 Granite Wells Dr
Walnut, CA 91789                             14405    9/16/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chen, Lizhu
3686 Kersten Dr
San Jose, CA 95124                           18627    9/29/2020     24 Hour Fitness Worldwide, Inc.               $93.00                                                                               $93.00
Chen, Mandy
422 E 16th Ave, Apt 2
San Mateo, CA 94402                          22829    10/2/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Chen, Mann-Li
2507 Springwood Ln
Richardson, TX 75082                         15477    9/17/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Chen, Maxwell
20071 Pacifica Drive
Cupertino, CA 95014                           9022     9/6/2020        24 Hour Fitness USA, Inc.                  $94.00                                                                               $94.00
Chen, Maxwell
20071 Pacifica Drive
Cupertino, CA 95014                           9465     9/6/2020        24 Hour Fitness USA, Inc.                  $98.00                                                                               $98.00
CHEN, MICHAEL
80 ROCKROSE WAY
NOVATO, CA 94945                              5631     9/2/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Chen, Ming Jen
1847 Tintah Drive
Diamond Bar, CA 91765                         8780     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $108.91                            $108.91
Chen, Pao-Mao
2715 Plantation Trail
Sugar Land, TX 77478                          8775     9/5/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Chen, Patrick
4628 Faulkner Dr
Plano, TX 75024                              18700    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Chen, Paul
10121 Oakmoor Pl
Las Vegas, NV 89144                          26557    11/20/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Chen, Peishi
98 Preda St.
San Leandro, CA 94577                         8785     9/5/2020          24 San Francisco LLC                    $379.00                                                                              $379.00
Chen, Qing
1453 Carrington Ridge Ln
Vienna, VA 22182                             22067    10/1/2020     24 Hour Fitness Worldwide, Inc.              $640.75                                                                              $640.75
Chen, Quan
221 Tanglewood Dr.
Richmond, CA 94806                            8319     9/3/2020        24 Hour Fitness USA, Inc.                $1,599.61                                                                           $1,599.61




                                                                                        Page 264 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 265 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chen, Ray
227 Mount Vernon Ave
San Francisco, CA 94112                       9920     9/7/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00                                                           $2,000.00
Chen, Ray
526 W Fremont Ave, Unit 2569
Sunnyvale, CA 94087                           9386     9/6/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Chen, Richard
333 East 55th St
Apt 11G
New York, NY 10022                            2815     8/3/2020        24 Hour Fitness USA, Inc.                 $208.19                                                                              $208.19
Chen, Ron
1068 Bigleaf Pl Unit 204
San Jose, CA 95131                            7277     9/4/2020    24 Hour Fitness United States, Inc.            $69.00                                                                               $69.00
Chen, Runyu
22970 Sutro St
Hayward, CA 95441                            14404    9/16/2020     24 Hour Fitness Worldwide, Inc.              $408.33                                                                              $408.33
Chen, Sabrina
PO Box 4685
San Mateo, CA 94404                          17165    9/28/2020        24 Hour Fitness USA, Inc.                $2,000.00                                                                           $2,000.00
Chen, Sabrina
PO Box 4685
San Mateo, CA 94404                          19041    9/28/2020    24 Hour Fitness United States, Inc.          $2,000.00                                                                           $2,000.00
Chen, Sai
3323 Quarry Place Ln
Katy, TX 77493                               11291     9/9/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Chen, Sarah
3905 Dry Creek Drive
Austin, TX 78731                             22588    10/2/2020        24 Hour Fitness USA, Inc.                                 $876.00                                                              $876.00
Chen, Sarah
7830 Serenity Falls Road
Eastvale, CA 92880                           20476    10/1/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Chen, Sean Shaohua
16046 Crestline Dr.
La Mirada, CA 90638                          13741    9/14/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chen, Sijia
1420 Creekside Dr. 17
Walnut Creek, CA 94596                       11420    9/10/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Chen, Simon
16816 Bruck Circle
Hacienda Heights, CA 91745                    6847     9/1/2020     24 Hour Fitness Worldwide, Inc.              $437.50                                                                              $437.50
Chen, Songsen
21539 Pointed Oak Ln
Katy, TX 77450-5524                           9544     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chen, Stacey
1617 Hidden Spring Drive
Las Vegas, NV 89117                           5240    8/30/2020     24 Hour Fitness Worldwide, Inc.                              $230.08                                                              $230.08
Chen, Steven
626 Broken Bow Lane
Walnut, CA 91789                             22046    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                        Page 265 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 266 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Chen, Tao
10205 Marion Ave
Montclair, CA 91763                            6419     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chen, Teresa
271 Sierra Vista Avenue, #6
Mountain View, CA 94043                       18876    10/1/2020     24 Hour Fitness Worldwide, Inc.                $6.95                                                                                $6.95
Chen, Tingting
11353 Polaris Dr.
San Diego, CA 92126                            4491    8/29/2020     24 Hour Fitness Worldwide, Inc.              $952.00                                                                              $952.00
Chen, Toni
7961 Millbrook Avenue
Dublin, CA 94568                              18703    9/27/2020        24 Hour Fitness USA, Inc.                 $127.50                                                                              $127.50
Chen, Tzuling
1124 S Crofter Drive
Walnut , CA 91789                              4446    8/28/2020    24 Hour Fitness United States, Inc.           $198.00                                                                              $198.00
Chen, Vivian
1410 E Harvest Moon St
West Covina, CA 91792                         24061    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chen, Wayne
1704 Crested Butte Drive
Austin, TX 78746                              18379    9/25/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
CHEN, WEI-TING
63-33 ALDERTON STREET
REGO PARK, NY 11374                           23941    10/2/2020            24 New York LLC                       $700.00                                                                              $700.00
Chen, Wei-Ting
63-33 Alderton Street
Rego Park, NY 11374                           24201    10/2/2020            24 New York LLC                       $700.00                                                                              $700.00
CHEN, WEN
140 CHANNI LOOP
DANVILLE, CA 94506                            11149     9/8/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chen, Wenmin
402 Galleria Dr, #3,
San Jose, CA 95134                            17116    9/28/2020     24 Hour Fitness Worldwide, Inc.              $324.99                                                                              $324.99
Chen, Winnie
852 W Olive Ave
Apt B
Monrovia, CA 91016-3181                        6252     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chen, Winston
6013 Shawcroft Dr
San Jose, CA 95123                             9662     9/6/2020     24 Hour Fitness Worldwide, Inc.              $275.00                                                                              $275.00
Chen, Xiaolan
18219 Hespero St
Rowland Heights, CA 91748                      7205     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chen, Yan A
142 Ralston St
San Francisco, CA 94132                       19671    9/28/2020     24 Hour Fitness Worldwide, Inc.               $74.00                                                                               $74.00
Chen, Yang
12645 NE 68th Pl
Kirkland, WA 98033                             9276     9/6/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00


                                                                                         Page 266 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 267 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chen, Yi Chun
134 Ridgewood Cove
Georgetown, TX 78633                          9315     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Chen, Yiwei
637 Hildebrand Cir
Folsom, CA 95630                             22761    10/2/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Chen, Yu
16435 Santa Bianca Drive
hacienda heights, CA 91745                    3975    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Chen, Yuan-tuso H
2715 Plantation Trail
Sugar Land, TX 77478                          8753     9/4/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Chen, Zhenhua
219 California Street Apt3
Arcadia, CA 91006                             7061     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
CHEN, ZHENHUA
219 CALIFORNIA STREET
APT 3
ARCADIA, CA 91006                             8153     9/3/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Chen, Zhihong
4744 Boxwood Way
Dublin, CA 94568                             10108     9/8/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Chen, ZhiWen
2175 Market St. Apt.#C101
San Francisco, CA 94114                      19194    9/26/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chen, Zoe
1607 Leeds Castle Drive
Vienna, VA 22182                              7298     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $817.00                                                              $817.00
Chenal, Edward
42383 Dusty Trail
Murrieta, CA 92562                           20416    9/30/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
CHENAL, EDWARD
42383 DUSTY TRAIL
MURRIETA, CA 92562                           24544    10/2/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
Cheney, Dina Michelle
17 Willowmere Circle
Riverside, CT 06878                          21564    10/1/2020        24 Hour Fitness USA, Inc.                                $6,663.00                                                           $6,663.00
Cheney, Elizabeth L
236 Merrie Way Lane
Houston, TX 77024                            10974     9/9/2020    24 Hour Fitness United States, Inc.                          $1,500.00                                                           $1,500.00
Cheney, Suzanne
18775 NW LaPine Street
Portland, OR 97229                           21121    9/30/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Cheng, Emily
2005 E Aroma Dr #A
West Covina, CA 91791                        19720    9/29/2020     24 Hour Fitness Worldwide, Inc.               $83.12                                                                               $83.12
Cheng, Guanqiao
901 Parklin Ave
Sacramento, CA 95831                          8292     9/4/2020     24 Hour Fitness Worldwide, Inc.              $324.50                                                                              $324.50


                                                                                        Page 267 of 1763
                                                       Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 268 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                   Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                       Amount                                           Amount           Amount
Cheng, Jingjing
97-18 42nd ave
Corona, NY 11368                            7040     9/1/2020    24 Hour Fitness Worldwide, Inc.          $1,200.00                                                                           $1,200.00
Cheng, Jordan
9781 Star Dr.
Huntington Beach, CA 92646                  9637     9/7/2020    24 Hour Fitness Worldwide, Inc.             $199.96                                                                            $199.96
Cheng, Ka Chung
19 Genoa Street Unit C
Arcadia, CA 91006                           5819     9/2/2020    24 Hour Fitness Worldwide, Inc.                           $425.00                                                              $425.00
Cheng, Katy
1538 79th St
Brooklyn, NY 11228                         14601    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                             $299.99                            $299.99
Cheng, Kee
327 Springfield Ave
Hasbrouck Heights , NJ 07604                8931     9/5/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Cheng, Kin
8432 Grand Ave.
Apt 1A
Elmhurst, NY 11373                          812      7/1/2020    24 Hour Fitness Worldwide, Inc.          $1,499.00                                                                           $1,499.00
CHENG, PETER
2042 BRAGG STREET
BROOKLYN, NY 11229                         25087    10/6/2020           24 New York LLC                      $264.00                                                                            $264.00
Cheng, Sean
2640 E.Garvey Ave South, #201
West Covina, CA 91791                      12284    9/11/2020       24 Hour Fitness USA, Inc.                                               $598.00                                             $598.00
CHENG, TONY SUN
2781 W. MACARTHUR BLVD #B321
SANTA ANA, CA 92704                        25999    10/28/2020   24 Hour Fitness Worldwide, Inc.                        $10,000.00                                                           $10,000.00
CHENG, VIVIAN
2656 N BUFFALO DR UNIT 1201
LAS VEGAS, NV 89128-4811                   20171    9/30/2020    24 Hour Fitness Worldwide, Inc.             $297.00                                                                            $297.00
CHENG, VIVIAN
2656 N BUFFALO DR UNIT 1201
LAS VEGAS, NV 89128-4811                   20844    9/30/2020    24 Hour Fitness Worldwide, Inc.             $297.00                                                                            $297.00
Cheng, Vivian
2656 N Buffalo Dr Unit 1201
Las Vegas, NV 89128-4811                   25763    10/19/2020   24 Hour Fitness Worldwide, Inc.             $297.00                                                                            $297.00
Chenyek, Armando
1023 Merced St.
Berkeley, CA 94707                          5164     9/1/2020       24 Hour Fitness USA, Inc.                 $62.00                                                                             $62.00
Chepeian, Alisa
12344 Runnymede St, #2
North Hollywood, CA 91605                  15787    9/20/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Cherno, Robert N
211 South Detroit Street
Los Angeles, CA 90036                      10002     9/7/2020    24 Hour Fitness Worldwide, Inc.         $30,000.00                                                                          $30,000.00
Cherrington, Paul Richard
838 W. Jordan Oats Ct.
Sandy, UT 84070                             2497    7/23/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00


                                                                                   Page 268 of 1763
                                                                               Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 269 of 441


                                                                                                               Claim Register
                                                                                                            In re RS FIT NW LLC
                                                                                                            Case No. 20-11568

                                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                                  Amount                                           Amount           Amount
Cherry, Jamaal
PO BOX 601632
San Diego, CA 92160                                                8261     9/5/2020     24 Hour Fitness Worldwide, Inc.               $29.76                                                                               $29.76
Cherry, Lakeya
2044 Robinson Ave #G
San Diego, CA 92104                                                1118     7/9/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
Cherry, Lakeya
2044 Robinson Ave #G
San Diego, CA 92104                                                8594     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,125.00                                                                           $1,125.00
Cherukuri, Madhavi
4079 Saffron Ter
Fremont, CA 94528                                                 26043    10/28/2020 24 Hour Fitness United States, Inc.             $399.99                                                                              $399.99
Chervin, Erin
4929 Gloria Ave.
Encino, CA 91436                                                  13947    9/14/2020        24 Hour Fitness USA, Inc.                  $99.00                                                                               $99.00
Cheryl E. Panattoni, Trustee, Carrera Family Ltd. Partnership,
Bruce S. Canepa Irev. Trust
CP Books, Inc.
26344 Carmel Rancho Lane
Suite 6 U
Carmel, CA 93923                                                  15017    9/17/2020        24 Hour Fitness USA, Inc.             $183,681.28                                                                          $183,681.28
Chesbto, Eve
9458 Haines Canyon Ave.
Tujunga, CA 91042                                                 14104    9/15/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Chesek, Melissa
821 Nelson Place
Piscataway, NJ 08854                                               5337    8/30/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Chesser, Debbie
15468 Ranchero Road
Hesperia, CA 92345                                                24424    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Chester
10108 Fraywood St
Bellflower, CA 90706                                              25863    10/22/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chester, Debra
P.O. Box 2465
Oakland, CA 94614                                                 19910    9/28/2020     24 Hour Fitness Worldwide, Inc.              $330.00                                                                              $330.00
Chetty, Denise
477 Spencer Ln
San Antonio, TX 78201                                             11919    9/11/2020        24 Hour Fitness USA, Inc.              $30,000.00                                                                           $30,000.00
Cheuk, Kay
10455 San Fernando Ave
Cupertino, CA 95014                                               27103    12/15/2020       24 Hour Fitness USA, Inc.                  $20.00                                                                               $20.00
Cheung, Ajsha
16010 84TH RD
JAMAICA, NY 11432                                                  6095     9/3/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Cheung, Evan
1025 Regent St
Alameda, CA 94501                                                 20905    9/30/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00




                                                                                                             Page 269 of 1763
                                                         Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 270 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cheung, Koi Yung
8738 19th ave
Brooklyn, NY 11214                           19333    9/27/2020     24 Hour Fitness Worldwide, Inc.                $191.88                                                                            $191.88
Cheung, Lam
3505 Hillrose Dr
Richardson, TX 75082                          9952     9/7/2020     24 Hour Fitness Worldwide, Inc.                $750.00                                                                            $750.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           11683    9/12/2020           RS FIT Holdings LLC                 $21,176.87                                                                           $21,176.87
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           12421    9/12/2020      24 Hour Fitness Holdings LLC             $21,176.87                                                                           $21,176.87
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           12511    9/12/2020     24 Hour Fitness Worldwide, Inc.           $21,176.87                                                                           $21,176.87
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           12530    9/12/2020    24 Hour Fitness United States, Inc.        $21,176.87                                                                           $21,176.87
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           12565    9/12/2020            24 New York LLC                    $21,176.87                                                                           $21,176.87
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           12590    9/12/2020         24 Hour Holdings II LLC               $21,176.87                                                                           $21,176.87
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           12629    9/12/2020              RS FIT NW LLC                    $21,176.87                                                                           $21,176.87
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           13120    9/12/2020              RS FIT CA LLC                    $21,176.87                                                                           $21,176.87
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           13165    9/12/2020          24 San Francisco LLC                 $21,176.87                                                                           $21,176.87
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           13174    9/12/2020              24 Denver LLC                    $21,176.87                                                                           $21,176.87
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                           13177    9/12/2020        24 Hour Fitness USA, Inc.              $21,176.87                                                                           $21,176.87
Cheung, Ruth
3148 Tristian Ave
San Jose, CA 95127                            7185     9/3/2020     24 Hour Fitness Worldwide, Inc.                $699.00                                                                            $699.00
Cheung, Yik-Kin
150-67 70th Rd., Fl. 2
Flushing, NY 11367                           13333    9/13/2020            24 New York LLC                          $75.00                                                                             $75.00
Cheung, Yiu Tong Fergus
1598 Ivycreek Circle
San Jose, CA 95121                           20835    9/29/2020     24 Hour Fitness Worldwide, Inc.                $699.99                                                                            $699.99




                                                                                        Page 270 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 271 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cheung, Yuen-Cheung
8738 19th Ave
Brooklyn, NY 11214                           19322    9/27/2020     24 Hour Fitness Worldwide, Inc.              $143.88                                                                              $143.88
Chevalier, Kyle
805 Meadow Wood Lane
Princeton, TX 75407                          11419    9/11/2020        24 Hour Fitness USA, Inc.                  $90.90                                                                               $90.90
Chhim, Sotath
1402 Bay St
Santa Monica, CA 90405                       17310    9/22/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00          $250.00                            $250.00
Chi, Alex
159 Park Ellen Dr
San Jose, CA 95136                           12123    9/11/2020          24 San Francisco LLC                   $1,400.00                                                                           $1,400.00
Chi, Jenny
2661 Pepperdale Dr.
Rowland Heights, CA 91748                    23540    10/2/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Chi, Margaret
2726 Holly Ave
Arcadia, CA 91706                            20539    9/29/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Chi, Peimin
1499 Stone Creek Dr
San Jose, CA 95132                            3757    8/28/2020        24 Hour Fitness USA, Inc.                 $262.50                                                                              $262.50
Chi, Sung A
2325 W Warren Ave
Englewood, CO 80110                           5875    8/31/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Chia, Faustine
401 Indian Hill Place
Fremont, CA 94539                            11238     9/9/2020     24 Hour Fitness Worldwide, Inc.           $18,000.00                                                                           $18,000.00
Chia, Karen
110 Homecoming
Irvine, CA 92602                             12097     9/9/2020        24 Hour Fitness USA, Inc.                  $49.00                                                                               $49.00
Chia, Shin-Lo
401 Indian Hill Place
Fremont, CA 94539                            10805     9/9/2020     24 Hour Fitness Worldwide, Inc.           $12,000.00                                                                           $12,000.00
Chia, Sonia
401 Indian Hill Place
Fremont, CA 94539                             9056     9/9/2020     24 Hour Fitness Worldwide, Inc.           $12,000.00                                                                           $12,000.00
Chia, Ulric
401 Indian Hill Place
Fremont, CA 94539                            10942     9/9/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
chiang, bonny
1816 W Sherway St
West Covina, CA 91790                         2040    7/22/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Chiang, Bonny
1816 W Sherway St
West Covina, CA 91790                        25760    10/19/2020    24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Chiang, Juinjay
9110 E Arbor Cir, Unit A
Englewood, CO 80111                           7788     9/4/2020        24 Hour Fitness USA, Inc.                 $392.61                                                                              $392.61




                                                                                        Page 271 of 1763
                                                             Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 272 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Chiang, Peichun
10 Arch Street
Redwood City, CA 94062                            9904     9/6/2020     24 Hour Fitness Worldwide, Inc.              $345.00                                                                              $345.00
Chiang, Ruby
1236 S. 9th Ave Arcadia
CA, 91006                                        13014    9/12/2020     24 Hour Fitness Worldwide, Inc.              $197.08                                                                              $197.08
Chiang, Stanley
2620 Pine Meadow Place
Taylorsville, UT 84129                           26815    12/1/2020    24 Hour Fitness United States, Inc.            $25.96                                                                               $25.96
Chiang, Wendy
4901 Thorntree Dr.,
Plano, , TX 75024                                22979    10/2/2020     24 Hour Fitness Worldwide, Inc.              $129.86                                                                              $129.86
Chiao, Scott
scott chiao
544 Flannery Street
Santa Clara, CA 95051                            18270    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $2,934.73                                                           $2,934.73
Chiarello, Marc
46 Bayliss Street
North Arlington, NJ 07031                        16410    9/18/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chicago Flameproof and Wood Specialties Corp.
c/o NCS
729 Miner Road
Highland Heights, OH 44143                        373     6/24/2020        24 Hour Fitness USA, Inc.                                              $175,705.77                                         $175,705.77
Chicago Flameproof and Wood Specialties Corp.
c/o NCS, 729 Miner Road
Highland Heights, OH 44143                        1904    7/17/2020        24 Hour Fitness USA, Inc.                                              $175,705.77                                         $175,705.77
Chichila, Steven
34 Rachel Terr
Piscataway, NJ 08854                             16430    9/18/2020        24 Hour Fitness USA, Inc.                                $1,800.00                                                           $1,800.00
Chidoub, Maxim
304 W 234th Street
Bronx, NY 10463                                   5299    8/30/2020            24 New York LLC                       $750.00                                                                              $750.00
Chiechi, John
411 Bolivia
San Clemente, CA 92672                            8560     9/4/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
CHIEF ASIAN, LLC
953 LOMBARD STREET
SAN FRANCISCO, CA 94133                          15304    9/18/2020     24 Hour Fitness Worldwide, Inc.              $878.00                                                                              $878.00
Chien, Jennifer
4419 Lemac Dr.
Houston, TX 77096                                15168    9/20/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Chien, Jonathan
125 Gerbera St.
Danville, CA 94506                               13870    9/14/2020        24 Hour Fitness USA, Inc.                                 $140.97                                                              $140.97
Chien, Zenobia
7988 Clavell Court
Sacramento, CA 95828                             13551    9/16/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00




                                                                                            Page 272 of 1763
                                                                      Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 273 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address               Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Chigusa Hirokawa (this is for my son's account, Joshua
Hirokawa)
Chigusa Hirokawa
45-210 William Henry Rd
Kaneohe, HI 96744                                         10063     9/8/2020     24 Hour Fitness Worldwide, Inc.                $296.19                                                                            $296.19
Childers IV, James Wilson
19907 Mildred Ave
Torrance, CA 90503                                        21009    9/30/2020     24 Hour Fitness Worldwide, Inc.                $277.00                                                                            $277.00
Childers IV, James Wilson
19907 Mildred Ave
Torrance, CA 90503                                        21023    10/1/2020     24 Hour Fitness Worldwide, Inc.                $277.00                                                                            $277.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                                     1312    7/13/2020    24 Hour Fitness United States, Inc.          $1,520.00                                                                           $1,520.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                                     3822    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                                    15341    9/18/2020         24 Hour Holdings II LLC                 $1,520.00                                                                           $1,520.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                                    15342    9/18/2020    24 Hour Fitness United States, Inc.          $1,520.00                                                                           $1,520.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                                    15388    9/18/2020           RS FIT Holdings LLC                   $1,520.00                                                                           $1,520.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                                    15511    9/18/2020              RS FIT CA LLC                      $1,520.00                                                                           $1,520.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                                    15563    9/18/2020        24 Hour Fitness USA, Inc.                $1,520.00                                                                           $1,520.00
Childs, Lee
9422-5 Compass Point Dr S
Unit #5
San Diego, CA 92126                                        158     6/29/2020    24 Hour Fitness United States, Inc.             $599.92                                                                            $599.92
CHIMED, SAIKHANBILEG
1271 BRETTONWOOD WAY
LITTLETON, CO 80129                                       21863    9/29/2020              24 Denver LLC                      $1,120.00                                                                           $1,120.00
Chimienti, Jose Pino
P.O. Box 231451
Sacramento, CA 95823                                      15925    9/20/2020     24 Hour Fitness Worldwide, Inc.                           $10,000.00                                                           $10,000.00
CHIMIENTI, PINO-JOE
P.O. BOX 53882
SACRAMENTO, CA 95823                                       7534     9/3/2020     24 Hour Fitness Worldwide, Inc.                             $5,000.00                                                           $5,000.00
Chin, Andrea
30 Fuller Street
Dix Hills, NY 11746                                       17275    9/22/2020     24 Hour Fitness Worldwide, Inc.             $2,046.67                                                                           $2,046.67




                                                                                                     Page 273 of 1763
                                                           Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 274 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Chin, Davy
4311 Oak Trail Ct
Sugar Land, TX 77479-3105                       8557     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chin, Ellen
2455 43rd Ave
San Francisco, CA 94116                        23830    10/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Chin, Frank
18606 SE 45th St
Issaquah, WA 98027                              4380    8/28/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
CHIN, ISAAC
14613 CHISHOLM TRAIL
CHINO HILLS, CA 91709                           7137     9/3/2020    24 Hour Fitness United States, Inc.           $239.25                                                                              $239.25
Chin, Jiun
14613 Chisholm Trail
Chino Hills, CA 91709                           8209     9/3/2020    24 Hour Fitness United States, Inc.           $112.13                                                                              $112.13
Chin, Midory
3340 Knollridge Drive
El Dorado Hills, CA 95762                      18946    9/28/2020        24 Hour Fitness USA, Inc.                  $46.54                                                                               $46.54
Chin, Nadine
751 Laurel Street #205
San Carlos, CA 94070                           18237    9/26/2020        24 Hour Fitness USA, Inc.                  $52.84                                                                               $52.84
Chin, Robert V.
851 Irwin Street, Ste. 201
San Rafael, CA 94901                            3874    8/28/2020          24 San Francisco LLC                    $200.00                                                                              $200.00
Chin, Sandon
2127 21st Ave
San Francisco, CA 94116                        12792    9/11/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Chin, Shelley
37 Anthem Creek Circle
Henderson, NV 89052-6613                       19786    9/28/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Chinakul, Nikorn
35 Journal Sq. 4th Fl. Suite 492
Jersey City, NJ 07306                           4224    8/28/2020     24 Hour Fitness Worldwide, Inc.              $500.00                          $500.00                                           $1,000.00
Chinakul, Nikorn
35 Journal Sq.
4th Floor
Suite 492
Jersey City, NJ 07306                          25002    10/5/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Chindamo, Frank
6400 Primrose Ave. #15
Los Angeles, CA 90068                          11121     9/9/2020     24 Hour Fitness Worldwide, Inc.              $719.00                                                                              $719.00
Ching Lai, Hsiao
19144 Barnhart Ave
Cupertino, CA 95014                            18619    9/24/2020     24 Hour Fitness Worldwide, Inc.              $138.98                                                                              $138.98
Chinn, Henry R.
1906 Magdalena Cir Apt. 51
Santa Clara, CA 95051                          25876    10/22/2020    24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Chinn, Jason
134 Douglas Fir Circle
Cloverdale, CA 95425                           16827    9/27/2020          24 San Francisco LLC                     $42.00                                                                               $42.00

                                                                                          Page 274 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 275 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Chinn, Karen
134 Douglas Fir Circle
Cloverdale, CA 95425                          18994    9/27/2020          24 San Francisco LLC                     $45.00                                                                               $45.00
Chinn, Ramona Lisette
PO Box 195
Kaneohe, HI 96744                              1845    7/17/2020    24 Hour Fitness United States, Inc.           $314.13                                                                              $314.13
CHINNADURAI, ALAGARASAN
1147 PARK OAK COURT
MILPITAS, CA 95035                             5732     9/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Chino Central Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                       20199    9/30/2020        24 Hour Fitness USA, Inc.             $328,243.17                                                      $334,800.00         $663,043.17
Chintalpelly, Saikrishna
46 Schoolhouse Landing
East Granby, CT 06026                          295     6/24/2020     24 Hour Fitness Worldwide, Inc.              $121.08                                                                              $121.08
Chintamaneni, Srimanth
4310 Eggers Dr
Fremont, CA 94536                             23220    10/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $554.00                            $554.00
Chipian, Ernest Terry
2248 E 10000 S
Sandy, UT 84092                                2039    7/20/2020        24 Hour Fitness USA, Inc.                  $99.60                                                                               $99.60
Chiprez, Hugo A.
253 Paragon Ave.
Stockton, CA 95210                             7174     9/1/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00
Chiqui, Fernando
8030 East D St
Tacoma, WA 98404                              15111    9/17/2020    24 Hour Fitness United States, Inc.            $42.85                                                                               $42.85
Chiqui, Fernando
8030 East D St
Tacoma, WA 98404                              15213    9/17/2020    24 Hour Fitness United States, Inc.           $140.64                                                                              $140.64
Chiu, Connie
3948 Wildflower Cmn
Fremont, ca 94538                             15376    9/18/2020          24 San Francisco LLC                     $49.00                                                                               $49.00
Chiu, Eliza
1365 Santa Rosa St.
San Leandro, CA 94577                         11489    9/11/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Chiu, Harlan
10 Teodora Ct.
Moraga, CA 94556                              12686    9/11/2020        24 Hour Fitness USA, Inc.                  $79.13                                                                               $79.13
Chiu, HungWei
617 Arcadia Terrace Unit 304
SunnyVale, CA 94085                           10208     9/7/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Chiu, Jonathan
644 Donner Dr.
Walnut, CA 91789                               1930    7/19/2020        24 Hour Fitness USA, Inc.                 $299.96                                                                              $299.96
Chiu, Lai Chan
1478 Sugar Creek Blvd
Sugar Land, TX 77478                          12704    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $340.00                                                              $340.00


                                                                                         Page 275 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 276 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Chiu, Samuel
725 Lorraine Blvd #B
Los Angeles, CA 90005                        18318    9/26/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Chiu, Steven
PO Box 4084
Cerritos, CA 90703-4084                      10732     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Chiu, Steven
PO Box 4084
Cerritos, CA 90703-4084                      13587    9/13/2020    24 Hour Fitness Worldwide, Inc.                           $125.00                                                              $125.00
Chivington, Leah Ann
15820 Saint Clement Way
Bakersfield, CA 93314                        27152    12/22/2020   24 Hour Fitness Worldwide, Inc.             $129.00                                                                            $129.00
Chlorine Genie Inc.
Kenneth P. Delunas
1610 N. Refugio Rd.
Santa Ynez, CA 93460                         23965    10/2/2020    24 Hour Fitness Worldwide, Inc.        $10,122.00                                                                           $10,122.00
Cho, Andy
7001 Blake St.
El Cerrito, CA 94530                          5049    8/31/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
Cho, Brian
22555 Nadine Cir Apt123
Torrance, CA 90505                           11803    9/10/2020    24 Hour Fitness Worldwide, Inc.             $583.32                                                                            $583.32
Cho, Edward
502 Santiago Canyon Way
Brea, CA 92821                                4746    8/30/2020    24 Hour Fitness Worldwide, Inc.             $394.00                                                                            $394.00
Cho, Ellie
32 Herbert Avenue
Port Washington, NY 11050                    18617    9/28/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                            $750.00
Cho, Emily
16024 La Lindura Dr
Whittier, CA 90603                           21063    10/1/2020    24 Hour Fitness Worldwide, Inc.             $161.90                                                                            $161.90
Cho, Hyunhee
2560 Beacon Hill Dr
West Linn, OR 97068                           9770     9/6/2020    24 Hour Fitness Worldwide, Inc.             $612.49                                                                            $612.49
Cho, Justin
224 Blossom Hill Rd
San Jose, CA 95123                           15394    9/21/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Cho, Kwisuk Han
15214 98th CT NE
Bothell, WA 98011                            12666    9/11/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Cho, Kyong
12639 Burgess Ave.
La Mirada, CA 90638                          21811    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
CHO, LARA
206 S. KINGSLEY DRIVE
LOS ANGELES, CA 90004                        13233    9/14/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                            $750.00
Cho, Lisa
2732 Conner St NW
Salem, OR 97304                              13699    9/14/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99


                                                                                     Page 276 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 277 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Cho, Pazrica
806 E. Grinnell Dr.
Burbank, CA 91501                           14862    9/17/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Cho, Sang Y
2732 Conner St NW
Salem, OR 97304                             13136    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Cho, Seamus
4583 Derring Ln
Fairfax, VA 22030                           19603    9/28/2020    24 Hour Fitness United States, Inc.           $519.89                                                                              $519.89
Cho, Seong Min
1581 Mill Stream Dr.
Chino Hills, CA 91709                        4674    8/29/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Cho, Sungkeun
25 Myrtle St
Watertown, MA 02472                         19769    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,184.00                                                                           $1,184.00
Cho, Yong
20112 Milano Ct
Yorba Linda, CA 92886                       10446     9/9/2020     24 Hour Fitness Worldwide, Inc.               $59.55                                                                               $59.55
Choban, David
8441 Juglans Drive
Orangevale, CA 95662                         7985     9/4/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Choe, Gina
6247 Golden West Ave.
Temple City, CA 91780                       14463    9/15/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Choe, Han Kyoung
10517 Boulder Cyn Rd
Rancho Cucamonga, CA 91737                  15289    9/17/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Choe, Hyang Jennifer
2081 South Littler Court
La Habra, CA 90631                          14673    9/16/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Choe, Jung
10517 Boulder Cyn Rd
Rancho Cucamonga, CA 91737                  15047    9/17/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Choe, Pyung Sun
98-809 Noelani St Apt A
Pearl City, HI 96782                        13304    9/12/2020     24 Hour Fitness Worldwide, Inc.               $96.19                                                                               $96.19
Choe, Robert
147 Crown Court
Apt 6
San Francisco, CA 94114                     10308     9/8/2020     24 Hour Fitness Worldwide, Inc.              $197.95                                                                              $197.95
Choeyang, Tenzing
5920 San Diego St Apt 2
El Cerrito, CA 94530                        16914    9/21/2020        24 Hour Fitness USA, Inc.                                                  $200.00                                             $200.00
Choi, Ah Hyun
17721 Norwalk Blvd #22
Artesia, CA 90701                           24351    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
CHOI, ALEX
15055 GOODHUE STREET
WHITTIER, CA 90604                          27483    3/17/2021     24 Hour Fitness Worldwide, Inc.               $89.02                                                                               $89.02


                                                                                       Page 277 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 278 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Choi, Candie
68 Revell Cir.,
Buena Park, CA 90620                          16574    9/21/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Choi, Cristine
71 Dillingham Pl.
Englewood Cliffs, NJ 07632                     4928     9/1/2020     24 Hour Fitness Worldwide, Inc.              $582.80                                                                              $582.80
Choi, Cristine
71 Dillingham Pl.
Englewood Cliffs, NJ 07632                    19052    9/25/2020     24 Hour Fitness Worldwide, Inc.              $582.80                                                                              $582.80
Choi, David
350 S. Via El Modena #4
Orange, CA 92869                              21168    10/3/2020     24 Hour Fitness Worldwide, Inc.               $98.65                                                                               $98.65
Choi, Duk Soo
1153 Munich Terrace
Sunnyvale, CA 94089                           19535    9/28/2020     24 Hour Fitness Worldwide, Inc.               $25.00                                                                               $25.00
Choi, Harry
333 Fountainhead
Irvine, CA 92618                              18025    9/25/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Choi, Hee-Eok
11528 Harry Hines Blvd. Ste # A118
Dallas, TX 75229                              10835     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,020.00                                                                           $2,020.00
Choi, Helen
34700 Skylark Drive, Apt.4
Union City, CA 94587                          20142    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,541.00                                                           $1,541.00
Choi, Henry
1708 Irvin St
Vienna, VA 22182                              17979    9/24/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Choi, Hwa Yun
1264 Mission Road South
San Francisco, CA 94080                       23132    10/2/2020     24 Hour Fitness Worldwide, Inc.              $487.99                                                                              $487.99
CHOI, HYO-SIL
1201 N. TOOL DR
TOOL, TX 75143                                10960     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,020.00                                                                           $2,020.00
Choi, Jin Suk
122 El Dorado St
Arcadia, CA, 91006                             4523    8/29/2020     24 Hour Fitness Worldwide, Inc.              $129.96                                                                              $129.96
Choi, Jin Suk
122 El Dorado St.
Arcadia, CA 91006                             14412    9/15/2020     24 Hour Fitness Worldwide, Inc.              $138.28                                                                              $138.28
Choi, Joshua
8512 122nd Ave NE
Kirkland, WA 98033                             8343     9/3/2020              RS FIT NW LLC                                       $349.92                                                              $349.92
Choi, Julie
1642 Tiffany Place
Santa Ana, CA 92705                            4789    8/30/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Choi, Kyungmee
20318 Temple Ave
Walnut, CA 91789                               1292    7/11/2020     24 Hour Fitness Worldwide, Inc.               $95.97                                                                               $95.97




                                                                                         Page 278 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 279 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Choi, NamHee
618 Summit Ave
Hackensack, NJ 07601                          22219    10/1/2020        24 Hour Fitness USA, Inc.                 $150.30                                                                              $150.30
Choi, Nayeon
3341 Blacktail Drive
Eugene, OR 97405                              27198     1/1/2021    24 Hour Fitness United States, Inc.            $44.09                                                                               $44.09
Choi, Nayeon
3341 Blacktail Drive
Eugene, OR 97405                              27199     1/1/2021    24 Hour Fitness United States, Inc.            $44.09                                                                               $44.09
Choi, Rebecca
404 S. Valley St
Anaheim, CA 92804                             24179    10/3/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Choi, Soo Hyun
42 Solstice
Irvine, CA 92602                               1233    7/10/2020     24 Hour Fitness Worldwide, Inc.              $116.97                                                                              $116.97
Choi, Soo Hyun
42 Solstice
Irvine, CA 92602                              16384    9/18/2020     24 Hour Fitness Worldwide, Inc.              $116.97                                                                              $116.97
Choi, Sungah
20318 Temple Ave
Walnut, CA 91789                               1276    7/11/2020     24 Hour Fitness Worldwide, Inc.              $910.00                                                                              $910.00
Choi, Tina
13031 Portola Way
Sylmar, CA 91342                              11677    9/11/2020    24 Hour Fitness United States, Inc.           $190.46                                                                              $190.46
Choi, William
500 Bonita Canyon Ways
Brea, CA 92821                                14178    9/15/2020        24 Hour Fitness USA, Inc.                  $45.00                                                                               $45.00
Choi, Yeunchul
134 Cartier Aisle
Irvine, CA 92620                              21625    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chois, Christine
2413 Woodland Ave
San Jose, CA 95128                             6971     9/3/2020     24 Hour Fitness Worldwide, Inc.              $145.83                                                                              $145.83
Chois, Christopher
2413 Woodland Ave
San Jose, CA 95128                             8341     9/3/2020     24 Hour Fitness Worldwide, Inc.              $145.83                                                                              $145.83
Chokshi, Charu
P.O. Box 1086
Brea, CA 92822                                20038    9/28/2020     24 Hour Fitness Worldwide, Inc.               $82.85                                                                               $82.85
Chokshi, Janvi
8524 Bayshores avenue
Newark, CA 94560                              11329    9/10/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Chon, David
18030 Brookhurst St. #2
Fountain Valley, CA 92708                     25238    10/9/2020        24 Hour Fitness USA, Inc.                 $249.99                                                                              $249.99
Chon, Na Y
14975 S. Highland Ave Unit 86
Fontana, CA 92336                             22769    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99




                                                                                         Page 279 of 1763
                                                          Case 20-11568-KBO          Doc 72       Filed 04/19/21     Page 280 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chong Fernandez, Theresa
333 Elder View Drive
Las Vegas, NV 89138                          10097     9/8/2020     24 Hour Fitness Worldwide, Inc.                $175.62                                                                            $175.62
Chong, Christie
1629 Lemon Ave
Walnut, CA 91789                             10731     9/9/2020     24 Hour Fitness Worldwide, Inc.                $449.99                                                                            $449.99
Chong, En Ai
580 Armitos Pl
Diamond Bar, CA 91765                        10115     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $94.63                                                               $94.63
Chong, Francisco
139 N Vivyen Street
Bergenfield , NJ 07621                       13653    9/14/2020    24 Hour Fitness United States, Inc.              $50.00                                                                             $50.00
Chong, Ji Young
                                             20326    9/30/2020     24 Hour Fitness Worldwide, Inc.                $142.68                                                                            $142.68
Chong, Jimi
348 S. Teri Lane
Orange, CA 92869                              1754    7/16/2020     24 Hour Fitness Worldwide, Inc.                $699.99                                                                            $699.99
Chong, Joseph
27 Venus St.
San Francisco, CA 94124                      26569    11/20/2020         24 San Francisco LLC                      $129.00                                                                            $129.00
Chong, Laura
1826 Alaweo St.
Honolulu, HI 96821                           26470    11/16/2020 24 Hour Fitness United States, Inc.               $827.23                                                                            $827.23
Chong, Lisa
2342 31st Ave
San Francisco, CA 94116                       8092     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Chong, Norman T.S.
1826 Alaweo St.
Honolulu, HI 96821                           26457    11/16/2020 24 Hour Fitness United States, Inc.            $1,737.17                                                                           $1,737.17
Choo, Monika
1031 S Mayfair Ave
Daly City, CA 94015-3550                     25688    10/19/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Choong, Siong Loong
2807 High View Dr
Henderson, NV 89014                           5981    8/31/2020          24 San Francisco LLC                      $300.00                                                                            $300.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           4301    8/28/2020     24 Hour Fitness Worldwide, Inc.                $300.00                                                                            $300.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           5089    8/31/2020        24 Hour Fitness USA, Inc.                   $300.00                                                                            $300.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           5097    8/31/2020              24 Denver LLC                         $300.00                                                                            $300.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           5953    8/31/2020         24 Hour Holdings II LLC                    $300.00                                                                            $300.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           5968    8/31/2020           RS FIT Holdings LLC                      $300.00                                                                            $300.00

                                                                                        Page 280 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 281 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           6063    8/31/2020              RS FIT NW LLC                       $300.00                                                                              $300.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           6208    8/31/2020      24 Hour Fitness Holdings LLC                $300.00                                                                              $300.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           6209    8/31/2020            24 New York LLC                       $300.00                                                                              $300.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           6212    8/31/2020              RS FIT CA LLC                       $300.00                                                                              $300.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           6220     9/1/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Chopan, Neda T.
4833 Willowbrook Dr.
Sacramento, CA 95842                          3069    8/11/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Choppa (Vikki Rae), Victoria R.
1036 Mansion Ridge Road
Santa Fe, NM 87501                            6914     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Chopra, Janak
12555 GARDEN GROVE BLVD
STE 404
GARDEN GROVE, CA 92843                       16799    9/21/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Chopra, Raman
12555 Garden Grove Blvd Ste 404
Garden Grove, CA 92843                       16794    9/21/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Chorting Anne Cheng
1971 Trinity Way
West Sacramento, CA 95691                    18498    9/28/2020    24 Hour Fitness United States, Inc.        $21,120.00                                                                           $21,120.00
CHOSA, VANESSA
418 C Street Apt 2
South San Fransico, CA 94080                  4313    8/28/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chou, Abby
9105 Broadway
Temple City, CA 91780                        24749    10/5/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Chou, Alan
13880 Ellis Park Trl.
EastVale, CA 92880                            7635     9/3/2020     24 Hour Fitness Worldwide, Inc.              $869.00                                                                              $869.00
Chou, Arthur
22117 Settler Court
Walnut, CA 91789                             13811    9/15/2020     24 Hour Fitness Worldwide, Inc.              $369.00                                                                              $369.00
Chou, Franklin
7 Laurel Lane
Morris Plains, NJ 07950                      15265    9/18/2020            24 New York LLC                      $1,079.96                                                                           $1,079.96
Chou, George
720 TIMBERLAND LANE
Walnut, CA 91789                             14473    9/16/2020     24 Hour Fitness Worldwide, Inc.              $144.99                                                                              $144.99


                                                                                        Page 281 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 282 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chou, Jennie
1745 NE 150th St
Shoreline, WA 98155                          24446    10/2/2020     24 Hour Fitness Worldwide, Inc.              $135.41                                                                              $135.41
Chou, Joe
13207 NE 56th Ave
Vancouver, WA 98686                           5078    8/31/2020     24 Hour Fitness Worldwide, Inc.              $437.50                                                                              $437.50
Chou, Julie
44258 View Point Circle
Fremont, CA 94539                             7613     9/4/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Chou, Lilian
21093 Willow Heights Dr
Diamond Bar, CA 91765                        24886    10/8/2020        24 Hour Fitness USA, Inc.                 $399.99                                                                              $399.99
Chou, Tiny
720 Timberland Lane
Walnut, CA 91789                             15135    9/17/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Choum, Katherine
16430 SW Milan Street
Tigard, OR 97223                              9389     9/6/2020    24 Hour Fitness United States, Inc.                           $299.99                                                              $299.99
Chouman, Ali Hussein
Bank Account
                                             12839    9/11/2020     24 Hour Fitness Worldwide, Inc.              $102.71                                                                              $102.71
Chovan-Taylor, Michele
8352 Shady Lady Ct.
Las Vegas, NV 89131                           4652    8/29/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Chovatia, Tapan
7 Fielding Place
Edison, NJ 08820                             18011    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,056.00                                                                           $1,056.00
Chow, Anna
775 42nd Ave
San Francisco, CA 94121                      10486    9/10/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Chow, Hanzel T.
2146 E Florida St Apt 3
Long Beach, CA 90814                         22822    10/2/2020     24 Hour Fitness Worldwide, Inc.              $130.00                                                                              $130.00
Chow, May
1860 Sally Creek Circle
Hayward, CA 94541                             7494     9/3/2020     24 Hour Fitness Worldwide, Inc.               $20.00                                                                               $20.00
CHOW, MELVIN
4389 MALIA ST APT 321
HONOLULU, HI 96821-1167                       7112     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,042.93                                                                           $1,042.93
Chow, Michelle
134 Alley Way
Mountain View, CA 94040                       7130     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chow, Stanley M
331 Halemaumau Place
Honolulu, HI 96821                           22973    10/2/2020        24 Hour Fitness USA, Inc.                 $364.90                                                                              $364.90
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                           23762    10/2/2020        24 Hour Fitness USA, Inc.                 $364.90                                                                              $364.90




                                                                                        Page 282 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 283 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            23804    10/2/2020        24 Hour Fitness USA, Inc.                 $364.90                                                                              $364.90
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            23829    10/2/2020        24 Hour Fitness USA, Inc.                 $364.90                                                                              $364.90
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            24055    10/2/2020        24 Hour Fitness USA, Inc.                 $364.90                                                                              $364.90
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            24067    10/2/2020        24 Hour Fitness USA, Inc.                 $364.90                                                                              $364.90
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            24111    10/2/2020        24 Hour Fitness USA, Inc.                 $364.90                                                                              $364.90
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            24363    10/2/2020        24 Hour Fitness USA, Inc.                 $364.90                                                                              $364.90
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            24376    10/2/2020        24 Hour Fitness USA, Inc.                 $364.90                                                                              $364.90
CHOW, WEIHSIUNG
1006 SAN ANTONIO AVE
FULLERTON, CA 92835                           12732    9/11/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Chowdhury, Prosanti
7601 Meadowside Rd
Fort Worth, TX 76132-3525                     26910    12/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Choy, Samantha
No address provided
                                              23276    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Chris, Lomax
817 E Griffith Street
Azusa, CA 91702                                3813    8/27/2020          24 San Francisco LLC                   $1,000.00                                                                           $1,000.00
Chrisman, Debbie
4824 Kingbrook Drive
San Jose, CA 95124                            27019    12/10/2020    24 Hour Fitness Worldwide, Inc.                             $2,235.00                                                           $2,235.00
Christain Brothers Automotive- Castle Rock
5721 New Abbey Lane
Castle Rock, CO 80108                         19252    9/27/2020    24 Hour Fitness United States, Inc.          $1,839.50                                                                           $1,839.50
Christains, Emily
4913 Palmetto St
Bellaire, TX 77401-3145                       13704    9/14/2020     24 Hour Fitness Worldwide, Inc.               $92.70                                                                               $92.70
Christensen, Carol
2541 NW 191st Place
Shoreline , WA 98177-2915                     14008    9/14/2020     24 Hour Fitness Worldwide, Inc.               $66.06                                                                               $66.06
Christensen, DeAnna
4890 Horner St.
Union City, CA 94587                           3898    8/27/2020    24 Hour Fitness United States, Inc.                             $0.00           $84.89           $84.89                            $169.78




                                                                                         Page 283 of 1763
                                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 284 of 441


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Christensen, Karen
12 Sadie Court
Trophy Club, TX                                              1500    7/15/2020        24 Hour Fitness USA, Inc.                $2,112.00                                                                           $2,112.00
Christensen, Karen
12 Sadie Court
Trophy Club, TX 76262                                        443      7/1/2020        24 Hour Fitness USA, Inc.                $2,112.00                                                                           $2,112.00
Christensen, Marty
12 Sadie Court
Trophy Club, TX 76262                                        239     6/30/2020        24 Hour Fitness USA, Inc.                $1,800.00                                                                           $1,800.00
Christensen, Michelle
131 Megan Court
Alamo, CA 94507                                             17739    9/23/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Christensen, Stephanie
1470 El Tejon Way
Sacramento, CA 95864                                         2401    7/31/2020    24 Hour Fitness United States, Inc.           $119.99                                                                              $119.99
Christensen, Stephanie
1470 El Tejon Way
Sacramento, CA 95864                                        23426    10/1/2020    24 Hour Fitness United States, Inc.                           $119.99                                                              $119.99
Christenson, David
5667 Shady Farm Lane
Murray, UT 84107                                             3747    8/28/2020        24 Hour Fitness USA, Inc.                 $106.23                                                                              $106.23
Christian, Kimberly A
14046 E. Stanford Circle i-3
Aurora, CO 80015                                            15156    9/17/2020     24 Hour Fitness Worldwide, Inc.              $224.97                                                                              $224.97
Christian, Marty
PO Box 2298
Aberdeen, WA 98520                                           9582     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Christians, Linda
4913 Palmetto St
Bellaire, TX 77401-2134                                     13717    9/14/2020     24 Hour Fitness Worldwide, Inc.               $88.28                                                                               $88.28
Christiansen, Audreyn
7769 SVL Box, 13316 Makai Court #4
Victorville, CA 92395                                       18980    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,597.40                                                                           $1,597.40
Christiansen, Lynn
13218 Indian Creek Rd.
Houston, TX 77079                                            9954     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Christianson, Shane
47 W. Saddle River Rd.
Waldwick, NJ 07463                                           4308    8/28/2020     24 Hour Fitness Worldwide, Inc.              $105.78                                                                              $105.78
Christie, Gordon
3007 Clancy Meadows Drive
Katy, TX 77494                                              16783    9/23/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Christine Naylor for Sam Naylor (currently in boot camp)
1102 Horton Road
Durham, NC 27704                                             4320    8/28/2020     24 Hour Fitness Worldwide, Inc.               $65.08                                                                               $65.08
Christman, Richard
2311 Mansfield Lane
Cedar Park, TX 78613                                         8134     9/5/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00




                                                                                                       Page 284 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 285 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Christofferson, Lauren
4929 SE Hawthorne Blvd #208
Portland, OR 97215                            6474     9/1/2020     24 Hour Fitness Worldwide, Inc.               $80.33                                                                               $80.33
Christofolis, Dean
2170 Whitehorn Dr N
Colorado Springs, CO 80920                    3844    8/27/2020              24 Denver LLC                      $6,000.00                                                                           $6,000.00
Christopher, Dinese
725 Oak Park Dr
Morgan Hill, CA 95037                        11158     9/9/2020    24 Hour Fitness United States, Inc.            $44.99                                                                               $44.99
Christopher, Kimberly
5822 Clan Maclaine Drive
Charlotte, NC 28278                          13646    9/14/2020     24 Hour Fitness Worldwide, Inc.               $55.00                                                                               $55.00
Christopher, Thomas V.
4650 Sequoyah Rd
Oakland, CA 94605                             6983     9/1/2020     24 Hour Fitness Worldwide, Inc.           $37,800.00                                                                           $37,800.00
Christopherson, Jennifer
701 Alta St SW #J204
Olympia , WA 98502                            2896    8/10/2020        24 Hour Fitness USA, Inc.                 $295.10                                                                              $295.10
Christopoulos, Iakovos
6100 Edinger av #204
Huntington Beach, CA 92647                    7296     9/4/2020     24 Hour Fitness Worldwide, Inc.              $234.00                                                                              $234.00
Christy, Benjamin A
45227 Pickford Ave
Lancaster, CA 93534                           846      7/9/2020     24 Hour Fitness Worldwide, Inc.              $199.92                                                                              $199.92
Christy, Tahera
28017 Everette
Mission Viejo, CA 92692                       4305    8/28/2020     24 Hour Fitness Worldwide, Inc.              $117.06                                                                              $117.06
CHRONISTER, ROBIN
91-1358 WAHANE ST.
KAPOLEI, HI 96707                             9072     9/5/2020        24 Hour Fitness USA, Inc.                 $611.52                                                                              $611.52
Chrstensen, Lamont V
999 Violet Dr.
Sandy, UT 84094                               9015     9/6/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
CHU, CHI-KUANG
12790 Glen Arbor Court
Saratoga, CA 95070                            3455    8/27/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Chu, Chris
135 Valencia Street, A309
San Francisco, CA 94103                      13473    9/13/2020     24 Hour Fitness Worldwide, Inc.           $24,000.00                                                                           $24,000.00
CHU, CHUN
981 MOONEY DR
MONTEREY PARK, CA 91755                      23821    10/2/2020     24 Hour Fitness Worldwide, Inc.             $4,300.00                                                                           $4,300.00
CHU, CHUN
981 MOONEY DR
MONTEREY PARK, CA 91755                      23842    10/2/2020        24 Hour Fitness USA, Inc.                $4,300.00                                                                           $4,300.00
Chu, Daniel
2405 Coniston Place
San Marino , CA 91108                        11322    9/10/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96




                                                                                        Page 285 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 286 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Chu, Dehua Yu
858 Kenyon Ave
San Leandro, CA 94577                       15773    9/20/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Chu, Huey- Ling Cathy
301 Rugby Ave
Kensington, CA 94708                        13500    9/13/2020    24 Hour Fitness Worldwide, Inc.          $1,245.00                                                                           $1,245.00
Chu, Isabel C
805 Canada Dr
Milpitas, CA 95035                           8628     9/4/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
CHU, JACKY LAI YIN
8613 ALDER CREEK ST
CHINO, CA 91708                              6106     9/3/2020    24 Hour Fitness Worldwide, Inc.              $49.99                                                                             $49.99
Chu, Jacob
16702 Loch Maree Lane
Dallas, TX 75248                            18112    9/26/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Chu, Jennie
226 Rose Arch
Irvine, CA 92620                            10353     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                           $5,059.90                          $5,059.90
Chu, Joseph
16702 Loch Maree Lane
Dallas, TX 75248                            18437    9/26/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Chu, Kenny Kwokyam
858 Kenyon Ave
San Leandro, CA 94577                       17320    9/22/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Chu, Michael
2860 Glen Donegal Drive
San Jose, CA 95148                           9464     9/6/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                            $399.99
Chu, Ming
21538 Magnolia Street
Walnut, CA 91789                            10230     9/7/2020    24 Hour Fitness Worldwide, Inc.                           $247.98                                                              $247.98
Chu, Monica
4025 Porte De Palmas
Unit 75
San Diego, CA 92122                         18310    9/26/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Chu, Nathaniel I
805 Canada Dr
Milpitas, CA 95035                           7721     9/4/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Chua, Eng Hwa
19445 SE 28th Pl
Sammamish, WA 98075                         15411    9/18/2020    24 Hour Fitness Worldwide, Inc.              $76.38                                                                             $76.38
Chua, Hejin
223 Ave B #2
New York, NY 10009                           6446     9/1/2020    24 Hour Fitness Worldwide, Inc.              $79.99                                                                             $79.99
Chua, Ken
11921 Lone Peak Drive
Rancho Cucamonga, CA 91739                   8546     9/5/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Chuang, James
12135 High Country Lane
Las Vegas, NV 89138                          3995    8/27/2020    24 Hour Fitness Worldwide, Inc.              $20.00                                                                             $20.00


                                                                                    Page 286 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 287 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Chui Wan Chau Mao, Carol
2847 villa alta place
Hacienda Heights, CA 91745                   22356    10/1/2020       24 Hour Fitness USA, Inc.                 $98.00                                                                             $98.00
Chui, Danny
2532 Pomeroy Court
South San Francisco, CA 94080                 9724     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Chui, Helen Yang
2201 Cromwell Dr
Arlington, TX 76018                          18290    9/25/2020    24 Hour Fitness Worldwide, Inc.             $270.50                                                                            $270.50
Chui, Rockwing
2201 Cromwell Dr
Arlington, TX 76018                          22355    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00
Chuidian, Jacob
19030 Archwood Street
Unit 2
Reseda, CA 91335                              1188    7/10/2020    24 Hour Fitness Worldwide, Inc.             $160.00                                                                            $160.00
Chuk, Kay
10455 San Fernando Ave
Cupertino, CA 95014-2834                     24535    10/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Chumash, Sharon
2334 Condor St.
Colorado Springs, CO 80909                   14143    9/15/2020       24 Hour Fitness USA, Inc.             $1,632.00                                                                           $1,632.00
Chun, Edward
1804 Parkwood Drive
San Mateo, CA 94403                           1391    7/13/2020    24 Hour Fitness Worldwide, Inc.                                                             $249.99                            $249.99
Chun, Edward
1804 Parkwood Drive
San Mateo, CA 94403                          16945    9/21/2020       24 Hour Fitness USA, Inc.                                                                $249.99                            $249.99
Chun, Leticia
1804 Parkwood Drive
San Mateo, CA 94403                           1622    7/14/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                            $249.99
Chun, Leticia
1804 Parkwood Drive
San Mateo, CA 94403                          16748    9/21/2020       24 Hour Fitness USA, Inc.                $249.99                                                                            $249.99
Chung, Ben
33024 Sotelo Dr
Temecula, CA 92592                           21001    9/30/2020       24 Hour Fitness USA, Inc.                $429.87                                                                            $429.87
Chung, Chaan
P. O. Box 413
Annandale, VA 22003                          14491    9/16/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Chung, Colin
1220 Saint Monet Dr
Irving, TX 75038                              7928     9/3/2020    24 Hour Fitness Worldwide, Inc.             $287.00                                                                            $287.00
Chung, Dae Hee
11631 Palawan St
Cypress, CA 90630                             5630    8/31/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00
CHUNG, DORA
23884 FALCONS VIEW DR
DIAMOND BAR, CA 91765                        23656    10/2/2020       24 Hour Fitness USA, Inc.                $225.00                                                                            $225.00


                                                                                     Page 287 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 288 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chung, Ewen
445 Mount Vernon Ave
San Francisco, CA 94112                      26746    11/24/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Chung, Francis
30 Fanpalm
Irvine, CA 92620                              3965    8/27/2020     24 Hour Fitness Worldwide, Inc.              $117.50                                                                              $117.50
Chung, Francis
30 Fanpalm
Irvine, CA 92620                             19128    9/25/2020    24 Hour Fitness United States, Inc.            $71.92                                                                               $71.92
Chung, Hei Young
454 Pioneer Trails Pl
Pleasanton, CA 94566                          9979     9/7/2020     24 Hour Fitness Worldwide, Inc.               $96.84                                                                               $96.84
Chung, Henry
72 Pondfield Rd. West #1B
Bronxville, NY 10708                          2532    7/27/2020            24 New York LLC                      $1,020.00                                                                           $1,020.00
CHUNG, JANET
11631 PALAWAN ST
CYPRESS, CA 90630                             4932    8/31/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Chung, Jason
9142 Ardendale Ave
San Gabriel, CA 91775                        17969    9/24/2020     24 Hour Fitness Worldwide, Inc.              $749.99                                                                              $749.99
Chung, Jonathan
11631 Palawan St
Cypress, CA 90630                             5637    8/31/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Chung, Joseph S
391 Pimlico Dr
Walnut Creek, CA 94597                        7168     9/4/2020     24 Hour Fitness Worldwide, Inc.              $276.69                                                                              $276.69
Chung, Kenny
4343 Halupa St
Honolulu, HI 96818                            6274    8/31/2020        24 Hour Fitness USA, Inc.                  $87.94                                                                               $87.94
Chung, Kevin
89 Sierra Mesa Dr.
San Jose, CA 95116                            9394     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chung, Kwan-Ho
6507 Machodoc Ct
Falls Church, VA 22043                       26919    12/6/2020     24 Hour Fitness Worldwide, Inc.                             $2,500.00                                                           $2,500.00
Chung, Larry
3948 Wildflower Cmn
Fremont, CA 94538                            15405    9/18/2020          24 San Francisco LLC                     $49.00                                                                               $49.00
Chung, Lawrence
211 Diamond Cove Terrace
San Francisco, CA 94134                      12370    9/12/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Chung, Ling
282 Winnipeg Terrace
Fremont, CA 94538                             7026     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Chung, Lydia
18658 Klum Pl
Rowland Heights, CA 91748                     3479    8/27/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00




                                                                                        Page 288 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 289 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chung, Niann
2082 NE Nelson Lane
Issaquah, WA 98029                           25045    10/6/2020        24 Hour Fitness USA, Inc.                 $108.90                                                                              $108.90
Chung, Ning Cam
5747 Birch Terrace
Fremont, CA 94538                            12978    9/12/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chung, Ray
42 Cartier Aisle
Irvine, CA 92620                             13547    9/16/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Chung, Regina J
2447 Rossett St. #2F
Fort Lee, NJ 07024                           13716    9/14/2020    24 Hour Fitness United States, Inc.            $89.54                                                                               $89.54
Chung, Richard
2082 NE Nelson Lane
Issaquah, WA 98029                           25046    10/6/2020        24 Hour Fitness USA, Inc.                 $108.90                                                                              $108.90
Chung, Sidney
3948 Wildflower Common
Fremont, CA 94538                             8834     9/5/2020        24 Hour Fitness USA, Inc.                 $612.50                                                                              $612.50
Chung, Steven
1480 West 8th Street
Brooklyn, NY 11204                            4935    8/31/2020     24 Hour Fitness Worldwide, Inc.              $169.98                                                                              $169.98
Chung, Tran
11552 180th Street
Artesia, CA 90701                            18867    9/26/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Chung, Yu Jeannie
10262 Angel Lane
Pacoima, CA 91331                            27332    1/27/2021              RS FIT CA LLC                       $269.96                                                                              $269.96
Chuong, Thai
448 Via Hermosa
West Palm Beach, FL 33415                     9875     9/6/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00
Chwirka, Haleigh
1965 S. Clarkson St.
Denver, CO 80210                              2128    7/27/2020     24 Hour Fitness Worldwide, Inc.               $77.98                                                                               $77.98
Chzen, Daniel
3114 Melbourne Place
Walnut Creek, CA 94598                       10887     9/9/2020    24 Hour Fitness United States, Inc.           $595.00                                                                              $595.00
Ciamarra, Diana
7 Cannon Lane
Eastchester, NY 10709                        11325    9/10/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ciambor, Michael L.
1424 Medinah Court
Arnold, MD 21012                             19026    9/25/2020    24 Hour Fitness United States, Inc.           $119.98                                                                              $119.98
Ciambriello, Allesa
6045 Lexington Park
Orlando, FL 32819                            25016    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Ciampi, Marcelle
3714 Goldcrest Heights NW
Olympia, WA 98502                             3868    8/28/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00




                                                                                        Page 289 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 290 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ciarcia, Denise
1388 East Windsor road
Glendale, CA 91205                            3257    8/24/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Ciccarelli, Nicole
8519 Edgebrook Drive
Garden Grove, CA 92844                        8444     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
CICIRETTO, CHARLES
854 UNION STREET
SAN FRANCISCO, CA 94133                      21108    9/30/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Cieslinski , Emily
840 Monroe St
Apt 103
Annapolis, MD 21403                          17708    9/23/2020        24 Hour Fitness USA, Inc.                  $93.98                                                                               $93.98
Cifelli, Alexandra
4840 Santa Monica Ave. #3
San Diego, CA 92107                           9539     9/6/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Cifuentes, Betsy
2215 E Glenoaks Blvd
Glendale, CA 91206                           13951    9/14/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cimarusti, Kevin M
11411 Kensington Rd
Rossmoor, CA 90720                           20588    9/30/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Cimarusti, Michael P
11411 Kensington Rd
Rossmoor, CA 90720                           20108    9/30/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Cimino, Dex
6833 Coors Street
Arvada, CO 80004                             15350    9/18/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Cimino, Diana
933 Balboa Ave
Laguna Beach, CA 92651                       21199    10/1/2020    24 Hour Fitness United States, Inc.            $39.00                                                                               $39.00
Cinnamon, Roxanne
36 White Oak Dr
North Caldwell, NJ 07006-4150                13385    9/13/2020     24 Hour Fitness Worldwide, Inc.               $89.57                                                                               $89.57
Cino, Lenora
9 Somerset Drive
11F
Suffern, NY 10901                            22267    10/1/2020        24 Hour Fitness USA, Inc.                 $200.40                                                                              $200.40
Cintron, Maite
6079 Indian Forest Circle
Lake Worth, FL 33463                          4270    8/29/2020     24 Hour Fitness Worldwide, Inc.               $52.40                                                                               $52.40
Ciobanasiu, Jennifer B
2341 SW Willlowbrook Ave.
Gresham, OR 97080                            24952    10/7/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Ciobanasiu, Jennifer B
2341 SW Willowbrook Ave.
Gresham, OR 97080                             709      7/6/2020     24 Hour Fitness Worldwide, Inc.              $338.98                                                                              $338.98
Cioffi, Lidia
129 Handley St
Santa Cruz, CA 95060                         18773    9/29/2020     24 Hour Fitness Worldwide, Inc.               $86.00                                                                               $86.00

                                                                                        Page 290 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 291 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cipher Solutions Inc
1869 Balsam Willow Trl
Orlando, FL 32825                              29     6/27/2020        24 Hour Fitness USA, Inc.              $28,800.00                                                                           $28,800.00
CIPRES, ARACELI
1067 NORMANDY TER
CORONA, CA 92878-3719                        18330    9/30/2020     24 Hour Fitness Worldwide, Inc.              $412.87                                                                              $412.87
Cirafici, Giuseppe
2167 Bay Ridge Parkway
Brooklyn, NY 11204                           14890    9/17/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Cirafici, Giuseppe
2167 Bay Ridge Parkway, Side Door
Brooklyn, New York 11204                     15237    9/18/2020     24 Hour Fitness Worldwide, Inc.                               $60.00                            $60.00                            $120.00
CIRCLE CITY ROOFING INC
ATTN: CINDY KLEPPE
454 SIXTH STREET
NORCO, CA 92860                              23431    10/1/2020    24 Hour Fitness United States, Inc.        $17,991.09                                                                           $17,991.09
Cirera, Alexandre
78 Shaniko Common
Fremont, CA 94539
USA                                           2853     8/5/2020    24 Hour Fitness United States, Inc.                           $249.96                                                              $249.96
Cirielli, Paul J
70 Magnolia Ave.
Montvale, NJ 07645                           12217     9/9/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Cirrincione, Jacklyn
719 Wishard ave
Simi Valley, CA 93065                        18674    9/24/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Cisneros, Jansy
4480 Yerba Buena Ave
San Jose, CA 95121                           27219     1/6/2021     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Cisneros-Jones, Claudia
2592 Pioneer Ave
San Jose, CA 95128                           12641    9/11/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Citi, Rocky T
926 22nd St
Apt#22
Sacramento, CA 95816                         21226    10/1/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Citrin, Eric Scott
5714 Lone Star Drive
San Diego, CA 92120                          18833    9/30/2020    24 Hour Fitness United States, Inc.                           $515.00                                                              $515.00
CITROWSKE, ELVIRA
P.O BOX 801141
VALENCIA, CA 91380                            6802     9/3/2020     24 Hour Fitness Worldwide, Inc.               $19.00                                                                               $19.00
City Electric Supply Company
c/o NCS
729 Miner Road
Highland Heights, OH 44143                   16787    9/21/2020        24 Hour Fitness USA, Inc.                $9,664.45                     $103,328.64                                         $112,993.09




                                                                                        Page 291 of 1763
                                                          Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 292 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
City of Allen
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              385     6/25/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
CITY OF ANAHEIM
CREDITS AND COLLECTIONS
P.O. BOX 3069
ANAHEIM, CA 92803-3069                       14271    9/15/2020     24 Hour Fitness Worldwide, Inc.           $14,917.46                                                                           $14,917.46
City of Antioch
Finance Department
PO Box 5007
Antioch , CA 94531                           17315    9/22/2020     24 Hour Fitness Worldwide, Inc.               $75.33                                                                               $75.33
City of Arlington
City Attorney's Office
P.O. Box 90231
Arlington, TX 76004                           3177    8/17/2020     24 Hour Fitness Worldwide, Inc.             $2,364.79                                                                           $2,364.79
CITY OF ARVADA
8101 RALSTON ROAD
ARVADA, CO 80002                             27077    12/12/2020    24 Hour Fitness Worldwide, Inc.             $1,215.02                                                                           $1,215.02
City of Austin d/b/a Austin Energy
Collection
721 Barton Springs Rd.
Austin, TX 78704                             16287    9/17/2020        24 Hour Fitness USA, Inc.              $23,947.00                                                                           $23,947.00
CITY OF CAMARILLO
601 CARMEN DRIVE
CAMARILLO, CA 93011                          12681    9/11/2020        24 Hour Fitness USA, Inc.                 $423.73                                           $423.73                            $847.46
City of Carlsbad
Office of the City Attorney
1200 Carlsbad Village Drive
Carlsbad, CA 92008                           27017    12/10/2020    24 Hour Fitness Worldwide, Inc.             $3,225.10                                                                           $3,225.10
CITY OF CHINO
P.O. BOX 667
CHINO, CA 91708-0667                         26394    11/12/2020 24 Hour Fitness United States, Inc.             $311.26                                                                              $311.26
CITY OF CHINO
P.O. BOX 667
CHINO, CA 91708-0667                         26401    11/12/2020       24 Hour Fitness USA, Inc.                 $311.26                                                                              $311.26
CITY OF CORONA
400 S. VICENTIA AVE
CORONA, CA 92882                             26222    11/3/2020        24 Hour Fitness USA, Inc.                 $780.95                                                                              $780.95
CITY OF DOWNEY
11111 BROOKSHIRE AVE
DOWNEY, CA 90241                             17038    9/21/2020    24 Hour Fitness United States, Inc.          $1,809.86                                                                           $1,809.86
CITY OF ESCONDIDO
UTILITY BILLING
PO BOX 460009
ESCONDIDO, CA 92046                          26170    10/30/2020       24 Hour Fitness USA, Inc.                 $542.74                                                                              $542.74




                                                                                        Page 292 of 1763
                                                            Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 293 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
City of Fairview
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                                25899    10/26/2020      24 Hour Fitness USA, Inc.                                             $3,324.90                                           $3,324.90
City of Fairview
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                                 390     6/25/2020       24 Hour Fitness USA, Inc.                                                 $0.00                                               $0.00
City of Fort Worth
Stephen A. Cumbie
200 Texas St.
Fort Worth, TX 76102                             2116    7/24/2020    24 Hour Fitness Worldwide, Inc.          $3,244.48                                                                           $3,244.48
City of Fort Worth
Stephen A. Cumbie
200 Texas Street
Fort Worth, TX 76102                             2112    7/24/2020    24 Hour Fitness Worldwide, Inc.          $1,138.09                                                                           $1,138.09
City of Fort Worth
Stephen A. Cumbie
200 Texas Street
Fort Worth, TX 76102                             2331    7/24/2020    24 Hour Fitness Worldwide, Inc.          $1,143.83                                                                           $1,143.83
City of Friendswood
Yolanda M. Humphrey
1235 North Loop West Suite 600
Houston, TX 77008                               26352    11/12/2020      24 Hour Fitness USA, Inc.                                             $1,273.59                                           $1,273.59
City of Frisco
Elizabeth Weller
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                                 415     6/25/2020       24 Hour Fitness USA, Inc.                                             $2,053.44                                           $2,053.44
City of Frisco
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                                25974    10/26/2020      24 Hour Fitness USA, Inc.                                             $1,435.69                                           $1,435.69
CITY OF FULLERTON
303 W. COMMONWEALTH AVE
FULLERTON, CA 92832                             18432    9/24/2020    24 Hour Fitness Worldwide, Inc.              $47.35                                                                             $47.35
CITY OF FULLERTON
303 W. COMMONWEALTH AVE.
FULLERTON, CA 92832                             18597    9/24/2020    24 Hour Fitness Worldwide, Inc.             $303.34                                                                            $303.34
City of Glendale, CO
Cathy Rice
950 S. Birch St.
Glendale, CO 80246                               3145    8/17/2020       24 Hour Fitness USA, Inc.                $435.50                                                                            $435.50
City of Homestead
Weiss Serota Helfman, c/o A. Martinez Molina
2525 Ponce de Leon Blvd., Suite 700
Coral Gables, FL 33134                          13933    9/16/2020       24 Hour Fitness USA, Inc.             $9,900.63                                                                           $9,900.63

                                                                                        Page 293 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 294 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                            26172    10/26/2020 24 Hour Fitness United States, Inc.          $1,053.37                                                                           $1,053.37
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                            26173    10/26/2020 24 Hour Fitness United States, Inc.            $609.14                                                                             $609.14
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                            26175    10/26/2020 24 Hour Fitness United States, Inc.          $1,304.12                                                                           $1,304.12
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                            26176    10/26/2020 24 Hour Fitness United States, Inc.            $301.76                                                                             $301.76
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                            26177    10/26/2020 24 Hour Fitness United States, Inc.            $181.45                                                                             $181.45
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                            26218    10/26/2020 24 Hour Fitness United States, Inc.             $49.17                                                                              $49.17
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                            26219    10/26/2020 24 Hour Fitness United States, Inc.          $2,833.29                                                                           $2,833.29
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                            26220    10/26/2020 24 Hour Fitness United States, Inc.            $162.74                                                                             $162.74
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                            26221    10/26/2020 24 Hour Fitness United States, Inc.             $89.12                                                                              $89.12
City of Houston
City of Houston Legal Department
c/o M. Lucille Anderson
900 Bagby St.
4th Floor
Houston, TX 77002                            27010    12/10/2020    24 Hour Fitness Worldwide, Inc.           $1,758.88                                                                           $1,758.88
City of Houston
Michael J. Darlow
1235 North Loop West Suite 600
Houston, TX 77008                            26400    11/12/2020       24 Hour Fitness USA, Inc.                                              $7,861.34                                           $7,861.34
City of Katy
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                            26354    11/12/2020       24 Hour Fitness USA, Inc.                                              $5,450.96                                           $5,450.96

                                                                                       Page 294 of 1763
                                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 295 of 441


                                                                                                        Claim Register
                                                                                                     In re RS FIT NW LLC
                                                                                                     Case No. 20-11568

                                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                  Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                                         Amount                                           Amount           Amount
CITY OF LAFAYETTE
1290 S. PUBLIC RD
LAFAYETTE, CO 80026                                          14279    9/16/2020       24 Hour Fitness USA, Inc.             $1,146.03                                                                           $1,146.03
City of Mesquite and Mesquite Independent School District
Gary Allmon Grimes
Law Office of Gary A. Grimes, P.C.
120 West Main, Suite 201
Mesquite, TX 75149                                           27449     3/1/2021    24 Hour Fitness Worldwide, Inc.                                                                         $13,195.62          $13,195.62
City of Mesquite
ATTN: Angela Sutton
P.O. BOX 850287
MESQUITE, TX 75185-0287                                      14093    9/14/2020       24 Hour Fitness USA, Inc.             $4,796.84                                                                           $4,796.84
City of Mountain View
500 Castro St
Mountain View, CA 94041                                      19638    9/29/2020    24 Hour Fitness Worldwide, Inc.             $418.40                                                                            $418.40
City of Mountain View
500 Castro St
Mountain View, CA 94041                                      19866    9/29/2020    24 Hour Fitness Worldwide, Inc.          $6,643.13                                                                           $6,643.13
City of Murphy Texas
206 N. Murphy Road
Murphy, TX 75094                                             21385    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,226.16                                                                           $1,226.16
City of New York Department of Finance
Audit and Enforcement Division
Attn: Bankruptcy Unit
375 Pearl Street
New York, NY 10038                                           26904    12/4/2020       24 Hour Fitness USA, Inc.                          $810,232.48                                                          $810,232.48
CITY OF OLYMPIA
CITY TREASURER
PO BOX 2009
OLYMPIA, WA 98507                                            26298    11/9/2020    24 Hour Fitness Worldwide, Inc.          $1,896.27                                                                           $1,896.27
City of Ontario
Ontario Municipal Utilities Company
1333 S Bon View Avenue
Ontario , CA 91761                                           16027    9/21/2020    24 Hour Fitness Worldwide, Inc.          $1,464.09                                                                           $1,464.09
City of Orange
Attn: Tabitha Maciel
Finance Dept
PO Box 11024
Orange, CA 92866                                             27021    12/10/2020   24 Hour Fitness Worldwide, Inc.             $135.12       $700.00                                                              $835.12
City of Pembroke Punes
Kerry L. Ezrol, Esq.
Goren Cherof Doody & Ezrol
3099 E Commercial Blvd., Ste. 200
Fort Lauderdale, FL 33308                                     1726    7/15/2020    24 Hour Fitness Worldwide, Inc.          $3,887.73                                                                           $3,887.73
City of Plano
Legal Dept
1520 K Avenue
Suite 340
Plano, TX 75074                                              27131    12/18/2020   24 Hour Fitness Worldwide, Inc.          $2,045.07                                                                           $2,045.07


                                                                                                     Page 295 of 1763
                                                                 Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 296 of 441


                                                                                                Claim Register
                                                                                             In re RS FIT NW LLC
                                                                                             Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address          Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
City of Portland
Office of the City Attorney
1221 SW Fourth Ave., Room 430
Portland, OR 97204                                   27045    12/11/2020   24 Hour Fitness Worldwide, Inc.          $8,755.34                                                                           $8,755.34
City of Rosenberg
Yolanda M. Humphrey
1235 North Loop West Suite 600
Houston, TX 77008                                    26355    11/12/2020      24 Hour Fitness USA, Inc.                                             $5,195.56                                           $5,195.56
City of San Diego
Office of the City Treasurer - Delinquent Account
PO Box 129039
San Diego, CA 92112                                  25601    10/15/2020      24 Hour Fitness USA, Inc.             $2,412.77                                                                           $2,412.77
City of San Diego
Office of the City Treasurer-Delinquent Account
PO Box 129039
San Diego, Ca 92112                                  25768    10/15/2020      24 Hour Fitness USA, Inc.             $2,412.77                                                                           $2,412.77
CITY OF SANTA ROSA
P.O. BOX 1658.
90 SANTA ROSA
SANTA ROSA, CA 95402                                 14891    9/17/2020       24 Hour Fitness USA, Inc.                $412.08                                                                            $412.08
City of Sugar Land
Angelie Thomas
Assistant City Attorney
2700 Town Center Blvd. North
Sugar Land, TX 77479                                 27044    12/11/2020   24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
City of Sunrise, a Florida municipal corporation
City of Sunrise
Attn: Dep. City Attorney Thomas P. Moss
10770 W. Oakland Park Boulevard
Sunrise, FL 33351                                    24823    10/5/2020    24 Hour Fitness Worldwide, Inc.          $1,875.35                                                                           $1,875.35
CITY OF TACOMA
TACOMA PUBLIC UTILITIES
3628 S 35TH ST
TACOMA , WA 98409                                     940      7/8/2020    24 Hour Fitness Worldwide, Inc.          $4,851.19                                                                           $4,851.19
CITY OF TACOMA
TACOMA PUBLIC UTILITIES
3628 S 35TH ST
TACOMA, WA 98445                                      3045    8/12/2020    24 Hour Fitness Worldwide, Inc.          $4,829.53                                                                           $4,829.53
City of Thousand Oaks
2100 E. Thousand Oaks Blvd
Thousand Oaks, CA 91362                              20894    9/29/2020    24 Hour Fitness Worldwide, Inc.          $2,540.18                                                                           $2,540.18
Claeys, Jason A.
1901 Lakeview Circle Apt. 1102
Lewisville, TX 75057                                 19948    9/29/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                            $107.17
Claim docketed in error
                                                      611      7/5/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                                      654      7/7/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                                      866     7/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00

                                                                                             Page 296 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21   Page 297 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Claim docketed in error
                                               2144    7/26/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               2292    7/26/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               2426    7/26/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               3012    7/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               3071    8/13/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               3128    8/11/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               3375    8/26/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               3538    8/26/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               3605    8/27/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               3738    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               3749    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               3803    8/27/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               4063    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               4216    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               4683    8/29/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               4843    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               5251     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               5481    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               5482    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               6482     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               7590     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               7858     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               8069     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               8466     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               8499     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00

                                                                                      Page 297 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21    Page 298 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Claim docketed in error
                                               8611     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               8709     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                               8889     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              10123     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              11005     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              11288     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              12183    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              12948    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              12949    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              12950    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              13808    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              14106    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              15412    9/18/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              17243    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              18262    9/25/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              21135    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              21979    10/5/2020    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              27181    12/28/2020   24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
Claim docketed in error
                                              27282    1/15/2021    24 Hour Fitness Worldwide, Inc.                                                                                                  $0.00
CLANON, PAUL
2 Los Palmos Dr.
San Francisco, CA 94127                       18818    9/30/2020       24 Hour Fitness USA, Inc.                             $1,450.00                                                           $1,450.00
Clanton, Janet
95-180 Ihuku Place
Mililani, HI 96789                             7443     9/4/2020    24 Hour Fitness Worldwide, Inc.                          $1,985.34                                                           $1,985.34
Clanton, Janet
95-180 Ihuku Place
Mililani, HI 96789                            27025    12/11/2020   24 Hour Fitness Worldwide, Inc.                          $1,985.34                                                           $1,985.34
Clardie, Brianna
2480 California Ave. Apt. 102
Signal Hill, CA 90755                          6967     9/4/2020    24 Hour Fitness Worldwide, Inc.             $48.09                                                                              $48.09

                                                                                      Page 298 of 1763
                                                         Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 299 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Clarence, Kenneth T
6753 Lonicera Street
Carlsbad, CA 92011                          26336    11/10/2020    24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
CLARK III, JAMES THOMAS
4102 COL. VANDERHORST CIR.
MOUNT PLEASANT, SC 29466                    25111    10/7/2020        24 Hour Fitness USA, Inc.                  $79.98                                                                               $79.98
Clark Public Utilities
PO Box 8900
Vancouver, WA 98668                          2565     8/4/2020     24 Hour Fitness Worldwide, Inc.             $2,397.80                                                                           $2,397.80
Clark, Aaron
131 Center St. #3
Santa Cruz, CA 95060                         3783    8/27/2020        24 Hour Fitness USA, Inc.                                   $0.00                           $500.00                            $500.00
Clark, Aaron
131 Center St. #3
Santa Cruz, CA 95060                        16403    9/18/2020              RS FIT NW LLC                       $500.00                                                                              $500.00
Clark, Ana
1388 Crailford Court
San Jose, CA 95121                          19939    9/29/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Clark, Bonnie
323 Lenka Ct
Roseville, CA 95678                         12801    9/11/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                              $168.00
Clark, Bryan
1531 Nadina St
San Mateo, CA 94402                         18947    9/27/2020     24 Hour Fitness Worldwide, Inc.              $768.24                                                                              $768.24
Clark, Cammie D
PO Box 154
Sunol, CA 94586                             23247    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,204.00                                                                           $1,204.00
Clark, Carol
29 Windridge
Aliso Viejo, CA 92656                       15813    9/20/2020        24 Hour Fitness USA, Inc.                 $148.80                                                                              $148.80
Clark, Carol
29 Windridge
Aliso Viejo, CA 92656                       19016    9/25/2020    24 Hour Fitness United States, Inc.           $148.80                                                                              $148.80
Clark, Christopher
1329 W. Rexwood St
West Covina, CA 91790                        2094    7/27/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Clark, Collin
1445 Green Oak Rd
Vista, CA 92081                             25726    10/20/2020 24 Hour Fitness United States, Inc.                              $83.98                                                               $83.98
Clark, George
811 W Z Street
Washougal, WA 98671                          6749     9/3/2020     24 Hour Fitness Worldwide, Inc.              $262.50                                                                              $262.50
Clark, Gerald
22527 Center St.
Hayward, CA 94541                           12245    9/11/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Clark, James
7575 Frankford Rd #1316
Dallas, TX 75252                            26627    11/21/2020       24 Hour Fitness USA, Inc.                                  $77.69                                                               $77.69




                                                                                       Page 299 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 300 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Clark, Jane E.
11 Mayo Ave.
Annapolis, MD 21403                           1149     7/9/2020     24 Hour Fitness Worldwide, Inc.             $1,002.18                                                                           $1,002.18
Clark, Janice
25 Brunswick Ct
Vallejo, CA 94591                            13674    9/14/2020     24 Hour Fitness Worldwide, Inc.               $30.00                                                                               $30.00
Clark, Kellie
2603 Campus Way N
Glenarden, MD 20706                          19106    9/28/2020        24 Hour Fitness USA, Inc.                  $93.98                                                                               $93.98
Clark, Kelly Maureen
3089 Bayshore Ave
Ventura, CA 93001                            14977    9/17/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
Clark, Kevin
6702 Gold Moss Cv
Austin, TX 78745                             22463    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                                                              $150.00
Clark, Leslie
1075 Bryden Rd 2B
Columbus, OH 43205                           24274    10/8/2020     24 Hour Fitness Worldwide, Inc.              $130.00                                                                              $130.00
Clark, Marsha A
5317 Wagon Track Ct
Forth Worth, TX 76132                        16236    9/18/2020        24 Hour Fitness USA, Inc.                 $305.78                                                                              $305.78
Clark, Michael D
1920 Peterson Lane
Santa Rosa, CA 95403                          655      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,266.01                                                                           $1,266.01
Clark, Peg
811 W Z Street
Washougal, WA 98671                           5871     9/2/2020     24 Hour Fitness Worldwide, Inc.              $262.50                                                                              $262.50
Clark, Shannon
1111 Columbus Drive
Milpitas, CA 95035                           21684    10/1/2020     24 Hour Fitness Worldwide, Inc.               $59.98                                                                               $59.98
Clark, Steve
17301 Madera Lane
Huntington Beach, CA 92647                    5928     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Clark, Tom
5808 Cypress Point Drive
Bakersfield, CA 93309                         296     6/24/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Clark, Tracy A
6913 Ohio Drive
Vancouver, WA 98664                          10325     9/8/2020     24 Hour Fitness Worldwide, Inc.              $325.05                                                                              $325.05
Clark, Westin
140 NE Northgate Way
Seattle,, WA 98125-6059                      23911    10/2/2020     24 Hour Fitness Worldwide, Inc.              $567.00                                                                              $567.00
Clarke, Adrian
1389 Jefferson St #A406
Oakland, CA 94612                            15436    9/18/2020     24 Hour Fitness Worldwide, Inc.               $73.98                                                                               $73.98
CLARKE, DANIEL
PO BOX 2163
TEMPLE CITY, CA 91780                        13610    9/13/2020     24 Hour Fitness Worldwide, Inc.               $36.70                                                                               $36.70




                                                                                        Page 300 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 301 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Clarke, Lisa
2157 E San Michel
Costa mesa, CA 92627                         7855     9/2/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Clarke, Shantel T.
4114 Bruner Ave
Bronx , NY 10466                             2844    8/19/2020     24 Hour Fitness Worldwide, Inc.             $2,030.75                                                                           $2,030.75
Clarke, Winter Vincent
8614 Menkar Rd
San Diego, CA 92126                         26204    11/4/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Clarke, Wyatt
760 S Highland Lane
Anaheim, CA 92807                            4917    8/31/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Clary, Daniel
2618 San Miguel Drive #467
Newport Beach, CA 92660                     10474     9/7/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Classic Protection Systems, Inc.
Attn: Cathy Carsey
1648 W. Sam Houston Parkway North
Houston, TX 77043                           12668    9/11/2020     24 Hour Fitness Worldwide, Inc.              $614.26                                                                              $614.26
Claudio, Brandon
303 22nd St.
Costa Mesa, CA 92627                        26587    11/21/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Clawson, Frances
3914 SE 64th Ave
Portland, OR 97206                          14695    9/16/2020     24 Hour Fitness Worldwide, Inc.               $46.99                                                                               $46.99
Clay, Christopher
Griffin & Mathews
1155 Dairy Ashford, Suite 300
Houston, TX 77079                           10601     9/8/2020     24 Hour Fitness Worldwide, Inc.              $148.83                                                                              $148.83
Clay, Morgan
2750 E. OAK HILL DR. UNIT 32
Ontario, CA 91761                           21240    10/1/2020    24 Hour Fitness United States, Inc.           $759.00                                                                              $759.00
Clayborne, Angela
2820 Caruso Lane
Lancaster, CA 93536                         11303    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Clayton, Cordis
9342 Rolling Glen Ct
Orangevale, CA 95662                        26529    11/19/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Clayton, James E
875 Forest Ridge Drive
San Jose, CA 95129                           3617    8/27/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Clayton, Octavia C
PO Box 5433
Carson, CA 90749                             3801    8/28/2020     24 Hour Fitness Worldwide, Inc.              $639.20                                                                              $639.20
Clayton, Twila
6550 Delmonico Dr. # 203
Colorado Springs, CO 80919                  27180    12/28/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00




                                                                                       Page 301 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 302 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Clear Channel Outdoor LLC
Brian Tegeler
4830 N Loop 1604W Suite 111
San Antonio, TX 78249                         24212    9/30/2020     24 Hour Fitness Worldwide, Inc.          $492,356.25                                                                          $492,356.25
Clear Creek Independent School District
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                             26382    11/12/2020       24 Hour Fitness USA, Inc.                                                $5,494.36                                           $5,494.36
Clear Lake City Water Authority
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                             26385    11/12/2020       24 Hour Fitness USA, Inc.                                                  $454.66                                             $454.66
Cleave, Bryan Van
3921 Veiled Falls Dr
Pflugerville, TX 78660                        17076    9/22/2020     24 Hour Fitness Worldwide, Inc.              $188.04                                                                              $188.04
Cleavenger- Artz, Ethel Angela
2019 Ceres Way
Sacramento, CA 95864                          23407    10/2/2020        24 Hour Fitness USA, Inc.                $2,000.00                                                                           $2,000.00
Clemens, Garnet
9850 S. Maryland Pkwy #A5349
Las Vegas, NV 89183                           11692     9/9/2020     24 Hour Fitness Worldwide, Inc.              $539.82                                                                              $539.82
Clemens, Paula S
3802 Glenmeade Drive
Houston, TX 77059                             21047    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $870.00                                                              $870.00
Clemens, Robert
3802 Glenmeade Drive
Houston, TX 77059                             22325    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $783.00                                                              $783.00
Clemens, Wulf
12 Ketelsen Ct
Moraga, CA 94556                              17147    9/24/2020     24 Hour Fitness Worldwide, Inc.              $583.33                                                                              $583.33
Clement, Edwin David
4904 SPARKS AVENUE
SAN DIEGO, CA 92110                            1788    7/16/2020    24 Hour Fitness United States, Inc.           $184.95                                                                              $184.95
Clement, Edwin David
4904 Sparks Avenue
San Diego, CA 92110                           24563    10/6/2020     24 Hour Fitness Worldwide, Inc.              $184.95                                                                              $184.95
Clement, Scott
1642 Avenida Oceano
Oceanside, CA 92056                           20139    10/1/2020        24 Hour Fitness USA, Inc.                                                                $21,327.64                         $21,327.64
Clements, Gavin
24343 SE 40th PL
Sammamish, WA 98029-7577                      15277    9/18/2020     24 Hour Fitness Worldwide, Inc.              $255.36                                                                              $255.36
Clements, Monique
3830 Ute Way
Antelope, CA 95843                            10678     9/8/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Clemons
828 W. Plum St
Compton, CA 90222                             21515    10/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                         Page 302 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 303 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Clemons, Susan
5541 Howell Branch Rd.
Winter Park, FL 32792                         1247     7/9/2020       24 Hour Fitness USA, Inc.                $360.00                                                                            $360.00
Clemons, Ursula
15303 Ashley Court
Whittier, CA 90603                            8875     9/5/2020    24 Hour Fitness Worldwide, Inc.              $66.00                                                                             $66.00
Clendenin, Macklan
1115 Post Street Apt 20
San Francisco, CA 94109                      14614    9/16/2020    24 Hour Fitness Worldwide, Inc.             $103.98                                                                            $103.98
Click, Robert M
12482 E Caspian Dr
Aurora, CO 80014                             12422    9/12/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Clifford, Cate
10207 SE Stephens St
Portland, OR 97216                            8248     9/5/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                            $299.99
Clifton, Bonita
8438 LaSalle Avenue
Cotati, CA 94931                             23951    10/7/2020    24 Hour Fitness Worldwide, Inc.                          $1,691.00                                                           $1,691.00
Clifton, Breanna
9100 Palm Street
Apt A
Bellflower, CA 90706                          7854     9/5/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                            $220.00
Climo, Adele
15123 Ferdinand Dr
Dallas, TX 75248                              6647     9/7/2020    24 Hour Fitness Worldwide, Inc.                           $321.08                                                              $321.08
Cline, Elizabeth Ann
3809 Austin Ct
Flower Mound, TX 75028                       13205    9/12/2020       24 Hour Fitness USA, Inc.                $783.70                                                                            $783.70
Cline, Jeanette
7515 S. Cove Cir.
Centennial, CO 80122                         25171    10/11/2020   24 Hour Fitness Worldwide, Inc.         $42,720.00                                                                          $42,720.00
Cline, Sherry
6952 Burnham Drive
Citrus Heights, CA 95621                     16884    9/22/2020    24 Hour Fitness Worldwide, Inc.                                            $899.00                                             $899.00
Clinkscales, Paul
11101 Callanish Park Dr
Austin, TX 78750-3532                        23007    10/2/2020       24 Hour Fitness USA, Inc.                              $923.91                                                              $923.91
Clinton, Mollie
509 Decatur St. SW
Olympia, WA 98502                            16417    9/18/2020       24 Hour Fitness USA, Inc.             $1,033.50                                                                           $1,033.50
Cloherty, Brina
446 Cypress Ave
Half Moon Bay, CA 94019                       8902     9/5/2020       24 Hour Fitness USA, Inc.                $129.00                                                                            $129.00
Cloudt, Jim
8404 Appalachian Dr.
Austin, TX 78759                             25993    10/27/2020   24 Hour Fitness Worldwide, Inc.                          $1,800.00                                                           $1,800.00
Clubb, Camelia
5724 Pebble Rock Dr
Las Vegas, NV 89149                          24377    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,847.82                                                                           $1,847.82


                                                                                     Page 303 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 304 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Clue-Garrison, Nicole
117 Royal Drive
Apt 484
Piscataway, NJ 08854                         18022    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $825.67                                                              $825.67
Clymer, Esperanza
2915 NE 196th Street
Shoreline, WA 98155                          25633    10/18/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Clymer, John
2915 NE 196th Street
Shoreline, WA 98155                           8896     9/5/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
CMJN AVT
ATTN: CHRIS BURBANO
1314 BALBOA WAY
LIVERMORE, CA 94550-5515                     16968    9/23/2020        24 Hour Fitness USA, Inc.                 $494.12                                                                              $494.12
CMJN AVT
ATTN: CHRIS BURBANO
1314 BALBOA WAY
LIVERMORE, CA 94550-5515                     17692    9/23/2020        24 Hour Fitness USA, Inc.                 $420.00                                                                              $420.00
CNA Commercial Insurance
500 Colonial Center parkway
Lake Mary, FL 32746                           2015    7/14/2020     24 Hour Fitness Worldwide, Inc.          $250,532.00                                                                          $250,532.00
Co, Albert Christian
1173 Via Lucero
Oceanside, CA 92056                          11487     9/9/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Coastal Serhoe
PO Box 1393
Yakima, WA 98907-1393                        17587    9/23/2020        24 Hour Fitness USA, Inc.             $172,149.41                                                                          $172,149.41
Coates, Michael L
751 South Weir Canyon Road, Suite 157
Anaheim, CA 92808                            13347    9/13/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Cobb, Lavone
1961 BrandyWine Rd APT 202
West Palm Beach, FL 33409                    25169    10/10/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cobb, Roy
8981 Butternut Lane
San Diego, CA 92123                          16479    9/18/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Cobb, Treven
1749 Armand Dr
Milpitas, CA 95035-6001                       6833     9/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
CobbleStone Systems Corp.
Attn: Mark Nastasi
428 S White Horse Pike
Lindenwold, NJ 08021                         15409    9/21/2020        24 Hour Fitness USA, Inc.              $27,246.43                                                                           $27,246.43
Coble, Rachel
1920 24th Street Northeast
Salem, OR 97301                               2316    7/28/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Coble, Travis
1920 24th st NE
Salem, OR 97301                               2338    7/28/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00


                                                                                        Page 304 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 305 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Coburn, Charles
PO Box 121743
San Diego, CA 92112                           26265    11/6/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Coburn, Paul Robert
1662 Lemonwood St
La Verne, CA 91750                            13514    9/13/2020     24 Hour Fitness Worldwide, Inc.              $123.97                                                                              $123.97
Coccimiglio, Jacqueline
6612 Highpoint Drive
Austin, TX 78723                               2742    8/12/2020    24 Hour Fitness United States, Inc.           $635.00                                                                              $635.00
Coccimiglio, Jacqueline
6612 Highpoint Drive
Austin, TX 78723                              25287    10/9/2020        24 Hour Fitness USA, Inc.                 $635.00                                                                              $635.00
COCHINWALA, SHARIK
3258 TRABUCO CT
SAN JOSE, CA 95135                            26092    10/30/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Cochran, Graciela
699 Los Altos Ave
Los Altos, CA 94022                            3708    8/28/2020        24 Hour Fitness USA, Inc.                 $797.97                                                                              $797.97
Cochran, Jacquelyn
415 Avenida Arlena
San Clemente, CA 92672                         4407    8/28/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cockerham, Amanda
7015 SW Hyland Way
Beaverton, OR 97008                             98     6/26/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Cockrell, Janice
4374 Fellows St.
Union City, CA 94587                          23400    10/2/2020     24 Hour Fitness Worldwide, Inc.              $928.00                                                                              $928.00
Cocks, Andrew
737 Calle Vallarta
San Clemente, CA 92673                        23817    10/2/2020     24 Hour Fitness Worldwide, Inc.              $166.10                                                                              $166.10
Coco, Salvatore
1227 Buena Vista Street, Suite E
Duarte, CA 91010                              13970    9/15/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Cocozzella, Cathy
11954 W. 75th Pl.
Arvada, CO 80005                              26777    11/27/2020       24 Hour Fitness USA, Inc.                  $83.98                                                                               $83.98
Coddaire, Johnny
22349 Lavender Bell Lane
Woodland Hills, CA 91367                      17976    9/26/2020     24 Hour Fitness Worldwide, Inc.               $34.99                                                                               $34.99
Coddington, Paula
8302 Treehouse Ln
Austin, TX 78749                               6389     9/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                           $240.00                            $240.00
Codron, Josh
100 Conifer Circle
Oak Park, CA 91377                             9915     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Cody, Jonathan J
6861 Moss Lane
North Richland Hills, TX 76182                 7197     9/3/2020     24 Hour Fitness Worldwide, Inc.               $80.57                                                                               $80.57




                                                                                         Page 305 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 306 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Coe, Darl
720 Patio St.
Aubrey, TX 76227                            22453    10/1/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Coe, Dennis
75 West Magna Vista Avenue
Arcadia, CA 91007                            9083     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
COE, LIZA J
75 West Magna Vista Avenue
Arcadia, CA 91007                            9210     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Coello, Carmen
990 Magnolia Ave. Apt # 3.
Millbrae , CA 94030                         25245    10/9/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                           $600.00                          $1,200.00
Coffey, Dylan Joshua
2010 N Funston Ave
Stockton, CA 95205                          24467    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00            $0.00                              $0.00
Coffey, Jeffery
32 Quiet Brook Ct
St. Charles, MO 63303                       11449     9/9/2020     24 Hour Fitness Worldwide, Inc.              $749.37                                                                              $749.37
COFFEY, PAMELA B.
15 PLUMERIA
IRVINE, CA 92620                            24772    10/7/2020     24 Hour Fitness Worldwide, Inc.                              $860.00                                                              $860.00
Coffman, Jason M.
56 Spring Valley Avenue
River Edge, NJ 07661                         8494     9/4/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
COFFREY, CHERYL
2010 N FUNSTON AVE
STOCKTON, CA 95205                          24455    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00        $1,500.00                                           $1,500.00
Cofie, Natalie
5608 Kansas St. Unit E
Houston, TX 77007                            7157     9/2/2020     24 Hour Fitness Worldwide, Inc.              $135.28                                                                              $135.28
Cofino, Laura
1120 Beall Landing Ct
Houston, TX 77008                            2475    7/31/2020     24 Hour Fitness Worldwide, Inc.              $469.76                                                                              $469.76
Cogburn, Alexandra A
1525 Bellnap Dr
Allen, TX 75013                             17671    9/22/2020    24 Hour Fitness United States, Inc.          $3,700.00                                                                           $3,700.00
Cogswell-Paschall, Melody
660 Allen Road
Coppell, TX 75019                           17341    9/22/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Cohen, Carolyn F
1229 Stanford St #3
Santa Monica, CA 90404                      19956    9/30/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Cohen, James
315 N. Fairview St
Burbank, CA 91505                            7827     9/4/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cohen, Jeanette
90 longfellow dr
Colonia, NJ 07067                            5820    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00




                                                                                       Page 306 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 307 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Cohen, Jeffrey
4739 Willis Avenue
Apartment 106
Sherman Oaks, CA 91403                         6176     9/4/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cohen, Lisa L
3357 Hermosa Way
Lafayette, CA 94549                           14326    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,198.00                                                                           $1,198.00
Cohen, Marcia L.
4330 Fair Oaks Boulevard
Sacramento, CA 95864                           2593    7/31/2020        24 Hour Fitness USA, Inc.                 $288.00                                                                              $288.00
Cohen, Nan E
4410 NE 187TH PL
Lake Forest Park, WA 98155                     9555     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,675.46                                                                           $1,675.46
Cohen, Nathan
1309 W Bay Ave
Newport Beach, CA 92661                        1228    7/14/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Cohen, Ness
1420 East 8th Street
Brooklyn, NY 11230                            13318    9/13/2020     24 Hour Fitness Worldwide, Inc.               $56.16                                                                               $56.16
Cohen, Ossie
65 Pine Ave #117
Long Beach, CA 90802                           3773    8/27/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Cohen, Richard S
11046 East Berry Avenue
Englewood, CO 80111-3906                       3186    8/13/2020              24 Denver LLC                       $110.22                                                                              $110.22
Cohen, Richard
2 Claridge Dr.
Apt. 5JE
Verona, NJ 07044                               7384     9/2/2020    24 Hour Fitness United States, Inc.            $15.00                                                                               $15.00
Cohenferrera, Esther
PO BOX 491803
Los Angeles, CA 90049                         10873     9/9/2020     24 Hour Fitness Worldwide, Inc.               $45.67                                                                               $45.67
Cohn, Katherine
8108 Foxberry Ln., Apt 1513
Pasadena, MD 21122                             836      7/6/2020     24 Hour Fitness Worldwide, Inc.             $1,796.09                                                                           $1,796.09
Cokas, Cathan
2377 Columbia Drive
Costa Mesa, CA 92626                           134     6/28/2020    24 Hour Fitness United States, Inc.            $31.99                                                                               $31.99
Colaizzi, Franco
308 Sandhurst St
Redwood CIty, CA 94065                        24173    10/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Colaizzi, Virna
308 Sandhurst St
Redwood CIty, CA 94065                        23870    10/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Colbert, Earl J
40 Princeville LN
Las Vegas, NV 89113                           12309    9/11/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Colborn, Susan
615 Creston Road
Berkeley, CA 94708                            18650    9/27/2020        24 Hour Fitness USA, Inc.                                 $213.70                                                              $213.70

                                                                                         Page 307 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 308 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
COLE, ANDREA
737 AMIGOS WAY #3C
NEWPORT BEACH, CA 92660                     15333    9/18/2020    24 Hour Fitness Worldwide, Inc.                                            $825.00                                             $825.00
Cole, Blanca
15109 Ramona Rd
Apple Valley, CA 92307                      25360    10/12/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Cole, Brian
1710 E. Stearns Ave.
La Habra, CA 90631                          11086     9/9/2020    24 Hour Fitness Worldwide, Inc.             $174.11                                                                            $174.11
Cole, Brian
1710 E. Stearns Ave.
La Habra, CA 90631                          17302    9/22/2020    24 Hour Fitness Worldwide, Inc.             $174.11                                                                            $174.11
Cole, Brian
1710 East Stearns Avenue
La Habra, CA 90631                          16660    9/22/2020    24 Hour Fitness Worldwide, Inc.             $166.92                                                                            $166.92
Cole, Carolyn
2420 N Catalina St
Los Angeles, CA 90027                       24475    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $770.00                                                              $770.00
Cole, Carolyn
2420 N Catalina St.
Los Angeles, CA 90027                        4940    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                             $847.00                            $847.00
Cole, Casey
2420 N Catalina St.
Los Angeles, CA 90027                        5918    8/31/2020    24 Hour Fitness Worldwide, Inc.          $1,639.99                                          $492.00                          $2,131.99
COLE, DAVID A.
C/O DARLING & WILSON, PC
1626 19TH ST., SUITE 23
BAKERSFIELD, CA 93301                       22635    10/2/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                            $900.00
Cole, Debra Jean
6241 Oak Lakes Ln.
Citrus Heights, CA 95621                    13284    9/14/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                            $299.99
Cole, Janis
223 S. E Street
Oxnard, CA 93030                            14055    9/14/2020    24 Hour Fitness Worldwide, Inc.          $1,817.00                                                                           $1,817.00
Cole, Jarrett D
3114 NE 57th Ave
Apt 46
Vancouver , WA 98661                        26325    11/10/2020   24 Hour Fitness Worldwide, Inc.             $480.00                                                                            $480.00
Cole, Jenny
1202 Hollow Creek Dr
APT 102
Austin, TX 78704-1984                        7795     9/5/2020    24 Hour Fitness Worldwide, Inc.             $229.99                                                                            $229.99
Cole, Laura J
4901 W 93rd Ave #1924
Westminster, CO 80031                       13184    9/12/2020    24 Hour Fitness Worldwide, Inc.              $40.25                                                                             $40.25
Cole, Linnea
8723 Washington Blvd SW
Lakewood, CA 98498-2632                     22383    10/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00




                                                                                    Page 308 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 309 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cole, Nicholas
8524 Gold Way
Everett, WA 98208                             4360    8/29/2020     24 Hour Fitness Worldwide, Inc.               $77.06                                                                               $77.06
Cole, Roland
361 Clinton Avenue
Apt 11C
Brooklyn, NY 11238                           10941     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $84.00                                                               $84.00
Cole, Ronald
1515 Shasta Drive #1511
Davis, CA 95616                              16220    9/17/2020     24 Hour Fitness Worldwide, Inc.              $497.00                                                                              $497.00
Cole, Sherry
9739 Croke Dr.
Thornton, CO 80260                            8979     9/5/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cole, William G.
2200 N. Westmoreland
Unit 214
Arlington, VA 22213                          16267    9/22/2020     24 Hour Fitness Worldwide, Inc.               $51.99                                                                               $51.99
Coleman, Cecily Dawn
7373 Broadway Apt 101
Lemon Grove, CA 91945                         1060     7/8/2020    24 Hour Fitness United States, Inc.                                             $25.52                                              $25.52
Coleman, Cecily
7373 Broadway Apt 101
Lemon Grove, CA 91945                         870      7/8/2020    24 Hour Fitness United States, Inc.             $6.80                                                                                $6.80
Coleman, Cecily
7373 Broadway Apt 101
Lemon Grove, CA 91945                         1006     7/8/2020    24 Hour Fitness United States, Inc.             $6.00                                                                                $6.00
Coleman, Cecily
7373 Broadway Apt 101
Lemon Grove, CA 91945                         1065     7/8/2020    24 Hour Fitness United States, Inc.            $29.99                                                                               $29.99
Coleman, Derrick
15 Westport
Irvine, CA 92620                             18192    9/26/2020     24 Hour Fitness Worldwide, Inc.               $67.11                                                                               $67.11
Coleman, Jonna, Mark, Shelby
6765 Corie Lane
West Hills, CA 91307                         20175    9/29/2020     24 Hour Fitness Worldwide, Inc.              $403.31                                                                              $403.31
Coleman, Meredyth
502 Liberty Street
Boonton, NJ 07005                             3127    8/12/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
COLEMAN, MICHAEL
                                             11356    9/10/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Coleman, Nicholas
3508 NE 151st CT
Vancouver, WA 98682                          27453     3/4/2021     24 Hour Fitness Worldwide, Inc.              $245.15                                                                              $245.15
Coleman, Venita
8002 Bosphorus Street
Houston, TX 77044                            14401    9/16/2020     24 Hour Fitness Worldwide, Inc.           $19,000.00                                                                           $19,000.00
Coles, Patrice
2010 Rachel Rdg
Cedar Park, TX 78613                          4106    8/27/2020              RS FIT NW LLC                       $456.00                                                                              $456.00


                                                                                        Page 309 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 310 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Coles, Patrice
2010 Rachel Rdg
Cedar Park, TX 78613                          4163    8/27/2020     24 Hour Fitness Worldwide, Inc.              $456.00                                                                              $456.00
Coles, Roddy
17070 SW Augusta Lane
Beaverton, OR 97003                          15512    9/18/2020     24 Hour Fitness Worldwide, Inc.              $810.00                                                                              $810.00
Colgan, Brendan
1815 SW 16th Ave
Apt 301
Portland, OR 97201                           21213    10/1/2020    24 Hour Fitness United States, Inc.          $1,823.90                                                                           $1,823.90
Colin, Sadrac
2453 Cherokee Park Place
Colorado Springs, CO 80915                   21869    10/1/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Colio, Sean
8055 Linda Isle Lane
Sacramento, CA 95831                          9260     9/7/2020        24 Hour Fitness USA, Inc.                 $149.99                                                                              $149.99
Collaco, Chistine M.
285 E Oakwood Blvd
Redwood City, CA 94061                       16514    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Collaco, Christine
285 E Oakwood Blvd
Redwood City, CA 94061                       18454    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Collado, Cooper Manuel
621 SW 96 AVE
Pembroke Pines, FL 33025                      4414    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $140.40                            $140.40
Collazo, Julia
1338 Buckwood Dr.
Orlando, FL 32806                            10384     9/8/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Colldeweih, Brandon
991 Sterling Circle
Folsom, CA 95630                             10827     9/8/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Collicott II, Roger
4760 Northmore Place
Oceanside, CA 92056                          24723    10/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $150.00                            $150.00
Collier, Demetrius L.
1607 Kains Avenue
Berkeley, Ca 94702                            7669     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,622.00                                                           $1,622.00
Collier, Donna
1067 Summit Trail
Escondido, CA 92025                           4727    9/30/2020     24 Hour Fitness Worldwide, Inc.              $174.00                                                                              $174.00
Collier, James
1067 Summit Trail
Escondido, CA 92025                           7053     9/4/2020     24 Hour Fitness Worldwide, Inc.              $187.50                                                                              $187.50
Collier, Krista
1572 Wedgewood Way
Upland, CA 91786                              9506     9/6/2020    24 Hour Fitness United States, Inc.           $430.00                                                                              $430.00
Collier, Michael J
5617 Kleberg Trail
Austin, TX 78747                             14374    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,872.00                                                                           $1,872.00


                                                                                        Page 310 of 1763
                                                                             Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 311 of 441


                                                                                                              Claim Register
                                                                                                           In re RS FIT NW LLC
                                                                                                           Case No. 20-11568

                                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                                 Amount                                           Amount           Amount
Collier, Tim
1572 Wedgewood Way
Upland, CA 91786                                                  7852     9/3/2020    24 Hour Fitness United States, Inc.            $30.00                                                                               $30.00
Collin County Tax Assessor / Collector (Collin County
Community College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                422     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $1,200.00                                           $1,200.00
Collin County Tax Assessor/Collector (City of McKinney)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                426     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $7,500.00                                           $7,500.00
Collin County Tax Assessor/Collector (City of Murphy)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                419     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $3,200.00                                           $3,200.00
Collin County Tax Assessor/Collector (City of Plano)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                432     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $3,800.00                                           $3,800.00
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                418     6/26/2020     24 Hour Fitness Worldwide, Inc.                                               $600.00                                             $600.00
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                413     6/26/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                417     6/26/2020     24 Hour Fitness Worldwide, Inc.                                               $300.00                                             $300.00
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                427     6/26/2020     24 Hour Fitness Worldwide, Inc.                                               $700.00                                             $700.00




                                                                                                            Page 311 of 1763
                                                                              Case 20-11568-KBO         Doc 72     Filed 04/19/21   Page 312 of 441


                                                                                                            Claim Register
                                                                                                         In re RS FIT NW LLC
                                                                                                         Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                       Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                 414     6/26/2020    24 Hour Fitness Worldwide, Inc.                                            $900.00                                             $900.00
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                 416     6/26/2020    24 Hour Fitness Worldwide, Inc.                                          $1,200.00                                           $1,200.00
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                 420     6/26/2020    24 Hour Fitness Worldwide, Inc.                                          $2,600.00                                           $2,600.00
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                 536     6/26/2020    24 Hour Fitness Worldwide, Inc.                                            $600.00                                             $600.00
Collin County Tax Assessor/Collector (McKinney Independent
School District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                 424     6/26/2020    24 Hour Fitness Worldwide, Inc.                                         $21,500.00                                          $21,500.00
Collin County Tax Assessor/Collector (Plano Independent School
District)
Abernathy, Roeder, Boyd & Hullet, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                 421     6/26/2020    24 Hour Fitness Worldwide, Inc.                                          $8,800.00                                           $8,800.00
Collin County Tax Assessor/Collector (Plano Independent School
District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                 428     6/26/2020    24 Hour Fitness Worldwide, Inc.                                         $11,000.00                                          $11,000.00
COLLIN COUNTY TAX ASSESSOR/COLLECTOR (Plano
Independent School District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                27032    12/11/2020   24 Hour Fitness Worldwide, Inc.                                         $13,375.24                                          $13,375.24
COLLIN COUNTY TAX ASSESSOR/COLLECTOR
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                27031    12/11/2020   24 Hour Fitness Worldwide, Inc.                                         $23,646.90                                          $23,646.90
Collin County Tax Assossor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                 425     6/26/2020    24 Hour Fitness Worldwide, Inc.                                          $1,500.00                                           $1,500.00

                                                                                                          Page 312 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21      Page 313 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Collins, Ashley
Casey Kaufman
Kaufman Law
4179 Piedmont Ave., 3rd Fl.
Oakland, CA 94611                            16552    9/28/2020        24 Hour Fitness USA, Inc.             $1,500,000.00                                                                      $1,500,000.00
Collins, Colby
18346 Arcola Bay Ln
Richmond, TX 77407                            3450    8/27/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
Collins, Cole
54 Ortalon Ave.
Santa Cruz, CA 95060                         23087    10/2/2020        24 Hour Fitness USA, Inc.                  $606.86                                                                             $606.86
Collins, DaRon P
5312 Cartwright Ave Apt 8 North
Hollywood, CA 91601                           4737    8/30/2020     24 Hour Fitness Worldwide, Inc.               $350.00                                                                             $350.00
Collins, Evangeline
5930 S. Fairfax Avenue
Los Angeles, CA 90056                         4465    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Collins, Evangeline
5930 S. Fairfax Avenue
Windsor Hills, CA 90056                       4297    8/28/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Collins, Francis
325 Franklin St
Apt. 37
San Francisco, CA 94102                      19440    9/28/2020          24 San Francisco LLC                      $60.00                                                                              $60.00
Collins, John
7111 Starlight Circle
Huntington Beach, CA 92637                   23650    10/2/2020        24 Hour Fitness USA, Inc.                $1,355.46                                                                           $1,355.46
Collins, Kathryn
731 Puerto Real Court
Las Vegas, NV 89138                           1717    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Collins, Linda Susan
6524 Silent Creek SE
Snoqualmie, WA 98065                         21720    10/1/2020     24 Hour Fitness Worldwide, Inc.               $814.00                                                                             $814.00
Collins, Lisa
3491 South Silver Springs Rd
Lafayette, CA 94549                          11451     9/9/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
Collins, Maria
28219 Clear Breeze Court
Spring, TX 77386                              3577    8/27/2020     24 Hour Fitness Worldwide, Inc.                $90.00                                                                              $90.00
Collins, Michael
108 Sagamore Road
Apt 5D
Tuckahoe, NY 10707                           19078    9/25/2020            24 New York LLC                        $100.00                                                                             $100.00
Collins, Naomi Jean
13008 Haas Avenue
Gardena, CA 90249                            17474    9/23/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Collins, Pamlin
4834 COURT RD
Houston, TX 77053                             4191    8/28/2020     24 Hour Fitness Worldwide, Inc.                $31.35                                                                              $31.35


                                                                                        Page 313 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21      Page 314 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Collins, Reginald W
4834 Court Rd
Houston, TX 77053                              4125    8/28/2020     24 Hour Fitness Worldwide, Inc.                $36.99                                                                              $36.99
Collins, Rose
P.O. Box 2951
Santa Rosa, CA 95405                           8964     9/5/2020     24 Hour Fitness Worldwide, Inc.               $270.00                                                                             $270.00
Collins, Taryn
10136 Washington Street
Bellflower, CA 90706                          16779    9/21/2020     24 Hour Fitness Worldwide, Inc.                $78.98                                                                              $78.98
Collins, Tom
3491 South Silver Springs Rd
Lafayette, CA 94549                           11272     9/9/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
Collins, Wendy
705 Montana Ct S
Keller, TX 76248                              19088    9/28/2020    24 Hour Fitness United States, Inc.            $304.89                                                                             $304.89
Collins, Yolanda
1 Rue Brittany
Foothill Ranch, CA 92610                      25415    10/13/2020    24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Collum, Justin
5624 NE Sandycrest Terrace
Portland, OR 97213                            25451    10/13/2020    24 Hour Fitness Worldwide, Inc.             $6,960.00                                                                           $6,960.00
COLMEMAN, CHRISTIAN
9500 ORIOLE DR
AUSTIN, TX 78753                              11612    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                             $24,000.00                         $24,000.00
Colombrito, Jessica
214 Reservoir Road
Parsippany, NJ 07054                           149     6/29/2020     24 Hour Fitness Worldwide, Inc.               $150.30                                                                             $150.30
Colombrito, Jessica
214 Reservoir Road
Parsippany, NJ 07054                          18694    9/25/2020     24 Hour Fitness Worldwide, Inc.               $150.30                                                                             $150.30
Colon, Marissa
642 Cardiff
Irvine, CA 92606                              12671    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                 $50.69                             $50.69
Colone, Edwin
103 Highview Drive
Woodland Park , NJ 07424                      23619    10/2/2020        24 Hour Fitness USA, Inc.                  $122.74                                                                             $122.74
Colorado Springs Fitness, LP
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                          3119    8/11/2020        24 Hour Fitness USA, Inc.             $1,399,949.63                                                                      $1,399,949.63
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                     2342    7/24/2020        24 Hour Fitness USA, Inc.                  $134.19                                                                             $134.19
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                     2399    7/24/2020        24 Hour Fitness USA, Inc.                $2,756.96                                                                           $2,756.96
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                     2405    7/24/2020        24 Hour Fitness USA, Inc.                $2,458.99                                                                           $2,458.99

                                                                                         Page 314 of 1763
                                                                  Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 315 of 441


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address             Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                             2410    7/24/2020       24 Hour Fitness USA, Inc.                $272.33                                                                            $272.33
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                             2912    8/10/2020       24 Hour Fitness USA, Inc.              $3,241.15                                                                          $3,241.15
Colpitts, Scott
5354 Castleford Court
Newark, CA 94560                                      24125    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                              $83.97                             $83.97
COLPITTS, YOKO
917 - 12TH AVE. E.
SEATTLE, WA 98102-4515                                21246    9/30/2020    24 Hour Fitness Worldwide, Inc.                          $1,729.45                                                           $1,729.45
Columbus Avenue II LLC
5214-F Diamond Heights Blvd.
Suite 828
San Francisco, CA 94131                               24348    10/2/2020       24 Hour Fitness USA, Inc.            $510,068.68                                                                        $510,068.68
Columbus, Leonard
975 Hancock Ave Apt 119
West Hollywood, CA 90069                              13457    9/13/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                            $220.00
Colville, Emily
6714 Los Verdes Drive #8
Rancho Palos Verdes, CA 90275                         11900    9/10/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Combs, Chandra
25780 Via Jacara Ct
Moreno Valley , CA 92551                              14039    9/14/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Combs, Ivonne Molina
16639 ALMADEN DRIVE
FONTANA, CA 92336                                     15917    9/25/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                            $360.00
Combs, Joseph
210 Hillside Ave
Rochester, NY 14610                                   26580    11/20/2020      24 Hour Fitness USA, Inc.                $449.99                                                                            $449.99
Combs-Hurtado, Athena Virginia
4307 Caswell Ave
Unit F
Austin, TX 78751                                      25617    10/15/2020   24 Hour Fitness Worldwide, Inc.             $108.22       $204.00                                                              $312.22
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmimgton, DE 19801                                  23798    10/2/2020            RS FIT NW LLC                   $298,053.54                                                                        $298,053.54
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23152    10/2/2020             RS FIT CA LLC                  $298,053.54                                                                        $298,053.54




                                                                                              Page 315 of 1763
                                                                  Case 20-11568-KBO           Doc 72       Filed 04/19/21   Page 316 of 441


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address             Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23551    10/2/2020    24 Hour Fitness United States, Inc.       $298,053.54                                                                          $298,053.54
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23721    10/2/2020            24 New York LLC                   $298,053.54                                                                          $298,053.54
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23800    10/2/2020          24 San Francisco LLC                $298,053.54                                                                          $298,053.54
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23855    10/2/2020     24 Hour Fitness Worldwide, Inc.          $298,053.54                                                                          $298,053.54
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  24532    10/2/2020      24 Hour Fitness Holdings LLC            $298,053.54                                                                          $298,053.54
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23443    10/2/2020           RS FIT Holdings LLC                $298,053.54                                                                          $298,053.54
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23570    10/2/2020         24 Hour Holdings II LLC              $298,053.54                                                                          $298,053.54
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23581    10/2/2020              24 Denver LLC                   $298,053.54                                                                          $298,053.54




                                                                                                 Page 316 of 1763
                                                                   Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 317 of 441


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address              Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmintgon, DE 19801                                   24577    10/2/2020        24 Hour Fitness USA, Inc.             $298,053.54                                                                          $298,053.54
Comeau, Lynne Renée
1201 Virginia Way
La Jolla, CA 92037                                     25409    10/13/2020    24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Comeau, Michelle
2023 SE Madison Street, Apt 1
Portland, OR 97214                                     19630    9/28/2020        24 Hour Fitness USA, Inc.                 $419.49                                                                              $419.49
Commercial Laundry 1 dba United Laundry & Linen CO.
PO Box 366
Cliffside Park, NJ 07010                                 95     6/22/2020     24 Hour Fitness Worldwide, Inc.           $41,136.64                                                                           $41,136.64
Commercial Laundry 1 dba United Laundry & Linen Co.
PO Box 366
Clifside Park, NJ 07010                                22262    10/1/2020        24 Hour Fitness USA, Inc.              $41,136.64                                                                           $41,136.64
Commonwealth Edison Company
ComEd Bankruptcy Department
1919 Swift Drive
Oak Brook, IL 60523                                     1772    7/16/2020     24 Hour Fitness Worldwide, Inc.              $837.22                                                                              $837.22
COMM-WORKS LLC
ATTN: DAVID TILLMAN
1405 XENIUM LANE N
SUITE 120
PLYMOUTH, MN 55441                                     21959    10/1/2020        24 Hour Fitness USA, Inc.             $333,932.37                                                                          $333,932.37
Compean, Carlos
17331 Red Oak Dr.
#43
Houston, TX 77090                                      24335    10/2/2020        24 Hour Fitness USA, Inc.                  $43.32                                                                               $43.32
Comstock, Courtney
2005 Clearfield Way
Carmichael, CA 95608                                   24052    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Comstock, Dave
22 Bendwood Drive
Sugarland, Tx 77478                                    10783     9/8/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Comstock, Susie Eisenberg-Argo
22 Bendwood Drive.
Sugar Land, TX 77478                                   11157     9/8/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Comunale, Scott
PO Box 880961
San Diego, CA 92168                                     6956     9/2/2020        24 Hour Fitness USA, Inc.                                $5,760.00                                                           $5,760.00
Comunale, Scott
PO Box 880961
San Diego, CA 92168                                    14114    9/14/2020        24 Hour Fitness USA, Inc.                $5,760.00                                                                           $5,760.00
Concepcion, Jadiye
3473 NE 4 St
Homestead, FL 33033                                    26063    10/29/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00


                                                                                                  Page 317 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 318 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Conder, William Aaron
1019 S 700 E Apt 3
Salt Lake City, UT 84105                    19914    9/29/2020     24 Hour Fitness Worldwide, Inc.             $146.00                                                                             $146.00
Conder, William Aaron
1019 S 700 E
Apt 3
Salt Lake City, UT 84105                    18890    9/29/2020     24 Hour Fitness Worldwide, Inc.             $146.00                                                                             $146.00
Condit, Chris E
237 W Montrose Ave
Salt Lake City, UT 84101                    25690    10/17/2020 24 Hour Fitness United States, Inc.                                                             $105.95                            $105.95
Condon, Linda A.
1051 Cascade Dr.
Sunnyvale, CA 94087-4003                    24988    10/7/2020     24 Hour Fitness Worldwide, Inc.                            $599.00                                                              $599.00
Condon, Richard
1051 Cascade Dr.
Sunnyvale, CA 94087-4003                    24991    10/7/2020     24 Hour Fitness Worldwide, Inc.                            $599.00                                                              $599.00
Cong Huyen, Tuyet Mai
1140 Alvernaz Dr
San Jose, CA 95121                           8806     9/4/2020     24 Hour Fitness Worldwide, Inc.              $70.00                                                                              $70.00
Conklin, Patrick
10000 Broadway Street
Apt. 1122
Pearland, TX 77584                          11035     9/9/2020     24 Hour Fitness Worldwide, Inc.              $37.57                                                                              $37.57
Conlan, Kurt
2975 Mountain View Drive
Laguna Beach,, CA 92651                      8954     9/5/2020     24 Hour Fitness Worldwide, Inc.              $32.00                                                                              $32.00
Conlan, Linda
2975 Mountain View Drive
Laguna Beach, CA 92651                       8689     9/5/2020     24 Hour Fitness Worldwide, Inc.              $32.00                                                                              $32.00
Conley, Dina D.
1165 Via Santa Paulo
Vista, CA 92081                              1424    7/13/2020     24 Hour Fitness Worldwide, Inc.             $960.00                                                                             $960.00
Conliffe, Rachael
96B Oregon Ave
Bronxville, NY 10708                         6723     9/2/2020     24 Hour Fitness Worldwide, Inc.           $1,020.00                                                                           $1,020.00
Conlin, David
4440 Grinnell Ave
Boulder, CO 80305                           14097    9/16/2020             24 Denver LLC                                      $808.00                                                              $808.00
Connall, Iva-Marie
24200 SW Brentwood Drive
West Linn, OR 97068                         16490    9/21/2020     24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Connall, Kyle
24200 SW Brentwood Drive
West Linn, OR 97068                         16021    9/21/2020     24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Connell, Hunter
646 Greenwich Street
San Francisco, CA 94133                     26236    11/6/2020     24 Hour Fitness Worldwide, Inc.             $125.97                                                                             $125.97
Connelly, Kenneth
5021 San Marino Cir
Lake Mary, FL 32746                         12211    9/12/2020     24 Hour Fitness Worldwide, Inc.             $450.00                                                                             $450.00

                                                                                      Page 318 of 1763
                                                              Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 319 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address       Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Connelly, Mori Jo
532 Del Mar Avenue
Pacifica, CA 94044                               14438    9/15/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                            $389.99
Conner, Jack C
136 S Park Way
Santa Cruz, CA 95062                              1882    7/20/2020     24 Hour Fitness Worldwide, Inc.               $89.98                                                                             $89.98
Conniff, Jacqueline
PO Box 1545
San Ramon, CA 94583                               4670    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $0.00                         $1,500.00                          $1,500.00
Conniff, Leonard
PO Box 1545
San Ramon, CA 94583                               8183     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                              $348.00                            $348.00
Connolly, Dan L.
855 Civic Center Dr #8
Santa Clara, CA 95050-3962                       24138    10/2/2020     24 Hour Fitness Worldwide, Inc.              $170.00                                                                            $170.00
Connolly, Julie
1678 E Jamison Pl
Centennial, CO 80122                             25485    10/13/2020 24 Hour Fitness United States, Inc.             $374.32                                                                            $374.32
Connolly, Rose
6194 Viceroy Way
Citrus Heights, CA 95610                          7378     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $0.00                           $150.00                            $150.00
Connor, Fallon
2601 La Frontera Blvd
Apt 3310
Round Rock, TX 78681                             25473    10/13/2020    24 Hour Fitness Worldwide, Inc.              $153.97                                                                            $153.97
Connors, Barbara
1030 Virginia Road
Fullerton, CA 92831                               2709    8/10/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                             $50.00
Connors, Rena
627 Rockhurst Trail
Keller, TX 76248                                 26481    11/17/2020    24 Hour Fitness Worldwide, Inc.              $396.00                                                                            $396.00
Conrad, Clair
129 Cleo Rand Lane
San Francisco, CA 94124                           8880     9/5/2020          24 San Francisco LLC                    $180.00                                                                            $180.00
Conrad, William
1592 Piscataway Road
Crownsville, MD 21032                             445      7/1/2020     24 Hour Fitness Worldwide, Inc.              $508.98                                                                            $508.98
Consentino, Mark
3001 North Spring Drive
Richardson, TX 75082                             10706     9/9/2020     24 Hour Fitness Worldwide, Inc.               $63.74                                                                             $63.74
Consolacion, Garry
2575 Alice Way
Pinole, CA 94564                                 24224    10/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                            $250.00
Consolidated Edison Company of New York, Inc.
CONSOLIDATED EDISON
BANKRUPTCY GROUP
4 IRVING PLACE 18TH FL
NEW YORK, NY 10003                                2418    7/27/2020     24 Hour Fitness Worldwide, Inc.           $9,916.83                                                                           $9,916.83




                                                                                           Page 319 of 1763
                                                          Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 320 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Constellation NewEnergy, Inc.
Strategic Credit Solutions
1310 Point Street
12th Floor
Baltimore, MD 21231                          23765    10/2/2020        24 Hour Fitness USA, Inc.                   $0.00                                             $0.00                              $0.00
Conte, John
c/o Marshall Rosenbach
11430 US Highway 1
N.Palm Beach, FL 33408                       24176    10/2/2020     24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                           $30,000.00
Contee, Caen
507 Haight Street
Apartment A
San Francisco, CA 94117                      26110    10/30/2020 24 Hour Fitness United States, Inc.             $133.97                                                                              $133.97
Conti, Anthony
2100 Heritage Ave 1160
Euless , TX 76039                             895      7/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Conti, Ronald D.
1288 Dos Hermanos Glen
Escondido, CA 92027                           4197    8/27/2020        24 Hour Fitness USA, Inc.                 $132.00                                                                              $132.00
Continental 1500 Rosecrans LLC
Attn: Director of Property Management
2041 Rosecrans Ave, Suite 200
El Segundo, CA 90245                         25047    10/5/2020        24 Hour Fitness USA, Inc.             $250,083.97                                                                          $250,083.97
Continental 1500 Rosecrans LLC
Attn: Director of Property Management
2041 Rosecrans Avenue, Suite 200
El Segundo, CA 90245                         23781    10/2/2020        24 Hour Fitness USA, Inc.             $250,083.97                                                                          $250,083.97
Contini, Mario V.
725 Camino De Celeste
Thousand Oaks, CA 91360                      20231    9/29/2020     24 Hour Fitness Worldwide, Inc.               $79.00                                                                               $79.00
Contini, Patricia D.
725 Camino De Celeste
Thousand Oaks, CA 91360                      19454    9/29/2020     24 Hour Fitness Worldwide, Inc.               $79.00                                                                               $79.00
Contreras Gomez, Christopher
Pro box 1455
el Segundo, CA 90245                          1855    7/21/2020        24 Hour Fitness USA, Inc.                $1,050.14                                                                           $1,050.14
Contreras, Andre
1839 Walnut Creek Ct
Westcovina, CA 91791                         15354    9/18/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Contreras, Chantel
1809 E Alondra Blvd
Compton, CA 90221                             9738     9/6/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Contreras, Daniel
1402 Tam O Shanter
Ontario, CA 91761                            22515    10/2/2020        24 Hour Fitness USA, Inc.                 $408.32                                                                              $408.32
Contreras, Erik
17705 Miller Falls Cove
Round Rock, TX 78681                          7454     9/4/2020    24 Hour Fitness United States, Inc.            $44.37                                                                               $44.37




                                                                                        Page 320 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 321 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Contreras, Frank
15845 Lawnhill Dr
La Mirada, CA 90638                            4066    8/28/2020     24 Hour Fitness Worldwide, Inc.              $871.00                                                                              $871.00
Contreras, Maria E.
6964 Riverboat Dr.
Eastvale, CA 91752                            12438     9/9/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Contreras, Nery
5976 Grazing Meadow Dr
Las Vegas, NV 89142                           12249    9/11/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Contreras, Susanna G
3091 Vesuvius Lane
San Jose, CA 95132                             8610     9/4/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Contreras, Valerie
7815 1/2 Duchess Dr
Whittier, CA 90606                             2103    7/22/2020    24 Hour Fitness United States, Inc.           $299.99                                                                              $299.99
CONVALECER, IRA
4934 HOLYOKE WAY
SACRAMENTO, CA 95841                          19319    9/27/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Conway, Christopher
1602 W. Catherine Dr.
Anaheim, CA 92801                             14849    9/17/2020     24 Hour Fitness Worldwide, Inc.              $383.99                                                                              $383.99
Cony, Keith
231 Valley Oaks Drive
Alamo, CA 94507                               19499    9/28/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Cook , Kristine
923 Blue Ridge Dr
Annapolis, MD 21409                           21301    10/1/2020     24 Hour Fitness Worldwide, Inc.              $335.00                                                                              $335.00
Cook III, Charles F.
1743 Lana Way
Manteca, CA 95337                              1432    7/13/2020     24 Hour Fitness Worldwide, Inc.                              $558.88                           $558.88                          $1,117.76
Cook Jr, Ezel
10124 Faywood St
Bellflower, CA 90706                           9721     9/8/2020     24 Hour Fitness Worldwide, Inc.               $29.99                                                                               $29.99
Cook, Aalyah
9830 Dale Ave
#142
Spring Valley, CA 91977                       21726    10/1/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Cook, Alexa
10635 Bernabe Drive
San Diego, CA 92129                           20436    10/2/2020    24 Hour Fitness United States, Inc.           $780.00                                                                              $780.00
Cook, Barbara
4319 Dahill Place
Alexandria, VA 22312                          13599    9/17/2020     24 Hour Fitness Worldwide, Inc.              $565.00                                                                              $565.00
Cook, Briana
443 S. Parfet Street
Lakewood, CO 80226                            10322     9/8/2020              24 Denver LLC                       $400.00                                                                              $400.00
Cook, Charles
14444 Terra Bella St #112
Panorama City, CA 91402                       22785    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00


                                                                                         Page 321 of 1763
                                                          Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 322 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Cook, Charles
14444 Terra Bella Street unit #112
Panorama City, CA 91402                       25092    10/6/2020    24 Hour Fitness Worldwide, Inc.              $649.99      $300.00          $649.99                                           $1,599.98
Cook, Joshua
2461 Highland Drive
Salt Lake City, UT 84106                      26575    11/20/2020   24 Hour Fitness Worldwide, Inc.               $29.99                                                                            $29.99
Cook, Larry
7456 Sandalwood Dr #17
Citrus Heights, CA 95621                      10062     9/7/2020       24 Hour Fitness USA, Inc.                                                              $1,156.36                          $1,156.36
Cook, Maria
118 Ambroise
Newport Beach, CA 92657                        546      7/3/2020    24 Hour Fitness Worldwide, Inc.               $41.99                                                                            $41.99
Cook, Michele
18449 Collins Street #6
Tarzana, CA 91356                             11791    9/10/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                           $250.00
Cook, Miki
8000 Niles Cove
Austin, TX 78737                              14962    9/17/2020    24 Hour Fitness Worldwide, Inc.              $315.50                                                                           $315.50
Cook, Nathan
6748 Hagen Blvd
El Cerrito, CA 94530                          15957    9/20/2020    24 Hour Fitness Worldwide, Inc.              $299.00                                                                           $299.00
Cook, Robin Ah
5767 Haleola St.
Honolulu, HI 96821                             374     6/30/2020         24 San Francisco LLC                    $892.16                                                                           $892.16
Cook, Tawny
5852 Lourdes Dr
Huntington Beach, CA 92649                     3705    8/28/2020       24 Hour Fitness USA, Inc.                  $24.99                                                                            $24.99
Cookenmaster, Anthony
14605 Mayer Ter
Rockville, MD 20853                           10058     9/8/2020       24 Hour Fitness USA, Inc.                 $499.99                                                                           $499.99
Coolbaugh, Eric
1760 Haydn Drive
Cardiff, CA 92007                              6167     9/1/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Coolbaugh, Kim
1760 Haydn Drive
Cardiff, CA 92007                              6859     9/1/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Coomaraswamy, Suzanna
10700 Ashton Cove
Austin, TX 78750                               2579     8/6/2020    24 Hour Fitness Worldwide, Inc.              $679.66                                                                           $679.66
Coomaraswamy, Suzanne
10700 Ashton Cove
Austin, TX 78750                              22740    9/29/2020    24 Hour Fitness Worldwide, Inc.              $679.66                                                                           $679.66
Coombs, Riyan
1231 S. Hill St #371
Los Angeles, CA 90015                         11987    9/10/2020       24 Hour Fitness USA, Inc.             $1,003.00                                                                           $1,003.00
COOMBS, SUSAN H
217 BRECKENWOOD WAY
SACRAMENTO, CA 95864                          21846    9/29/2020       24 Hour Fitness USA, Inc.                 $450.00                                                                           $450.00




                                                                                      Page 322 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21       Page 323 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
COON, TERESA
15029 SE SIEBEN CREEK DRIVE
CLACKAMAS, OR 97015                          5662    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                             $800.00                            $800.00
Cooney, Evelyn Marie
1683 Willow Creek Drive
San Jose, CA 95124-1951                     20471    9/30/2020    24 Hour Fitness Worldwide, Inc.            $50,000.00                                                                       $50,000.00
Coons, Tyler
7527 Maple Tree Way
Sacramento, CA 95831                        23861    10/2/2020    24 Hour Fitness Worldwide, Inc.               $200.00                                                                          $200.00
Cooper Jr, David
8541 Sun Sprite Ct
Elk Grove, CA 95624                          8879     9/5/2020    24 Hour Fitness Worldwide, Inc.                $99.00                                                                           $99.00
Cooper, Christopher
177 Drake Lane
Ledgewood, NJ 07852                          6092     9/3/2020    24 Hour Fitness Worldwide, Inc.                $50.11                                                                           $50.11
Cooper, David
459 Little River Way
Sacramento, CA 95831                         8537     9/4/2020    24 Hour Fitness Worldwide, Inc.               $250.00                                                                          $250.00
Cooper, Diana
7297 Sea Anchor Court
Las vegas , NV 89131                         3250    8/22/2020    24 Hour Fitness Worldwide, Inc.               $649.97                                                                          $649.97
Cooper, Georgia Louise
530 NW 23RD AVE
APT 202
PORTLAND, OR 97210                          24567    10/3/2020       24 Hour Fitness USA, Inc.                  $499.92                                                                          $499.92
Cooper, Idarry
867 119th St S
Parkland, WA 98444                          19805    9/28/2020    24 Hour Fitness Worldwide, Inc.               $125.55                                                                          $125.55
Cooper, Ira
1292 Hastings Street
Teaneck, NJ 07666                           13891    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $249.99                                                             $249.99
Cooper, James
7297 Sea Anchor Court
Las Vegas, NV 89131                          3274    8/22/2020    24 Hour Fitness Worldwide, Inc.               $699.96                                                                          $699.96
Cooper, Janice
44 CORTE ROYAL
MORAGA, CA 94556                             5250     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $49.00                                                              $49.00
Cooper, Janice
44 Corte Royal
Moraga, CA 94556                             6656     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $4,000.00                                                          $4,000.00
Cooper, John Ira
Law Office of Joseph May
Attorney for Creditor
1388 Sutter St #810
San Francisco, CA 94109                     16464    9/18/2020       24 Hour Fitness USA, Inc.            $10,000,000.00                                                                  $10,000,000.00
Cooper, John Ira
Law Office of Joseph May
Attorney for Creditor
1388 Sutter St #810
San Francisco, CA 94109                     23348    10/2/2020       24 Hour Fitness USA, Inc.            $10,000,000.00                                                                  $10,000,000.00

                                                                                    Page 323 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 324 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cooper, Matthew
616 Admiral Drive, #363
Annapolis, MD 21401                           5549    8/31/2020     24 Hour Fitness Worldwide, Inc.                               $51.99                                                               $51.99
Cooper, Robert
453 Howland Canal
Venice, CA 90291                             16747    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $299.99                                                              $299.99
Cooper, Shante
621 daffodil drive
Benicia, CA 94510                             5947     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Cooper, Sherri
2241 S State Highway 121
Apt 1034
Lewisville, TX 75067                          3015    8/10/2020     24 Hour Fitness Worldwide, Inc.              $239.06                                                                              $239.06
Cooper, Susan
10933 24th Dr. S.E.
Everett, WA 98208-4450                       14060    9/14/2020     24 Hour Fitness Worldwide, Inc.              $480.31                                                                              $480.31
Cooper-Barton, Willow
2209 Mathews St
Fort Collins, CO 80525                        2165    8/17/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Cooper-Barton, Willow
2209 Mathews St
Fort Collins, CO 80525                       16538    9/18/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Cooperman, Jack
1218 Kotenberg Ave
San Jose, CA 95125                            5751    8/31/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Cooper-Rosenberg, Anna
1625 Emmons Ave
Apt 6x
Brooklyn, NY 11235                           11978    9/10/2020     24 Hour Fitness Worldwide, Inc.               $19.74                                                                               $19.74
Coopersmith, Marc
452 Lindberg Cir.
Petaluma, CA 94952                            4514    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Coopersmith, Marc
452 Lindberg Cir.
Petaluma, CA 94952                            4924     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Coopersmith, Samuel
452 Lindberg Cir.
Petaluma, CA 94952                            5451    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Copeland, Barbara
630 Ocala Dr.
Nashville, TN 37211                          24218    10/2/2020    24 Hour Fitness United States, Inc.          $5,000.00                                                                           $5,000.00
Copeland, Dawn
7032 Sample Dr
The Colony, TX 75056                          2099    7/23/2020     24 Hour Fitness Worldwide, Inc.              $450.45                                                                              $450.45
Copeland, Dawn
7032 Sample Dr
The Colony, TX 75056                         18338    9/23/2020     24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92
COPELAND, USELL
667 VILLA STREET APT 3
Daly City, CA 94014                          25658    10/16/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00

                                                                                        Page 324 of 1763
                                                         Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 325 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Copen, Jessica
2637 Centinela Ave., #13
Santa Monica, CA 90405                       18966    9/29/2020    24 Hour Fitness Worldwide, Inc.              $764.40                                                                           $764.40
CoPool Sys, Inc.
c/o Guy Humphries, Esq.
7761 Shaffer Parkway
Suite 105
Littleton, CO 80127                          22983    10/2/2020       24 Hour Fitness USA, Inc.                                           $861,768.00                                         $861,768.00
CoPool Sys. Inc.
c/o Guy Humphries, Esq.
7761 Shaffer Parkway, Suite 105
Littleton, CO 80127                          23275    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $861,768.00                                         $861,768.00
Copperwood Square, LLC
c/o Property Management Advisors
Vickie Miller, Property Manager
1234-B East 17th Street
Santa Ana, CA 92701                          22142    10/1/2020       24 Hour Fitness USA, Inc.            $1,378,710.78                                                                    $1,378,710.78
Coppler, Kristina Jackson
23842 Via El Rocio
Mission Viejo, CA 92691                       625     6/30/2020    24 Hour Fitness Worldwide, Inc.              $221.10                                                                           $221.10
Coppola, Sophia
29 Apple Lane
Commack, NY 11725                            27265    1/13/2021    24 Hour Fitness Worldwide, Inc.              $225.00                                                                           $225.00
Corace, Michael V.
1973 Gerritsen Avenue
Brooklyn, NY 11229                           11964     9/9/2020           24 New York LLC                        $72.00                                                                            $72.00
Corbett, Barbara Fineberg
37 Hillgrass
Irvine, CA 92603                             19821    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,275.00                                                                         $1,275.00
Corbett, Felicia
256 Norcia Loop
Liberty Hill, TX 78642                       18184    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,239.00                                                                         $1,239.00
Corbett, Felicia
256 Norcia Loop
Liberty Hill, TX 78642                       23980    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,239.00                                                                         $1,239.00
Corbett, Joseph
8 Glamford Ave.
Port Washington, NY 11050                    15299    9/18/2020           24 New York LLC                    $52,000.00                                                                        $52,000.00
Corbin, Nicholas
9702 Summer Laurel LN
Houston, TX 77088                             7232     9/4/2020    24 Hour Fitness Worldwide, Inc.              $321.92                                                                           $321.92
CORBITT, JAMES THOMAS
420 KULA GULF WAY
APT 103
ALBANY, CA 94706                             15244    9/18/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                           $600.00
Corcoran, Candace
1036 Koko Uka Pla
Honolulu, HI 96825                           26964    12/9/2020         24 San Francisco LLC                  $1,768.62                                                                         $1,768.62




                                                                                     Page 325 of 1763
                                                         Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 326 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Corda, Jesica
917 Mace Av #1A
Bronx, NY 10469                              18560    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $96.98                                                                             $96.98
Cordell, Audrey
4855 Bella Pacific Row #123
San Diego, CA 92109                          24762    10/7/2020     24 Hour Fitness Worldwide, Inc.                $645.00                                                                            $645.00
Cordes, Andrew
425 Danrose Dr.
American Canyon, CA 94503                     7060     9/2/2020     24 Hour Fitness Worldwide, Inc.                $340.42                                                                            $340.42
Cordes, Susan E.
2013 La Salle Drive
San Mateo, CA 94403                          13731    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
Cordoba, Pedro Jose
7620 49th Ave W
Mukilteo, WA 98275                           17322    9/24/2020    24 Hour Fitness United States, Inc.             $220.00                                                                            $220.00
Cordon, Thomas
PO Box 2372
La Mesa, CA 91943-2372                       18780    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Cordova , Nicole Marquez
205 Chalet Woods PL
Campbell, CA 95008                           23796    10/2/2020        24 Hour Fitness USA, Inc.                                                                   $500.00                            $500.00
Cordova, Chara
537 Fairview Ave
Arcadia, CA 91007                            10798     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
CORE HEALTH & FITNESS LLC
4400 NE 77TH AVE
SUITE 300 ATTN: SY MARES
VANCOUVER, WA 98662                           2956     8/6/2020        24 Hour Fitness USA, Inc.             $642,466.69                                                                          $642,466.69
Corella , Nickole
2645 Hundred Knights Dr.
Lewisville , TX 75056                         4432    8/28/2020         24 Hour Holdings II LLC                    $374.95                                                                            $374.95
Coreris, Priscilla Paddy
1641 Gamay St.
Santa Rosa, CA 95403                          1229    7/13/2020     24 Hour Fitness Worldwide, Inc.                             $1,621.96                        $1,621.96                          $3,243.92
Coria, Teresa Tello
9040 Fremontia Ave
Fontana, CA 92335                            19646    9/28/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Corkery, Neal
1013 60th St.
Oakland, CA 94608                            22813    10/2/2020     24 Hour Fitness Worldwide, Inc.                $140.25                                                                            $140.25
Corl, Robert W
18724 Candace Loop
Pflugerville, TX 78660                        317      7/2/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Cormack, Scott R.
8701 Mesa Rd. #17
Santee, CA 92071                              7094     9/3/2020        24 Hour Fitness USA, Inc.                    $67.84                                                                             $67.84
Cormier, Sharon
38704 Fuller Drive
Palm Desert, CA 92260                        17326    9/24/2020     24 Hour Fitness Worldwide, Inc.                $150.00                                                                            $150.00


                                                                                        Page 326 of 1763
                                                            Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 327 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Cornejo, Angel
1717 Scott Rd #R
Burbank, CA 91504                               12738    9/13/2020     24 Hour Fitness Worldwide, Inc.               $76.00                                                                               $76.00
Cornejo, Jose
250 W Santa fe Ave Apt 315
Fullerton, CA 92832                              1278    7/12/2020     24 Hour Fitness Worldwide, Inc.               $40.94                                                                               $40.94
Cornejo, Miguel Dominguez
530 Mcintosh Street Apt A
Chula Vista, CA 91910                            8644     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Cornish, Reed
1730 Plaza Sol
San Jose, CA 95131                               8106     9/5/2020        24 Hour Fitness USA, Inc.                  $46.99                                                                               $46.99
Corodata Records Management, Inc
12375 Kerran ST
Poway, CA 92064                                 20589    9/29/2020        24 Hour Fitness USA, Inc.                                                $4,617.87                                           $4,617.87
Corodata Records Management, Inc
12375 Kerran St
Poway, CA 92064                                 20591    9/29/2020        24 Hour Fitness USA, Inc.                                               $53,880.12                                          $53,880.12
Corodata Shredding, Inc.
12375 Kerran St
Poway, CA 92064                                 20769    9/29/2020        24 Hour Fitness USA, Inc.                $1,818.49                                                                           $1,818.49
Corona III, Alfonso Gabriel
15078 Norton Street
San Leandro, CA 94579                           26817    12/2/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
CORONA, ALEJANDRO
198 HAIGHT ST
SAN FRANCISCO, CA 94102                         15136    9/18/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Corona, Christian
15078 Norton Street
San Leandro, CA 94579                           25323    10/13/2020    24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Corona, Nicholas
15078 Norton Street
San Leandro, CA 94579                           25326    10/13/2020    24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Corporate Center at Cornell Oaks Association
c/o Jones Lang LaSalle
15455 NW Greenbrier Parkway, Suite 245
Beaverton, OR 97006                             22254    10/1/2020        24 Hour Fitness USA, Inc.                $3,977.95                                                                           $3,977.95
Corral, Maria
515 Pasadena Ave.
Glendora, CA 91741                               4356    8/29/2020     24 Hour Fitness Worldwide, Inc.              $220.95                                                                              $220.95
Corrales, Cecilia
9067 Sycamore Ave. Unit 216
Montclair, CA 91763                             11191     9/8/2020     24 Hour Fitness Worldwide, Inc.              $881.99                                                                              $881.99
Corrales, Cecilia
9067 Sycamore Ave.
Unit 216
Montclair, CA 91763                              986      7/7/2020     24 Hour Fitness Worldwide, Inc.              $881.99                                                                              $881.99
Corrales, Claudia
2194 San Diego Ave
San Diego , CA 92110                            15097    9/18/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00

                                                                                           Page 327 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 328 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Correa, Carmen
9020 Pennylane
Fortworth, TX 76123                           10618     9/9/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Correa, Christopher
1123 S Casino Center Blvd. Unit #4
Las Vegas, NV 89104                            5512     9/1/2020     24 Hour Fitness Worldwide, Inc.                               $67.33                                                               $67.33
Correa, Maria
Thomas Luneau, Esq.
Casey Gerry Shenk Francavilla Blatt &
Penfield, LLP
110 Laurel Street
San Diego, CA 92101                           11832    9/10/2020        24 Hour Fitness USA, Inc.             $500,000.00                                                                          $500,000.00
Correa, Nubia
8348 Fiske Drive
Eastvale, CA 92880                            26466    11/16/2020    24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Correa, Teresa Castrellon
1614 N Banning Blvd
Wilmington, CA 90744                          19480    9/28/2020        24 Hour Fitness USA, Inc.                 $124.98                                                                              $124.98
Correll, Paul
3325 NE 49TH Ave.
Portland, OR 97213                             8221     9/5/2020     24 Hour Fitness Worldwide, Inc.               $96.50                                                                               $96.50
Corrieri, Don
201 S. Francisca Ave. #12
Redondo Beach, CA 90277                       10733     9/8/2020     24 Hour Fitness Worldwide, Inc.              $820.00                                                                              $820.00
Corrigan, Bethany
431 Winslow Dr
Corona, CA 92879                              26209    11/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Corrigan, Dakoda
938 Crescent Dr
Monrovia, CA 91016                             7896     9/4/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Corrigan, Renee L
12777 Coriander Ct
Rancho Cucamonga, CA 91739                     8638     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Corso, Kelly
38300 30th St East Apt# 309
Palmdale, CA 93550                            16593    9/22/2020    24 Hour Fitness United States, Inc.           $540.00                                                                              $540.00
Corso, Peter Dante
14 El Cajon
Irvine, CA 92602                              16821    9/21/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Corson, Clifford B
1401 Sharps Point Road
Annapolis, MD 21409                            397     6/25/2020     24 Hour Fitness Worldwide, Inc.                             $1,092.00                                                           $1,092.00
Cortes, Joshua
2418 62nd st se
Everett, WA 98203                             13289    9/15/2020     24 Hour Fitness Worldwide, Inc.               $34.99                                                                               $34.99
Cortes, Raul
3072 Shipping Avenue
Coconut Grove, FL 33133                        2368    7/22/2020     24 Hour Fitness Worldwide, Inc.              $347.25                                                                              $347.25




                                                                                         Page 328 of 1763
                                                         Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 329 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Cortes, Wilson
1814 East 14th Street
Brooklyn, NY 11229                           23643    10/2/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                           $100.00
Cortez, Alex
370 Imperial Way #223
Daly City, CA 94015                          16214    9/17/2020    24 Hour Fitness Worldwide, Inc.              $214.50                                                                           $214.50
Cortez, Edward
Burgsimpson Attorneys at Law
40 Inverness Drive
East Englewood, CO 80112                     23442    10/1/2020       24 Hour Fitness USA, Inc.            $150,000.00                                                                        $150,000.00
Cortez, Edward
Edward Cortez
c/o Burg Simpson Attorneys at Law
40 Inverness Dr. East
Englewood, CO 80112                          20732    9/30/2020       24 Hour Fitness USA, Inc.            $150,000.00                                                                        $150,000.00
Cortez, Irene
PO Box 370263
Montara, CA 94037                            12161    9/11/2020    24 Hour Fitness Worldwide, Inc.               $75.00                                                                            $75.00
Cortez, Jessica
24405 Katrina Ave.
Moreno Valley, CA 92551                       4886    8/31/2020    24 Hour Fitness Worldwide, Inc.               $49.00                                                                            $49.00
Cortez, Jessica
24405 Katrina Ave.
Moreno Valley, CA 92551                       5411    8/31/2020    24 Hour Fitness Worldwide, Inc.               $49.00                                                                            $49.00
CORTEZ, JOSE
4704 VIENTO DEL NORTE
SANTA FE, NM 87507                            7219     9/1/2020         24 San Francisco LLC                    $800.00                                                                           $800.00
Cortez, Karina I
8748 West Ave D8
Lancaster, CA 93536                          15843    9/22/2020    24 Hour Fitness Worldwide, Inc.                           $500.00                                                              $500.00
Cortez, Valerie Marie
5932 Roosevelt Dr.
Fontana, CA 92336                            17523    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                             $200.00                            $200.00
Cortinez, Rodrigo
8 Calle de Arena
Rancho Santa Margarita, CA 92688             17251    9/22/2020    24 Hour Fitness Worldwide, Inc.              $299.00                                                                           $299.00
Coryell, Cynthia Stone
Cynthia Stone-Coryell Trusts
6175 Janice Way
Arvada, CO 80004                             23336    10/2/2020            24 Denver LLC                     $1,715.98                                                                          $1,715.98
Cosby, Essie
272 Oakwood Circle
Martinez, CA 94533                            8563     9/4/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                            $99.00
Cosby, Karltric
3428 S Biscay Way
Aurora, CO 80013                              5827    8/31/2020            24 Denver LLC                                       $0.00            $0.00          $300.00                            $300.00
Cosentino, Erin Marie
7500 Shadowridge Run #16
Austin, TX 78749                             17857    9/24/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                           $600.00


                                                                                     Page 329 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 330 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
CoServ Electric
7701 S Stemmons
Corinth, TX 76210                             2763    8/10/2020       24 Hour Fitness USA, Inc.             $1,084.65                                                                           $1,084.65
CoServ Electric
7701 S Stemmons
Corinth, TX 76210                             3065    8/10/2020       24 Hour Fitness USA, Inc.                $971.86                                                                            $971.86
CoServ Electric
7701 S Stemmons
Corinth, TX 76210                             3085    8/10/2020       24 Hour Fitness USA, Inc.             $3,094.22                                                                           $3,094.22
CoServ Gas
7701 S Stemmons
Corinth, TX 76210                             2762    8/10/2020       24 Hour Fitness USA, Inc.                 $32.63                                                                             $32.63
CoServ Gas
7701 S Stemmons
Corinth, TX 76210                             3002     8/7/2020       24 Hour Fitness USA, Inc.                $203.55                                                                            $203.55
CoServ Gas
7701 S Stemmons
Corinth, TX 76210                             3046    8/10/2020       24 Hour Fitness USA, Inc.                $107.98                                                                            $107.98
Cosetti, Todd
119 Bountiful Court
Danville, CA 94526                           11087     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Cosgrove, Bradley
739 Golden Gate Ave.
Point Richmond, CA 94801                     25365    10/13/2020   24 Hour Fitness Worldwide, Inc.                           $700.00                                                              $700.00
Cosgrove, Robert
31132 Brooks St
Laguna Beach, CA 92651                        6058    8/31/2020    24 Hour Fitness Worldwide, Inc.          $1,345.08                                                                           $1,345.08
Cosio, Melissa
1830 Raspberry Place 139
San Ysidro, CA 92173                         12127     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Coslet, Jennifer
207 Old Forge Road
Millington, NJ 07946                         26684    11/25/2020   24 Hour Fitness Worldwide, Inc.             $435.75                                                                            $435.75
Costa, Maisha
510 15th ave
Paterson, NJ 07504                            6779     9/1/2020    24 Hour Fitness Worldwide, Inc.             $670.45                                                                            $670.45
Costan, Donna
6620 Curlew Terrace
Carlsbad, CA 92011                            6401     9/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Costantino, Stephen
1718 Navarre Ln
Henderson, NV 89014                           6579     9/2/2020    24 Hour Fitness Worldwide, Inc.          $1,400.00                                                                           $1,400.00
Costas, Becky
18447 Mecca St
Hesperia, CA 92345                           23501    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $900.00            $0.00                                             $900.00




                                                                                     Page 330 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 331 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Costco Wholesale Corporation
David D. Ferguson
Polsinelli PC
900 W. 48th Place
Suite 900
Kansas City, MO 94112                        19438    9/28/2020        24 Hour Fitness USA, Inc.         $188,700,000.00                                                                      $188,700,000.00
Costello, Mario
520 S 500 E Unit 117
Salt Lake City, UT 84102                      8874     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Costello, Nancy L.
155 North Berryline Circle
The Woodlands, TX 77381                      15809    9/22/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Costello, Peggy Slater
383 N. Waverly Street
Orange, CA 92866                              7532     9/3/2020    24 Hour Fitness United States, Inc.          $3,000.00                                                                           $3,000.00
Costello, Tom
155 N. Berryline Circle
The Woodlands, TX 77381                      16321    9/22/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Costenbader, Noreen
398 Shaw Rd.
Walnut Creek, CA 94597                       14227    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,360.00                                                                           $1,360.00
Costoya, Jose
20200 SW 316th St
Homestead, FL 33030                          10074     9/8/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cotant, Lawrence
8426 Pastori Way
Sacramento, CA 95828                          7253     9/4/2020     24 Hour Fitness Worldwide, Inc.              $449.94                                                                              $449.94
COTE, JARROD PAUL
479 G ST
CHULA VISTA, CA 91910                         5608    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                $419.88                            $419.88
Cotham, Shannon
716 High Ridge Dr
Friendswood, TX 77546                         3022     8/7/2020     24 Hour Fitness Worldwide, Inc.              $127.11                                                                              $127.11
Cotter, Judith R
3038 Pike Drive
Riva, MD 21140                               19433    9/25/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cotterman, Rebecca Faith
8317 Applewood Ct
Orangevale, CA 95662                          5013    8/30/2020     24 Hour Fitness Worldwide, Inc.              $508.88                                                                              $508.88
Cottle, Evelyn Heidi
4506 Wildroot Court
Colorado Springs, CO 80908                   25374    10/13/2020    24 Hour Fitness Worldwide, Inc.              $633.52                                                                              $633.52
Cotton, Elizabeth
713 S. Cherry Grove Ave
Apartment #204
Annapolis, MD 21401                          24984    10/5/2020        24 Hour Fitness USA, Inc.                                $1,225.00                                                           $1,225.00
COTTON, MERWIN
4690 REFUGIO COURT
CAMARILLO, CA 93012                          24290    10/6/2020    24 Hour Fitness United States, Inc.                                              $0.00          $900.00                            $900.00


                                                                                        Page 331 of 1763
                                                                     Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 332 of 441


                                                                                                      Claim Register
                                                                                                   In re RS FIT NW LLC
                                                                                                   Case No. 20-11568

                                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address              Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                                         Amount                                           Amount           Amount
Cotton, Saundra Lynn
1201 W 130th St
Compton, CA 90222                                        14202    9/15/2020     24 Hour Fitness Worldwide, Inc.               $33.06                                                                               $33.06
Cotton, Saundra Lynn
1201 W 130th St.
Compton, CA 90222                                        14149    9/15/2020     24 Hour Fitness Worldwide, Inc.               $33.06                                                                               $33.06
Couch, Pamela
998 Magnolia Avenue
Larkspur, CA 94939                                        5011    8/31/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Couch, Ted
3921 E Fourth Plain Blvd #13
Vancouver, WA 98661                                       6489     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $100.00                                                              $100.00
Couch, Tommie
8711 Creekland View Drive Apt 13205
Fort Worth, TX 76244                                     14311    9/16/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Coughenour, Amanda
1611 Hotel Circle S., #a306
San Diego, CA 92108                                       4110    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Coughin, Perri
3026 Hurley Way #38
Sacramento, CA 95864                                     13522    9/13/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Coulibaly, Julie C.
1767 Via Redondo
San Lorenzo, CA 94580                                    22241    10/1/2020     24 Hour Fitness Worldwide, Inc.               $24.99                                                                               $24.99
Coullahan, Delaney
20861 Shell Harbor Circle
Huntington Beach, CA 92646                               22365    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Coultas, Marjorie D.
2015 Buckingham Pl.
Glendale, CA 91206                                       14600    9/16/2020    24 Hour Fitness United States, Inc.                           $936.00                                                              $936.00
COULTER, LORRAINE
2560 HARRISON DR
CHINO VALLEY, AZ 86323                                   12902    9/14/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Countee, Stacy
3582 Cedar Ridge Lane
Corona, CA 92881                                         26350    11/11/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
County of Orange
PO Box 4515
Santa Ana, CA 92702                                       2928    8/18/2020     24 Hour Fitness Worldwide, Inc.                          $407,632.30                                                          $407,632.30
County of San Bernardino
Office of the Tax Collector
268 West Hospitality Lane, 1st Floor
San Bernardino, CA 92415                                  2950     8/5/2020     24 Hour Fitness Worldwide, Inc.          $118,806.42                                                                          $118,806.42
County of Santa Clara Department of Tax & Collections
852 N. First St
San Jose, CA 95112                                        8329     9/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Courteau, Nicolette
18374 Mount Lassen Drive
Castro Valley, CA 94552                                  25747    10/20/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00


                                                                                                    Page 332 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 333 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Courtney, J. Craig
2881 Prestwick Court
Fairfield, CA 94534                          10634     9/7/2020    24 Hour Fitness Worldwide, Inc.        $25,000.00                                                                           $25,000.00
Courts, Michelle
2015 Burbank Avenue NW
Olympia, WA 98502                            25704    10/17/2020   24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Cousin-Haggerty, Kiesha
130 Garibaldi Dr
Vallejo, CA 94589                            11710     9/9/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Couturier, Bruce Paul
4856 Longcove Drive
Stockton, CA 95219                           16355    9/27/2020    24 Hour Fitness Worldwide, Inc.             $660.00                                                                            $660.00
Couturier, Stephanie A.
4856 Longcove Drive
Stockton, CA 95219                           18848    9/27/2020    24 Hour Fitness Worldwide, Inc.             $660.00                                                                            $660.00
Covacevich, Mario J
5061 River Glen Drive
Las Vegas, NV 89103                          19889    9/29/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Covaleksy, Jeffrey
1693 Sutter St
Livermore, CA 94551                           8422     9/5/2020    24 Hour Fitness Worldwide, Inc.             $639.00                                                                            $639.00
COVALL, DIANE M
82 FRUSTUCK AVENUE
FAIRFAX, CA 94930                             8400     9/3/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Covall, R. Matthew
PO BOX 893
Fairfax, CA 94978                            10643     9/7/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Covall, Ronald
P.O. Box 893
Fairfax, CA 94978                             8540     9/3/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Cover, Joyce
29 Cedarlake
Irvine, CA 92614                             14586    9/16/2020    24 Hour Fitness Worldwide, Inc.                           $800.00                                                              $800.00
Coverdill, Jayson
3604 sugarloaf ct.
palmdale, CA 93550                            4809    8/30/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Covington, Jordan
17934 151st Way NE
Woodinville, WA 98072                         7256     9/2/2020    24 Hour Fitness Worldwide, Inc.              $53.92                                                                             $53.92
Covington, Michelle
12817 NE 102nd St
Vancouver, WA 98682                           4889    8/31/2020    24 Hour Fitness Worldwide, Inc.             $891.00                                                                            $891.00
Cowan, Brianne
1161 NW Overton St unit 1102
Portland, OR 97209                           18601    9/26/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                            $150.00
Cowdrey, Kelly
2428 Chandler Ave. Unit 4
Simi Valley, CA 93065                         6992     9/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99




                                                                                     Page 333 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 334 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cowell, Kristen
1948 Hanscom Dr.
South Pasadena, CA 91030                     10205     9/8/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Cowell, Michael A
2121 W. Imperial Hwy
E213
La Habra, CA 90631                           10774     9/8/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Cowell, Shimoya
41 South 8th Avenue
3rd Floor
Mount Vernon, NY 10550                       19733    9/29/2020     24 Hour Fitness Worldwide, Inc.              $142.49                                                                              $142.49
Cowger, Lydia
636 Hewitt ST
San Fernando, Ca 91340                       22489    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Cowherd, Michelle
PO Box 2092
Missouri City, TX 77459                      23620    10/2/2020     24 Hour Fitness Worldwide, Inc.              $107.00                                                                              $107.00
Cowles, Felicia
105 Craig St.
Baytown, TX 77521                             7634     9/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Cowles, William A.
3060 E Flora Pl
Denver, CO 80210                              8238     9/4/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Cowper, Cary
784 Lakemont Place, Unit 9
San Ramon, CA 94582                          23419    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,471.36                                                                           $1,471.36
Cowper, Heather
2565 Mardell Way
Mountain View, CA 94043                      16304    9/18/2020        24 Hour Fitness USA, Inc.                  $88.00                                                                               $88.00
Cox, Casey Andrew
85 Lancelot Drive
Palm Coast, FL 32137                         17606    9/23/2020        24 Hour Fitness USA, Inc.                                $6,626.56                                                           $6,626.56
Cox, Christopher
8 Old Ranch Rd
Laguna Niguel, CA 92677                       3945    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $111.49                                                              $111.49
Cox, Cindi Ann
11862 Holyoak ln
Garden Grove, CA 92840                       25066    10/6/2020     24 Hour Fitness Worldwide, Inc.              $222.00                                                                              $222.00
Cox, Courtney
2611 Avenue D
Katy, TX 77493                                2396     8/6/2020     24 Hour Fitness Worldwide, Inc.               $69.72                                                                               $69.72
Cox, Kelly
301 Cron Way
Placentia, CA 92870                           698     7/13/2020    24 Hour Fitness United States, Inc.            $81.88                                                                               $81.88
Cox, Patrick
3922 SE 31st Ave
Portland, OR 97202                            4930    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Cox, Vanessa
4218 Wild Plum Dr.
Carrollton, TX 75010                          2587     8/3/2020    24 Hour Fitness United States, Inc.           $636.31                                                                              $636.31

                                                                                        Page 334 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 335 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cox, Vanessa
4218 Wild Plum Dr.
Carrollton, TX 75010                         16232    9/18/2020    24 Hour Fitness United States, Inc.           $636.31                                                                              $636.31
Coyne, Melissa
1265 N Downing St. Apt 208
Denver, CO 80218                              2319    7/27/2020        24 Hour Fitness USA, Inc.                 $111.00                                                                              $111.00
Coyt, Miguel
13451 1/2 filmore st
Pacima, CA 91331                              1834    7/16/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                         $1,000.00                          $1,000.00
CPTC 24HF LLC
Ronald J. Sommers, Nathan Sommers Jacobs
2800 Post Oak Blvd. #6100
Houston, TX 77056                            24488    10/2/2020        24 Hour Fitness USA, Inc.             $407,594.06                                                                          $407,594.06
Crabtree, Autumn
7328 104th St E
Puyallup, WA 98373                            3226    8/21/2020        24 Hour Fitness USA, Inc.                 $962.72                                                                              $962.72
Crabtree, Carol
7821 E. Ring St.
Long Beach, CA 90808-3153                    13987    9/14/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Crabtree, Todd A
PO Box 8132
Mission Hills, CA 91346                      24263    10/2/2020     24 Hour Fitness Worldwide, Inc.              $660.00                                                                              $660.00
Crabtree, Todd W.
PO Box 8132
Mission Hills, CA 91346                      23766    10/2/2020     24 Hour Fitness Worldwide, Inc.              $660.00                                                                              $660.00
Craciun, Filip
6946 Bertrand Ave.
Reseda, CA 91335                              9473     9/6/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Craft, Jennifer
971 County Road 4700
Dayton, TX 77535                              1300    7/24/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Craft, Ruth
1132 Severnview Drive
Crownsville, MD 21032                        24539    10/2/2020    24 Hour Fitness United States, Inc.           $819.00                                                                              $819.00
Craig , Courtney J.
2881 Prestwick Court
Fairfield, CA 94534                          10155     9/7/2020     24 Hour Fitness Worldwide, Inc.           $25,000.00                                                                           $25,000.00
Craig, Billy
3199 Painted Lake Circle, Apt 301
The Colony, TX 75066                         17405    9/28/2020     24 Hour Fitness Worldwide, Inc.              $165.40                                                                              $165.40
Craig, Jeff A
349 S. Sinclair Ave
Stockton, CA 95215                           18621    9/24/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Craig, Marie
20120 2nd Dr SE
Unit A
Bothell, WA 98012                             9502     9/5/2020        24 Hour Fitness USA, Inc.                 $286.66                                                                              $286.66
Craig, Nancy L.
349 S. Sinclair Ave
Stockton, CA 95215                           18575    9/24/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00

                                                                                        Page 335 of 1763
                                                           Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 336 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Craig, Vince
6875 Diamond Glen Dr.
Reno, NV 89523                                  4424    8/28/2020     24 Hour Fitness Worldwide, Inc.              $409.00                                                                              $409.00
CRalley, Mary A
2686 Blossom St
Simi Valley, CA 93063                           5647     9/2/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Cram, David
3001 Vinson Ln
Plano, TX 75093                                14643    9/16/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Cramer, Amy J
1420 Agape Way
Lafayette, CO 80026                            26691    11/25/2020    24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Cramer, Gloria J.
330 Broadview Lane
Annapolis, MD 21401-7240                       13489    9/13/2020     24 Hour Fitness Worldwide, Inc.             $4,949.95                                                                           $4,949.95
Cramer, Levi
421 E 4th St.
Cheyenne, WY 82007                              4421    8/28/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Cramer, Myron L.
330 Broadview Lane
Annapolis, MD 21401-7240                       13491    9/13/2020     24 Hour Fitness Worldwide, Inc.             $4,949.95                                                                           $4,949.95
Cramer, Pamela
8014 Canterbury Way
Buena Park, CA 90620                            8681     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                 $97.90                             $97.90
Crandall, Craig
4948 Sleeping Indian Road
Fallbrook, CA 92028                             9499     9/5/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Crandall, Lori
4948 Sleeping Indian Road
Fallbrook, CA 92028                             9397     9/5/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Crandall, Scott King
26410 HWY 254 #42
Redcrest, CA 95569                             23076    10/2/2020    24 Hour Fitness United States, Inc.           $131.57                                                                              $131.57
Crandell, Ana
2023 N Orange Olive Rd
Orange, CA 92865                               16084    9/21/2020     24 Hour Fitness Worldwide, Inc.                $9.69                                                                                $9.69
Crandell, Linda
3900 Main Street
Fair Oaks, CA 95628                             8750     9/4/2020        24 Hour Fitness USA, Inc.                                $1,060.00                                                           $1,060.00
Crane Court, LLC
C/o Nazareth Enterprises, Inc.
800 South B Street, Suite 100
San Mateo, CA 94401                            17724    9/23/2020        24 Hour Fitness USA, Inc.             $460,337.62                                                                          $460,337.62
Crane, Bob
10065 Burchell Rd
Gilroy, CA 95020                               23858    10/2/2020        24 Hour Fitness USA, Inc.                $1,540.00                                                                           $1,540.00
Crane, Brian
7 Sunburst
Irvine, CA 92603                                7791     9/4/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00


                                                                                          Page 336 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 337 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Crane, Bruce
2920 Ave R #267
Brooklyn, NY 11229                            24644    10/5/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                            $144.00
Crane, Ellen
7 Sunburst
Irvine, CA 92603                               7602     9/4/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Craveiro, Marcela
3610 Oak Avenue
Miami, FL 33133                               15374    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Craven, Jennifer N
207 Devia Drive
Newbury Park, CA 91320                        19107    10/1/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Craven, Mitch
207 Devia Drive
Newbury Park, CA 91320                        21484    10/1/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Cravens, Chantal
602 W Maple Ave
Monrovia, CA 91016                            17036    9/24/2020    24 Hour Fitness Worldwide, Inc.             $116.67                                                                            $116.67
Craver, Eric
2303 Denridge
Houston, TX 77038                             22317    10/1/2020    24 Hour Fitness Worldwide, Inc.             $190.52                                                                            $190.52
Crawford, Analise
1321 Homestead Ave
Walnut Creek , CA 94598                       12674    9/11/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Crawford, Charles W
4262 Nando Ct
Castro Valley, CA 94546                       24635    10/2/2020    24 Hour Fitness Worldwide, Inc.          $2,500.00                                                                           $2,500.00
Crawford, Dorelene
2502 Island Drive NW
Olympia, WA 98502                             18439    9/27/2020    24 Hour Fitness Worldwide, Inc.             $655.80                                                                            $655.80
CRAWFORD, DOROTHY J.
2075 NAVARRO AVENUE
PASADENA, CA 91103                            25120    10/7/2020    24 Hour Fitness Worldwide, Inc.             $272.70                                                                            $272.70
Crawford, John
114 Buxton Circle
Pleasant Hill, CA 94523                       20484    9/30/2020    24 Hour Fitness Worldwide, Inc.              $57.89                                                                             $57.89
Crawford, Mieko
1343 Thermal Ave.
San Diego, CA 92154                            4051    8/28/2020    24 Hour Fitness Worldwide, Inc.             $102.00                                                                            $102.00
Creach, Ulrike
38787 Almaden Place
Fremont, CA 94536                             24516    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,008.00                                                                           $1,008.00
Crecelius, Elena
46-051 Konohiki St. Apt 3753
Kaneohe, HI 96744                              1948    7/20/2020       24 Hour Fitness USA, Inc.                              $175.88                                                              $175.88
Creecy, Edwin Jared
4501 Venton Place
Lanham, MD 20706                              14865    9/17/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00




                                                                                      Page 337 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21      Page 338 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Creno-Whiting, Vickie
12863 So. Maple Spring Rd
Riverton, UT 84096                            23159    10/1/2020    24 Hour Fitness Worldwide, Inc.           $10,435.30                                                                        $10,435.30
Crespi, Michael
864 Grand Ave #441
San Diego, CA 92109                            7617     9/3/2020       24 Hour Fitness USA, Inc.                 $110.22                                                                           $110.22
Crespo, Angel
610 Donald Place
Roselle Park, NJ 07204                        23127    10/6/2020           24 New York LLC                       $132.96                                                                           $132.96
Crespo, Elika
5016 SW 131 Ave
Miramar, FL 33027                              2250    7/23/2020    24 Hour Fitness Worldwide, Inc.            $1,138.00                                                                         $1,138.00
Crespo, Marta
570 West 172nd Street
Apt 5B
New York, NY 10032                             8786     9/5/2020           24 New York LLC                       $434.00                                                                           $434.00
Cress, Christopher
17330 NE 195th St
Woodinville, WA 98072                         26313    11/10/2020   24 Hour Fitness Worldwide, Inc.               $86.00                                                                            $86.00
Cressman, Kevin
7040 SE Clatsop St
Portland, OR 97206                            19707    9/28/2020    24 Hour Fitness Worldwide, Inc.              $207.96                                                                           $207.96
Cretcher, Donna
2744 Cantor Drive
Morgan HIll, CA 95037                          4949    8/31/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                           $500.00
Creveling, Judy A
5620 Lake Lizzie Dr
St. Cloud, FL 34771                           23417    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $375.00                            $375.00
Crews, Saundra
155 Crary Ave, Apt 6H
Mount Vernon, NY 10550                         5046    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $32.33          $32.33                                              $64.66
Cribari, Cortney
939 Quarterhorse Ln
Oak Park, CA 91377                             1608    7/14/2020    24 Hour Fitness Worldwide, Inc.            $1,590.00                                                                         $1,590.00
CRICQ PLANO TRUST
ATTN: JACK HYSLIP
PO BOX 1169
CENTER HARBOR, NH 03226                       23397    10/1/2020       24 Hour Fitness USA, Inc.            $2,986,258.95                                                                    $2,986,258.95
Crimson 1031 Portfolio, LLC
c/o Katharine Battaia Clark
Thompson Coburn LLP
1919 McKinney, Suite 100
Dallas , TX 75201                             23520    10/2/2020       24 Hour Fitness USA, Inc.                            $152,068.04                                                        $152,068.04
Crimson 1031 Portfolio, LLC
Thompson Coburn LLP
c/o Katharine Battaia Clark
1919 McKinney, Suite 100
Dallas, TX 75201                              23675    10/2/2020       24 Hour Fitness USA, Inc.            $1,326,095.32                                                  $152,068.04       $1,478,163.36




                                                                                      Page 338 of 1763
                                                       Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 339 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
CRIMSON RELP SPRINGWOODS 24HFP, LLC
ATTN: DON THOMAS
1980 POST OAK BLVD
SUITE 1600
HOUSTON, TX 77056                          23736    10/2/2020        24 Hour Fitness USA, Inc.             $117,070.66                                                                          $117,070.66
Crippen, Alyssa
2866 Tarah Hills Drive
San Pablo, CA 94806                        16526    9/27/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Crisafulli, Anthony
1640 Marathon Dr
Las Vegas, NV 89108                        13868    9/14/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                           $300.00                          $1,000.00
Crisamore, Mike
2114 Shadybriar Dr
Houston, TX 77077                          19182    9/25/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Crisantos, Gilbert
5184 Salisbury Way
Ontario, CA 91762                           7291     9/4/2020        24 Hour Fitness USA, Inc.                 $166.03                                                                              $166.03
Crisp, Jackson
240 E. Silverado Ranch Blvd.
Apt 1273
Las Vegas, NV 89183                        14879    9/17/2020     24 Hour Fitness Worldwide, Inc.              $155.36                                                                              $155.36
Crispin, Lincy
1 Rustic Ridge Road
Apt A20
Little Falls, NJ 07424                      1744    7/15/2020     24 Hour Fitness Worldwide, Inc.                              $731.99                                                              $731.99
Criss, Miles A
2411 S. Baldwin Ave. Unit E
Arcadia, CA 91007                          17861    9/24/2020     24 Hour Fitness Worldwide, Inc.              $127.96                                                                              $127.96
Crissey, Jonathan
1511 Nettie
Leander, TX 78641                           7733     9/4/2020        24 Hour Fitness USA, Inc.                 $117.00                                                                              $117.00
Cristofani, Daniel B
1024 SW Main St Apt 636
Portland, OR 97205-2419                    16971    9/22/2020        24 Hour Fitness USA, Inc.                                 $499.92                                                              $499.92
Cristofani, Daniel B.
1024 SW Main St Apt 636
Portland, OR 97205-2419                    16714    9/21/2020        24 Hour Fitness USA, Inc.                                 $499.92                                                              $499.92
Crittenden, Barbara
19107 Oatfield Rd
Gladstone, OR 97027                        23292    10/2/2020     24 Hour Fitness Worldwide, Inc.              $143.97                                                                              $143.97
Crittenden, Dale
19107 Oatfield Rd
Gladstone, Oregon 97027                    23420    10/2/2020     24 Hour Fitness Worldwide, Inc.              $138.17                                                                              $138.17
Crocker, Benjamin H
5286 E Hamilton Ave
Castle Rock, CO 80104                       6094     9/2/2020     24 Hour Fitness Worldwide, Inc.              $101.41                                                                              $101.41
Crocker, Tamara L.
2940 NE 32nd Place
Portland, OR 97212                         18535    9/22/2020     24 Hour Fitness Worldwide, Inc.              $498.00                                                                              $498.00


                                                                                      Page 339 of 1763
                                                         Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 340 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Crockett, Jeffrey B
6055 SW 92 Street
Miami, FL 33156                               1779    7/16/2020    24 Hour Fitness Worldwide, Inc.              $774.00                                                                           $774.00
Crockett, Jeffrey B.
6055 SW 92 Street
Miami, FL 33156                               1539    7/17/2020    24 Hour Fitness Worldwide, Inc.              $774.00                                                                           $774.00
Crockett, Jeffrey B.
6055 SW 92 Street
Miami, FL 33156                               1773    7/16/2020    24 Hour Fitness Worldwide, Inc.              $774.00                                                                           $774.00
Crockett, Jeffrey
2601 South Bayshore Drive, Penthouse
Miami, FL 33133                               2234    7/17/2020    24 Hour Fitness Worldwide, Inc.              $860.00                                                                           $860.00
Crockett, Susan
23 Warmspring
Irvine, CA 92614                             11253     9/9/2020    24 Hour Fitness Worldwide, Inc.              $499.92                                                                           $499.92
Croft, Cindy
22246 Eucalyptus Lane
Lake Forest, CA 92630                        11851    9/11/2020       24 Hour Fitness USA, Inc.                                               $103.20                                             $103.20
Croft, Jonathan
29337 Harpoon Way
Hayward, CA 94544                            27168    12/28/2020        24 San Francisco LLC                                $1,030.00                                                           $1,030.00
Crofts, Joseph M
8307 239th St E
Graham, WA 98338                              6643     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $516.50                                                              $516.50
Croll, Julie
4182 Wells St.
Pleasanton, CA 94566                         26105    10/30/2020   24 Hour Fitness Worldwide, Inc.               $33.00                                                                            $33.00
Cromer, Lina
1616 SW Elmgrove St
Seattle, WA 98106                            27159    12/23/2020      24 Hour Fitness USA, Inc.             $1,506.16                                                                           $1,506.16
Cromosini, Joseph
107 Roadrunner Lane
Fountain Valley, CA 92708                    27210     1/5/2021    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Cronenwalt, Steven
1346 Forest Street
Denver, CO 80220-2555                         8389     9/4/2020    24 Hour Fitness Worldwide, Inc.              $116.91                                                                           $116.91
Cronin, Pamela A
405 Primrose Road #212
Burlingame, CA 94010                         19508    9/28/2020    24 Hour Fitness Worldwide, Inc.          $1,548.00                                                                           $1,548.00
Cronquist, Ruth
4409 Onyx Ct.
Bakersfield, CA 93308                        21865    9/29/2020    24 Hour Fitness Worldwide, Inc.         $25,000.00                                                                          $25,000.00
Cronquist, Steven
4409 Onyx Ct.
Bakersfield, CA 93308                        21854    9/29/2020    24 Hour Fitness Worldwide, Inc.         $25,000.00                                                                          $25,000.00
Crooks, Kevin
45 N Elliot Place 8F
Brooklyn, NY 11205                            7345     9/3/2020    24 Hour Fitness Worldwide, Inc.               $63.98                                                                            $63.98




                                                                                     Page 340 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 341 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Crook-Wilson, Susan
25 Brunswick Ct
Vallejo, CA 94591                             13664    9/14/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Croom, Jordan
1653 W Tudor St
Rialto, CA 92377                              25988    10/26/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Croom, Zsaquez
Law Offices of Joseph Ryan
3055 Wilshire Blvd. Ste 1120
Los Angeles, CA 90010                         19899    10/1/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Croom, Zsaquez
Law Offices of Joseph Ryan
3055 Wilshire Blvd. Ste 1120
Los Angeles, CA 90010                         25018    10/5/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Crosby, Jacqueline
1225 Lawton Street
San Francisco, CA 94122                       15562    9/19/2020    24 Hour Fitness United States, Inc.           $973.88                                                                              $973.88
Crosby, Julia
1225 Lawton Street
San Francisco, CA 94122                       15595    9/19/2020        24 Hour Fitness USA, Inc.                 $848.48                                                                              $848.48
Crosby, Vanessa
443 West Anderson Strreet
Hackensack, NJ 07601                           5688    8/31/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Crosland, Leslee
151 East Midvillage Blvd #1-316
Sandy, UT 84070                               16558    9/21/2020     24 Hour Fitness Worldwide, Inc.              $171.85                          $171.85                                             $343.70
Crosley, Dane
24437 Indian Hill lane
West Hills, CA 91307                          19605    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Cross, Amy
21515 Placerita Canyon Rd. Spc #1
Newhall, CA 91321                             14841    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $485.00                                                              $485.00
Cross, John
1319 Sylvan Creek Bend
Lewisville, TX 75067                           2796    8/10/2020    24 Hour Fitness United States, Inc.           $126.61                                                                              $126.61
Crossen, Kayla
7225 Potomac St.
Riverside, CA 92504                           17168    9/22/2020     24 Hour Fitness Worldwide, Inc.              $697.50                                                                              $697.50
Crossfield, Ryan
3743 South Canfield Ave
#305
Los Angeles, CA 90034                         15651    9/19/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Crossley, Roxanne
1015 Glasgow Place
Danville, CA 94526                            17187    9/22/2020     24 Hour Fitness Worldwide, Inc.             $3,096.00                                                                           $3,096.00
Crosson, Jeffrey
1790 Panay Circle
Costa Mesa, CA 92626                           5255    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00




                                                                                         Page 341 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 342 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Crosson, Justin
1790 Panay Circle
Costa Mesa, CA 92626                          5245    8/30/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                            $600.00
Crosson, Megan
1790 Panay Circle
Costa Mesa, CA 92626                          5253    8/30/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                            $600.00
Crouchet-Faux, Bryce
1025 Ocean Ave. #205
Santa Monica, CA 90403                       10416     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Crow, Ken
13351 W. Dakota Ave.
Lakewood, CO 80228                           14441    9/16/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00
Crowbridge, Anne
7607 Redmont Drive
Arlington, TX 76001                          18308    9/27/2020    24 Hour Fitness Worldwide, Inc.          $1,016.00                                                                           $1,016.00
Crowder, Cheri
844 Oakglade Drive
Monrovia, CA 91016                           10197     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                              $89.95                             $89.95
Crowder, Eric
679 Genessee Street
Annapolis, MD 21401                           3067    8/11/2020    24 Hour Fitness Worldwide, Inc.             $563.99                                                                            $563.99
Crowder, Rebecca
679 Genessee Street
Annapolis, MD 21401                           2647    8/11/2020    24 Hour Fitness Worldwide, Inc.             $563.99                                                                            $563.99
Crowell, Chyna
1939 E Linda Vista Avenue
Ventura, CA 93001                            15177    9/17/2020    24 Hour Fitness Worldwide, Inc.              $44.56                                                                             $44.56
Crowfoot, Karen
7106 Maple St
Longmont, CO 80504                           11135     9/9/2020    24 Hour Fitness Worldwide, Inc.             $540.00                                                                            $540.00
Crowley Independent School District
c/o Perdue Brandon Fielder et al
Ebony Cobb
500 East Border St
Suite 640
Arlington, TX 76010                           368     6/24/2020       24 Hour Fitness USA, Inc.                                             $7,801.74                                           $7,801.74
Crowley, Aubree
1035 Lonsdale Drive
Vista, CA 92084                              22161    9/30/2020    24 Hour Fitness Worldwide, Inc.                           $580.00                                                              $580.00
Crowley, Caitlin
40970 Alton Ct.
Temecula, CA 92591                           24407    10/2/2020    24 Hour Fitness Worldwide, Inc.              $33.59                                                                             $33.59
Crowley, Cheryl C
21201 Kittridge Street Apartment 11101
Woodland Hills, CA 91303                     20822    9/30/2020    24 Hour Fitness Worldwide, Inc.              $90.95                                                                             $90.95
Crowley, Jeffrey
1399 Ninth Ave
Apt 308
San Diego, CA 92101                          25495    10/13/2020   24 Hour Fitness Worldwide, Inc.          $1,085.00                                                                           $1,085.00


                                                                                     Page 342 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 343 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Crowley, Kenton
40970 Alton Court
Temecula, CA 92591-6948                       9337     9/5/2020    24 Hour Fitness Worldwide, Inc.                          $1,600.00                                                           $1,600.00
Crowley, Therese M
120 Maple Street
Dumont, NJ 07628                              8912     9/5/2020    24 Hour Fitness Worldwide, Inc.                           $217.46                                                              $217.46
Croyle, Mary
P.O. Box 448
San Carlos, CA 94070                         20334    9/29/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Crum, Alexander
47 Sanders Ranch Road
Moraga, CA 94556                             10497     9/8/2020    24 Hour Fitness Worldwide, Inc.                           $308.00                                                              $308.00
Crum, Christopher
47 Sanders Ranch Road
Moraga, CA 94556                              9754     9/8/2020    24 Hour Fitness Worldwide, Inc.                           $308.00                                                              $308.00
Crum, Susan S
167 Redwood Ave
Carlsbad, CA 92008-4052                      23261    10/2/2020    24 Hour Fitness Worldwide, Inc.             $633.97                                                                            $633.97
Crum, Vicki
47 Sanders Ranch Road
Moraga, CA 94556                             10447     9/8/2020    24 Hour Fitness Worldwide, Inc.                           $308.00                                                              $308.00
Crump, Christopher M.
1583 Cordilleras Road
Redwood City, CA 94062                        8861     9/4/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                            $699.00
Crump, Givon
Michael J. Joyce, Esq.
The Law Offices of Joyce, LLC
1225 King Street, Suite 800
Wilmington, DE 19801                          1216    7/10/2020       24 Hour Fitness USA, Inc.                  $0.00                                                                              $0.00
Crump, Heidie
12614 C Bar Drive
Santa Fe, TX 77510                           21676    10/2/2020    24 Hour Fitness Worldwide, Inc.             $373.33                                                                            $373.33
Crumrine, Christopher David
11020 W. 65th Way
Arvada, CO 80004                              1316    7/13/2020    24 Hour Fitness Worldwide, Inc.                          $1,655.94                                                           $1,655.94
Crumrine, Christopher David
11020 W. 65th Way
Arvada, CO 80004                             24840    10/5/2020            24 Denver LLC                                    $1,655.94                                                           $1,655.94
Cruz Palacios, Roberto M
5700 Carissa ave
Bakersfield, CA 93309                        26141    11/2/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Cruz Ruiz, Roberto Carlos
8500 148th Av. NE, Apt #A1001
Redmond, WA 98052                            13857    9/14/2020    24 Hour Fitness Worldwide, Inc.              $86.48                                                                             $86.48
Cruz, Alexander
1298 Valdez Way
Fremont, CA 94539                             8250     9/5/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Cruz, Angela
11771 Westview Pkwy
San Diego , CA 92126                         13352    9/15/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00

                                                                                     Page 343 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 344 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Cruz, Angelito Dela
4302 Rawhide Way
Oceanside, CA 92057                         15463    9/18/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Cruz, Caren
8222 Circle C
Buena Park, CA 90621                         4637    8/29/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Cruz, Christopher
11771 Westview Parkway
San Diego, CA 92126                         13859    9/16/2020     24 Hour Fitness Worldwide, Inc.              $945.32                                                                              $945.32
Cruz, Claudia
2011 S Bannock Street
Denver, CO 80223                            11497     9/9/2020     24 Hour Fitness Worldwide, Inc.              $533.50                                                                              $533.50
Cruz, Delicia
33790 Willow Haven Lane #106
Murrieta, CA 92563                           6614     9/1/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Cruz, Edward
250 S Pasadena Ave
Unit 1081
Pasadena, CA 91105                           7170     9/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cruz, Ervin
636 East Mowry Ct.
Homestead , FL 33030                        27518     4/6/2021     24 Hour Fitness Worldwide, Inc.               $89.00                                                                               $89.00
Cruz, Guido
16200 Arrow Blvd APT 110D
Fontana, CA 92335                           27026    12/11/2020    24 Hour Fitness Worldwide, Inc.           $20,000.00                                                                           $20,000.00
CRUZ, IGNACIO
550 ORANGE AVE
UNIT 316
LONG BEACH, CA 90802                        26021    10/27/2020    24 Hour Fitness Worldwide, Inc.             $1,379.84                                                                           $1,379.84
Cruz, Jesse
11942 Louise Ave #3
Los Angeles, CA 90066                       13073    9/12/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Cruz, Julia
8222 Circle C
Buena Par, CA 90621                          4507    8/29/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Cruz, Kelly V.
224 Eliot St
Santa Paula, CA 93060                        5894     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Cruz, Leo J
16795 Aliso Dr
Fontana, CA 92337                            8616     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Cruz, Lliesa
2816 Tramanto Drive
San Carlos, CA 94070                         1183     7/9/2020    24 Hour Fitness United States, Inc.           $161.96                                                                              $161.96
Cruz, Lliesa
2816 Tramanto Drive
San Carlos, CA 94070                        19108    9/24/2020     24 Hour Fitness Worldwide, Inc.              $161.96                                                                              $161.96
Cruz, Nona A.
2136 Pueblo Circle
Las Vegas, NV 89169                          8164     9/3/2020     24 Hour Fitness Worldwide, Inc.             $5,940.00                                                                           $5,940.00

                                                                                       Page 344 of 1763
                                                            Case 20-11568-KBO           Doc 72     Filed 04/19/21      Page 345 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Cruz, Ray
11101 Eton Ave
Chatsworth, CA 91311                            25200    10/9/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Cruz, Richard Thomas
747 Amana Street, Apt 507
Honolulu, HI 96814                              19932    9/30/2020        24 Hour Fitness USA, Inc.                  $200.00                                                                             $200.00
Cruz, Ryan
2882 Buena Crest Ct
San Jose, CA 95121                              15145    9/17/2020    24 Hour Fitness United States, Inc.             $49.98                                                                              $49.98
Cruz, Silvia Contreras
4612 N. Trujillo Dr.
Covina, CA 91722                                25377    10/12/2020    24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Cryer, Greg
711 Berkshire Dr
Prosper, TX 75078                                7528     9/3/2020    24 Hour Fitness United States, Inc.            $150.00                                                                             $150.00
Csaszi, Andrea N
2557 Marjo Court
Oceanside, CA 92056                              2727    8/14/2020     24 Hour Fitness Worldwide, Inc.                $39.99                                                                              $39.99
Csaszi, Andrea
2557 Marjo Court
Oceanside, CA 92056                              1525    7/16/2020     24 Hour Fitness Worldwide, Inc.                $39.99                                                                              $39.99
CSG Systems, Inc.
Polsinelli PC
Attn: Shanti Katona
222 Delaware Avenue, Suite 1101
Wilmington, DE 19801                            19354    9/28/2020        24 Hour Fitness USA, Inc.               $48,920.06                                                                          $48,920.06
CSRA 5901 Golden Triangle Master Lessee, LLC
Kevin M. Lippman, Esq.
Munsch Hardt Kopf & Harr, P.C.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                20637    9/30/2020    24 Hour Fitness United States, Inc.       $1,419,767.30                                                                      $1,419,767.30
CSRA 5901 Golden Triangle Master Lessee, LLC
Kevin M. Lippman, Esq.
Munsch Hardt Kopf & Harr, P.C.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                24688    10/2/2020        24 Hour Fitness USA, Inc.             $1,419,767.30                                                                      $1,419,767.30
CSRA 5901 Golden Triangle Master Lessee, LLC
Munsch Hardt Kopf & Harr, P.C.
Kevin M. Lippman, Esq.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                20639    9/30/2020        24 Hour Fitness USA, Inc.             $1,419,767.30                                                                      $1,419,767.30
CSRA 5901 Golden Triangle Master Lessee, LLC
Munsch Hardt Kopf & Harr, P.C.
Kevin M. Lippman, Esq.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                24612    10/2/2020    24 Hour Fitness United States, Inc.       $1,419,767.30                                                                      $1,419,767.30
Cu, Vy
555 Mission Rock St Unit 533
San Francisco, CA 94158                         17930    9/24/2020     24 Hour Fitness Worldwide, Inc.               $288.00                                                                             $288.00


                                                                                           Page 345 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 346 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Cuadra, Teresa
PO Box 761
Yonkers, NY 10703                             18473    9/27/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Cuadrado, Ana M.
119 Cumberland Rd
Glendale, CA 91202                            26184    11/2/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Cuaresma, Delmira Silva
24444 Plummer Court
Hayward, CA 94545                             17374    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Cuaresma, Rauyl Corrales
24444 Plummer Court
Hayward, CA 94545                             17750    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Cuccia de Campos, Vitor
19401 Parthenia St, Apt #3058
Northridge, CA 91324                          16810    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                                $140.97                            $140.97
Cuccinello, Steve A.
541 North Fairview St
Burbank, CA 91505                             11013     9/8/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Cuellar, Abel
PO Box 1253
Lomita, CA 90717                              23998    10/2/2020     24 Hour Fitness Worldwide, Inc.              $990.00                                                                              $990.00
Cuellar, Emmanuel
13013 Newport st
Hesperia, CA 92344                            19207    9/27/2020     24 Hour Fitness Worldwide, Inc.              $162.00                                                                              $162.00
CUENTO, STEPHANNE
2522 Breanna Way
Garland, TX 75040                              4456    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Cueto, Maria
9349 Bocina Ln, Apt. A
Atascadero, CA 93422                          25705    10/17/2020    24 Hour Fitness Worldwide, Inc.               $95.97                                                                               $95.97
Cueto, Ryan
17201 10th Ave. NE
Shoreline, WA 98155                           20975    9/30/2020     24 Hour Fitness Worldwide, Inc.              $612.94                                                                              $612.94
Cueva, Carlos R
3133 Abbey Road
Carrollton, TX 75007                          19968    9/29/2020     24 Hour Fitness Worldwide, Inc.              $241.59                                                                              $241.59
Cuevas, Cecilia Jimenez
PO Box 2031
Beaverton, OR 97075                           15370    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Cuevas, Kathy
2144 Bowdoin St.
Corona, CA 92878                              13600    9/13/2020     24 Hour Fitness Worldwide, Inc.               $22.89                                                                               $22.89
Cuff, Judy
9464 Podell Ave.
San Diego, CA 92123                            2566    7/30/2020     24 Hour Fitness Worldwide, Inc.              $560.00                                                                              $560.00
Cuff, Ryan
9464 Podell Ave
San Diego, CA 92123                           13278    9/14/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99




                                                                                         Page 346 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 347 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Cui, Anthony
4124 Larkspur St
Lake Elsinore, CA 92530                     26502    11/18/2020 24 Hour Fitness United States, Inc.            $179.94                                                                             $179.94
Cui, Dixuchang
6500 Harbor Town Dr.
Apt 2706
Houston, TX 77036                           13432    9/13/2020     24 Hour Fitness Worldwide, Inc.             $329.00                                                                             $329.00
Cui, Dongmiao
338 Main Street, Unit 12F
San Francisco, CA 94105                     26280    11/9/2020       24 Hour Fitness Holdings LLC                            $1,380.00                                                           $1,380.00
CUI, JIANHAO
2834 E ROSEMARY DR
WEST COVINA, CA 91791                        7876     9/3/2020     24 Hour Fitness Worldwide, Inc.                            $699.00                                                              $699.00
Cui, Jingyuan
728 Bristol Dr
Mansfield, TX 76063                          4158    8/28/2020        24 Hour Fitness USA, Inc.                               $415.67                                                              $415.67
Cui, Tan
124 Bay 13th Street
Brooklyn, NY 11214                           1883    7/17/2020     24 Hour Fitness Worldwide, Inc.             $120.00                                                                             $120.00
Cui, Yanlin
1431 Manhattan Beach Blvd
Apt D
Manhattan Beach, CA 90266-6155              19430    9/28/2020        24 Hour Fitness USA, Inc.                $649.99                                                                             $649.99
Cui, Yongjiang
2834 E Rosemary Dr
West Covina, CA 91791                        8309     9/3/2020     24 Hour Fitness Worldwide, Inc.                            $699.00                                                              $699.00
Cui, Yongzai
318 51ST ST APT309
WEST NEW YORK , NJ 07093                    20525    9/30/2020     24 Hour Fitness Worldwide, Inc.           $1,847.82                                                                           $1,847.82
Cui, Yongzai
540 Glen Ave Apt B
Palisades Park, NJ 07650                    18466    9/30/2020     24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Cui, Ziqian
8800 Lombard Pl. Apt. 1207
San Diego, CA 92122                          7452     9/2/2020     24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Culajay, Heidy J
6631 Wilbur Ave #30
Reseda, CA 91335                            26830    12/2/2020     24 Hour Fitness Worldwide, Inc.             $150.00                                                                             $150.00
Culhaci, Irem
37 Monstad Street
Aliso Viejo, CA 92656                       26037    10/27/2020    24 Hour Fitness Worldwide, Inc.             $437.43                                                                             $437.43
Culhane, Lorraine M
301 Shadow Walk
Falls Church, VA 22046                      23233    10/2/2020     24 Hour Fitness Worldwide, Inc.             $324.00                                                                             $324.00
Cullar, Jewdith
3319 Pearsall Ave
Bronx, NY 10469                              9836     9/7/2020     24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
CULLARI, ALEJANDRO
812 wheelwood ave
hurst, tx 76053                              1659    7/23/2020     24 Hour Fitness Worldwide, Inc.           $1,800.00                                                                           $1,800.00

                                                                                      Page 347 of 1763
                                                         Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 348 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cullaro, Claudia
510 Peekskill Hollow Rd
Putnam Valley, NY 10579                       6585     9/1/2020         24 Hour Holdings II LLC                     $51.99                                                                             $51.99
Cullen, Brian
3224 Avenue M
Brooklyn, NY 11232                            2171     8/3/2020     24 Hour Fitness Worldwide, Inc.                $240.00                                                                            $240.00
Cullen, Brian
3224 Avenue M
Brooklyn, NY 11232                           16182    9/17/2020    24 Hour Fitness United States, Inc.             $240.00                                                                            $240.00
Cullen, Paulette
3317 S Woodland Pl
Santa Ana, CA 92707                           8350     9/5/2020     24 Hour Fitness Worldwide, Inc.                $525.30                                                                            $525.30
Culling, Claudia
3731 Islander Walk
Oxnard, CA 93035                             11951    9/10/2020     24 Hour Fitness Worldwide, Inc.                             $1,095.00                                                           $1,095.00
Cully, Kristin R
12369 Madison Court
Thornton, CO 80241                             40     6/29/2020     24 Hour Fitness Worldwide, Inc.                $249.96                                                                            $249.96
Culp, Rebecca L
1099 Fernwood Pacific Dr
Topanga, CA 90290                            24117    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,823.90                                                                           $1,823.90
Culture Foundry LLC
600 N 36th St Ste 200
Seattle, WA 98103                              92     6/22/2020     24 Hour Fitness Worldwide, Inc.           $18,375.00                                           $949.00                         $19,324.00
Culver, Shirley K
3790 Tomahawk Lane
San Diego, CA 92117                          19890    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,577.00                                                                           $1,577.00
Cumberbatch, Ronald G
36 Spring Pond Dr.
Ossining, NY 10562                            9851     9/8/2020     24 Hour Fitness Worldwide, Inc.                $150.00                                                                            $150.00
Cummings, Charlene
7932 Lost Creek Rd
Mansfield, TX 76063                          10224     9/7/2020        24 Hour Fitness USA, Inc.                   $400.00                                                                            $400.00
Cummings, June
137 San Fernando Ave
Oxnard, CA 93035                             11699     9/9/2020     24 Hour Fitness Worldwide, Inc.                $161.00                                                                            $161.00
Cummings, Michael
137 San Fernando Ave
Oxnard, CA 93035                             12119     9/9/2020     24 Hour Fitness Worldwide, Inc.                $161.00                                                                            $161.00
Cummings, Patricia L.
2457 Tour Edition Drive
Henderson, NV 89074                           1866    7/21/2020        24 Hour Fitness USA, Inc.                $1,120.00                                                                           $1,120.00
Cummings, Travis
1470 Munich Ave
Parker, CO 80134                             20982    10/1/2020     24 Hour Fitness Worldwide, Inc.                $132.27                                                                            $132.27
Cummins, Laura
PO Box 246
Saddle River, NJ 07458                       22141    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00




                                                                                        Page 348 of 1763
                                                       Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 349 of 441


                                                                                     Claim Register
                                                                                  In re RS FIT NW LLC
                                                                                  Case No. 20-11568

                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                   Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                       Amount                                           Amount           Amount
Cummiskey, Myra Elizabeth
4191 Emerald St
Oakland, CA 94609                           605      7/7/2020         24 San Francisco LLC                    $600.00                                                                           $600.00
Cuney, Greta R.
114 Riverbreeze Court
Dickinson, TX 77539                         3143    8/16/2020    24 Hour Fitness Worldwide, Inc.              $648.00                                                                           $648.00
Cung, Phuong Le
2275 E 23 Street
Brooklyn, NY 11229                         15501    9/18/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                           $250.00
CUNNIGHAM, MARY A
17241 FRIML LANE
HUNTINGTON BEACH, CA 92649-4512            11071     9/9/2020     24 Hour Fitness Holdings LLC            $2,000.00                                                                           $2,000.00
Cunningham, Chris
3450 N Oxnard Blvd
Oxnard, CA 93036                            4995    8/31/2020    24 Hour Fitness Worldwide, Inc.              $449.99                                                                           $449.99
Cunningham, Dana C
13424 Barbados way
Del mar, CA 92014                           6098    8/31/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                           $699.00
Cunningham, Jason J
1771 Orchid Ave.
Apt # 20
Hollywood, CA 90028                         2483    7/28/2020    24 Hour Fitness Worldwide, Inc.                           $449.99                                                              $449.99
Cunningham, Jason J
1771 Orchid Ave.
Apt # 20
Hollywood, CA 90028                        14743    9/15/2020    24 Hour Fitness Worldwide, Inc.              $449.99                                                                           $449.99
Cunningham, Joy
10117 SE Sunnyside Rd STE F1142
Clackamas, OR 97015                         9512     9/5/2020    24 Hour Fitness Worldwide, Inc.              $687.99                                                                           $687.99
Cunningham, Rachael
13424 Barbados way
Del Mar, CA 92014                           5017    8/31/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                           $699.00
Cunningham, Robert
4938 Golden Arrow Drive
Rancho Palos Verdes, CA 90275               5914     9/2/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                           $500.00
Cunningham, Shaun
PO BOX 4137
Dana Point, CA 92629                       14006    9/16/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Cunningham, Vernon
3450 N Oxnard Blvd
Oxnard, CA 93036                            5067    8/31/2020    24 Hour Fitness Worldwide, Inc.              $449.99                                                                           $449.99
Curaba, Michael
19 Constable Drive
Riverhead, NY 11901                        13059    9/14/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                           $100.00
Curd, Hanyin
33570 13th Street
Union City, CA 94587                       15258    9/25/2020    24 Hour Fitness Worldwide, Inc.          $1,399.98                                                                           $1,399.98
Curduleuk, Arnold
3660 Inverrary Dr, Apt. 732
Lauderhill, FL 33319                       25765    10/19/2020   24 Hour Fitness Worldwide, Inc.              $700.00                                                                           $700.00

                                                                                   Page 349 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 350 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Curfman, Bryce
29752 Via La Vida
Temecula, CA 92591                            20621    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $280.00                                                              $280.00
Curiale, Esperanza Altamirano
6107 Ashford Falls Lane
Sugar Land, TX 77479                           2562     8/4/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Curiel, Eduardo
6703 Pitts Rd.
Katy, TX 77493                                11234    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $324.74                            $324.74
Curiel, Gabriel S.
26942 Oakmont Rd.
Valley Center, CA 92082                        7888     9/3/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Curl III, Joseph Nicholas
2384 Post Street
San Francisco, CA 94115                       26121    11/2/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Curl, Tricia
2014 NE 51st Ave
Portland, OR 97213                            18877    9/29/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Curran, Elizabeth (Liz)
21429 Oak Way
Brier, WA 98036                               26986    12/9/2020        24 Hour Fitness USA, Inc.                 $770.00                                                                              $770.00
CURRIE, LAWRENCE
3090 GLASCOCK ST APT 319
OAKLAND, CA 94601-2863                         5891    8/31/2020     24 Hour Fitness Worldwide, Inc.              $409.37                                                                              $409.37
Currier, Lisa
124 Ala Apapa Place
Makawao, HI 96768                              376     6/25/2020     24 Hour Fitness Worldwide, Inc.                             $5,437.41                                                           $5,437.41
Curry, Alex
875 Baum Street Unit A
Fort Collins, CO 80524                        18491    9/30/2020     24 Hour Fitness Worldwide, Inc.               $83.65                                                                               $83.65
Curry, Jessica M
6531 Westfield Court
Martinez, CA 94553                             5370    8/30/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Curry-Finn, Janet M
1721 Billingsley Dr
Waxahachie, TX 75167                          14373    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Curtis, Debra
9006 Outpost Dr
Spring Hill, TN 37174                         11250    9/10/2020     24 Hour Fitness Worldwide, Inc.              $907.74                                                                              $907.74
Curtis, Linda
2598 Debok Ct
West Linn, OR 97068                            1997    7/20/2020     24 Hour Fitness Worldwide, Inc.              $688.00                                                                              $688.00
Curtis, Peggy
11 Macbeth Pl
Sequim, WA 98382                               4977    8/30/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Curtis, Peggy
11 Macbeth Pl
Sequim, WA 98382                              24985    10/8/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00




                                                                                         Page 350 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21      Page 351 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Curtis, Sonia
14426 Addison Street #1
Sherman Oaks , CA 91423                       14827    9/17/2020     24 Hour Fitness Worldwide, Inc.                $99.50                                                                              $99.50
Curtis-Brown, Nicole
2610 Carnegie Lane Apt C
Radondo Beach, CA 90278                       15381    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,332.00                                                                           $1,332.00
Cushing, Moses
4825 Davis Ln Apt 1526
Austin, TX 78749                              14871    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                                $124.13                            $124.13
Cushion, Alfonzo
6949 Compass St SE
Lacey, WA 98513                               14380    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Cusolito, Arthur J.
30917 Steeplechase Drive
San Juan Capistrano, CA 92675                 12487     9/9/2020     24 Hour Fitness Worldwide, Inc.                $60.00                                                                              $60.00
Custer, Erin
1093 Locust Ave
Manteca, CA 95337                             25588    10/15/2020    24 Hour Fitness Worldwide, Inc.                                                              $1,541.00                          $1,541.00
Custer, John
1895 Southwood Dr
Vacaville, CA 95687                            7596     9/4/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Custer, Lole
1895 Southwood Dr
Vacaville, CA 95687                            7487     9/4/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Custer, Sara M
356 Oleander Ave
Alameda, CA 94502                              5607    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $433.99                                                              $433.99
Custom Location, LLC
Jason S. Nunnermacker, Esq.
Guaglardi & Meliti, LLP
365 W. Passaic Street, Suite 130
Rochelle Park, NJ 07662                       20633    9/30/2020        24 Hour Fitness USA, Inc.             $7,137,783.36                                                                      $7,137,783.36
Custom Locations, LLC
Jason S. Nunnermacker, Esq
365 W. Passaic Street, Suite 130
Rochelle Park, NJ 07662                       19879    9/30/2020    24 Hour Fitness United States, Inc.       $7,137,783.36                                                                      $7,137,783.36
Custom Locations, LLC
Jason S. Nunnermacker, Esq.
Guaglardi & Meliti, LLP
365 W. Passiac Street, Suite 130
Rochelle Park, NJ 07662                       23028    10/1/2020        24 Hour Fitness USA, Inc.             $7,137,783.36                                                                      $7,137,783.36
Custom Locations, LLC
Jason S. Nunnermacker, Esq.
365 W. Passaic Street, Suite 130
Rochelle Park, NJ 07662                       23191    10/1/2020    24 Hour Fitness United States, Inc.       $7,137,783.36                                                                      $7,137,783.36
Custom Logos, Inc.
7889 Clairemont Mesa Blvd
San Diego, CA 92111                            2891    7/31/2020     24 Hour Fitness Worldwide, Inc.            $20,849.89                                                                          $20,849.89




                                                                                         Page 351 of 1763
                                                       Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 352 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Custom Logos, Inc.
7889 Clairemont Mesa Blvd
San Diego, CA 92111                         3261    8/24/2020     24 Hour Fitness Worldwide, Inc.              $939.10                                                                              $939.10
Cusumano, Kristen
157 Hempstead Avenue
Apartment C1
Lynbrook, NY 11563                         19676    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,408.00                                                                           $1,408.00
Cutchshaw, Kelly
5381 Overland Drive
Huntington Beach, CA 92649                  738     6/29/2020     24 Hour Fitness Worldwide, Inc.               $62.98                                                                               $62.98
CUTI, JOE
465 AVALON GARDENS DRIVE
NANUET, NY 10954                           11459    9/11/2020     24 Hour Fitness Worldwide, Inc.              $792.00                                                                              $792.00
Cutler, Conner Reo
8857 Ildica Street
Spring Valley, CA 91977                    25019    10/6/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Cutts, Jolene
3621 20th St. #3
San Francisco, CA 94110                    20636    10/4/2020     24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Cygal, Danielle
372 Mt. Vernon Dr.
San Gabriel, CA 91775                      17337    9/22/2020     24 Hour Fitness Worldwide, Inc.               $73.98                                                                               $73.98
Cypis, Dorit
8417 Waring Ave
Los Angeles, CA 90069                      24551    10/2/2020        24 Hour Fitness USA, Inc.                $1,032.00                                                                           $1,032.00
CYPRESS - FAIRBANKS ISD
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
PO BOX 3064
HOUSTON, TX 77253-3064                      1166     7/8/2020        24 Hour Fitness USA, Inc.                                               $17,738.90                                          $17,738.90
Cypress-Fairbanks ISD
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                     26488    11/13/2020       24 Hour Fitness USA, Inc.                                                $9,229.04                                           $9,229.04
Cyrous, Mo
8066 Briar Oaks Dr.
San Ramon, CA 94582                         9779     9/6/2020     24 Hour Fitness Worldwide, Inc.               $35.80                                                                               $35.80
Cythia, Edwards
Law Offices of Bradley Bostick
1300 Clay Street
Suite 600
Oakland, CA 94612                          27150    12/21/2020       24 Hour Fitness USA, Inc.              $15,000.00                                                                           $15,000.00
Czapiewski, Evelyn M
9712 B Hipkins Rd SW
Lakewood, WA 98498-4431                    23427    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $350.00                            $350.00
Czerwinski, Chris & Melissa
30523 Winlock Trails Drive
Spring, TX 77386                            1291    7/10/2020    24 Hour Fitness United States, Inc.          $3,264.00                                                                           $3,264.00




                                                                                      Page 352 of 1763
                                                                       Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 353 of 441


                                                                                                      Claim Register
                                                                                                   In re RS FIT NW LLC
                                                                                                   Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
D & D Plumbing, Inc.
Attn: Jerry Lowery
1655 Greg Court
Sparks, NV 89431                                            1851    7/17/2020    24 Hour Fitness Worldwide, Inc.          $4,524.24                                                                           $4,524.24
D & D Plumbing, Inc.
Attn: Jerry Lowery
1655 Greg Court
Sparks, NV 89431                                            2244    7/28/2020       24 Hour Fitness USA, Inc.             $4,524.24                                                                           $4,524.24
D & D Plumbing, Inc.
Attn: Jerry Lowery
1655 Greg Court
Sparks, NV 89431                                            2524    7/28/2020       24 Hour Fitness USA, Inc.             $4,524.24                                                                           $4,524.24
D. B., minor chilid (Kevin Brown, parent, )
1907 Boys Republic Drive
Chino Hills, CA 91709                                      22050    10/1/2020    24 Hour Fitness Worldwide, Inc.              $83.98                                                                             $83.98
D.C. a minor (Kimberly Baker, parent)
7861 La Tour Ct.
Ranch Cucamonga, CA 91739                                  25714    10/19/2020   24 Hour Fitness Worldwide, Inc.             $480.00                                                                            $480.00
D.C., a minor child (Alberto Cubero Cordero, parent)
Law Offices of Chris Garcia, P.C.,
Christopher Raymond Garcia
407 N. Cedar Ridge Drive, Suite 300
Duncanville, TX 75116                                      15930    9/25/2020       24 Hour Fitness USA, Inc.            $20,000.00                                                                          $20,000.00
D.T., a minor child at the time of membership purchase,
(Jeannie Toy, parent)
Jeannie Toy
554 Fallen Leaf Cir
San Ramon, CA 94583                                        22052    9/30/2020    24 Hour Fitness Worldwide, Inc.             $583.33                                                                            $583.33
Daba, Samer
10808 Esmond CT.
San Diego, CA 92126                                         351      7/3/2020             RS FIT CA LLC                       $99.98                                                                             $99.98
Dabney, Eugina
11683 Califa Street
North Hollywood, CA 91601                                   8836     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                             $120.00                            $120.00
Dabney, Rob
1703 Green Ln
Redondo Beach, CA 90278                                     4625    8/29/2020    24 Hour Fitness Worldwide, Inc.                           $490.00                                                              $490.00
Dacanay, Lorenzo
4431 S 220th St
Kent, WA 98032                                             26036    10/27/2020   24 Hour Fitness Worldwide, Inc.              $85.78                                                                             $85.78
Dacanay, Stephanie
25252 E Lenox Cir
Punta Gorda, Fl 33950                                      18376    9/25/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Dacko, Donna
2110 Mockingbird
Round Rock, TX 78681                                        341      7/2/2020    24 Hour Fitness Worldwide, Inc.             $624.87                                                                            $624.87
Dacko, Patrick
2110 Mockingbird Dr.
Round Rock, TX 78681                                        477      7/2/2020    24 Hour Fitness Worldwide, Inc.             $215.42                                                                            $215.42


                                                                                                   Page 353 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 354 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dacko, Patrick
2110 Mockingbird Dr.
Round Rock, TX 78681                          479      7/2/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Dadhania-Bhat, Puja
378 Gerald Cir
Milpitas, CA 95035-8915                      17108    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Dadoun, Yigal
1429 Coffeyville Trail
Plano, TX 75023                               903      7/8/2020    24 Hour Fitness United States, Inc.           $107.17                                                                              $107.17
Daghighian, Kambiz
6207 Beckford Ave.
Tarzana, CA 91335                            12527    9/11/2020     24 Hour Fitness Worldwide, Inc.           $30,774.00                                                                           $30,774.00
Dagley, June
10171 Ludwig St.
Villa Park, CA 92861                         21171    9/30/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00
D'Agnillo, Rita
1286 Thermal Ave
San Diego, CA 92154                           963      7/8/2020        24 Hour Fitness USA, Inc.                 $469.97                                                                              $469.97
Dagon, Dyan
73 Golfview Dr.
Glendale Heights, IL 60139                   19788    9/28/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Dahlager, Rob
7724 E Navarro Pl
Denver, CO 80237                              1159    7/10/2020     24 Hour Fitness Worldwide, Inc.                             $1,824.00                                                           $1,824.00
Dahlhaus, Alison
230 Park Road
Parsippany, NJ 07054                         13460    9/13/2020     24 Hour Fitness Worldwide, Inc.              $601.35                                                                              $601.35
Dahn, Robbie
9813 RIdge Creek Place
Las Vegas, NV 89134                          17676    9/22/2020     24 Hour Fitness Worldwide, Inc.               $39.00                                                                               $39.00
Dai, Jenny
4025 Saltburn Dr.
Plano, TX 75093                              12759    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Dai, Qun
5146 Ishimatsu Pl
San Jose, CA 95124                            9458     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Dai, Weiqian
2908 Rubino Circle
San Jose, CA 95129                           13019    9/12/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Daidone, Diane J.
18 Countrywood Court
Deer Park, NY 11729                           9356     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Daigre, Alexandra
41-30 46th Street
Apt 3F
Sunnyside, New York 11104                    18474    9/29/2020      24 Hour Fitness Holdings LLC                                $448.00                                                              $448.00
Dailo, Walfrido
576 E Lomita Dr
Rialto, CA 92376                             16599    9/21/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00


                                                                                        Page 354 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 355 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dairiam, Anandraj
2918 Oakdale Landing Ct
Katy, TX 77494                               15857    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $135.00                                                              $135.00
Daitch, Raymond
592 S. Wellington Road
Orange, CA 92869                              4967    8/30/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Dalander, Lisa
405 Harbor Rd
Alameda, CA 94502                            13135    9/12/2020    24 Hour Fitness United States, Inc.           $260.00                                                                              $260.00
Daldrup, Joseph
716 1/2 Iris Ave
Corona Del Mar, CA 92625                     16891    9/21/2020     24 Hour Fitness Worldwide, Inc.               $60.49                                                                               $60.49
Dale, Alyxandria
1641 SE 58th Ct
Hillsboro, OR 97123                          20453    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $122.03                            $122.03
Dale, Andrew J
1467 136th Avenue
San Leandro, CA 94578                        17704    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $325.00                                                              $325.00
Dalessandro, David
66 Rolling Views Dr
Woodland Park, NJ 07424                       5965    8/31/2020     24 Hour Fitness Worldwide, Inc.              $201.52                                                                              $201.52
Dalethes, Jonathon
6240 Highland Ave
Richmond, CA 94805                            7883     9/3/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Daley, Rosemary
9722 Delafield Circle
Huntington Beach, CA 92646                    8054     9/3/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Dalgarno, Bobbi J
105 N ST SE APT 202
AUBURN, WA 98002                             16553    9/26/2020     24 Hour Fitness Worldwide, Inc.               $40.10                                                                               $40.10
Dalgity, Alison
703 11th Street
Santa Monica, CA 90402                        8862     9/5/2020     24 Hour Fitness Worldwide, Inc.               $81.56                                                                               $81.56
Dallas County
Linebarger Goggan Blair & Sampson LLP
Elizabeth Weller
2777 N Stemmons Frwy
Ste 1000
Dallas , TX 75207                             386     6/25/2020        24 Hour Fitness USA, Inc.                                              $103,337.85                                         $103,337.85
Dallas County
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                             25936    10/26/2020       24 Hour Fitness USA, Inc.                                               $83,632.42                                          $83,632.42
Dallas County
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N Stemmons Frwy
Ste 1000
Dallas, TX 75207                              1568    7/13/2020        24 Hour Fitness USA, Inc.                                              $103,384.38                                         $103,384.38


                                                                                        Page 355 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 356 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Dallas Mechanical Group, LLC
Dallas Mechanical Group, LLC
c/o Cowles & Thompson, P.C.
Preston Park Financial Center East
4965 Preston Park Blvd., Ste. 320
Plano,, Texas 75093                           16003    9/21/2020       24 Hour Fitness USA, Inc.                                           $159,509.27                                         $159,509.27
Dallezotte, Stefanie
8722 Mariposa Street
La Mesa, CA 91941                              8724     9/4/2020    24 Hour Fitness Worldwide, Inc.              $83.98                                                                             $83.98
Dallin, Courtney
3233 Kemper St Apt 128
San Diego, CA 92110                           26944    12/8/2020    24 Hour Fitness Worldwide, Inc.             $415.00                                                                            $415.00
Dallin, Rick
PO Box 151177
San Diego, CA 92175                            3340    8/25/2020       24 Hour Fitness USA, Inc.                 $99.00                                                                             $99.00
Dallin, Rick
PO Box 151177
San Diego, CA 92175                            3561    8/26/2020       24 Hour Fitness USA, Inc.                $103.33                                                                            $103.33
Dalman, Casey
21308 Derby Day Ave
Pflugerville, TX 78660                        17545    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                              $45.45                             $45.45
Dalton, Elizabeth Claire
3220 Dothan Ln
Dallas, TX 75229                               2988     8/6/2020       24 Hour Fitness USA, Inc.                $414.00                                                                            $414.00
Dalton, Jordan
380 Vernon Way, Ste G.
El Cajon , CA 92020                            5198     9/2/2020    24 Hour Fitness Worldwide, Inc.             $674.89                                                                            $674.89
DALUZ, LORI
11905 HANDRICH DRIVE
SAN DIEGO, CA 92131                           14944    9/17/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                            $600.00
Dalvit, Allison
15639 W. Baker Ave
Lakewood, CO 80228                             5394    8/30/2020       24 Hour Fitness USA, Inc.                $299.00                                                                            $299.00
Daly , Leanna( Lianna)
20605 SE 159th St
Renton , WA 98059                             18425    9/25/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Daly, Allison
Richard Chang
9020 Sunrise Lakes Blvd Apt 205
Sunrise, FL 33322                              1996     8/2/2020       24 Hour Fitness USA, Inc.                                                                $154.11                            $154.11
Daly, Maureen Alice
7400 Shadow Oaks Ln.
Granite Bay, CA 95746                         16171    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Daly, Patrick
20605 SE 159th St
Renton, WA 98059                              18388    9/25/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                            $650.00
Dam , Ken M
1366 Meadow Glen Way
Concord , CA 94521                            10274     9/8/2020    24 Hour Fitness Worldwide, Inc.             $157.07                                                                            $157.07


                                                                                      Page 356 of 1763
                                                      Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 357 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Dam, Ha
7919 Daylilly Creek Dr
Houston, TX 77083                          9232     9/5/2020     24 Hour Fitness Worldwide, Inc.                $100.00                                                                            $100.00
Dam, Ken M
1366 Meadow Glen Way
Concord, CA 94521                          9980     9/8/2020    24 Hour Fitness United States, Inc.             $157.07                                                                            $157.07
Dam, Ken M
1366 Meadow Glen Way
Concord, CA 94521                         10060     9/8/2020        24 Hour Fitness USA, Inc.                   $157.07                                                                            $157.07
Dam, Ken M
1366 Meadow Glen Way
Concord, CA 94521                         10091     9/8/2020          24 San Francisco LLC                      $157.07                                                                            $157.07
Dam, Ken M.
1366 Meadow Glen Way
Concord, CA 94521                          9641     9/8/2020         24 Hour Holdings II LLC                    $157.07                                                                            $157.07
Dam, Ken M.
1366 Meadow Glen Way
Concord, CA 94521                         10110     9/8/2020      24 Hour Fitness Holdings LLC                  $157.07                                                                            $157.07
Dam, Lan
14221 4th Pl W
Everett, WA 98208                         18246    9/29/2020     24 Hour Fitness Worldwide, Inc.                $800.00                                                                            $800.00
Dam, Stephen
1930 11th Ave
Oakland, CA 94606                         26442    11/16/2020    24 Hour Fitness Worldwide, Inc.                $470.00                                                                            $470.00
Damerji, Nader
10509 Caminito Rimini
San Diego, CA 92129                       24862    10/5/2020        24 Hour Fitness USA, Inc.                    $40.14                                                                             $40.14
DAMIAN, CONSTANTA ADRIANA
800 N. KINGS RD #214
W HOLLYWOOD, CA 90069                     18526    9/22/2020     24 Hour Fitness Worldwide, Inc.                $500.00                                                                            $500.00
D'amico, Frank
7803 So. Rice Ave.
Bellaire, TX 77401                        10369     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Damigos, John
165 Smugglers Cove Way
Crescent City, CA 95531                    3590    8/27/2020        24 Hour Fitness USA, Inc.                                $2,400.00                                                           $2,400.00
Damirez, Ja Verlet
838 Ashcomb Dr
La Puente, CA 91744                       21890    10/1/2020     24 Hour Fitness Worldwide, Inc.                $249.96                                                                            $249.96
D'Amore, Samantha
96 Edgerton Blvd.
Avenel, NJ 07001                          23448    10/2/2020     24 Hour Fitness Worldwide, Inc.                $155.22                                                                            $155.22
Dan, Merav
5673 Moreland Way
Livermore, CA 94550                       12938    9/14/2020        24 Hour Fitness USA, Inc.                                                                   $350.00                            $350.00
Dan, Shlomi
5673 Moreland Way
Livermore, CA 94550                       10119     9/8/2020    24 Hour Fitness United States, Inc.                                                             $350.00                            $350.00




                                                                                     Page 357 of 1763
                                                          Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 358 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Danaher, Sean
2604 SE 21st Ave.
Portland, OR 97202                           23280    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $339.94                            $339.94
Danan, Cydnie
13573 Wilbur Ave
Chino, CA 91710                              17789    9/23/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Danan, Cynthia
13573 Wilbur Ave
Chino, CA 91710                              17741    9/23/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Danan, Jason
13573 Wilbur Ave
Chino, CA 91710                              16647    9/23/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Dancourt, Vanessa V
3 Joanna Place
Colonia, NJ 07067                            26000    10/28/2020 24 Hour Fitness United States, Inc.             $394.00                                                                              $394.00
Dandridge, Vivinnie and Cassandra
349 Sparrow Drive
Galt, CA 95632                               24169    10/2/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Danese, Jeffrey W.
2714 Edison Ave.
Sacramento, CA 95821                         20848    9/30/2020        24 Hour Fitness USA, Inc.                                $3,025.00                                                           $3,025.00
Dang, Billy
1993 Thomas Ave
San Leandro, CA 94577                        19432    9/28/2020        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
Dang, Binh
13123 136th Ct NE
Kirkland, WA 98034                           23153    10/5/2020     24 Hour Fitness Worldwide, Inc.               $85.78                                                                               $85.78
Dang, Cynthia N
102 Breakers Ln
Aliso Viejo, CA 92656                         4969    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Dang, Hoa Vu
7207 Brookville Ln
Houston, TX 77083                            25789    10/21/2020 24 Hour Fitness United States, Inc.             $380.00                                                                              $380.00
Dang, Kevin
3839 Polton Place Way
San Jose, CA 95121                            6510     9/3/2020     24 Hour Fitness Worldwide, Inc.               $69.98                                                                               $69.98
Dang, Kevin
3839 Polton Place Way
San Jose, CA 95121                           13770    9/14/2020     24 Hour Fitness Worldwide, Inc.               $69.98                                                                               $69.98
Dang, LamSon
4837 Summer Oaks Ln
Fort Worth, TX 76123                         13962    9/16/2020     24 Hour Fitness Worldwide, Inc.              $216.49                                                                              $216.49
Dang, Lana
251 E Warren Cmn
Fremont, CA 94539                            17926    9/24/2020     24 Hour Fitness Worldwide, Inc.               $86.91                                                                               $86.91
Dang, Lisa
3444 Monte Sereno Ter.
Fremont, CA 94539                            22045    9/30/2020    24 Hour Fitness United States, Inc.          $1,440.00                                                                           $1,440.00




                                                                                        Page 358 of 1763
                                                           Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 359 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Dang, Michael
13611 Portsmouth Circle
Westminster, CA 92683                         26699    11/26/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Dang, Nhien
187 Capistrano Ave
San Francisco, CA 94112                        7444     9/3/2020     24 Hour Fitness Worldwide, Inc.              $233.00                                                                              $233.00
Dang, Nicholas
2410 Nina St Apt. 2
West Covina, CA 91792                         27160    12/23/2020 24 Hour Fitness United States, Inc.              $82.00                                                                               $82.00
Dang, Phuong
1010 Rincon Circle
San Jose, CA 95131                            16901    9/21/2020    24 Hour Fitness United States, Inc.           $403.99                                                                              $403.99
Dang, Stephanie
1993 Thomas Ave
San Leandro, CA 94577                         19483    9/28/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Dang, Tai Van
16152 Nassau Lane
Huntington Beach, CA 92649                    10259     9/7/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Dang, Thanh
4445 Carling Dr
San Diego, CA 92115                           16172    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Dang, Vicky
1375 Prada Court
Milpitas, CA 95035                             5492     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Dangerfield, Alfred
8250 Sunny Creek Way
Sacramento, CA 95823-5965                     13060    9/15/2020     24 Hour Fitness Worldwide, Inc.               $65.39                                                                               $65.39
Danglar, Diandra
14467 Oro Grande St
Sylmar, CA 91342                              25452    10/14/2020       24 Hour Fitness USA, Inc.                  $99.38                                                                               $99.38
Danich, Michael S
1870 27th Ave.
San Francisco, CA 94122                       24763    10/3/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Daniel, Allison
1278 SE Marion St. Apt. 301
Portland, OR 97202                            24148    10/2/2020     24 Hour Fitness Worldwide, Inc.              $187.47                                                                              $187.47
Daniel, De'Rein
7957 Hummingbird LN
Apt D
San Diego, CA 92123                           21120    10/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Daniel, James Kevin
1502 Cat Mountain Trail
Keller, TX 76248                              23051    10/2/2020     24 Hour Fitness Worldwide, Inc.              $150.47                                                                              $150.47
Daniel, Jasmine
43815 Encanto Way
Lancaster, CA 93536                           17656    9/29/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Daniel, Jeyaprakash S Samuel Jespher
7807 Inverness Dr
Newark, CA 94560                              14918    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00


                                                                                         Page 359 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 360 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Daniel, Keith
66-392 B Haleiwa Road
Haleiwa, HI 96712                            11586     9/9/2020       24 Hour Fitness USA, Inc.                $235.55                                                                            $235.55
Daniel, Kevin
14811 Appian Oak St.
Cypress, TX 77429                             629     6/30/2020    24 Hour Fitness Worldwide, Inc.              $34.09                                                                             $34.09
Daniel, Nancy
5 Easthill
Coto de Caza, CA 92679                        5502    8/31/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Daniel, Robin Gay
1502 Cat Mountain Trail
Keller, TX 76248                             23042    10/2/2020    24 Hour Fitness Worldwide, Inc.             $150.47                                                                            $150.47
Daniels , Edward A
7404 Tempest Ct.
Las vegas , NV 89145                          8419     9/4/2020    24 Hour Fitness Worldwide, Inc.             $740.00                                                                            $740.00
Daniels, Lorene
PO Box 14
Richmond, tx 77406-0001                      23232    10/2/2020    24 Hour Fitness Worldwide, Inc.              $45.45                                                                             $45.45
Daniels, Monika
2732 E. Pondero Dr
Apt 118
Camarillo, CA 93010                          12575     9/9/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Daniels, Monika
2732 E. Ponderosa Dr. Apt 118
Camarillo, CA 93010                           7847     9/2/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Daniels, Monika
2732 E. Ponderosa Dr. Apt 118
Camarillo, CA 93536                           6443     9/2/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Daniels, Naima
21818 S Wilmington Ave Suite 414
Long Beach, CA 90810                          7554     9/3/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                            $499.98
Daniels, Rachel
717 Summit Drive
Laguna Beach, CA 92651                       12278    9/10/2020       24 Hour Fitness USA, Inc.                                                              $1,577.00                          $1,577.00
Daniels, Terri
30125 Mira Loma Dr
Temecula, CA 92592                           14546    9/16/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Daniels, Valencia
16608 Stillhouse Hollow Court
Prosper, TX 75078                            25464    10/14/2020   24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Danielyan, Varuzman
The Law Offices of Armen Artinyan
119 West Los Feliz Rd
Glendale, CA 91204                           27481    3/16/2021    24 Hour Fitness Worldwide, Inc.         $85,000.00                                                                          $85,000.00
Danilov, Aleksandr
535 Ocean Parkway Apt 5F
Brooklyn, NY 11218                           10317     9/8/2020    24 Hour Fitness Worldwide, Inc.                           $119.88                                                              $119.88




                                                                                     Page 360 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 361 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Danning, Horst
C/O Barry E. Cohen, APC
10866 Wilshire Blvd., Suite 890
Los Angeles, CA 90024                         17223    9/22/2020     24 Hour Fitness Worldwide, Inc.          $475,000.00                                                                          $475,000.00
Danquah, Vanessa
9706 Carver Dr.
Rosharon, TX 77583                             3412    8/27/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Danque, Jose
8628 E Silver Ridge Ln
Anaheim, CA 92808-1653                         6502     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Dansirimitri, Porntip
8543 SPARTON AVE
ARLETA, CA 91331                              24105    10/2/2020     24 Hour Fitness Worldwide, Inc.              $322.38                                                                              $322.38
Dantonio, Robert
261 Barnert Ave
Totowa, NJ 07512                               7244     9/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Danysh, Laura
4808 Rutherglen Dr.
Austin, TX 78749                              26363    11/12/2020       24 Hour Fitness USA, Inc.                  $53.04                                                                               $53.04
Danysh, Laura
4808 Rutherglen Drive
Austin, TX 78749                              26264    11/8/2020    24 Hour Fitness United States, Inc.            $53.04                                                                               $53.04
Danysh, Nikki
4808 Rutherglen Dr
Austin, TX 78749                               4137    8/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Dao , Quy Kim
3539 Skyline Dr
Hayward , CA 94542                             4521    8/29/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Dao, Anh
7431 Irby Cobb Blvd
Rosenberg, TX 77479                            1863    7/20/2020        24 Hour Fitness USA, Inc.                 $525.00                                                                              $525.00
Dao, Joseph
P O Box 1361
El Cerrito, CA 94530                          24594    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Dao, Khang-Nghi N
3101 Toscana Court
San Jose, CA 95135                            15336    9/18/2020          24 San Francisco LLC                    $400.00                                                                              $400.00
Dao, Patricia
142 S Regan Mead Cir
The Woodlands, TX 77382                       16537    9/21/2020     24 Hour Fitness Worldwide, Inc.              $880.00                                                                              $880.00
Dao, Quy Kim
3539 Skyline Dr
Hayward, CA 94542                             19018    9/25/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Dao, Thomas
7 Sand Oaks Rd.
Laguna Niguel, CA 92677                        4586    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Dao, Tuan
18 Barberry
Lake Forest, CA 92630                          7870     9/2/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00


                                                                                         Page 361 of 1763
                                                         Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 362 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Daoud, Norma
17087 Chatsworth St.
Apt. 12
Granada Hills, CA 91344                       1268    7/10/2020    24 Hour Fitness Worldwide, Inc.              $970.00                                                                           $970.00
Dapra, David
5501 Ambrose Drive
Reno, NV 89519                                5776    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                             $120.00                            $120.00
Dara, Surendra
10108 Sharktooth Peak Dr
Bakersfield, CA 93311                         118     6/27/2020    24 Hour Fitness Worldwide, Inc.              $458.26                                                                           $458.26
Dare, Karen L.
28041 194th Pl SE
Kent, WA 98042                                6365     9/3/2020    24 Hour Fitness Worldwide, Inc.              $199.65                                                                           $199.65
Darfler, Patricia L.
4573 Cristy Way
Castro Valley, CA 94546                       5068    8/28/2020    24 Hour Fitness Worldwide, Inc.              $187.49                                                                           $187.49
Darley, Cheryle L
5857 E Rosebay Street
Long Beach, CA 90808                         15538    9/19/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                            $99.00
Darley, Leon L
5857 E Rosebay Street
Long Beach, CA 90808                         15533    9/19/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                            $99.00
Darling, Kevin
4927 Runway Drive
Fair Oaks, CA 95628                          13349    9/13/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Darling, Shan Mike
451 S. Westridge Circle
Anaheim Hills, CA 92807                       4572    8/29/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Darling, Shan Mike
451 S. Westridge Circle
Anaheim Hills, CA 92807                      26117    10/31/2020   24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Darling, Sunny
4927 Runway Drive
Fair Oaks, CA 95628                          12556    9/13/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Daroui, Nassima
4627 W. 171st St.
Lawndale, CA 90260                            5357     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $650.00                            $650.00
DARR, CHERIE L
1784 LAUREL ROAD
OCEANSIDE, CA 92054                          20645    9/30/2020    24 Hour Fitness Worldwide, Inc.                          $1,787.98                                                           $1,787.98
Daryani, Hema
104 Alley Way
Mountain View, CA 94040                      19337    9/27/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Daryani, Manisha
265 Marietta Drive
San Francisco, CA 94127                      14014    9/17/2020         24 San Francisco LLC                    $116.66                                                                           $116.66
Daschofsky, Ryan
3080 Sedona St. Apt 129
Rosamond, CA 93560                            951      7/8/2020    24 Hour Fitness Worldwide, Inc.              $124.98                                                                           $124.98


                                                                                     Page 362 of 1763
                                                         Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 363 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Dasgupta, Jisu
12025 Richmond Ave
Apartment 10110
Houston, TX 77082                            4467    8/28/2020        24 Hour Fitness USA, Inc.                  $94.00                                                                               $94.00
Dash, Neeta
8105 Tin Cup Dr.
Arlington, TX 76001                         25300    10/12/2020 24 Hour Fitness United States, Inc.             $329.99                                                                              $329.99
DaSilva, Jerome
10616 NE 156th Street
Brush Prairie, WA 98606                      9603     9/6/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
DaSilva, Maya
10616 NE 156th Street
Brush Prairie, WA 98606                      9612     9/6/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Dasin, Sirajo A
941 Tyler Ct.
Concord, CA 94518                           12841    9/13/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Dastic, William
2124 Red Oak Pl
Danville, CA 94506                           8819     9/4/2020     24 Hour Fitness Worldwide, Inc.              $312.50                                                                              $312.50
DASTUR, JER
2231 ALA WAI BLVD #302
HONOLULU , HI 96815                         12663    9/11/2020     24 Hour Fitness Worldwide, Inc.              $312.00                                                                              $312.00
Dataendure
1960 Zanker Road
Bldg. #10
San Jose, CA 95112                          16107    9/17/2020     24 Hour Fitness Worldwide, Inc.              $935.78                                                                              $935.78
DATOR, REIZZLE ANNE
361 WINCHESTER ST
DALY CITY, CA 94014                          8041     9/3/2020     24 Hour Fitness Worldwide, Inc.              $332.00                                                                              $332.00
Daugherty, Genevieve
214 SE Maple St.
Hillsboro, OR 97123                          2757    8/17/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
DAVALIAN, BAHRAM
817 BASKING LANE
SAN JOSE, CA 95138                           7361     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
DAVAN, JEAN
424 SOMERSET DR
APT F
PEARL RIVER, NY 10965                        1282    7/10/2020    24 Hour Fitness United States, Inc.           $956.52                                                                              $956.52
Davant, Dale G
8576 Windy Circle
Boynton Beach, FL 33472                     16382    9/18/2020     24 Hour Fitness Worldwide, Inc.              $137.03                                                                              $137.03
Davant, Robert
8576 Windy Circle
Boynton Beach, FL 33472                     16411    9/18/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Dave, Chhaya
230 Warwick Ave
South Pasadena, CA 91030                    17419    9/23/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                       Page 363 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 364 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Davenport, Amanda
PO Box 41845
Sacramento, CA 95841                         24190    10/2/2020     24 Hour Fitness Worldwide, Inc.               $62.48                                                                               $62.48
Davenport, Linda Forsberg
135 Belmont Court
Redlands, CA 92373                            746      7/6/2020    24 Hour Fitness United States, Inc.                          $1,541.00           $0.00        $1,541.00                          $3,082.00
Davenport, Lisa
2345 Emerald Lake Lane
Little Elm, TX 75068                         18683    9/26/2020     24 Hour Fitness Worldwide, Inc.              $533.17                                                                              $533.17
Davenport, Patricia
13731 Wickersham Ln
Houston, TX 77077                            16425    9/18/2020     24 Hour Fitness Worldwide, Inc.              $754.58                                                                              $754.58
Davenport, Troy
13007 12th Ave SW #107
Burien, WA 98146                             16943    9/22/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Davenport, Wanda Renee
PO BOX 41845
SACRAMENTO, CA 95841                         23931    10/2/2020     24 Hour Fitness Worldwide, Inc.               $44.00                                                                               $44.00
David and Carmelita McBee
7301 Calle Los Manzanos
Bakersfield, CA 93309                        15580    6/29/2020     24 Hour Fitness Worldwide, Inc.                              $633.32                                                              $633.32
David, Chester
19011 Woodglen Drive
Houston, TX 77084                            20783    9/29/2020     24 Hour Fitness Worldwide, Inc.               $71.88                                                                               $71.88
David, Jenna
639 Niantic Ave
Daly City, CA 94014                          26868    12/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $237.11                            $237.11
David, Nathema
1355 New York Ave 1D
Brooklyn, NY 11210                            891      7/7/2020            24 New York LLC                                                        $650.00                                             $650.00
Davidov, Eran
1545 Pine St Apt 905
San Francisco, CA 94109                       9480     9/6/2020          24 San Francisco LLC                                   $1,380.00                                                           $1,380.00
Davidson, Gary E
943 Matterhorn Ct.
Milpitas, CA 95035                           12215    9/11/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
Davidson, James E.
7318 Settlers Way
Katy, TX 77493                                2839     8/5/2020     24 Hour Fitness Worldwide, Inc.              $387.70                                                                              $387.70
Davidson, Keiko
7318 Settlers Way
Katy, TX 77493-3004                           2602     8/3/2020     24 Hour Fitness Worldwide, Inc.             $1,207.00                                                                           $1,207.00
Davidson, Kevin Daniel
35489 Shade Tree Rd.
Yucaipa, CA 92399                            13531    9/15/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Davidson, Lori
4401 SW Barton Street
Bentonville, AR 72713                        13729    9/14/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00




                                                                                        Page 364 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 365 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Davidson, Mariam
34180 Siward Drive
Fremont, CA 94555                            21326    10/1/2020       24 Hour Fitness USA, Inc.                 $50.00                                                                             $50.00
Davidson, Nicole
P.O. Box 125
Alamo, CA 94507                              13913    9/16/2020    24 Hour Fitness Worldwide, Inc.             $178.76                                                                            $178.76
Davidson, Paula
12842 SW 203 St.
Miami, FL 33177                               639     6/30/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
DAVIDSON, RICHARD P.
13408 HERITAGE WAY #166
TUSTIN, CA 92782                             24578    10/5/2020    24 Hour Fitness Worldwide, Inc.          $5,000.00                                                                           $5,000.00
Davie, Kerry N.
120 Co Op City Blvd Apt 3F
Bronx, NY 10475                              16102    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                             $400.00                            $400.00
Davies, Brian
680 Carlson Drive
Colorado Springs, CO 80919                   18247    9/25/2020    24 Hour Fitness Worldwide, Inc.             $820.00                                                                            $820.00
Davies, Douglas Rolf
3605 W. HIDDEN LANE #106
R.H.E, CA 90274                              21449    9/29/2020    24 Hour Fitness Worldwide, Inc.             $657.88                                                                            $657.88
Davies, Kelvin J.A.
1237 Rancheros Rd
Pasadena, CA 91103                           24469    10/2/2020    24 Hour Fitness Worldwide, Inc.             $128.00                                                                            $128.00
Davies, Stephanie
1450 SE 30th Ave
Hillsboro, OR 97123                           2135     8/5/2020     24 Hour Fitness Holdings LLC               $552.00                                                                            $552.00
Davila, Christian Ronaldo
17702 85th Ave. Ct. E Apt. D
Puyallup, WA 98375                           20528    9/29/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Davila, Lorraine
201 Chandler W
Highland, CA 92346                           25819    10/21/2020   24 Hour Fitness Worldwide, Inc.              $36.99                                                                             $36.99
Davis, Andrew Jon
255 Kenwood St NE
Salem, OR 97301                              12022     9/9/2020    24 Hour Fitness Worldwide, Inc.             $143.33                                                                            $143.33
Davis, Ashley
9225 W. Charleston Blvd Apt 1040
Las Vegas, NV 89117                          25593    10/15/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Davis, Audrey
28212 Hot Springs Ave
Canyon Country, CA 91351                      3151    8/11/2020    24 Hour Fitness Worldwide, Inc.              $59.14                                                                             $59.14
DAVIS, AUDREY
28212 HOT SPRINGS AVE
CANYON COUNTRY, CA 91351                     21656    9/29/2020    24 Hour Fitness Worldwide, Inc.              $59.14                                                                             $59.14
Davis, Betty R
2050 E Gonzales Rd
Apt 360
Oxnard, CA 93036                             25812    10/21/2020   24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00


                                                                                     Page 365 of 1763
                                                       Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 366 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Davis, Carol
344 E. Greystone Ave
Monrovia, CA 91016                         19895    9/29/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Davis, Cassandre
3120 SW 132nd Ave
Miramar, FL 33027                          18979    9/27/2020     24 Hour Fitness Worldwide, Inc.              $174.17                                                                              $174.17
DAVIS, CHRIS
82 BATESBROOK CT
WOODLANDS, TX 77381                        25030    10/6/2020     24 Hour Fitness Worldwide, Inc.              $174.37                                                                              $174.37
Davis, Christine Emilee
255 Kenwood St NE
Salem, OR 97301                            12116     9/9/2020     24 Hour Fitness Worldwide, Inc.              $394.16                                                                              $394.16
Davis, Christy
22639 Indian Ridge Drive
Katy, TX 77450                              2492     8/5/2020     24 Hour Fitness Worldwide, Inc.               $50.87                                                                               $50.87
Davis, Corey
10307 Silkwood Court
Springdale, MD 20774                       19245    9/27/2020     24 Hour Fitness Worldwide, Inc.               $99.98                                                                               $99.98
Davis, Crystal
4614 Murdock Avenue
Bronx, NY 10466                            20895    10/2/2020     24 Hour Fitness Worldwide, Inc.               $84.00                                                                               $84.00
Davis, Daniel
9219 Lake Murray Blvd
Unit E
San Diego, CA 92119-1459                   12241    9/11/2020        24 Hour Fitness USA, Inc.                 $532.80                                                                              $532.80
Davis, Deborah
601 N Main St
Unit 15 T
Cotulla , TX 78014                         23920    10/6/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Davis, Edward
24520 Townsend Ave
Hayward, CA 94544                          16482    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $286.72                           $286.72                            $573.44
DAVIS, FITZGERALD
7929 DEER WATER DRIVE
SACRAMENTO, CA 95823                        9077     9/5/2020     24 Hour Fitness Worldwide, Inc.               $44.00                                                                               $44.00
Davis, Gail C.
4932 Westbriar Drive
Fort Worth, TX 76109                        456      7/1/2020     24 Hour Fitness Worldwide, Inc.              $104.22                                                                              $104.22
Davis, Gail C.
4932 Westbriar Drive
Fort Worth, TX 76109                       25125    10/6/2020    24 Hour Fitness United States, Inc.           $104.22                                                                              $104.22
Davis, Gerard W
11770 S.W. 12 TH ST
Beaverton, OR 97005                         6900     9/1/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Davis, Glenda Susan
905 Topsail Ct.
Oxnard, CA 93035                            6979     9/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,100.00                                                           $1,100.00
DAVIS, GREGORY A
15811 MISSION TERRACE COURT
HOUSTON , TX 77083-5267                     4090    8/27/2020     24 Hour Fitness Worldwide, Inc.              $113.40                                                                              $113.40

                                                                                      Page 366 of 1763
                                                       Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 367 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
DAVIS, GREGORY
15811 MISSION TERRACE COURT
HOUSTON, TX 77083-526                       8439     9/4/2020     24 Hour Fitness Worldwide, Inc.               $68.04                                                                               $68.04
Davis, Jada
1406 Berrytree Dr
Sugarland, TX 77479                        23724    10/2/2020     24 Hour Fitness Worldwide, Inc.              $503.00                                                                              $503.00
Davis, Jayla
82 Batesbrook ct
Woodlands,, TX 77381                       25050    10/6/2020     24 Hour Fitness Worldwide, Inc.              $204.61                                                                              $204.61
Davis, Jenifer
9026 Inverness Road
Santee, CA 92071                           25913    10/23/2020    24 Hour Fitness Worldwide, Inc.              $127.96                                                                              $127.96
Davis, John William
1526 Calle Cristina
San Dimas, CA 91773                         6390     9/3/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Davis, John
2529 Park Drive
Santa Ana, CA 92707                         5146    8/31/2020     24 Hour Fitness Worldwide, Inc.              $119.97                                                                              $119.97
Davis, Josie M.
20426 Apache Lk Dr
Katy, TX 77449                             12339     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Davis, Kahlil
10307 Silkwood Court
Springdale, MD 20774                       18168    9/27/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Davis, Kaley
19 Poplar Hill Place
Spring, TX 77381                           25041    10/6/2020     24 Hour Fitness Worldwide, Inc.              $174.23                                                                              $174.23
Davis, Kathryn
408 Raccoon Street
Lake Mary, FL 32746                         2041    7/20/2020     24 Hour Fitness Worldwide, Inc.               $44.93                                                                               $44.93
Davis, Kayla
20431 Campaign Dr. Apt 12G
Carson, CA 90746                           26889    12/4/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Davis, Kenneth W.
5702 B Sultana Ave
Temple City, CA 91780                      15729    9/20/2020     24 Hour Fitness Worldwide, Inc.              $999.00                                                                              $999.00
Davis, Kirk
PO Box 3926
Huntington Beach, CA 92605                 10501     9/8/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Davis, Kristal
10307 Silkwood Court
Springdale, MD 20774                       18169    9/27/2020     24 Hour Fitness Worldwide, Inc.               $99.98                                                                               $99.98
Davis, Kristine
6080 Mann Street
Las Vegas, NV 89118                        14212    9/15/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Davis, Lana
8616 Harjoan Avenue
San Diego , CA 92123                       14245    9/15/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00




                                                                                      Page 367 of 1763
                                                       Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 368 of 441


                                                                                     Claim Register
                                                                                  In re RS FIT NW LLC
                                                                                  Case No. 20-11568

                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                   Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                       Amount                                           Amount           Amount
Davis, Leslie L
26306 Meadow Ln
Katy, TX 77494                              683     7/13/2020    24 Hour Fitness Worldwide, Inc.          $3,408.00                                                                           $3,408.00
DAVIS, LINDA
8515 COSTA VERDE BLVD #1702
SAN DIEGO, CA 92122                        24961    10/6/2020    24 Hour Fitness Worldwide, Inc.          $1,440.00                                                                           $1,440.00
Davis, Linnette
24520 Townsend Ave
Hayward, CA 94544                          16346    9/18/2020    24 Hour Fitness Worldwide, Inc.                           $286.72                           $286.72                            $573.44
Davis, Lisa
448 E 127th street
Los Angeles, CA 90061                      20849    9/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Davis, Mark
1770 Pine St
Apt 604
San Francisco, CA 94109                     5632     9/2/2020    24 Hour Fitness Worldwide, Inc.             $160.00                                                                            $160.00
Davis, Mitzi
24324 99th Ave S
Kent, WA 98030                              3135    8/17/2020    24 Hour Fitness Worldwide, Inc.          $2,030.95                                                                           $2,030.95
Davis, Murphy
11935 Adenmoor Ave
Fairfield, CA 94533                        21341    10/1/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                            $700.00
Davis, Nancy
4706 Kingsway
Anacortes, WA 98221                        14812    9/15/2020    24 Hour Fitness Worldwide, Inc.              $56.86                                                                             $56.86
Davis, Pamela
11935 Adenmoor Ave
Downey, CA 90242                           21202    10/1/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                            $700.00
Davis, Quin
1341 South 500 East
Salt Lake City, UT 84105                   26585    11/21/2020   24 Hour Fitness Worldwide, Inc.                             $0.00            $0.00          $200.00                            $200.00
Davis, Ray
1766 Schooner Way
Pittsburg, CA 94565                         4968    8/31/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Davis, Richard P.
737 West Jackman Street
#104
Lancaster, CA 93534-2446                   12109     9/9/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                            $240.00
Davis, Robert
905 Topsail Ct.
Oxnard, CA 93035                           21601    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $198.00                                                              $198.00
Davis, Ronald
966 De Soto Lane
Foster City, CA 94404                      18956    9/27/2020    24 Hour Fitness Worldwide, Inc.              $97.20                                                                             $97.20
Davis, Sharon L.
260 Milagra Drive
Pacifica, CA 94044                         21595    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,290.00                                                                           $1,290.00




                                                                                   Page 368 of 1763
                                                         Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 369 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Davis, Stephanie
100 E Hartsdale Avenue
Apt TKE
Hartsdale, NY 10530                           1998    7/20/2020     24 Hour Fitness Worldwide, Inc.                $480.00                                                                            $480.00
Davis, Steven
2035 E. Princeton Avenue
Salt Lake City, UT 84108                      5554    8/31/2020     24 Hour Fitness Worldwide, Inc.                $429.99                                                                            $429.99
Davis, Susan E
3098 Murray Lane
Costa Mesa, CA 92626                          4797    8/31/2020     24 Hour Fitness Worldwide, Inc.                $148.50                                                                            $148.50
Davis, Susan
2303 Shrider Road
Colorado Springs, CO 80920                   12336    9/11/2020     24 Hour Fitness Worldwide, Inc.                $161.19                                                                            $161.19
Davis, Taryn
82 Batesbrook Ct
Woodlands, TX 77381                          25031    10/6/2020     24 Hour Fitness Worldwide, Inc.                $174.23                                                                            $174.23
Davis, Tricia M.
701 Alta St SW
Apt. F 105
Olympia, WA 98502                             2409    7/24/2020     24 Hour Fitness Worldwide, Inc.                $395.71                                                                            $395.71
Davis, Tricia M.
701 Alta St Sw
Apt. F 105
Olympia, WA 98502                            22199    10/1/2020        24 Hour Fitness USA, Inc.                   $395.70                                                                            $395.70
Davis, Wendi Suzanne
30941 Paseo Camalu
San Juan Capistrano, CA 92675                 7147     9/4/2020     24 Hour Fitness Worldwide, Inc.                $191.44                                                                            $191.44
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                            17070    9/22/2020    24 Hour Fitness United States, Inc.             $199.00                                                                            $199.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                            17346    9/22/2020     24 Hour Fitness Worldwide, Inc.                $199.00                                                                            $199.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                            17613    9/22/2020         24 Hour Holdings II LLC                    $199.00                                                                            $199.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                            17677    9/22/2020     24 Hour Fitness Worldwide, Inc.                $199.00                                                                            $199.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                            17680    9/22/2020         24 Hour Holdings II LLC                    $199.00                                                                            $199.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                            17725    9/22/2020      24 Hour Fitness Holdings LLC                  $199.00                                                                            $199.00
Davison, Lisa
822 Macmahan Way
Petaluma, CA 94954                           16407    9/27/2020     24 Hour Fitness Worldwide, Inc.                $399.98                                                                            $399.98




                                                                                        Page 369 of 1763
                                                         Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 370 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Davison, Marc
1410 NW Kearney St
#610
Portland, OR 97209                            1012     7/8/2020    24 Hour Fitness Worldwide, Inc.          $1,239.95                                                                           $1,239.95
Davoudi Moghadam, Seyed Sadegh
[No Address Provided]
                                              3957    8/27/2020       24 Hour Fitness USA, Inc.                  $99.00                                                                            $99.00
Davoudian Telle, Hoorik
11872 West Trail
Kagel Canyon, CA 91342                       13438    9/13/2020    24 Hour Fitness Worldwide, Inc.                            $49.00                                                               $49.00
Dawdy, Robert
282 San Carlos Avenue
Redwood City, CA 94061                        177     6/30/2020         24 San Francisco LLC                    $149.97                                                                           $149.97
Dawkins, Angelique
2201 Sycamore Dr #255
Antioch, CA 94509                             7995     9/3/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                           $200.00
Dawley, Gregory A
1441 E. Altadena Drive
Altadena, CA 91001                            9134     9/7/2020       24 Hour Fitness USA, Inc.             $2,948.00                                                                           $2,948.00
Dawley, Gregory A
1441 E. Altadena Drive
Altadena, CA 91001                           11099     9/9/2020    24 Hour Fitness Worldwide, Inc.          $2,948.00                                                                           $2,948.00
Dawley, Hilda
1441 E. Altadena Drive
Altadena, CA 91001                            9252     9/7/2020       24 Hour Fitness USA, Inc.             $2,948.00                                                                           $2,948.00
Dawley, Hilda
1441 E. Altadena Drive
Altadena, CA 91001                           10525     9/9/2020    24 Hour Fitness Worldwide, Inc.          $2,948.00                                                                           $2,948.00
Dawson, Brenda Kees
9958 Beautyberry
Conroe, TX 77385                             12808    9/15/2020    24 Hour Fitness Worldwide, Inc.          $1,060.80       $1,060.80                                                           $2,121.60
Dawson, Kailey
10823 S. Twenty Mile Rd
unit 208
Parker, Co 80134                              240     6/30/2020    24 Hour Fitness Worldwide, Inc.               $99.96                                                                            $99.96
Dawson, Renee
1 Saddle Brook Ct.
Oakland, CA 94619                             9323     9/5/2020    24 Hour Fitness Worldwide, Inc.              $960.00                                                                           $960.00
Day, Bonny L
7842 S. Valentia Way
Centennial, CO 80112                          1285    7/12/2020    24 Hour Fitness Worldwide, Inc.              $786.48                                                                           $786.48
Day, Bonny L
7842 S. Valentia Way
Centennial, CO 80112                         16276    9/18/2020    24 Hour Fitness Worldwide, Inc.              $786.48                                                                           $786.48
Day, Chester
333 E Valmonte Sur
Palm Springs, CA 92262                       22268    10/1/2020       24 Hour Fitness USA, Inc.                 $179.27                                                                           $179.27




                                                                                     Page 370 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 371 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Dayalan, Karthick Kumar
2021 N Milpitas BLVD
APT 109
Milpitas, CA 95035                          12365    9/13/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Dayers, Tatiana
153 Morton Drive
Daly City, CA 94015                         14897    9/17/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Dayrit, Melanie
1131 Esmeralda Drive
Glendale, CA 91207                          12829    9/13/2020     24 Hour Fitness Worldwide, Inc.               $34.22                                                                               $34.22
Daysog, Anthony Honda
709 Haight Avenue
Alameda, CA 94501                           24457    10/2/2020        24 Hour Fitness USA, Inc.                                                   $24.00                                              $24.00
Dayton, Bryan
PO Box 13284
Bakersfield, CA 93389                        9350     9/6/2020     24 Hour Fitness Worldwide, Inc.             $7,500.00                                                                           $7,500.00
Dayton, Kimberly
8848 Gravenstein Way
Cotati, CA 94931                            16254    9/18/2020        24 Hour Fitness USA, Inc.                 $910.00                                                                              $910.00
Daza, Saul
630 Laurel Avenue
Pinole, CA 94564                             5619     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                 $72.90                             $72.90
Dazey, Thomas
14310 Cypress Falls Dr
Cypress, TX 77429                           15526    9/20/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
DB Dippert
Attn: Dustin Dippert
8262 Beehive Ct
Fair Oaks, CA 95628                         25032    10/6/2020     24 Hour Fitness Worldwide, Inc.           $18,768.89                                                                           $18,768.89
DDR MCH West LLC
3300 Enterprise Parkway
Beachwood, OH 44122                          6808     9/2/2020        24 Hour Fitness USA, Inc.             $830,640.41                                                                          $830,640.41
De Alba, Antonio
320 Carousel Drive
Vallejo, CA 94589                           25798    10/21/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
de Almeida Tomac, Fernando
1923 Whispering Trl
Irvine, CA 92602                             1662    7/14/2020        24 Hour Fitness USA, Inc.                 $374.94                                                                              $374.94
De Anda Navarro, Andrew Joe
2250 Vanguard Way, Apt a102
Costa Mesa, CA 92626                        25083    10/7/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
De Anda, Andrea
7675 Central Ave
Lemon Grove, CA 91945                       23859    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
De Anda, Cruz Alicia Leyva
7675 Central Ave
Lemon Grove, CA 91945                       24613    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
De Anda, Luisa Fernanda
7675 Central Ave
Lemon Grove, CA 91945                       24495    10/2/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00

                                                                                       Page 371 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 372 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
De Anda, Luisa
7675 Central ave,
Lemon grove,, ca 1945                         23402    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
De Anda, Mario A
30 Mason Street, #202
San Francisco, CA 94102                       11762    9/10/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
De Avila, Guadalupe
15419 South Williams Ave
Compton, CA 90221                              876      7/7/2020    24 Hour Fitness United States, Inc.           $713.75                                                                              $713.75
De Berry, Tanner
1010 Secretariat Circle
Costa Mesa, CA 92626                           575     6/29/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
de Campos, H. Martin
6659 Sunset Circle
Riverside, CA 92505                           26242    11/5/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                           $150.00                            $300.00
DE CAMPOS, MONICA
4331 HAZEPOINT DR
KATY, TX 77494                                 1617    7/14/2020     24 Hour Fitness Worldwide, Inc.             $1,355.46                                                                           $1,355.46
De Carlo, Mary Ann
Seven Wilson Court
Saddle Brook, NJ 07663                        22231    9/30/2020     24 Hour Fitness Worldwide, Inc.              $268.31                                                                              $268.31
de Carvalho, Jadir Faria
2530 Lake Debra Drive
Apt 101
Orlando, FL 32835                              499     6/29/2020     24 Hour Fitness Worldwide, Inc.               $65.42                                                                               $65.42
de Carvalho, Jadir Faria
2530 Lake Debra Drive
Apt 101
Orlando, FL 32835                             15860    9/20/2020    24 Hour Fitness United States, Inc.            $65.42                                                                               $65.42
de Carvalho, Tathiana Nasser
2530 Lake Debra Drive apt. 101
Orlando, FL 32835                              666     6/29/2020     24 Hour Fitness Worldwide, Inc.               $44.72                                                                               $44.72
de Carvalho, Tathiana Nasser
2530 Lake Debra Drive Apt.101
Orlando, FL 32835                             15797    9/20/2020    24 Hour Fitness United States, Inc.            $44.72                                                                               $44.72
De Casteele, Kristina Van
4553 W. 160th St.
Lawndale, CA 90260                            23481    10/2/2020     24 Hour Fitness Worldwide, Inc.              $124.21                                                                              $124.21
de Dios, John Paolo
1053 Foster City Blvd
Apartment A
Foster City, CA 94404                         14994    9/17/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
De Dios, Rusel Vergel
5321 Almont St.
Los Anfeles, CA 90032                         24038    10/2/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
de Garcia, Julia Andrade
1611 Loretta St
Oceanside, CA 92058                            1010     7/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                         Page 372 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 373 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
De Gooyer, Annaliese
1825 La Jolla Rancho Road
La Jolla, CA 92037                            1952    7/21/2020     24 Hour Fitness Worldwide, Inc.             $2,880.00                                                                           $2,880.00
De Grande, Victor
14403 Outrigger Dr.
San Leandro, CA 94577                         8815     9/6/2020     24 Hour Fitness Worldwide, Inc.               $38.00                                                                               $38.00
DE GUIA, JAREN
3301 SOUTH BEAR ST. 46K
SANTA ANA, CA 92704                          10213     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
DE HARO, MICHELLE
319 W. LAMBERT RD #5
BREA, CA 92821                                4049    8/28/2020    24 Hour Fitness United States, Inc.            $93.00                                                                               $93.00
de Jesus, Stuart
3911 Moulton Drive
San Bruno, CA 94066                          22905    10/2/2020        24 Hour Fitness USA, Inc.                 $283.60                                                                              $283.60
De La Cerna, Rene
213 Rainier Ave
South San Francisco, CA 94080                 8380     9/4/2020          24 San Francisco LLC                      $0.00                                                                                $0.00
DE LA CRUZ, ANNA
5890 BEE JAY ST.
RIVERSIDE, CA 92503                          20628    10/1/2020     24 Hour Fitness Worldwide, Inc.              $157.80                                                                              $157.80
De La Cruz, Jose Guillermo
2830 Mataro Street
Pasadena, CA 91107                           20337    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
DE LA CRUZ, JUAN CARLOS
4777 W 132ND ST APT 15
HAWTHORNE, CA 90250                          12827    9/11/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
de la Cruz, Marie
801 Florida Street
Unit D
Huntington Beach, CA 92648                    8450     9/4/2020     24 Hour Fitness Worldwide, Inc.              $480.99                                                                              $480.99
De La Cruz-Santulli, Maritzel
1203 River Road APT 2B
Edgewater, NJ 07020                          22676    10/2/2020    24 Hour Fitness United States, Inc.          $1,084.00                                                                           $1,084.00
De La Cruz-Wise, Charito
2675 Henry Hudson Parkway
Apt. 5C
Bronx, NY 10463                              19482    9/28/2020     24 Hour Fitness Worldwide, Inc.               $58.23                                                                               $58.23
de la Fuente, Anna-Maria
1727 Harbor Ave. SW Unit N301
Seattle, WA 98126                            18355    9/26/2020     24 Hour Fitness Worldwide, Inc.                              $304.58                                                              $304.58
de la Fuente, Patricia A.
4502 SW Wildwood Place #302
Seattle, WA 98136                             7144     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $297.26                                                              $297.26
DE LA FUENTE, RENE
14562 E. REIS ST.
WHITTIER, CA 90604                           21480    10/2/2020     24 Hour Fitness Worldwide, Inc.              $111.00                                                                              $111.00
De La Rosa, David
3400 Richmond Pkwy Apt 2302
Richmond, CA 94806                           20195    9/29/2020              RS FIT CA LLC                       $100.00                                                                              $100.00

                                                                                        Page 373 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 374 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
De la Torre, Sylvia
422 Park Avenue
Yonkers, NY 10703                             16515    9/21/2020    24 Hour Fitness Worldwide, Inc.                           $108.00                                                              $108.00
De La Trinidad, Paula
655 Old County Rd, APT 127
Belmont, CA 94002                              4559    8/31/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                            $215.00
De Leon, Armando
10101 Calvin Avenue
Northridge, CA 91324                          17425    9/23/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
De Leon, Esterly
225 S. Rio Vista Apt.89
Anaheim, CA 92806                             24476    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $299.00                            $299.00
De Leon, Lenard
12201 Tukwila Intl. Blvd #100
Tukwila, WA 98168                             19395    9/28/2020       24 Hour Fitness USA, Inc.                 $67.05                                                                             $67.05
De Leon, Lucy
32475 Rosado Ct.
Temecula, CA 92592                            11037     9/8/2020       24 Hour Fitness USA, Inc.             $1,000.00                                                                           $1,000.00
de los Reyes, Moses
5075 Hansen Drive
Antioch, CA 94531                             14363    9/15/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
de los Reyes, Sara M
1800 Sunset Harbour Drive, Apt. 901
Miami Beach, FL 33139                          8639     9/4/2020    24 Hour Fitness Worldwide, Inc.             $479.85                                                                            $479.85
De Mammos, Andrew
13796 E. Weaver Ave.
Centennial, CO 80111-2435                     14128    9/14/2020            24 Denver LLC                       $776.00                                                                            $776.00
De Mattei, Robert
1580 Parrot Ave
Sunnyvale, CA 94087                            4595    8/29/2020    24 Hour Fitness Worldwide, Inc.                           $464.40                                                              $464.40
De Oca, Jesus Montes
8125 Munslow Way
Sacramento, CA 95829                          12234    9/11/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                            $150.00
de Ocampo, Ramon
20875 Kelvin Place
Woodland Hills, CA 91367                       9948     9/7/2020    24 Hour Fitness Worldwide, Inc.             $125.97                                                                            $125.97
De Prima, Steve
908 Balboa Dr.
Arcadia, CA 91007                              5559    8/31/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
De Santiago, Esther
2516 Freeborn St
Duarte, CA 91010                               9012     9/5/2020    24 Hour Fitness Worldwide, Inc.              $69.00                                                                             $69.00
De Toffoli, Alicia
6658 Waverly Rd
Martinez, CA 94553                            20065    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,492.24                                                                           $1,492.24
De Vaughn, Agnes
8230 Ardenness Dr
Sacramento, CA 95829                          24248    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $450.00                                                              $450.00




                                                                                      Page 374 of 1763
                                                          Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 375 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
De Vere, Mica M
25235 SE Klahanie Blvd Apt Q303
Issaquah, WA 98029                            2441    7/27/2020        24 Hour Fitness USA, Inc.                  $43.99                                                                               $43.99
De Villa, Angelita
5538 Autumn Cliffs Way
Las Vegas, NV 89118                          26613    11/23/2020 24 Hour Fitness United States, Inc.             $100.00                                                                              $100.00
De Villa, Reynald
5538 Autumn Cliffs Way
Las Vegas, NV 89118                          26597    11/23/2020 24 Hour Fitness United States, Inc.             $200.00                                                                              $200.00
De Ville, Kimberlee
1601 Barton Rd
Apt # 3903
Redlands, CA 92373                           18142    9/26/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
De Vries, Roxanne M.
1215 S. Kihei Rd. #O-133
Kihei, HI 96753                              20812    9/29/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
De Young, Rita
3233 Devonshire Dr
Plano, TX 75075                              24585    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Dea, Royston
11 Kilkenny place
Alameda, CA 94502                            15178    9/17/2020     24 Hour Fitness Worldwide, Inc.               $59.54                                                                               $59.54
Deakins, Larry
2904 Paint Horse Trail
Little Elm, TX 75068                         15639    9/19/2020     24 Hour Fitness Worldwide, Inc.              $161.29                                                                              $161.29
Deal, Kevin
411 Gardens Drive
Pompano Beach, FL 33069                       3063    8/11/2020     24 Hour Fitness Worldwide, Inc.                              $401.25                                                              $401.25
Dealba, Enrique
320 Carousel Drive
Vallejo, CA 94589                            25802    10/21/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Dean, Christine
91-1080 Kaileolea Dr
Ewa, HI 96706                                11801    9/10/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Dean, Donald
700 Whitehall Plains Rd
Annapolis, MD 21409                           828      7/7/2020    24 Hour Fitness United States, Inc.          $2,400.00                                                                           $2,400.00
Dean, Donald
700 Whitehall Plains Rd
Annapolis, MD 21409                           3762    8/28/2020        24 Hour Fitness USA, Inc.                $1,900.00                                                                           $1,900.00
Dean, Grant B
3500 Shiraz Loop
Round Rock, TX 78665-6310                    20777    9/29/2020     24 Hour Fitness Worldwide, Inc.              $131.66                                                                              $131.66
Dean, Jeff Alexander
5491 Lucretia Ave
Mira Loma, CA 91752                           6821     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
Dean, Joshua
3416 Ione Drive
Los Angeles, CA 90068                         4601    8/31/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00


                                                                                        Page 375 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 376 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Dean, Julian
1506 Bittern Dr
Sunnyvale, CA 94087                           18629    9/26/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Dean, Kenneth
26702 Peajay Way
Santa Clarita, CA 91351                       25443    10/13/2020   24 Hour Fitness Worldwide, Inc.                          $1,000.00                                                           $1,000.00
DEAN, LAURIE
7110 Shoestring Drive
Frisco, TX 75036                               9916     9/8/2020    24 Hour Fitness Worldwide, Inc.          $1,444.00                                                                           $1,444.00
DEAN, MIKE
13760 Knaus Road
Lake Oswego, OR 97034                          5165     9/1/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
Dean, Miles
2878 SE Mel Ct
Hillsboro, OR 97123                           10832     9/8/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Deane, Charlotte E
2847 Boundary Street
San Diego, CA 92104                            2485    8/10/2020       24 Hour Fitness USA, Inc.                 $22.50                                                                             $22.50
Dear, Marshall
1730 Arkell Road
Walnut Creek, CA 94598                        24839    10/6/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00
Dearden, Mark
1198 W. Standage Dr.
Payson, AZ 85541                              16497    9/21/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                            $150.00
Dearinger, Shelly
4520 Otter Court
Palmdale, CA 93551                            11380    9/10/2020    24 Hour Fitness Worldwide, Inc.          $2,400.00                                                                           $2,400.00
Deaton, Sarah
2907 E Hoover Ave
Orange, CA 92867                              11868    9/10/2020    24 Hour Fitness Worldwide, Inc.              $44.99                                                                             $44.99
Deaver, Tatiana
84 Las Quebradas Ln
Alamo, CA 94507                               22220    10/1/2020       24 Hour Fitness USA, Inc.                              $500.00                                                              $500.00
Deavila, Helen
2109 Radnor Avenue
Long Beach, CA 90815                          19038    9/28/2020    24 Hour Fitness Worldwide, Inc.              $83.98                                                                             $83.98
Debay, Denise
953 Saddle Horn Drive
Henderson, NV 89002                           11130     9/9/2020    24 Hour Fitness Worldwide, Inc.             $260.00                                                                            $260.00
Debbas, Tony
PO Box 28522
Santa Ana, CA 92799                            4445    8/29/2020    24 Hour Fitness Worldwide, Inc.         $10,800.00                                                                          $10,800.00
DeBellotte, Rachel Bernice
834 Blake Ave.
Brooklyn, NY 11207                            13332    9/13/2020       24 Hour Fitness USA, Inc.             $1,800.00                                                                           $1,800.00
DeBerry, Angie E.
3700 Beacon Avenue #308
Fremont, CA 94538                             18659    9/26/2020    24 Hour Fitness Worldwide, Inc.              $85.98                                                                             $85.98




                                                                                      Page 376 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 377 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
DEBERRY, PHILLIP
730 LILLY AVE
HAYWARD, CA 94544                            25133    10/9/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
DeBiaso, Nicole Lynn
6132 Hightower Street
Aubrey, TX 76227                             18893    9/29/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Debord, Michelle
972 Purple Sage Loop
Castle Rock, CO 80104                        24047    10/2/2020        24 Hour Fitness USA, Inc.                $1,704.00                                                                           $1,704.00
Debruin, Renee
700 Larkspur Landing #199
Larkspur, CA 94939                            5571    8/31/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
DeCambre, Tracia M
10736 Jefferson Blvd, #1006
Culver City, CA 90230                        17541    9/28/2020    24 Hour Fitness United States, Inc.                            $75.00                                                               $75.00
DeCamp, Margaret M
4541 NE 22nd Avenue
Portland, OR 97211                            2301     8/4/2020     24 Hour Fitness Worldwide, Inc.              $134.57                                                                              $134.57
DeCarlo, Frank L
438 W GRAND AVE,
APT 518
OAKLAND, CA 94612                             6887     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
DeCarlo, John Thomas
754 27th Street
Manhattan Beach, CA 90266                     7064     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Dechavez, Lyka
1525 E Carson St
Apt 218
Carson, CA 90745                             16472    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Decho, Nancy
13972 S. Corner Hills Cv
Draper, UT 84020                              453      7/1/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Deckard, Teresa
18002 Bryce Place
Santa Ana, CA 92705                          21113    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,500.00                          $1,500.00
Deckard, Tippu
3961 Don Tomaso Dr Apt #3
Los Angeles, CA 90008                         5949     9/2/2020     24 Hour Fitness Worldwide, Inc.           $45,000.00                                                                           $45,000.00
Deckelbaum, Sheldon
801 Ash Street
Unit 702
San Diego, CA 92101-0814                      5330    8/30/2020        24 Hour Fitness USA, Inc.                                  $81.25                                                               $81.25
Decker, Angela
18695 Montrose Street
Bloomington, CA 92316-1449                   18985    9/24/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Decker, Clarisse Lopez
15749 Via Teresa
San Lorenzo, CA 94580                        26174    11/3/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00




                                                                                        Page 377 of 1763
                                                       Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 378 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Deckert, Michael
6525 Summerwood Dr E
Puyallup, WA 98373                          2411     8/6/2020    24 Hour Fitness United States, Inc.                           $187.50                                                              $187.50
DeCook, Laura
707 Jefferson Street
Petaluma, CA 94952                           88     6/26/2020    24 Hour Fitness United States, Inc.           $383.99                                                                              $383.99
DeCook, Laura
707 Jefferson Street
Petaluma, CA 94952                          2442    8/17/2020     24 Hour Fitness Worldwide, Inc.              $383.99                                                                              $383.99
DeCook, Michael
707 Jefferson Street
Petaluma, CA 94952                          7358     9/2/2020    24 Hour Fitness United States, Inc.            $32.00                                                                               $32.00
DeCordova, Jasmine
2800 SE Gladstone Apt 4
Portland , OR 97202                         6661     9/2/2020     24 Hour Fitness Worldwide, Inc.              $169.96                                                                              $169.96
DeCristofaro, Dawn
1 Poplar Street
Dumont, NJ 07628                           24501    10/2/2020     24 Hour Fitness Worldwide, Inc.             $4,495.96                                                                           $4,495.96
Dee Manghane AKA Devonda Manghane
P.O. Box 4202
Valley Village, CA 91617                   20235    9/29/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Deeb, Junko
3549 SW Coronado St.
Portland, OR 97219                          3518    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $555.36                                                              $555.36
Deeb, Serena
2995 Stanfield Avenue
Orlando, FL 32814                           8894     9/5/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Deere, Patrick
869 Broadway
Sonoma, CA 95476                            1616    7/14/2020        24 Hour Fitness USA, Inc.                 $103.38                                                                              $103.38
Dees, Kent L.
8385 Lake Ben Avenue
San Diego, CA 92119                         5674     9/2/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                              $168.00
Deetz, Randall
378 Port Reggio Street
Las Vegas, NV 89138                        20347    9/30/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
DeFalco, Jeffrey
27909 Walnut Springs Avenue
Canyon Country, CA 91351                   27415    2/19/2021     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
DeFendis, David
6549 North Palm Avenue
Apartment 228
Fresno, CA 93704                            8122     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
DeFoe, Michael
4400 The Woods Drive Unit 1224
San Jose, CA 95136                         17414    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
DeFranco, Erik
969 Laguna st
Livermore, CA 94550                         8044     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99


                                                                                      Page 378 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 379 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Deger, Nick
14 Granada Road
Debary, FL 32713                              1340    7/13/2020     24 Hour Fitness Worldwide, Inc.               $82.13                                                                               $82.13
Deglomini, Blandina
1904 Muliner Ave
Bronx, NY 10462-3409                          2917     8/3/2020        24 Hour Fitness USA, Inc.                  $72.93                                                                               $72.93
DEGLOMINI, EDWARD
1904 MULINER AVE.
BRONX, NY 10462-3409                          2750     8/3/2020        24 Hour Fitness USA, Inc.                  $30.00                                                                               $30.00
DeGraffenreid, Heather
5933 Snow Creek Drive
The Colony, TX 75056                          3355    8/26/2020        24 Hour Fitness USA, Inc.                  $48.42                                                                               $48.42
DeGraffenreid, Karin
PO Box 8308
Calabasas, CA 91372                          11748    9/10/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
DeGryse, Ronald E
PO Box 11772
Newport Beach, CA 92658                      22928    10/1/2020        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
DeHarpporte, James
3431 Park Blvd.
Apt. 302
San Diego , CA 92103                          623     6/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,050.00                                                           $1,050.00
DeHarpporte, James
3431 Park Blvd.
Apt. 302
San Diego , CA 92103                         19176    9/25/2020     24 Hour Fitness Worldwide, Inc.                             $1,050.00                                                           $1,050.00
DeHart, Melanie M
3450 South 3610 East
Salt Lake City, UT 84109                      482      7/2/2020     24 Hour Fitness Worldwide, Inc.                              $184.22                                                              $184.22
DeHart, Melanie M
3450 South 3610 East
Salt Lake City, UT 84109                     18521    9/24/2020     24 Hour Fitness Worldwide, Inc.                              $184.22                                                              $184.22
DeHerrera, Jerome
555 Greathouse Drive
Milpitas, CA 95035                           10588     9/8/2020     24 Hour Fitness Worldwide, Inc.           $18,000.00                                                                           $18,000.00
Dehghani, Roxana
                                             19463    9/28/2020    24 Hour Fitness United States, Inc.             $8.86                                                                                $8.86
Deischl, Kim
118 Cezanne Woods Dr
The Woodlands, TX 77382                      17072    9/22/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Deischl, Scott
118 Cezanne Woods Dr
The Woodlands, TX 77382                      17035    9/22/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
DejesusGil, Jose
14203 Brunswick Point Lane
Houston, TX 77047                             2387    7/24/2020     24 Hour Fitness Worldwide, Inc.               $44.54                                                                               $44.54
DeJonge, Kassandra
91-1044 Huliau St 2F
Ewa Beach, HI 96706                           962      7/9/2020     24 Hour Fitness Worldwide, Inc.               $98.40                                                                               $98.40


                                                                                        Page 379 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 380 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dekgadi, Benjamin
1035 SW 30th Street No.1
Fort Lauderdale, FL 33315                     4081    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $172.32                                                              $172.32
Del Carmen, Christian
PO BOX 120476
CHULA VISTA , CA 91912                       22249    10/1/2020     24 Hour Fitness Worldwide, Inc.               $62.98                                                                               $62.98
Del Carpio, Allison
14520 Stanton Ave.
La Mirada, CA 90638                          23194    10/2/2020     24 Hour Fitness Worldwide, Inc.               $91.65                                                                               $91.65
Del Duca, Alice
872 Cayo Grande Ct
Newbury Park, CA 91320                        9503     9/5/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
del Rosario, Jan-Vincent
10011 Stonelake Blvd, Apt 254
Austin, TX 78759                              1298    7/11/2020     24 Hour Fitness Worldwide, Inc.                                                                $606.67                            $606.67
Del Sol, Janet
103D Park Avenue
Apt. D3
Summit, NJ 07901                              1110     7/9/2020     24 Hour Fitness Worldwide, Inc.             $2,496.90                                                                           $2,496.90
Del Villar, Patricia
221 Jewel Terrace
Danville, CA 94526                            9029     9/3/2020        24 Hour Fitness USA, Inc.                 $289.00                                                                              $289.00
Dela Cruz, Carlo Cesar
5617 Bayview Avenue
Richmond, CA 94804                           18258    9/25/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Delacruz, Mark C.
c/o June D. Coleman
5960 South Land Park Drive #1059
Sacramento, CA 95822                          1983    7/21/2020        24 Hour Fitness USA, Inc.                $5,549.73                                                                           $5,549.73
Delacruz, Mark C.
c/o June D. Coleman
Messer Strickler Ltd.
5960 South Land Park Drive #1059
Sacramento, CA 95822                          1878    7/21/2020        24 Hour Fitness USA, Inc.                $5,549.73                                                                           $5,549.73
DelacruzMeza, Efrain
9625 Knickers Court
Sacramento, CA 95827                         11860    9/10/2020     24 Hour Fitness Worldwide, Inc.               $76.37                                                                               $76.37
Deladillo, Rene
1541 Orangewood Drive
San Jose, CA 95121                           17220    9/24/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Delahanty, Richard
48 Estates Ave
Ventura, CA 93003-3835                       24447    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,299.88                                                                           $1,299.88
Delancey, Jason
200 East 131st Street Apt 9G
New York, ny 10037                           13858    9/17/2020     24 Hour Fitness Worldwide, Inc.              $319.96                                                                              $319.96
Delaney, Anna
3910 Talara Lane
North Las Vegas, NV 89032                     771      7/7/2020    24 Hour Fitness United States, Inc.            $10.00                                                                               $10.00


                                                                                        Page 380 of 1763
                                                           Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 381 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Delaney, Joan
152 Spotted Rail Ridge
Leander, TX 78641                              21837    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Delaney, Ron
152 Spotted Rail Ridge
Leander, TX 78641                              21786    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Delaney, Sapphire
5627 Foxview Way
Elk Grove, CA 95757                             5910    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Delaney, Stephanie
                                               18279    9/29/2020     24 Hour Fitness Worldwide, Inc.               $70.99                                                                               $70.99
Delaney, Stephanie
                                               19732    9/29/2020     24 Hour Fitness Worldwide, Inc.               $70.99                                                                               $70.99
DELANEY, TIMOTHY
351 BARRY DRIVE
VENTURA, CA 93001                              23990    10/2/2020    24 Hour Fitness United States, Inc.          $1,056.00                                                                           $1,056.00
Delano, Barbara
1817 Cameo Court NW
Olympia, WA 98502                               2175    7/28/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Delapaz, Stella
4 Center Place
Middlesex, NJ 08846                             4913    8/31/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Delaterre, Norman
4849 Dogwood Avenue
Seal Beach, CA 90740                           24875    10/5/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Delema, Amy
3502 Ridgecrest Way
Livermore, CA 94551                             5191     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
DeLeon, John
102 Mahogany Lane
Union City, CA 94587                           10141     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
DeLeon, Kiarra E
f/k/a Kerrie E. Boniface
1453 Caraway Ct
San Jacinto, CA 92582                          16432    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Deleveaux, Sinardo
                                               12624    9/12/2020          24 San Francisco LLC                      $0.00                                                                                $0.00
Delgadillo, Marcos D
10305 NE Oakbrook Cir Apt A
Vancouver, WA 98662                             5886     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Delgado, Angel Aviles
4103 De Leon Street
Houston, TX 77019                              23016    10/6/2020    24 Hour Fitness United States, Inc.            $34.00                                                                               $34.00
DELGADO, ARACELI
10987 COCHRAN AVE
RIVERSIDE, CA 92505                            24715    10/9/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Delgado, Heladio
P.O.Box 152313
San Diego, CA 92195                            19537    9/28/2020     24 Hour Fitness Worldwide, Inc.               $40.94                                                                               $40.94


                                                                                          Page 381 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 382 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Delgado, Jessie M
ATTN: Joe Yuasa
44890 Rivermont Terrace
Apt 102
Ashburn, VA 20147                            20763    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Delgado, Jessie M.
44890 Rivermont Terr APT 100
Ashburn, VA 20147                             7693     9/3/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Delgado, Laurie
2533 S Maddock St
Santa Ana, CA 92704                          13016    9/14/2020    24 Hour Fitness United States, Inc.            $46.29                                                                               $46.29
Delgado, Lincoln
4533 Montebello Avenue
Las Vegas, NV 89110                          12525    9/11/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Delgado, Maria D
4103 De Leon Street
Houston, TX 77087                            24584    10/6/2020     24 Hour Fitness Worldwide, Inc.              $264.00                                                                              $264.00
Delgado, Ruth
Edgar Delgado
P.O.Box 152313
San Diego, CA 92195                          19651    9/28/2020     24 Hour Fitness Worldwide, Inc.               $81.88                                                                               $81.88
Delgado, Ruth
P.O.Box 152313
San Diego, CA 92195                          19419    9/28/2020     24 Hour Fitness Worldwide, Inc.               $81.88                                                                               $81.88
Delia, Laura
4256 Calle del Vista
Oceanside, CA 92057                          17988    9/30/2020    24 Hour Fitness United States, Inc.          $1,333.00                                                                           $1,333.00
Delianites, Deborah
2775 Shore Parkway
Apt 1B
Brooklyn, NY 11223                           23423    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $640.00                                                              $640.00
Deligio, Kelly
328 West Street
Fort Collins, CO 80521                        2308    7/27/2020    24 Hour Fitness United States, Inc.                           $126.00                                                              $126.00
Delin, Wesley
3400 Nickel Creek Drive
Plano, TX 75025                              16653    9/22/2020     24 Hour Fitness Worldwide, Inc.              $576.00                                                                              $576.00
Delisle, Janet Yeh
24976 Fairtime Circle
Laguna Niguel, CA 92677                       480     6/29/2020     24 Hour Fitness Worldwide, Inc.               $51.99                                                                               $51.99
Delk, Julie
255 N Washington St #121
Denver, CO 80203                             14480    9/16/2020        24 Hour Fitness USA, Inc.                 $103.58                                                                              $103.58
Dell, Palma
1760 Magnolia Way
Walnut Creek, CA 94595                       21963    10/1/2020        24 Hour Fitness USA, Inc.                 $246.66                                                                              $246.66
Dellins, Bradley
1017 Poppy Tree Place
Simi Valley, CA 93065                         1628    7/14/2020     24 Hour Fitness Worldwide, Inc.              $208.60                                                                              $208.60


                                                                                        Page 382 of 1763
                                                       Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 383 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Delloglio, Valerie P
1461 Shore Pkwy -6G
Brooklyn, NY 11214                         18770    9/29/2020     24 Hour Fitness Worldwide, Inc.              $877.98                                                                              $877.98
Dell'Orco, Lauren
5615A Kiam Street
Houston, TX 77007                          15395    9/21/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Delman, Deb
5906 NE Failing St
Portland, OR 97213                          3125    8/14/2020     24 Hour Fitness Worldwide, Inc.               $79.98                                                                               $79.98
Delmue, Al L.
3455 Cashill Blvd.
Reno, NV 89509                             14603    9/16/2020    24 Hour Fitness United States, Inc.           $864.00                                                                              $864.00
DELMURO, STEPHEN P
1622 W. ELSEGUNDO BLVD #15
GARDENA, CA 90249-2017                     21820    10/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
DeLoach, Rhonda
2410 Larkspur Ln #246
Sacramento, CA 95825                       13853    9/14/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Delotsang, Amber
806 N Tioga Street
Ithaca, NY 14850                           26302    11/9/2020          24 San Francisco LLC                    $155.96                                                                              $155.96
Delphonse, Melodie
715 Cedar Ln, Apt. L
Teaneck, NJ 07666                          17008    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
DeLuca, Jane
3 Sheridan Sq. 9D
New York, NY 10014                         18026    9/25/2020              24 Denver LLC                       $514.98                                                                              $514.98
DeLuca, Karin
PO Box 1117
Georgetown , TX 78626                      12913    9/12/2020     24 Hour Fitness Worldwide, Inc.               $87.84                                                                               $87.84
DeLuca, Pietro
6677 Golfcrest Drive
San Diego, CA 92119                         4161    8/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
DeLucchi, Claire J
865 Kensington Dr
Fremont , CA 94539-4586                    18089    9/25/2020        24 Hour Fitness USA, Inc.                 $792.00                                                                              $792.00
DeLugach, Sanford Floyd
541 Boulevard Way
Piedmont, CA 94610                         18186    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,019.64                                                                           $1,019.64
Delurgio, James E
209 Via el Toro
Redondo Beach, CA 90277                    27202     1/4/2021     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Delva, Marie-Michelle
2285 SW 80th Terrace
Miramar, FL 33025                          25223    10/10/2020    24 Hour Fitness Worldwide, Inc.              $171.15                                                                              $171.15
Delvillar, Patricia
221 Jewel Terrace
Danville, CA 94526                          8179     9/3/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00




                                                                                      Page 383 of 1763
                                                        Case 20-11568-KBO           Doc 72       Filed 04/19/21     Page 384 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Delvillar, Patricia
221 Jewel Terrace
Danville, CA 94526                           8192     9/3/2020         24 Hour Holdings II LLC                      $0.00                                                                              $0.00
Delvillar, Patricia
221 Jewel Terrace
Danville, CA 94526                           9007     9/3/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
DelVillar, Patricia
221 Jewel Terrace
Danville, CA 94526                           9079     9/3/2020      24 Hour Fitness Holdings LLC                    $0.00                                                                              $0.00
Delviller, Patricia
221 Jewel Terrace
Danville, CA 94526                           8379     9/3/2020          24 San Francisco LLC                        $0.00                                                                              $0.00
Demaniow, Kejleb
1745 E Appleton St #5
Long Beach, CA 90802                        20503    9/30/2020     24 Hour Fitness Worldwide, Inc.                $300.00                                                                            $300.00
Demarco, Frank
77 88th Street
Brooklyn, NY 11209-5523                      7924     9/2/2020        24 Hour Fitness USA, Inc.                    $60.00                                                                             $60.00
DeMarco, Ronald
Florida Advocates
Attn: Susan Brown
45 E. Sheridan Street
Dania Beach, FL 33004                       25905    10/23/2020       24 Hour Fitness USA, Inc.             $250,000.00                                                                          $250,000.00
DeMario, Cathy
1743 East 38th Street
Brooklyn, NY 11234                           786     6/30/2020     24 Hour Fitness Worldwide, Inc.                $210.82                                                                            $210.82
Demars, Debbie
2831 104th PL. SE.
Everett, WA 98208                           20999    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $85.99                                                                             $85.99
DeMarsico, Janine
13 Daniel Terrace
Whippany, NJ 07981                           1688    7/21/2020    24 Hour Fitness United States, Inc.             $656.28                                                                            $656.28
DeMartino, Gabrielle
543 Rockne Ave
Massapequa Park, NY 11762                   13921    9/16/2020     24 Hour Fitness Worldwide, Inc.                $699.00                                                                            $699.00
DeMartino, Gabrielle
543 Rockne Ave
Massapequa Park, NY 11762                   14351    9/16/2020            24 New York LLC                         $699.00                                                                            $699.00
Demas, Travis
5295 Pierson Ct
Wheat Ridge, CO 80033                        7470     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Demetriou, Andreas
6606 Clybourn Avenue
Unit 22
North Hollywood, CA 91606                    3554    8/26/2020     24 Hour Fitness Worldwide, Inc.                $443.99                                                                            $443.99
Demetriou, Jean
9226 Slater Ter
Chatsworth, CA 91311                        12395    9/10/2020        24 Hour Fitness USA, Inc.                                                                 $1,459.92                          $1,459.92




                                                                                       Page 384 of 1763
                                                           Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 385 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Demetris, Christopher J
2067 Sullivan St.
San Mateo, CA 94403                            9924     9/7/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Demetrius, Michelle
1484 Bird Ave
San Jose, CA 95125                             9395     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
DeMichiel, Elizabeth
72 Archer Drive
Bronxville, NY 10708                           974      7/9/2020            24 New York LLC                       $250.00                                                                              $250.00
Demick, Laurie
7906 EAGLE PEAK WAY
ANTELOPE, CA 95843                            16086    9/20/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Demiguel, Denise M.
3752 Trenery Dr
Pleasanton, CA 94588                          25843    10/20/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Demiris, Konstantine
The Demiris Law Firm, P.C.
700 Ygnacio Valley Road, Suite 140
Walnut Creek, CA 94596                        15929    9/20/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Demiris, Peter
590 Escondido Circle
Livermore, CA 94550                           15760    9/20/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Demke, Caleb
1456 E Firelight Way
Sandy, UT 84092                               10551     9/8/2020     24 Hour Fitness Worldwide, Inc.              $250.82                                                                              $250.82
Demler, Mike
1555 Calle de Stuarda
San Jose, CA 95118                             4493    8/29/2020        24 Hour Fitness USA, Inc.                 $197.00                                                                              $197.00
Demlow, Richard
10 Carolyn Way
Mission Hills, CA 91345                        1643    7/14/2020        24 Hour Fitness USA, Inc.                                $1,720.00                                                           $1,720.00
Demorcy, Stevenson
227 Woodlawn Avenue
Jersey City, NJ 07305                         26534    11/20/2020 24 Hour Fitness United States, Inc.            $1,007.96                                                                           $1,007.96
Demos, Mary Ann
5416 Biltmore Way
Fair Oaks, CA 95628                           22366    10/2/2020     24 Hour Fitness Worldwide, Inc.              $279.19                                                                              $279.19
Dempsey, Marilu
704 Lighthouse Ct.
Altamonte Springs, FL 32714                   19901    9/29/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Dempsey, Sheila
5633 Berkeley St
Montclair, CA 91763                            6323     9/1/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
DeNardo, Pilar
2503 Carnegie Ln #2
Redondo Beach, CA 90278                       12411    9/13/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
DeNardo, Tom
2503 Carnegie Ln #2
Redondo Beach, CA 90278                       13213    9/12/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00


                                                                                         Page 385 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 386 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Denbaly, Mark
9115 Cricklewood Ct
Vienna, VA 22181                             2778     8/8/2020     24 Hour Fitness Worldwide, Inc.               $88.00         $612.00          $612.00                                           $1,312.00
Denbaly, Mark
9115 Cricklewood Ct
Vienna, VA 22182                             9855     9/7/2020     24 Hour Fitness Worldwide, Inc.               $58.00         $642.00                                                              $700.00
Denbaly, Maryam
9115 Cricklewood Ct
Vienna, VA 22182                             2967     8/8/2020     24 Hour Fitness Worldwide, Inc.               $59.00         $641.00          $641.00                                           $1,341.00
Denbaly, Maryam
9115 Cricklewood Ct
Vienna, VA 22182                             9849     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Denbaly, Maryam
9115 Cricklewood Ct
Vienna, Va 22182                            10441     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Deneszczuk, Marcia
2800 Plaza Del Amo 44
Torrance, CA 90503                          12223    9/11/2020     24 Hour Fitness Worldwide, Inc.              $116.52                                                                              $116.52
DENEVICH, SVETLANA
1806 VOORHIES AVE APT 1D
BROOKLYN, NY 11234                          22649    10/2/2020        24 Hour Fitness USA, Inc.                 $179.96                                                                              $179.96
Deng, Peter
                                            16113    9/25/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Deng, Steven
21115 Trigger Ln.
Diamond Bar , CA 91765                       4444    8/29/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
DENG, XUAN
2611 NE 123rd
Seattle, WA 98125                           21821    10/1/2020        24 Hour Fitness USA, Inc.                 $650.00                                                                              $650.00
Dengenis, Peter
1431 South Irena Ave
Redondo Beach, CA 90277                      3735    8/28/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Deni, Lara
3408 Annandale Rd
Falls Church, VA 22042                      27393    2/10/2021    24 Hour Fitness United States, Inc.                           $780.00                           $780.00                          $1,560.00
Deniae, Robert
27501 Label Ave
Canyon Country, CA 91351                    10561     9/7/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
DeNicola, John M.
241 Andover Drive
Wayne, NJ 07470                             12275    9/11/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                           $145.00                            $289.00
Denight, Philip
2491 S. Alden St.
Salt Lake City, UT 84106                     580     6/29/2020     24 Hour Fitness Worldwide, Inc.              $116.57                                                                              $116.57
Denison, Della Mae
PO Box 542
Penngrove, CA 94951                         19309    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $780.00                                                              $780.00
Denkler, Megan
1066 Cinnamon Lane
Corona , CA 92882                           21181    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00

                                                                                       Page 386 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 387 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Denni, Shaun
5711 Jefferson St
Apt 414
West New York, NJ 07093                       8680     9/5/2020     24 Hour Fitness Worldwide, Inc.               $50.10                                                                               $50.10
Denning, Barbara
7038 Eveningsong Dr
Huntington Beach, CA 92648                   22535    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,358.63                                                                           $1,358.63
Dennis and Jennifer Tan
2775 Ridge Lane
West Linn, OR 97068                           3958    8/27/2020    24 Hour Fitness United States, Inc.          $1,299.98                                                                           $1,299.98
DENNIS, ATHALIAH BALTAZAR
1799 HONESTIDAD RD
SAN DIEGO, CA 92154                          13622    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Dennis, Karen L.
2347 Masonwood Way
Round Rock, TX 78681                         18554    9/23/2020     24 Hour Fitness Worldwide, Inc.              $164.34                                                                              $164.34
Dennis, Kathleen N
5711 Jefferson St
Apt 414
West New York, NJ 07093                       8706     9/5/2020     24 Hour Fitness Worldwide, Inc.               $87.42                                                                               $87.42
Dennis, Kylie
127 Jefferson Ave
Fl 2
Brooklyn, NY 11216                           22907    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,280.00                                                                           $1,280.00
Dennis, Robin
841 N Faver Dr.
Castle Rock, CO 80109                        23313    10/2/2020        24 Hour Fitness USA, Inc.                  $89.97                                                                               $89.97
DENNIS, STEPHANIE
22720 BRANDYWINE DR
CALABASAS, CA 91302                           9616     9/6/2020     24 Hour Fitness Worldwide, Inc.              $184.66                                                                              $184.66
Dennis, Wayne A.
2347 Masonwood Way
Round Rock, TX 78681                         16640    9/21/2020     24 Hour Fitness Worldwide, Inc.              $257.92                                                                              $257.92
Dennis, Wayne Alan
2347 Masonwood Way
Round Rock, TX 78681                         18399    9/21/2020     24 Hour Fitness Worldwide, Inc.              $257.92                                                                              $257.92
Denny, Patricia Nancy
11395 SW Toulouse St. Apt. 102
Wilsonville, OR 97070                        16271    9/17/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Denny, Patti
11395 SW Toulouse St. Apt. 102
Wilsonville, OR 97070                        13583    9/13/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
Denny, Patti
11395 SW Toulouse St. Apt. 102
Wilsonville, OR 97070                        13603    9/13/2020      24 Hour Fitness Holdings LLC                  $0.00                                                                                $0.00
Denogean, Romy
681 Deerhunter Lane
Camarillo, CA 93010                          22819    10/2/2020     24 Hour Fitness Worldwide, Inc.              $129.50                                                                              $129.50




                                                                                        Page 387 of 1763
                                                                  Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 388 of 441


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address            Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
DeNoma, Natha
826 Mahaya Ct. SE
Salem, OR 97317                                       25927    10/24/2020    24 Hour Fitness Worldwide, Inc.              $349.96                                                                              $349.96
Densmore, Olha
5213 Winding Way
Carmichael, CA 95608                                  10113     9/8/2020    24 Hour Fitness United States, Inc.                           $300.00                                                              $300.00
Deosaran, Stacie
426 Acacia Tree Way
Kissimmee, FL 34758                                   22119    10/1/2020     24 Hour Fitness Worldwide, Inc.               $90.28                                                                               $90.28
DePalma, Carol
149 Flintlock Way
Apt.G
Yorktown Heights, NY 10598                             6519     9/1/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
DEPAOLO, KITRINA AMANDA
2217 SE 174th PLACE
VANCOUVER, WA 98683                                    3456    8/27/2020        24 Hour Fitness USA, Inc.                 $360.00                                                                              $360.00
Department of Water and Power, City of Los Angeles
Attn: Bankruptcy
P.O. Box 51111
Los Angeles, CA 90051-5700                            26438    11/13/2020       24 Hour Fitness USA, Inc.              $46,377.53                                                                           $46,377.53
DePino, Jason
4328 Mammoth Ave #301
Sherman Oaks , CA 91423                                500      7/2/2020     24 Hour Fitness Worldwide, Inc.               $36.74                                                                               $36.74
DePole, Janice
59 Fox Court
Martinez, CA 94553                                    26297    11/9/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Deras-Nava, Eduardo
Aaron Clefton
Rein & Clefton, Attorneys at Law
200 Lakeside Drive, Suite A
Oakland, CA 94612                                     17054    9/21/2020        24 Hour Fitness USA, Inc.              $50,000.00                                                                           $50,000.00
Deras-Nava, Eduardo
Rein & Clefto, Attorneys at Law
Eduardo Deras-Nava/Aaron Clefton, Esq.
Paul Leslie Rein
200 Lakeside Drive, Suite A
Oakland, CA 94612                                     16715    9/21/2020     24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00
Derby, W Blake
3298 Little Applegate Rd
Jacksonville, OR 97530                                27132    12/18/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Derek Hitchens (minor- age:13 Years)
Dean Hitchens
8 Mar Vista
Irvine, CA 92602                                       2306    7/22/2020        24 Hour Fitness USA, Inc.                $1,001.00                                                                           $1,001.00
Derezil, Sandy
118-17 234th Street
Cambria Heights, NY 11411                             21753    10/1/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Derheim, Brian
5156 Sorenson Way
Antelope , CA 95843                                   16694    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00

                                                                                                 Page 388 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 389 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Derian, Daniel
1417 Raymond Ave
Glendale, CA 91201                           18429    9/30/2020     24 Hour Fitness Worldwide, Inc.             $330.00                                                                             $330.00
Derman, Howard
1 Faith
Irvine, CA 92612-3253                         7696     9/2/2020     24 Hour Fitness Worldwide, Inc.             $599.00                                                                             $599.00
DeRose, Tina
5994 Hansen Dr
Pleasanton, CA 94566                         20776    10/1/2020     24 Hour Fitness Worldwide, Inc.             $699.99                                                                             $699.99
Derose, Tone E.
15333 Jupiter St.
Whittier, CA 90603                           25914    10/23/2020             RS FIT CA LLC                      $150.00                                                                             $150.00
Dervisefendic, Azra
12805 Hill Branch Dr.
Houston, TX 77082                            18418    10/1/2020     24 Hour Fitness Worldwide, Inc.         $20,000.00                                                                           $20,000.00
Desai, Ankit
49099 Woodgrove Cmn
Fremont, CA 94539                             9540     9/6/2020     24 Hour Fitness Worldwide, Inc.             $249.99                                                                             $249.99
Desai, Arvind
6133 Ibbetson Ave
Lakewood, CA 90713                           25915    10/23/2020 24 Hour Fitness United States, Inc.          $5,000.00                                                                           $5,000.00
Desai, Gayatri
128 Rock Hill Rd
Clifton, NJ 07013-2328                       12626    9/10/2020     24 Hour Fitness Worldwide, Inc.             $237.86                                                                             $237.86
Desai, Hetal
6043 Sandy Creek Dr.
Baytown, TX 77523                             1408    7/13/2020        24 Hour Fitness USA, Inc.                $900.00                                                                             $900.00
Desai, Manoj
1811 Tamarind Way
Gilroy, CA 95020                             13748    9/14/2020     24 Hour Fitness Worldwide, Inc.             $168.00                                                                             $168.00
Desai, Shirish
1816 Schooldale Drive
San Diego , CA 95124                          4504    8/28/2020     24 Hour Fitness Worldwide, Inc.             $770.50                                                                             $770.50
Desai, Suchi
12071 E Becker Drive
Vail, AZ 85641                               26784    11/30/2020           24 New York LLC                       $46.99                                                                              $46.99
DeSalva, Christopher
45-902 Oasis St. Ste D
Indio, CA 92201                               9613     9/7/2020     24 Hour Fitness Worldwide, Inc.             $429.00                                                                             $429.00
DeSalva, Christopher
45902 Oasis Street, Ste D
Indio, CA 92201                               9608     9/7/2020     24 Hour Fitness Worldwide, Inc.             $429.00                                                                             $429.00
DeSanctis, Joseph
115A Grove St
Bergenfield, NJ 07621-2418                   26060    10/28/2020    24 Hour Fitness Worldwide, Inc.              $89.57                                                                              $89.57
deSantiago, Stacy
6091 Bannock Road
Westminster, CA 92683                         900      7/2/2020     24 Hour Fitness Worldwide, Inc.              $49.99                                                                              $49.99




                                                                                       Page 389 of 1763
                                                          Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 390 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
DeSantis, Andrea
526 Warburton Ave #3
Yonkers , NY 10707                            15004    9/22/2020    24 Hour Fitness Worldwide, Inc.              $539.98                                                                           $539.98
Desenberg, Jon
2012 N. Madison St
Arlington, VA 22205                           10916    9/10/2020       24 Hour Fitness USA, Inc.             $1,660.00                                                                           $1,660.00
Deshraj, Fnu
480 Oakwood Dr Apt 108
Santa Clara, CA 95054                          2413    7/24/2020       24 Hour Fitness USA, Inc.             $1,728.46                                                                           $1,728.46
Desikan, Kathleen Mary
8500 West Highway 71
#1831
Austin, TX 78735                              21497    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
DeSimone, Michelle
1152 E. 35th Street
Brooklyn, NY 11210                            19701    9/29/2020    24 Hour Fitness Worldwide, Inc.              $675.00                                                                           $675.00
Desince, Shawn
1230 Avenue X Apt.2J
Brooklyn, NY 11235                            14429    9/15/2020           24 New York LLC                        $65.52                                                                            $65.52
Desiree Chandler (Chase)
4422 Bush Mountain Drive
Tumwater, WA 98512                            10773     9/8/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                           $100.00
Despeines, Schneidrell
2331 N Central Ave APT 210
KISSIMMEE, FL 34741-2311                      14270    9/15/2020    24 Hour Fitness Worldwide, Inc.               $90.28                                                                            $90.28
Desper, Dominique
1335 W. Pointe Villas Blvd., #204
Winter Garden, FL 34787                       25904    10/23/2020   24 Hour Fitness Worldwide, Inc.               $44.72                                                                            $44.72
Despues, Antoinette Elizabeth
8923 South 2nd Avenue
Inglewood, CA 90305                           11557     9/9/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Dethlefson, Carolyn Kay
3605 Christmas Tree Lane
Bakersfield, CA 93306                          3770    8/28/2020    24 Hour Fitness Worldwide, Inc.                           $300.00                                                              $300.00
Detlefsen, Elizabeth
9324 Parsons Landing Street
Elk Grove, CA 95624                           11784    9/10/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Detmers, Ruth
540 Calle Caballeria
Morgan Hill, CA 95037                         19729    9/29/2020    24 Hour Fitness Worldwide, Inc.              $149.00                                                                           $149.00
D'Ettorre, Paolo
2210 Stockton Street, Apt 2054
San Francisco, CA 94133                        531      7/2/2020         24 San Francisco LLC                    $147.96                                                                           $147.96
Deutsch, Reena
P.O.Box 225
Borrego Springs , CA 92004                    23438    10/1/2020       24 Hour Fitness USA, Inc.                  $15.59                                                                            $15.59
Devanathan, Hari
13307, Regal Crest Drive
Clifton, VA 20124                              3305    8/25/2020    24 Hour Fitness Worldwide, Inc.              $103.98                                                                           $103.98


                                                                                      Page 390 of 1763
                                                          Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 391 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Devaraj, Ambu
550 Fall River Ter
Apt 3
Sunnyvale, CA 94087                           25880    10/22/2020   24 Hour Fitness Worldwide, Inc.              $400.00                                                                           $400.00
Devarajan, Priya
4694 Wildwood Park Ct
Fremont, CA 94538                             24229    10/2/2020    24 Hour Fitness Worldwide, Inc.              $203.00                                                                           $203.00
Devarajan, Shanu
2309 Rock Street Apt 9
Mountain View , CA 94043                      18468    9/28/2020         24 San Francisco LLC                    $800.00                                                                           $800.00
Devaughn, Jerry
8230 Ardenness Dr
Sacramento, CA 95829                          24068    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $450.00                                                              $450.00
Devdhar, Madhuri
1414 Gardenia St
Irving , TX 75063                             13490    9/16/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99
Devdhar, Rakendu
1414 Gardenia St
Irving, TX 75063                              12029    9/12/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                           $399.99
DeVeaux, Jean
312 Surrey Dr.
New Rochelle, NY 10804                        26012    9/18/2020    24 Hour Fitness Worldwide, Inc.                           $180.00                                                              $180.00
DEVERS, ANTONE
PO BOX 600733
DALLAS, TX 75360                              15399    9/19/2020    24 Hour Fitness Worldwide, Inc.                            $90.07                                                               $90.07
Devers, Karen
6854 N Rochester Street
Portland, OR 97203                             5762     9/2/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                           $100.00
Devetter, Lou Ann & Terry
4005 Galacia Dr
Austin, TX 78759-5034                         16118    9/17/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
DeVico, Tom
501 Herondo St. Unit 29
Hermosa Beach, CA 90254                       13351    9/14/2020    24 Hour Fitness Worldwide, Inc.              $649.99                                                                           $649.99
DeVidas, Michael
70 Luddington Rd
West Orange, NJ 07052                          7200     9/4/2020    24 Hour Fitness Worldwide, Inc.               $84.00                                                                            $84.00
DeVito, Charles
225 W. Verdugo Ave.
#314
Burbank, CA 91502                              7024     9/1/2020    24 Hour Fitness Worldwide, Inc.          $1,020.00                                                                           $1,020.00
DeVito, Kevin & Rae
1911 Camino de la Costa Suite 508
Redondo Beach, CA 90277                       18634    9/24/2020    24 Hour Fitness Worldwide, Inc.                           $941.87                                                              $941.87
Devon, Christopher R.
400 W. Riverside Drive
#12
Burbank, CA 91506                             12070    9/10/2020    24 Hour Fitness Worldwide, Inc.              $541.66                                                                           $541.66




                                                                                      Page 391 of 1763
                                                           Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 392 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Devone, Kytrell
134-17 166th Place Apt 1B
Jamaica, NY 11434                              3021    8/14/2020     24 Hour Fitness Worldwide, Inc.                                                              $705.00                            $705.00
Devor, Christine
4965 Reforma Rd.
Woodland Hills, CA 91364                      12749    9/13/2020     24 Hour Fitness Worldwide, Inc.           $4,320.00                                                                           $4,320.00
Devoy, Theresa
1141 Sturbridge Dr.
La Habra, CA 90631                            25264    10/10/2020 24 Hour Fitness United States, Inc.            $871.00                                                                             $871.00
Devries, Olivier
91 Matisse Court
Pleasant Hill, CA 94523                        9647     9/7/2020     24 Hour Fitness Worldwide, Inc.             $429.99                                                                             $429.99
DeWees, Karly
1916 Harriman Lane Apt. # 3
Redondo Beach, CA 90278                       16820    9/21/2020     24 Hour Fitness Worldwide, Inc.             $332.00                                                                             $332.00
Dewey, Andrew Gardner
4817 Algonquin Court
San Diego, CA 92130                            2512    7/27/2020     24 Hour Fitness Worldwide, Inc.                        $350,000.00                                                          $350,000.00
Dewey, Andrew Gardner
4817 Algonquin Court
San Diego, CA 92130                           21407    10/1/2020        24 Hour Fitness USA, Inc.                           $389,525.94            $0.00                                         $389,525.94
Dewey, Andrew Gardner
4817 Algonquin Ct
San Diego, CA 92130                           23497    10/1/2020        24 Hour Fitness USA, Inc.                           $350,000.00                                                          $350,000.00
Dewhirst, Raymond D.
3 Bailey Avenue
Milton, MA 02186                                57     6/29/2020     24 Hour Fitness Worldwide, Inc.         $51,683.70      $13,650.00                                                           $65,333.70
Dewolfe, Linda
101 Brookwood Drive
Mahwah, NJ 07430                              26565    11/20/2020    24 Hour Fitness Worldwide, Inc.             $749.97                                                                             $749.97
Dexter, Katie
1005 Norfield Road
Suamico, WI 54173                              6819     9/1/2020     24 Hour Fitness Worldwide, Inc.              $99.00                                                                              $99.00
Dey, Supriyo
3328 Moulin Ln
San Jose, CA 95135                            10632     9/8/2020     24 Hour Fitness Worldwide, Inc.             $160.87                                                                             $160.87
DeZell, Derek
3006 Cumberland Brook Lane
Katy, TX 77494                                 1094     7/9/2020     24 Hour Fitness Worldwide, Inc.                           $1,000.00                                                           $1,000.00
DeZell, Derek
3006 Cumberland Brook Lane
Katy, TX 77494                                 3131    8/13/2020     24 Hour Fitness Worldwide, Inc.                           $1,000.00                                                           $1,000.00
DFS Services LLC
PO Box 3000
6500 New Albany Rd E
New Albany, OH 43054                           3079    8/11/2020        24 Hour Fitness USA, Inc.                              $3,441.12                                                           $3,441.12
DGC Capital Contracting Corp.
506 South 9th Avenue
Mount Vernon, NY 10550                         815      7/2/2020        24 Hour Fitness USA, Inc.            $69,018.89                    $4,111,212.00                                       $4,180,230.89


                                                                                        Page 392 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 393 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Dhabalia, Vinit D
11602 Mighty redwood Dr
Houston, TX 77059                             26641    11/23/2020   24 Hour Fitness Worldwide, Inc.             $702.56                                                                            $702.56
Dhakal, Sudarshan
3603 Colegrove Street Apt 28
San Mateo, CA 94403                            8351     9/5/2020    24 Hour Fitness Worldwide, Inc.             $358.00                                                                            $358.00
Dhaliwal, Anoop (Harry) Singh
281 Menard Circle
Sacramento, CA 95835                          26040    10/27/2020   24 Hour Fitness Worldwide, Inc.          $1,559.80                                                                           $1,559.80
Dhaliwal, Hardeep Singh
10008 Humbodt peak ct
Bakersfield, CA 93311                         24546    10/3/2020    24 Hour Fitness Worldwide, Inc.             $623.00                                                                            $623.00
Dhaliwal, Shinder K
10008 Humboldt Peak Ct
Bakersfield, CA 93311                         23997    10/3/2020    24 Hour Fitness Worldwide, Inc.             $623.00                                                                            $623.00
DHANASEKARAN, RAAKESH
10122 CAMINITO MULEGE
SAN DIEGO, CA 92126                            2158    7/31/2020    24 Hour Fitness Worldwide, Inc.             $171.98                                                                            $171.98
Dhanavade, Dhruv R
5006 Kenneth Way
Katy, TX 77494                                 1795    7/17/2020       24 Hour Fitness USA, Inc.                $699.99                                                                            $699.99
Dhanavade, Rajesh S
5006 Kenneth Way
Katy , TX 77494                                1528    7/17/2020       24 Hour Fitness USA, Inc.                $649.99                                                                            $649.99
Dhanjal, Sukhpal
774 San Pablo Ave
Sunnyvale , CA 94085                           6961     9/3/2020    24 Hour Fitness Worldwide, Inc.             $379.17                                                                            $379.17
DHANOA, HARPREET
17003 TIMBER RIDGE DRIVE
GRANADA HILLS, CA 91344                       26271    11/9/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                            $399.00
DHANOA, HARPREET
17003 TIMBER RIDGE DRIVE
GRANADA HILLS, CA 91344                       26276    11/9/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                            $399.00
Dhanuka, Pranay
4469 248th Ln SE
Sammamish, WA 98029                           11559     9/9/2020    24 Hour Fitness Worldwide, Inc.             $402.22                                                                            $402.22
Dharwadkar, Shubhangi
3019 16th Street
Santa Monica, CA 90405                        20548    9/30/2020    24 Hour Fitness Worldwide, Inc.                          $1,548.00                                                           $1,548.00
Dhillon, Kam
684 N Rodeo Way
Walnut, CA 91789                              20412    9/30/2020    24 Hour Fitness Worldwide, Inc.          $4,100.00                                                                           $4,100.00
Dhillon, Satinder Kaur
684 N. Rodeo Way
Walnut, CA 91789                              20273    9/30/2020    24 Hour Fitness Worldwide, Inc.          $6,620.00                                                                           $6,620.00
Dhont, Darren
5130 Kesling Street
San Diego, CA 92117                           14576    9/16/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00




                                                                                      Page 393 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 394 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Di Gregorio, David
165 Charlotte Place
Englewood Cliffs, NJ 07632                  10324     9/8/2020    24 Hour Fitness Worldwide, Inc.             $633.62                                                                            $633.62
Di Maggio, Alexis
39441 Benavente Ave.
Fremont, CA 94593-3002                      16807    9/28/2020    24 Hour Fitness Worldwide, Inc.          $1,008.00                                                                           $1,008.00
Diaconescu, Florin
32 Colfax Rd
Wayne, NJ 07470                             24174    10/2/2020    24 Hour Fitness Worldwide, Inc.             $179.13                                                                            $179.13
Diamond Communications, Inc.
Attn: Diana Cowan
P.O. Box 328
Madera, CA 93639                            17960    9/24/2020    24 Hour Fitness Worldwide, Inc.          $2,966.90                                                                           $2,966.90
Diamond, Andrea
2229 Knapp Street, 4B
Brooklyn , NY 11229                          6542     9/1/2020           24 New York LLC                                     $85.00                            $85.00                            $170.00
Diamond, Billy D
3409 20th Street SE
Auburn, WA 98092                            25987    10/27/2020   24 Hour Fitness Worldwide, Inc.              $30.34                                                                             $30.34
Diamond, Brittany
PO Box 725
Folsom, CA 95763                             6060     9/4/2020    24 Hour Fitness Worldwide, Inc.              $78.73                                                                             $78.73
Diamond-Levine, Fonda S.
115 Smull Avenue
West Caldwell, NJ 07006                     14062    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                              $61.34                             $61.34
Dianna, Mike
PO BOX 16434
San Diego, CA 92176                          7318     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                           $1,400.00                          $1,400.00
Diano, Roy
5701 Winsome Ln. APT 7
Houston, TX 77057                           10287     9/8/2020    24 Hour Fitness Worldwide, Inc.                          $1,676.61                                                           $1,676.61
Dias, Alexander A
276 Adams Street 27
Oakland, CA 94610                            9834     9/8/2020    24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00
Dias, Ethan
23 Tangelo
Irvine, CA 92618                            12824    9/13/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                            $699.00
Diaz Milan, Miren
1252 SW Cardinell Way.
Portland, OR 97201                           2941    8/12/2020       24 Hour Fitness USA, Inc.                 $95.97                         $95.97                                             $191.94
Diaz, Adalee
1700 Market Ave Apt 2
San Pablo, CA 94806                         18235    9/27/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                            $499.99
Diaz, Alvin
3501 Gramercy St
Houston, TX 77025                            6554     9/3/2020       24 Hour Fitness USA, Inc.                $366.95                                                                            $366.95
Diaz, Amado
34-43 Crescent St.
Apt 3D
New York, NY 11106                          20557    9/29/2020    24 Hour Fitness Worldwide, Inc.          $1,486.67                                                                           $1,486.67

                                                                                    Page 394 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 395 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Diaz, Araceli
7514 Andiron Cir
Houston, TX 77041                            21943    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $639.60                                                              $639.60
Diaz, Carina
41339 Endicott Ct.
Indio, CA 92203                              11416    9/10/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Diaz, Crystal
205 W El Sur Street
Monrovia, CA 91016                            3591    8/27/2020     24 Hour Fitness Worldwide, Inc.               $49.60                                                                               $49.60
Diaz, Delilah
4600 Beechwood Street #56
Bakersfield, CA 93309                        21262    10/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Diaz, Denise
109 Admiral Lane
Bronx, NY 10473                              20226    9/29/2020            24 New York LLC                      $1,000.00                          $60.00                                           $1,060.00
Diaz, Erica
123 Calle Amistad Unit 15206
San Clemente, CA 92673                       17105    9/22/2020     24 Hour Fitness Worldwide, Inc.              $111.00                                                                              $111.00
Diaz, Erica
32451 Golden Lantern #1A
Laguna Niguel, CA 92677                       1453    7/13/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
Diaz, Giovanna
456 South Hill Blvd
Daly City, CA 94014                          26556    11/20/2020       24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Diaz, Hadassah
40 Monroe Street Apt. FD12
New York, NY 10002                            5432     9/1/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
DIAZ, JOSEFINE RAELINE
2214 CEDAR STREET
SANTA ANA, CA 92707                          21700    10/1/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
Diaz, Kim
10841 SW 120 St
Miami, FL 33176                               880      7/7/2020     24 Hour Fitness Worldwide, Inc.              $262.50                                                                              $262.50
Diaz, Liraiza
7 Balint Drive Apt 326
Yonkers, NY 10710                            15485    9/21/2020     24 Hour Fitness Worldwide, Inc.               $41.93                                                                               $41.93
Diaz, Lomberto
Ricci and Fava LLC
16 Fuller St
Totowa, NJ 07512                             19744    9/28/2020     24 Hour Fitness Worldwide, Inc.          $250,000.00                                                                          $250,000.00
Diaz, Lomberto
Ricci and Fava, LLC
16 Furler Street, 2nd floor
Totowa, NJ 07512                             20820    9/29/2020     24 Hour Fitness Worldwide, Inc.          $250,000.00                                                                          $250,000.00
Diaz, Marco
PO Box 635
Hermosa Beach, CA 90254                       9844     9/7/2020     24 Hour Fitness Worldwide, Inc.           $21,000.00                                                                           $21,000.00
Diaz, Maria
40235 Laiolo Rd
Fremont, CA 94538                             8587     9/4/2020     24 Hour Fitness Worldwide, Inc.               $37.48                                                                               $37.48

                                                                                        Page 395 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 396 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Diaz, Michele
53 Greenbrook Rd
Middlesex, NJ 08846                           6008    8/31/2020     24 Hour Fitness Worldwide, Inc.              $601.00                                                                              $601.00
Diaz, Natalia
Bradley/Grombacher, LLP
31365 Oak CRest Dr, Ste 240
Westlake Village, CA 91361                   21522    10/1/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Diaz, Nazareth
2591 Easton Way, Apt 101
San Jose, CA 95133                           22859    10/2/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Diaz, Priscilla
714 1/2 N. Avenue 57
Highland Park, CA 90042                      22518    10/2/2020     24 Hour Fitness Worldwide, Inc.               $31.99                                                                               $31.99
Diaz, Regina
4511 3RD AVE
APT 10 D
BRONX, NY 10457                              10147     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,884.00                                                                           $1,884.00
Diaz, Shaun Paul
1210 Linden Ave Apt B
Boulder, CO 80304                            27312    1/25/2021     24 Hour Fitness Worldwide, Inc.              $336.00                                                                              $336.00
Diaz, Tommy J
12238 N 113th Ave Apt 310
Youngtown, AZ 85363                           7255     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Dibala, Regina
5100 Bow Mar Drive
Littleton, CO 80123                           275     6/30/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Dibble, Regina M
14000 Noel Rd Apt. 518
Dallas, TX 75240-7327                        19487    9/28/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
DiBello, Richard
303 Avenida Salvador
San Clemente, CA 92672                       24028    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
DiBello, Richard
303 Avenida Salvador
San Clemente, CA 92672                       26790    11/25/2020    24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
DiBenedetto, Angela
17061 Frimi Lane
Huntington Beach, CA 92649                   18771    9/30/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
DiBenedetto, Beth
5862 SW Beaverton Hillsdale HWY
Portland, OR 97221                           19532    9/29/2020     24 Hour Fitness Worldwide, Inc.               $25.00                                                                               $25.00
DiBenedetto, Michael
17061 Friml Lane
Huntington Beach, CA 92649                   20097    9/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
DiBrito, Francesca
526 Illinois, Unit 1
El Segundo, CA 90245                         18072    9/22/2020              RS FIT CA LLC                      $1,168.00                                                                           $1,168.00
Dibrov, Vitaliy
3715 Tallyho Dr., #134
Sacramento, CA 95826                          8653     9/4/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00

                                                                                        Page 396 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 397 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Dice, Steve
6257 W Nova Dr
Littleton, CO 80128                           15706    9/20/2020            24 Denver LLC                       $161.27                                                                            $161.27
Dicken, Brad
6151 Potomac St.
San Diego, CA 92139                           17901    9/24/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                            $150.00
Dicker, Richard
1649 Los Altos Road
San Diego, CA 92109                            1239    7/20/2020    24 Hour Fitness Worldwide, Inc.          $1,080.00                                                                           $1,080.00
Dicker, Richard
1649 Los Altos Road
San Diego, CA 92109                           16697    9/21/2020    24 Hour Fitness Worldwide, Inc.                          $1,080.00                                                           $1,080.00
Dickerson, Barry
6405 E. Roosevelt Ave.
Tacoma, WA 98404                              19418    9/28/2020    24 Hour Fitness Worldwide, Inc.          $1,084.37                                                                           $1,084.37
Dickerson, Chris
P.O. Box 61158
Los Angeles, CA 90061                         21714    10/4/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Dickerson, Mark Steven
13343 North Stone View Trail
Fountain Hills, AZ 85268                      16570    9/28/2020       24 Hour Fitness USA, Inc.                             $1,610.00                                                           $1,610.00
Dickerson, Mickayla
411 SE 30th Ave
Portland, OR 97214                            23479    10/2/2020       24 Hour Fitness USA, Inc.                $407.03                                                                            $407.03
Dickinson, Jannelle
8182 Carnation Drive
Buena Park, CA 90620                           7297     9/2/2020    24 Hour Fitness Worldwide, Inc.          $6,562.00                                                                           $6,562.00
Dickinson, Marjorie L
3049 Palm Hill Dr
Vista, CA 92084                               22216    10/1/2020       24 Hour Fitness USA, Inc.                          $173,625.67                                                          $173,625.67
Dicks, Neville
655 E228 St. apt 1C
Bronx, NY 10466                               19682    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                         $1,000.00                          $1,000.00
Dickson, Amanda
1055 Armorlite Dr 329
San Marcos, CA 92069                           9659     9/7/2020       24 Hour Fitness USA, Inc.                 $57.98                                                                             $57.98
Dickson, Amanda
Amanda Dickson
1055 Armorlite Dr Apt. 329
San Marcos, CA 92069                           8198    9/10/2020    24 Hour Fitness Worldwide, Inc.              $57.98                                                                             $57.98
DIEC, KEVIN
3455 Cogswell Rd
El Monte, CA 91732                             3462    8/27/2020    24 Hour Fitness Worldwide, Inc.             $305.00                                                                            $305.00
Dieckman, Sally
P.O. Box 619
Bronx, NY 10465                               27288    1/19/2021       24 Hour Fitness USA, Inc.                $699.99                                                                            $699.99
Diel, Larry Frank
2418 Denmead St
Lakewood, CA 90712                            17821    9/24/2020       24 Hour Fitness USA, Inc.                $640.00                                                                            $640.00


                                                                                      Page 397 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 398 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Diel, Susan
2727 La Canada Ct
Cameron Park, CA 95682                       11694     9/9/2020    24 Hour Fitness Worldwide, Inc.             $149.00                                                                            $149.00
Diep, Jennifer
1802 San Diego Ave
West Covina, CA 91790                        19498    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Diestel, Darrell
13515 SW Fwy #209
Sugar Land, TX 77489                         15070    9/18/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                            $120.00
Dietz, Alice
6620 Bermuda Dunes Drive
Plano, TX 75093                               6876     9/1/2020    24 Hour Fitness Worldwide, Inc.          $3,462.77                                                                           $3,462.77
Dietz, Daniala
1010 Cana St
Oxnard, CA 93035                              5568    8/31/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Dieudonne, Marie
2399 NW 160th Terrace
Pembroke Pines, FL 33028                     12514    9/11/2020       24 Hour Fitness USA, Inc.                                                                $208.64                            $208.64
Diggs, ArRicus Vontezz
1117 Hidden Ridge Apt #3061
Irving, TX 75038                              1447    7/13/2020           24 New York LLC                      $324.74                                                                            $324.74
DiGiorgio, Joe
2806 Mayfield Ridge Lane
Katy, TX 77494                               12498    9/11/2020    24 Hour Fitness Worldwide, Inc.                            $90.90                                                               $90.90
Digital Envoy, Inc.
6525 The Corners Parkway, Suite 400
Peachtree Corners, GA 30092                  26510    11/18/2020      24 Hour Fitness USA, Inc.             $8,000.00                                                                           $8,000.00
DiGregorio, Jeanie
13390 SW Snowshoe Ln
Beaverton, OR 97008                           6145     9/3/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                            $210.00
DiGregorio, Leonard
6319 Stoneham Lane
Mclean, VA 22101                              1386    7/13/2020    24 Hour Fitness Worldwide, Inc.          $1,399.98                                                                           $1,399.98
Dijulio, Suzanne M.
11260 Overland Avenue
Unit 23E
Culver City, CA 90230                         8666     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,725.00                                                                           $1,725.00
Dike, Anita
4127 West 62nd Street
Los Angeles, CA 90043                        20188    9/30/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                            $499.00
Diker, Suleyman Bulent
1408 South Friendswood Dr
Friendswood, TX 77546                        14064    9/15/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                            $400.00
Dilda, Paolo
2351 Powell St Apt 506
San Francisco, CA 94133                      18623    9/28/2020       24 Hour Fitness USA, Inc.                 $62.93                                                                             $62.93
Dillard, Tiffany
3025 Sparrow street
Houston, TX 77051                            21549    9/30/2020    24 Hour Fitness Worldwide, Inc.              $75.76                                                                             $75.76


                                                                                     Page 398 of 1763
                                                          Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 399 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dilone, Johanna
2185 Valentine Ave apt.3D
Bronx, NY 10457                              25608    10/16/2020 24 Hour Fitness United States, Inc.             $854.00                                                                              $854.00
Diluzio, Matthew
5620 E Rolanda St.
Long Beach, CA 90815                          3723    8/28/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Dimalanta, Valerie
793 Grayling Bay
Costa Mesa, CA 92626                          3704    8/28/2020        24 Hour Fitness USA, Inc.                  $24.40                                                                               $24.40
Dimas, Karen L.
8789 Holder
Buena Park, CA 90620                         16147    9/17/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Dimens, Vlad
141 Van Sicklen Street
Brooklyn, NY 11223                            5392     9/1/2020            24 New York LLC                       $143.88                                                                              $143.88
Dimitri, Kamilia
80 COLUMBIA AVE
REDWOOD CITY, CA 94063                        4347    8/29/2020    24 Hour Fitness United States, Inc.           $649.99                          $649.99                                           $1,299.98
Dimitrova, Daniela
33221 8th St.
Union City, CA 94587                         14310    9/15/2020     24 Hour Fitness Worldwide, Inc.              $251.99                                                                              $251.99
Dimitrova, Iglika
1220 Rahway Ave
Avenel, NJ 07001                              1840    7/18/2020        24 Hour Fitness USA, Inc.                 $650.00                                                                              $650.00
Dimitrova, Iglika
1220 Rahway Ave
Avenel, NJ 07001                             25407    10/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $533.11                            $533.11
Dimmock, Jonathan E.
2551 Diamond Street
San Francisco, CA 94131                      26577    11/20/2020         24 San Francisco LLC                    $399.00                                                                              $399.00
Dimmock, Jonathan
2551 Diamond Street
San Francisco, CA 94131                      21607    10/4/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Dimopoulos, Christine
3802 Boxwood Court
Whippany, NJ 07981                           13899    9/15/2020     24 Hour Fitness Worldwide, Inc.               $51.55                                                                               $51.55
Dinallo, Christopher
595 Willow Street
Township of Washington, NJ 07676             15026    9/17/2020        24 Hour Fitness USA, Inc.                 $103.98                                                                              $103.98
Dinay, Daniel
730 Norvell St
El Cerrito, CA 94530                          4427    8/29/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Ding, Bryan
4521 Park Blvd Apt E
San Diego, CA 92116                          17338    9/22/2020     24 Hour Fitness Worldwide, Inc.              $495.12                                                                              $495.12
Ding, Li Dan
409 Hummingbird Dr
Brea, CA 92823                                8471     9/4/2020     24 Hour Fitness Worldwide, Inc.              $850.00                                                                              $850.00




                                                                                        Page 399 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 400 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ding, Paul
207 Pintoresca Dr.
Pacific Palisades, CA 90272                   4783    8/30/2020     24 Hour Fitness Worldwide, Inc.           $48,000.00                                                                           $48,000.00
Ding, Steve
4755 S Bresse Paseo
Ontario, CA 91762                             8583     9/4/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Ding, Xiaodong
253 Pomona Ave
El Cerrito, CA 94530                          6225    8/31/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Ding, Yonghua
5146 Ishimatsu Place
San Jose, CA 95124                            9438     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ding-Frame, Li Kui
141 Calle Renata
San Dimas, CA 91773                          24344    10/2/2020     24 Hour Fitness Worldwide, Inc.               $98.00                                                                               $98.00
Dinh, David
3304 ASHER ST
S EL MONTE, CA 91733-1102                     6151     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
DINH, HANH
6653 FRIENDSWAY DR
FORT WORTH, TX 76137                         21441    10/1/2020    24 Hour Fitness United States, Inc.           $324.74                                                                              $324.74
Dinh, Huy
2456 Kenoga Dr
San Jose, CA 95121                           15186    9/15/2020     24 Hour Fitness Worldwide, Inc.               $29.99                                            $65.98                             $95.97
DINH, KIMANH
2325 DOWNIE PL
SANTA ANA, CA 92706                           7825     9/4/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Dinh, L
3076 Bates Ct.
San Jose, CA 95148                           14169    9/15/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Dinh, Thanh
4228 Clarinbridge Cir
Dublin, CA 94568                             13234    9/13/2020     24 Hour Fitness Worldwide, Inc.              $554.00                                                                              $554.00
Dinh, Tiffany
4153 Kingspark Drive
San Jose, CA 95136                            8795     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $232.91                            $232.91
Dinh, Vi
P.O. Box 2165
Arlington, TX 76004                          26162    10/30/2020    24 Hour Fitness Worldwide, Inc.              $774.00                                                                              $774.00
Dinicola, Anthony
5357 Shaffer Ave
Oakland, CA 94618                             4546    8/29/2020     24 Hour Fitness Worldwide, Inc.               $27.99                                                                               $27.99
Dinicola, Edward R.
6 Tonnelier Way
Denville, NJ 07834                            5144     9/1/2020    24 Hour Fitness United States, Inc.           $110.86                                                                              $110.86
Dinowitz, Marc
1885 Spotted Owl Dr. SW
Vero Beach, FL 32962                          4089    8/27/2020              RS FIT NW LLC                                       $350.00          $350.00                                             $700.00




                                                                                        Page 400 of 1763
                                                             Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 401 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Dinsmore, Rick
23412 Pacific Park Dr. #20E
Aliso Viejo, CA 92656                             7216     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Dion, Michael
45 Euclid Avenue
Maplewood, NJ 07040                               8315     9/4/2020     24 Hour Fitness Worldwide, Inc.               $56.00                                                                               $56.00
Dionisio, Ruby
4992 Brookside Ave
Fontana, CA 92336                                16713    9/21/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Diop, Henry
38930 Matson Place
Fremont, CA 94536                                 4649    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Dioquino, Meshill
22256 S Garden Ave., Apt. C
Hayward, CA 94541-6022                           11869    9/10/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
DiPasquale, Michael
475 Ewald Ave. SE
Salem, OR 97302                                  20418    9/30/2020    24 Hour Fitness United States, Inc.                            $33.16                                                               $33.16
DiPasquale, Vincent
209 Stefanic Ave
Elmwood Park, NJ 07407                            349      7/5/2020        24 Hour Fitness USA, Inc.                 $153.41                                                                              $153.41
DiRaimondo, Steven
386 Pacific Street
Massapequa Park, NY 11762                         2847     8/3/2020    24 Hour Fitness United States, Inc.                           $649.99                                                              $649.99
Direct Energy Business Marketing LLC
Alvin M. Barthe, Jr.
194 Wood Avenue South
2nd Floor - A/R Dept
Iselin, NJ 08830                                  2578    7/31/2020     24 Hour Fitness Worldwide, Inc.              $163.65                                           $786.28                            $949.93
DIRECTV, LLC by American InforSource as agent
4515 N SANTA FE AVE
OKLAHOMA CITY, OK 73118                          24908    10/5/2020     24 Hour Fitness Worldwide, Inc.           $41,881.02                                                                           $41,881.02
DIRECTV, LLC by American InfoSource as agent
4515 N Santa Fe Ave
Oklahoma City, OK 73118                          24944    10/5/2020     24 Hour Fitness Worldwide, Inc.           $27,543.47                                                                           $27,543.47
Dirks, Harry J.
5666 La Jolla Blvd., Suite 330
La Jolla, CA 92037                                4803    8/31/2020        24 Hour Fitness USA, Inc.                 $899.97                                                                              $899.97
DiRocco, Barbara
10903 Whiterim Drive
Potomac, MD 20854                                10394     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
DIROCCO, CHARLES
10903 WHITERIM DRIVE
POTOMAC, MD 20854                                10077     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
DiSalvo, Diana
311 Bridle Path Lane
Annapolis, MD 21403                              15818    9/22/2020     24 Hour Fitness Worldwide, Inc.              $199.95                                                                              $199.95
DiSalvo, Palmela K
3428 Charlemagne Ave
Long Beach, CA 90808                             24074    10/2/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00

                                                                                            Page 401 of 1763
                                                           Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 402 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
DiSalvo, Tyler James
3428 Charlemagne Ave
Long Beach, CA 90808                           23267    10/2/2020    24 Hour Fitness Worldwide, Inc.          $5,000.00                                                                           $5,000.00
Disbrow, Alexandria
7280 Willow Creek Circle
Vallejo, CA 94591                              15393    9/18/2020    24 Hour Fitness Worldwide, Inc.             $859.98                                                                            $859.98
Disén, Kira
7180 N Leavitt Ave
Apt 102
Portland, OR 97203                             26308    11/10/2020   24 Hour Fitness Worldwide, Inc.          $1,072.00                                                                           $1,072.00
Dishman, Ben
6741 Golfcrest Dr
San Diego, CA 92119                             5292    8/30/2020       24 Hour Fitness USA, Inc.                 $75.00                                                                             $75.00
Disla, Gerry
837 Shady Lane
Bedford, TX 76021                               5044    8/31/2020    24 Hour Fitness Worldwide, Inc.              $69.00                                                                             $69.00
Disla, Janethe
837 Shady Lane
Bedford , TX 76021                              4974    8/31/2020    24 Hour Fitness Worldwide, Inc.              $69.00                                                                             $69.00
Distler, Josh
121 Old Littleton Road
Harvard, MA 01451                              25920    10/24/2020      24 Hour Fitness USA, Inc.                             $2,116.80                                                           $2,116.80
Dithomas, Jason
832 Saturn WY
Livermore, CA 94550                             5839     9/2/2020    24 Hour Fitness Worldwide, Inc.              $39.99                                                                             $39.99
Dithomas, Rashell
832 SATURN WY
LIVERMORE, CA 94550                             4804    8/31/2020    24 Hour Fitness Worldwide, Inc.              $39.99                                                                             $39.99
DiTomaso, Rita
4844 Crisp way
San Diego, CA 92117                            17913    9/27/2020    24 Hour Fitness Worldwide, Inc.                           $187.50                                                              $187.50
DITOMASSO, ELIZABETH A.
306 LAKE AVENUE
APT 320
MAITLAND, FL 32751                             21986    10/1/2020    24 Hour Fitness Worldwide, Inc.          $3,000.00                                                                           $3,000.00
Dittemore, Nicholas Grayson
4714 Stackstone Lane
Katy, TX 77450                                  2657    8/17/2020    24 Hour Fitness Worldwide, Inc.              $52.46                                                                             $52.46
Dix, Skyler
9009 SE Causey Ave Apt e26
Clackamas, OR 97086                             7963     9/3/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                            $360.00
Dixie Safe & Lock Service, Inc.
dba Dixie Security Solutions
7920 Gulf Freeway
Houston, TX 77017                               679     6/29/2020    24 Hour Fitness Worldwide, Inc.             $193.23                                                                            $193.23
Dixit, Kedar
43817 Dubal Ct
Fremont, CA 94539                              25807    10/21/2020   24 Hour Fitness Worldwide, Inc.             $699.00                                                                            $699.00




                                                                                       Page 402 of 1763
                                                          Case 20-11568-KBO         Doc 72        Filed 04/19/21     Page 403 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Dixon, Joyce
19212 Radlett Ave
Carson, CA 90746                              26216    11/4/2020    24 Hour Fitness Worldwide, Inc.                 $87.10                                                                            $87.10
Dixon, Kallie M
1515 Canyon Village Circle Apt 1515
San Ramon, CA 94583                           14697    9/16/2020       24 Hour Fitness USA, Inc.                    $62.98                                                                            $62.98
Dixon, Katharine
13494 Calais Drive
Del Mar, CA 92014                              1771    7/16/2020    24 Hour Fitness Worldwide, Inc.                            $1,716.00                                                           $1,716.00
DIXON, KIMBERLY
5308 WEATHERFORD DR
LOS ANGELES , CA 90008                        19281    10/1/2020    24 Hour Fitness Worldwide, Inc.                $100.00                                                                           $100.00
Dixon, Megan
5270 Livering Lane
San Diego, CA 92117                            5815     9/2/2020    24 Hour Fitness Worldwide, Inc.                $699.80                                                                           $699.80
Dixon, Sedef
12 Adelante
Irvine, CA 92614                              24415    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,760.68                                                           $1,760.68
Dixon, Stan
5840 Spring Valley Rd
Apt 1403
Dallas, TX 75240                               8781     9/4/2020        24 Hour Holdings II LLC                    $161.29                                                                           $161.29
Dixon, Tiana
38625 25th St. E. #1
Palmdale, CA 93550                            17878    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Dizon, Michelle
4135 Greenland Terrace
FREMONT, CA 94555                             18002    9/25/2020    24 Hour Fitness Worldwide, Inc.                $200.00                                                                           $200.00
Djen, Giuliano
321 Abogado Ave
Walnut, CA 91789                              12388    9/12/2020    24 Hour Fitness Worldwide, Inc.                $429.99                                                                           $429.99
DJH Mechanical Corp.
124 Ryan Pl
Staten Island, NY 10312                        1068     7/7/2020    24 Hour Fitness Worldwide, Inc.            $5,781.27                                                                           $5,781.27
DLoftus, Jeffery
3672 Ocana Avenue
Long Beach , CA 90808-2755                    23120    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Dmattus, Logan
191 L Street
Chula Vista, CA 91911                         25956    10/26/2020   24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
DML HVAC, Inc.
4214 FM 244 Rd
Anderson, TX 77830                            21615    10/1/2020       24 Hour Fitness USA, Inc.                                             $170,433.00                                         $170,433.00
Do , Cam Thuy
32263 Mecury Way
Union City, CA 94587                          22189    10/1/2020         24 San Francisco LLC                                   $325.00                                                              $325.00
do it outdoors media, llc
3111 Farmtrail Road
York, PA 17406                                21873    10/1/2020       24 Hour Fitness USA, Inc.             $98,725.00                                                                           $98,725.00


                                                                                      Page 403 of 1763
                                                       Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 404 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                   Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                       Amount                                           Amount           Amount
Do, Bao Duc
3 Winslow Court
Annapolis, MD 21403                         1253    7/10/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
Do, Dylan
1293 Candia Dr
San Jose, CA 95121                          5162     9/1/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                            $600.00
Do, Emmy
45 Weaver St
Little Falls, NJ 07424                      4268    8/28/2020       24 Hour Fitness USA, Inc.                $167.31                                                                            $167.31
DO, HYUNHEE
9070 CANDLESTICK LANE
CYPRESS, CA 90630                           4105    8/27/2020    24 Hour Fitness Worldwide, Inc.             $161.25                                                                            $161.25
Do, Kenneth
7759 Verbena Ct
Dallas, TX 75230                           14720    9/21/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
Do, Khoa
10416 Roy Butler Dr
Austin, TX 78717                           15360    9/20/2020       24 Hour Fitness USA, Inc.             $3,000.00                                                                           $3,000.00
Do, Mai
P.O. Box 6083
Concord, CA 94524                          19583    9/28/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Do, Mary H.
2339 Pio Pico Dr.
Carlsbad, CA 92008                         18477    9/26/2020       24 Hour Fitness USA, Inc.                 $69.37                                                                             $69.37
Do, Min J
117 S. Flower Ave
Brea, CA 92821                             24304    10/2/2020    24 Hour Fitness Worldwide, Inc.             $511.98                                                                            $511.98
DO, NGUYEN
7097 SW MILLENNIUM TERRACE
BEAVERTON, OR 97007                         7184     9/3/2020       24 Hour Fitness USA, Inc.                $200.00                                                                            $200.00
Do, Steven
7145 N. Grand Canyon Drive
Las Vegas, NV 89149                         7267     9/4/2020    24 Hour Fitness Worldwide, Inc.             $931.89                                                                            $931.89
Do, Thuy
153 Donahue St #21
Sausalito, CA 94965                         7154     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                            $200.00
Do, Tristan
3510 Lime Ave
Long Beach, CA 90807                        7881     9/3/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                            $650.00
Do, Tuan
465 W. MacArthur Blvd
Oakland, CA 94609                          23488    10/2/2020       24 Hour Fitness USA, Inc.                              $389.99                                                              $389.99
Doan, Anh
1309 Sycamore Ave
Hercules, CA 94547                         10081     9/9/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                            $389.99
Doan, Anh
180 Weber St
San Jose, CA 95111                         14770    9/21/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                            $430.00




                                                                                   Page 404 of 1763
                                                          Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 405 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Doan, Jeremy
180 Weber St
San Jose, CA 95111                            16496    9/21/2020    24 Hour Fitness Worldwide, Inc.              $430.00                                                                           $430.00
Doan, Toan
3210 Chapel Bend Dr
Houston, TX 77068                             15091    9/18/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                           $400.00
Doan, Trong
8288 Wooded Brook Dr
Elk Grove, CA 95758                           11646     9/9/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                           $200.00
Doane, Mykaela
3035 Folsom St.
Boulder, CO 80304                             17174    9/22/2020    24 Hour Fitness Worldwide, Inc.              $140.97                                                                           $140.97
Dobbins, Denise
8536 Orleans Lane
Fort Worth, TX 76123                           4844    8/31/2020    24 Hour Fitness Worldwide, Inc.              $220.00                                                                           $220.00
Dobbins, Matthew
15014 Joanne Avenue
San Jose, CA 95127                             662     6/29/2020    24 Hour Fitness Worldwide, Inc.              $104.00                                                                           $104.00
Dobbins, Shawn
840 Van Ness Ave. #102
San Francisco, CA 94109                        3808    8/27/2020         24 San Francisco LLC                    $399.99                                                                           $399.99
Dobbins, Shawn
840 Van Ness Ave. #102
San Francisco, CA 94109                       22230    9/30/2020         24 San Francisco LLC                    $429.00                                                                           $429.00
Dobelman, AJ
4922 Holly Street
Bellaire, TX 77401                            22875    10/2/2020    24 Hour Fitness Worldwide, Inc.              $210.00                                                                           $210.00
Dobon, Camay
46 Merril Circle North
Moraga, CA 94556                              23086    10/2/2020    24 Hour Fitness Worldwide, Inc.              $126.00                                                                           $126.00
Dobon, David
46 Merrill Circle North
Moraga, CA 94556                              23163    10/2/2020    24 Hour Fitness Worldwide, Inc.               $92.00                                                                            $92.00
Dobrick-Harwell, Katharina
8306 Cherry Leaf Court
Citrus Heights, CA 95610                      24958    10/5/2020       24 Hour Fitness USA, Inc.                  $63.98                                                                            $63.98
Dobson, Heidi
6540 Copper Drive
Frederick, CO 80516                           13761    9/14/2020    24 Hour Fitness Worldwide, Inc.         $15,000.00                                                                          $15,000.00
Dobson, Stuart
6540 Copper Drive
Frederick, CO 80516                           13766    9/14/2020    24 Hour Fitness Worldwide, Inc.         $15,000.00                                                                          $15,000.00
Doby, Amos
6848 Osage Cir
Greenacres, FL 33413                           9848     9/7/2020    24 Hour Fitness Worldwide, Inc.              $304.00                                                                           $304.00
Dobyns, James
3508 Avenida Maravilla
Carlsbad, CA 92009                             6260     9/1/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                           $300.00




                                                                                      Page 405 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 406 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Doctor, Charles
134-35 166 Place Apt #9c
Jamaica, NY 11434                            4133    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Dodaro, James F
35505 Byron Trl
Beaumont, CA 92223-6217                     25354    10/13/2020       24 Hour Fitness USA, Inc.                                $1,000.00                                                           $1,000.00
Dodd, Megan
57 Savannah
Lake Forest, CA 92630                        344      7/2/2020    24 Hour Fitness United States, Inc.           $280.00                                                                              $280.00
Dodder, Richard
1426 Prefumo Canyon Rd.
San Luis Obispo, CA 93405                   17633    9/25/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Dodge, Lisa
27007 122nd Avenue E.
Graham, WA 9833807469                        9902     9/6/2020     24 Hour Fitness Worldwide, Inc.              $116.66                                                                              $116.66
Dodge, Samantha B
1003 Coronado Dr
Rockledge , FL 32955                         6630     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Dodgin, Greg
4705 238th PL SW
Mountlake Terrase, WA 98043                 19959    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Dodson, Rhonda L
12008 Cherie Drive
Austin, TX 78758                            18103    9/25/2020     24 Hour Fitness Worldwide, Inc.              $357.50                                                                              $357.50
Dodson, Steven Odell
351 Kirby Street
Los Angeles, CA 90042                       11076     9/8/2020     24 Hour Fitness Worldwide, Inc.                             $1,400.00                                                           $1,400.00
Doduc, Monique
4836 Steppe Court
Elk Grove, CA 95757                         11047     9/8/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Doerr, Reyna
2063 Lakeridge Circle
#104
Chula Vista, CA 91913                       13076    9/14/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Doescher, Leanne
9901 sharpcrest st.
apt A-3
Houston, TX 77036                           25857    10/22/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Doggett, Soleil
1520 25th St
San Francisco, CA 94107                      7746     9/4/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Doh, Justin
4205 129th Pl SE Apt 6
Bellevue, WA 98006                           9870     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Doh, Kyong
535 Pierce Street Apt 3416
Albany, CA 94706                            13482    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Doh, Youngmee
4205 129th Pl SE Apt 6
Bellevue, WA 98006                          10559     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00

                                                                                       Page 406 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21      Page 407 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Doherty, Brett
11566 Chestnut Ridge St
Moorpark, CA 93021                             4708    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Doherty, Linda Guaccero
One Bronxville Road
Apt. 6L
Bronxville, NY 10708                           855      7/6/2020    24 Hour Fitness United States, Inc.            $664.00                                                                             $664.00
Dohrer, Gary William
243 East Glaucus Street
Unit E
Encinitas, CA 92024                           19384    9/28/2020    24 Hour Fitness United States, Inc.            $240.00                                                                             $240.00
Dola, Kuljeet
839 Cedar Ln
Livingston, CA 95334                          25543    10/14/2020    24 Hour Fitness Worldwide, Inc.               $146.70                                                                             $146.70
Dolan, Carissa
1220 Rosecrans St.
PMB 458
San Diego, CA 92106                           18067    9/25/2020     24 Hour Fitness Worldwide, Inc.               $321.75                                                                             $321.75
Dolan, Teresa
212 Gardenia Avenue
Redlands, CA 92373                             7784     9/2/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Doles, Rhealyn
91-253 Hanapouli Circle, Apt. H
Ewa Beach, HI 96706                           14577    9/16/2020     24 Hour Fitness Worldwide, Inc.                $87.94                                                                              $87.94
Dolezal, Kristine
1590 Cordilleras Road
Redwood City, CA 94062                        12456    9/12/2020     24 Hour Fitness Worldwide, Inc.               $913.00                                                                             $913.00
Doliner, Aleksandra
2463 15th Ave
San Francisco , CA 94116                      17775    9/22/2020        24 Hour Fitness USA, Inc.                                                  $104.00                                             $104.00
Domagala, Malgorzata
PO Box 6264
Laguna Niguel, CA 92606                       17875    9/24/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Dombeck, James E.
3235 Princeton Ave
Stockton, CA 95204                            11998     9/9/2020     24 Hour Fitness Worldwide, Inc.               $385.00                                                                             $385.00
Dome Center, LLC
J. Ellsworth Summers, Jr., Esq.
50 North Laura Street, Suite 3000
Jacksonville, FL 32202                        20149    9/30/2020        24 Hour Fitness USA, Inc.              $452,034.79                                                                         $452,034.79
Dome Center, LLC
J. Ellsworth Summers, Jr., Esq.
50 North Laura Street, Suite 3000
Jacksonville, FL 32202                        27325    1/27/2021        24 Hour Fitness USA, Inc.             $2,542,973.56                                                                      $2,542,973.56
Dome Garage LLC
1400 Ivar Ave.
Los Angeles, CA 90028                          3216    8/20/2020     24 Hour Fitness Worldwide, Inc.               $417.50                                                                             $417.50
Dome, Brandon
14978 SW 64th ST
Miami, FL 33193                               18736    9/27/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00

                                                                                         Page 407 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 408 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Dome, Frank
14978 SW 64TH St
Miami, FL 33193                               18716    9/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Domingo, Althea
PO Box 12414
San Francisco, CA 94112                       21950    10/1/2020     24 Hour Fitness Worldwide, Inc.              $193.00                                                                              $193.00
Domingo, Maria
795 North Los Robles Ave
Pasadena, CA 91104                            14038    9/14/2020    24 Hour Fitness United States, Inc.            $70.00                                                                               $70.00
Dominguez, Carla
4124 Meadow Field Ct.
Fairfax, VA 22033                             20979    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
Dominguez, Jonathan
11411 NW 29 Manor
Sunrise, FL 33323                              2248    7/24/2020     24 Hour Fitness Worldwide, Inc.              $345.58                                                                              $345.58
Dominguez, Marielle
16804 View Park Ave.
Bellflower, CA 90706                          22616    10/2/2020        24 Hour Fitness USA, Inc.                 $174.96                                                                              $174.96
Dominguez, Moises Uzcategui
5017 Santa Clara Dr
Orlando, FL 32837                              3884    8/28/2020     24 Hour Fitness Worldwide, Inc.              $483.74                                                                              $483.74
Dominguez, Moises Uzcategui
5017 Santa Clara Dr
Orlando, FL 32837                             17359    9/22/2020        24 Hour Fitness USA, Inc.                 $483.74                                                                              $483.74
Dominguez, Raul
3233 Bridge Hill Dr. Apt. 2039
Fort Worth, TX 76116                           1944    7/20/2020     24 Hour Fitness Worldwide, Inc.               $31.17                                                                               $31.17
Dominguez, Rogelio
7125 Riverside Blvd.
Sacramento, CA 95831                           9696     9/6/2020     24 Hour Fitness Worldwide, Inc.               $53.00                                                                               $53.00
Dominguez, Vizminda
7125 Riverside Blvd.
Sacramento, CA 95831                           9591     9/6/2020     24 Hour Fitness Worldwide, Inc.               $53.00                                                                               $53.00
Domino, Donna
24 Oak Crest Drive
San Rafael, CA 94903                          19100    10/25/2020    24 Hour Fitness Worldwide, Inc.              $141.84                                                                              $141.84
Dommer, Katherine T
125 Kennar Way
Folsom, CA 95630                              12942    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Domreis, Alexandra
1415 SE Pardee St., Apt. 505
Portland, OR 97202                             8903     9/5/2020     24 Hour Fitness Worldwide, Inc.              $462.49                                                                              $462.49
Don, Allison
1036 Rockport Ave
Redwood City, CA 94065                         4149    8/30/2020        24 Hour Fitness USA, Inc.                 $233.33                                                                              $233.33
Donadio, Anthony
74 Post Ave
Apt 1A
NYC, NY 10034                                 25720    10/19/2020           24 New York LLC                       $212.52                                                                              $212.52


                                                                                         Page 408 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 409 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Donahue, Kevin
1205 N BROADWAY ST.
SANTA ANA, CA 92701                           12543     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Donald Posey, Lilian Lenleen Ardell
20431 Anita Ave
Castro Valley, CA 94546                       25129    10/6/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
Donald, Lon
95-251 Kapanoe Place
Mililani, HI 96789                             6135     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Donald, Melissa & Mackenzie
3 Tealbriar Circle
The Woodlands, TX 77381                       20086    9/30/2020        24 Hour Fitness USA, Inc.                $1,887.77                                                                           $1,887.77
Donaldson, Sue
1839 Crownsville Road
Annapolis, MD 21401                           24383    10/2/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Donashae
1355 W 60th St
Los Angeles, CA 90044                         14124    9/14/2020            24 New York LLC                                         $0.00                           $999.00                            $999.00
Donato, Dominic
9680 Brentwood Way
Unit 107
Westminster, CO 80021-4380                    12367     9/9/2020        24 Hour Fitness USA, Inc.                  $60.00                                                                               $60.00
Donelson, Howard Gus
5270 N OConnor Blvd
#1131
Irving, TX 75039                               987      7/7/2020     24 Hour Fitness Worldwide, Inc.               $35.99                                                                               $35.99
DONG, CHANGHUI
2478 Harrisburg Ave
Fremont, CA 94536                              5155     9/1/2020      24 Hour Fitness Holdings LLC                $367.29                                                                              $367.29
DONG, ELAINE
7491 SUMMERWIND WAY
SACRAMENTO, CA 95831-5217                     18436    9/22/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Dong, Juan
65 Washington Street
#257
Santa Clara, CA 95050                         20717    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
DONG, JUN
4430 DELTA AVE.
ROSEMEAD, CA 91770                            14941    9/17/2020        24 Hour Fitness USA, Inc.                 $443.44                                                                              $443.44
DONG, LIJUN
6846 MCFALL PL
MCLEAN, VA 22101                              14875    9/17/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Dong, Minxia
6952 Gypsum Creek Drive
Eastvale, CA 92880-3695                       19267    9/27/2020     24 Hour Fitness Worldwide, Inc.              $202.18                                                                              $202.18
Dong, Qing Hua
2660 Montrose Ave
Montrose, CA 91020                            16671    9/21/2020     24 Hour Fitness Worldwide, Inc.               $74.00                                                                               $74.00




                                                                                         Page 409 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 410 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dong, Qinyuan
6738 Mitten Crab Way
Newark, CA 94560                             13981    9/16/2020     24 Hour Fitness Worldwide, Inc.              $524.25                                                                              $524.25
Dong, Shiqi
610 E Weddell Dr, Unit 246
Sunnyvale, CA 94089                           6727     9/3/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Dongray, Mona L
3263 Mackenzie Pl
Fremont, CA 94536                            17984    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Doninelli, Steve
3812 Maplewood Dr.
Concord, CA 94519                             6330     9/3/2020     24 Hour Fitness Worldwide, Inc.              $399.98                                                                              $399.98
Donlin, Rhonda
David H. Ricks & Associates
8600 Utica Ave. Suite 200
Rancho Cucamonga, CA 91730                   25042    10/6/2020     24 Hour Fitness Worldwide, Inc.          $450,000.00                                                                          $450,000.00
Donlin, Rhonda
David H. Ricks & Associates
8600 Utica Ave. Suite 200
Rancho Cucamonga, CA 91730                   24057    10/2/2020     24 Hour Fitness Worldwide, Inc.          $450,000.00                                                                          $450,000.00
Donlon, Andrew S
904 Venice Avenue
Southlake, TX 76092                           5452    8/31/2020        24 Hour Fitness USA, Inc.                 $100.98                                                                              $100.98
Donnelly, Christopher
2912 Cliff Cir
Carlsbad, CA 92010                            9664     9/7/2020     24 Hour Fitness Worldwide, Inc.              $196.00                                                                              $196.00
Donnelly, Nicole
9669 SE King Way
Happy Valley, OR 97086                       21217    10/1/2020        24 Hour Fitness USA, Inc.                                  $94.22                                                               $94.22
DONNELLY, RYAN
9669 SE KING WAY
HAPPY VALLEY, OR 97086                       21267    10/1/2020        24 Hour Fitness USA, Inc.                                  $94.22                                                               $94.22
Donoff, Thomas Andrew
9501 W. Sahara Ave. Apt. 1240
Las Vegas, NV 89117                          19451    9/28/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Donoff, Thomas Andrew
9501 W. Sahara Ave. Apt. 1240
Las Vegas, NV 89117                          22157    9/30/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Donoff, Thomas Andrew
9501 W. Sahara Ave. Apt. 1240
Las Vegas, NV 89117                          22556    9/28/2020        24 Hour Fitness USA, Inc.                   $0.00                                                                                $0.00
Donohue Jr., John W.
31 Midlothian
Dove Canyon, CA 92679                         4709    8/31/2020        24 Hour Fitness USA, Inc.                 $389.00                                                                              $389.00
Donohue Jr., John W.
31 Midlothian
Dove Canyon, CA 92679                         7269     9/3/2020        24 Hour Fitness USA, Inc.                 $389.00                                                                              $389.00
Donovan, Bill
7648 S Williams St
Centennial, CO 80122                         20551    9/28/2020     24 Hour Fitness Worldwide, Inc.              $469.90                                                                              $469.90

                                                                                        Page 410 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21      Page 411 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Donovan, Brian R
580 Vernon Street
Unit 15
Oakland, CA 94610                              2065    7/20/2020        24 Hour Fitness USA, Inc.                $1,155.75                                                                           $1,155.75
Donovan, Brian R
580 Vernon Street
Unit 15
Oakland, CA 94610                             21450    9/29/2020        24 Hour Fitness USA, Inc.                                                                 $1,155.75                          $1,155.75
Donovan, Isaiah
10309 stone ave north
Seattle, FL 98113                             21767    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $126.00                                                              $126.00
DONOWA, RUDOLPHO
222 LENOX ROAD, #4U
BROOKLYN, NY 11226                             6050    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,000.00                          $1,000.00
Dooley Jr., Richard N
977 Country Glen Ln
Brentwood, CA 94513                           24743    10/3/2020        24 Hour Fitness USA, Inc.                                $4,900.00                                                           $4,900.00
Dooley, Lynn S
224 Black Oak Drive
Petaluma, CA 94952                             6032    8/31/2020          24 San Francisco LLC                     $209.94                                                                             $209.94
Doonwood Engineering, Inc.
PO Box 1267
Kailua, HI 96734                              14406    9/15/2020     24 Hour Fitness Worldwide, Inc.             $5,091.43                                                                           $5,091.43
Dopazo, Ana
4381 Ventura Cyn Ave Unit 6
Sherman Oaks, CA 91423                        18551    10/1/2020    24 Hour Fitness United States, Inc.            $750.00                                                                             $750.00
Dorado, Carmen Maria
1034 Saint Raphael Dr.
Bay Point, CA 94565                            9442     9/7/2020     24 Hour Fitness Worldwide, Inc.             $3,500.00                                                                           $3,500.00
Doral Court Retail Investments, LLC
Tobin & Reyes, P.A.
Attn: Adrian J. Alvarez
225 N.E Mizner Blvd, Suite 510
Boca Raton, FL 33433                          22929    10/2/2020     24 Hour Fitness Worldwide, Inc.          $1,143,342.00                                                                      $1,143,342.00
Doran, Olivia C
14216 56th Pl W
Edmonds, WA 98026                              2997    8/11/2020     24 Hour Fitness Worldwide, Inc.                               $25.00                                                               $25.00
Dorfman, Vyacheslav
1730 E 14th Street Apt 6J
Brooklyn, NY 11229                            18915    9/29/2020            24 New York LLC                        $140.00                                                                             $140.00
Dorigo, Christine
276 Adams Street 27
Oakland, CA 94610                             10610     9/8/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Dorn, Robert
2309 Sheffield Square
Carrollton, TX 75007                           5979     9/3/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
Dorsett, Darisa A
161-15 120th Ave
Jamaica, NY 11434                             23306    10/2/2020     24 Hour Fitness Worldwide, Inc.                $93.98                                                                              $93.98


                                                                                         Page 411 of 1763
                                                          Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 412 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Dorsett, Donald C
12425 Foyette Lane
Upper Marlboro, MD 20772                      19335    9/27/2020    24 Hour Fitness Worldwide, Inc.              $818.00                                                                           $818.00
Dorsett, Donald C
12425 Foyette Lane
Upper Marlboro, MD 20772                      18919    9/27/2020    24 Hour Fitness Worldwide, Inc.              $818.90                                                                           $818.90
Dorsey, Bill
2024 Crimson Lane
Santa Rosa, CA 95403-8690                     17146    9/22/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                            $99.00
Dorsey, Calvin
2049 Vista Drive
Lewisville, , Texas 75067                     11546     9/9/2020    24 Hour Fitness Worldwide, Inc.              $474.30                                                                           $474.30
Dorsey, Calvin
2049 Vista Drive
Lewisville, Texas 75067                       10129     9/8/2020    24 Hour Fitness Worldwide, Inc.              $474.30                                                                           $474.30
Dorsey, Sr., Lafayette
3742 Grayburn Avenue
Los Angeles, CA 90018                         24899    10/7/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Dortom, Maha
1102 S. State College Blvd
Anaheim, CA 92806                             26722    9/28/2020    24 Hour Fitness Worldwide, Inc.               $63.89                                                                            $63.89
Dorton, Maha
1102 S State College Blvd
Anaheim, CA 92806                             26802    11/30/2020   24 Hour Fitness Worldwide, Inc.               $63.89                                                                            $63.89
Dorton, Maha
1102 S. State College Blvd
Anaheim, CA 92806                             26726    10/2/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Dorton, Maha
1102 S. State College Blvd.
Anaheim, CA 92806                             26825    12/1/2020    24 Hour Fitness Worldwide, Inc.               $63.89                                                                            $63.89
Doshi, Bhaumik
53 Cottage St, Apt 2
Jersey city, NJ 07306                         25138    10/9/2020    24 Hour Fitness Worldwide, Inc.              $896.00                                                                           $896.00
Doshi, Sona
3705 Morning Dove Dr
Plano, TX 75025                               20208    9/30/2020       24 Hour Fitness USA, Inc.                 $369.99                                                                           $369.99
Doshi, Sunil
2143 Northam Dr.
Fullerton, CA 92833                            8191     9/3/2020    24 Hour Fitness Worldwide, Inc.          $3,000.00                                                                           $3,000.00
Dossani, Mona
3263 Bagley Passage
Duluth, GA 30097                               288      7/1/2020         24 San Francisco LLC                     $61.98                                                                            $61.98
Dossey, Michael
1395 Bodega Place
Walnut Creek, CA 94597                        20005    10/1/2020       24 Hour Fitness USA, Inc.                 $990.00                                                                           $990.00
Dotson, Ashley
2410 Altisma Way #44
Carlsbad , CA 92009                            3377    8/27/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                           $100.00




                                                                                      Page 412 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 413 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Dotson, Todd W
2009 Ketch Court
Seabrook, TX 77586                            25609    10/16/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Doty, Jalleh
1380 West Capitol Dive Unit 103
San Pedro, CA 90732                            6750     9/3/2020    24 Hour Fitness United States, Inc.            $60.00                                                                               $60.00
Doty, Jalleh
1380 West Capitol Drive unit 103
San Pedro, CA 90732                            3647    8/27/2020     24 Hour Fitness Worldwide, Inc.               $25.00                                                                               $25.00
Dougherty, Philip
208 Vanshire Road East
Lakeside, TX 76108-9463                       17916    9/22/2020        24 Hour Fitness USA, Inc.                 $173.15                                                                              $173.15
Doughty, Corine
407 Bolero Way
Newport Beach, CA 92663                       11997     9/9/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Doughty, Corine
407 Bolero Way
Newport Beach, CA 92663                       12000     9/9/2020              RS FIT CA LLC                   $283,089.84                                                                          $283,089.84
Douglas County Treasurer
100 Third St Ste 120
Castle Rock, CO 80104                          2780    7/28/2020        24 Hour Fitness USA, Inc.                                   $0.00            $0.00                                               $0.00
DOUGLAS COUNTY TREASURER
100 THIRD ST STE 120
CASTLE ROCK, CO 80104                         26003    10/27/2020       24 Hour Fitness USA, Inc.                                   $0.00       $42,550.64                                          $42,550.64
Douglas County Treasurer
100 Third St Ste 120
Castle Rock, CO 80104                         26022    10/27/2020       24 Hour Fitness USA, Inc.                                   $0.00       $17,031.50                                          $17,031.50
Douglas County Treasurer
100 Third St Ste 120
Castle Rock, CO 80104                         26023    10/27/2020       24 Hour Fitness USA, Inc.                                   $0.00       $18,727.71                                          $18,727.71
Douglas County Treasurer
100 Third St Ste 120
Castle Rock, CO 80104                         26024    10/27/2020       24 Hour Fitness USA, Inc.                                   $0.00       $36,746.02                                          $36,746.02
Douglas County Treasurer
100 Third St Ste 120
Castle Rock, CO 80104                         26025    10/27/2020       24 Hour Fitness USA, Inc.                                                $8,109.01                                           $8,109.01
Douglas County Treasurer
100 Third St
Castle Rock , CO 80104                        27419    2/18/2021        24 Hour Fitness USA, Inc.                                   $0.00       $36,526.89                                          $36,526.89
Douglas County Treasurer
100 Third St
Castle Rock, CO 80104                         27418    2/18/2021        24 Hour Fitness USA, Inc.                                   $0.00       $42,443.07                                          $42,443.07
Douglas County Treasurer
100 Third St
Ste 120
Castle Rock, CO 80104                          2277    7/28/2020        24 Hour Fitness USA, Inc.                                   $0.00            $0.00                                               $0.00
Douglas County Treasurer
100 Third St
Ste 120
Castle Rock, CO 80104                          2459    7/28/2020        24 Hour Fitness USA, Inc.                                   $0.00            $0.00                                               $0.00

                                                                                         Page 413 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 414 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Douglas County Treasurer
100 Third St
Ste 120
Castle Rock, CO 80104                        2841    7/28/2020        24 Hour Fitness USA, Inc.                                   $0.00            $0.00                                               $0.00
Douglas County Treasurer
David Gill
Treasurer
100 Third St
Castle Rock, CO 80104                       27420    2/18/2021        24 Hour Fitness USA, Inc.                                   $0.00        $8,091.66                                           $8,091.66
DOUGLAS COUNTY TREASURER
David Gill
Treasurer
100 Third St
Castle Rock, CO 80104                       27422    2/18/2021        24 Hour Fitness USA, Inc.                                   $0.00       $18,459.09                                          $18,459.09
Douglas County Treasurer
David Gill
Treasurer
100 Third St
Castle Rock, CO 80104                       27425    2/18/2021        24 Hour Fitness USA, Inc.                                   $0.00       $16,981.26                                          $16,981.26
Douglas Jr, Howard
6725 Coolwater Trails
Forth Worth, TX 76179                       20220    9/29/2020     24 Hour Fitness Worldwide, Inc.               $48.00                                                                               $48.00
Douglas, Donna
1451 McLean Mews Court
McLean, VA 22101                            22899    10/2/2020     24 Hour Fitness Worldwide, Inc.              $140.97                                                                              $140.97
Douglas, Evelyn
1955 MELVIN ROAD
OAKLAND, CA 94602                           14201    9/15/2020     24 Hour Fitness Worldwide, Inc.               $49.99                                                                               $49.99
Douglass, Mark
26449 137th Ave SE
Kent, WA 98042                              25398    10/12/2020    24 Hour Fitness Worldwide, Inc.                              $239.24                                                              $239.24
Douillard, Bertrand
444 Arkansas St
San Francisco, CA 94107                     12472    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Doukas, George
25621 Aragon Way
Yorba Linda, CA 92887                       24874    10/9/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Douple, Stephanie
7003 Woodhue Drive #B
Austin, TX 78745                             5101     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Dove, Crystal
4548 NW 114th Ave #1704
Doral, FL 33178                             16727    9/23/2020        24 Hour Fitness USA, Inc.                 $864.00                                                                              $864.00
Dover, Latonya
4859 West Slauson Avenue #249
Los Angeles, CA 90056                       13768    9/14/2020    24 Hour Fitness United States, Inc.           $420.00                                                                              $420.00
Dovey, James E.
2 Breakers Isle
Dana Point, CA 92629                         4035    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00


                                                                                       Page 414 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 415 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Dovi, Vinyon
2080 Greenview Shores Blvd Apt 421
Wellington, FL 33414                          6783     9/1/2020     24 Hour Fitness Worldwide, Inc.                                               $0.00                                               $0.00
Dowling, Casey
522 Felix Way
San Jose, CA 95125                            7003     9/8/2020     24 Hour Fitness Worldwide, Inc.              $60.00                                                                              $60.00
Downer, Michael
14137 Coloma Street
Fontana, CA 92336                            23692    10/2/2020     24 Hour Fitness Worldwide, Inc.           $1,500.00                                                                           $1,500.00
Downing, Geoff
750 The Alameda
Half Moon Bay, CA 94019                       7771     9/4/2020     24 Hour Fitness Worldwide, Inc.              $45.00                                                                              $45.00
Doyle, Amanda
410 Great Falls St
Falls Church, VA 22046                       20542    9/30/2020     24 Hour Fitness Worldwide, Inc.                           $1,824.00                                                           $1,824.00
Doyle, Conley
PO Box 6411
Olympia, WA 98507                             6629     9/1/2020     24 Hour Fitness Worldwide, Inc.              $47.38                                                                              $47.38
Doyle, Conley
PO Box 6411
Olympia, WA 98507                             5304     9/1/2020     24 Hour Fitness Worldwide, Inc.              $47.38                                                                              $47.38
Doyle, Deanie
PO Box 6411
Olympia, WA 98507                              78     6/19/2020     24 Hour Fitness Worldwide, Inc.             $357.50                                                                             $357.50
Doyle, Nikki
4115 Waterhouse Rd.
Oakland, CA 94602                            20974    9/30/2020     24 Hour Fitness Worldwide, Inc.             $162.00                                                                             $162.00
Dozudic, Alan Milos
5665 S Fallwood Dr Apt #10
Taylorsville, UT 84129                       26602    11/22/2020 24 Hour Fitness United States, Inc.             $33.77                                                                              $33.77
DP
Sungah Hong
5511 Calico Ln
Pleasanton, CA 94566                         15720    9/20/2020     24 Hour Fitness Worldwide, Inc.             $600.00                                                                             $600.00
Drachnik, Kenneth J
92 Santos Ct
Fremont, CA 94536                            26474    11/16/2020       24 Hour Fitness USA, Inc.              $1,368.00                                                                           $1,368.00
Dragomir, Alin
2278 Maroel Dr
San Jose , CA 95130                          23040    10/2/2020     24 Hour Fitness Worldwide, Inc.             $300.00                                                                             $300.00
Dragomir, Alin
2278 Maroel Dr.
San Jose, CA 95130                           26338    11/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                             $200.00
DRAGON, JHAEL
137 South Central Ave
Spring Valley, NY 10977                       9787     9/7/2020     24 Hour Fitness Worldwide, Inc.              $47.24                                                                              $47.24
Dragseth, Lisa
6496 Silver Mesa Dr #4
Highlands Ranch, CO 80130                     1208    7/10/2020     24 Hour Fitness Worldwide, Inc.             $249.95                                                                             $249.95


                                                                                       Page 415 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 416 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dragun, Marc
239 Brannan Street
Unit 16D
San Francisco, CA 94107                       6473     9/1/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Drahushak-Crow, Roselle
13351 W. Dakota Ave.
Lakewood, CO 80228                           14700    9/16/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Drake, Caryn
3218 SW Corbeth Ln
Troutdale, OR 97060                           5667     9/1/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Drake, DeAnna
3207 Mariner Ln
Longmont, CO 80503                            9518     9/5/2020              24 Denver LLC                       $438.00                                                                              $438.00
Drake, Katy
1306 Colonial Manor Dr
Katy, TX 77493                                9112     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,244.77                                                                           $1,244.77
Drake, Marissa
2121 W. Imperial Hwy Ste E
La Habra, CA 90631                           15417    9/18/2020    24 Hour Fitness United States, Inc.           $449.92                                                                              $449.92
Drake, Tashuna
5241 S Acres Dr.
Houston, TX 77048                            25888    10/23/2020    24 Hour Fitness Worldwide, Inc.              $159.08                                                                              $159.08
Draper, Candise
231 Market Place #359
San Ramon, CA 94583                           3356    8/26/2020     24 Hour Fitness Worldwide, Inc.                                             $1,548.00        $1,548.00                          $3,096.00
Draper, Casey
3875 Pecan Circle
Laporte, TX 77571                            18124    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Draper, Linda K.
3875 Pecan Circle
Laporte, TX 77571                            19330    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Draper, Scott
3875 Pecan Circle
Laporte, TX 77571                            18233    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Drayton, Kimberly
6412 Crescent Ave Apt 21
Buena Park, CA 90620                         23498    10/5/2020     24 Hour Fitness Worldwide, Inc.              $257.00                                                                              $257.00
Dredge, David E.
2845 Lavender Dr.
Walnut Creek, CA 94596                        2314    7/27/2020        24 Hour Fitness USA, Inc.                 $187.50                                                                              $187.50
Dreger, Melissa
1380 SW 82nd Terr Apt 714
Plantation, FL 33324                         12424    9/13/2020        24 Hour Fitness USA, Inc.                  $44.48                                                                               $44.48
Dreiblatt, Kathy S
1721 Conger Ave NW
Olympia, WA 98502                            12940    9/12/2020     24 Hour Fitness Worldwide, Inc.               $31.70                                                                               $31.70
Dreifuss, Raymond Henry
3568 Harding St
Apt 105
Carlsbad, CA 92008                            7739     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00

                                                                                        Page 416 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 417 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
DRELLISHAK, KENNETH S.
2145 E. OCEAN BLVD
NEWPORT BEACH, CA 92661                      11275     9/9/2020    24 Hour Fitness United States, Inc.          $1,200.00                                                                           $1,200.00
Drennon, Chuck E.
646 Hyde Park Drive
Sunnyvale, CA 94087                          12107     9/9/2020     24 Hour Fitness Worldwide, Inc.              $174.00                                                                              $174.00
Dressel, Haley
1467 Tyndall Way
Gardnerville, NV 89460                       25756    10/21/2020    24 Hour Fitness Worldwide, Inc.              $143.96                                                                              $143.96
Dreyer, Jan
415 South Bernardo Ave., Apt 306
Sunnyvale, CA 94086                           2617     8/3/2020     24 Hour Fitness Worldwide, Inc.              $747.00                                                                              $747.00
Drinker, Nancy
1511 Artesia Boulevard, #5
Manhattan Beach, CA 90266                     4131    8/27/2020     24 Hour Fitness Worldwide, Inc.               $52.48                                                                               $52.48
Driscoll, Michelle
764 Walker Ave #102
Oakland, CA 94610                            18446    9/26/2020     24 Hour Fitness Worldwide, Inc.                              $299.99                                                              $299.99
Driscoll, Pam
8419 Kali Cove
Austin, TX 78737                              3858    8/28/2020        24 Hour Fitness USA, Inc.                                 $800.00            $0.00                                             $800.00
Driscoll, Pam
8419 Kali Cove
Austin, TX 78737                             18665    9/24/2020        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00
Droniak, Cynthia
23360 Balmoral Lane
West Hills, CA 91307                          2755    7/31/2020     24 Hour Fitness Worldwide, Inc.                              $378.62                                                              $378.62
Drozdov, Victoria
271 Glendale Road
Scarsdale, NY 10583                           6571     9/2/2020    24 Hour Fitness United States, Inc.            $98.68                                                                               $98.68
DRUM, PHILLIP
789 Condor
Martinez, CA 94553                            9876     9/6/2020        24 Hour Fitness USA, Inc.                  $99.99                                                                               $99.99
Drumm, Brian
13301 Evergreen Dr
Fort Worth , TX 76244                         1517    7/21/2020    24 Hour Fitness United States, Inc.            $45.45                                                                               $45.45
Drummer-Fenton, Vanetta
20 Lakeview Avenue
Hartsdale, NY 10530                           2303    7/24/2020      24 Hour Fitness Holdings LLC                $500.00                                                                              $500.00
Drummond, Kris
116 Saint Joseph Avenue, Unit A
Long Beach, CA 90803                         17896    9/25/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Drummond, Virginia
156 Locust St.
Valley Stream, NY 11581                      14815    9/16/2020        24 Hour Fitness USA, Inc.                  $74.99                                                                               $74.99
Drunasky, Chris
2018 Costero Hermoso
San Clemente , CA 92673                      16478    9/23/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00




                                                                                        Page 417 of 1763
                                                           Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 418 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Dryden, Kathy
1540 Madelyn Ave S.
Salem, OR 97306                                12351     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
DS Fountain Valley LP
c/o Jennifer L. Pruski, Esquire
Trainor Fairbrook
980 Fulton Avenue
Sacramento, CA 95825                           20892    9/30/2020       24 Hour Fitness USA, Inc.            $400,039.75                     $18,500.00                                         $418,539.75
D's Naturals LLC
dba No Cow
3457 Ringsby Court
Unit 100A
Denver, CO 80216                                2553    7/29/2020    24 Hour Fitness Worldwide, Inc.                                                          $84,326.40                         $84,326.40
DS Properties 17, LP
c/o Jennifer L. Pruski, Esquire
Trainor Fairbrook
980 Fulton Avenue
Sacramento, CA 95825                           20511    9/30/2020       24 Hour Fitness USA, Inc.            $696,365.34                                                                        $696,365.34
D'sa, Elizabeth
8922 Menchaca Rd, Unit 901
Austin, TX 78748                                9523     9/5/2020    24 Hour Fitness Worldwide, Inc.                           $304.58                                                              $304.58
DSOUZA, RAJESH
2617 ABERCORN DR
GRAPEVINE, TX 76051                            23412    10/2/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                            $450.00
Du Plessis, Gabe
13359 Gideon Ct
Lakeside, CA 92040                              1835    7/17/2020    24 Hour Fitness Worldwide, Inc.              $72.00                                                                             $72.00
Du, Chaohao
10767 Linda Vista Dr
Cupertino, CA 95014                            20379    9/30/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Du, Delun
550 E Weddell Dr
Uni 1304
Sunnyvale, CA 94089                            24366    10/2/2020    24 Hour Fitness Worldwide, Inc.           $2,870.00                                                                          $2,870.00
Du, Li
837 Winding Brook Ln
Walnut, CA 91789                               17410    9/23/2020    24 Hour Fitness Worldwide, Inc.             $269.00                                                                            $269.00
Du, Odette
P.O. Box 18750
Stanford, CA 94309                             22128    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $996.00                                                              $996.00
DU, QIAN
3209 POPLAR BLVD
ALHAMBRA, CA 91803                             17585    9/25/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Du, Valerie
1155 Willowhaven Drive
San Jose, CA 95126                              9826     9/7/2020       24 Hour Fitness USA, Inc.                $429.99                                                                            $429.99
Du, Xiaoping
4250 Folker St.
Anchorage, AK 99508                            19171    9/25/2020    24 Hour Fitness Worldwide, Inc.             $799.00                                                                            $799.00


                                                                                       Page 418 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 419 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Du, Yuzhang
13818 Cherry Hollow Ln
Houston, TX 77082                           21433    10/1/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                            $150.00
Duan, Yuxiang
1358 Oakland Rd. SPC #116
San Jose, CA 95112                           8831     9/5/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                            $699.99
Duarte, Arturo
1901 Avenue of the Stars
#200
Los Angeles, CA 90067                        2081     8/5/2020       24 Hour Fitness USA, Inc.                  $0.00                                                                              $0.00
Duarte, Brandon
2103 Dufour Ave Apt A
Redondo Beach, CA 90278                      6278     9/3/2020    24 Hour Fitness Worldwide, Inc.             $378.50                                                                            $378.50
Duarte, Erika
12109 172nd Ct E
Puyallup, WA 98374                          24497    10/2/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                            $120.00
Dubey, Tushar
2557 Park Blvd Apt L200
Palo Alto, CA 94306                         25289    10/12/2020      24 Hour Fitness USA, Inc.                $360.00                                                                            $360.00
Dubief, Fred
56570 State Hwy 74
Space 138
Mountain Center, CA 92561                   20823    9/30/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Dubman, Shay
61 Changebridge #3
Montville, NJ 07045                          4697    8/29/2020    24 Hour Fitness Worldwide, Inc.              $53.31                                                                             $53.31
DuBois, Kimberlie J
11710 Craw Avenue
Chino, CA 91710                             23933    10/2/2020    24 Hour Fitness Worldwide, Inc.             $644.00                                                                            $644.00
Dubois, Paul F.
529 Dewane Dr.
El Cajon, CA 92020                          16061    9/17/2020    24 Hour Fitness Worldwide, Inc.                          $1,400.00                                                           $1,400.00
DuBose-Roberts, Gwendolyn
8538 Richcroft St.
Houston, TX 77029                           23937    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $360.00                                                              $360.00
DuBow, Hannah
11020 Hesby St. #117
North Hollywood, CA 91601                   24784    10/4/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Dubuque, Avery
12500 SE River Road #16
Milwaukie, OR 97222                         15989    9/21/2020    24 Hour Fitness Worldwide, Inc.             $467.82                                                                            $467.82
Duckworth, Leo
P.O. Box 56282
Windsor Hills, CA 90056                     26538    11/20/2020   24 Hour Fitness Worldwide, Inc.             $120.00                                                                            $120.00
Ducut, Ariel
1201 W Porter Ave
Fullerton, CA 92833                         14234    9/15/2020       24 Hour Fitness USA, Inc.             $2,400.00                                                                           $2,400.00
Ducut, Janette
324 East I Street
Ontario, CA 91764                           14134    9/15/2020       24 Hour Fitness USA, Inc.             $2,400.00                                                                           $2,400.00

                                                                                    Page 419 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 420 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dudani, Sahib
34 Anacapa Lane
Aliso Viejo, CA 92656                        13538    9/16/2020        24 Hour Fitness USA, Inc.                $1,577.00                                                                           $1,577.00
Dudley, Dylan
5840 Cardoza Drive
Westlake Village, CA 91362                   13007    9/12/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Dudonsky, Nicole
8600 25th Ave SW A204
Seattle, WA 98106                            27140    12/21/2020       24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Dudzik, Mackenzie
1415 Seward Street
Los Angeles, CA 90028                         521      7/2/2020     24 Hour Fitness Worldwide, Inc.              $656.00                                                                              $656.00
Duenas, Candelaria
473 Almanza Drive
Oakland, CA 94603                            25109    10/8/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Duenas, Cynthia Karina
17103 Rolando Ave
Castro Valley, CA 94546                      25901    10/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Duenas, Oscar
17103 Rolando Ave
Castro Valley , CA 94546                     24473    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Duenes, Mr John L
28771 Via Los Arboles
San Juan Capistrano, CA 92675                21461    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,360.00                                                                           $1,360.00
Duenes, Mr. John
28771 Via Los Arboles
San Juan Capistrano, CA 92675                21458    10/1/2020    24 Hour Fitness United States, Inc.          $1,300.00                                                                           $1,300.00
Duenez, Whitney
499 Chablis Wy
Manteca, CA 95337                             6803     9/1/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Duerr, Sarah
1636 W. Cris Ave.
Anaheim, CA 92802                            19247    9/27/2020        24 Hour Fitness USA, Inc.                 $121.60                                                                              $121.60
Duff, Catherine T.
1305 Ridgerun Drive
Roseville, CA 95747-7638                     22861    10/2/2020     24 Hour Fitness Worldwide, Inc.               $20.00                                                                               $20.00
Duffy, Joe
94 Schoder Avenue
Woodbridge, NJ 07095                          4945    8/31/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Duffy, Liz
163 W Juan Way
Castle Rock, CO 80108                         5275     9/1/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Duffy, Melissa Anne
4216 Woodside Circle
Lake Oswego, OR 97035                        18922    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,063.00                                                                           $1,063.00
Duffy, Melissa
4216 Woodside Circle
Lake Oswego , OR 97035                        1582    8/11/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00




                                                                                        Page 420 of 1763
                                                        Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 421 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Duffy, Melissa
4216 Woodside Circle
Lake Oswego , OR 97035                     25529    10/14/2020    24 Hour Fitness Worldwide, Inc.             $1,063.00                                                                           $1,063.00
Duffy, Tom
94 Schoder Avenue
Woodbridge, NJ 07095                        4944    8/31/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Dufrene, Berthilde
68 Cedar Drive
Tuxedo Park, NY 10987                      25243    10/11/2020           24 New York LLC                       $699.99                                                                              $699.99
Duggal, Manish
3636 Via Certaldo Ave
Henderson, NV 89052                         7707     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
DUGGER, RICHARD
13420 LYNDHURST STREET #610
AUSTIN, TX 78729                            1903    7/17/2020        24 Hour Fitness USA, Inc.                $1,550.00                                                                           $1,550.00
DUGGER, RICHARD
13420 LYNDHURST STREET #610
AUSTIN, TX 78729                           16262    9/18/2020        24 Hour Fitness USA, Inc.                $1,550.00                                                                           $1,550.00
Duggineni, Bhavani
6183 spires drive
Loveland, OH 45140                         26449    11/16/2020    24 Hour Fitness Worldwide, Inc.              $437.43                                                                              $437.43
Duk Lee, Jhong
6400 Christie Ave #3409
Emeryville , CA 94608                       7874     9/3/2020     24 Hour Fitness Worldwide, Inc.          $135,356.00                                                                          $135,356.00
Duke, Greg
402 Rockefeller (Unit 418)
Irvine, CA 92612                            2677     8/4/2020     24 Hour Fitness Worldwide, Inc.             $2,520.00                                                                           $2,520.00
Dukette, Dianne
6225 Raymond Ct.
Stockton, CA 95212                          6068     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Dulcio, Rosemene
7175 Ivy Crossing Lane
Boynton Beach, FL 33436                    26634    11/23/2020 24 Hour Fitness United States, Inc.              $27.99                                                                               $27.99
Dulin, Norman J
1733 SE Claybourne St.
Portland, OR 97202                         16720    9/21/2020     24 Hour Fitness Worldwide, Inc.              $456.00                                                                              $456.00
Dull, Randy
6508 Stewart Blvd.
The Colony, TX 75056                        4462    8/28/2020    24 Hour Fitness United States, Inc.           $530.00                                                                              $530.00
Dull, Randy
6508 Stewart Blvd.
The Colony, TX 75056                        9295     9/7/2020        24 Hour Fitness USA, Inc.                 $555.00                                                                              $555.00
Dummett, Darrel G.
2113 Myrtle Beach Lane
Danville, CA 94526                          2957    8/16/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Dummett, Judy
2113 Myrtle Beach Lane
Danville, CA 94526                          2948    8/16/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00




                                                                                      Page 421 of 1763
                                                         Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 422 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Dunbar, Philip
267 Columbus Avenue
Apt. 1
Hasbouck Heights, NJ 07604                   17957    9/24/2020    24 Hour Fitness Worldwide, Inc.              $138.15                                                                           $138.15
Dunbar, Sandy
13164 Bryson ST
Arleta, CA 91331                             12034    9/10/2020    24 Hour Fitness Worldwide, Inc.               $49.00                                                                            $49.00
DUNCAN, HARVEST
27402 LISE LANE
#204
SANTA CLARITA, CA 91387                      24331    10/2/2020    24 Hour Fitness Worldwide, Inc.          $2,029.00                                                                           $2,029.00
Duncan, LaKeisha
27402 Lise Ln #204
Santa Clarita, CA 91387                      24015    10/2/2020    24 Hour Fitness Worldwide, Inc.              $469.00                                                                           $469.00
Duncan, Leanne
401 28th Ave Apartment #1
San Francisco, CA 94121                       1497    7/13/2020         24 San Francisco LLC                    $110.97                                                                           $110.97
Duncan, Mekeda Gebreheywot
811 San Remo
Irvine, CA 92606                             23293    10/2/2020    24 Hour Fitness Worldwide, Inc.          $4,500.00                                                                           $4,500.00
Duncan, Mekeda
811 San Remo
Irvine, CA 92606                             23948    10/2/2020    24 Hour Fitness Worldwide, Inc.          $2,800.00                                                                           $2,800.00
Duncan, Tristram
10836 Churchill Pl
Tustin, CA 92782                             23636    10/2/2020    24 Hour Fitness Worldwide, Inc.               $58.98                                                                            $58.98
Duncantell, Rose
12664 Shorewood Ln
Victorville, CA 92395                        21668    10/3/2020    24 Hour Fitness Worldwide, Inc.              $292.95                                                                           $292.95
Dungca, David
1140 Millbrae Ave
Millbrae, CA 94030                           18387    9/27/2020    24 Hour Fitness Worldwide, Inc.              $122.58                                                                           $122.58
Dunlap, Gary
880 East Fremont Avenue #513
Sunnyvale, CA 94087                           7873     9/3/2020    24 Hour Fitness Worldwide, Inc.          $1,711.20                                                                           $1,711.20
Dunlevy, Michael
11830 SW Butte Lane
Beaverton, OR 97008                          23705    10/2/2020    24 Hour Fitness Worldwide, Inc.               $60.00                                                                            $60.00
Dunlop, Lekesha
9 Fordham Hill Oval #10G
Bronx, NY 10468                              13342    9/13/2020    24 Hour Fitness Worldwide, Inc.               $70.26                                                                            $70.26
DUNN SPECIALTIES
3822 ST. MICHAELS CT.
SUGAR LAND, TX 77479                         20785    9/30/2020    24 Hour Fitness Worldwide, Inc.                                        $180,253.00                                         $180,253.00
Dunn, Amy
2861 East Morgan Drive
Holladay, UT 84124                           21524    10/2/2020       24 Hour Fitness USA, Inc.                  $52.80                                                                            $52.80
Dunn, Candi
10405 Bear Hollow Drive
Fort Worth, TX 76244                         12795    9/11/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00

                                                                                     Page 422 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 423 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Dunn, Louisa
7435 Oakwood Canyon Dr.
Cypress, TX 77433                            9475     9/5/2020    24 Hour Fitness Worldwide, Inc.                           $960.00                                                              $960.00
Dunn, Matthew
138 Harbor Oaks Cir
Santa Cruz, CA 95062                        17224    9/22/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Dunn, Michael
14245 Tiara Street
Sherman Oaks, CA 91401                      22923    10/2/2020    24 Hour Fitness Worldwide, Inc.              $52.00                                                                             $52.00
Dunn, Tyler
1109 E 30th St
Vancouver, WA 98663                          3083    8/13/2020    24 Hour Fitness Worldwide, Inc.              $56.72                                                                             $56.72
Dunne, Edward
1342 Pacific Beach Dr
San Diego, CA 92109                         10049     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Dunne, Ryan
15420 2nd Ave NE
Shoreline, WA 98155                          5509     9/2/2020    24 Hour Fitness Worldwide, Inc.                            $44.00                                                               $44.00
Dunphy, Katie
54589 Tanglewood
La Quinta, CA 92253                         21851     9/3/2020    24 Hour Fitness Worldwide, Inc.                                            $429.99                                             $429.99
Duong, Ana
528 Crown Point Ter
Sunnyvale, CA 94087                          2764    7/21/2020       24 Hour Fitness USA, Inc.                  $0.00                                                                              $0.00
Duong, Anita To
3159 Annandale Rd
Falls Church, VA 22042                       8684     9/4/2020    24 Hour Fitness Worldwide, Inc.             $291.67                                                                            $291.67
Duong, Bella
9851 Bolsa Ave. Spc 109
Westminster, CA 92683                       25739    10/20/2020   24 Hour Fitness Worldwide, Inc.              $83.98                                                                             $83.98
Duong, Bradley
5304 Pillow Lane Road
Springfield, VA 22151                        1093     7/9/2020    24 Hour Fitness Worldwide, Inc.              $90.38                                                                             $90.38
Duong, Chi
12015 Cottage Elm Ct
Houston, TX 77089                            1417    7/14/2020    24 Hour Fitness Worldwide, Inc.              $69.42                                                                             $69.42
Duong, Gia
5213 W 3rd St
Santa Ana, CA 92703                          5249    8/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Duong, Haylee
10031 Spring View Way
Elk Grove, CA 95757                         16072    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Duong, Kandace
10031 Spring View Way
Elk Grove, CA 95757                         16011    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Duong, Kanya
9656 Carroll Canyon Rd
Apt F7
San Diego, CA 92126                         12724    9/11/2020    24 Hour Fitness Worldwide, Inc.              $65.00                                                                             $65.00


                                                                                    Page 423 of 1763
                                                        Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 424 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Duong, Loc
3082 Ancrum Ct.
San Jose, CA 95148-4001                     23691    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $150,000.00                                         $150,000.00
Duong, Michelle
627 N. Bristol Street, #29
Santa Ana, CA 92703                          4039    8/27/2020    24 Hour Fitness Worldwide, Inc.              $160.00                                                                           $160.00
Duong, Myhuong
1107 NE 147th Ave
Vancouver, WA 98684                          7824     9/4/2020    24 Hour Fitness Worldwide, Inc.              $588.00                                                                           $588.00
Duong, Viet
13717 Greinert Dr
Pflugerville, TX 78660                      17175    9/23/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                           $399.99
Duong, Yen
2599 Coney Island Ave
Brooklyn, NY 11223                           5748    8/31/2020    24 Hour Fitness Worldwide, Inc.              $119.88                                                                           $119.88
Dupin, Dorie
22206 Tussing Ranch Rd
Apple Valley, CA 92308                       4820    8/31/2020    24 Hour Fitness Worldwide, Inc.                           $762.00                                                              $762.00
Duplessis, Germeen
22979 darien st
woodland hills, CA 91364                    13602    9/15/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                           $600.00
Duplisea, Nikki
1135 Katella St
Laguna Beach, CA 92651                       8334     9/3/2020       24 Hour Fitness USA, Inc.                  $25.00                                                                            $25.00
DuPont, Chad
17910 Santa Rosa Ave
Guerneville, CA 95446                       16002    9/21/2020         24 San Francisco LLC                    $500.00                                                                           $500.00
Dupree, Esther
1155 W 66th St
Los Angeles, CA 90044                       24902    10/8/2020    24 Hour Fitness Worldwide, Inc.              $118.97                                                                           $118.97
Duque, Mauricio
19 Riker Hill Rd
Livingston, NJ 07039                         6361     9/1/2020    24 Hour Fitness Worldwide, Inc.              $584.00                                                                           $584.00
Duran, Alejandro
33790 Willow Haven Lane #106
Murrieta, CA 92563                           5102     9/1/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                           $429.99
Duran, Ernesto
33790 Willow Haven Lane #106
Murrieta, CA 92563                           6619     9/1/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                           $399.99
Duran, Keisy
561 W 169th St
Apt 3A
New york, NY 10032                          18826    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Duran, Sabrina
15111 SW 70 St
Miami, FL 33193                               13     6/26/2020    24 Hour Fitness Worldwide, Inc.               $34.23                                                                            $34.23
Duran, Sandra K
681 Agate Avenue
Manteca, CA 95336                           21201    10/1/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00


                                                                                    Page 424 of 1763
                                                         Case 20-11568-KBO          Doc 72     Filed 04/19/21     Page 425 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Durand, Mel
4557 Culbertson Ave
La Mesa, CA 91942                           26068    10/29/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Durand, Molly
1035 N Stanley Ave. #209
West Hollywood, CA 90046                     1701    7/14/2020    24 Hour Fitness United States, Inc.                                                             $360.00                            $360.00
Durand, Molly
1035 N Stanley Ave. #209
West Hollywood, CA 90046                    25448    10/13/2020 24 Hour Fitness United States, Inc.                                                               $360.00                            $360.00
Durant, Jackie
325 Highland Terr
Woodside, CA 94062                           4247    8/29/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Durbin, Megan
1743 McCormack Lane
Placentia, CA 92870                         10747     9/8/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Durcanin, Michael
2331 Tannehill Dr
Houston, TX 77008                            2156     8/3/2020        24 Hour Fitness USA, Inc.                 $816.00                                                                              $816.00
Durden, Blonka
3010 Wilshire Blvd. 353
Los Angeles, CA 90010                       11641     9/9/2020     24 Hour Fitness Worldwide, Inc.              $973.00                                                                              $973.00
Durden, Theo
648 36th St
Richmond, CA 94805                          13074    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $288.00                                                              $288.00
Durff, Thomas
1014 Camino Verde Cir.
Walnut Creek, CA 94597                      22134    10/1/2020     24 Hour Fitness Worldwide, Inc.              $792.00                                                                              $792.00
Durga, Annapurna
60 Hardie Dr
Moraga, CA 94556                             3684    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $650.00                                                              $650.00
Durio, Ivy
6430 Verner Ave. #147
Sacramento, CA 95841                        10087     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
DURO, DAVID D
24616 MOONFIRE DR
DANA POINT, CA 92629                        14352    9/15/2020     24 Hour Fitness Worldwide, Inc.                           $47,147.24                                                           $47,147.24
Duro, David D.
24616 Moonfire Drive
Dana Point, CA 92629                         5984     9/1/2020     24 Hour Fitness Worldwide, Inc.                           $47,147.24                                                           $47,147.24
DURR, SHERMAN
28451 PLYMOUTH WAY
TEMECULA, CA 92591                           8193     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Dusatko, Larry
4466 Sunflower Way
Chino, CA 91710                             26875    12/4/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Dussault, Cere
MBR01030621
12452 Maria Circle
Broomfield, CO 80020                         268     6/23/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99


                                                                                       Page 425 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 426 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Dustin, Eric
1384 Wooden Valley St.
Chula Vista, CA 91913                         6217     9/1/2020    24 Hour Fitness Worldwide, Inc.                          $4,885.00                                                           $4,885.00
Dustin, Jason
7840 Walerga Rd #117
Antelope, CA 95843                           20884    9/30/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99
Dutton, James
12134 14th St.
Santa Fe, TX 77510                            1870    7/17/2020       24 Hour Fitness USA, Inc.                 $17.32                                                                             $17.32
Duval, Mario
12 Killian Pl.
Totowa, NJ 07512                             12633    9/10/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                            $108.00
Dwyer, Denise
410 Canyon Creek Drive
Richardson, TX 75080                         16680    9/21/2020    24 Hour Fitness Worldwide, Inc.             $153.00                                                                            $153.00
Dy, Albert
228 Flournoy St
San Francisco, CA 94112                       6467     9/1/2020    24 Hour Fitness Worldwide, Inc.          $1,560.00                                                                           $1,560.00
Dybbro, Danielle R
430 Vine Ave
Sunnyvale, CA 94086                           8762     9/4/2020       24 Hour Fitness USA, Inc.                $296.95                                                                            $296.95
DYCK, BRIAN E
PO Box 736
Verdi, NV 89439-0736                         11795    9/10/2020    24 Hour Fitness Worldwide, Inc.              $94.00                                                                             $94.00
Dyer, Jason
304 Sarahs Lane
Liberty Hill, TX 78642                       21885    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Dyer, Kristina L
13020 Monte Alto St
Fort Worth, Texas 76244                       2706    7/30/2020    24 Hour Fitness Worldwide, Inc.             $996.00                                                                            $996.00
Dyer, Kristina L.
13020 Monte Alto St
Fort Worth, TX 76244                         13179    9/12/2020    24 Hour Fitness Worldwide, Inc.             $996.00                                                                            $996.00
Dyer, Scott
2497 Lombard St
San Francisco, CA 94123                       1932    7/20/2020    24 Hour Fitness Worldwide, Inc.                             $0.00            $0.00                                               $0.00
DYER, SHEILA
2813 Falconhill Drive
Apopka, FL 32712                              6313     9/3/2020       24 Hour Fitness USA, Inc.                $460.67                                                                            $460.67
Dyer, Steven
13105 NE Tillamook Street
Portland, OR 97230                            6530     9/1/2020    24 Hour Fitness Worldwide, Inc.             $348.68                                                                            $348.68
Dyke, Ada
1326 W. 11th St
Apt 301
Los Angeles, CA 90015-1260                   21599    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,120.00                                                                           $1,120.00
Dyke, Shirley Van
21105 Spring Oak
Yorba Linda, CA 92886                        12970    9/12/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                            $700.00


                                                                                     Page 426 of 1763
                                                                  Case 20-11568-KBO         Doc 72      Filed 04/19/21     Page 427 of 441


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address            Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
DYKSTRA, ROBERT & ELEANOR
10320 HACIENDA STREET
BELLFLOWER, CA 90706                                  24980    10/6/2020    24 Hour Fitness Worldwide, Inc.           $1,066.96                                                                          $1,066.96
Dyl, Stephannie
514 Miramar Street
Upland, CA 91784                                      12925    9/11/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Dylan, Lucio
Christopher V. Markarian, Esq.
250 East Rowland Street
Covina, CA 91723                                      25148    10/9/2020    24 Hour Fitness Worldwide, Inc.          $80,000.00                                                                         $80,000.00
Dylan, Lucio
Markarian Law Group. APLC
250 East Rowland Street
Covina, CA 91701                                       2191    8/11/2020       24 Hour Fitness USA, Inc.             $80,000.00                                           $0.00                         $80,000.00
Dymatize Enterprises, LLC
111 Leslie Street
Dallas, TX 75207                                        93     6/22/2020       24 Hour Fitness USA, Inc.            $104,045.50                                                                        $104,045.50
Dymatize Enterprises, LLC
111 Leslie Street
Dallas, TX 75207                                       1555     7/6/2020          RS FIT Holdings LLC               $629,834.08                                                                        $629,834.08
Dyo, Alina
15155 SW Canyon Wren Way
Beaverton, OR 97007                                   15441    9/21/2020    24 Hour Fitness Worldwide, Inc.           $1,314.00                                                                          $1,314.00
Dyok, Christina
3713 Mackenzie Lane
Carmichael, CA 95608                                  27066    12/13/2020   24 Hour Fitness Worldwide, Inc.              $154.05                                                                           $154.05
Dyson, Christian
3202 W Gilmore Ave
North Las Vegas, NV 89032                             26724    11/26/2020   24 Hour Fitness Worldwide, Inc.              $139.96                                                                           $139.96
DZHARATANYAN, DAVID
6437 BAKMAN AVE
NORTH HOLLYWOOD, CA 91606                              7043     9/1/2020    24 Hour Fitness Worldwide, Inc.           $1,150.00                                                                          $1,150.00
E. M.
909 Redwood Dr.
Richardson, TX 75080                                  22239    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $324.74                                                              $324.74
EA
                                                       9477     9/5/2020    24 Hour Fitness Worldwide, Inc.          $10,500.00                                                                         $10,500.00
Eady, Evangela
4241 Tigris Drive
Apopka, FL 32712                                       468      7/1/2020       24 Hour Fitness USA, Inc.                 $336.67                                                                           $336.67
Eagle Mountain-Saginaw Independent School District
c/o Perdue Brandon Fielder et al
Eboney Cobb
500 East Border St, Suite 640
Arlington, TX 76010                                    380     6/24/2020       24 Hour Fitness USA, Inc.                                             $6,683.21                                           $6,683.21
Eaglin, Xavier
PO Box 355
Raywood, TX 77582                                     20366    9/30/2020       24 Hour Fitness USA, Inc.                  $82.63                                                                            $82.63




                                                                                              Page 427 of 1763
                                                           Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 428 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Eakland, Ashley
11910 125th Street Ct E
Puyallup, WA 98374                              905      7/8/2020     24 Hour Fitness Worldwide, Inc.              $265.86                                                                              $265.86
Ealy, Brittany
25 Snyder Way
Fremont, CA 94536                               3366    8/26/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
EAMES, MOMO
2471 LESLIE AVE.
MARTINEZ, CA 94553                              9149     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Earhart, Melissa
6511 S G St
Tacoma, WA 98408                               26084    10/29/2020    24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Earl, Errick
204 Hill Ave.
Oakley, CA 94561                               25788    10/20/2020       24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Earl, Scott
2017 Belmont Lane Unit A
Redondo Beach, CA 90278                        26936    12/8/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Earley, Beverly J.
8330 E. Quincy Ave.
F-305
Denver, CO 80237                                7623     9/3/2020     24 Hour Fitness Worldwide, Inc.              $187.49                                                                              $187.49
Early, Robert
3740 Silver Oaks Ln
Frisco, TX 75033                                 45     6/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Earnhardt, Sam
2104 Blackstone Drive
Walnut Creek, CA 94598                         11941    9/10/2020        24 Hour Fitness USA, Inc.                $1,520.00                                                                           $1,520.00
EASLEY, RICK
9254 MEDALLION WAY
SACRAMENTO, CA 95826                            7411     9/4/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Easley, Ronnie Charles
3804 Granada Gorge Ln
North Las Vegas, NV 89084                      22891    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
East Bay Municipal Utility District (EBMUD)
PO Box 24055
Oakland, CA 94623                              17365    9/22/2020    24 Hour Fitness United States, Inc.        $10,067.26                                                                           $10,067.26
East Texas Canopy Inc
11221 CR 2130
PO Box 1439
Whitehouse, TX 75791                           21249    10/1/2020        24 Hour Fitness USA, Inc.              $74,281.55                                                                           $74,281.55
East West Bank
Kralik & Jacobs LLP
225 South Lake Avenue, Suite 300
Pasadena, CA 91101                             19875    9/28/2020        24 Hour Fitness USA, Inc.              $75,347.28                                                                           $75,347.28
Easter, Gary
2071 Cannon Dr
Mansfield, TX 76063                            23699    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $100.00                            $100.00




                                                                                          Page 428 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 429 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Easter, Karen
2071 Cannon Dr
Mansfield, TX 76063                          22764    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $100.00                            $100.00
Easter, Maviea
605 Gene Autry Lane
Murphy, TX 75094                             10107     9/8/2020     24 Hour Fitness Worldwide, Inc.              $181.80                                                                              $181.80
Easterly, Connie
Post Office Box 30181
Walnut Creek, CA 94598                       14394    9/16/2020        24 Hour Fitness USA, Inc.                   $0.00          $49.00                                                               $49.00
Easton, Sakeena
7107 Donnell Place, Apt# C1
District Heights, MD 20747                   27004    12/11/2020    24 Hour Fitness Worldwide, Inc.              $769.93                                                                              $769.93
Eaton, Gregory
2500 Steck Ave Apt 37
Austin, TX 78757-8102                        21114    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $820.00                                                              $820.00
Eaton, Preston Mark
15261 Segovia Dr
Dallas, TX 75248                             12946    9/12/2020     24 Hour Fitness Worldwide, Inc.               $80.08                                                                               $80.08
Eaton, Roger
38 Three Vines Court
Ladera Ranch, CA 92694                       13337    9/13/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Eaves, Christopher
1253 SW Othello St
Seattle, WA 98106                            22926    10/2/2020        24 Hour Fitness USA, Inc.                  $75.10                                                                               $75.10
Ebarle, Amalia
2038 Ascot Drive Apt. E
Moraga, CA 94556                             11457    9/10/2020        24 Hour Fitness USA, Inc.                  $51.99                                                                               $51.99
Ebarle, Napoleon
2038 Ascot Drive, Apt E
Moraga, CA 94556                             11437    9/10/2020        24 Hour Fitness USA, Inc.                  $21.80                                                                               $21.80
Ebbing, Chad
1324 South Westlake Avenue #4
Los Angeles, CA 90006                        14595    9/16/2020     24 Hour Fitness Worldwide, Inc.               $49.99                                                                               $49.99
Eberlein, Harriet
1138 Addison St, Apt 4
Berkeley, CA 94702                           15046    9/17/2020    24 Hour Fitness United States, Inc.            $73.63                                                                               $73.63
EBERSOLE, KYLE
2303 W 237TH ST
TORRANCE, CA 90501                           10023     9/7/2020     24 Hour Fitness Worldwide, Inc.              $116.97                                                                              $116.97
Ebert, John
108 D Compton Circle
San Ramon, CA 94583                          24793    10/5/2020     24 Hour Fitness Worldwide, Inc.               $41.00                                                                               $41.00
Ebert, Rocio
108 D Compton Circle
San Ramon, CA 94583                          23141    10/5/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Eberts, Ralph
151 Alice Lane
Orinda, CA 94563                             12760    9/13/2020     24 Hour Fitness Worldwide, Inc.              $289.99                                                                              $289.99




                                                                                        Page 429 of 1763
                                                        Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 430 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
EBERWEIN, DAVID
1350 ORLOFF DRIVE
PLEASANTON, CA 94566                        10154     9/7/2020    24 Hour Fitness Worldwide, Inc.                           $413.00                                                              $413.00
Ebrahimi, Valentina
1316 N. Columbus Ave. Unit 206
Glendale, CA 91202                          12637    9/13/2020    24 Hour Fitness Worldwide, Inc.              $77.89                                                                             $77.89
Ebron, Enzie M.
4301 23RD Parkway, Apt 406
Temple Hills, MD 20748                      12861    9/11/2020    24 Hour Fitness Worldwide, Inc.             $469.90                                                                            $469.90
EC TILE AND MARBLE
17050 STEINHAGEN RD.
CYPRESS, TX 77429                           23489    10/1/2020       24 Hour Fitness USA, Inc.                                           $949,335.40                                         $949,335.40
Eccles, David A
3506 S Morning Wood Ct
Salt Lake City, UT 84106                    20969    9/30/2020       24 Hour Fitness USA, Inc.                $132.58                                                                            $132.58
Eccles, Lindsay R.
9321 Sierra Spring Way
Elk Grove, CA 95624                         19946    9/30/2020    24 Hour Fitness Worldwide, Inc.             $260.56                                                                            $260.56
Echegaray-Martinez, Andrea
1400 Gannon Drive
Sacramento, CA 95825                        10693     9/8/2020    24 Hour Fitness Worldwide, Inc.             $368.40                                                                            $368.40
Echeverri, Sonia
4320 Cannon Ridge Court
Unit H
Fairfax, VA 22033                            1347    7/13/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
ECHEVERRIA, INGER
605 N. JUANITA AVE
REDONDO BEACH, CA 90277                     15500    9/17/2020    24 Hour Fitness Worldwide, Inc.              $40.64                                                                             $40.64
Echiverri, Paul
7005 jordan avenue
216
canoga park, ca 91303                       20003    9/30/2020    24 Hour Fitness Worldwide, Inc.          $1,399.98                                                                           $1,399.98
Echols, Jared
9972 S Glacier Ridge Dr
Sandy, UT 84092                             12394    9/15/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                            $429.99
Eckle, John
PO Box 599
Fairfield, CA 94533-0059                    10899     9/9/2020    24 Hour Fitness Worldwide, Inc.              $89.55                                                                             $89.55
Eckroth, Rachel
543 La Riviera Dr
Houston, TX 77015                           23819    10/6/2020    24 Hour Fitness Worldwide, Inc.             $336.00                                                                            $336.00
EDCO WASTE & RECYCLING SERVICES, INC.
P.O. BOX 5488
BUENA PARK, CA 90622-5488                   24774    10/6/2020    24 Hour Fitness Worldwide, Inc.             $282.67                                                                            $282.67
EDCO WASTE & RECYCLING SERVICES, INC.
P.O. BOX 5488
BUENA PARK, CA 90622-5488                   25064    10/6/2020    24 Hour Fitness Worldwide, Inc.             $187.58                                                                            $187.58
Edco Waste & Recycling Services, Inc.
P.O. Box 5488
Buena Park, CA 90622-5488                   25068    10/6/2020    24 Hour Fitness Worldwide, Inc.              $41.90                                                                             $41.90

                                                                                    Page 430 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 431 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Eddings, D Rachealle
7831 River Estates Drive
Sacramento, CA 95831                         20478    9/30/2020    24 Hour Fitness Worldwide, Inc.                           $928.00                                                              $928.00
Ede, Anthony E.
2631 Alta Vista Drive
Newport Beach, CA 92660                      12546     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,060.00                                                                           $1,060.00
Edelberg, Kenneth
460 S. Oakland Ave. #113
Pasadena, CA 91101                           13257    9/15/2020       24 Hour Fitness USA, Inc.                $489.99                                                                            $489.99
Edelheit, Arielle
73 Saint Paul's Place
Apartment C6
Brooklyn, NY 11226                            1237    7/12/2020    24 Hour Fitness Worldwide, Inc.                          $1,680.00                                                           $1,680.00
Edelheit, Rod
1025 Turquoise St. #2
San Diego, CA 92109                           4109    8/27/2020    24 Hour Fitness Worldwide, Inc.             $589.88                                                                            $589.88
Edelman, Eduard
2270 Plumb 1st street apt.6A
Brooklyn, NY 11229                           22389    10/1/2020           24 New York LLC                                    $252.00                                                              $252.00
Eder, Jennifer
492 Rincon Avenue
Livermore, CA 94551                           5026    8/31/2020    24 Hour Fitness Worldwide, Inc.             $119.97                                                                            $119.97
Edet, Nkebre
389 Vernon Street #209
Oakland, CA 94610                            22941    10/2/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                            $215.00
Edey, Colin
40 Jefferson St.
Apt 3D
Hackensack, NJ 07601                         25436    10/13/2020      24 Hour Fitness USA, Inc.                $110.86                                                                            $110.86
Edge, Alfonzia
4223 Cielo Ave
Oceanside, CA 92056                          16195    9/17/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                            $240.00
Edge, James
3715 10th ave
APT 406
San Diego, CA 92103                          11320    9/11/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                            $449.99
Edgett, Salena
2214 W Dunlop St.
San Diego, CA 92111                          23241    10/2/2020    24 Hour Fitness Worldwide, Inc.              $41.99                                                                             $41.99
Edghiym, Saef
47 Cuvier St
San Francisco, CA 94112-1026                 15094    9/17/2020    24 Hour Fitness Worldwide, Inc.                           $400.00                                                              $400.00
Edick, Rena J
704 Parkview Dr.
Pflugerville, TX 78660                       25934    10/26/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Edington, Terry
3409 66th Ave Apt B
Oakland, CA 94605                            21193    10/1/2020    24 Hour Fitness Worldwide, Inc.                          $3,025.00                        $6,999.99                         $10,024.99




                                                                                     Page 431 of 1763
                                                          Case 20-11568-KBO         Doc 72     Filed 04/19/21      Page 432 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Edington, Terry
3409 66th Ave Apt B
Oakland, CA 94605                             21236    10/1/2020    24 Hour Fitness Worldwide, Inc.                          $3,025.00                        $6,999.99                         $10,024.99
Ediz, Volkan
3822 E Lake Way
Redwood City, CA 94062                        10814     9/8/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                           $350.00
Edler, Jana
20142 Riverside Drive
Newport Beach, CA 92660                        7994     9/3/2020    24 Hour Fitness Worldwide, Inc.                           $347.89                                                              $347.89
Edlin, Sharon L.
1025 Holt Drive
Placentia, CA 92870                           18744    9/25/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                            $99.00
Edmister, Lea
923 NE 47th Ave. Apt 2
Portland, OR 97213                            11484     9/9/2020    24 Hour Fitness Worldwide, Inc.               $97.98                                                                            $97.98
EDMOND, CHISTOPHER CHARLES
5756 SKINNER WAY
GRAND PRAIRIE, TX 75052                        442      7/1/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
EDMOND, CHISTOPHER CHARLES
5756 SKINNER WAY
GRAND PRAIRIE, TX 75052                       26186    11/2/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Edmond, Stephanie Marie
5756 Skinner Way
Grand Prairie, TX 75052                        440      7/1/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Edmond, Stephanie Marie
5756 Skinner Way
Grand Prairie, TX 75052                       26187    11/2/2020    24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Edwards, Anne K.
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                         12654    9/11/2020       24 Hour Fitness USA, Inc.            $1,205,292.06                                                                    $1,205,292.06
Edwards, Aprill
P.O. Box 268
Rescue, CA 95672                              20791    10/1/2020    24 Hour Fitness Worldwide, Inc.              $152.00                                                                           $152.00
Edwards, Bridget
20221 Gilmore St.
Winnetka, CA 91306                            26131    11/2/2020    24 Hour Fitness Worldwide, Inc.                                          $2,480.00                                           $2,480.00
Edwards, Cherie Christine
17246 Waterhouse Circle Unit b
Parker, CO 80134                              15457    9/21/2020    24 Hour Fitness Worldwide, Inc.               $80.00                                                                            $80.00
Edwards, Cynthia L.
408 Claydon Way
Sacramento, CA 95864                           8037     9/3/2020       24 Hour Fitness USA, Inc.                             $1,300.00                                                           $1,300.00
Edwards, Dennis
2907 Seminole St
Miami, FL 33133                               11701     9/9/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                           $150.00
Edwards, Eric
50 Hyde Ct
Apt 204
Daly City, CA 94015                            6687     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,098.00                                                                         $1,098.00

                                                                                      Page 432 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 433 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Edwards, Joshua
5110 Victory Rd
Colorado Springs, CO 80911                    5610    8/31/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                            $215.00
Edwards, Karen
4070 Athenian Way
View Park, CA 90043                          14057    9/14/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Edwards, Kirk
16512 Langfield Ave
Cerritos, CA 90703                           24160    10/2/2020    24 Hour Fitness Worldwide, Inc.             $291.00                                                                            $291.00
Edwards, Marie Elizabeth
507 E 18th St
Georgetown, TX 78626-8003                    14281    9/15/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                            $107.17
Edwards, Norman
4070 Athenian Way
View Park, CA 90043                          14059    9/14/2020    24 Hour Fitness Worldwide, Inc.             $115.50                                                                            $115.50
Edwards, Nubia
319 A. Street
Redwood City, CA 94063                       12919    9/11/2020    24 Hour Fitness Worldwide, Inc.             $183.99                                                                            $183.99
Edwards, Quinny L.
1470 John King Blvd. #9101
Rockwall , TX 75032                           2138    7/29/2020       24 Hour Fitness USA, Inc.             $1,622.10                                                                           $1,622.10
Edwards, Tamara B
2730 Dragonwick Dr
Houston, TX 77045                             7996     9/4/2020    24 Hour Fitness Worldwide, Inc.               $8.00                                                                              $8.00
Edwards, William
414 SW 203rd Terrace
Beaverton, OR 97006                           3442    8/27/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                            $100.00
Effenbeck, Sara
5030 Rimwood Drive
Fair Oaks, CA 95628                           8854     9/5/2020    24 Hour Fitness Worldwide, Inc.                           $400.00                                                              $400.00
EFSTATHIOU, DEAN
1425 ORLANDO DR.
ARCADIA, CA 91006-2108                       24925    10/8/2020    24 Hour Fitness Worldwide, Inc.              $76.00                                                                             $76.00
Efstathiou, James
1425 Orlando Dr.
Arcadia, CA 91006-2108                       24965    10/8/2020    24 Hour Fitness Worldwide, Inc.              $76.00                                                                             $76.00
EFSTATHIOU, TEDDI
1425 ORLANDO DR.
ARCADIA, CA 91006-2108                       24430    10/8/2020    24 Hour Fitness Worldwide, Inc.              $76.00                                                                             $76.00
Efstratios, Trudie L
5701 John Chaffey Circle
Garden Grove, CA 92845                       10826     9/8/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                            $350.00
Efthyvoulos, Karen
3331 Maine Ave
Long Beach, CA 90806                         11304     9/9/2020    24 Hour Fitness Worldwide, Inc.                           $640.00                                                              $640.00
Egan, Blaine
104 Molimo Dr.
San Francisco, CA 94127                      27367     2/4/2021    24 Hour Fitness Worldwide, Inc.             $243.75                                                                            $243.75




                                                                                     Page 433 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 434 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Egan, Brendan P.
22352 E Idyllwilde Dr
Parker, CO 80138                             19687    9/29/2020    24 Hour Fitness Worldwide, Inc.         $21,175.68                                                                          $21,175.68
Egan, Daniel
11554 Green Road
Wilton, CA 95693                             13190    9/13/2020    24 Hour Fitness Worldwide, Inc.                           $500.00                                                              $500.00
Egan, Daniel
11554 Green Road
Wilton, CA 95693                             13589    9/13/2020       24 Hour Fitness USA, Inc.                              $500.00                                                              $500.00
Egan, Mary
11554 Green Road
Wilton, CA 95693                             13535    9/13/2020       24 Hour Fitness USA, Inc.                              $700.00                                                              $700.00
Egargo, Fernando
855 Carmans Road
Massapequa Park , NY 11762                    1124     7/7/2020       24 Hour Fitness USA, Inc.             $1,695.97                                                                           $1,695.97
Egbert, Rebekah
339 E 600 S 1311
Salt Lake City, UT 84111                      235     6/30/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                            $430.00
Egbu, Obinna
                                             20600    9/30/2020    24 Hour Fitness Worldwide, Inc.              $80.08                                                                             $80.08
Eggers, Dale M
7065 W Ann Rd 130-317
Las Vegas, NV 89130                          15558    9/19/2020    24 Hour Fitness Worldwide, Inc.                           $693.00                                                              $693.00
Eggers, Rachel A
7065 W Ann Rd #130-317
Las Vegas, NV 89130                          15614    9/19/2020    24 Hour Fitness Worldwide, Inc.                           $693.00                                                              $693.00
Eggert, Allyson
310 Mill Rd.
Martinez, CA 94553                           23480    10/2/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Egglestoni, Janet l
5766 Marlatt St
Mira Loma, CA 91752                          23048    10/2/2020       24 Hour Fitness USA, Inc.                             $2,211.00                                                           $2,211.00
Egle, Larry
1551 Chantilly Lane
Houston, TX 77018                            27208     1/4/2021    24 Hour Fitness Worldwide, Inc.             $546.00                                                                            $546.00
Egmond, Tilly Van
P.O. Box 901916
Sandy, UT 84090                              24308    10/2/2020    24 Hour Fitness Worldwide, Inc.                        $61,500.00                        $61,500.00                        $123,000.00
Eguez J, Santiago
1305 23rd St #1
Santa Monica, CA 90404                        1275    7/10/2020       24 Hour Fitness USA, Inc.                 $41.99                                                                             $41.99
Eguia , Andria
536 41st Street, APT 28
Oakland, CA 94609                            21216    10/1/2020    24 Hour Fitness Worldwide, Inc.             $413.00                                                                            $413.00
Eguilos, Bonifacio
13877 Buckhart St
Corona, CA 92880                             24372    10/2/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                            $450.00
Eguiluz, Angela
9140 SW 123 Court, Q-203
Miami, FL 33186                              18265    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                           $1,632.00                          $1,632.00

                                                                                     Page 434 of 1763
                                                         Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 435 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Ehara, Jaylen
47-095 Aka Place
Kaneohe, HI 96744                            12646    9/11/2020    24 Hour Fitness Worldwide, Inc.             $110.85                                                                            $110.85
Ehinger, Jeremy
600 Esplanade #108
Redondo Beach, CA 90277                      18677    9/26/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
Ehlers, Marianne
212 S La Esperanza
San Clemente, CA 92672                        7274     9/3/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                            $280.00
Ehmke, Natasha
901 S Kingsley Dr. #205
Los Angeles, CA 90006                         5474     9/1/2020       24 Hour Fitness USA, Inc.                $299.99                                                                            $299.99
Ehrle, Patricia
380 W. 8th St
Claremont, CA 91711                          13240    9/14/2020    24 Hour Fitness Worldwide, Inc.          $2,100.00                                                                           $2,100.00
Ehrlich, Shoshanna
9411 NW 10 St.
Plantation, FL 33322                         10460     9/9/2020    24 Hour Fitness Worldwide, Inc.              $29.00                                                                             $29.00
Ehrmantraut, Tiffany
947 Elaine Ct
Rohnert Park, CA 94928                        6969     9/3/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                            $699.00
Ehrsam, Kimberly
11243 Constellation Drive
El Cajon, CA 92020                            4616    8/31/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Ehum, John
1882 W Surf Dr
Anaheim, CA 92801                            20729    9/30/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                            $600.00
Eibeck, Roxana
7526 Allston Court
Sacramento, CA 95842                         20042    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Eibel, Fritz
3234 Avenida de Sueno
Carlsbad, CA 92009                           15192    9/17/2020    24 Hour Fitness Worldwide, Inc.             $780.00                                                                            $780.00
Eichenlaub, Barbara
8081 California Pine St
Las Vegas, NV 89166                           5070     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $62.00                             $62.00
Eichenlaub, Timothy
8081 California Pine St
Las Vegas, NV 89166                           6518     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $62.00                             $62.00
Eichler, David
132 Maybury Place
Woodside, CA 94062                           16179    9/18/2020    24 Hour Fitness Worldwide, Inc.             $563.99                                                                            $563.99
Eichler, Lynda
132 Maybury Place
Woodside, CA 94062                           16409    9/18/2020    24 Hour Fitness Worldwide, Inc.             $563.99                                                                            $563.99
Eichten, Amy
2397 White Drive
Fairfield, CA 94533-8931                     24256    10/2/2020       24 Hour Fitness USA, Inc.             $1,590.99                                                                           $1,590.99




                                                                                     Page 435 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 436 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Eide, Audrey B.
2103 Harrison Av. NW
PMB #2-681
Olympia, Wa 98502                             1530    7/30/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Eide, Audrey B.
2103 Harrison Av. NW
PMB #2-681
Oympia, WA 98502                              2451    8/17/2020        24 Hour Fitness USA, Inc.                                $2,649.41                                                           $2,649.41
Eilers, Jacqueline L
5274 Red Pass Ct
Castle Rock, CO 80108                         3310    8/24/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Eilers, Jacqueline L
5274 Red Pass Ct
Castle Rock, CO 80108                        24200    9/30/2020        24 Hour Fitness USA, Inc.                 $599.98                                                                              $599.98
Eilers, Ronald E
5274 Red Pass Ct
Castle Rock, CO 80108                         3306    8/24/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Eilzalde, Noemi
P.O. Box 3072
San Bernardino, CA 92413                     18129    9/25/2020     24 Hour Fitness Worldwide, Inc.              $199.98                                                                              $199.98
Eimers, Carol
10360 Rue Finisterre
San Diego, CA 92131                           5911     9/2/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Einfalt, Lori
1203 Woodlawn Drive
Pflugerville, TX 78660                       22987    10/2/2020     24 Hour Fitness Worldwide, Inc.              $264.00                                                                              $264.00
Einsiedler, Nathan
8601 Rudnick Ave
West Hills, CA 91304                         25184    10/10/2020    24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Einspahr, Leroy E.
7914 E. Deerfield Ln.
Orange, CA 92869-6525                         6204    8/31/2020        24 Hour Fitness USA, Inc.                  $70.00                                                                               $70.00
Einzinger, Rufine
3127 Crosswood Lane
Sandy, UT 84092                               4206    8/27/2020        24 Hour Fitness USA, Inc.                $5,000.00                                                                           $5,000.00
Einzinger, Shawn Ivin
3127 E Crosswood Lane
Sandy, UT 84092                               4053    8/27/2020        24 Hour Fitness USA, Inc.                $1,400.00                                                                           $1,400.00
Eisenberg, David
325 W. Washington St. #2209
San Diego, CA 92103                          13534    9/18/2020    24 Hour Fitness United States, Inc.                             $0.00                           $190.40                            $190.40
Eisenman, Eric J
1609 Broderick Street
San Francisco, CA 94115                      12159    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Eiser, Tiana
7001 Old Redmond Rd #G327
Redmond, WA 98052                            24609    10/6/2020    24 Hour Fitness United States, Inc.            $49.99                                                                               $49.99
Eisner, Karen
2700 Virginia Ave NW Apt. 802
Washington, DC 20037                         14771    9/15/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00

                                                                                        Page 436 of 1763
                                                                   Case 20-11568-KBO         Doc 72     Filed 04/19/21     Page 437 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                               Current General                                  Current 503(b)(9) Current Admin
                                                                                                                               Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address             Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                Claim Amount Claim Amount                                             Amount
                                                                                                                   Amount                                           Amount           Amount
Eison, Samuel
5171 Lindell Rd Unit 206
Las Vegas, NV 89118                                    21206    10/1/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                            $800.00
Eiss, Kerry
2060 Eucalyptus Ave
Long Beach, CA 90806                                   26428    11/13/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Eitapence jk, Darlene
7832 LaCresta Street
Highland, CA 92346                                     21894    10/1/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
Eiteneer, Nikolai
7429 Thalia Ct
Citrus Heights, CA 95621                               21110    10/1/2020    24 Hour Fitness Worldwide, Inc.             $191.94                                                                            $191.94
EIVERS, ROBERT
7601 BETHUNE AVE UNIT A
AUSTIN, TX 78752                                       22914    10/2/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                            $240.00
Ekeke, Charity
4405 Sepulveda Blvd.
Torrance, CA 90505                                     17743    9/23/2020    24 Hour Fitness Worldwide, Inc.             $524.25                                                                            $524.25
Ekman, Siri
6009 Avenida Cortez
La Jolla , CA 92037                                    22933    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,520.00                                                                           $1,520.00
Ekmekjian, Eileen
3706 San Pablo Ave. #325
Emeryville, CA 94608                                   26454    11/16/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Ekwealor, Nkemjika E
5706 Picacho Lane
Richmond, TX 77469                                     12362    9/12/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                            $500.00
Ekwealor, Somadina
730 Kinkead Way Apt. 300
Albany, CA 94706                                        4695    8/29/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
Ekwealor, Somadina
730 Kinkead Way Apt. 300
Albany, CA 94706                                       16673    9/21/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                            $649.99
El Ebiary, Hussein
4031 Goldcrest Dr NW
Olympia, WA 98502                                       6770     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $1,000.00                                           $1,000.00
El Ferrouj, Najib
137 Bertita street
San Francisco, CA 94112                                11681     9/9/2020    24 Hour Fitness Worldwide, Inc.          $3,000.00                                                                           $3,000.00
El Medkour, Mohamed
16505 Vanowen St Apt 238
Van Nuys, CA 91406                                     27550    4/18/2021       24 Hour Fitness USA, Inc.                 $92.58                                                                             $92.58
El Paso County Treasurer
PO Box 2018
Colorado Springs, CO 80901                              1137     7/9/2020    24 Hour Fitness Worldwide, Inc.                                         $29,667.08                                          $29,667.08
Elaine Rahman, fka Syeda Elaine Nahar DeShaw Rahman
23755 NW Skyline Blvd
North Plains, OR 97133                                 24517    10/2/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00




                                                                                               Page 437 of 1763
                                                        Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 438 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
El-Ali, Laura
13720 Lakota Road
Apple Valley, CA 92307                      11570     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
El-Ali, Mustafa
13720 Lakota Road
Apple Valley, CA 92307                      11290     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Elaoudiy, Mohamed
29219 Blue Finch Ct
Katy, TX 77494                              17256    9/22/2020     24 Hour Fitness Worldwide, Inc.              $565.99                                                                              $565.99
ELARIO, IAN
PO BOX 27352
SANTA ANA, CA 92799-7352                    19286    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,889.99                                                           $1,889.99
ELARIO, MARIA
31752 VIA BELARDES
SAN JUAN CAPO, CA 92675-3031                19301    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,919.99                                                           $1,919.99
Elario, Tod R
31752 Via Belardes
San Juan Capo, CA 92675-3031                16980    9/27/2020     24 Hour Fitness Worldwide, Inc.                              $399.99                                                              $399.99
Elashmawy, Tom
640 Kenwood Road
Ridgewood, NJ 07450                         25345    10/12/2020    24 Hour Fitness Worldwide, Inc.               $73.77                                                                               $73.77
Elattrache, Michael
P.O Box 572332
Tarzana, CA 91357                           18362    9/26/2020     24 Hour Fitness Worldwide, Inc.             $3,900.00                                                                           $3,900.00
Elder, Amanda
9606 Hamburg Ct.
Bakersfield, CA 93311                       15904    9/25/2020     24 Hour Fitness Worldwide, Inc.              $266.00                                                                              $266.00
ELDER, JENNIFER
9011 GARDENIA MEADOW LANE
SPRING, TX 77379                            11296    9/10/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Elder, Lisa
615 Enterprise Drive
Rohnert Park, CA 94928                      17770    9/29/2020     24 Hour Fitness Worldwide, Inc.              $634.68                                                                              $634.68
Eldisugi, Gaffer
2855 S Sedalia Ct
Aurora, CO 80013                             2528    8/18/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Eleiko Sport Inc
318 W Grand Ave
Suite 301
Chicago, IL 60654                            3297    8/24/2020     24 Hour Fitness Worldwide, Inc.          $132,392.79                                                                          $132,392.79
Elevazo, Jimmy
2394 S. Willowbrook Ln
Unit 21
Anaheim , CA 92802                          20077    9/30/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Elewa, Moneeb
656 N Logan st
Denver, CO 80203                             727      7/7/2020    24 Hour Fitness United States, Inc.            $84.00                                                                               $84.00
Elias, Eric
P O Box 6671
Woodland Hills, CA 91365                     7546     9/4/2020     24 Hour Fitness Worldwide, Inc.             $2,200.00                                                                           $2,200.00

                                                                                       Page 438 of 1763
                                                          Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 439 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Elias, Nimrod Pitsker
1336 Hopkins Street
Berkeley, CA 94702                             9454     9/6/2020    24 Hour Fitness United States, Inc.            $50.00                                                                               $50.00
Eliasen, Jalyssa
7249 Kilkenny Dr
West Chester, OH 45069                         1212    7/10/2020    24 Hour Fitness United States, Inc.            $83.98                                                                               $83.98
Eliasen, Jalyssa
7249 Kilkenny Drive
West Chester, OH 45069                         1210    7/10/2020    24 Hour Fitness United States, Inc.           $199.98                                                                              $199.98
Eliasen, Jalyssa
7249 Kilkenny Drive
West Chester, OH 45069                         1211    7/10/2020    24 Hour Fitness United States, Inc.            $45.82                                                                               $45.82
Eliasson, Jeff
6292 S. Miller St.
Littleton, CO 80127                           23807    10/2/2020     24 Hour Fitness Worldwide, Inc.              $105.96                                                                              $105.96
Eliasson, Jennifer L
6292 S. Miller St.
Littleton, CO 80127                           24137    10/2/2020     24 Hour Fitness Worldwide, Inc.               $52.57                                                                               $52.57
Eline, Gerry
8 Katlas Ct.
Novato, CA 94945                              24024    10/2/2020     24 Hour Fitness Worldwide, Inc.               $36.74                                                                               $36.74
Elings, Colleen
10460 SW 141st Ave
Beaverton, OR 97008                           10771     9/8/2020     24 Hour Fitness Worldwide, Inc.              $162.00                                                                              $162.00
Elite Air, Inc.
Burke, Warren, MacKay & Serritella, P.C.
c/o Brian P. Welch
330 N. Wabash, #2100
Chicago, IL 60611                             15783    9/21/2020        24 Hour Fitness USA, Inc.              $51,420.50                                                                           $51,420.50
Elite Entrances, LLC
Lovein Ribman, P.C.
Haven Massey
1225 S. Main St. Suite 200
Grapevine, TX 76051                           17577    9/23/2020        24 Hour Fitness USA, Inc.                                              $362,436.68                                         $362,436.68
Elk, Janet
5540 Elm Lane
Redding, CA 96001-4606                         7738     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Elkahoui, Khalid
9057 W Polk Dr
Littleton, CO 80123                            1193    7/10/2020     24 Hour Fitness Worldwide, Inc.               $59.98                                                                               $59.98
Elkasri, Samira
7822 S. De Gaulle Ct
Aurora, CO 80016                               1394    7/14/2020     24 Hour Fitness Worldwide, Inc.               $84.40                                                                               $84.40
Elkhouly, Yassin
10123 NE 60th St
Kirkland, WA 98033                            13972    9/16/2020        24 Hour Fitness USA, Inc.                  $51.69                                                                               $51.69
Elkhouri, Roukoz
6561 Colon Circle
Huntington Beach, CA 92647                    12636    9/13/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99


                                                                                         Page 439 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 440 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Elkhouri, Roukoz
6561 Colon Circle
Huntington Beach, CA 92647                   16047    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Elkins, Jonathan
4232 23rd Street
San Francisco, CA 94114                       2538     8/4/2020          24 San Francisco LLC                    $349.99                                                                              $349.99
Elkins, Jonathan
4232 23rd Street
San Francisco, CA 94123                       3421    8/27/2020     24 Hour Fitness Worldwide, Inc.              $349.99                                                                              $349.99
Elkins, Marilyn
197 Joaquin Circle
Danville, CA 94526                            7183     9/3/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Ell, Jennifer
2113 N. Monroe Street
Arlington, VA 22207-3864                      3404    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $469.90                            $469.90
Ellak, Lee Jack
217 Chateau La Salle Drive
San Jose, CA 95111-3016                      15995    9/21/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Ellen, Cheryl
4750 Rabbit Mountain Road
Broomfield, CO 80020                          2749    8/18/2020     24 Hour Fitness Worldwide, Inc.                             $1,872.00       $1,872.00                                           $3,744.00
Ellen, Cheryl
4750 Rabbit Mountain Road
Broomfield, CO 80020                         20304    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,872.00       $1,872.00                                           $3,744.00
Ellerbroek, Barry
2216 Vista Dorado
Newport Beach, CA 92660                       2315    7/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ellerman, Lori
344 Richard Ct.
Pomona, NY 10970                             26341    11/11/2020     24 Hour Fitness Holdings LLC               $1,310.00                                                                           $1,310.00
Elliby, Julian
220 Forestridge Dr.
Mansfield, TX 76063                          10464     9/7/2020     24 Hour Fitness Worldwide, Inc.              $242.41                                                                              $242.41
Elliby, Julian
220 Forestridge Dr.
Mansfield, TX 76063                          27075    12/12/2020    24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Elliot Jr., Malcolm Malik
2715 Applewood Drive
Ontario, CA 91761                            22520    10/1/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Elliot, David and Janet
231 Los Padres Lane
Placentia, CA 92870                           849      7/6/2020    24 Hour Fitness United States, Inc.          $2,409.00                                                                           $2,409.00
Elliot, Dean
26403 Norhill Crossing Lane
Katy, TX 77494                               11164     9/8/2020        24 Hour Fitness USA, Inc.                 $146.81                                                                              $146.81
Elliot, James E.
8 W 118th St Apt 7D
New York, NY 10026-1939                      24444    10/2/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00




                                                                                        Page 440 of 1763
                                                         Case 20-11568-KBO           Doc 72     Filed 04/19/21     Page 441 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Elliot, Lillian
8040 Andora Way
Sacramento, CA 95824                          9102     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Elliot, Ronald Patrick
1070 S. Hayworth Ave
Los Angeles, CA 90035                        14971    9/17/2020     24 Hour Fitness Worldwide, Inc.           $15,300.00                                                                           $15,300.00
Elliott, Aaron
1938 NE Weidler St.
Portland, OR 97232                           25818    10/21/2020    24 Hour Fitness Worldwide, Inc.              $140.97                                                                              $140.97
Elliott, Mary
4848 Turquiose Ave SE
Salem, OR 97317                              16252    9/18/2020        24 Hour Fitness USA, Inc.                  $67.18                                                                               $67.18
Ellis, Christine
15 15th st #10
Hermosa Beach, CA 90254                       1346    7/13/2020    24 Hour Fitness United States, Inc.            $45.00                                                                               $45.00
Ellis, Jairus Q
1681 Amberwood Dr #104
South Pasadena, CA 91030                     23945    10/2/2020     24 Hour Fitness Worldwide, Inc.             $9,738.20                                                                           $9,738.20
Ellis, Kimberly
PO Box 858
Tahoe City, CA 96145-0858                     2639     8/8/2020    24 Hour Fitness United States, Inc.           $330.39                                                                              $330.39
Ellis, Legend
1646 W. Bonnie View Dr.
Rialto, CA 92376                              8312     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ellis, Mario A
6680 Walnut Ave
Long Beach, CA 90805                         10913     9/8/2020     24 Hour Fitness Worldwide, Inc.              $209.93                                                                              $209.93
Ellis, Mary Beth
1798 Bevin Brook Drive
San Jose, CA 95112-6408                      14588    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                              $5,000.00                          $5,000.00
Ellis, Michelle
6170 Canterbury Drive Apartment #124
Culver City, CA 90230                        26434    11/15/2020    24 Hour Fitness Worldwide, Inc.               $38.18                                                                               $38.18
Ellis, Olivia
1821 Tipperary Lane
Newbury Park, CA 91320                       27353    1/30/2021     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Ellis, Scott G
21515 Placerita Canyon Rd. Spc. 1
Newhall, CA 91321                            14895    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                                $165.00                            $165.00
Ellis, Seymour "Sy"
2370 Burham Drive
Tustin, CA 92782                             16274    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $995.00                                                              $995.00
Ellis, Seymour Sy
2370 Burham Drive
Tustin, CA 92782                              4019    8/27/2020     24 Hour Fitness Worldwide, Inc.              $995.00                                                                              $995.00
Ellis, Seymour Sy
2370 Burham Drive
Tustin, CA 92782                             16174    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $253.00                                                              $253.00




                                                                                        Page 441 of 1763
